         Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 1 of 378



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                                             ENTERED
                                                                                                               07/23/2019
                                                     §
In re:                                               §        Chapter 11
                                                     §
LEGACY RESERVES INC., et al., 1                      §        Case No. 19-33395 (MI)
                                                     §
         Debtors.                                    §        Jointly Administered
                                                     §


               FINAL ORDER (I) AUTHORIZING DEBTORS TO OBTAIN
             POSTPETITION FINANCING PURSUANT TO SECTION 364 OF
              THE BANKRUPTCY CODE, (II) AUTHORIZING THE USE OF
              CASH COLLATERAL PURSUANT TO SECTION 363 OF THE
           BANKRUPTCY CODE, (III) GRANTING ADEQUATE PROTECTION
                TO THE EXISTING RBL SECURED PARTIES AND THE
             EXISTING SECOND LIEN SECURED PARTIES PURSUANT TO
            SECTIONS 361, 362, 363, AND 364 OF THE BANKRUPTCY CODE,
     (IV) GRANTING LIENS AND SUPERPRIORITY CLAIMS, AND (V) MODIFYING
                              THE AUTOMATIC STAY

         Upon the motion, dated June 18, 2019 (the “DIP Motion”), of the DIP Borrower (as

defined below), and the other debtors and debtors-in-possession (collectively, the “Debtors”), in

the above-referenced chapter 11 cases (the “Cases”), seeking entry of a final order (this “Final

Order”) pursuant to sections 105, 361, 362, 363(b), 363(c)(2), 364(c)(l), 364(c)(2), 364(c)(3),

364(d)(l), 364(e), 507, and 552 of chapter 11 of title 11 of the United States Code (as amended,

the “Bankruptcy Code”), Rules 2002, 4001, 6004, and 9014 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), and Rules 2002-1, 4001-1(b), 4002-1(i), and 9013-1 of the

Local Rules of the United States Bankruptcy Court for the Southern District of Texas and the



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Legacy Reserves Inc. (9553); Legacy Reserves GP, LLC (1065); Legacy Reserves LP
(1069); Legacy Reserves Finance Corporation (1181); Legacy Reserves Services LLC (2710); Legacy Reserves
Operating LP (7259); Legacy Reserves Energy Services LLC (1233); Legacy Reserves Operating GP LLC (7209);
Dew Gathering LLC (4482); Pinnacle Gas Treating LLC (3711); Legacy Reserves Marketing LLC (7593). The
location of the Debtors’ service address is: 303 W. Wall St., Suite 1800, Midland, TX 79701.
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 2 of 378



Southern District of Texas Complex Chapter 11 Case Procedures (together, the “Local Rules”),

that, among other things:

       (i)     authorizes Legacy Reserves LP, a Delaware limited liability company (“Legacy”)

designated as the “Borrower” under, and as defined in, the DIP Credit Agreement (as defined

below) (the “DIP Borrower”) to obtain, and Legacy’s limited partner, Legacy Reserves Inc., a

Delaware corporation (its “Limited Partner”), and Legacy’s general partner, Legacy Reserves

GP, LLC, a Delaware limited liability company (its “General Partner”, and, together with the

Limited Partner, its “Partners”) and the other guarantors under the DIP Loan Documents (as

defined below) (collectively, the “DIP Guarantors”) to unconditionally guaranty, jointly and

severally, the DIP Borrower’s obligations in respect of, senior secured priming and superpriority

postpetition financing, which includes a revolving loan credit facility (the “DIP Facility” and the

loans thereunder, the “DIP Loans”) in an aggregate principal amount of up to $350,000,000,

consisting of: (a) a new money revolving loan facility in the aggregate principal amount of

$100,000,000 in commitments from the DIP Lenders (the “Commitments”), inclusive of a sub-

facility of up to $1,000,000 for the issuance of letters of credit (the “DIP LC Sub-Facility”), which

shall reduce availability under the DIP Facility on a dollar-for-dollar basis (the “New Money

Facility” and the loans thereunder, the “New Money Loans”), and (b) a refinancing term facility

in the aggregate principal amount of up to $250,000,000 (the “Refinancing Facility” and the loans

thereunder, the “Refinanced Loans”), pursuant to the terms of (x) this Final Order, (y) that certain

Debtor-in-Possession Credit Agreement (as the same may be amended, restated, supplemented, or

otherwise modified from time to time in accordance with its terms, the “DIP Credit




                                                 2
       Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 3 of 378



Agreement”), 2 by and among the DIP Borrower, Wells Fargo Bank, National Association, as

administrative agent and collateral agent (in such capacity, and as administrative agent and

collateral agent under the DIP Facility, collectively, the “DIP Agent”), and other financial

institutions as such may become from time to time party to the DIP Credit Agreement as “Lenders”

under, and as defined in, the DIP Credit Agreement (the “New Money DIP Lenders,” and together

with the Refinancing DIP Lenders (as defined below), collectively, the “DIP Lenders,” and

together with the DIP Agent and any other party to which DIP Obligations (as defined below) are

owed, the “DIP Secured Parties”), in substantially the form attached to the DIP Motion, and

(z) any and all other Loan Documents (as defined in the DIP Credit Agreement, and together with

the DIP Credit Agreement, collectively, the “DIP Loan Documents”), to: (a) pay DIP Facility-

related transaction costs, fees and expenses; (b) provide working capital for the Debtors and for

other general corporate purposes of the Debtors, all in accordance with the applicable DIP Budget

(as defined below); (c) pay Adequate Protection (as defined below) payments as authorized by the

Bankruptcy Court in the Interim Order (as defined below) and this Final Order; (d) pay obligations

arising from or related to the Carve-Out (as defined below); (e) pay restructuring costs incurred in

connection with the Bankruptcy Case; (f) in the case of the Refinancing Facility, convert to DIP

Obligations under the DIP Loan Documents, $250,000,000 of the outstanding principal amount of

the Existing RBL Loans (as defined in the Existing RBL Credit Agreement (as defined below))

held by the Refinancing DIP Lenders (as defined below) ratably in accordance with their respective

shares of the New Money Facility (according to the refinancing mechanics described below) (the

“Refinancing”, and the holders of such refinanced Existing RBL Loans, the “Refinancing DIP



2
         Unless otherwise specified herein, all capitalized terms used herein without definition shall have the
respective meanings given to such terms in the DIP Credit Agreement. A copy of the DIP Credit Agreement is attached
hereto as Schedule 1.



                                                        3
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 4 of 378



Lenders”, and the Refinancing DIP Lenders together with the DIP Agent, collectively, the

“Refinancing DIP Secured Parties”), and such converted Existing RBL Loans, the Refinanced

Loans); (g) pay certain transaction fees and other costs and expenses of administration of the

Cases; and (h) pay fees and expenses (including reasonable attorneys’ fees and expenses) and

interest and other payments owed to the DIP Secured Parties under the DIP Loan Documents and

this Final Order;

       (ii)    approves the terms of, and authorizes the Debtors to execute and deliver, and

perform under, the DIP Loan Documents (as defined in the DIP Credit Agreement) and authorizes

and directs the Debtors to perform such other and further acts as may be required in connection

with the DIP Loan Documents and this Final Order;

       (iii)   subject to the Carve-Out, grants (x) to the DIP Agent, for the benefit of itself and

the other DIP Secured Parties, Liens (as defined in the DIP Credit Agreement) on all of the DIP

Collateral (as defined below) pursuant to sections 364(c)(2), 364(c)(3), and 364(d) of the

Bankruptcy Code, which Liens shall be Priming Liens (as defined below) and the Adequate

Protection Liens (as defined below), and shall be junior solely to any valid, enforceable, and non-

avoidable Liens (including the Excluded Liens (under and as defined in the DIP Credit Agreement,

attached to this Final Order as Schedule 1)) that are (A) in existence on the Petition Date (as

defined below), (B) either perfected as of the Petition Date or perfected subsequent to the Petition

Date solely to the extent permitted by section 546(b) of the Bankruptcy Code, and (C) senior in

priority to the Existing RBL Liens and the Existing Second Liens (each as defined below) to the

extent provided under and after giving effect to any intercreditor or subordination agreement (all

such Liens, collectively in (A), (B), and (C), the “Existing Prior Liens”) and (y) to the DIP

Secured Parties, pursuant to section 364(c)(1) of the Bankruptcy Code, superpriority




                                                 4
       Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 5 of 378



administrative claims having recourse to all prepetition and postpetition property of the Debtors’

estates, now owned or hereafter acquired and the proceeds of each of the foregoing, including 3 any

Debtor’s rights under section 549 of the Bankruptcy Code and the proceeds thereof and the

proceeds of Avoidance Actions (as defined below), whether received by judgment, settlement, or

otherwise;

        (iv)     authorizes the Debtors to use “cash collateral” as such term is defined in section 363

of the Bankruptcy Code (the “Cash Collateral”), including Cash Collateral in which the DIP

Secured Parties and/or the Existing RBL Secured Parties (as defined below) have a Lien or other

interest, in each case whether existing on the Petition Date, arising pursuant to the Interim Order

(as defined below), this Final Order or otherwise, for the purposes described in the DIP Loan

Documents and this Final Order;

        (v)      vacates the automatic stay imposed by section 362 of the Bankruptcy Code solely

to the extent necessary to implement and effectuate the terms and provisions of the DIP Loan

Documents, but only to the extent allowed by this Final Order;

        (vi)     authorizes the DIP Borrower to borrow New Money Loans on a revolving basis in

accordance with the DIP Budget under the DIP Facility in an aggregate outstanding principal

amount that, when taken together with the aggregate face amount of letters of credit outstanding

under the DIP LC Sub-Facility, will not exceed $100,000,000, and to convert to DIP Obligations

under the DIP Loan Documents each Refinancing DIP Lender’s ratable share of $162,500,000 of

the outstanding principal amount of the Loans (as defined in the Existing RBL Credit Agreement)

as part of the Refinancing in addition to the $87,500,000 of Loans refinanced pursuant to the




3
         As used herein, the words “including” or “include” and variations thereof shall not be deemed to be terms of
limitation, and shall be deemed to be followed by the words “without limitation.”



                                                         5
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 6 of 378



Interim Order, for an aggregate Refinancing of $250,000,000, and authorizes the DIP Guarantors

to unconditionally guaranty such obligations jointly and severally; provided, that any amounts

repaid under the New Money Facility may be reborrowed, subject to the terms of the DIP Loan

Documents and this Final Order;

       (vii)   subject to the Carve-Out, solely to the extent of any diminution in value of their

collateral, grants (x) the Existing RBL Secured Parties, as of the Petition Date and in accordance

with the relative priorities set forth herein, the Existing RBL Adequate Protection (as defined

below), which consists of, among other things, Existing RBL Adequate Protection Liens (as

defined below), the Existing RBL Adequate Protection Superpriority Claims (as defined below)

and the cash interest described below with respect to the Existing RBL Loans, and (y) the lenders

under the Existing Second Lien Credit Facility (each as defined in the Existing Second Lien Credit

Facility (as defined below)), the Existing Second Lien Agent (as defined below), and any other

parties to whom obligations may be owed under the Existing Second Lien Credit Facility, as of

the Petition Date and in accordance with the relative priorities set forth herein, the Second Lien

Adequate Protection (as defined below), which consists of, among other things, Second Lien

Adequate Protection Liens (as defined below), the Second Lien Adequate Protection Superpriority

Claims (as defined below) and the cash payments described below with respect to the Existing

Second Lien Loans;

       (viii) waives rights of the Debtors and their estates to surcharge collateral pursuant to

section 506(c) of the Bankruptcy Code;

       (ix)    provides that the DIP Secured Parties and the Existing RBL Secured Parties are

entitled to all of the rights and benefits of section 552(b) of the Bankruptcy Code, and the “equities

of the case” exception shall not apply;




                                                  6
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 7 of 378



       (x)     waives the equitable doctrine of “marshaling” and any other similar doctrine with

respect to any of the DIP Collateral, the Existing RBL Collateral (as defined below), or the Existing

Second Lien Collateral (as defined below), as applicable; and

       (xi)    provides for the immediate effectiveness of this Final Order and waives any

applicable stay (including under Bankruptcy Rule 6004) to permit such immediate effectiveness.

       The interim hearing on the DIP Motion (the “Interim Hearing”) having been held by this

Court (as defined below) on June 20, 2019, and the final hearing on the DIP Motion (the “Final

Hearing”) having been held by this court on July 23, 2019, pursuant to Bankruptcy Rules 2002,

4001(b)(2), and 4001(c)(2), and all applicable Local Rules; and having considered the DIP Motion,

the DIP Credit Agreement, the Declaration of Kevin M. Cofsky In Support of the Debtors’

Emergency Motion for Entry of Interim and Final Orders (I) Authorizing Debtors to Obtain

Postpetition Financing Pursuant to Section 364 of the Bankruptcy Code, (II) Authorizing the Use

of Cash Collateral Pursuant to Section 363 of the Bankruptcy Code, (III) Granting Adequate

Protection to the Existing RBL Secured Parties and the Existing Second Lien Secured Parties

Pursuant to Sections 361, 362, 363, and 364 of the Bankruptcy Code, (IV) Granting Liens and

Superpriority Claims, (V) Modifying the Automatic Stay, and (VI) Scheduling a Final Hearing

[Docket No. 18] (the “Cofsky Declaration”), the Declaration of James Daniel Westcott in Support

of the Debtors’ Chapter 11 Petitions and First Day Pleadings [Docket No. 2] (the “First Day

Declaration”), and the evidence submitted or proffered at the Interim Hearing and the Final

Hearing; and in accordance with Bankruptcy Rules 2002, 4001(b), 4001(c), 4001(d), and 9014,

and all applicable Local Rules, notice of the DIP Motion, the Interim Hearing and the Final Hearing

having been provided pursuant to Bankruptcy Rule 4001(b)(1)(C); an order approving the DIP

Motion on an interim basis [Docket No. 86] (the “Interim Order”) having been entered on June




                                                 7
       Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 8 of 378



20, 2019; and it appearing that approval of the relief requested in the DIP Motion is necessary to

avoid immediate and irreparable harm to the Debtors and otherwise is fair and reasonable and in

the best interests of the Debtors, their creditors, their estates and all parties in interest, and is

essential for the continued operation of the Debtors’ business and the preservation of the value of

the Debtors’ assets; and it appearing that the Debtors’ entry into the DIP Credit Agreement and

Secured Swap Agreements is a sound and prudent exercise of the Debtors’ business judgment; and

after due deliberation and consideration, and good and sufficient cause appearing therefor:

        THIS COURT MAKES THE FOLLOWING FINDINGS OF FACT AND

CONCLUSIONS OF LAW: 4

        A.       Petition Date. On June 18, 2019 (the “Petition Date”), each of the Debtors filed

voluntary petitions for relief under chapter 11 of the Bankruptcy Code with the United States

Bankruptcy Court for the Southern District of Texas (this “Court”). The Debtors have continued

in the management and operation of their businesses and properties as debtors-in-possession

pursuant to section 1107 and 1108 of the Bankruptcy Code. On July 3, 2019, an official committee

of unsecured creditors (the “Committee”) was appointed in these Cases. No trustee or examiner

has been appointed in the Cases.

        B.       Jurisdiction and Venue. This Court has core jurisdiction over the Cases, the DIP

Motion and the parties and property affected hereby pursuant to 28 U.S.C. § 1334. Venue for the

Cases and proceedings on the DIP Motion is proper before this Court pursuant to 28 U.S.C. §§

1408 and 1409. The statutory and other predicates for the relief sought herein are sections 105,




4
         Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as
findings of fact, as appropriate, pursuant to Bankruptcy Rule 7052.



                                                       8
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 9 of 378



361, 362, 363, 364, 507, and 552 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001, 6004,

and 9014, and the Local Rules.

       C.      Notice.    The Final Hearing is being held pursuant to the authorization of

Bankruptcy Rule 4001. Notice of the Final Hearing and the emergency relief requested in the DIP

Motion has been provided by the Debtors, whether by facsimile, electronic mail, overnight courier

or hand delivery, to certain parties in interest, including: (a) the Office of the U.S. Trustee for the

Southern District of Texas (the “United States Trustee”); (b) the holders of the 30 largest

unsecured claims against the Debtors (on a consolidated basis); (c) the DIP Agent, Secured Swap

Parties (as defined in the DIP Credit Agreement) and their respective counsel thereto; (d) the

Existing RBL Agent (as defined below) and counsel thereto; (e) the Existing RBL Lenders (as

defined below); (f) the Existing Second Lien Agent and counsel thereto; (g) the Existing Second

Lien Lenders (as defined below); (h) the United States Attorney’s Office for the Southern District

of Texas; (i) the Internal Revenue Service; (j) the United States Securities and Exchange

Commission; (k) the Environmental Protection Agency and similar state environmental agencies

for states in which the Debtors conduct business; (l) the state attorneys general for states in which

the Debtors conduct business; and (m) any party that has requested notice pursuant to Bankruptcy

Rule 2002. Under the circumstances, such notice of the DIP Motion, the relief requested therein

and the Final Hearing complies with Bankruptcy Rule 4001(b), (c), and (d) and the Local Rules,

and no other notice need be provided for entry of this Final Order.

       D.      Debtors’ Stipulations Regarding the DIP Facility. The Debtors, on their behalf

and on behalf of their estates, admit, stipulate, acknowledge, and agree (the “Debtors’ DIP

Stipulations”) as follows:




                                                  9
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 10 of 378



               (i)     Release of Claims. Upon entry of this Final Order, each Debtor and its

estate shall be deemed to have forever waived, discharged, and released each of the DIP Secured

Parties and their respective affiliates, assigns, or successors and the respective members, managers,

equity holders, affiliates, agents, attorneys, financial advisors, consultants, officers, directors,

employees, and other representatives of the foregoing (all of the foregoing, collectively, the “DIP

Secured Party Releasees”), solely in their respective capacities as such and not as a result of

acting in any other capacities, from any and all “claims” (as defined in the Bankruptcy Code),

counterclaims, causes of action (including causes of action in the nature of “lender liability”),

defenses, setoff, recoupment, other offset rights, and other rights of disgorgement or recovery

against any and all of the DIP Secured Party Releasees, whether arising at law or in equity, relating

to and/or otherwise in connection with the DIP Obligations, the DIP Liens (as defined below), or

the debtor-creditor relationship between any of the DIP Secured Parties, on the one hand, and any

of the Debtors, on the other hand; provided, that nothing herein shall relieve the DIP Secured Party

Releasees from fulfilling their obligations or commitments under the DIP Facility; provided,

further that, the DIP Secured Party Releases shall be limited to such claims arising prior to or

including the date of the entry of this Final Order.

       E.      Debtors’ Stipulations Regarding the Existing RBL Credit Facility. Subject

only to the rights of parties in interest that are specifically preserved in paragraph 6 and the

limitations below, the Debtors, on their behalf and on behalf of their estates, admit, stipulate,

acknowledge, and agree (paragraphs E hereof shall be referred to herein collectively as the

“Debtors’ Existing RBL Stipulations”) as follows:

               (i)     Existing RBL Credit Facility. Pursuant to that certain Third Amended and

Restated Credit Agreement, originally dated as of April 1, 2014 (as amended, restated, or




                                                 10
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 11 of 378



otherwise modified from time to time, the “Existing RBL Credit Agreement,” and collectively

with any other agreements and documents executed or delivered in connection therewith, including

the “Loan Documents” as defined therein, each as may be amended, restated, supplemented, or

otherwise modified from time to time, the “Existing RBL Loan Documents”, and including all

exhibits and other ancillary documentation in respect thereof, the “Existing RBL Credit

Facility”), by and among Legacy Reserves LP as Borrower (as defined therein), Wells Fargo Bank,

National Association as Administrative Agent (the “Existing RBL Agent”) and the financial

institutions and other persons or entities party thereto from time to time as Lenders in such

capacities, the “Existing RBL Lenders” and, together with the Existing RBL Agent and any other

party to which Existing RBL Obligations (as defined below) are owed, the “Existing RBL

Secured Parties”), the Existing RBL Secured Parties agreed to extend loans and other financial

accommodations to, and issue letters of credit for the account of, the Borrower (as defined in the

Existing RBL Credit Agreement) pursuant to the Existing RBL Loan Documents. All obligations

of the Debtors arising under the Existing RBL Credit Agreement or the other Existing RBL Loan

Documents (other than such obligations that become Refinancing DIP Obligations (as defined

below) pursuant to the Interim Order and this Final Order) shall collectively be referred to herein

as the “Existing RBL Obligations.”

               (ii)   Existing RBL Liens and Existing RBL Collateral. Pursuant to the Security

Instruments (as defined in the Existing RBL Credit Agreement) (as such documents were

amended, restated, supplemented, or otherwise modified from time to time, the “Existing RBL

Collateral Documents”), by and among Legacy, its Partners, and its subsidiaries party thereto

(collectively, the “Grantors”) and the Existing RBL Agent, each Grantor granted to the Existing

RBL Agent, for the benefit of the Existing RBL Agent and the other Existing RBL Secured Parties,




                                                11
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 12 of 378



to secure the Existing RBL Obligations, a first priority security interest in and continuing Lien (the

“Existing RBL Liens”) on substantially all of such Grantor’s assets and properties (which, for the

avoidance of doubt, includes Cash Collateral) and all proceeds, products, accessions, rents, and

profits thereof, in each case not including property subject to the Excepted Liens (as defined in the

Existing RBL Credit Agreement) and whether then owned or existing or thereafter acquired or

arising. All “Collateral” as defined in the Existing RBL Collateral Documents granted or pledged

by such Grantors pursuant to any Existing RBL Collateral Document or any other Existing RBL

Loan Document shall collectively be referred to herein as the “Existing RBL Collateral.” As of

the Petition Date, (a) the Existing RBL Liens (I) are legal, valid, binding, enforceable, and

perfected Liens, (II) were granted to, or for the benefit of, the Existing RBL Secured Parties for

fair consideration and reasonably equivalent value, (III) are not subject to avoidance,

recharacterization, or subordination pursuant to the Bankruptcy Code or applicable non-

bankruptcy law (except for the priming contemplated herein), and (IV) are subject and subordinate

only to (A) the DIP Liens, (B) the Carve-Out, (C) the Existing Prior Liens and (D) the Existing

RBL Adequate Protection Liens, and (E) for the avoidance of doubt, remain at all times subject to

the Intercreditor Agreement (as defined below), and (b) (I) the Existing RBL Obligations

constitute legal, valid, and binding obligations of the applicable Debtors, enforceable in

accordance with the terms of the applicable Existing RBL Loan Documents (other than in respect

of the stay of enforcement arising from section 362 of the Bankruptcy Code), (II) no setoffs,

recoupments, offsets, defenses, or counterclaims to any of the Existing RBL Obligations exist,

(III) no portion of the Existing RBL Obligations or any payments made to any or all of the Existing

RBL Secured Parties are subject to avoidance, disallowance, disgorgement, recharacterization,

recovery, subordination, attack, offset, counterclaim, defense, or “claim” (as defined in the




                                                 12
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 13 of 378



Bankruptcy Code) of any kind pursuant to the Bankruptcy Code or applicable non-bankruptcy law,

and (IV) the obligations of each Guarantor (as defined in the Existing RBL Credit Agreement)

under that certain Guaranty Agreement (as defined in the Existing RBL Credit Agreement), the

Security Instruments, and the other Existing RBL Loan Documents shall continue in full force and

effect to unconditionally guaranty the Existing RBL Obligations notwithstanding any use of Cash

Collateral permitted hereunder or any financing and financial accommodations extended by the

DIP Secured Parties to the Debtors pursuant to the terms of the Interim Order, this Final Order or

the DIP Loan Documents.

               (iii)   Amounts Owed under Existing RBL Loan Documents. As of the Petition

Date, the applicable Debtors owed the Existing RBL Secured Parties, pursuant to the Existing RBL

Loan Documents, without defense, counterclaim, reduction or offset of any kind, in respect of

loans made, letters of credit issued, and other financial accommodations made by the Existing RBL

Secured Parties, an aggregate principal amount of not less than $563,000,000.00, plus all accrued

and unpaid interest, on account of the Loans (as defined in the Existing RBL Credit Agreement)

and not less than $0.00 on account of the Letters of Credit (as defined in the Existing RBL Credit

Agreement), plus all accrued and hereafter accruing and unpaid interest thereon and any additional

fees, expenses (including any reasonable and documented attorneys’, accountants’, appraisers’,

and financial advisors’ fees and expenses that are chargeable or reimbursable under the Existing

RBL Loan Documents), and other amounts thereafter due under the Existing RBL Loan

Documents, which such amounts were reduced upon the entry of the Interim Order and the closing

of the DIP Facility by the amount of the Refinanced Loans approved therein and shall be further

reduced by the amount of the Refinanced Loans approved by this Final Order.




                                               13
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 14 of 378



                (iv)    Release of Claims. Subject to paragraph 6 and the limitations below, upon

entry of this Final Order, each Debtor and its estate shall be deemed to have forever waived,

discharged, and released each of the Existing RBL Secured Parties and their respective affiliates,

assigns, or successors and the respective members, managers, equity holders, affiliates, agents,

attorneys, financial advisors, consultants, officers, directors, employees, and other representatives

of the foregoing (all of the foregoing, collectively, the “Existing RBL Secured Party Releasees”),

solely in their respective capacities as such and not as a result of acting in any other capacities,

from any and all “claims” (as defined in the Bankruptcy Code), counterclaims, causes of action

(including causes of action in the nature of “lender liability”), defenses, setoff, recoupment, other

offset rights, and other rights of disgorgement or recovery against any and all of the Existing RBL

Secured Party Releasees, whether arising at law or in equity, relating to and/or otherwise in

connection with the Existing RBL Obligations, the Existing RBL Liens, or the debtor-creditor

relationship between any of the Existing RBL Secured Parties, on the one hand, and any of the

Debtors, on the other hand, including (a) any recharacterization, subordination, avoidance,

disallowance, or other claim arising under or pursuant to section 105 or chapter 5 of the

Bankruptcy Code or under any other similar provisions of applicable state law, federal law, or

municipal law and (b) any right or basis to challenge or object to the amount, validity, or

enforceability of the Existing RBL Obligations or any payments or other transfers made on account

of the Existing RBL Obligations, or the validity, enforceability, priority, or non-avoidability of the

Existing RBL Liens securing the Existing RBL Obligations, including any right or basis to seek

any disgorgement or recovery of payments of cash or any other distributions or transfers previously

received by any of the Existing RBL Secured Party Releasees; provided, that the releases described

herein shall be limited to such claims arising prior to or including the date of the entry of this Final




                                                  14
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 15 of 378



Order; provided, further that the releases contained herein shall be subject in all respects to the

Challenge provisions contained in paragraph 6 hereof.

               (v)     That certain Intercreditor Agreement, dated as of October 25, 2016,

between the Existing RBL Agent and the Existing Second Lien Agent, and acknowledged and

agreed to by Legacy and the Guarantors (as defined in the Existing RBL Credit Agreement) (as

amended, restated, supplemented, or otherwise modified in accordance with its terms, the

“Intercreditor Agreement”), sets forth subordination and other provisions governing the relative

priorities and rights of the Existing RBL Secured Parties and their respective Existing RBL

Obligations and Existing RBL Liens, on the one hand, and the Existing Second Lien Secured

Parties and their respective Existing Second Lien Obligations (each as defined below) and Existing

Second Liens on the other hand, is in full force and effect as of the Petition Date; provided, for the

avoidance of doubt, that this paragraph does not modify the Intercreditor Agreement.

       F.      Debtors’ Stipulations Regarding the Existing Second Lien Credit Facility.

Subject only to the rights of parties in interest that are specifically preserved in paragraph 6 and

the limitations below, the Debtors, on their behalf and on behalf of their estates, admit, stipulate,

acknowledge, and agree (paragraphs G hereof shall be referred to herein collectively as the

“Debtors’ Existing Second Lien Stipulations”) as follows:

               (i)     Existing Second Lien Credit Facility. Pursuant to that certain Term Loan

Credit Agreement, dated as of October 25, 2016 (as amended, restated, or otherwise modified from

time to time, the “Existing Second Lien Credit Agreement,” and collectively with any other

agreements and documents executed or delivered in connection therewith, including the “Loan

Documents” as defined therein, each as may be amended, restated, supplemented, or otherwise

modified from time to time, the “Existing Second Lien Loan Documents”, and including all




                                                 15
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 16 of 378



exhibits and other ancillary documentation in respect thereof, the “Existing Second Lien Credit

Facility” and collectively with the Existing RBL Loan Documents, the “Existing Secured Loan

Documents”), by and among the Borrower (as defined in the Existing Second Lien Credit

Agreement), Cortland Capital Market Services LLC, as administrative agent for the Existing

Second Lien Lenders (in such capacity and in its capacity as collateral agent for the Existing

Second Lien Secured Parties, the “Existing Second Lien Agent”) and the financial institutions

and other persons or entities party thereto from time to time as Lenders (in such capacities, the

“Existing Second Lien Lenders” and, together with the Existing Second Lien Agent and any

other party to which Existing Second Lien Obligations (as defined below) are owed, the “Existing

Second Lien Secured Parties”), the Existing Second Lien Lenders agreed to extend Loans (as

defined in the Existing Second Lien Credit Agreement and such Loans, the “Existing Second Lien

Loans”) and provide other financial accommodations to the Borrower (as defined in the Existing

Second Lien Credit Agreement) pursuant to the Existing Second Lien Loan Documents. The

Existing Second Lien Loans and all other obligations of the Debtors arising under the Existing

Second Lien Credit Agreement or the other Existing Second Lien Loan Documents shall

collectively be referred to herein as the “Existing Second Lien Obligations.”

              (ii)    Existing Second Liens and Existing Second Lien Collateral. Pursuant to the

Term Loan Security Instruments (as defined in the Existing Second Lien Credit Agreement) (as

such documents were amended, restated, supplemented, or otherwise modified from time to time,

the “Existing Second Lien Collateral Documents”), by and among Legacy, its Partners, the

Grantors, and the Existing Second Lien Agent, each Grantor granted to the Existing Second Lien

Agent, for the benefit of the Existing Second Lien Agent and the other Existing Second Lien

Secured Parties, to secure the Existing Second Lien Obligations, including interest, fees, costs,




                                               16
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 17 of 378



expenses, premiums, and other charges thereunder, a security interest in and continuing Lien (the

“Existing Second Liens”) on substantially all of such Grantor’s assets and properties (which, for

the avoidance of doubt, includes Cash Collateral) and all proceeds, products, accessions, rents, and

profits thereof, in each case not including the property subject to the Excepted Liens (as defined

in the Existing Second Lien Credit Agreement) and whether then owned or existing or thereafter

acquired or arising. All “Collateral” as defined in the Existing Second Lien Collateral Documents

granted or pledged by such Grantors pursuant to any Existing Second Lien Collateral Document

or any other Existing Second Lien Loan Document shall collectively be referred to herein as the

“Existing Second Lien Collateral”, and collectively with the Existing RBL Collateral, the

“Existing Collateral”. As of the Petition Date, (a) the Existing Second Liens (I) are legal, valid,

binding, enforceable, and perfected Liens, (II) were granted to, or for the benefit of, the Existing

Second Lien Secured Parties for fair consideration and reasonably equivalent value, (III) are not

subject to avoidance, recharacterization, or subordination pursuant to the Bankruptcy Code or

applicable non-bankruptcy law (except for the priming contemplated herein), and (IV) are subject

and subordinate only to (A) the DIP Liens, (B) the Carve-Out, (C) the Existing Prior Liens, (D)

the Existing RBL Liens, and (E) the Adequate Protection Liens, and for the avoidance of doubt,

remain at all times subject to the Intercreditor Agreement; and (b) (I) the Existing Second Lien

Obligations constitute legal, valid, and binding obligations of the applicable Debtors, enforceable

in accordance with the terms of the applicable Existing Second Lien Loan Documents (other than

in respect of the stay of enforcement arising from section 362 of the Bankruptcy Code), (II) no

setoffs, recoupments, offsets, defenses, or counterclaims to any of the Existing Second Lien

Obligations exist, (III) no portion of the Existing Second Lien Obligations or any payments made

to any or all of the Existing Second Lien Secured Parties are subject to avoidance, disallowance,




                                                17
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 18 of 378



disgorgement, recharacterization, recovery, subordination, attack, offset, counterclaim, defense, or

“claim” (as defined in the Bankruptcy Code) of any kind pursuant to the Bankruptcy Code or

applicable non-bankruptcy law, and (IV) the obligations of each Guarantor (as defined in the

Existing Second Lien Credit Agreement) under that certain Guaranty Agreement (as defined in the

Existing Second Lien Credit Agreement), the Existing Second Lien Collateral Documents, and the

other Existing Second Lien Loan Documents shall continue in full force and effect to

unconditionally guaranty the Existing Second Lien Obligations notwithstanding any use of Cash

Collateral permitted hereunder or any financing and financial accommodations extended by the

DIP Secured Parties to the Debtors pursuant to the terms of the Interim Order, this Final Order,

the DIP Loan Documents, or the Secured Swap Agreements.

               (iii)   Amounts Owed under Existing Second Lien Loan Documents. As of the

Petition Date, the applicable Debtors owed the Existing Second Lien Secured Parties, pursuant to

the Existing Second Lien Loan Documents, without any defense, counterclaim, reduction or offset

of any kind, in respect of loans made, letters of credit issued to the extent permitted, and other

financial accommodations made by the Existing Second Lien Secured Parties, an aggregate

principal amount of not less than $340,319,560.71 on account of the Loans (as defined in the

Existing Second Lien Credit Agreement), plus subject in each case to section 506(b) of the

Bankruptcy Code, all accrued and hereafter accruing and unpaid interest thereon and any

additional fees, costs, charges, and other amounts now or hereafter due under the Existing Second

Lien Loan Documents (including any reasonable and documented attorneys’, accountants’,

appraisers’, and financial advisors’ fees and expenses that are chargeable or reimbursable under

the Existing Second Lien Loan Documents). The Existing Second Lien Secured Parties reserve




                                                18
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 19 of 378



all rights to assert the Applicable Premium (as defined in the Existing Second Lien Credit

Agreement).

               (iv)    Release of Claims. Subject to paragraph 6 and the limitations below, upon

entry of this Final Order, each Debtor and its estate shall be deemed to have forever waived,

discharged, and released each of the Existing Second Lien Secured Parties and their respective

affiliates, assigns, or successors and the respective members, managers, equity holders, affiliates,

agents, attorneys, financial advisors, consultants, officers, directors, employees, and other

representatives of the foregoing (all of the foregoing, collectively, the “Existing Second Lien

Secured Party Releasees”), solely in their respective capacities as such and not as a result of

acting in any other capacities, from any and all “claims” (as defined in the Bankruptcy Code),

counterclaims, causes of action (including causes of action in the nature of “lender liability”),

defenses, setoff, recoupment, other offset rights, and other rights of disgorgement or recovery

against any and all of the Existing Second Lien Secured Party Releasees, whether arising at law or

in equity, relating to and/or otherwise in connection with the Existing Second Lien Obligations,

the Existing Second Liens, or debtor-creditor relationship between any of the Existing Second Lien

Secured Parties, on the one hand, and any of the Debtors, on the other hand, including (a) any

recharacterization, subordination, avoidance, disallowance, or other claim arising under or

pursuant to section 105 or chapter 5 of the Bankruptcy Code or under any other similar provisions

of applicable state law, federal law, or municipal law and (b) any right or basis to challenge or

object to the amount, validity, or enforceability of the Existing Second Lien Obligations or any

payments or other transfers made on account of the Existing Second Lien Obligations, or the

validity, enforceability, priority, or non-avoidability of the Existing Second Liens securing the

Existing Second Lien Obligations, including any right or basis to seek any disgorgement or




                                                19
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 20 of 378



recovery of payments of cash or any other distributions or transfers previously received by any of

the Existing Second Lien Secured Party Releasees; provided, that the releases described herein

shall be limited to such claims arising prior to or including the date of the entry of this Final Order;

provided, further that the releases contained herein shall be subject in all respects to the Challenge

provisions contained in paragraph 6 hereof.

        G.      Debtors’ Stipulations Regarding the Interim Borrowing.                Pursuant to the

Interim Order, the Court authorized, among other things, (i) the Debtors to borrow New Money

Loans under the DIP Facility in an aggregate outstanding principal amount, when taken together

with the aggregate face amount of the letters of credit outstanding under the DIP LC Sub-Facility,

up to $35,000,000, (ii) the Debtors to convert to DIP Obligations under the DIP Loan Documents,

$87,500,000 of the outstanding principal amount of the Existing RBL Loans (as defined in the

Existing RBL Credit Agreement) held by the Refinancing DIP Lenders as part of the Refinancing,

(iii) the DIP Guarantors to unconditionally guaranty such obligations jointly and severally, and

(iv) the granting of the DIP Protections (as defined below). Pursuant to the Interim Order, the

Court authorized and empowered the Debtors to execute and deliver the DIP Loan Documents and

to incur and to perform all of the DIP Obligations in accordance with, and subject to, the terms of

the Interim Order and the DIP Loan Documents. On June 21, 2019, the DIP Credit Agreement

was executed, and the Debtors were authorized to borrow on the terms and conditions set forth in

the DIP Loan Documents and in the Interim Order.

        H.      Cash Collateral. All of the Debtors’ cash, including any cash in deposit accounts

of the Debtors, wherever located, constitutes Cash Collateral of the Existing RBL Agent and the

other Existing RBL Secured Parties and, to the extent of the Existing Second Lien Agent and the




                                                  20
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 21 of 378



other Existing Second Lien Secured Parties interests in such cash, the Existing Second Lien Agent

and the other Existing Second Lien Secured Parties.

       I.      Intercreditor Agreement. Pursuant to section 510(a) of the Bankruptcy Code, the

Intercreditor Agreement and any other applicable intercreditor or subordination provisions

contained in any credit agreement, security agreement, indenture, or related document, (A) shall

remain in full force and effect, (B) shall continue to govern the relative priorities, rights, and

remedies of the Existing RBL Secured Parties and the Existing Second Lien Secured Parties

(including the relative priorities, rights, and remedies of such parties with respect to the

replacement liens and administrative expense claims and superpriority administrative expense

claims granted, or amounts payable, by the Debtors under the Interim Order, this Final Order, or

otherwise and the modification of the automatic stay), and (C) shall not be amended, altered or

modified by the terms of this Final Order or the DIP Loan Documents, and for avoidance of doubt,

any acts or omissions by any Existing RBL Secured Party or Existing Second Lien Secured Party

in connection with any chapter 11 plan of reorganization or liquidation in these Cases (whether

confirmed under section 1129(a) or (b) of the Bankruptcy Code), and any distributions on account

of, or other treatment of, any Existing RBL Obligations or Existing Second Lien Obligations

pursuant to any such plan, shall remain subject to the Intercreditor Agreement (including its

turnover provisions) or any other applicable intercreditor or subordination provisions; provided,

however that the foregoing shall not prejudice the rights of any party to the Intercreditor

Agreement to assert that taking any action or not taking any action is permitted by or prohibited

by, as the case may be, the Intercreditor Agreement, and all parties’ rights with respect to such

assertions are reserved.

       J.      Findings Regarding the DIP Facility.




                                               21
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 22 of 378



               (i)     Need for Postpetition Financing. The Debtors continue to need access to

the DIP Loans and use Cash Collateral to, among other things, permit the orderly continuation of

the operation of their business, to maintain business relationships with vendors, suppliers, and

customers, to make payroll, to make capital expenditures, to satisfy other working capital and

general corporate purposes of the Debtors (including fees and expenses related to the Cases), to

refinance the Refinanced Loans, and to otherwise preserve the value of the Debtors’ estates. The

Debtors’ access to sufficient working capital and liquidity through the use of Cash Collateral and

borrowing under the DIP Facility is vital to a successful reorganization and/or to otherwise

preserve the enterprise value of the Debtors’ estates. Immediate and irreparable harm will be

caused to the Debtors and their estates if the Debtors do not continue to have access to financing

and permission to use Cash Collateral, in each case in accordance with the terms of this Final Order

(including the DIP Budget) and the DIP Loan Documents.

               (ii)    No Credit Available on More Favorable Terms. The Debtors have been and

continue to be unable to obtain financing on more favorable terms from sources other than the DIP

Secured Parties under the DIP Loan Documents and this Final Order. The Debtors are unable to

obtain unsecured credit allowable under section 503(b)(1) of the Bankruptcy Code as an

administrative expense or secured credit allowable only under sections 364(c)(1), 364(c)(2), or

364(c)(3) of the Bankruptcy Code. The Debtors are unable to obtain secured credit under

section 364(d)(1) of the Bankruptcy Code without (a) granting to the DIP Secured Parties the

rights, remedies, privileges, benefits, and protections provided herein and in the DIP Loan

Documents, including the DIP Liens and the DIP Superpriority Claims (as defined below),

(b) allowing the DIP Secured Parties to provide the loans, letters of credit, and other financial

accommodations under the DIP Facility (including the completion of the Refinancing) on the terms




                                                22
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 23 of 378



set forth herein and in the DIP Loan Documents, (c) granting to the Existing RBL Secured Parties

the rights, remedies, privileges, benefits, and protections provided herein and in the DIP Loan

Documents, including the Existing RBL Adequate Protection and the conversion of certain

Existing RBL Obligations into DIP Obligations through the Refinancing, and (d) granting to the

Existing Second Lien Secured Parties the rights, remedies, privileges, benefits, and protections

provided herein, including the Second Lien Adequate Protection (all of the foregoing described in

clauses (a), (b), (c), and (d) above, collectively, the “DIP Protections”).

               (iii)   Entering into the Refinancing Facility is appropriate because (a) the

aggregate value of the Existing RBL Collateral securing the Existing RBL Obligations

substantially exceeds the aggregate amount of the Refinanced Loans; (b) the Refinancing of the

Existing RBL Loans into the Refinanced Loans will provide the Debtors significant savings on

account of interest that otherwise would or could accrue on the Existing RBL Loans at the rate

applicable thereunder during the course of these Cases; and (c) the Existing RBL Lenders would

not otherwise consent to the use of their Cash Collateral or the subordination of their liens to the

DIP Liens, and the DIP Agent and the Refinancing DIP Lenders would not be willing to provide

the New Money Facility or extend credit to the Debtors thereunder without the inclusion of the

Refinancing Facility within the DIP Facility.

               (iv)    The terms of the DIP Loans pursuant to the DIP Loan Documents and the

use of the Existing Collateral (including the Cash Collateral) pursuant to this Final Order are fair

and reasonable, reflect the Debtors’ exercise of prudent business judgment consistent with their

fiduciary duties and constitute reasonably equivalent value and fair consideration.

       K.      Financing. The DIP Secured Parties and, as applicable, the Existing RBL Secured

Parties and the Existing Second Lien Secured Parties (together, the “Existing Secured Parties”)




                                                 23
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 24 of 378



are willing to provide financing to the Debtors and/or consent, or be deemed to consent, to the use

of Cash Collateral by the Debtors, subject to (i) the entry of this Final Order and (ii) the terms and

conditions of the DIP Loan Documents.

       L.      Adequate Protection for Existing Secured Parties. The Existing Secured Parties

have agreed to permit the Debtors’ continued use of the Existing RBL Collateral and the Existing

Second Lien Collateral, including the Cash Collateral, subject to the terms and conditions set forth

herein, including the protections afforded a party acting in “good faith” under section 364(e) of

the Bankruptcy Code. In addition, the DIP Facility contemplated hereby provides for a priming

of the Existing Prior Liens pursuant to section 364(d) of the Bankruptcy Code. The Existing

Secured Parties are entitled to the adequate protection as set forth herein, including pursuant to

sections 361, 362, 363, and 364 of the Bankruptcy Code. Based on the DIP Motion and on the

record presented to this Court at the Final Hearing, the terms of the proposed adequate protection

arrangements, use of the Cash Collateral, and the DIP Facility contemplated hereby are fair and

reasonable, reflect the Debtors’ prudent exercise of business judgment consistent with their

fiduciary duties, and constitute reasonably equivalent value and fair consideration for the consent

of the Existing Secured Parties. The Existing RBL Secured Parties and the Existing Second Lien

Secured Parties consent to, or are deemed to consent to, or if not either of the foregoing, the Court

hereby approves the relief set forth herein over the absence of such consent or lack thereof,

pursuant to the Existing Secured Loan Documents, and, in any event, the prepetition Liens and

security interests of such parties are adequately protected pursuant to the terms of this Final Order.

Notwithstanding anything to the contrary herein, the Existing Secured Parties’ consent to the DIP

Facility and to the priming of the Existing RBL Liens and the Existing Second Liens by the DIP

Liens is expressly limited to the present DIP Facility and the DIP Liens securing same and shall




                                                 24
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 25 of 378



not be applicable to any other debtor-in-possession credit facility, even if it contains substantially

the same economic terms as this DIP Facility.

        M.      Section 552.     In light of the subordination of their Liens and superpriority

administrative claims to (i) the Carve-Out, in the case of the DIP Secured Parties, and (ii) the

Carve-Out and the DIP Liens, in the case of the Existing Secured Parties, each of the DIP Secured

Parties and the Existing Secured Parties is entitled to all of the rights and benefits of section 552(b)

of the Bankruptcy Code, and the “equities of the case” exception shall not apply.

        N.      Business Judgment and Good Faith Pursuant to Section 364(e).

                (i)     The DIP Secured Parties have indicated a willingness to provide

postpetition secured financing, and related hedging, via the DIP Facility to the Debtors in

accordance with the DIP Loan Documents, the Secured Swap Agreements, and this Final Order.

                (ii)    The terms and conditions of the DIP Facility (including the Refinancing) as

set forth in the DIP Loan Documents and this Final Order, and the fees, expenses, and other charges

paid and to be paid thereunder or in connection therewith, are fair, reasonable, and the best

available under the circumstances, and the Debtors’ agreement to the terms and conditions of the

DIP Loan Documents and the Secured Swap Agreements and to the payment of such fees reflect

the Debtors’ exercise of prudent business judgment consistent with their fiduciary duties. Such

terms and conditions are supported by reasonably equivalent value and fair consideration.

                (iii)   The DIP Secured Parties, the Existing RBL Secured Parties, the Existing

Second Lien Secured Parties and the Debtors, with the assistance and counsel of their respective

advisors, have acted in good faith and at arm’s-length in, as applicable, negotiating, consenting to,

and/or agreeing to, the DIP Facility (including the Refinancing), the Debtors’ use of the DIP

Collateral, the Existing RBL Collateral, the Existing Second Lien Collateral (including Cash




                                                  25
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 26 of 378



Collateral), the DIP Loan Documents, and the DIP Protections (including the Existing RBL

Adequate Protection and the Second Lien Adequate Protection). The DIP Obligations (including

all advances that are made at any time to the Debtors under the DIP Loan Documents and including

the Refinanced Loans) and the Debtors’ use of the DIP Collateral, the Existing RBL Collateral,

and the Existing Second Lien Collateral (including Cash Collateral) shall be deemed to have been

extended and/or consented to by the DIP Secured Parties, the Existing RBL Secured Parties, and

the Existing Second Lien Secured Parties for valid business purposes and uses and in good faith,

as that term is used in section 364(e) of the Bankruptcy Code, and in express and good faith

reliance upon the protections offered by section 364(e) of the Bankruptcy Code, the Interim Order,

and this Final Order, and, accordingly, the DIP Liens, the DIP Superpriority Claims, the Existing

RBL Adequate Protection, Second Lien Adequate Protection and the other DIP Protections shall

be entitled to the full protection of section 364(e) of the Bankruptcy Code, the Interim Order, and

this Final Order in the event the Interim Order, this Final Order, or any other order or provision

hereof or thereof is vacated, reversed, amended, or modified on appeal or otherwise.

       O.      Relief Essential; Best Interest. The Debtors have requested immediate entry of

this Final Order pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2) and the Local Rules.

Absent granting the relief set forth in this Final Order, the Debtors’ estates, their businesses and

properties, and their ability to successfully reorganize or otherwise preserve the enterprise value

of the Debtors’ estates will be immediately and irreparably harmed. Consummation of the DIP

Facility and authorization of the use of Cash Collateral in accordance with this Final Order, the

DIP Loan Documents and the Secured Swap Agreements is therefore in the best interests of the

Debtors’ estates and consistent with their fiduciary duties. Based on all of the foregoing, sufficient




                                                 26
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 27 of 378



cause exists for immediate entry of this Final Order pursuant to Bankruptcy Rules 4001(b)(2) and

4001(c)(2) and the applicable Local Rules.

       NOW, THEREFORE, based on the DIP Motion, the Cofsky Declaration, the First Day

Declaration, and the record before this Court with respect to the DIP Motion, and with the consent

of the Debtors, the Existing RBL Agent, and the requisite Existing RBL Secured Parties (on behalf

of all of the Existing RBL Secured Parties), and the DIP Agent (on behalf of all of the DIP Secured

Parties), and the consent of the Existing Second Lien Secured Parties, or deemed consent of the

Existing Second Lien Secured Parties pursuant to the terms of the Intercreditor Agreement, in each

case, to the form and entry of this Final Order, and good and sufficient cause appearing therefor,

       IT IS ORDERED that:

       1.      Motion Granted. The DIP Motion is hereby granted in accordance with the terms

and conditions set forth in this Final Order and the DIP Loan Documents. Any objections,

reservations of rights, and/or other statements with respect to the DIP Motion with respect to the

entry of this Final Order that have not been withdrawn, waived, or settled, and all reservations of

rights included therein, are hereby denied and overruled.

       2.      DIP Loan Documents and DIP Protections.

               (a)    Approval of DIP Loan Documents.           The Debtors are expressly and

immediately authorized to enter into the DIP Facility, to execute, deliver, and perform under the

DIP Loan Documents and this Final Order, to incur the DIP Obligations (as defined below),

inclusive of $250,000,000 of Refinanced Loans and $100,000,000 of New Money Loans, with

each Refinancing DIP Lender’s ratable share based on the ratio of such Refinancing DIP Lender’s

share of the New Money Facility, including the DIP LC Sub-Facility, in accordance with, and

subject to, the terms of this Final Order and the DIP Loan Documents, and to execute, deliver, and




                                                27
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 28 of 378



perform under all other instruments, certificates, agreements, and documents that may be required

or necessary for the performance by the applicable Debtors under the DIP Loan Documents and

the creation and perfection of the DIP Liens described in, and provided for, by this Final Order

and the DIP Loan Documents (to the extent such execution and delivery were authorized by the

Interim Order and have already occurred, such execution and delivery are hereby ratified). The

Debtors are hereby authorized and directed to do and perform all acts and pay the principal,

interest, fees, expenses, and other amounts described in the DIP Loan Documents as such become

due pursuant to the DIP Loan Documents and this Final Order, including all closing fees,

administrative fees, commitment fees, and reasonable and documented attorneys’, financial

advisors’, and accountants’ fees, and disbursements arising under the DIP Loan Documents and

this Final Order, which amounts shall not be subject to further approval of this Court and shall be

nonrefundable and not subject to challenge in any respect; provided, that the payment of the fees

and expenses of the Lender Professionals (as defined below) shall be subject to the provisions of

paragraph 23(b). Upon their execution and delivery, the DIP Loan Documents shall represent the

legal, valid, and binding obligations of the applicable Debtors enforceable against such Debtors in

accordance with their terms. Each officer of a Debtor acting singly is hereby authorized to execute

and deliver each of the DIP Loan Documents, such execution and delivery to be conclusive

evidence of such officer’s respective authority to act in the name of and on behalf of the Debtors

(to the extent such execution and delivery were authorized by the Interim Order and have already

occurred, such execution and delivery are hereby ratified).

               (b)    DIP Obligations.     For purposes of this Final Order, the term “DIP

Obligations” shall mean all amounts and other obligations and liabilities owing by the respective

Debtors under the DIP Credit Agreement and other DIP Loan Documents (including all




                                                28
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 29 of 378



“Obligations” as defined in the DIP Credit Agreement), including the Refinancing DIP Obligations

(as defined below), and shall include the principal of, interest on, and fees, costs, expenses,

premiums, and other charges owing in respect of, such amounts (including any reasonable and

documented attorneys’, accountants’, financial advisors’, and other fees, costs, and expenses that

are chargeable or reimbursable under the DIP Loan Documents, the Secured Swap Agreements,

the Interim Order and/or this Final Order), and any obligations in respect of indemnity claims,

whether contingent or otherwise. Notwithstanding anything to the contrary herein, the relative

rights and priorities of the DIP Secured Parties in respect of the DIP Collateral shall be as provided

in the Interim Order, this Final Order and the other DIP Loan Documents.

               (c)     Authorization to Incur DIP Obligations and Use Cash Collateral. To enable

the Debtors to continue to operate their business and preserve and maximize the value of their

estates, the DIP Borrower is hereby authorized (x) to use Cash Collateral and (y) to borrow and

obtain letters of credit under the DIP Facility; provided, that (I) the aggregate amount of New

Money Loans to be made available for all such borrowings and letters of credit shall not exceed

$100,000,000 under the New Money Facility; (II) the Existing RBL Loans held by Refinancing

DIP Lenders will be as part of the Refinancing converted to Refinanced Loans under the

Refinancing Facility, such amount of Refinanced Loans to be calculated based on each such

Refinancing DIP Lender’s pro rata share of its Commitments to the New Money Facility and

otherwise consistent with the refinancing mechanics described above; (III) any amounts repaid

under the New Money Facility may be reborrowed subject to the terms of the DIP Loan Documents

and this Final Order; (IV) any proposed use of the proceeds of DIP Loans or use of Cash Collateral

shall be consistent with the terms and conditions of the Interim Order, this Final Order and the DIP

Loan Documents, including the DIP Budget and the Budget Covenants, subject to any applicable




                                                 29
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 30 of 378



Permitted Variance, as defined and contained in paragraph 2(f) below; and (V) any Secured Swap

Agreements shall only be entered into with Secured Swap Parties in accordance with and subject

to the limitations set forth in the DIP Credit Agreement and any further order of this Court. The

DIP Borrower’s authority to incur further DIP Obligations, if any, and use further Cash Collateral

will be governed by the terms of this Final Order and the DIP Loan Documents. All DIP

Obligations shall be unconditionally guaranteed, on a joint and several basis, by the DIP

Guarantors, as further provided in the DIP Loan Documents.

               (d)     Refinancing.    Each Refinancing DIP Lender’s (i) ratable share of

$87,500,000 of the outstanding principal amount of the Loans (as defined in the Existing RBL

Credit Agreement) and (ii) ratable share of an additional $162,500,000 (in each case, with each

Refinancing DIP Lender’s ratable share based on the ratio of such Refinancing DIP Lender’s share

of Commitments to the New Money Facility, including the DIP LC Sub-Facility) will be (or, in

the case of clause (i), will continue to be) immediately, automatically, and irrevocably deemed to

have been converted into Refinancing DIP Obligations (as defined below) and, except as otherwise

provided in this Final Order and the DIP Loan Documents, shall be entitled to all the priorities,

privileges, rights, and other benefits afforded to the other DIP Obligations under this Final Order

and the DIP Loan Documents. The conversion of the Refinancing DIP Obligations as described

in this paragraph 2(d) shall be authorized as compensation for, in consideration for, as a necessary

inducement for, and on account of the agreement of the Refinancing DIP Lenders to fund amounts

under the New Money Facility and not as payments under, adequate protection for, or otherwise

on account of, any Existing RBL Obligations. As used herein, the term “Refinancing DIP

Obligations” shall mean the Refinanced Loans and all interest accrued and accruing thereon and

all other amounts owing by the respective Debtors in respect thereof.




                                                30
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 31 of 378



               (e)    Budget. Attached hereto as Schedule 2 is the Debtors’ initial 13-week cash

flow forecast (the “Initial 13-Week Cash Flow Forecast”), which shall be consistent in all

material respects with the applicable period covered by the initial DIP Budget, attached hereto as

Schedule 3, including amounts required to be paid with respect to the DIP Facility (the “Initial

DIP Budget”), that reflects on a line-item basis the Debtors’ (i) weekly projected cash receipts

(including from non-ordinary course assets sales), (ii) weekly projected disbursements (including

ordinary course operating expenses, bankruptcy-related expenses under the Cases, capital

expenditures, issuances of any letter of credit, including the fees relating thereto, and estimated

fees and expenses of the DIP Agent (including counsel and financial advisors therefor), the

Existing RBL Agent (including counsel and financial advisors therefor), the Existing Second Lien

Agent (including counsel and financial advisors therefor), those certain funds managed by GSO

Capital Partners LP, which are lenders under the Existing Second Lien Loan Documents (the

“Existing Required Second Lien Lenders”) (including counsel and financial advisors therefor),

and any other fees and expenses relating to the DIP Facility), (iii) sum of weekly unused

availability under the DIP Facility plus unrestricted cash on hand (collectively, “Aggregate

Liquidity”), and (iv) weekly outstanding principal balance of the loans made and letters of credit

issued under the DIP Facility (including the principal amount of the Refinanced Loans).

Commencing on July 12, 2019 (the “Initial Reporting Date”) and continuing on every fourth

Friday (each, a “Subsequent Reporting Date” and, each such Subsequent Reporting Date

together with the Initial Reporting Date, a “Reporting Date”), the Debtors shall prepare and

deliver to the DIP Agent, the Existing RBL Agent, the Existing Second Lien Agent, the Existing

Required Second Lien Lenders, and the Committee (i) an updated “rolling” 13-week cash flow

forecast (the “Proposed 13-Week Cash Flow Forecast”) and (ii) and an updated DIP Budget (a




                                                31
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 32 of 378



“Proposed DIP Budget”), which each shall be in form and substance reasonably satisfactory to

the DIP Agent and subject to the DIP Agent’s approval in its reasonable discretion, provided, that

the DIP Agent shall have five (5) Business Days (as defined in the DIP Credit Agreement) to

approve any Proposed 13-Week Cash Flow Forecast and Proposed DIP Budget, and provided,

further that if the DIP Agent does not approve any Proposed 13-Week Cash Flow Forecast and/or

Proposed DIP Budget by the sixth Business Day following receipt thereof, the previously delivered

13-Week Cash Flow Forecast (as defined below) and DIP Budget shall remain in effect for

purposes of variance testing and reporting described in paragraph 2(f) below), and that the 13-

Week Cash Flow Forecast shall at all times be consistent with the DIP Budget. For the avoidance

of doubt, unless the DIP Agent has approved in writing the Proposed 13-Week Cash Flow and

Proposed DIP Budget, or any other proposed modification to the Initial 13-Week Cash Flow

Forecast or Supplemental 13-Week Cash Flow Forecast (as defined below), and the Initial DIP

Budget or Supplemental DIP Budget (as defined below), as applicable, then in effect, the Debtors

shall continue to be subject to and be governed by the terms of the Initial 13-Week Cash Flow

Forecast or Supplemental 13-Week Cash Flow Forecast, and the Initial DIP Budget or

Supplemental DIP Budget, as applicable, then in effect, in accordance with this Final Order, and

the DIP Secured Parties and the Existing RBL Secured Parties shall, as applicable, have no

obligation to fund under any such Proposed 13-Week Cash Flow Forecast or Proposed DIP Budget

or otherwise fund any amounts not otherwise provided for in the Initial 13-Week Cash Flow

Forecast or Supplemental 13-Week Cash Flow Forecast, nor the Initial DIP Budget or

Supplemental DIP Budget, as applicable, or permit the use of Cash Collateral with respect thereto,

as applicable. Once the Proposed 13-Week Cash Flow Forecast and Proposed DIP Budget have

each been approved in writing by the DIP Agent, each shall supplement and replace the Initial 13-




                                               32
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 33 of 378



Week Cash Flow Forecast or the Supplemental 13-Week Cash Flow Forecast, and the Initial DIP

Budget or the Supplemental DIP Budget, as applicable, then in effect (each such Proposed 13-

Week Cash Flow Forecast and Proposed DIP Budget that has been approved in writing by the DIP

Agent pursuant to the terms of this Final Order, respectively a “Supplemental 13-Week Cash

Flow Forecast” and a “Supplemental DIP Budget”) without further notice, motion, or

application to, order of, or hearing before, this Court (the Initial 13-Week Cash Flow Forecast, as

modified by all Supplemental 13-Week Cash Flow Forecasts, shall constitute the “13-Week Cash

Flow Forecast”, and the Initial DIP Budget, as modified by all Supplemental DIP Budgets, shall

constitute the “DIP Budget”); provided, however, the Committee may seek emergency relief

before the Court if it opposes adoption of the DIP Budget.

               (f)    Budget Covenants. The Debtors shall only incur DIP Obligations and

expend Cash Collateral and other DIP Collateral proceeds in accordance with the DIP Budget (and,

in the case of the costs and expenses of (i) the DIP Agent and the Existing RBL Agent, in

accordance with the DIP Loan Documents and this Final Order without being limited by the DIP

Budget, (ii) the Existing Second Lien Secured Parties in accordance with the Existing Second Lien

Loan Documents, the Intercreditor Agreement, and this Final Order without being limited by the

DIP Budget, and (iii) Professional Persons without being limited by the DIP Budget), subject to

the Permitted Variances set forth in this paragraph, which shall be tested on each Friday (or, if

such Friday is not a Business Day, the immediately preceding Business Day) immediately

following each Reporting Date (such date, the “Variance Testing Date”). On or before 5:00 p.m.

(prevailing Eastern Time) on each Variance Testing Date, the Debtors shall prepare and deliver,

which shall be certified by a financial officer of the Debtors and in form and substance reasonably

satisfactory to the DIP Agent, the Existing RBL Agent and the Existing Required Second Lien




                                                33
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 34 of 378



Lenders, a variance report tested as of the most recent Reporting Date for the four-week period

ending on such Reporting Date (each such period, a “Variance Testing Period”, and each such

report, a “Variance Report”) setting forth: (i) the aggregate disbursements of the Debtors for line

items other than capital expenditures and aggregate receipts during the applicable Variance Testing

Period, (ii) any variance (whether positive or negative, expressed as a percentage) between the

aggregate disbursements for line items other than capital expenditures made during such Variance

Testing Period by the Debtors against the aggregate disbursements for line items other than capital

expenditures for the testing period set forth in the applicable 13-Week Cash Flow Forecast and

DIP Budget, (iii) the aggregate disbursements of the Debtors for capital expenditures during the

applicable Variance Testing Period, and (iv) any variance (whether positive or negative, expressed

as a percentage) between the aggregate disbursements for capital expenditures for the testing

period set forth in the applicable 13-Week Cash Flow Forecast and DIP Budget. On the last

calendar day of each week, the Debtors shall deliver to the DIP Agent, the Existing RBL Agent,

the Existing Second Lien Agent, and the Existing Required Second Lien Lenders a variance report

comparing the Debtors’ actual receipts and disbursements for the prior calendar week and the prior

four calendar weeks (on a cumulative basis) with the projected receipts and disbursements for such

week and the prior four calendar weeks (on a cumulative basis) as reflected in the applicable DIP

Budget for such weeks (the “Cumulative Variance Report”), which Cumulative Variance Report

shall include a report from the Debtors identifying and addressing any variance of actual

performance to projected performance for the prior week. The Debtors shall not allow, during any

Variance Testing Period, the Debtors’ actual cash expenses and disbursements during such

Variance Testing Period to be more than 115% of the projected cash expenses and disbursements

for such Variance Testing Period, as set forth in the DIP Budget (the “Permitted Variance”),




                                                34
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 35 of 378



provided, that the cash expenses and disbursements considered for determining compliance with

this covenant shall exclude (i) disbursements and expenses in respect of professional fees incurred

in the Bankruptcy Cases during such Variance Testing Period and (ii) disbursements owed to third

parties on account of royalty interests and working interests and provided, further that the Debtors

may carry forward budgeted but unused disbursements set forth in the DIP Budget for a Variance

Testing Period for use during the immediately succeeding Variance Testing Period.

               (g)     Interest, Fees, Costs, Indemnities, and Expenses. The DIP Obligations shall

bear interest at the rates, and be due and payable (and paid), as set forth in, and in accordance with

the terms and conditions of, this Final Order and the DIP Loan Documents, in each case without

further notice, motion, or application to, order of, or hearing before, this Court. The Debtors shall

pay within two (2) Business Days all fees, costs, indemnities, expenses (including reasonable and

documented out-of-pocket legal and other professional fees and expenses of the DIP Agent and

the Secured Swap Parties to the extent provided in the DIP Credit Agreement), and other charges

payable under the terms of the DIP Loan Documents and the Secured Swap Agreements. All such

fees, costs, indemnities, expenses, and disbursements, whether incurred, paid or required to be paid

prepetition or postpetition and whether or not budgeted in the DIP Budget, are hereby affirmed,

ratified, authorized, and payable (and any funds held by the DIP Agent and/or its professionals as

of the Petition Date for payment of such fees, costs, indemnities, expenses, and disbursements may

be applied for payment) as contemplated in this Final Order and the DIP Loan Documents, and,

subject to the provisions of paragraph 23(b) with respect to the fees and expenses of the Lender

Professionals, shall be non-refundable and not subject to challenge in any respect and shall be

payable without need to obtain further Court approval.




                                                 35
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 36 of 378



               (h)     Use of DIP Facility and Proceeds of DIP Collateral. The DIP Borrower

shall apply the proceeds of all DIP Collateral solely in accordance with this Final Order, the DIP

Loan Documents, and the DIP Budget (consistent with paragraph 3(f) above). Without limiting

the foregoing, the Debtors shall not be permitted to make any payments (from the DIP Collateral,

the proceeds of DIP Loans, or otherwise) on account of any prepetition debt or obligation prior to

the effective date of a confirmed chapter 11 plan or plans with respect to any of the Debtors, except

(i) with respect to the Existing RBL Obligations or the Refinanced Loans, as set forth in this Final

Order; (ii) as provided in the orders entered by the Court in the Cases (other than the Interim Order

and this Final Order) pursuant to other motions and applications filed by the Debtors within ten

(10) days after the Petition Date (the “First Day Orders”), which First Day Orders shall be in

form and substance reasonably acceptable to the DIP Agent with respect to any provisions that

affect the rights or duties of the DIP Secured Parties or the Existing RBL Secured Parties; (iii) as

expressly provided in other motions, orders, and requests for relief, each in form and substance

reasonably acceptable to the DIP Secured Parties and the Existing RBL Agent prior to such motion,

order, or request for such relief being filed; or (iv) as otherwise expressly provided in the DIP

Credit Agreement, without giving effect to any amendment or waiver thereof to which the Existing

RBL Agent has not consented in writing.

               (i)     Conditions Precedent. The DIP Secured Parties and Existing RBL Secured

Parties each have no obligation to extend credit under the DIP Facility or permit use of any DIP

Collateral or Existing RBL Collateral or any proceeds thereof, including Cash Collateral, as

applicable, unless and until all conditions precedent to the extension of credit and/or use of DIP

Collateral, Existing RBL Collateral, or proceeds thereof under the DIP Loan Documents and this

Final Order have been satisfied in full or waived in writing by the DIP Secured Parties and the




                                                 36
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 37 of 378



Existing RBL Agent in accordance with the DIP Loan Documents or Existing RBL Credit

Agreement, as applicable, and this Final Order.

               (j)     DIP Liens. Subject to the Carve-Out, as security for the DIP Obligations,

effective as of the Petition Date, the following security interests and Liens, which were

immediately and without any further action by any Person valid, binding, perfected, continuing,

enforceable, and non-avoidable upon the entry of the Interim Order, were granted by the Debtors

to the DIP Agent, for itself and the other DIP Secured Parties and are hereby ratified and confirmed

(all such security interests and Liens granted to the DIP Agent for the benefit of all the DIP Secured

Parties pursuant to the Interim Order, this Final Order and the DIP Loan Documents, the “DIP

Liens”), on all assets and property of any kind (including all assets pledged under, and the

“Collateral” as defined in, the Existing RBL Loan Documents) that is subject to a lien in favor of

the DIP Agent to secure the DIP Obligations or which under the terms of any DIP Loan Document

is purported to be subject to such lien, which includes, for the avoidance of doubt, all existing

(whether pre- or post-petition) and after-acquired, tangible and intangible, personal and real

property and assets of each of the Debtors and any proceeds thereof, including, the Debtors’ rights

to enforce the RSA (as defined below) as provided in Section 10.17 of the RSA and the proceeds

of Avoidance Actions, whether received by judgment, settlement, or otherwise (collectively, the

“DIP Collateral”) provided, that such DIP Collateral shall not include (a) the Excluded Assets (as

defined in the DIP Credit Agreement) (collectively, the “Excluded Assets”); or (b) any Building

or Manufactured (Mobile) Home (each as defined in the applicable Flood Insurance Regulations),

unless and until (A) the DIP Lenders have determined, pursuant to the DIP Loan Documents, that

such Building or Manufactured (Mobile) Home is not covered by and does not require flood

insurance or (B) flood insurance in form and substance satisfactory to the DIP Lenders has been




                                                  37
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 38 of 378



obtained; except that the DIP Collateral shall include any Building or Manufactured (Mobile)

Home located at 1760 Anderson County Road 2608, Tennessee Colony, Anderson County, Texas

75681-0000; provided, that the Avoidance Actions themselves shall not be DIP Collateral:

              (A)     pursuant to section 364(c)(2) of the Bankruptcy Code, a perfected, binding,
              continuing, enforceable, and non-avoidable first priority Lien on and security
              interest in all DIP Collateral that is not otherwise subject to a valid, perfected, and
              enforceable security interest or Lien in existence as of the Petition Date or a valid
              Lien perfected (but not granted) after the Petition Date (to the extent that such
              perfection in respect of a prepetition claim is expressly permitted under the
              Bankruptcy Code) including any proceeds or property recovered, unencumbered or
              otherwise under sections 502(d), 544, 545, 547, 548, 549, 550, and 553 of the
              Bankruptcy Code and any other avoidance or similar action under the Bankruptcy
              Code or similar state or municipal law (collectively, the “Avoidance Actions”),
              whether received by judgment, settlement, or otherwise;

              (B)     pursuant to section 364(c)(3) of the Bankruptcy Code, a perfected, binding,
              continuing, enforceable, and non-avoidable Lien on and security interest in all DIP
              Collateral that is subject solely to the Existing Prior Liens, which DIP Lien shall be
              junior only to such Existing Prior Liens and the Carve-Out; and

              (C)     pursuant to Bankruptcy Code section 364(d), a perfected, binding,
              continuing, enforceable, and non-avoidable first priority, senior priming Lien on
              and security interest in all other DIP Collateral, including Cash Collateral, all
              accounts receivable, inventory, real and personal property, plant and equipment of
              the Debtors that secure the obligations of the Debtors under the Existing RBL
              Credit Facility and the Existing Second Lien Credit Facility (collectively, the
              “Existing Primed Secured Facilities”; the lenders, holders and agents under the
              Existing Primed Secured Facilities, the “Existing Primed Secured Parties”), to
              the extent that such DIP Collateral is subject to valid, perfected and non-avoidable
              liens in favor of third parties as of the commencement of the Bankruptcy Case;
              which Priming Liens (as defined below) shall be senior to the Adequate Protection
              Liens and senior and priming to (A) the Existing RBL Liens and (B) any Liens that
              are junior to the Existing RBL Liens or the Existing RBL Adequate Protection
              Liens, after giving effect to any intercreditor or subordination agreements (the
              Liens referenced in clauses (A) and (B), collectively, the “Priming Liens”).

              (k)    Enforceable Obligations. Upon the entry of the Interim Order, the DIP Loan

Documents were and, subject to the entry of an order authorizing the Secured Swap Agreements

and granting the Secured Swap Obligations (the “Swap Order”), the Secured Swap Agreements

shall be, immediately and without any further action by any Person valid and binding DIP



                                                38
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 39 of 378



Obligations and shall remain enforceable against the Debtors, their estates, and any successors

thereto (including any trustee or other estate representative in any Successor Case (as defined

below)), and their creditors and other parties-in-interest, in accordance with their terms. Subject

to the provisions of paragraph 2(d) hereof with respect to the Refinancing DIP Obligations, no

obligation, payment, transfer, or grant of security under the DIP Credit Agreement, the other DIP

Loan Documents, or this Final Order shall be stayed, restrained, voidable, avoidable, disallowable,

or recoverable under the Bankruptcy Code or under any applicable law (including under

section 502(d), 544, 547, 548, or 549 of the Bankruptcy Code or under any applicable state

Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, or similar statute or

common law), or subject to any avoidance, reduction, setoff, surcharge, recoupment, offset,

recharacterization, subordination (whether equitable, contractual, or otherwise), counterclaim,

cross-claim, defense, or any other challenge under the Bankruptcy Code or any applicable law or

regulation by any person or entity.

               (l)     Superpriority Administrative Claim Status. In addition to the DIP Liens

granted in the Interim Order and herein (including as ratified herein), effective immediately upon

entry of the Interim Order, (i) all of the DIP Obligations and (ii) the Secured Swap Obligations (as

defined in the DIP Credit Agreement) owing to any DIP Lender or its Affiliate (as defined in the

DIP Credit Agreement) under any Secured Swap Agreement constituted allowed superpriority

administrative claims pursuant to section 364(c)(1) of the Bankruptcy Code, and have priority,

subject only to the payment of the Carve-Out in accordance with this Final Order, over all

administrative expense claims, adequate protection and other diminution claims (including the

Existing RBL Adequate Protection Superpriority Claims and the Second Lien Adequate Protection

Superpriority Claims), priority and other unsecured claims, and all other claims against the Debtors




                                                39
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 40 of 378



or their estates, now existing or hereafter arising, of any kind or nature whatsoever, including

administrative expenses or other claims of the kinds specified in sections 105, 326, 328, 330, 331,

503(a), 503(b), 506(c), 507(a), 507(b), 546, 726, 1113, and 1114, whether or not such expenses or

claims may become secured by a judgment Lien or other non-consensual Lien, levy, or attachment

(the “DIP Superpriority Claims”), which such claims arising in respect of the New Money

Facility and the Refinancing Facility shall be pari passu. The DIP Superpriority Claims shall, for

purposes of section 1129(a)(9)(A) of the Bankruptcy Code, be considered administrative expenses

allowed under section 503(b) of the Bankruptcy Code, shall be against each Debtor on a joint and

several basis, and shall be payable from and have recourse to all prepetition and postpetition

property of the Debtors and all proceeds thereof, including the proceeds of Avoidance Actions,

whether received by judgment, settlement, or otherwise. Other than with respect to the Carve-Out,

no costs or expenses of administration, including professional fees allowed and payable under

section 328, 330, or 331 of the Bankruptcy Code, or otherwise, that have been or may be incurred

in these proceedings or in any Successor Cases, and no priority claims are, or will be, senior to,

prior to, or on a parity with the DIP Superpriority Claims. For the avoidance of doubt, the DIP

Superpriority Claims granted to the Refinancing DIP Secured Parties shall rank pari passu with

the DIP Superpriority Claims of the other DIP Secured Parties.

               (m)     Priority of DIP Liens and DIP Superpriority Claims. Subject in all respects

to the Carve-Out, the DIP Liens and the DIP Superpriority Claims: (i) shall not be subject to

section 510, 549, 550, 551 or 506(c) of the Bankruptcy Code or the “equities of the case” exception

of section 552 of the Bankruptcy Code, (ii) shall not be subordinate to, or pari passu with (A) any

Lien that is avoided and preserved for the benefit of the Debtors and their estates under section 551

of the Bankruptcy Code or otherwise or (B) any Liens or claims of any Debtor or any direct or




                                                 40
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 41 of 378



indirect subsidiary thereof against any Debtor or any of such Debtor’s property, (iii) shall be valid

and enforceable against any trustee or any other estate representative elected or appointed in the

Cases, upon the conversion of any of the Cases to a case under chapter 7 of the Bankruptcy Code

or in any other proceedings related to any of the foregoing (each, a “Successor Case”), and/or

upon the dismissal of any of the Cases, and (iv) notwithstanding anything to the contrary in any

First Day Order of this Court in any of the Cases, shall be senior to any administrative claims

arising under any such First Day Order.

       3.       Adequate Protection for Existing RBL Secured Parties. With respect to all

Existing RBL Loans that have not been converted to Refinanced Loans, in consideration for the

use of the Existing RBL Collateral (including Cash Collateral) and the priming of the Existing

RBL Liens, the Existing RBL Agent, for the benefit of the Existing RBL Secured Parties, shall

receive the following adequate protection (collectively, the “Existing RBL Adequate

Protection”):

                (a)    Existing RBL Loans Interest Payments. The Existing RBL Lenders shall

be entitled to payment of all interest accruing on their pro rata share of the Existing RBL Facility

regardless of whether such interest accrued before or after the Petition Date, which shall be paid

in cash at the rate of ABR plus 4% per annum on the last day of each month (or, if such day is not

a Business Day, the next Business Day) and on the Maturity Date.

                (b)    Existing RBL Adequate Protection Liens. Solely to the extent of any

diminution in value of the interests of the Existing RBL Secured Parties in the Existing RBL

Collateral (including Cash Collateral) from and after the Petition Date, the Existing RBL Agent,

for the benefit of all the Existing RBL Secured Parties, was granted by the Interim Order and is

hereby granted, subject to the terms and conditions set forth below, pursuant to sections 361,




                                                 41
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 42 of 378



363(e), and 364 of the Bankruptcy Code, replacement Liens upon all of the DIP Collateral,

including the proceeds of Avoidance Actions, whether received by judgment, settlement, or

otherwise (such adequate protection replacement Liens, the “Existing RBL Adequate Protection

Liens”), which Existing RBL Adequate Protection Liens on such DIP Collateral shall be subject

and subordinate only to the DIP Liens, the Existing Prior Liens and the Carve-Out.

               (c)     Existing RBL Adequate Protection Superpriority Claims. Solely to the

extent of any diminution in value of the Existing RBL Collateral from and after the Petition Date,

the Existing RBL Secured Parties were granted by the Interim Order and are hereby granted

allowed superpriority administrative claims (such adequate protection superpriority claims, the

“Existing RBL Adequate Protection Superpriority Claims”), pursuant to section 507(b) of the

Bankruptcy Code, with priority over all administrative expense claims and priority and other

unsecured claims against the Debtors or their estates, now existing or hereafter arising, of any kind

or nature whatsoever, including administrative expenses of the kind specified in sections 105, 326,

328, 330, 331, 503(a), 503(b), 506(c), 507(a), 507(b), 546(c), 546(d), 726 , 1113, 1114, or any

other provision of the Bankruptcy Code or otherwise, junior only to the DIP Superpriority Claims

and the Carve-Out to the extent provided herein, and payable from and having recourse to all

prepetition and postpetition property of the Debtors and all proceeds thereof (including all

proceeds of Avoidance Actions, whether received by judgment, settlement, or otherwise);

provided, that the Existing RBL Secured Parties shall not receive or retain any payments, property,

or other amounts in respect of the Existing RBL Adequate Protection Superpriority Claims unless

and until all DIP Obligations have been Paid in Full. Subject to the relative priorities set forth

above, the Existing RBL Adequate Protection Superpriority Claims against each Debtor shall be

allowed and enforceable against each Debtor and its estate on a joint and several basis. For




                                                 42
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 43 of 378



purposes of this Final Order, the terms “Paid in Full,” “Repaid in Full,” “Repay in Full,” “Pay

in Full,” and “Payment in Full” shall mean, with respect to any referenced DIP Obligations and/or

Existing RBL Obligations, (i) the indefeasible payment in full in cash of such obligations, (ii) the

termination or cash collateralization, in accordance with the DIP Loan Documents or Existing RBL

Loan Documents, as applicable, of all undrawn letters of credit outstanding thereunder, and (iii) the

termination of all credit commitments under the DIP Loan Documents and/or Existing RBL Loan

Documents, as applicable.

               (d)     Priority of Existing RBL Adequate Protection Liens and Existing RBL

Adequate Protection Superpriority Claims. Subject in all respects to the Carve-Out, the Existing

RBL Adequate Protection Liens and the Existing RBL Adequate Protection Superpriority Claims

(i) shall not be subject to section 510, 549, 550, 551 or 506(c) of the Bankruptcy Code or the

“equities of the case” exception of section 552 of the Bankruptcy Code, (ii) shall not be

subordinate to, or pari passu with (A) any Lien that is avoided and preserved for the benefit of the

Debtors and their estates under section 551 of the Bankruptcy Code or otherwise or (B) any Liens

or claims of any Debtor or any direct or indirect subsidiary thereof against any Debtor or any of

such Debtor’s property, (iii) shall be valid, binding, perfected, and enforceable against any trustee

or any other estate representative elected or appointed in the Cases or any Successor Cases, and/or

upon the dismissal of any of the Cases, and (iv) notwithstanding anything to the contrary in any

First Day Order of this Court in any of the Cases, shall be senior to any administrative claims

arising under any such First Day Order.

               (e)     Professional Fees of Existing RBL Secured Parties. Subject to paragraph

23(b) herein, as further adequate protection, and without limiting any rights of the Existing RBL

Agent and the other Existing RBL Secured Parties under section 506(b) of the Bankruptcy Code,




                                                 43
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 44 of 378



which rights are hereby preserved, and in consideration, and as a requirement, for obtaining the

consent of those Existing RBL Secured Parties that have so consented to the entry of this Final

Order and the Debtors’ consensual use of Cash Collateral as provided herein, the Debtors shall

pay or reimburse in cash the Existing RBL Secured Parties for any and all reasonable and

documented fees, expenses, and charges to the extent, and at the times, payable under the Existing

RBL Loan Documents, including any unpaid fees and expenses accrued prior to or after the

Petition Date within five (5) Business Days after the presentment of any such invoices to the

Debtors.

               (f)     The Debtors shall deliver to the Existing RBL Agent and Existing Required

Second Lien Lenders all information, reports, documents, and other material that the Debtors

provide to the DIP Secured Parties pursuant to the DIP Loan Documents.

               (g)     Notwithstanding the Payment in Full of the DIP Obligations and the

termination of the DIP Loan Documents, this Final Order, as applicable, shall continue in full force

and effect for the benefit of the Existing RBL Agent and the Existing RBL Secured Parties, and

may be enforced by the Existing RBL Agent until such time as the Existing RBL Obligations are

Paid in Full. Unless otherwise expressly set forth herein or in the DIP Loan Documents, any

consent or approval rights or similar rights granted or referenced in this Final Order or in the DIP

Loan Documents in favor of any or all of the DIP Agent, the other DIP Secured Parties, the Existing

RBL Agent, and the other Existing RBL Secured Parties may be exercised (or not exercised) in

the sole discretion of such party.

               (h)     Right to Seek Additional Adequate Protection. The Existing RBL Agent,

on behalf of the Existing RBL Secured Parties, may request Court approval for additional or

alternative adequate protection, without prejudice to any objection of the Debtors or any other




                                                44
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 45 of 378



party in interest to the grant of any additional or alternative adequate protection (consistent with

the Intercreditor Agreement); provided, that any such additional or alternative adequate protection

shall at all times be subordinate and junior to the Carve-Out and the claims and liens of the DIP

Secured Parties granted under this Final Order and the DIP Loan Documents; provided, further,

that nothing in this paragraph shall authorize the Existing RBL Agent or Existing RBL Secured

Parties to deny the Debtors access to Cash Collateral or DIP Loans in accordance with the DIP

Budget (including any Permitted Variances) pursuant to the terms of this Final Order during the

pendency of such request for additional or alternative adequate protection.

       4.      Adequate Protection for Existing Second Lien Secured Parties.                     In

consideration for the use of the Existing Second Lien Collateral (including Cash Collateral) and

the priming of the Existing Second Liens, the Existing Second Lien Agent, for the benefit of the

Existing Second Lien Secured Parties, shall receive, subject to the Carve-Out and the terms of the

Intercreditor Agreement, the following adequate protection (collectively, the “Second Lien

Adequate Protection” and, together with the Existing RBL Adequate Protection, the “Existing

Secured Party Adequate Protection”):

               (a)     Second Lien Adequate Protection Liens.        Solely to the extent of any

diminution in value of the interests of the Existing Second Lien Secured Parties in the Existing

Second Lien Collateral (including Cash Collateral) from and after the Petition Date, the Existing

Second Lien Agent, for the benefit of all the Existing Second Lien Secured Parties, was granted

by the Interim Order and is hereby granted, subject to the terms and conditions set forth below,

pursuant to sections 361, 363(e), and 364 of the Bankruptcy Code, replacement Liens upon all of

the DIP Collateral, including the proceeds of Avoidance Actions, whether received by judgment,

settlement, or otherwise (such adequate protection replacement Liens, the “Second Lien




                                                45
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 46 of 378



Adequate Protection Liens” and, together with the Existing RBL Adequate Protection Liens, the

“Adequate Protection Liens”), which Second Lien Adequate Protection Liens on such DIP

Collateral shall be subject and subordinate only to the DIP Liens, the Existing Prior Liens, the

Existing RBL Adequate Protection Liens, the Existing RBL Liens, and the Carve-Out. The Second

Lien Adequate Protection Liens (i) shall not be subject to sections 510, 549, 550, 551 or 506(c) of

the Bankruptcy Code or the “equities of the case” exception of section 552 of the Bankruptcy

Code, (ii) shall not be subordinate to, or pari passu with (A) any Lien that is avoided and preserved

for the benefit of the Debtors and their estates under section 551 of the Bankruptcy Code or

otherwise or (B) any Liens or claims of any Debtor or any direct or indirect subsidiary thereof

against any Debtor or any of such Debtor’s property, (iii) shall be valid, binding, perfected, and

enforceable against any trustee or any other estate representative elected or appointed in the Cases

or any Successor Cases, and/or upon the dismissal of any of the Cases, and (iv) notwithstanding

anything to the contrary in any First Day Order of this Court in any of the Cases, shall be senior to

any administrative claims arising under any such First Day Order. For the avoidance of doubt, the

Second Lien Adequate Protection Liens shall at all times remain subject to the Intercreditor

Agreement.

               (b)     Enforceable in Successor Cases. The Second Lien Adequate Protection

Liens shall be valid, binding, perfected, and enforceable against any trustee or any other estate

representative elected or appointed in the Cases or any Successor Cases, and/or upon the dismissal

of any of the Cases. For the avoidance of doubt, the Second Lien Adequate Protection Liens shall

at all times remain subject to the Intercreditor Agreement.

               (c)     Second Lien Adequate Protection Superpriority Claims. Solely to the

extent of any diminution in Existing Second Lien Collateral value, the Existing Second Lien




                                                 46
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 47 of 378



Secured Parties were granted by the Interim Order and are hereby granted allowed superpriority

administrative claims (such adequate protection superpriority claims, the “Second Lien Adequate

Protection Superpriority Claims”), pursuant to section 507(b) of the Bankruptcy Code, with

priority over all administrative expense claims and priority and other unsecured claims against the

Debtors or their estates, now existing or hereafter arising, of any kind or nature whatsoever,

including administrative expenses of the kind specified in section 105, 326, 328, 330, 331, 503(a),

503(b), 506(c), 507(a), 507(b), 546(c), 546(d), 726, 1113, 1114, or any other provision of the

Bankruptcy Code or otherwise, junior only to the DIP Superpriority Claims, the Existing RBL

Adequate Protection Superpriority Claims, and the Carve-Out to the extent provided herein, and

payable from and having recourse to all prepetition and postpetition property of the Debtors and

all proceeds thereof (including the proceeds of Avoidance Actions, whether received by judgment,

settlement, or otherwise); provided, that the Existing Second Lien Secured Parties shall not receive

or retain any payments, property, or other amounts in respect of the Second Lien Adequate

Protection Superpriority Claims unless and until all DIP Obligations, Existing RBL Obligations,

and the Existing RBL Adequate Protection Superpriority Claims have been Paid in Full. Subject

to the relative priorities set forth above, the Second Lien Adequate Protection Superpriority Claims

against each Debtor shall be allowed and enforceable against each Debtor and its estate on a joint

and several basis. The Second Lien Adequate Protection Superpriority Claims granted to the

Existing Second Lien Secured Parties may be impaired pursuant to any chapter 11 plan of

reorganization in the Cases with the vote of the applicable class of the holders of such claims that

satisfies the requirements of section 1126 of the Bankruptcy Code, in which case, Payment in Full

(or any of the other variants of this phrase referenced above) would occur upon consummation of

such plan.




                                                47
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 48 of 378



               (d)    Postpetition Accrual of Interest. Subject to the terms of this Final Order

and the terms of the Intercreditor Agreement, the Existing Second Lien Obligations shall accrue

interest under the Existing Second Lien Credit Agreement on a payment-in-kind basis to the extent

determined to be allowable by the Bankruptcy Court under section 506(b) of the Bankruptcy Code.

               (e)    Consent to Priming and Adequate Protection. The Existing Second Lien

Agent, on behalf of and as directed by the Existing Required Second Lien Lenders, consents, or

pursuant to the Intercreditor Agreement, is deemed to consent, to the Second Lien Adequate

Protection and the priming provided for herein; provided, that such consent of the Existing Second

Lien Agent on behalf of the Existing Second Lien Lenders to the priming of the Existing Second

Liens and the use of Cash Collateral is expressly conditioned upon the entry of this Final Order.

               (f)    Professional Fees of Existing Second Lien Secured Parties. Subject to

paragraph 23(b) hereof and the terms of the Intercreditor Agreement, as further adequate

protection, and without limiting any rights of the Existing Second Lien Agent and the other

Existing Second Lien Secured Parties, which rights are hereby preserved, and in consideration,

and as a requirement, for obtaining the consent of those Existing Second Lien Secured Parties that

have so consented to the entry of this Final Order and the Debtors’ consensual use of Cash

Collateral as provided herein, the Debtors shall pay or reimburse in cash the Existing Second Lien

Secured Parties for any and all reasonable and documented fees and expenses (including, without

limitation, those of Latham & Watkins LLP; PJT Partners; Arnold & Porter Kaye Scholer LLP;

and Porter Hedges as local counsel) to the extent, and at the times, payable under the Existing

Second Lien Loan Documents, including any unpaid fees and expenses accrued prior to or after

the Petition Date within five (5) Business Days after the presentment of any such invoices to the

Debtors.




                                                48
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 49 of 378



               (g)     The Debtors shall deliver to the Existing Required Second Lien Lenders and

the Existing Second Lien Agent all information, reports, documents, and other material that the

Debtors provide to the DIP Secured Parties and the Existing RBL Agent pursuant to the DIP Loan

Documents.

       5.      Automatic Postpetition Lien Perfection. This Final Order shall be sufficient and

conclusive evidence of the validity, enforceability, perfection, and priority of the DIP Liens and

the Adequate Protection Liens without the necessity of (a) filing or recording any financing

statement, deed of trust, mortgage, security agreement, pledge agreement, control agreement, or

other instrument or document that may otherwise be required under the law of any jurisdiction,

(b) obtaining “control” (as defined in any applicable Uniform Commercial Code or other law) over

any DIP Collateral (and the DIP Agent, and, after Payment in Full of the DIP Obligations, the

Existing RBL Agent, shall be deemed, without any further action, to have control over all the

Debtors’ deposit accounts, securities accounts, and commodities accounts within the meaning of

such Uniform Commercial Code and other law), or (c) taking any other action to validate or perfect

the DIP Liens and the Adequate Protection Liens or to entitle the DIP Liens and the Adequate

Protection Liens to the priorities granted in the Interim Order and herein. Notwithstanding the

foregoing, each of the DIP Agent, the Existing RBL Agent (solely with respect to the Existing

RBL Adequate Protection Liens), and the Existing Second Lien Agent (solely with respect to the

Second Lien Adequate Protection Liens) may, each in their sole discretion (but in the case of the

Existing Second Lien Agent, solely at the direction of the Existing Required Second Lien Lenders),

enter into and file, as applicable, financing statements, mortgages, security agreements, notices of

Liens, and other similar documents, and is hereby granted relief from the automatic stay of

section 362 of the Bankruptcy Code in order to do so, and all such financing statements, mortgages,




                                                49
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 50 of 378



security agreements, notices, and other agreements or documents shall be deemed to have been

entered into, filed, or recorded as of the Petition Date. The applicable Debtors shall execute and

deliver to the DIP Agent, the Existing RBL Agent and/or the Existing Second Lien Agent, as

applicable, all such financing statements, mortgages, notices, and other documents as such parties

may reasonably request to evidence and confirm the contemplated validity, perfection, and priority

of the DIP Liens, the Existing RBL Adequate Protection Liens, and the Second Lien Adequate

Protection Liens as applicable, granted pursuant hereto. Without limiting the foregoing, each of

the DIP Agent, the Existing RBL Agent, and the Existing Second Lien Agent may, in its discretion

(but in the case of the Existing Second Lien Agent, solely at the direction of the Existing Required

Second Lien Lenders), file a photocopy of this Final Order as a financing statement with any

recording officer designated to file financing statements or with any registry of deeds or similar

office in any jurisdiction in which any Debtor has real or personal property, and in such event, the

subject filing or recording officer shall be authorized and hereby is directed to file or record such

copy of this Final Order. Any provision of any lease, loan document, easement, use agreement,

proffer, covenant, license, contract, organizational document, or other instrument or agreement

that requires the payment of any fees or other monetary obligations to any governmental entity or

non-governmental entity in order for the Debtors to pledge, grant, mortgage, sell, assign, or

otherwise transfer any fee or leasehold interest or the proceeds thereof or other DIP Collateral is

and shall be deemed to be inconsistent with the provisions of the Bankruptcy Code, and shall have

no force or effect with respect to the Liens on such leasehold interests or other applicable DIP

Collateral or the proceeds of any assignment and/or sale thereof by any Debtor, in favor of the DIP

Secured Parties in accordance with the terms of the DIP Loan Documents, the Interim Order, and

this Final Order or in favor of the Existing Secured Parties in accordance with this Final Order.




                                                 50
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 51 of 378



To the extent that the Existing RBL Agent is the secured party under any security agreement,

mortgage, leasehold mortgage, landlord waiver, financing statement, or account control

agreements, listed as loss payee or additional insured under any of the Debtors’ insurance policies,

or is the secured party under any of the Existing RBL Loan Documents, the DIP Agent shall also

be deemed to be the secured party under such account control agreements, loss payee or additional

insured under the Debtors’ insurance policies, and the secured party under each such Existing RBL

Loan Document, shall have all rights and powers attendant to that position (including rights of

enforcement), and shall act in that capacity and distribute any proceeds recovered or received first,

for the benefit of the DIP Secured Parties in accordance with the DIP Loan Documents and second,

subsequent to Payment in Full of all DIP Obligations, for the benefit of the Existing RBL Secured

Parties. The Existing RBL Agent shall serve as agent for the DIP Agent for purposes of perfecting

the DIP Agent’s Liens on all DIP Collateral that, without giving effect to the Bankruptcy Code

and this Final Order, is of a type such that perfection of a Lien therein may be accomplished only

by possession or control by a secured party.

       6.      Reservation of Certain Third Party Rights and Bar of Challenges and Claims.

The Debtors’ DIP Stipulations are binding upon the Debtors, their estates, and each other party in

interest, including the Committee, in all circumstances effective as of the date of the Interim Order.

The Debtors’ Existing RBL Stipulations and the Debtors’ Existing Second Lien Stipulations are

binding upon each party in interest (other than the Debtors), including the Committee, and any

chapter 11 trustee (or if the Cases are converted to cases under chapter 7 prior to the expiration of

the Challenge Period (as defined below), the chapter 7 trustee in such Successor Case), effective

as of the date of entry of the Interim Order, except to the extent and only to the extent such party

in interest with standing:




                                                 51
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 52 of 378



       (A) first, commences a contested matter, adversary proceeding, or other action challenging

       or otherwise objecting to the admissions, stipulations, findings, or releases contained in

       paragraphs E and F, above (collectively, the “Challenges” and, each individually, a

       “Challenge”) by not later than (x) forty-five (45) calendar days after the Petition Date for

       all parties in interest other than the Committee, and (y) with respect to the Committee, (i)

       for any Challenge in respect of the validity, priority, perfection, extent, avoidability, or

       enforceability of the Existing RBL Liens or Existing Second Liens (a “Lien Challenge”),

       on or before September 16, 2019 (the “Lien Challenge Deadline”); and (ii) or for any

       other Challenge (a “Non-Lien Challenge”), on or before October 3, 2019, which in each

       case shall be referred to as the “Challenge Period,” and the date that is the next calendar

       day after the termination of the Challenge Period in the event that either (i) no Challenge

       (as defined below) is properly raised during the Challenge Period or (ii) with respect only

       to those parties who properly file a Challenge, such Challenge is fully and finally

       adjudicated, shall be referred to as the “Challenge Period Termination Date”); and

       (B) second, obtains a final, non-appealable order in favor of such party in interest

       sustaining any such Challenge in any such timely-filed contested matter, adversary

       proceeding, or other action (any such Challenge timely brought for which such a final and

       non-appealable order is so obtained, a “Successful Challenge”).

       If a chapter 7 trustee or a chapter 11 trustee is appointed or elected during the Challenge

Period, then the Challenge Period Termination Date with respect to such trustee only, shall be the

later of (i) the last day of the Challenge Period and (ii) the date that is twenty (20) days after the

date on which such trustee is appointed or elected. Except as otherwise expressly provided herein,

from and after the Challenge Period Termination Date and for all purposes in these Cases and any




                                                 52
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 53 of 378



Successor Cases (and after the dismissal of these Cases or any Successor Cases), (i) all payments

made to or for the benefit of the Existing RBL Secured Parties and/or the Existing Second Lien

Secured Parties, as applicable, pursuant to, or otherwise authorized by, the Interim Order, this Final

Order, or otherwise (whether made prior to, on, or after the Petition Date) shall be indefeasible and

not be subject to counterclaim, set-off, subordination, recharacterization, defense, disallowance,

recovery, or avoidance, (ii) any and all such Challenges by any party in interest shall be deemed

to be forever released, waived, and barred, (iii) all of the Existing RBL Obligations and/or the

Existing Second Lien Obligations, as applicable, shall be deemed to be fully allowed claims within

the meaning of section 506 of the Bankruptcy Code (which claims and Liens shall have been

deemed satisfied to the extent the Existing RBL Obligations are converted into Refinancing DIP

Obligations as provided herein), and (iv) the Debtors’ Existing RBL Stipulations and/or the

Debtors’ Existing Second Lien Stipulations, as applicable, including the release provisions therein,

shall be binding on all parties in interest in these Cases or any Successor Cases, including any

Committee or chapter 11 or chapter 7 trustee. Notwithstanding the foregoing, to the extent any

Challenge is timely asserted, the Debtors’ Existing RBL Stipulations and/or the Debtors’ Existing

Second Lien Stipulations, as applicable, and the other provisions in clauses (i) through (iv) in the

immediately preceding sentence shall nonetheless remain binding and preclusive on any

Committee and on any other party in interest from and after the Challenge Period Termination

Date, except to the extent that such Debtors’ Existing RBL Stipulations and/or the Debtors’

Existing Second Lien Stipulations, as applicable, or the other provisions in clauses (i) through

(iv) of the immediately preceding sentence were expressly challenged in such Challenge and such

Challenge becomes a Successful Challenge. The Challenge Period may be extended only (i) with

the written consent of the Existing RBL Agent in its sole discretion with respect to Challenges




                                                 53
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 54 of 378



made in connection with the Existing RBL Obligations, or (ii) with the written consent of the

Existing Second Lien Agent in its sole discretion (acting at the direction of the Existing Required

Second Lien Lenders in accordance with the Existing Second Lien Credit Agreement) with respect

to Challenges made in connection with the Existing Second Lien Obligations. Notwithstanding

any provision to the contrary herein, nothing in this Final Order shall be construed to grant standing

on or authority to any party in interest, including any Committee, to pursue or bring any cause of

action, including any Challenge, on behalf of the Debtors or their Debtors’ estates. The failure of

any party in interest, including the Committee, to obtain an order of this Court prior to the

Challenge Period Termination Date granting standing to bring any Challenge on behalf of the

Debtors’ estates shall not be a defense to failing to commence a Challenge prior to the Challenge

Period Termination Date as required under this paragraph 6 or to require or permit an extension of

the Challenge Period Termination Date, provided, that the Challenge Period Termination Date will

be tolled (a) if prior to the Challenge Period Termination Date, the Committee files a motion

seeking standing to bring any Challenge and attaches a proposed complaint identifying the specific

Challenges that the Committee proposes to assert and the defendants against whom such

Challenges are proposed to be asserted and (b) will only be tolled with respect to such Challenges

and defendants specifically identified therein. For the avoidance of doubt, as to the Debtors, upon

entry of this Final Order, all Challenges, and any right to assert any Challenge, are hereby

irrevocably waived and relinquished as of the Petition Date, and the Debtors’ Existing RBL

Stipulations and/or the Debtors’ Existing Second Lien Stipulations, as applicable, shall be binding

in all respects on the Debtors irrespective of the filing of any Challenge. For the avoidance of

doubt, the Committee shall not be bound (directly or derivatively) by Paragraphs E and F until the




                                                 54
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 55 of 378



expiration of the Challenge Period Termination Date (as such date may be extended or tolled as

provided herein).

       7.      Carve-Out.

               (a)     Carve-Out. As used in this Final Order, the “Carve-Out” means the sum

of (i) all fees required to be paid to the Clerk of the Court and to the Office of the United States

Trustee under section 1930(a) of title 28 of the United States Code plus interest at the statutory

rate (without regard to the notice set forth in (iii) below); (ii) all reasonable fees and expenses up

to $100,000 incurred by a trustee under section 726(b) of the Bankruptcy Code (without regard to

the notice set forth in (iii) below); (iii) to the extent allowed at any time, whether by final order,

procedural order, or otherwise, all unpaid fees and expenses (the “Allowed Professional Fees”)

incurred or accrued by persons or firms retained by the Debtors pursuant to section 327, 328, or

363 of the Bankruptcy Code (the “Debtor Professionals”) and any Committee pursuant to

section 328 or 1103 of the Bankruptcy Code (the “Committee Professionals” and, together with

the Debtor Professionals, the “Professional Persons”) at any time before or on the first business

day following the day on which a Carve-Out Trigger Notice (as defined below) is given by the

DIP Agent to the Debtors with a copy to counsel to the Committee (the day on which a Carve-Out

Trigger Notice is so given, the “Trigger Notice Date”); and (iv) Allowed Professional Fees of

Professional Persons in an aggregate amount not to exceed $2,750,000 incurred after the first

business day following the Trigger Notice Date, to the extent allowed at any time, whether by

interim order, procedural order, or otherwise (the amount set forth in this clause (iv) being the

“Carve-Out Cap”). Such Carve-Out Cap may be incurred on behalf of the Debtor Professionals

and the Committee Professionals in an aggregate amount not to exceed $2,750,000 (other than any

such fees and disbursements incurred in connection with the initiation or prosecution of any claims,




                                                 55
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 56 of 378



causes of action, adversary proceedings or other litigation against the agents or lenders under the

Existing RBL Credit Facility, the Existing Second Lien Credit Facility, or the DIP Facility). For

purposes of the foregoing, “Carve-Out Trigger Notice” shall mean a written notice delivered by

the DIP Agent to the Debtors and their counsel, the Existing Second Lien Secured Parties and their

counsel, the Ad Hoc Group of Senior Noteholders and their counsel, the U.S. Trustee, and lead

counsel to any Committee, which notice may be delivered following the occurrence and during the

continuation of an Event of Default (as defined in the DIP Credit Agreement) expressly stating

that the Carve-Out Cap is invoked. No portion of the Carve-Out, any cash collateral or proceeds

of the DIP Facility may be used for or in connection with (i) preventing, hindering or delaying the

DIP Agent’s or other DIP Secured Parties’ enforcement or realization upon the DIP Collateral

following the delivery of a Termination Declaration (as defined below), (ii) using or seeking to

use Cash Collateral or selling or otherwise disposing of the DIP Collateral without the consent of

the Required DIP Lenders (as defined in the DIP Credit Agreement), (iii) using or seeking to use

any insurance proceeds related to the DIP Collateral without the consent of the DIP Agent or (iv)

incurring indebtedness other than the DIP Facility or in accordance with the DIP Budget; provided,

that, the Debtors shall be permitted to use the proceeds of the DIP Facility or Cash Collateral as

necessary to contest an Event of Default alleged by the DIP Agent or any DIP Lender; and

provided, further that solely as to any Challenge investigation (the “Committee Challenge

Investigation”), the Committee Professionals agree, for purposes of seeking interim compensation

in accordance with the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and any

applicable orders of this Court, to limit their requests for payment of fees and expenses to fees and

expenses in connection with such Committee Challenge Investigation (but not prosecution), so

long as such Committee Challenge Investigation occurs within the Challenge Period, to an amount




                                                 56
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 57 of 378



not to exceed $350,000 (the “Committee Challenge Investigation Budget”); provided, however,

that an aggregate of not more than $250,000 can be used for, on a combined basis, any Lien

Challenges and Non-Lien Challenges, in each instance, with respect to the Existing RBL

Stipulations. The Carve-Out for purposes of the Committee Challenge Investigation shall be

limited to the Committee Challenge Investigation Budget. Notwithstanding the foregoing, the

Committee Investigation Budget is not a cap on the total allowable fees and disbursements the

Committee Professionals may incur in connection with a Challenge.

                 (b)   Payment of Allowed Professional Fees Prior to Trigger Notice Date. Any

payment or reimbursement made prior to the occurrence of the Trigger Notice Date in respect of

any Allowed Professional Fees shall not reduce the Carve-Out. Prior to the occurrence of the

Trigger Notice Date, the Debtors shall be permitted to pay allowed fees and expenses of the Debtor

Professionals and the Committee Professionals subject to this Final Order, the Bankruptcy Code,

the Bankruptcy Rules, the Local Rules, and any interim compensation procedures order entered

by this Court.

                 (c)   No Direct Obligation to Pay Professional Fees; No Waiver of Right to

Object to Fees. None of the DIP Secured Parties, the Existing RBL Secured Parties, or the Existing

Second Lien Secured Parties shall be responsible for the payment or reimbursement of any fees or

disbursements of any Professional Person incurred in connection with the Cases or any successor

cases under any chapter of the Bankruptcy Code. Nothing in this Final Order or otherwise shall

be construed to obligate any DIP Secured Party, any Existing RBL Secured Party, or any Existing

Second Lien Secured Party in any way, to pay compensation to, or to reimburse expenses of, any

Professional Person or to guarantee that the Debtors have sufficient funds to pay such

compensation or reimbursement. Nothing herein shall be construed as consent to the allowance




                                               57
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 58 of 378



of any professional fees or expenses of any of the Debtors, the Committee, any other official or

unofficial committee in these Cases or any Successor Cases, or of any person or entity, or shall

affect the right of any party to object to the allowance and payment of any such fees and expenses.

               (d)    Funding of Carve-Out a DIP Obligation. Any funding of the Carve-Out

shall be added to, and made a part of, the DIP Obligations secured by the DIP Collateral and shall

be otherwise entitled to the protections granted under this Final Order, the DIP Loan Documents,

the Bankruptcy Code, and applicable law.

       8.      Waiver of 506(c) Claims. The following does not apply to any actual, reasonable

and necessary expenses incurred by any subsequently appointed trustee or the Railroad

Commission of Texas or similar governmental unit of the State of Texas to address expenses

related to plugging or environmental remediation that are found to satisfy the requirements of

section 506(c) of the Bankruptcy Code by a final non-appealable order of a court of competent

jurisdiction. As a further condition of (i) the DIP Facility and any obligation of the DIP Secured

Parties to make credit extensions pursuant to the DIP Loan Documents (and the consent of the DIP

Secured Parties and the Existing Secured Parties to the payment of the Carve-Out to the extent

provided herein) and (ii) the Debtors’ use of Cash Collateral pursuant to this Final Order, (a) no

costs or expenses of administration of the Cases or any Successor Cases, regardless of when

incurred, asserted or charged, shall be charged against or recovered from or against any or all of

the DIP Secured Parties and/or the Existing Secured Parties, the Existing Collateral, the DIP

Collateral, and the Cash Collateral, in each case pursuant to section 506(c) of the Bankruptcy Code

or otherwise, without the prior written consent of the DIP Agent, the Existing RBL Agent, and the

Existing Required Second Lien Lenders and (b) no such consent shall be implied from any other




                                                58
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 59 of 378



action, inaction, or acquiescence of any or all of the DIP Secured Parties and the Existing Secured

Parties.

           9.    After-Acquired Property. Except as otherwise expressly provided in this Final

Order, pursuant to section 552(a) of the Bankruptcy Code, all property acquired by the Debtors on

or after the Petition Date is not, and shall not be, subject to any Lien of any person or entity

resulting from any security agreement entered into by the Debtors prior to the Petition Date, except

to the extent that such property constitutes proceeds of property of the Debtors that is subject to a

valid, enforceable, perfected, and unavoidable Lien as of the Petition Date (or a valid, enforceable,

and unavoidable Lien that is perfected subsequent to the Petition Date solely to the extent permitted

by section 546(b) of the Bankruptcy Code) that is not subject to subordination or avoidance under

the Bankruptcy Code or other provisions or principles of applicable law. If the Debtors engage in

any “land swap” transactions, the DIP Liens, Existing RBL Liens, Existing RBL Adequate

Protection Liens, Existing Second Liens, and Second Lien Adequate Protection Liens shall attach

to assets acquired in such “land swap” transactions as proceeds of property subject to such Liens.

           10.   Protection of DIP Secured Parties’ and Existing RBL Secured Parties’ Rights.

Unless the requisite DIP Secured Parties under the DIP Loan Documents and the Secured Swap

Agreements and the requisite Existing RBL Secured Parties under the Existing RBL Loan

Documents shall have provided their prior written consent or all DIP Obligations and Existing

RBL Obligations have been Paid in Full, there shall not be entered in any of these Cases or any

Successor Cases any order (including any order confirming any plan of reorganization or

liquidation) that authorizes any of the following: (i) the obtaining of credit or the incurring of

indebtedness that is secured by a security, mortgage, or collateral interest or other Lien on all or

any portion of the DIP Collateral or Existing RBL Collateral and/or that is entitled to




                                                 59
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 60 of 378



administrative priority status, other than the Carve-Out, in each case that is superior to or pari

passu with the DIP Liens, the DIP Superpriority Claims, the Existing RBL Liens, the Existing

Prior Liens, the Existing RBL Adequate Protection Liens, the Existing RBL Adequate Protection

Superpriority Claims, and/or the other DIP Protections, (ii) the use of Cash Collateral for any

purpose other than to Pay in Full the DIP Obligations and the Existing RBL Obligations or as

otherwise permitted in the DIP Loan Documents and this Final Order, (iii) the return of goods

pursuant to section 546(h) of the Bankruptcy Code (or other return of goods on account of any

prepetition indebtedness) to any creditor of any Debtor, or (iv) any material modification of any

of the DIP Secured Parties’ or the Existing RBL Secured Parties’ rights under this Final Order, the

DIP Loan Documents, or the Existing RBL Loan Documents with respect to any DIP Obligations.

       11.     Proceeds of Subsequent Financing.             Without limiting the provisions and

protections of the Carve-Out and paragraph 10 above, if at any time prior to the Payment in Full

of all the DIP Obligations (including subsequent to the confirmation of any chapter 11 plan or

plans with respect to any of the Debtors), the Debtors’ estates, any trustee, any examiner with

enlarged powers, or any responsible officer subsequently appointed shall obtain credit or incur

debt pursuant to section 364(b), 364(c), 364(d), or any other provision of the Bankruptcy Code in

violation of this Final Order or the DIP Loan Documents, then all of the cash proceeds derived

from such credit or debt and all Cash Collateral shall immediately be turned over to the DIP Agent

for application to the DIP Obligations until Paid in Full.

       12.     Cash Collection. All collections and proceeds of any DIP Collateral or Existing

RBL Collateral or services provided by any Debtor and all Cash Collateral that shall at any time

come into the possession, custody, or control of any Debtor, or to which any Debtor is now or shall

become entitled at any time, shall be promptly deposited in the same lock-box and/or deposit




                                                 60
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 61 of 378



accounts into which the collections and proceeds of the Existing RBL Collateral (the “Existing

Collateral Accounts”) were deposited under the Existing RBL Loan Documents (or in such other

accounts of the Debtors as are designated by the DIP Agent from time to time) (collectively, the

“Cash Collection Accounts”), which accounts shall be subject to the sole dominion and control

of the DIP Agent and the Existing RBL Agent (and the funds in such accounts may be used by the

Debtors to the extent provided in this Final Order and the DIP Loan Documents). Upon the

direction of the DIP Agent or, following Payment in Full of the DIP Obligations, the Existing RBL

Agent, at any time after the expiration of the Termination Hearing Period and subject in all

instances to the provisions of paragraph 7 and paragraph 15, all proceeds in the Cash Collection

Accounts shall be remitted to the DIP Agent for application to the DIP Obligations until Payment

in Full, and then to the Existing RBL Agent for application to the Existing RBL Adequate

Protection Claims until Payment in Full of such claims. The Debtors are authorized to incur

obligations and liabilities for treasury, depositary, or cash management services, including

overnight overdraft services, controlled disbursement, automated clearinghouse transactions,

return items, overdrafts, and interstate depository network services provided on a postpetition basis

by any financial institution at which any Cash Collection Account is maintained; provided,

however, that, except to the extent otherwise required by this Court, nothing herein shall require

any DIP Secured Party or Existing RBL Secured Party to incur any overdrafts or provide any such

services or functions to the Debtors.

       13.     Disposition of DIP Collateral; Credit Bid.

               (a)     Unless the DIP Obligations and the Existing RBL Obligations are Paid in

Full upon the closing of a sale or other disposition of the DIP Collateral or Existing RBL Collateral,

the Debtors shall not sell, transfer, lease, encumber, or otherwise dispose of any portion of the DIP




                                                 61
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 62 of 378



Collateral or any Existing RBL Collateral (or enter into any binding agreement to do so) (other

than the sale of crude oil, natural gas, or other hydrocarbons in the ordinary course of business

with respect to recurring revenues) without the prior written consent of the DIP Agent and, solely

with respect to the Existing RBL Collateral, the Existing RBL Agent (and no such consent shall

be implied from any other action, inaction, or acquiescence by any DIP Secured Party or Existing

RBL Secured Party or any order of this Court), except as permitted in the DIP Loan Documents

and/or the Existing RBL Loan Documents, as applicable, and this Final Order. Except to the extent

otherwise expressly provided in the DIP Loan Documents and subject to the Carve-Out and the

Existing Prior Liens (including the Tax Liens (as defined herein)), all proceeds from the sale,

transfer, lease, encumbrance, or other disposition of any DIP Collateral (other than the sale of

crude oil, natural gas, or other hydrocarbons in the ordinary course of business) shall be remitted

to the DIP Agent for application to the DIP Obligations until such DIP Obligations are Paid in Full

in accordance with the terms of this Final Order and the DIP Loan Documents, and then to the

Existing RBL Agent for application to the Existing RBL Adequate Protection Claims until

Payment in Full of such claims. In addition, the Debtors are authorized and directed to enter into

such blocked account agreements (with cash dominion, if the DIP Agent so elects) with the DIP

Agent and such financial institutions as the DIP Agent may require, and, if it so elects, the DIP

Agent shall be entitled to enjoy the benefit of all control agreements to which the Existing RBL

Agent is a party without the need to enter into new blocked account agreements.

               (b)     Subject to any Successful Challenge and the Intercreditor Agreement, (i) so

long as the DIP Obligations have been or will be repaid in full in cash, the Existing RBL Agent

(or one or more of its designees, affiliates, or assignees) shall have the right to credit bid up to the

full amount of any Existing RBL Obligations in any sale of the Existing RBL Collateral (or any




                                                  62
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 63 of 378



DIP Collateral subject to any Existing RBL Adequate Protection Liens) under or pursuant to

(A) section 363 of the Bankruptcy Code, (B) any plan of reorganization or plan of liquidation

under section 1129 of the Bankruptcy Code to the extent any sale contemplated thereunder does

not result in Payment in Full of all of the DIP Obligations on the effective date of such plan, or

(C) section 725 of the Bankruptcy Code and (ii) so long as the DIP Obligations and the Existing

RBL Obligations have been or will be repaid in full in cash, the Existing Second Lien Agent (or

one or more of its designees, affiliates, or assignees) (solely at the direction of the Existing Second

Lien Lenders in accordance with the Existing Second Lien Credit Agreement) shall have the right

to credit bid up to the full amount of any Existing Second Lien Obligations in any sale of the

Existing Second Lien Collateral (or any DIP Collateral subject to any Second Lien Adequate

Protection Liens) under or pursuant to (A) section 363 of the Bankruptcy Code, (B) any plan of

reorganization or plan of liquidation under section 1129 of the Bankruptcy Code to the extent any

sale contemplated thereunder does not result in Payment in Full of all of the DIP Obligations on

the effective date of such plan, or (iii) section 725 of the Bankruptcy Code; provided, however,

that any credit bid by the Existing Second Lien Agent or one or more of its designees, affiliates,

or assignees (on behalf of the Existing Second Lien Secured Parties) shall include a sufficient cash

purchase price to Pay in Full the DIP Obligations and the Existing RBL Obligations on the closing

date of any such sale or otherwise satisfy the requirements of the Intercreditor Agreement. The

Debtors, on behalf of themselves and their estates, stipulate and agree that (i) any sale of all or part

of the Existing RBL Collateral (or any DIP Collateral subject to any Existing RBL Adequate

Protection Liens) that does not include the right to credit bid up to the full amount of the Existing

RBL Obligations would mean that the Existing RBL Agent and the other Existing RBL Secured

Parties will not receive the indubitable equivalent of their claims and interests, and (ii) any sale of




                                                  63
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 64 of 378



all or part of the Existing Second Lien Collateral (or any DIP Collateral subject to the Second Lien

Adequate Protection Liens) that does not include the right to credit bid up to the full amount of the

Existing Second Lien Obligations, subject to the Intercreditor Agreement, would mean that the

Existing Second Lien Agent and the other Existing Second Lien Secured Parties will not receive

the indubitable equivalent of their claims and interests. The DIP Agent (or one or more of its

designees, affiliates, or assignees) shall have the unqualified right to credit bid any or all of the

DIP Obligations under or pursuant to (i) section 363 of the Bankruptcy Code, (ii) any plan of

reorganization or plan of liquidation under section 1129 of the Bankruptcy Code, or

(iii) section 725 of the Bankruptcy Code. If the DIP Agent, the Existing RBL Agent, or the

Existing Second Lien Agent or their respective designees, affiliates, or assignees make a credit bid

in connection with any auction or other sale process relating to the sale or other disposition of any

DIP Collateral, Existing RBL Collateral, or Existing Second Lien Collateral then for purposes of

such auction or sale process or any applicable order of this Court, the DIP Agent, the Existing RBL

Agent, and/or the Existing Second Lien Agent shall be automatically deemed to be a qualified

bidder and its bid shall be automatically deemed to constitute a qualified bid, regardless of whether

the qualified bidder or qualified bid requirements are satisfied; provided, however, such bid must

comply with any requirements provided in a subsequently entered bidding procedures order that

apply to all bidders requiring a qualified bid submitted by any qualified bidder to satisfy claims

entitled to administrative expense priority under Bankruptcy Code section 503. This Final DIP

Order shall not limit the right of any party in interest, including the Committee, to seek to limit the

right of any party in interest to credit bid under Bankruptcy Code section 363(k). All parties in

interest expressly reserve all rights to object to the entry of any order (a) approving bidding




                                                  64
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 65 of 378



procedures, (b) approving the sale of the Debtors’ assets, or (c) limiting the right of any party in

interest to credit bid under Bankruptcy Code section 363(k), in each instance, on any grounds.

       14.       Termination Events. The following shall constitute a termination event under this

Final Order, the DIP Loan Documents and the Secured Swap Agreements unless waived in writing

by each of the DIP Agent and the Existing RBL Agent or the respective Secured Swap Party (each,

a “Termination Event”):

                 (a)    The occurrence of an “Event of Default” under the DIP Credit Agreement,

as set forth therein (a “DIP Default Termination Event”).

                 (b)    Any other breach, default, or other violation by any of the Debtors of the

terms and provisions of this Final Order.

                 (c)    [Intentionally omitted].

                 (d)    The Debtors’ failure to file a chapter 11 plan (the “Plan”) and a disclosure

statement for the Plan (the “Disclosure Statement”) that (i) provides for Payment in Full of the

DIP Obligations and the Existing RBL Obligations; (ii) is in accordance with the RSA; or (iii) is

otherwise in form and substance reasonably acceptable to the Required DIP Lenders, or, after the

DIP Obligations have been Paid in Full, the “Majority Lenders” under the Existing RBL Credit

Agreement, in each case, by the date that is no later than one hundred fifty (150) days after the

Petition Date.

                 (e)    The Disclosure Statement not being approved by the Bankruptcy Court by

the date that is no later than one hundred eighty (180) days after the Petition Date.

                 (f)    The Bankruptcy Court not entering an order confirming the Plan by the date

that is no later than two hundred and ten (210) days after the Petition Date; provided, that, the DIP

Agent with the consent of the requisite DIP Lenders, or, after Payment in Full of the DIP




                                                   65
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 66 of 378



Obligations, the Existing RBL Agent with the consent of the requisite Existing RBL Lenders under

the Existing RBL Credit Agreement, may extend the time by which the Debtors may satisfy the

milestones described in provisions (c)-(f) (together, the “Chapter 11 Milestones”) without further

order of this Court.

       15.     Rights and Remedies upon Termination Event.

               (a)     Subject to the provisions of this paragraph 15, immediately upon the

occurrence and continuation of a Termination Event, the DIP Agent may exercise all rights and

remedies under this Final Order, the DIP Loan Documents, and/or applicable non-bankruptcy law,

including the right to (A) declare all DIP Obligations to be immediately due and payable,

(B) declare the termination, reduction, or restriction of any further commitment to extend credit to

the Debtors, to the extent any such commitment remains, and/or (C) terminate the DIP Facility and

any other DIP Loan Documents as to any future liability or obligation of the DIP Agent and the

other DIP Secured Parties, but without affecting any of the DIP Obligations or the DIP Liens

securing the DIP Obligations.

               (b)     Subject to the provisions of this paragraph 15, immediately upon the

occurrence and continuation of a Termination Event, the DIP Agent or the Existing RBL Agent

may declare a termination, reduction, or restriction on the ability of the Debtors to use any Cash

Collateral (any such declaration under any of clauses 15(a) or 15(b) shall be made to the respective

lead counsel to the Debtors, counsel to any Committee, counsel to the Existing Second Lien

Secured Parties, and the United States Trustee, and shall be referred to herein as a “Termination

Declaration” and the date that is the earliest to occur of any such Termination Declaration being

herein referred to as the “Termination”). Any Termination Declaration must be filed on the

docket within two (2) hours of its delivery.




                                                66
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 67 of 378



               (c)     Upon the making of a Termination Declaration, the Debtors and all parties

in interest (including the Committee) shall have seven (7) Business Days to seek an emergency

hearing (the “Termination Hearing Period”) before this Court for the sole purpose of (a)

contesting whether a Termination Event has occurred, (b) contesting whether the Debtors may

continue the use of Cash Collateral on an emergency basis, and section 105 of the Bankruptcy

Code may not be invoked by the Debtors in an effort to restrict or preclude any DIP Secured Party

and/or Existing Secured Party from exercising any rights or remedies set forth in this Final Order,

the DIP Loan Documents, or the Existing RBL Loan Documents, or (c) notwithstanding any

provision in the foregoing subparagraph “(b)”, arguing for the continued imposition of the

automatic stay. During the Termination Hearing Period, the Debtors may not use Cash Collateral

or any amounts previously or thereafter advanced under the DIP Facility except in accordance with

the DIP Budget (subject to the Permitted Variances); provided, that, if the Termination Hearing

Period ends prior to the occurrence of the hearing contemplated thereby, for the period between

the last day of the Termination Hearing Period and the day of such hearing, the Debtors may not

use Cash Collateral, request any additional Borrowings (as defined in the DIP Credit Agreement)

or use any amounts previously advanced under the DIP Facility.

               (d)     Subject in all respects to the Carve-Out, following the conclusion of the

Termination Hearing Period (unless prior to such time this Court determines that a Termination

Event has not occurred and/or is not continuing or the Court orders otherwise), (i) the DIP Agent

is hereby granted relief from the automatic stay, without further notice, hearing, motion, order, or

other action of any kind, to foreclose on, or otherwise enforce and realize on, its DIP Liens on all

or any portion of the DIP Collateral, including by collecting accounts receivable and applying the

proceeds thereof to the DIP Obligations or Existing Secured Party Adequate Protection and by




                                                67
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 68 of 378



occupying the Debtors’ premises to sell or otherwise dispose of the DIP Collateral and (ii) each

Secured Swap Party is hereby granted relief from the automatic stay, without further notice,

hearing, motion, order, or other action of any kind, to exercise all rights under any Secured Swap

Agreement (including, without limitation, the suspension, termination, liquidation, withholding of

performance, or acceleration thereof, and the setoff, netting, and application of any payment,

settlement payment, termination values, termination payments, and any other amounts that such

Secured Swap Party would be entitled to receive from or otherwise be obligated to pay to any

Debtor under any Secured Swap Agreement in accordance with the terms of each such Secured

Swap Agreement).

               (e)    Subject in all respects to the Carve-Out and the Existing Prior Liens

(including the Tax Liens (as defined herein)), upon the effectiveness of any relief from the

automatic stay with respect to the DIP Facility pursuant to paragraph 15(d) hereof, the Existing

RBL Agent shall have relief from the automatic stay as against the Existing RBL Collateral to the

same extent as the DIP Agent, and without further notice, hearing, motion, order, or other action

of any kind, to foreclose on, or otherwise enforce and realize on its Existing RBL Liens and the

Existing RBL Adequate Protection Liens on, all or any portion of the Existing RBL Collateral

(including by collecting accounts receivable and applying the proceeds thereof to the Existing RBL

Obligations, and by occupying the Debtors’ premises to sell or otherwise dispose of the Existing

RBL Collateral) or otherwise exercise remedies against the Existing RBL Collateral permitted by

this Final Order, the Existing RBL Loan Documents, and/or applicable non-bankruptcy law;

provided, however, that any such foreclosure or other enforcement by the Existing RBL Agent of

any Existing RBL Liens or any Existing RBL Adequate Protection Liens or any other such exercise

of remedies by the Existing RBL Agent against the Existing RBL Collateral shall not interfere




                                               68
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 69 of 378



with or otherwise be inconsistent with any foreclosure or other enforcement by the DIP Agent of

any DIP Liens or other DIP Protections or any other exercise of remedies by the DIP Agent, and

any proceeds received by the Existing RBL Agent in connection with such foreclosure,

enforcement, or other exercise of remedies shall be turned over to the DIP Agent for application

to the DIP Obligations until Paid in Full.

               (f)     Subject to the provisions of paragraphs 6 and 15(c) hereof, and subject to

the Carve-Out, the Existing Prior Liens, and the terms of the Intercreditor Agreement, all proceeds

realized in connection with the exercise of the rights and remedies of the DIP Secured Parties or

the Existing RBL Secured Parties shall be turned over first to the DIP Agent for application to the

DIP Obligations under, and in accordance with the provisions of, the DIP Loan Documents and

this Final Order (which provides, first, for application to the outstanding New Money Loans, and

then, to the Refinanced Loans) until Payment in Full of all of the DIP Obligations and then to the

Existing RBL Agent for application to the Existing RBL Obligations under, and in accordance

with the provisions of, the Existing RBL Loan Documents and this Final Order until Payment in

full of the Existing RBL Obligations and then to the Existing Second Lien Agent for application

to the Existing Second Lien Obligations under, and in accordance with the provisions of, the

Existing Second Lien Loan Documents and this Final Order until Payment in Full of the Existing

Second Lien Obligations.

       16.     Restriction on Use of Proceeds. The Debtors shall use the proceeds of the DIP

Facility, DIP Collateral, Cash Collateral, Existing RBL Collateral, and Existing Second Lien

Collateral solely as provided in this Final Order. Notwithstanding anything herein or in any other

order of this Court to the contrary, none of the proceeds of the DIP Facility, DIP Collateral, Cash

Collateral, Existing RBL Collateral, Existing Second Lien Collateral, or the Carve-Out may be




                                                69
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 70 of 378



used: (a) to request authorization to obtain postpetition loans or other financial accommodations

pursuant to Bankruptcy Code section 364(c) or (d), or otherwise, other than from the DIP Secured

Parties; (b) to investigate (except as provided herein with respect to the Committee Challenge

Investigation), assert, join, commence, support, or prosecute any claims, causes of action,

adversary proceedings or other litigation against any of the DIP Secured Parties, the Existing RBL

Secured Parties, or the Existing Second Lien Secured Parties, in their capacities as such, or their

respective agents, affiliates, subsidiaries, directors, officers, representatives, attorneys, or advisors,

in their respective capacities as such, including, but not limited to, a Challenge; (c) subject to the

exceptions set forth in paragraph 7(a) hereof, to prevent, hinder, or otherwise delay the DIP Agent,

the Existing RBL Agent, or the Existing Second Lien Agent’s assertion, enforcement, or

realization on the DIP Collateral, the RBL Adequate Protection Liens, or the Second Lien

Adequate Protection Liens, as applicable, in accordance with the DIP Loan Documents and this

Final Order following the delivery of a Termination Declaration; (d) to seek to modify any of the

rights granted to the DIP Secured Parties, the Existing RBL Secured Parties, or the Existing Second

Lien Secured Parties hereunder or under the DIP Loan Documents, in the case of the foregoing

clauses (a) through (d), without each applicable DIP Secured Party’s prior written consent and

Existing RBL Secured Party and Existing Second Lien Secured Party’s prior written consent to

the extent such modification would affect such Existing RBL Secured Party or Existing Second

Lien Secured Party’s rights; or (e) to pay any amount on account of any claims arising prior to the

Petition Date unless such payments are (i) approved by an order of this Court, including pursuant

to any “first day orders,” or (ii) permitted under the DIP Loan Documents.

        17.     Proofs of Claim. Neither the Existing RBL Secured Parties nor the Existing

Second Lien Secured Parties will be required to file proofs of claim in any of the Cases or




                                                   70
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 71 of 378



Successor Cases for any claim allowed herein. The Debtors’ Existing RBL Stipulations shall be

deemed to constitute a timely filed proof of claim for the Existing RBL Secured Parties in respect

of all Existing RBL Obligations and the Debtors’ Existing Second Lien Stipulations shall be

deemed to constitute a timely filed proof of claim for the Existing Second Lien Secured Parties in

respect of all Existing Second Lien Obligations. In addition, the Existing RBL Secured Parties,

the DIP Secured Parties, and the Existing Second Lien Secured Parties will not be required to file

any request for allowance and/or payment of any administrative expenses, and this Final Order

shall be deemed to constitute a timely filed request for allowance and/or payment of any Existing

RBL Obligations and Existing Second Lien Obligations constituting administrative expenses or

any DIP Obligations, as applicable. Notwithstanding any order entered by this Court in relation

to the establishment of a claims bar date in any of the Cases or Successor Cases to the contrary,

each of the Existing RBL Agent, for the benefit of itself and the other Existing RBL Secured

Parties, the Existing Second Lien Agent, for the benefit of itself and the other Existing Second

Lien Secured Parties, and the DIP Agent, for the benefit of itself and the other DIP Secured Parties,

is hereby authorized and entitled, in its sole discretion, but not required, to file (and amend and/or

supplement, in its discretion) in each of the Cases or Successor Cases (i) in the case of Existing

RBL Agent, a proof of claim and/or aggregate proofs of claim in respect of any Existing RBL

Obligations, (ii) in the case of each of the Existing RBL Agent and the DIP Agent, a request or

aggregate requests for allowance and/or payment of any portion of the Existing RBL Obligations

constituting administrative expenses or any DIP Obligations, as applicable, and (iii) in the case of

the Existing Second Lien Agent, a proof of claim and/or aggregate proofs of claim in respect of

any Existing Second Lien Obligations. This paragraph 17 shall in all regards remain subject to the

Intercreditor Agreement.




                                                 71
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 72 of 378



       18.     Preservation of Rights Granted Under the Final Order.

               (a)     No Non-Consensual Modification or Extension of Final Order.               The

Debtors irrevocably waive any right to seek any amendment, modification, or extension of this

Final Order (including through any chapter 11 plan of reorganization) without the prior written

consent of the DIP Agent and the Existing RBL Agent, and no such consent shall be implied by

any other action, inaction, or acquiescence of the DIP Secured Parties or any of the Existing RBL

Secured Parties. In the event any or all of the provisions of this Final Order are hereafter modified,

amended, or vacated by a subsequent order of this Court or any other court, such modification,

amendment, or vacatur shall not affect the validity, perfection, priority, allowability,

enforceability, or non-avoidability of any advances, payments, or use of cash authorized or made

hereby or pursuant to the DIP Loan Documents or Secured Swap Agreements, or Lien, claim,

priority, or other DIP Protections authorized or created hereby or pursuant to the DIP Loan

Documents or Secured Swap Agreements. Based on the findings set forth in this Final Order and

in accordance with section 364(e) of the Bankruptcy Code, which is applicable to the DIP Facility,

in the event any or all of the provisions of this Final Order are hereafter reversed, modified,

vacated, or stayed by a subsequent order of this Court or any other court, the DIP Secured Parties

and the Existing Secured Parties shall be entitled to the protections provided in section 364(e) of

the Bankruptcy Code, and notwithstanding any such reversal, modification, vacatur, or stay, any

use of Cash Collateral or any DIP Obligations or any DIP Protections (including the Existing

Secured Party Adequate Protection) incurred or granted by the Debtors prior to the actual receipt

of written notice by the DIP Agent, the Existing RBL Agent, or the Existing Second Lien Agent,

as applicable, of the effective date of such reversal, modification, vacatur, or stay shall remain in

full force and effect and be binding on all parties in interest and be governed in all respects by the




                                                 72
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 73 of 378



original provisions of this Final Order (and shall maintain their respective priorities as provided

by this Final Order), and the DIP Secured Parties, the Existing RBL Secured Parties, and the

Existing Second Lien Secured Parties shall be entitled to all of the DIP Protections (including the

Existing Secured Party Adequate Protection) and all other rights, remedies, Liens, priorities,

privileges, protections, and benefits granted pursuant to section 364(e) of the Bankruptcy Code,

this Final Order, or the DIP Loan Documents.

               (b)     Dismissal. If any order dismissing any of the Cases under section 1112 of

the Bankruptcy Code or otherwise is at any time entered, then notwithstanding any such dismissal,

(i) the DIP Protections (including the Existing Secured Party Adequate Protection) and all other

rights, remedies, Liens, priorities, privileges, protections, and benefits granted to any or all of the

DIP Secured Parties and the Existing Secured Parties, respectively, shall remain in full force and

effect and be binding on all parties in interest and be governed in all respects by the provisions of

this Final Order (and shall maintain their respective priorities as provided by this Final Order) until

all DIP Obligations and all Existing RBL Adequate Protection Claims have been Paid in Full, and

such order of dismissal shall so provide (in accordance with section 105 and 349 of the Bankruptcy

Code), and (ii) this Court shall retain jurisdiction, notwithstanding such dismissal, for the purposes

of enforcing such DIP Protections (including the Existing Secured Party Adequate Protection) and

all other rights, remedies, Liens, priorities, privileges, protections, and benefits granted to any or

all of the DIP Secured Parties and the Existing Secured Parties, respectively.

               (c)     Survival of Final Order. The provisions of this Final Order, the DIP Loan

Documents and the Secured Swap Agreements any actions taken pursuant hereto or thereto, and

all of the DIP Protections (including the Existing Secured Party Adequate Protection), and all other

rights, remedies, Liens, priorities, privileges, protections, and benefits granted to any or all of the




                                                  73
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 74 of 378



DIP Secured Parties and the Existing Secured Parties, respectively, shall survive, and shall not be

modified, impaired, or discharged by, the entry of any order confirming any plan of reorganization

in any Case or Successor Case, converting any Case to a case under chapter 7, dismissing any of

the Cases, withdrawing of the reference of any of the Cases or any Successor Cases or providing

for abstention from handling or retaining of jurisdiction of any of the Cases or any Successor Case

in this Court, or terminating the joint administration of these Cases or any Successor Case or by

any other act or omission. The terms and provisions of this Final Order, including all of the DIP

Protections (including the Existing Secured Party Adequate Protection) and all other rights,

remedies, Liens, priorities, privileges, protections, and benefits granted to any or all of the DIP

Secured Parties and the Existing Secured Parties, respectively, shall continue in full force and

effect and be binding on all parties in interest notwithstanding the entry of any such order, and

such DIP Protections (including the Existing Secured Party Adequate Protection), and such other

rights, remedies, Liens priorities, privileges, protections, and benefits, shall continue in full force

and effect in these proceedings and in any Successor Cases and after dismissal of any thereof, and

shall maintain their respective priorities as provided by this Final Order. Subject to the provisions

of paragraph 2(d) of this Final Order with respect to the treatment of the Refinancing DIP

Obligations, the DIP Obligations shall not be discharged by the entry of an order confirming any

such chapter 11 plan, the Debtors having waived such discharge pursuant to section 1141(d)(4) of

the Bankruptcy Code.

       19.     Insurance Policies. The DIP Agent shall be deemed to be, without any further

action or notice, named as additional insureds and loss payees, as applicable, on each insurance

policy maintained by the Debtors that in any way covers the DIP Collateral, and the Debtors shall




                                                  74
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 75 of 378



take such actions as are reasonably requested by the DIP Agent, the Existing RBL Agent, or the

Existing Second Lien Agent from time to time to evidence or effectuate the foregoing.

       20.     Preservation of Prepetition Priorities and Interests. Nothing in this Final Order

is intended to change or otherwise modify the prepetition priorities among secured creditors of the

Debtors (including under the Intercreditor Agreement), including any sureties’, operators’, or

nonoperators’ recoupment rights to the extent their rights are valid, enforceable, nonavoidable, and

perfected, and nothing in this Final Order shall be deemed to have changed or modified such

prepetition priorities, all of which are hereby expressly preserved; provided, however, that the

Debtors, the Committee, the DIP Secured Parties, and all other parties in interest reserve all rights

to object to any of the foregoing claims or liens.

       21.     Surety Bonds. Notwithstanding anything to the contrary in the Debtors’

Emergency Motion for Interim and Final Authority to (I) Continue Insurance Policies and Surety

Bond Program, (II) Pay All Obligations With Respect Thereto, (III) Authorizing Financial

Institutions to Honor and Process Related Checks and Transfers, and (II) Granting Related Relief

[Docket No. 8] (the “Insurance and Surety Bond Motion”) and the order approving the relief

sought therein [Docket No. 74], the Debtors may only (a) renew, amend, modify, supplement, and

extend their existing Surety Bond Program, (b) obtain new or replacement surety bonds, (c) post

new or additional collateral, or issue letters of credit, (d) execute other agreements in connection

with the Surety Bond Program (as defined in the Insurance and Surety Bond Motion), and (e)

continue to perform under the Surety Indemnity Agreements (as defined in the Insurance and

Surety Bond Motion), in each case of (a)-(e), with the consent of the DIP Agent, not to be

unreasonably withheld.




                                                 75
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 76 of 378



       22.       Postpetition Hedging Arrangement. For the avoidance of doubt and subject to

the entry of the Swap Order, (a) any Secured Swap Agreement (as defined in the DIP Credit

Agreement) must be with an Approved Counterparty (as defined in the DIP Credit Agreement)

and otherwise subject to the limitations provided in the DIP Credit Agreement, and (b) any Secured

Swap Obligations will be granted DIP Superpriority Claims, DIP Liens, automatic stay relief, and

the other DIP Protections afforded by the Interim Order and this Final Order in respect of each

such transaction until the Secured Swap Obligations are indefeasibly Paid in Full in cash, or as

otherwise provided by the Interim Order, this Final Order and the Swap Order, as applicable. The

relief and protections provided by the Interim Order and this Final Order, as applicable, to any

such Secured Swap Party with respect to such Secured Swap Obligations shall not be subject to

discharge or impairment, except as otherwise provided by the Interim Order and this Final Order,

as applicable.

       23.       Other Rights and Obligations.

                 (a)   Expenses. As provided in the DIP Loan Documents (and without limiting

the Debtors’ respective obligations thereunder), the applicable Debtors will pay all reasonable and

documented expenses incurred by the DIP Agent (including the reasonable fees and disbursements

of all counsel for the DIP Agent, any Secured Swap Party to the extent provided in the DIP Credit

Agreement, and any internal or third-party appraisers, consultants, advisors, and auditors engaged

by or for the benefit of the DIP Agent and/or its counsel) in connection with the Cases, including

the preparation, execution, delivery, and administration of the DIP Loan Documents, the Secured

Swap Agreements, the Interim Order, this Final Order, and any other agreements, instruments,

pleadings, or other documents prepared or reviewed in connection with any of the foregoing,




                                                 76
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 77 of 378



whether or not any or all of the transactions contemplated hereby or by the DIP Loan Documents

are consummated.

               (b)     Notice of Professional Fees. Professionals for the DIP Agent, the Secured

Swap Parties, the Existing RBL Agent, the Existing Second Lien Agent, and the Existing Second

Lien Lenders (including professionals engaged by counsel to the DIP Agent, the Existing RBL

Agent, the Existing Second Lien Agent, or the Existing Second Lien Lenders, as applicable)

(collectively, the “Lender Professionals”) shall not be required to comply with the United States

Trustee fee guidelines or submit invoices to this Court, United States Trustee, any Committee or

any other party in interest. Copies of summary invoices submitted to the Debtors by such Lender

Professionals shall be forwarded by the Debtors to the United States Trustee, counsel for any

Committee, and such other parties as this Court may direct. The summary invoices shall be

sufficiently detailed to enable a determination as to the reasonableness of such fees and expenses;

provided, however, that such summary invoices may be redacted to the extent necessary to delete

any information subject to the attorney-client privilege, any information constituting attorney work

product, or any other confidential information, and the provision of such summary invoices shall

not constitute any waiver of the attorney-client privilege or of any benefits of the attorney work

product doctrine or other applicable privilege; and provided, further that to the extent DIP Agent

and Existing RBL Agent are the same and have a single set of advisors, such advisors may submit

a single combined invoice for their aggregated services. If the Debtors, United States Trustee, or

any Committee object to the reasonableness of the fees and expenses of any of the Lender

Professionals and cannot resolve such objection within ten (10) days of receipt of such invoices,

then the Debtors, United States Trustee, or the Committee, as the case may be, shall file with this

Court and serve on such Lender Professionals an objection (the “Fee Objection”) limited to the




                                                77
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 78 of 378



issue of the reasonableness of such fees and expenses, and any failure by any such party to file a

Fee Objection within such ten (10) day period shall constitute a waiver of any right of such party

to object to the applicable invoice. Notwithstanding any provision herein to the contrary, any

objection to, and any hearing on an objection to, payment of any fees and expenses set forth in a

professional fee invoice in respect of Lender Professionals shall be limited to the reasonableness

of the particular items or categories of the fees and expenses that are the subject of such objection.

The Debtors shall timely pay in accordance with the terms and conditions of this Final Order (a) the

undisputed fees, and expenses reflected on any invoice to which a Fee Objection has been timely

filed and (b) all fees, costs, and expenses on any invoice to which no Fee Objection has been timely

filed. All such unpaid fees, costs, expenses, and charges of the DIP Agent, the Secured Swap

Parties, Existing RBL Agent, the Existing Second Lien Agent, and/or the Existing Required

Second Lien Lenders, as applicable, that have not been disallowed by this Court on the basis of an

objection filed by the Debtor, the United States Trustee, or the Committee (or any subsequent

trustee of the Debtors’ estates) in accordance with the terms hereof shall constitute DIP

Obligations, Existing RBL Obligations and/or Existing Second Lien Obligations, as applicable,

and shall be secured by the DIP Collateral, Existing RBL Collateral and/or Existing Second Lien

Collateral, as applicable, as specified in this Final Order. Any and all fees and expenses incurred

or paid prior to the Petition Date by any Debtor to the DIP Secured Parties, the Existing RBL

Secured Parties and/or the Existing Second Lien Secured Parties in connection with or with respect

to the DIP Facility, the DIP Credit Agreement, or the other DIP Loan Documents and Secured

Swap Agreements are hereby approved in full and non-refundable and shall not otherwise be

subject to any Challenge. All fees, costs, expenses and charges paid to the Existing Second Lien




                                                 78
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 79 of 378



Agent and/or the Existing Second Lien Secured Parties pursuant to this paragraph 23(a) shall be

subject to the Intercreditor Agreement and section 506(b) of the Bankruptcy Code in all regards.

               (c)     Information Rights. The Debtors shall substantially contemporaneously

provide the advisors to the Committee, the United States Trustee, the advisors to the Existing RBL

Secured Parties, and the advisors to the Existing Second Lien Secured Parties with all required

written financial reporting and other periodic reporting that is required to be provided to the DIP

Agent or the other DIP Secured Parties under the DIP Loan Documents, the Interim Order, and

this Final Order; provided, that, to the extent such information constitutes material non-public

information, such information will be shared either (i) with the advisors to the Committee, the

advisors to the Existing RBL Secured Parties and the advisors to the Existing Second Lien Secured

Parties on a professionals’ eyes only basis or (ii) with the advisors to the Committee, the advisors

to the Existing RBL Secured Parties, and the advisors to the Existing Second Lien Secured Parties

for distribution to the members of the Committee, the Existing RBL Secured Parties, and the

Existing Second Lien Secured Parties pursuant to a confidentiality agreement in form and

substance reasonably satisfactory to the Debtors; provided, further, that for the avoidance of doubt,

the United States Trustee, the members of the Committee, the Existing RBL Secured Parties, and

the Existing Second Lien Secured Parties shall not be entitled to any consent right granted to the

DIP Agent and/or any of the other DIP Secured Parties with respect to such written financial

reporting and other periodic reporting.

               (d)     Binding Effect. Subject only to paragraph 6 above, the provisions of this

Final Order, including all findings herein, and the DIP Loan Documents and the Secured Swap

Agreements shall be binding upon all parties in interest in these Cases and any Successor Cases,

including the DIP Secured Parties, the Existing Secured Parties, any Committee, and the Debtors




                                                 79
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 80 of 378



and their respective estates, successors, and assigns (including any chapter 7 or chapter 11 trustee

hereinafter appointed or elected for the estate of any of the Debtors, an examiner appointed

pursuant to section 1104 of the Bankruptcy Code, or any other fiduciary or responsible person

appointed as a legal representative of any of the Debtors or with respect to the property of the

estate of any of the Debtors), whether in any of the Cases, in any Successor Cases, or upon

dismissal of any such Case or Successor Case; provided, however, that the DIP Secured Parties

and the Existing Secured Parties shall have no obligation to permit the use of Cash Collateral or to

extend any financing to any chapter 7 or chapter 11 trustee or other responsible person appointed

for the estates of the Debtors in any Case or Successor Case.

               (e)     No Waiver. The failure of the Existing Secured Parties or the DIP Secured

Parties to seek relief or otherwise exercise their rights and remedies under this Final Order, the

Existing Loan Documents, the DIP Loan Documents, the Secured Swap Agreements, or otherwise

(or any delay in seeking or exercising same) shall not constitute a waiver of any of such parties’

rights hereunder, thereunder, or otherwise. Nothing contained in this Final Order (including the

authorization of the use of any Cash Collateral) shall impair or modify any rights, claims, or

defenses available in law or equity to any Existing Secured Party or any DIP Secured Party,

including rights of a party to a Secured Swap Agreement (as defined in the DIP Credit Agreement),

securities contract, commodity contract, forward contract, or repurchase agreement with a Debtor

to assert rights of setoff or other rights with respect thereto as permitted by law (or the right of a

Debtor to contest such assertion). Except as prohibited by this Final Order, the entry of this Final

Order is without prejudice to, and does not constitute a waiver of, expressly or implicitly, or

otherwise impair, any right or ability of the Existing Secured Parties or the DIP Secured Parties

under the Bankruptcy Code or under non-bankruptcy law to (i) request conversion of the Cases or




                                                 80
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 81 of 378



any Successor Cases to cases under chapter 7, dismissal of the Cases or any Successor Cases, or

the appointment of a trustee or examiner in the Cases or any Successor Cases, or to oppose the use

of Cash Collateral in any Successor Case or on terms other than those set forth in this Final Order,

(ii) propose, subject to the provisions of section 1121 of the Bankruptcy Code, any chapter 11 plan

or plans with respect to any of the Debtors or seek early termination of the Debtors’ exclusive

rights to propose a plan under the Bankruptcy Code, or (iii) except as expressly provided herein,

exercise any of the rights, claims, or privileges (whether legal, equitable, or otherwise) of the DIP

Secured Parties or the Existing Secured Parties, respectively, under the DIP Loan Documents and

the Secured Swap Agreements, or the Existing Loan Documents, the Bankruptcy Code, or

otherwise. Except to the extent otherwise expressly provided in this Final Order or by law, neither

the commencement of the Cases nor the entry of this Final Order shall limit or otherwise modify

the rights and remedies of the Existing Secured Parties under the Existing Loan Documents or with

respect to any non-Debtor entities or their respective assets, whether such rights and remedies arise

under the Existing Loan Documents, applicable law, or equity.

               (f)     No Third Party Rights. Except as explicitly provided for herein or in any

DIP Loan Document, this Final Order does not create any rights for the benefit of any third party,

creditor, equity holder, or direct, indirect, or incidental beneficiary. In determining to make any

loan (whether under the DIP Credit Agreement or otherwise) or to permit the use of Cash Collateral

or in exercising any rights or remedies as and when permitted pursuant to the Interim Order, this

Final Order or the DIP Loan Documents, the DIP Secured Parties and the Existing Secured Parties

shall not (i) be deemed to be in control of the operations of the Debtors or to be acting as a

“responsible person” or “owner or operator” with respect to the operation or management of the

Debtors (as such terms, or any similar terms, are used in the United States Comprehensive




                                                 81
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 82 of 378



Environmental Response, Compensation and Liability Act, as amended, or any similar federal,

state or local statute or regulation) or (ii) owe any fiduciary duty to the Debtors, their respective

creditors, shareholders, or estates.

                (g)     No Marshaling. Except as set forth below, neither the DIP Secured Parties,

the Existing RBL Secured Parties, nor the Existing Second Lien Secured Parties shall be subject

to the equitable doctrine of “marshaling” or any other similar doctrine with respect to any of the

DIP Collateral, the Existing RBL Collateral, or the Existing Second Lien Collateral, as applicable.

Notwithstanding the above sentence, the DIP Secured Parties (in respect of the DIP Liens), the

Existing RBL Secured Parties (in respect of the Existing RBL Adequate Protection Liens), and the

Existing Second Lien Secured Parties (in respect of the Second Lien Adequate Protection Liens)

may seek to realize on the foregoing Liens provided hereunder from proceeds or property

recovered from any Avoidance Actions, commercial tort claims, or any other claims and causes of

action held by the Debtors or their estates only after using all reasonable efforts to exhaust all other

forms of collateral provided to them herein or under their applicable loan documents. The

Committee’s right to request marshalling consistent with the foregoing is hereby reserved.

                (h)     Amendments. The Debtors are authorized and empowered, without further

notice and hearing or approval of this Court, to amend, modify, supplement, or waive any provision

of the DIP Loan Documents or Secured Swap Agreements in accordance with the provisions

thereof, in each case unless such amendment, modification, supplement, or waiver (i) increases the

interest rate (other than as a result of the imposition of the default rate), (ii) increases the aggregate

lending commitments of all of the DIP Lenders in respect of the DIP Facility, (iii) shortens the

Maturity Date (as defined in the DIP Credit Agreement), or (iv) adds or amends (in any respect

unfavorable to the Debtors) any Event of Default. No waiver, modification, or amendment of any




                                                   82
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 83 of 378



of the provisions of the DIP Loan Documents or Secured Swap Agreements shall be effective

unless set forth in writing, signed by or on behalf of all the Debtors and the DIP Agent (after having

obtained the approval of the requisite DIP Secured Parties under the DIP Credit Agreement) and,

except as provided herein, approved by this Court. Notwithstanding the foregoing, no waiver,

modification or amendment of any of the provisions of this Final Order or the DIP Loan

Documents that would directly and adversely affect the rights or interests of the Existing RBL

Secured Parties or the Existing Second Lien Secured Parties, as applicable, shall be effective unless

also consented to in writing by the Existing RBL Agent on behalf of the Existing RBL Secured

Parties, and/or the Existing Second Lien Agent on behalf of the Existing Second Lien Secured

Parties, as applicable (after obtaining the approval of the requisite Existing RBL Secured Parties

under the Existing RBL Credit Agreement, and/or of the requisite Existing Second Lien Secured

Parties under the Existing Second Lien Credit Agreement, as applicable).

               (i)     Inconsistency. In the event of any inconsistency between the terms and

conditions of the DIP Loan Documents and of this Final Order, the provisions of this Final Order

shall govern and control. In the event of any inconsistency between the terms or conditions of this

Final Order and the terms or conditions of any other order entered by this Court in the nature of a

First Day Order, the provisions of this Final Order shall govern and control.

               (j)     Enforceability.   This Final Order shall constitute findings of fact and

conclusions of law pursuant to the Bankruptcy Rule 7052 and shall take effect and be fully

enforceable nunc pro tunc to the Petition Date immediately upon execution hereof.

Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d), 7062, or 9024 or any other

Bankruptcy Rule, any Local Rule, or Rule 62(a) of the Federal Rules of Civil Procedure, this Final




                                                 83
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 84 of 378



Order shall be immediately effective and enforceable upon its entry, and there shall be no stay of

execution or effectiveness of this Final Order.

               (k)     Reservation of Rights. Nothing in this Final Order shall be deemed to

constitute the consent of the DIP Secured Parties or the Existing Secured Parties, and each of the

foregoing expressly reserve the right, subject to the Intercreditor Agreement, to object, to entry of

any order of this Court that provides for the sale or other disposition of all or substantially all of

the assets of the Debtors (or any other sale or other disposition of assets of any of the Debtors

outside the ordinary course of business) to any party unless, in connection and concurrently with

any such event, the proceeds of such sale are or will be sufficient to Pay in Full the DIP Obligations,

the Existing RBL Obligations, the Existing RBL Adequate Protection, the Existing Second Lien

Obligations, and the Second Lien Adequate Protection, as applicable.

               (l)     No Requirement to Accept Title to Collateral. The DIP Secured Parties and

the Existing Secured Parties shall not be obligated to accept title to any portion of the DIP

Collateral or the Existing Collateral in payment of any of the DIP Obligations or Existing

Obligations, as applicable, in lieu of payment in cash or cash equivalents, nor shall the DIP Secured

Parties and the Existing Secured Parties be obligated to accept payment in cash or cash equivalents

that is encumbered by any interest of any person or entity other than the DIP Secured Parties or

the Existing Secured Parties, as applicable.

               (m)     Headings. Paragraph headings used herein are for convenience only and

are not to affect the construction of, or to be taken into consideration in, interpreting this Final

Order.

         24.   Insurers’ Reservation of Rights. For the avoidance of doubt, nothing in this Final

Order and any document related thereto, including without limitation the DIP Credit Agreement,




                                                  84
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 85 of 378



alters or modifies the terms and conditions of any insurance policies or related agreements issued

by ACE American Insurance Company, Federal Insurance Company, Great Northern Insurance

Company, and each of their affiliates and successors to the Debtors or their predecessors.

       25.     Tax Liens. Notwithstanding any other provisions included in the Interim Order or

this Final Order, or any agreements approved thereby or hereby, any statutory liens on account of

ad valorem property taxes (collectively, the “Tax Liens”) of Anderson County, Atlanta ISD,

Buffalo ISD, Cayuga ISD, Cherokee County, Cherokee County Appraisal District, City of

Centerville, Comstock ISD, Crane County, Culberson County, Ector CAD, Freestone County,

Harrison Central Appraisal District, Harrison County, Harris County, Houston CAD, Hughes

Springs ISD, Leon County, Leon ISD, Limestone County, Loving County, Lynn County Appraisal

District, Midland Central Appraisal District, Montague County, Montgomery County, Pecos

County, Reagan County, Reeves CAD, Reeves County, Rusk County, San Augustine County,

Shelby County, Smith County, Sterling County, Terry County Appraisal District, Ward County,

Winkler County, and other similarly situated taxing entities (the “Texas Taxing Jurisdictions”),

shall not be primed by nor made subordinate to any liens granted to any party hereby to the extent

such Tax Liens are valid, senior, perfected, and unavoidable, and all parties’ rights to object to the

priority, validity, amount and extent of the claims and liens asserted by the Texas Taxing

Jurisdictions are fully preserved.

       26.     Interim Order. Except as specifically amended, supplemented, or otherwise

modified hereby, all of the provisions of the Interim Order shall remain in effect and are hereby

ratified by this Final Order. In the event of any inconsistency between the terms of this Final Order

and the terms of the Interim Order, the terms of this Final Order shall govern.




                                                 85
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 86 of 378



        27.    Retention of Jurisdiction. This Court has and will retain jurisdiction to enforce

this Final Order according to its terms


Signed: July 23, 2019
         October  17, 2018

                                                   ____________________________________
                                                                 Marvin Isgur
                                                       United States Bankruptcy Judge




                                              86
Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 87 of 378
Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 88 of 378



                           SCHEDULE 1

                        DIP Credit Agreement
Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 89 of 378
                                                          EXECUTION VERSION
                                                              Subject to FRE 408




                SENIOR SECURED SUPERPRIORITY
                    DEBTOR-IN-POSSESSION
                     CREDIT AGREEMENT

                    DATED AS OF JUNE 21, 2019

                               AMONG

                       LEGACY RESERVES LP,
                  as a debtor and debtor-in-possession,
                              as Borrower,

                the other LOAN PARTIES party hereto,
                  as debtors and debtors-in-possession,
                             as Guarantors,

          WELLS FARGO BANK, NATIONAL ASSOCIATION,
             as Administrative Agent and Collateral Agent,

                                 AND

                  THE LENDERS PARTY HERETO



            SOLE LEAD ARRANGER AND BOOKRUNNER
           WELLS FARGO BANK, NATIONAL ASSOCIATION
        Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 90 of 378



                                                  TABLE OF CONTENTS
                                                                                           Page
ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS .................................................. 1
          Section 1.01         Terms Defined Above ................................................................................ 1
          Section 1.02         Certain Defined Terms ............................................................................... 2
          Section 1.03         Types of Loans and Borrowings .............................................................. 30
          Section 1.04         Terms Generally....................................................................................... 30
          Section 1.05         Accounting Terms and Determinations; GAAP ...................................... 31
          Section 1.06         [Reserved] ................................................................................................ 31
          Section 1.07         Divisions .................................................................................................. 31
ARTICLE II THE CREDITS....................................................................................................... 31
          Section 2.01         Commitments ........................................................................................... 31
          Section 2.02         Loans and Borrowings ............................................................................. 32
          Section 2.03         Requests for Borrowings.......................................................................... 33
          Section 2.04         Interest Elections ...................................................................................... 34
          Section 2.05         Funding of Borrowings ............................................................................ 35
          Section 2.06         Termination and Reduction of Aggregate Commitments ........................ 36
          Section 2.07         [Reserved] ................................................................................................ 37
          Section 2.08         Letters of Credit ....................................................................................... 37
          Section 2.09         Collateral; Guarantees .............................................................................. 42
ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS;
             FEES .................................................................................................................. 43
          Section 3.01         Repayment of Loans ................................................................................ 44
          Section 3.02         Interest...................................................................................................... 44
          Section 3.03         Alternate Rate of Interest ......................................................................... 44
          Section 3.04         Prepayments ............................................................................................. 45
          Section 3.05         Fees .......................................................................................................... 46
ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS. ............ 47
          Section 4.01         Payments Generally; Pro Rata Treatment; Sharing of Set-offs ............... 47
          Section 4.02         Presumption of Payment by the Borrower ............................................... 48
          Section 4.03         Payments and Deductions by the Agent; Defaulting Lenders ................. 49
ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES;
            ILLEGALITY.................................................................................................... 52
          Section 5.01         Increased Costs ........................................................................................ 52
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 91 of 378
                                             TABLE OF CONTENTS
                                                 (Continued)
                                                                                                                                    Page

        Section 5.02      Break Funding Payments ......................................................................... 53
        Section 5.03      Taxes ........................................................................................................ 53
        Section 5.04      Designation of Different Lending Office ................................................. 56
        Section 5.05      Illegality ................................................................................................... 57
ARTICLE VI CONDITIONS PRECEDENT .............................................................................. 57
        Section 6.01      Interim Facility Effective Date ................................................................ 57
        Section 6.02      Final Facility Effective Date .................................................................... 60
        Section 6.03      Conditions Precedent to Each Borrowing ................................................ 60
ARTICLE VII REPRESENTATIONS AND WARRANTIES ................................................... 62
        Section 7.01      Organization; Powers ............................................................................... 62
        Section 7.02      Authority; Enforceability ......................................................................... 62
        Section 7.03      Approvals; No Conflicts .......................................................................... 63
        Section 7.04      Financial Position; No Material Adverse Change ................................... 63
        Section 7.05      Litigation .................................................................................................. 64
        Section 7.06      Environmental Matters............................................................................. 64
        Section 7.07      Compliance with the Laws and Agreements; No Defaults ...................... 65
        Section 7.08      Investment Company Act ........................................................................ 65
        Section 7.09      Taxes ........................................................................................................ 65
        Section 7.10      ERISA ...................................................................................................... 65
        Section 7.11      Disclosure; No Material Misstatements ................................................... 67
        Section 7.12      Insurance .................................................................................................. 67
        Section 7.13      Restriction on Liens ................................................................................. 67
        Section 7.14      Subsidiaries .............................................................................................. 67
        Section 7.15      Location of Business and Offices ............................................................ 67
        Section 7.16      Properties; Titles, Etc. .............................................................................. 68
        Section 7.17      Maintenance of Properties ....................................................................... 69
        Section 7.18      Gas Imbalances, Prepayments ................................................................. 69
        Section 7.19      Marketing of Production .......................................................................... 69
        Section 7.20      Swap Agreements .................................................................................... 70
        Section 7.21      Use of Loans and Letters of Credit .......................................................... 70
        Section 7.22      [Reserved] ................................................................................................ 70
        Section 7.23      USA PATRIOT; AML Laws; Anti-Corruption Laws and Sanctions ...... 70
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 92 of 378
                                            TABLE OF CONTENTS
                                                (Continued)
                                                                                                                                  Page

        Section 7.24     International Operations........................................................................... 70
        Section 7.25     Accounts .................................................................................................. 70
        Section 7.26     [Reserved] ................................................................................................ 70
        Section 7.27     [Reserved] ................................................................................................ 70
        Section 7.28     DIP Orders ............................................................................................... 70
        Section 7.29     Budget ...................................................................................................... 71
        Section 7.30     Representations and Warranties of the Parent Guarantors ...................... 71
ARTICLE VIII AFFIRMATIVE COVENANTS ........................................................................ 71
        Section 8.01     Financial Statements; Other Information ................................................. 71
        Section 8.02     Notices of Material Events....................................................................... 75
        Section 8.03     Existence; Conduct of Business ............................................................... 75
        Section 8.04     Payment of Obligations............................................................................ 76
        Section 8.05     Performance of Obligations under Loan Documents............................... 76
        Section 8.06     Operation and Maintenance of Properties................................................ 76
        Section 8.07     Insurance .................................................................................................. 77
        Section 8.08     Books and Records; Inspection Rights .................................................... 77
        Section 8.09     Compliance with Laws ............................................................................ 77
        Section 8.10     Environmental Matters............................................................................. 77
        Section 8.11     Further Assurances................................................................................... 78
        Section 8.12     Reserve Reports ....................................................................................... 79
        Section 8.13     Title Information ...................................................................................... 80
        Section 8.14     Additional Collateral; Additional Guarantors .......................................... 80
        Section 8.15     ERISA Compliance .................................................................................. 81
        Section 8.16     [Reserved] ................................................................................................ 81
        Section 8.17     [Reserved] ................................................................................................ 81
        Section 8.18     Use of Proceeds........................................................................................ 81
        Section 8.19     [Reserved] ................................................................................................ 82
        Section 8.20     [Reserved] ................................................................................................ 82
        Section 8.21     Affirmative Covenants of the Parent Guarantors..................................... 82
        Section 8.22     [Reserved] ................................................................................................ 82
        Section 8.23     Delivery of Proposed DIP Orders ............................................................ 82
        Section 8.24     Cash Management .................................................................................... 82
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 93 of 378
                                               TABLE OF CONTENTS
                                                   (Continued)
                                                                                                                                       Page

ARTICLE IX NEGATIVE COVENANTS ................................................................................. 82
        Section 9.01        Financial Covenants ................................................................................. 82
        Section 9.02        Debt .......................................................................................................... 83
        Section 9.03        Liens ......................................................................................................... 83
        Section 9.04        Dividends, Distributions and Redemptions ............................................. 84
        Section 9.05        Investments, Loans and Advances ........................................................... 84
        Section 9.06        Nature of Business ................................................................................... 86
        Section 9.07        [Reserved] ................................................................................................ 86
        Section 9.08        Proceeds of Loans; OFAC ....................................................................... 86
        Section 9.09        ERISA Compliance .................................................................................. 86
        Section 9.10        Sale or Discount of Receivables .............................................................. 87
        Section 9.11        Mergers, Divisions, Etc............................................................................ 87
        Section 9.12        Sale of Properties ..................................................................................... 88
        Section 9.13        Environmental Matters............................................................................. 88
        Section 9.14        Transactions with Affiliates ..................................................................... 88
        Section 9.15        Subsidiaries .............................................................................................. 88
        Section 9.16        Negative Pledge Agreements; Dividend Restrictions .............................. 88
        Section 9.17        Gas Imbalances, Take-or-Pay or Other Prepayments .............................. 89
        Section 9.18        Swap Agreements .................................................................................... 89
        Section 9.19        Marketing Activities ................................................................................ 89
        Section 9.20        Accounting Changes ................................................................................ 90
        Section 9.21        New Accounts .......................................................................................... 90
        Section 9.22        Volumetric Production Payment .............................................................. 90
        Section 9.23        Passive Holding Company Status of Parent Guarantors .......................... 90
        Section 9.24        Negative Covenants of the Parent Guarantors ......................................... 90
        Section 9.25        Key Employee Plans ................................................................................ 90
        Section 9.26        [Reserved] ................................................................................................ 91
        Section 9.27        Superpriority Claims ................................................................................ 91
        Section 9.28        Bankruptcy Orders ................................................................................... 91
ARTICLE X EVENTS OF DEFAULT; REMEDIES ................................................................. 91
        Section 10.01 Events of Default ..................................................................................... 91
        Section 10.02 Remedies .................................................................................................. 94
       Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 94 of 378
                                               TABLE OF CONTENTS
                                                   (Continued)
                                                                                                                                Page

         Section 10.03 Disposition of Proceeds ........................................................................... 96
ARTICLE XI THE AGENTS ...................................................................................................... 96
         Section 11.01 Appointment; Powers............................................................................... 96
         Section 11.02 Duties and Obligations of Agent.............................................................. 96
         Section 11.03 Action by Agent ....................................................................................... 97
         Section 11.04 Reliance by Agent .................................................................................... 98
         Section 11.05 Subagents ................................................................................................. 98
         Section 11.06 Resignation or Removal of Agent............................................................ 98
         Section 11.07 Agent and Lenders ................................................................................... 99
         Section 11.08 No Reliance .............................................................................................. 99
         Section 11.09 Agent May File Proofs of Claim .............................................................. 99
         Section 11.10 Authority of Agent to Release Collateral and Liens .............................. 100
         Section 11.11 Secured Cash Management Agreements ............................................... 100
         Section 11.12 The Arranger .......................................................................................... 100
ARTICLE XII MISCELLANEOUS .......................................................................................... 100
         Section 12.01 Notices ................................................................................................... 100
         Section 12.02 Waivers; Amendments ........................................................................... 102
         Section 12.03 Expenses, Indemnity; Damage Waiver .................................................. 103
         Section 12.04 Successors and Assigns.......................................................................... 106
         Section 12.05 Survival; Revival; Reinstatement .......................................................... 109
         Section 12.06 Counterparts; Integration; Effectiveness................................................ 110
         Section 12.07 Severability ............................................................................................ 110
         Section 12.08 Right of Setoff........................................................................................ 111
         Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE
                       OF PROCESS ........................................................................................ 111
         Section 12.10 Headings ................................................................................................ 112
         Section 12.11 Confidentiality ....................................................................................... 112
         Section 12.12 Interest Rate Limitation ......................................................................... 113
         Section 12.13 EXCULPATION PROVISIONS ........................................................... 114
         Section 12.14 Collateral Matters; Secured Swap Agreements; Secured Cash
                       Management Agreements ...................................................................... 114
         Section 12.15 No Third Party Beneficiaries ................................................................. 115
       Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 95 of 378
                                                TABLE OF CONTENTS
                                                    (Continued)
                                                                                                                                 Page

         Section 12.16 USA PATRIOT Act Notice ................................................................... 115
         Section 12.17 Non-Fiduciary Status ............................................................................. 115
         Section 12.18 Cashless Settlement ............................................................................... 115
         Section 12.19 Joinder of Subsidiaries ........................................................................... 116
         Section 12.20 [Reserved] .............................................................................................. 116
         Section 12.21 [Reserved] .............................................................................................. 116
         Section 12.22 Acknowledgement and Consent to Bail-In of EEA Financial
                       Institutions.............................................................................................. 116
         Section 12.23 Acknowledgement Regarding Any Supported QFCs ............................ 116
ARTICLE XIII LOAN GUARANTEE ..................................................................................... 118
         Section 13.01 Guarantee ............................................................................................... 118
         Section 13.02 Guarantee of Payment ............................................................................ 118
         Section 13.03 No Discharge or Diminishment of Loan Guarantee .............................. 118
         Section 13.04 Defenses Waived ................................................................................... 119
         Section 13.05 Rights of Subrogation ............................................................................ 120
         Section 13.06 Reinstatement; Stay of Acceleration ...................................................... 120
         Section 13.07 Information ............................................................................................ 120
         Section 13.08 Taxes ...................................................................................................... 120
         Section 13.09 Maximum Liability ................................................................................ 120
         Section 13.10 Contribution ........................................................................................... 121
         Section 13.11 Representations and Warranties ............................................................. 121
         Section 13.12 Subordination of Indebtedness ............................................................... 122
         Section 13.13 Other Terms ........................................................................................... 123

Annex I                       Refinanced Loan Amounts
Annex II                      New Money Loan Commitments

Exhibit A                     Form of Note
Exhibit B                     Form of Borrowing Request
Exhibit C                     Form of Compliance Certificate
Exhibit D                     Form of Assignment and Assumption
Exhibit E                     Interim Order
Exhibit F-1-4                 Form of U.S. Tax Compliance Certificates
Exhibit G                     Initial Budget

Schedule 1.01                 Existing Letters of Credit
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 96 of 378
                               TABLE OF CONTENTS
                                   (Continued)
                                                                           Page

Schedule 7.05      Litigation
Schedule 7.14      Subsidiaries
Schedule 7.15      Location of Businesses
Schedule 7.18      Gas Imbalances
Schedule 7.19      Marketing Contracts
Schedule 7.20      Swap Agreements
Schedule 7.25      Accounts
Schedule 9.02(e)   Existing Debt
Schedule 9.02(f)   Debt Related to Oil and Gas Operations
Schedule 9.03(d)   Liens on Property
Schedule 9.05(a)   Investments
Schedule 13.11     Guarantor Corporate Information
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 97 of 378



        This SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT
AGREEMENT dated as of June 21, 2019 (this “Agreement”), is among Legacy Reserves LP, as
a debtor and debtor-in-possession, a limited partnership duly formed and existing under the laws
of the State of Delaware (the “Borrower”), the other Loan Parties party hereto, each of the
Lenders from time to time party hereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION (in its individual capacity, “Wells Fargo”), as administrative agent and
collateral agent for the Lenders (in such capacity, together with its successors in such capacity,
the “Agent”) and as Issuing Bank under and as defined herein.

                                          RECITALS

       A.     On June 18, 2019 (the “Petition Date”), the Borrower and the Guarantors (in such
capacity, each a “Debtor” and collectively, the “Debtors”) filed voluntary petitions for relief
under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) in the
Bankruptcy Court;

        B.     The Borrower has requested that the Lenders provide the Borrower with a debtor-
in-possession, superpriority, senior secured revolving loan credit facility in an aggregate
principal amount of up to $350,000,000 (the “DIP Facility”) in Commitments and Loans from
the Lenders, which shall consist of (x) a new money revolving loan facility in the aggregate
principal amount of up to $100,000,000, which shall include a sub-facility of up to $1,000,000
for the issuance of Letters of Credit (together the “New Money Facility”) and (y) an $87,500,000
term loan upon entry of the Interim Order and a $162,500,000 term loan upon entry of the Final
Order, for a total of $250,000,000, to roll up the Existing Loans under the Existing Credit
Agreement (the “Refinancing Facility”), in each case to be afforded the liens and priority set
forth in the DIP Orders and as set forth in the other Loan Documents and to be used during the
Bankruptcy Cases for the purposes set forth in Section 7.21, and which New Money Facility
shall be available for borrowings and other extensions of credit as of the Interim Facility
Effective Date, subject in all respects to the terms set out herein and in the other Loan
Documents; and

         C.      By execution and delivery of this Agreement and the other Loan Documents and
entry of the applicable DIP Order, the Guarantors, as applicable, agree to guarantee the
Obligations, and the Borrower and each Guarantor agrees to secure all of the Obligations by
granting to the Agent, for the benefit of the Secured Parties, a lien and security interest in respect
of, and on, substantially all of each Debtor’s respective assets, on and subject to the terms and
priorities set forth in the DIP Orders and the other Loan Documents.

        In consideration of the mutual covenants and agreements herein contained and of the
loans, extensions of credit and commitments hereinafter referred to, the parties hereto agree as
follows:

                                    ARTICLE I
                      DEFINITIONS AND ACCOUNTING MATTERS

       Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.



                                                  1
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 98 of 378



        Section 1.02 Certain Defined Terms. Unless otherwise defined in this Agreement, as
used in this Agreement, the following terms have the meanings specified below:

        “ABR”, when used in reference to any Loan or Borrowing, refers to whether such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate determined by reference to
the Alternate Base Rate.

       “Adequate Protection Liens” has the meaning assigned such term in the DIP Orders.

         “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%) equal
to (a) the LIBO Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.

       “Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

       “Affected Loans” has the meaning assigned such term in Section 5.05.

        “Affiliate” means, with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or is under common
Control with the Person specified.

       “Aggregate Commitments” at any time, means the sum of the aggregate amount of the
Commitments of all of the New Money Lenders at such time, as the same may be reduced or
terminated pursuant to Section 2.06.

        “Alternate Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on such day plus
½ of 1% and (c) the LIBO Rate for a one month Interest Period on such day (or if such day is not
a Business Day, the immediately preceding Business Day) plus 1%, provided that, in the context
of this definition of Alternate Base Rate and for the avoidance of doubt, the LIBO Rate for any
day shall be based on the rate as quoted at approximately 11:00 a.m. London time on such day to
the Agent’s London office for dollar deposits of $5,000,000 having a one-month maturity. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds Effective
Rate or the LIBO Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate, respectively.

       “AML Laws” means all laws, rules, and regulations of any jurisdiction applicable to any
Lender or any Debtor from time to time concerning or relating to anti-money laundering.

       “Anti-Corruption Laws” means all laws, rules, and regulations of any jurisdiction
applicable to any Debtor from time to time concerning or relating to bribery or corruption.

        “Applicable Margin” means, for any day, (a) with respect to any Refinanced Loan (which
shall be an ABR Loan), 3.50% per annum and (b) with respect to any New Money Loan (i) that
is a Eurodollar Loan, 5.25% per annum and (ii) that is an ABR Loan, 4.25% per annum.




                                                2
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 99 of 378



       “Applicable Percentage” means, with respect to any New Money Lender, the percentage
of the Aggregate Commitments represented by such Lender’s Commitment at such time;
provided that, at any time a Defaulting Lender shall exist, “Applicable Percentage” shall mean
the percentage of the Aggregate Commitments (disregarding any Defaulting Lenders’
Commitment at such time, but subject to Section 4.03) represented by such Lender’s
Commitment. If the Aggregate Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Aggregate Commitments most recently in effect
giving effect to any assignments.

        “Approved Counterparty” means (a) any Lender or any Affiliate of a Lender and (b) any
other Person (or any credit support provider of such Person) whose issuer rating or whose long
term senior unsecured debt rating is BBB-/Baa3 by S&P or Moody’s (or their equivalent) or
higher.

       “Approved Plan of Reorganization” means the “Plan” as defined in the DIP Order.

       “Arranger” means Wells Fargo, in its capacity as sole lead arranger and sole bookrunner
hereunder.

       “Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required by
Section 12.04(b)), and accepted by the Agent, in the form of Exhibit D or any other form
approved by the Agent.

       “Availability Period” means the period from the Interim Facility Effective Date, to, but
excluding, the Termination Date.

        “Available Commitments” means (a) during the Interim Period, the Interim Facility Cap
and (b) during the Final Period, the Aggregate Commitments.

       “Available Funds” means, as of any date of determination, the amount by which the
Available Commitments on such date exceed the total Revolving Credit Exposure of all Lenders
on such date.

       “Avoidance Actions” means all claims and causes of action under sections 502(d), 544,
545, 547, 548, 549 and 550 of the Bankruptcy Code.

       “Avoidance Action Proceeds” means any and all proceeds of any Avoidance Action.

       “Bail-In Action” means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA Financial Institution.

        “Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to time which
is described in the EU Bail-In Legislation Schedule.




                                               3
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 100 of 378



       “Bankruptcy Cases” means the cases of the Debtors filed under Chapter 11 of the
Bankruptcy Code in the Bankruptcy Court from and after the Petition Date including any and all
proceedings arising in or related to such cases.

       “Bankruptcy Court” means the United States Bankruptcy Court for the Southern District
of Texas.

        “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule 13d-5
under the Securities Exchange Act, except that in calculating the beneficial ownership of any
particular “person” (as that term is used in Section 13(d)(3) of the Securities Exchange Act),
such “person” will be deemed to have beneficial ownership of all securities that such “person”
has the right to acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only upon the occurrence of a subsequent condition. The
terms “Beneficially Owns” and “Beneficially Owned” have correlative meanings.

      “Beneficial Ownership Certification” shall mean a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

       “Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

       “Binger” means Binger Operations, LLC, an Oklahoma limited liability company.

        “Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

       “Borrowing” means Loans of the same Type, made, converted or continued on the same
date and, in the case of Eurodollar Loans, as to which a single Interest Period is in effect.

       “Borrowing Request” means a request by the Borrower for a Borrowing in accordance
with Section 2.02(d) and substantially in the form of Exhibit B.

       “Budget” means a thirteen-week rolling operating budget and cash flow forecast, in form
and substance reasonably acceptable to the Agent.

       “Business Day” means any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City or Houston, Texas are authorized or required by law to
remain closed; and if such day relates to a Borrowing or continuation of, a payment or
prepayment of principal of or interest on, or a conversion of or into, or the Interest Period for, a
Eurodollar Loan or a notice by the Borrower with respect to any such Borrowing or continuation,
payment, prepayment, conversion or Interest Period, any day which is also a day on which
dealings in dollar deposits are carried out in the London interbank market.

       “Capital Expenditure Budget” means a budget setting forth the projected capital
expenditures of the Loan Parties for the calendar year 2019, in form and substance reasonably
acceptable to the Agent.




                                                 4
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 101 of 378



        “Capital Leases” means, in respect of any Person, all leases which shall have been, or
should have been, in accordance with GAAP, recorded as capital leases on the balance sheet of
the Person liable (whether contingent or otherwise) for the payment of rent thereunder.

       “Carve-Out” has the meaning assigned to such term in the DIP Order.

        “Cash Collateralize” means, in respect of any obligation, the provision, and pledge (as a
security interest with the priority set forth in the DIP Order) of, cash collateral in dollars, at a
location and pursuant to documentation in form and substance satisfactory to the Agent and the
Issuing Bank (and “Cash Collateralization” has a corresponding meaning).

       “Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card, electronic funds transfer
and other cash management services.

        “Cash Management Order” means one or more orders of the Bankruptcy Court, including
any interim and/or final orders, entered in the Bankruptcy Cases, together with all extensions,
modifications and amendments thereto, in form and substance reasonably satisfactory to the
Agent, which, among other matters, authorizes the Borrower and the Guarantors to maintain their
existing cash management system.

        “Cash Receipts” means all cash received by or on behalf of any Debtor, including
without limitation: (a) amounts payable under or in connection with any Oil and Gas Properties;
(b) cash representing operating revenue earned or to be earned by any Debtor; (c) proceeds from
Loans; and (d) any other cash received by or on behalf of any Debtor from whatever source
(including amounts received in respect of the liquidation of any Swap Agreement and amounts
received in respect of any disposition of Property).

       “Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or similar
proceeding of, any Property of any Debtor having a fair market value in excess of $250,000 in
the aggregate for any calendar year.

        “Change in Control” means (a) the Parent ceases to (i) be the Beneficial Owner of 100%
of the Equity Interests of Legacy GP, (ii) Control Legacy GP or (iii) be the Beneficial Owner of
100% of the limited partner Equity Interests in the Borrower; (b) Legacy GP ceases to be the sole
general partner of the Borrower; (c) the direct or indirect sale, lease, transfer, conveyance or
other disposition (other than by way of merger or consolidation), in one or a series of related
transactions, of all or greater than 50% of the properties or assets (determined by reference to fair
market value of such properties and assets at the time of such sale, lease, transfer, conveyance or
other disposition) of the Debtors taken as a whole, to any “person” (as that term is used in
Section 13(d)(3) of the Securities Exchange Act); or (d) the consummation of any transaction
(including, without limitation, any merger or consolidation) the result of which is that any
“person” (as that term is used in Section 13(d)(3) of the Securities Exchange Act) becomes the
Beneficial Owner, directly or indirectly, of more than 50% of the Equity Interests of the Parent,
measured by voting power rather than number of shares, units or the like.




                                                 5
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 102 of 378



        “Change in Law” means (a) the adoption of any law, rule or regulation after the date of
this Agreement, (b) any change in any law, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the date of this Agreement or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of Section 5.01(b), by any
lending office of such Lender or by such Lender’s or the Issuing Bank’s holding company, if
any) with any request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided that
notwithstanding anything herein to the contrary (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith, or in implementation thereof and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International Settlements,
the Basel Committee on Banking Regulations and Supervisory Practices (or any successor
similar authority) or the United States financial regulatory authorities, in each case pursuant to
Basel III, shall be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
promulgated, issued or implemented.

       “Chapter 11 Milestones” shall have the meaning assigned to such term in the DIP Orders.

       “Code” means the Internal Revenue Code of 1986, as amended from time to time, and
any successor statute.

        “Collateral” means all assets and Property of any kind (including all assets pledged
under, and the “Collateral” as defined in, the Existing Security Instruments) that is subject to a
Lien in favor of the Agent to secure the Obligations or which under the terms of any Loan
Document is purported to be subject to such Lien, which includes, for the avoidance of doubt, all
existing (whether pre- or post-petition) and after-acquired, tangible and intangible, personal and
real property and assets of each of the Loan Parties and any proceeds thereof and, subject to
approval by the Bankruptcy Court pursuant to the Final Order, any Avoidance Action Proceeds;
provided that the Collateral shall not include the Excluded Assets; provided, further that
notwithstanding anything in this Agreement or any other Loan Document to the contrary, the
Collateral does not include any Building or Manufactured (Mobile) Home (each as defined in the
applicable Flood Insurance Regulations) and no Building or Manufactured (Mobile) Home will
be encumbered by any Loan Document unless and until the Lenders are given 30 days’ prior
written notice thereof and each Lender confirms within such 30 day period to the Agent that its
flood due diligence has been completed and flood insurance compliances has been confirmed
(including the receipt of evidence of any required flood insurance); provided, further however,
that any Building or Manufactured (Mobile) Home located at 1760 Anderson County Road 2608,
Tennessee Colony, Anderson County, Texas 75681-0000 (the “Tennessee Colony Property”)
shall be included as “Collateral” hereunder.

       “Commitment” means, with respect to each Lender, the commitment of such Lender to
make New Money Loans and to acquire participations in Letters of Credit hereunder in an
aggregate principal amount at any one time outstanding not to exceed the amounts set forth
opposite such Lender’s name as its “Commitment” on Annex II (as such Annex II may be
amended or modified from time to time in connection with any reduction or modification to any
Commitment or to the Aggregate Commitments pursuant to this Agreement), expressed as an
amount representing the maximum aggregate amount of such Lender’s Revolving Credit


                                                6
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 103 of 378



Exposure hereunder, as such Commitment may be (a) modified from time to time pursuant to
Section 2.06 and (b) modified from time to time pursuant to assignments by or to such Lender
pursuant to Section 12.04(b).

       “Commitment Fee Rate” means 1.00% per annum.

       “Committee” means the statutory official committee of unsecured creditors appointed in
the Bankruptcy Cases.

       “Commodity Account” has the meaning assigned to such term in the UCC.

       “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.),
as amended from time to time, and any successor statute, and any regulations promulgated
thereunder.

       “Confirmation Order” means an order, in form and substance reasonably satisfactory to
the Agent, confirming the Approved Plan of Reorganization.

       “Consolidated Subsidiaries” means, (a) with respect to the Borrower, each Subsidiary of
the Borrower (whether now existing or hereafter created or acquired) the financial statements of
which shall be (or should have been) consolidated with the financial statements of the Borrower
in accordance with GAAP and (b) with respect to the Parent, each Subsidiary of the Parent
(whether now existing or hereafter created or acquired) the financial statements of which shall be
(or should have been) consolidated with the financial statements of the Parent in accordance with
GAAP.

        “Continuing Directors” means, as of any date of determination, any member of the board
of directors of the Parent who (a) was a member of such board of directors on the Petition Date
or (b) was nominated for election or elected to such board of directors with the approval of a
majority of the Continuing Directors who were members of such board of directors at the time of
such nomination or election.

        “Control” means the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. For the purposes of this definition, and without limiting
the generality of the foregoing, any Person that owns directly or indirectly ten percent (10%) or
more of the Equity Interests having ordinary voting power for the election of the directors or
other governing body of a Person will be deemed to “control” such other Person. “Controlling”
and “Controlled” have meanings correlative thereto.

        “Debt” means, for any Person, the sum of the following (without duplication): (a) all
obligations of such Person for borrowed money or evidenced by bonds, bankers’ acceptances,
debentures, notes or other similar instruments; (b) all obligations of such Person (whether
contingent or otherwise) in respect of letters of credit, surety or other bonds and similar
instruments; (c) all accounts payable, accrued expenses, liabilities or other obligations of such
Person, in each such case to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases; (f) all Debt (as



                                                7
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 104 of 378



defined in the other clauses of this definition) of others secured by (or for which the holder of
such Debt has an existing right, contingent or otherwise, to be secured by) a Lien on any
Property of such Person, whether or not such Debt is assumed by such Person; (g) all Debt (as
defined in the other clauses of this definition) of others guaranteed by such Person or in which
such Person otherwise assures a creditor against loss of the Debt (howsoever such assurance
shall be made) to the extent of the lesser of the amount of such Debt and the maximum stated
amount of such guarantee or assurance against loss; (h) all obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or covenants of any other
Person or to purchase the Debt or Property of any other Person; (i) obligations to deliver
commodities, goods or services, including, without limitation, Hydrocarbons, in consideration of
one or more advance payments, other than gas balancing arrangements in the ordinary course of
business; (j) obligations to pay for goods or services whether or not such goods or services are
actually received or utilized by such Person; (k) any Debt of a partnership for which such Person
is liable either by agreement, by operation of law or by a Governmental Requirement but only to
the extent of such liability; (l) Disqualified Capital Stock; and (m) the undischarged balance of
any production payment created by such Person or for the creation of which such Person directly
or indirectly received payment. The Debt of any Person shall include all obligations of such
Person of the character described above to the extent such Person remains legally liable in
respect thereof notwithstanding that any such obligation is not included as a liability of such
Person under GAAP.

       “Debtor Relief Laws” means the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar debtor relief
laws of the United States or other applicable jurisdictions from time to time in effect.

       “Default” means any event or condition which constitutes an Event of Default or which
upon notice, lapse of time or both would, unless cured or waived, become an Event of Default.

        “Defaulting Lender” means any Lender, as determined by the Agent, that has (a) failed to
fund any portion of its Loans or participations in Letters of Credit within three (3) Business Days
of the date required to be funded by it hereunder, (b) notified the Borrower, the Agent, the
Issuing Bank or any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect that it does not
intend to comply with its funding obligations under this Agreement or under other agreements in
which it commits to extend credit, (c) failed, within three (3) Business Days after request by the
Agent or the Borrower, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then outstanding Letters of
Credit, (d) otherwise failed to pay over to the Agent or any other Lender any other amount
required to be paid by it hereunder within three (3) Business Days of the date when due, unless
the subject of a good faith dispute, (e) or has a direct or indirect parent company that has become
the subject of a Bail-In Action, or (f) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any such proceeding
or appointment or has a parent company that has become the subject of a bankruptcy or



                                                8
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 105 of 378



insolvency proceeding, or has had a receiver, conservator, trustee or custodian appointed for it,
or has taken any action in furtherance of, or indicating its consent to, approval of or acquiescence
in any such proceeding or appointment; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that Lender or any direct
or indirect parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination by the Agent
that a Lender is a Defaulting Lender under any one or more of clauses (a) through (f) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 4.03(f)) upon delivery of written notice of such
determination to the Borrower, the Issuing Bank and the Lenders.

       “Deposit Account” has the meaning assigned to such term in the UCC.

       “Dew Gathering LLC” means Dew Gathering LLC, a Texas limited liability company
and a Wholly-Owned Subsidiary of the Borrower.

       “DIP Order” means the Interim Order and the Final Order, as applicable.

        “Disqualified Capital Stock” means any Equity Interest that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable) or upon the
happening of any event, matures or is mandatorily redeemable for any consideration other than
other Equity Interests (which would not constitute Disqualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, or is convertible or exchangeable for Debt or redeemable
for any consideration other than other Equity Interests (which would not constitute Disqualified
Capital Stock) at the option of the holder thereof, in whole or in part, on or prior to the date that
is one year after the earlier of (a) the Maturity Date and (b) the date on which there are no Loans,
LC Exposure or other obligations hereunder outstanding and all of the Commitments are
terminated.

       “dollars” or “$” refers to lawful money of the United States of America.

       “Domestic Subsidiary” means any Subsidiary that is organized under the laws of the
United States of America or any state thereof or the District of Columbia.

        “EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an EEA
Resolution Authority, (b) any entity established in an EEA Member Country which is a parent of
an institution described in clause (a) of this definition, or (c) any financial institution established
in an EEA Member Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its parent.

       “EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.




                                                  9
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 106 of 378



        “EEA Resolution Authority” means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country (including any
delegee) having responsibility for the resolution of any EEA Financial Institution.

        “Environmental Laws” means any and all Governmental Requirements pertaining in any
way to health, safety the environment or the preservation or reclamation of natural resources, in
effect in any and all jurisdictions in which any Debtor is conducting or at any time has conducted
business, or where any Property of any Debtor is located, including without limitation, the Oil
Pollution Act of 1990 (“OPA”), as amended, the Clean Air Act, as amended, the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980 (“CERCLA”), as amended,
the Federal Water Pollution Control Act, as amended, the Occupational Safety and Health Act of
1970, as amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control Act, as
amended, the Superfund Amendments and Reauthorization Act of 1986, as amended, the
Hazardous Materials Transportation Act, as amended, and other environmental conservation or
protection Governmental Requirements. The term “oil” shall have the meaning specified in
OPA, the terms “hazardous substance” and “release” (or “threatened release”) have the meanings
specified in CERCLA, the terms “solid waste” and “disposal” (or “disposed”) have the meanings
specified in RCRA and the term “oil and gas waste” shall have the meaning specified in Section
91.1011 of the Texas Natural Resources Code (“Section 91.1011”); provided, however, that (a)
in the event either OPA, CERCLA, RCRA or Section 91.1011 is amended so as to broaden the
meaning of any term defined thereby, such broader meaning shall apply subsequent to the
effective date of such amendment and (b) to the extent the laws of the state or other jurisdiction
in which any Property of any Debtor is located establish a meaning for “oil,” “hazardous
substance,” “release,” “solid waste,” “disposal” or “oil and gas waste” which is broader than that
specified in either OPA, CERCLA, RCRA or Section 91.1011, such broader meaning shall
apply.

        “Equity Interests” means shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or other equity ownership
interests in a Person, and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such Equity Interest (other than, prior to conversion into common Equity
Interests, the Existing Convertible Senior Notes).

       “ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

        “ERISA Affiliate” means each trade or business (whether or not incorporated) which
together with any Debtor would be deemed to be a “single employer” within the meaning of
section 4001(b)(1) of ERISA or subsections (b), (c), (m) or (o) of section 414 of the Code.

       “ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA and
the regulations issued thereunder, (b) the withdrawal of any Debtor or any ERISA Affiliate from
a Plan during a plan year in which it was a “substantial employer” as defined in section
4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a Plan or the treatment of a
Plan amendment as a termination under section 4041 of ERISA, (d) the institution of
proceedings to terminate a Plan by the PBGC, (e) receipt of a notice of withdrawal liability


                                                10
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 107 of 378



pursuant to Section 4202 of ERISA or (f) any other event or condition which might constitute
grounds under section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan.

       “Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate determined by
reference to the Adjusted LIBO Rate.

       “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time to time.

       “Event of Default” has the meaning assigned such term in Section 10.01.

        “Excepted Liens” means (a) Liens for Taxes, assessments or other governmental charges
or levies (i) which are not delinquent; (ii) the nonpayment of which is permitted or required by
the Bankruptcy Code; or (iii) which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP; (b) Liens in
connection with workers’ compensation, unemployment insurance or other social security, old
age pension or public liability obligations which are not delinquent or which are being contested
in good faith by appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (c) statutory landlord’s liens, operators’, vendors’, carriers’,
warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’, materialmen’s, construction or
other like Liens arising by operation of law in the ordinary course of business or incident to the
exploration, development, operation and maintenance of Oil and Gas Properties each of which is
in respect of obligations that are not delinquent or which are being contested in good faith by
appropriate action and for which the Parent or any other Debtor, as applicable, maintains
adequate reserves in accordance with GAAP; (d) contractual Liens which arise in the ordinary
course of business of the Debtors under operating agreements, joint venture agreements, oil and
gas partnership agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and pooling
declarations and agreements, area of mutual interest agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements, development agreements,
gas balancing or deferred production agreements, injection, repressuring and recycling
agreements, salt water or other disposal agreements, seismic or other geophysical permits or
agreements, and other agreements which are usual and customary in the oil and gas business and
are for claims which are not delinquent or which are being contested in good faith by appropriate
action and for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially impair the use of the
Property covered by such Lien for the purposes for which such Property is held by any Debtor or
materially impair the value of such Property subject thereto; (e) Liens arising solely by virtue of
any statutory or common law provision relating to banker’s liens, rights of set-off or similar
rights and remedies and burdening only deposit accounts or other funds maintained with a
creditor depository institution, provided that no such deposit account is a dedicated cash
collateral account or is subject to restrictions against access by the depositor in excess of those
set forth by regulations promulgated by the Board and no such deposit account is intended by
any Debtor to provide collateral to the depository institution; (f) easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations in any Property of any


                                                11
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 108 of 378



Debtor for the purpose of roads, pipelines, transmission lines, transportation lines, distribution
lines for the removal of gas, oil, coal or other minerals or timber, and other like purposes, or for
the joint or common use of real estate, rights of way, facilities and equipment, in each case,
incurred in the ordinary course of business, which do not secure any Debt or other monetary
obligations and which do not materially impair the use of such Property for the purposes of
which such Property is held by any Debtor or materially impair the value of such Property
subject thereto; (g) Liens on cash or securities pledged to secure performance of tenders, surety
and appeal bonds, government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other obligations of a like
nature incurred in the ordinary course of business and to the extent the Debt in respect thereof is
permitted by Section 9.02(f); and (h) judgment and attachment Liens not giving rise to an Event
of Default, provided that any appropriate legal proceedings which may have been duly initiated
for the review of such judgment shall not have been finally terminated or the period within which
such proceeding may be initiated shall not have expired and no action to enforce such Lien has
been commenced; provided that (i) all such Liens described in clauses (a) through (e) shall
remain “Excepted Liens” only for so long as no action to enforce such Lien has been commenced
(except any such action that is subject to the automatic stay of Section 362 of the Bankruptcy
Code or as otherwise permitted by a final order of the Bankruptcy Court) and no intention to
subordinate the Liens granted in favor of the Agent and/or the other Secured Parties is to be
hereby implied or expressed by, or as a result of, the permitted existence of such Excepted Liens;
and (ii) the term “Excepted Liens” shall not include any Lien securing Debt for borrowed money
other than the Obligations.

        “Excluded Accounts” means (i) segregated Deposit Accounts, the balance of which
consists exclusively of funds set aside in connection with the payment of tax obligations, payroll
and employee benefits, medical, dental and employee benefits claims to employees of the
Debtors, (ii) zero balance accounts, (iii) fiduciary accounts the balance of which consists
exclusively of amounts held in trust for unaffiliated third parties in respect of such third parties’
ratable share of the revenues of Oil and Gas Properties, (iv) escrow accounts the balance of
which consists exclusively of purchase price deposits held in escrow pursuant to a binding and
enforceable purchase and sale agreement with an unaffiliated third party containing customary
provisions regarding the payment and refunding of such deposits, (v) accounts containing cash
collateral permitted under clause (g) of the definition of “Excepted Liens” and (vi) the Adequate
Assurance Account and Wyoming Escheat Account (each as defined in the motion approving the
Cash Management Order).

        “Excluded Assets” means (a) Avoidance Actions; (b) the Excepted Liens; (c) the
Excluded Accounts, (d) subject to entry of the Final Order, any amounts surcharged pursuant to
section 506(c) of the Bankruptcy Code; and (e) proceeds of any of the foregoing, but only to the
extent such proceeds would otherwise independently constitute “Excluded Assets” under clauses
(a)-(d); provided that “Excluded Assets” shall not include any Avoidance Actions Proceeds.

        “Excluded Swap Obligations” means, with respect to the Borrower or any Guarantor,
(a) as it relates to all or a portion of any guarantee of the Borrower or such Guarantor, any
Secured Swap Obligation if, and to the extent that, such Secured Swap Obligation (or any
guarantee in respect thereof) is or becomes illegal under the Commodity Exchange Act or any



                                                 12
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 109 of 378



rule, regulation or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of the Borrower’s or such Guarantor’s failure for
any reason to constitute an “eligible contract participant” as defined in the Commodity Exchange
Act and the regulations thereunder at the time the guarantee of the Borrower or such Guarantor
becomes effective with respect to such Secured Swap Obligation, or (b) as it relates to all or a
portion of the grant by the Borrower or such Guarantor of a security interest, any Secured Swap
Obligation if, and to the extent that, such Secured Swap Obligation (or such security interest in
respect thereof) is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of the Borrower’s or such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the Commodity Exchange Act
and the regulations thereunder at the time the security interest of the Borrower or such Guarantor
becomes effective with respect to such Secured Swap Obligation. If a Secured Swap Obligation
arises under a master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Secured Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.

        “Excluded Taxes” means, with respect to the Agent, any Lender, any Issuing Bank or any
other recipient of any payment to be made by or on account of any obligation of the Borrower or
any Guarantor hereunder or under any other Loan Document, (a) income or franchise taxes
imposed on (or measured by) its net income by the United States of America or such other
jurisdiction under the laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax imposed by any
other jurisdiction in which the Borrower or any Guarantor is located, (c) in the case of a Foreign
Lender any U.S. withholding tax that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Foreign Lender’s failure to comply with Section 5.03(e), except
to the extent that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional amounts with respect
to such withholding tax pursuant to Section 5.03, and (d) any United States withholding Tax that
is imposed under FATCA.

       “Existing Agent” means Wells Fargo, in its capacity as administrative agent under the
Existing Credit Agreement.

       “Existing Convertible Senior Notes” means “Convertible Senior Notes” as defined in the
Existing Credit Agreement.

        “Existing Credit Agreement” means the Third Amended and Restated Credit Agreement,
dated as of April 1, 2014, among the Borrower, the Guarantors (as defined therein), the Existing
Agent, and the Existing Lenders, as amended by the First Amendment to Third Amended and
Restated Credit Agreement, dated as of April 17, 2014, the Second Amendment to Third
Amended and Restated Credit Agreement, dated as of May 22, 2014, the Third Amendment to
Third Amended and Restated Credit Agreement, dated as of December 29, 2014, the Fourth
Amendment to Third Amended and Restated Credit Agreement, dated as of February 23, 2015,
the Fifth Amendment to Third Amended and Restated Credit Agreement, dated as of August 5,


                                                13
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 110 of 378



2015, the Sixth Amendment to Third Amended and Restated Credit Agreement, dated as of
November 13, 2015, the Seventh Amendment to Third Amended and Restated Credit
Agreement, dated as of February 19, 2016, the Eighth Amendment to Third Amended and
Restated Credit Agreement, dated as of October 25, 2016, the Ninth Amendment to Third
Amended and Restated Credit Agreement, dated as of March 23, 2018, the Tenth Amendment to
Third Amended and Restated Credit Agreement, dated as of September 14, 2018, the Eleventh
Amendment to Third Amended and Restated Credit Agreement, dated as of September 20, 2018,
and the Twelfth Amendment to Third Amended and Restated Credit Agreement, dated as of
March 21, 2019.

       “Existing Guaranty Agreement” means the “Guaranty Agreement” as defined in the
Existing Credit Agreement.

        “Existing Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of October 25, 2016, between the Existing Agent, as administrative agent for the Priority Lien
Secured Parties (as defined therein), and the Existing Second Lien Agent, as administrative agent
for the Junior Lien Secured Parties (as defined therein), and acknowledged and agreed by the
Borrower and the Guarantors (as defined in the Existing Credit Agreement), as the same may
from time to time be amended, amended and restated, supplemented or otherwise modified in
accordance with the terms thereof.

       “Existing Lenders” means the lenders party to the Existing Credit Agreement.

       “Existing Letters of Credit” means the letters of credit issued and outstanding as of the
date hereof under the Existing Credit Agreement and set forth on Schedule 1.01.

       “Existing Loans” means the “Loans” as defined in the Existing Credit Agreement.

       “Existing Loan Documents” means the “Loan Documents” as defined in the Existing
Credit Agreement.

      “Existing Obligations” means the “Indebtedness” as defined in the Existing Credit
Agreement.

       “Existing Second Lien Agent” means Cortland Capital Market Services LLC, a Delaware
limited liability company, together with its successors and assigns in such capacity under the
Existing Second Lien Loan Documents.

       “Existing Second Lien Credit Agreement” means that certain Term Loan Credit
Agreement, dated as of October 25, 2016, among the Borrower, as borrower, each of the lenders
from time to time party thereto, and the Existing Second Lien Agent, as in effect on the Petition
Date.

       “Existing Second Lien Loan Documents” means the Existing Second Lien Credit
Agreement and each other “Term Loan Document” as defined in the Existing Second Lien Credit
Agreement, and any other loan documents entered into in connection therewith, including,
without limitation, the Existing Intercreditor Agreement, any promissory notes, mortgages, deeds



                                               14
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 111 of 378



of trust, security agreements and instruments, guarantees, collateral or credit support documents,
and any other agreements, instruments consents or certificates executed by any Debtor in
connection with, or as security for the payment or performance of, any Existing Second Lien
Loans, in each case, as in effect on the Petition Date.

       “Existing Second Lien Loans” means the “Loans” as defined in the Existing Second Lien
Credit Agreement, which Debt is intended to be secured on a junior basis by any collateral
securing the Existing Loans.

       “Existing Security Agreement” means the “Security Agreement” as defined in the
Existing Credit Agreement.

       “Existing Security Instruments” means the “Security Instruments” as defined in the
Existing Credit Agreement.

       “Existing Senior Indentures” means the “Senior Indentures” as defined in the Existing
Credit Agreement.

        “FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.

         “Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such transactions received
by the Agent from three Federal funds brokers of recognized standing selected by it; provided
that, if the Federal Funds Effective Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

       “Fee Letter” means that certain letter agreement dated as of June 21, 2019 from Wells
Fargo and acknowledged and agreed to by the Borrower.

       “Final Facility Effective Date” has the meaning assigned to such term in Section 6.02.

       “Final Order” shall have the meaning assigned to such term in the Interim Order.

       “Final Period” means the period from and including the Final Facility Effective Date to
but excluding the Termination Date.

        “Final Refinanced Loan Amount” means, as to each Refinancing Lender, the amount set
forth opposite such Refinancing Lender’s name on Annex I under the caption “Final Refinanced
Loan Amount”.



                                               15
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 112 of 378



       “Final Refinanced Loans” has the meaning specified therefor in Section 2.01(b).

       “Financial Officer” means, for any Person, the chief financial officer, principal
accounting officer, treasurer or controller of such Person. Unless otherwise specified, all
references to a Financial Officer shall mean a Financial Officer of the Borrower.

       “Financial Statements” means the financial statement or statements of the Borrower and
its Consolidated Subsidiaries referred to in Section 7.04(a).

        “Flood Insurance Regulations” shall mean (i) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (ii) the Flood Disaster Protection
Act of 1973 as now or hereafter in effect or any successor statute thereto, (iii) the National Flood
Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same may be amended
or recodified from time to time, and (iv) the Flood Insurance Reform Act of 2004 and any
regulations promulgated thereunder.

        “Foreign Lender” means any Lender that is organized under the laws of a jurisdiction
other than that in which the Borrower is located. For purposes of this definition, the United
States of America, each State thereof and the District of Columbia shall be deemed to constitute
a single jurisdiction.

       “Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

        “GAAP” means generally accepted accounting principles in the United States of America
as in effect from time to time subject to the terms and conditions set forth in Section 1.05.

        “Governmental Authority” means the government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government over any Debtor, any Properties of a Debtor, any Agent, any Issuing
Bank or any Lender.

        “Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization or other directive or requirement, whether now or hereinafter in effect,
including, without limitation, Environmental Laws, Flood Insurance Regulations, energy
regulations and occupational, safety and health standards or controls, of any Governmental
Authority.

       “Guaranteed Obligations” has the meaning set forth in Section 13.01.

       “Guarantor Claims” has the meaning set forth in Section 13.12.

       “Guarantors” means (a) Legacy Reserves Operating LP, (b) Legacy Reserves Operating
GP LLC, (c) Legacy Reserves Energy Services LLC, (d) Dew Gathering LLC, (e) Pinnacle Gas
Treating LLC, (f) the Parent Guarantors, (g) Legacy Reserves Finance Corporation, (h) Legacy
Reserves Services LLC, (i) Legacy Reserves Marketing LLC and (j) each Material Domestic


                                                16
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 113 of 378



Subsidiary formed or acquired during the term of this Agreement or any Domestic Subsidiary
that is a party to this Agreement and/or guarantees the Obligations pursuant to Section 8.14(a).

        “Highest Lawful Rate” means, with respect to each Lender, the maximum nonusurious
interest rate, if any, that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the Obligations under laws applicable to such Lender which are presently
in effect or, to the extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than applicable laws allow as
of the date hereof.

        “Hydrocarbon Interests” means all rights, titles, interests and estates now or hereafter
acquired in and to oil and gas leases, oil, gas and mineral leases, or other liquid or gaseous
hydrocarbon leases, mineral fee interests, overriding royalty and royalty interests, net profit
interests and production payment interests, including any reserved or residual interests of
whatever nature.

       “Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all products refined or
separated therefrom.

       “Indemnified Taxes” means Taxes other than Excluded Taxes.

      “Interest Election Request” means a request by the Borrower to convert or continue a
Borrowing in accordance with Section 2.04.

        “Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically corresponding day in
the calendar month that is one month thereafter; provided that (a) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next preceding Business
Day, (b) any Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last Business Day of the
last calendar month of such Interest Period and (c) no Interest Period may have a term which
would extend beyond the Termination Date. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period. For purposes hereof,
the date of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or continuation of such
Borrowing.

         “Interim Period” means the period commencing on the Interim Facility Effective Date
and ending on (but excluding) the earlier to occur of (i) the Final Facility Effective Date and
(ii) the Maturity Date.

        “Interim Facility Cap” means, as of any date of determination, $35,000,000; provided
that, if as of any such date of determination during the Interim Period, the Aggregate



                                                17
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 114 of 378



Commitments are less than $35,000,000, the “Interim Facility Cap” in effect on such date shall
equal the amount of the Aggregate Commitments in effect on such date.

       “Interim Facility Effective Date” has the meaning specified therefor in Section 6.01 .

        “Interim Order” means the interim order of the Bankruptcy Court approving the DIP
Facility on an interim basis and entered by the Bankruptcy Court in the form of Exhibit E, as the
same may be amended, modified or supplemented from time to time with the express written
joinder or consent of the Agent, the Majority Lenders and the Borrower.

        “Interim Refinanced Loan Amount” means, as to each Refinancing Lender, the amount
set forth opposite such Refinancing Lender’s name on Annex I under the caption “Interim
Refinanced Loan Amounts”.

       “Interim Refinanced Loans” has the meaning specified therefor in Section 2.01(b).

        “Investment” means, for any Person: (a) the acquisition (whether for cash, Property,
services or securities or otherwise) of Equity Interests of any other Person or any agreement to
make any such acquisition (including, without limitation, any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering into such short
sale); (b) the making of any deposit with, or advance, loan or capital contribution to, assumption
of Debt of, purchase or other acquisition of any other Debt or equity participation or interest in,
or other extension of credit to, any other Person (including the purchase of Property from another
Person subject to an understanding or agreement, contingent or otherwise, to resell such Property
to such Person, but excluding any such advance, loan or extension of credit having a term not
exceeding ninety (90) days representing the purchase price of inventory or supplies sold by such
Person in the ordinary course of business); (c) the purchase or acquisition (in one or a series of
transactions) of Property of another Person that constitutes a business unit; or (d) the entering
into of any guarantee of, or other contingent obligation (including the deposit of any Equity
Interests to be sold) with respect to, Debt or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such Person.

        “Issuing Bank” means (i) as to the Existing Letters of Credit, the issuing lender thereof
on the Petition Date and (ii) Wells Fargo, in its capacity as an issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.08(i). Any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.

       “LC Commitment” means, at any time, One Million dollars ($1,000,000).

        “LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter of
Credit issued by such Issuing Bank.

       “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (b) the aggregate amount of all LC Disbursements
that have not yet been reimbursed by or on behalf of the Borrower at such time. The LC



                                                18
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 115 of 378



Exposure of any New Money Lender at any time shall be its Applicable Percentage of the total
LC Exposure at such time.

       “Legacy GP” means Legacy Reserves GP, LLC, a Delaware limited liability company.

       “Legacy Reserves Energy Services LLC” means Legacy Reserves Energy Services LLC,
a Texas limited liability company and a Wholly-Owned Subsidiary of the Borrower.

      “Legacy Reserves Operating GP LLC” means Legacy Reserves Operating GP LLC, a
Delaware limited liability company, the general partner of Legacy Reserves Operating LP and a
Wholly-Owned Subsidiary of the Borrower.

        “Legacy Reserves Operating LP” means Legacy Reserves Operating LP, a Delaware
limited partnership and a Wholly-Owned Subsidiary of the Borrower.

         “Legacy Reserves Services LLC” means Legacy Reserves Services LLC, a Texas limited
liability company and a Wholly-Owned Subsidiary of the Borrower.

       “Lenders” means, collectively, the New Money Lenders and the Refinancing Lenders.

       “Letter of Credit” means the Existing Letters of Credit and any letter of credit issued
pursuant to this Agreement.

       “Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto) submitted by the
Borrower, or entered into by the Borrower, with any Issuing Bank relating to any Letter of Credit
issued by such Issuing Bank.

        “LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest Period,
the rate per annum determined by the Agent to be the offered rate which appears on the page of
the Reuters Screen which displays the London interbank offered rate administered by ICE
Benchmark Administration Limited (such page currently being the LIBOR01 page) (or on any
successor or substitute page of such Service, or any successor to or substitute for such Service,
providing rate quotations comparable to those currently provided on such page of such Service,
as determined by the Agent from time to time for purposes of providing quotations of interest
rates applicable to dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest Period, as the
rate for dollar deposits with a maturity comparable to such Interest Period. In the event that such
rate is not available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate (rounded upwards, if necessary,
to the next 1/100th of 1%) at which dollar deposits of an amount comparable to such Eurodollar
Borrowing and for a maturity comparable to such Interest Period are offered to the principal
London office of the Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two (2) Business Days prior to the commencement of
such Interest Period; provided that, if the LIBO Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.




                                                19
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 116 of 378



        “Lien” means any interest in Property securing an obligation owed to, or a claim by, a
Person other than the owner of the Property, whether such interest is based on the common law,
statute or contract, and whether such obligation or claim is fixed or contingent, and including but
not limited to (a) the lien or security interest arising from a mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or bailment for
security purposes or (b) production payments and the like payable out of Oil and Gas Properties.
The term “Lien” shall include easements, restrictions, servitudes, permits, conditions, covenants,
exceptions or reservations. For the purposes of this Agreement, the Debtors shall be deemed to
be the owner of any Property which they have acquired or hold subject to a conditional sale
agreement, or leases under a financing lease or other arrangement pursuant to which title to the
Property has been retained by or vested in some other Person in a transaction intended to create a
financing.

       “Loan Documents” means this Agreement, the Notes, the Letter of Credit Agreements,
the Letters of Credit, the Security Instruments, the Fee Letter and all other agreements,
instruments, consents and certificates heretofore and hereafter executed and delivered by the
Borrower, any other Loan Party and any of their respective Affiliates in connection with this
Agreement.

       “Loan Guarantee” means Article XIII of this Agreement.

       “Loan Parties” means collectively, the Borrower and each Guarantor.

      “Loans” means, individually, any New Money Loan or Refinanced Loan made by any
Lender pursuant to this Agreement, and collectively, to New Money Loans and Refinanced
Loans made by the Lenders to the Borrower.

       “Majority Lenders” means, at any time, Lenders having Loans, LC Exposure and unused
Commitments representing more than 50% of the sum of all Loans outstanding, LC Exposure
and unused Commitments at such time (without regard to any sale by a Lender of a participation
in any Loan under Section 12.04(c)); provided that Loans, LC Exposure and unused
Commitment of any Defaulting Lender at such time shall be disregarded for purposes of making
a determination of Majority Lenders.

       “Maximum Liability” has the meaning set forth in Section 13.09.

        “Material Adverse Effect” means a material adverse change in, or material adverse effect
on (a) the business, operations, Property, liabilities (actual or contingent) or condition (financial
or otherwise) of the Borrower and its Guarantors, taken as a whole, other than any change, event
or occurrence, arising individually or in the aggregate, from events that could reasonably be
expected to result from the filing or commencement of the Bankruptcy Cases or the
announcement of the filing or commencement of the Bankruptcy Cases, (b) the ability of any
Debtor to perform any of its obligations under any Loan Document to which it is a party
(including, without limitation, payment and performance of the Obligations), (c) the validity or
enforceability of any Loan Document or the Obligations or (d) the rights and remedies of, or
benefits available to, the Agent, any other Agent, the Issuing Bank or any Lender under any
Loan Document.



                                                 20
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 117 of 378



         “Material Domestic Subsidiary” means, as of any date, any Domestic Subsidiary that
(a) is a Wholly-Owned Subsidiary and (b) together with its Subsidiaries, owns Property having a
fair market value of $2,000,000 or more; provided that, notwithstanding the foregoing, each
Domestic Subsidiary that owns any natural gas pipelines or any other gathering systems or
pipelines or midstream assets shall be a Material Domestic Subsidiary.

       “Material Indebtedness” means Debt (other than the Loans, Letters of Credit and the
Loan Guarantee), or obligations in respect of one or more Swap Agreements, of any one or more
of the Debtors in an aggregate principal amount exceeding $1,000,000. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of the Borrower or
any of its Subsidiaries in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

       “Material Permian Acreage” means Oil and Gas Properties owned by any Debtor in
Martin, Reeves, Winkler, Midland, Pecos, Howard, Glasscock, Reagan, Upton, Irion, Crockett,
Loving and Andrews Counties, Texas and Lea County, New Mexico except for any such Oil and
Gas Property that the Agent expressly agrees in writing is not Material Permian Acreage.

        “Maturity Date” means the earliest of (a) the Scheduled Maturity Date; (b) the effective
date of an Approved Plan of Reorganization; (c) the closing of a sale of substantially all of the
equity or assets of the Debtors (unless consummated pursuant to an Approved Plan of
Reorganization); and (d) the termination of the DIP Facility during the continuation of an Event
of Default, or termination under this Agreement or the applicable DIP Order.

       “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that is a
nationally recognized rating agency.

        “Mortgaged Property” means, as of any date of determination, any Property owned by the
Borrower or any Guarantor, which is subject to a Lien and security interest in favor of the Agent
(or its designee pursuant to any mortgage and/or any other Loan Document) and existing under
the terms of the Existing Security Instruments to secure the Existing Obligations.

        “Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.

        “Net Cash Proceeds” means (a) in connection with any issuance or sale of Equity
Interests or Debt securities or instruments or the incurrence of loans, the cash proceeds received
from such issuance or incurrence, net of attorneys’ fees, investment banking fees, accountants’
fees, underwriting discounts and commissions and other customary fees and expenses actually
incurred in connection therewith or (b) with respect to any disposition, the cash proceeds
(including, without limitation, cash or cash equivalents subsequently received in respect of
noncash consideration initially received), net of (i) direct selling expenses (including reasonable
broker’s fees or commissions, legal, accounting and investment banking fees and expenses, title
insurance premiums, survey costs, transfer and similar taxes and the Borrower’s good faith
estimate of income taxes paid or payable in connection with such sale), (ii) amounts provided as
a reserve, in accordance with GAAP, against any liabilities under any indemnification



                                                21
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 118 of 378



obligations or purchase price adjustment associated with such disposition (provided that, to the
extent and at the time any such amounts are released from such reserve, such amounts shall
constitute Net Cash Proceeds), (iii) amounts paid in respect of the termination of Swap
Agreements in respect of notional volumes or amounts corresponding to the property subject of
such disposition or any Debt being repaid under clause (iv), (iv) the principal amount, premium
or penalty, if any, interest and other amounts on any Debt permitted hereunder that is secured by
a Lien permitted hereunder (other than any Lien pursuant to a Security Instrument) on the asset
disposed of in such disposition and required to be repaid with such proceeds (other than any such
Debt assumed by the purchaser of such asset) and (v) the principal amount (together with interest
and other amounts paid thereon) of any Borrowings that are repaid with such proceeds in order to
reduce or eliminate any Revolving Credit Exposure in excess of the then-effective Available
Commitments (and if the Revolving Credit Exposure exceeds the then-effective Available
Commitments after prepaying all of the Borrowings as a result of any LC Exposure, any cash
collateral paid with such proceeds in order to reduce or eliminate any Revolving Credit Exposure
in excess of the then-effective Available Commitments).

       “New Money Lenders” means the Persons listed on Annex II and any Person that
becomes a party hereto pursuant to an Assignment and Assumption (other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption) with
respect to a New Money Loan or a Commitment and, as the context requires, includes any
Issuing Bank and, in each case, includes their respective successors and permitted assigns.

        “Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting Lender
at such time.

       “Non-Paying Guarantor” has the meaning set forth in Section 13.10.

       “Notes” means the promissory notes of the Borrower described in Section 2.02(c) and
being substantially in the form of Exhibit A, together with all amendments, modifications,
replacements, extensions and rearrangements thereof.

       “Obligated Party” has the meaning set forth in Section 13.10.

       “Obligations” means any and all amounts owing or to be owing by the Borrower or any
other Debtor (including without limitation, all debts, liabilities, obligations, covenants and
duties of each such Person, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or hereafter arising)
and including interest and fees that accrue after the commencement by or against any Debtor of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in such proceeding,
including: (a) to the Agent, the Issuing Bank, any Lender or any other Secured Party under, or
in connection with, any Loan Document; (b) all Secured Swap Obligations; (c) all Secured
Cash Management Obligations; and (d) all renewals, extensions and/or rearrangements of any
of the above; provided that, notwithstanding anything to the contrary herein or in any Loan
Document, “Obligations” shall not include, with respect to any Debtor, any Excluded Swap
Obligations of such Debtor.




                                               22
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 119 of 378



       “OFAC” means the U.S. Department of the Treasury Office of Foreign Assets Control.

         “Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now or
hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently existing or future
unitization, pooling agreements and declarations of pooled units and the units created thereby
(including without limitation all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon Interests;
(d) all operating agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or the production,
sale, purchase, exchange or processing of Hydrocarbons from or attributable to such
Hydrocarbon Interests; (e) all Hydrocarbons in and under and which may be produced and saved
or attributable to the Hydrocarbon Interests, including all oil in tanks, and all rents, issues,
profits, proceeds, products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests; and (g) all Properties,
rights, titles, interests and estates described or referred to above, including any and all Property,
real or personal, now owned or hereinafter acquired and situated upon, used, held for use or
useful in connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment, rental equipment or other
personal Property which may be on such premises for the purpose of drilling a well or for other
similar temporary uses) and including any and all oil wells, gas wells, injection wells or other
wells, buildings, structures, separators, liquid extraction, treating and processing facilities,
compressors, pumps, pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus, equipment, appliances,
tools, implements, cables, wires, towers, casing, tubing and rods, surface leases, rights-of-way,
easements and servitudes together with all additions, substitutions, replacements, accessions and
attachments to any and all of the foregoing. Unless otherwise indicated herein, each reference to
the term “Oil and Gas Properties” shall mean Oil and Gas Properties of any one or more Debtors,
as the context requires.

       “Other Taxes” means any and all present or future stamp or documentary taxes or any
other excise or Property taxes, charges or similar levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement and any other Loan Document.

       “Parent” means Legacy Reserves Inc., a Delaware corporation.

       “Parent Guarantors” means, collectively, the Parent and Legacy GP.

       “Participant” has the meaning set forth in Section 12.04(c)(i).

       “Participant Register” has the meaning set forth in Section 12.04(c)(ii).

       “Paying Guarantor” has the meaning set forth in Section 13.10.

       “PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.




                                                 23
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 120 of 378



       “Permitted Convertible Note Cash Payments” means (a) any payment in cash of a
conversion incentive in an amount not to exceed one year’s interest that would otherwise be
payable pursuant to and in accordance with the Existing Senior Indenture governing the Existing
Convertible Senior Notes in connection with the early cashless conversion of such Existing
Convertible Senior Notes into common Equity Interests and (b) any cash payment in lieu of the
issuance of fractional shares pursuant to and in accordance with the Existing Senior Indenture
governing the Existing Convertible Senior Notes in connection with the cashless conversion of
the Existing Convertible Senior Notes into common Equity Interests.

       “Person” means any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, Governmental Authority or other entity.

         “Pinnacle Gas Treating LLC” means Pinnacle Gas Treating LLC, a Texas limited
liability company and a Wholly-Owned Subsidiary of the Borrower.

       “Plan” means any employee pension benefit plan, as defined in section 3(2) of ERISA,
which (a) is currently or hereafter sponsored, maintained or contributed to by any Debtor or an
ERISA Affiliate or (b) was at any time during the six calendar years preceding the date hereof,
sponsored, maintained or contributed to by any Debtor or an ERISA Affiliate.

        “Prime Rate” means the rate of interest per annum publicly announced from time to time
by Wells Fargo as its prime rate in effect at its principal office in New York City; each change in
the Prime Rate shall be effective from and including the date such change is publicly announced
as being effective. Such rate is set by Wells Fargo as a general reference rate of interest, taking
into account such factors as Wells Fargo may deem appropriate; it being understood that many of
Wells Fargo’s commercial or other loans are priced in relation to such rate, that it is not
necessarily the lowest or best rate actually charged to any customer and that Wells Fargo may
make various commercial or other loans at rates of interest having no relationship to such rate.

       “Property” means any interest in any kind of property or asset, whether real, personal or
mixed, or tangible or intangible, including, without limitation, cash, securities, accounts and
contract rights.

       “Proposed Plan” has the meaning set forth in Section 12.02(c).

       “Proved Developed Producing Properties” means Oil and Gas Properties which are
categorized as “Proved Reserves” that are both “Developed” and “Producing”, as such terms are
defined in the Definitions for Oil and Gas Reserves as promulgated by the Society of Petroleum
Engineers (or any generally recognized successor) as in effect at the time in question.

       “Redemption” means with respect to any Debt (including, without limitation, the Existing
Convertible Senior Notes), the repurchase, redemption, prepayment, repayment or defeasance or
any other acquisition or retirement for value (or the segregation of funds with respect to any of
the foregoing) of any such Debt, but excluding, for the avoidance of doubt, the cashless
conversion of the Existing Convertible Senior Notes into common Equity Interests in accordance
with the terms of the Existing Senior Indenture governing the Existing Convertible Senior Notes.
For the avoidance of doubt, the cash settlement or any other payment in cash of any conversion



                                                24
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 121 of 378



obligation under the Existing Convertible Senior Notes (whether pursuant to Section 11.02(b) of
the Existing Senior Indenture governing the Existing Convertible Notes or otherwise, but
excluding any Permitted Convertible Note Cash Payments) shall constitute a Redemption of the
Existing Convertible Senior Notes. “Redeem” has the correlative meaning thereto.

       “Refinanced Loan Amount” means, as to each Refinancing Lender, the sum of the
Interim Refinanced Loan Amount and Final Refinanced Loan Amount, as set forth opposite such
Refinancing Lender’s name on Annex I under the caption “Refinanced Loan Amount”.

       “Refinancing Lenders” means the Persons listed on Annex I (as updated by the Agent
from time to time on or prior to the Final Facility Effective Date in accordance Section 2.01(a))
and any Person that becomes a party hereto pursuant to an Assignment and Assumption (other
than any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption) with respect to a Refinanced Loan and includes their respective successors and
permitted assigns.

       “Register” has the meaning assigned such term in Section 12.04(b)(iv).

       “Related Parties” means, with respect to any specified Person, such Person’s Affiliates
and the respective directors, officers, employees, agents and advisors (including attorneys,
accountants and experts) of such Person and such Person’s Affiliates.

       “Remedial Work” has the meaning assigned such term in Section 8.10(a).

       “Reporting Date” shall have the meaning assigned to such term in Section 8.01(t)(ii).

        “Required Lenders” means, Lenders having Loans, LC Exposure and unused
Commitments representing at least sixty-six and two-thirds percent (66-2/3%) of the sum of all
Loans outstanding, LC Exposure and unused Commitments at such time (without regard to any
sale by a Lender of a participation in any Loan under Section 12.04(c)); provided that Loans, LC
Exposure and unused Commitment of any Defaulting Lender at such time shall be disregarded
for purposes of making a determination of Required Lenders.

       “Required Refinanced Lenders” has the meaning set forth in Section 12.02(c).

        “Reserve Report” means a report, in form and substance reasonably satisfactory to the
Agent, setting forth, as of each January 1st or July 1st, the oil and gas reserves attributable to the
Oil and Gas Properties of the Debtors, together with a projection of the rate of production and
future net income, taxes, operating expenses and capital expenditures with respect thereto as of
such date, based upon the economic assumptions consistent with the Agent’s lending
requirements at the time.

        “Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless otherwise
specified, all references to a Responsible Officer herein shall mean a Responsible Officer of the
Borrower.




                                                 25
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 122 of 378



        “Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any Debtor, or any payment
(whether in cash, securities or other Property), including any sinking fund or similar deposit, on
account of the purchase, Redemption, retirement, acquisition, cancellation or termination of any
such Equity Interests in such Debtor or any option, warrant or other right to acquire any such
Equity Interests in such Debtor.

        “Revolving Credit Exposure” means, with respect to any New Money Lender at any time,
the sum of the outstanding principal amount of such New Money Lender’s New Money Loans
and its LC Exposure at such time.

       “Sanctioned Country” means, at any time, a country or territory which is itself, or whose
government is, the subject or target of any Sanctions broadly restricting or prohibiting dealing
with such country, territory or government (at the time of this Agreement, Crimea, Cuba, Iran,
North Korea, Sudan and Syria).

       “Sanctioned Person” means, at any time, any Person with whom dealings are restricted or
prohibited under Sanctions, including (a) any Person listed in any Sanctions-related list of
designated Persons maintained by the United States (including by the Office of Foreign Assets
Control of the U.S. Department of the Treasury, the U.S. Department of State, or the U.S.
Department of Commerce), or by the United Nations Security Council, the European Union or
any EU member state, or Her Majesty’s Treasury, (b) any Person located, operating, organized or
resident in a Sanctioned Country or (c) any Person directly or indirectly owned or controlled by
any such Person or Persons.

       “Sanctions” means economic or financial sanctions or trade embargoes or restricted
measures imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury or the U.S. Department of State, or (b) the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom.

        “Scheduled Maturity Date” means the date that is the eight (8) month anniversary of the
Petition Date.

      “Secured Cash Management Agreement” means a Cash Management Agreement
between (a) any Debtor and (b) a Secured Cash Management Provider.

        “Secured Cash Management Obligations” means any and all amounts and other
obligations owing by any Debtor to any Secured Cash Management Provider under any Secured
Cash Management Agreement.

       “Secured Cash Management Provider” means a Lender, an Affiliate of a Lender, the
Agent or an Affiliate of the Agent; provided that, so long as any Lender is a Defaulting Lender,
such Lender will not be a Secured Cash Management Provider with respect to any Cash
Management Agreement entered into while such Lender was a Defaulting Lender.




                                               26
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 123 of 378



        “Secured Obligations” means all Obligations, together with all (a) Secured Cash
Management Obligations and (b) Secured Swap Obligations owing to one or more Lenders or
their respective Affiliates.

       “Secured Parties” means the Lenders, the Issuing Bank, any Secured Swap Party, any
Secured Cash Management Provider and any other Person holding Obligations secured by the
Liens granted under any Loan Document, including pursuant to the DIP Orders.

       “Secured Swap Agreement” means any Swap Agreement between any Debtor and any
Person that is entered into prior to the time, or during the time, that such Person was, a Lender or
an Affiliate of a Lender (including any such Swap Agreement in existence prior to the date
hereof), even if such Person subsequently ceases to be a Lender (or an Affiliate of a Lender) for
any reason (any such Person, a “Secured Swap Party”); provided that, for the avoidance of doubt,
the term “Secured Swap Agreement” shall not include any Swap Agreement or transactions
under any Swap Agreement entered into after the time that such Secured Swap Party ceases to be
a Lender or an Affiliate of a Lender.

       “Secured Swap Obligations” means all amounts and other obligations owing to any
Secured Swap Party under any Secured Swap Agreement (other than Excluded Swap
Obligations).

      “Secured Swap Party” has the meaning assigned to such term in the definition of Secured
Swap Agreement.

       “Securities Account” has the meaning assigned to such term in the UCC.

        “Securities Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute, and any regulations promulgated thereunder.

        “Security Instruments” means, collectively, each security agreement, the DIP Orders, the
Loan Guarantee, mortgages, deeds of trust and any and all other agreements, instruments,
consents or certificates now or hereafter executed and delivered by the Borrower or any other
Person (other than Secured Cash Management Agreements, Secured Swap Agreements or
participation or similar agreements between any Lender and any other lender or creditor with
respect to any Obligations pursuant to this Agreement) in connection with, or as security for the
payment or performance of the Obligations, the Notes, this Agreement, or reimbursement
obligations under the Letters of Credit, as such agreements may be amended, modified,
supplemented or restated from time to time.

       “Special Flood Hazard Area” has the meaning provided in the Flood Insurance
Regulations.

     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized rating agency.

       “Statutory Reserve Rate” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the aggregate of



                                                27
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 124 of 378



the maximum reserve percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which the Agent is subject with
respect to the Adjusted LIBO Rate for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements without benefit of
or credit for proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory Reserve Rate shall
be adjusted automatically on and as of the effective date of any change in any reserve
percentage.

        “Subsidiary” means, with respect to any Person (the “parent”), (a) any other Person (i) of
which at least a majority of the outstanding Equity Interests is at the time directly or indirectly
owned by the parent or one or more of its Subsidiaries or by the parent and one or more of its
Subsidiaries or (ii) of which at least a majority of the outstanding Equity Interests having by the
terms thereof ordinary voting power to elect a majority of the board of directors, manager or
other governing body of such Person (irrespective of whether or not at the time Equity Interests
of any other class or classes of such Person shall have or might have voting power by reason of
the happening of any contingency) is at the time directly or indirectly owned or controlled by the
parent or one or more of its Subsidiaries or by the parent and one or more of its Subsidiaries and
(b) any partnership of which the parent or any of its Subsidiaries is a general partner; provided
that, for the avoidance of doubt, the term “Subsidiary” shall exclude Binger. Unless otherwise
indicated herein, each reference to the term “Subsidiary” shall mean a Subsidiary of the
Borrower.

       “Subsidiary Guarantor” means any Subsidiary of the Borrower that is a Guarantor.

        “Superpriority Claim” means a superpriority administrative expense claim pursuant to
section 364(c)(1) of the Bankruptcy Code against a Debtor in any of the Bankruptcy Cases
having priority over any or all administrative expense claims, adequate protection and other
diminution claims, priority and other unsecured claims, and all other claims against a Debtor or
its estate, including claims of the kind specified in, or otherwise arising or ordered under, any
sections of the Bankruptcy Code (including, without limitation, sections 105(a), 326, 328, 330,
331, 503(a), 503(b), 506(c), 507, 546, 552(b), 726, 1113 and/or 1114 thereof), whether or not
such claim or expenses may become secured by a judgment Lien or other non-consensual Lien,
levy or attachment.

        “Swap Agreement” means any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement, whether exchange traded, “over-the-
counter” or otherwise, involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or pricing indices
or measures of economic, financial or pricing risk or value or any similar transaction or any
combination of these transactions; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors, officers,
employees or consultants of any Debtor shall be a Swap Agreement.




                                                28
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 125 of 378



       “Synthetic Leases” means, in respect of any Person, all leases which shall have been, or
should have been, in accordance with GAAP, treated as operating leases on the financial
statements of the Person liable (whether contingently or otherwise) for the payment of rent
thereunder and which were properly treated as indebtedness for borrowed money for purposes of
U.S. federal income taxes, if the lessee in respect thereof is obligated to either purchase for an
amount in excess of, or pay upon early termination an amount in excess of, 80% of the residual
value of the Property subject to such operating lease upon expiration or early termination of such
lease.

       “Taxes” means any and all present or future taxes, levies, imposts, duties, deductions,
charges, assessments, fees or withholdings (including backup withholding) imposed by any
Governmental Authority, including any interest, additions to tax or penalties applicable thereto.

       “Termination Date” means the earliest to occur of: (a) the Maturity Date; (b) the date of
the payment in full, in cash, of all Obligations (and the termination of all Commitments and the
LC Commitment in accordance with the terms hereof); and (c) the date of termination of the
Commitments (including the LC Commitment) and/or the acceleration of all of the Obligations
under this Agreement and the other Loan Documents following the occurrence and continuance
of an Event of Default in accordance with Section 10.02.

        “Total Proved Reserves” means Oil and Gas Properties which are categorized as “Proved
Reserves”, as such term is defined in the Definitions for Oil and Gas Reserves as promulgated by
the Society of Petroleum Engineers (or any generally recognized successor) as in effect at the
time in question.

        “Transactions” means, with respect to (a) the Borrower, the execution, delivery and
performance by the Borrower of this Agreement, and each other Loan Document to which it is a
party, borrowing of Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder, and the grant of Liens by the Borrower on Mortgaged Properties and other Properties
pursuant to the Security Instruments and (b) any Guarantor, the execution, delivery and
performance by such Guarantor of each Loan Document to which it is a party, the guaranteeing
of the Obligations and the other obligations under the Loan Guarantee by such Guarantor and
such Guarantor’s grant of the security interests and provision of collateral under the Security
Instruments, and the grant of Liens by such Guarantor on Mortgaged Properties and other
Properties pursuant to the Security Instruments.

        “Type”, when used in reference to any Loan or Borrowing, refers to whether the rate of
interest on such Loan, or on the Loans comprising such Borrowing, is determined by reference to
the Alternate Base Rate or the Adjusted LIBO Rate.

       “UCC” means the Uniform Commercial Code as in effect in the State of Texas.

       “U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.




                                               29
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 126 of 378



       “USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of Pub. L.
107-56), as amended.

        “Variance Testing Date” shall have the meaning assigned to such term in Section
8.01(t)(iii).

        “Variance Testing Period” shall have the meaning assigned to such term in Section
8.01(t)(iii).

      “Volumetric Production Payments” means sales of Hydrocarbons in place that require the
Borrower or any Guarantor to deliver Hydrocarbons at some future time without receipt by such
Borrower or Guarantor at such future time of full payment therefor.

       “Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country, which write-
down and conversion powers are described in the EU Bail-In Legislation Schedule.

        “Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by applicable law), on a
fully-diluted basis, are owned by the Borrower or one or more of the Wholly-Owned
Subsidiaries or are owned by the Borrower and one or more of the Wholly-Owned Subsidiaries.

       Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement, Loans
and Borrowings, respectively, may be classified and referred to by Type (e.g., a “Eurodollar
Loan” or a “Eurodollar Borrowing”).

        Section 1.04 Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and effect as the word
“shall”. Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements or
modifications set forth in the Loan Documents herein), (b) any reference herein to any law shall
be construed as referring to such law as amended, modified, codified or reenacted, in whole or in
part, and in effect from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions contained in the Loan
Documents herein), (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) with respect to the determination of any time period, the word “from”
means “from and including” and the word “to” means “to and including” and (f) any reference
herein to Articles, Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this Agreement. No provision


                                                30
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 127 of 378



of this Agreement or any other Loan Document shall be interpreted or construed against any
Person solely because such Person or its legal representative drafted such provision.

        Section 1.05 Accounting Terms and Determinations; GAAP.                Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all determinations with
respect to accounting matters hereunder shall be made, and all financial statements and
certificates and reports as to financial matters required to be furnished to the Agent or the
Lenders hereunder shall be prepared, in accordance with GAAP, applied on a basis consistent
with the Financial Statements except for changes in which the Borrower’s independent certified
public accountants concur and which are disclosed to Agent on the next date on which financial
statements are required to be delivered to the Lenders pursuant to Section 8.01(a); provided that,
unless the Borrower and the Majority Lenders shall otherwise agree in writing, no such change
shall modify or affect the manner in which compliance with the covenants contained herein is
computed such that all such computations shall be conducted utilizing financial information
presented consistently with prior periods.

       Section 1.06 [Reserved].

        Section 1.07 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability of any Person becomes
the asset, right, obligation or liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any new Person comes
into existence, such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time.

                                           ARTICLE II
                                          THE CREDITS

       Section 2.01 Commitments.

               (a)    Subject to the applicable terms and conditions and relying upon the
representations and warranties herein set forth, each New Money Lender agrees to make new
money loans (the “New Money Loans”) to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in: (i) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment, (ii) during the Interim
Period, such Lender’s Revolving Credit Exposure exceeding its Applicable Percentage of the
Interim Facility Cap, or (iii) the total Revolving Credit Exposure of all New Money Lenders
exceeding the then-effective Available Commitments. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, repay and reborrow the New
Money Loans.

              (b)      On the (i) Interim Facility Effective Date, each Refinancing Lender shall
become entitled to roll up an aggregate principal amount of Existing Loans held by such Lender
equal to such Refinancing Lender’s Interim Refinanced Loan Amount as set forth opposite such
Refinancing Lender’s name on Annex I under “Interim Refinanced Loan Amount” into roll-up
loans hereunder (the “Interim Refinanced Loans”) and (ii) Final Facility Effective Date, each



                                                 31
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 128 of 378



Refinancing Lender shall become entitled to roll up an aggregate principal amount of Existing
Loans held by such Lender equal to such Refinancing Lender’s Final Refinanced Loan Amount
as set forth opposite such Refinancing Lender’s name on Annex I under “Final Refinanced Loan
Amount” into roll-up loans hereunder (the “Final Refinanced Loans” and, together with the
Interim Refinanced Loans, collectively the “Refinanced Loans”). Subject to the terms and
conditions set forth herein and without any further action by any party to this Agreement, each
Refinancing Lender’s (i) Interim Refinanced Loans shall, from and after the Interim Facility
Effective Date, and (ii) Final Refinanced Loans shall, from and after the Final Facility Effective
Date, be designated as Refinanced Loans and administered hereunder. Such designation is not
intended to and shall not constitute a payment on account of or a novation of the applicable
Existing Loans, which shall continue to be outstanding under the Existing Credit Agreement and
administered under this Agreement as Refinanced Loans. As a consequence of such designation,
and solely to enable the Refinanced Loans to be administered hereunder, effective with such
designation, each Refinanced Loan that is the subject of such designation shall from and after
such designation constitute a Refinanced Loan hereunder; provided that, for the avoidance of
doubt, until any Existing Loan has been designated as a Refinanced Loan hereunder and
approved by the applicable DIP Order, the Refinanced Loans shall continue to be guaranteed by
the Guarantors under the Existing Guaranty Agreement and secured by and entitled to the
benefits of all Liens and security interests created and arising under the Existing Security
Instruments, which Liens and security interests shall remain in full force and effect on a
continuous basis, unimpaired, uninterrupted and undischarged, and having the same perfected
status and priority. Each such designation shall be applied on a pro rata basis to the Existing
Loans held by such Refinancing Lender under the Existing Credit Agreement to the extent rolled
up under this Agreement as set forth on Annex I. For the avoidance of doubt, each Refinancing
Lender acknowledges and agrees that, by accepting the benefits of this Agreement, on the
Interim Facility Effective Date and Final Facility Effective Date, as applicable, each Existing
Lender rolling up loans under this Agreement shall become a party to this Agreement as a
Refinancing Lender hereunder by executing and delivering a counterpart to this Agreement.
Amounts rolled up under this Section 2.01(b) and repaid or prepaid may not be reborrowed. The
Agent shall update Annex I on each of the Interim Facility Effective Date and the Final Facility
Effective Date to reflect each Refinancing Lender’s Refinanced Loan Amount (which
Refinanced Loan Amount listed on Annex I shall be conclusive absent manifest error) and
deliver such updated Annex I to the Borrower and the Refinancing Lenders, whereupon such
updated Annex I shall constitute Annex I for all purposes hereunder. Notwithstanding anything
to the contrary herein, the Refinanced Loans shall be ABR Loans and shall bear interest at the
Alternate Base Rate plus the Applicable Margin.

       Section 2.02 Loans and Borrowings.

                (a)    Borrowings; Several Obligations. Each New Money Loan shall be made
as part of a Borrowing consisting of New Money Loans made by the New Money Lenders
ratably in accordance with their respective Commitments. The failure of any Lender to make
any New Money Loan required to be made by it shall not relieve any other New Money Lender
of its obligations hereunder; provided that the Commitments are several and no New Money
Lender shall be responsible for any other Lender’s failure to make Loans as required hereunder.




                                               32
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 129 of 378



               (b)     Types of Loans. Subject to Section 3.03, each Borrowing of New Money
Loans shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith. Each New Money Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such New Money
Lender to make such New Money Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such New Money Loan in accordance with the
terms of this Agreement.

               (c)    Minimum Amounts; Limitation on Number of Borrowings. At the
commencement of each Interest Period for any Eurodollar Borrowing, such Borrowing shall be
in an aggregate amount that is an integral multiple of $500,000 and not less than $1,000,000;
provided that any Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.08(e). Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more than a total of
eight (8) Eurodollar Borrowings outstanding. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after the Maturity
Date.

               (d)     Loans, Obligations and Notes. The Obligations and credit extensions
made by each Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Agent in the ordinary course of business. The accounts or records maintained
by the Agent and each Lender shall be conclusive absent manifest error of the amount of the
credit extensions made by such Lender to the Borrower and the interest and payments thereon. In
the event of any conflict between the accounts and records maintained by any Lender and the
accounts and records of the Agent in respect of such matters, the accounts and records of the
Agent shall control in the absence of manifest error. Upon the request of any Lender made
through the Agent, the Borrower shall execute and deliver to such Lender (through the Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse the date, Type (if applicable), and amount
and maturity of its Loans and payments made with respect thereto. Any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the Obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations.

       Section 2.03 Requests for Borrowings. To request a Borrowing of New Money Loans,
the Borrower shall notify the Agent of such request by telephone (a) in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., Houston time, three (3) Business Days before the date of
the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00 pm noon,
Houston time, on the Business Day prior to the proposed Borrowing; provided that no such
notice shall be required for any deemed request of a Eurodollar Borrowing to finance the
reimbursement of an LC Disbursement as provided in Section 2.08(e). Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Agent of a written Borrowing Request in a form approved by the Agent
substantially in the form of Exhibit B and signed by the Borrower. Each such telephonic and




                                               33
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 130 of 378



written Borrowing Request shall specify the following information in compliance with Section
2.02:

               (a)    the aggregate amount of the requested Borrowing;

               (b)    the date of such Borrowing, which shall be a Business Day;

               (c)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

               (d)     in the case of a Eurodollar Borrowing, the Interest Period to be applicable
thereto, which shall be a period of one month;

               (e)    the amount of (i) the then-effective Aggregate Commitments, (ii) the
amount of Available Funds and the then-effective Available Commitments, (C) the current total
Revolving Credit Exposures (without regard to the requested Borrowing) and (D) the pro forma
total Revolving Credit Exposures (giving effect to the requested Borrowing);

               (f)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05;

       Each Borrowing Request shall constitute a representation that (a) the amount of the
requested Borrowing shall not cause the total Revolving Credit Exposures to exceed the total
Available Commitments. Promptly following receipt of a Borrowing Request in accordance
with this Section 2.02(d), the Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

       Section 2.04 Interest Elections.

               (a)     Conversion and Continuance. Except as provided in Section 2.08, each
Borrowing of New Money Loans initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period of one month. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing as provided in this Section 2.04. The Borrower
may elect different options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the New Money
Loans comprising such Borrowing, and the New Money Loans comprising each such portion
shall be considered a separate Borrowing.

               (b)    Interest Election Requests. To make an election pursuant to this Section
2.04, the Borrower shall notify the Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Agent of a written Interest Election
Request in a form approved by the Agent and signed by the Borrower.




                                               34
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 131 of 378



               (c)   Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance with Section
2.02:

                      (i)    the Borrowing to which such Interest Election Request applies and,
       if different options are being elected with respect to different portions thereof, the
       portions thereof to be allocated to each resulting Borrowing (in which case the
       information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall be specified for
       each resulting Borrowing);

                     (ii)   the effective date of the election made pursuant to such Interest
       Election Request, which shall be a Business Day;

                     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
       Eurodollar Borrowing; and

                     (iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
       Period to be applicable thereto after giving effect to such election, which, in all cases,
       whether or not so indicated in such Interest Election Request, shall be a period of one
       month.

      If any such Interest Election Request does not specify a Type, then the Borrower shall be
deemed to have selected a Eurodollar Borrowing with an initial Interest Period of one month.

               (d)     Notice to New Money Lenders by the Agent. Promptly following receipt
of an Interest Election Request, the Agent shall advise each New Money Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.

                (e)   Effect of Failure to Deliver Timely Interest Election Request and Events
of Default. If the Borrower fails to deliver a timely Interest Election Request with respect to a
Eurodollar Borrowing prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such Borrowing shall
be continued as a Eurodollar Loan having an Interest Period of one month. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing: (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing (and any
Interest Election Request that requests the conversion of any Borrowing to, or continuation of
any Borrowing as, a Eurodollar Borrowing shall be ineffective) and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.

       Section 2.05 Funding of Borrowings.

              (a)    Funding by Lenders. Each Lender shall make each New Money Loan to
be made by it hereunder on the proposed date thereof by wire transfer of immediately available
funds by 2:00 p.m., Houston time, to the account of the Agent most recently designated by it for
such purpose by notice to the Lenders. The Agent will make such New Money Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to an account of



                                               35
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 132 of 378



the Borrower and designated by the Borrower in the applicable Borrowing Request; provided
that Eurodollar Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.08(e) shall be remitted by the Agent to the Issuing Bank that made such LC
Disbursement. Nothing herein shall be deemed to obligate any Lender to obtain the funds for its
New Money Loan in any particular place or manner or to constitute a representation by any
Lender that it has obtained or will obtain the funds for its New Money Loan in any particular
place or manner.

                (b)    Presumption of Funding by the Lenders. Unless the Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that such Lender will
not make available to the Agent such Lender’s share of such Borrowing, the Agent may assume
that such Lender has made such share available on such date in accordance with Section 2.05(a)
and may, in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Agent, then the applicable Lender and the Borrower severally agree to pay to the
Agent forthwith on demand such corresponding amount with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but excluding the date
of payment to the Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such amount to the
Agent, then such amount shall constitute such Lender’s Loan included in such Borrowing.

       Section 2.06 Termination and Reduction of Aggregate Commitments.

                (a)     Scheduled Termination of Commitments. Unless previously terminated,
the Commitments shall terminate on the Maturity Date. If at any time the Aggregate
Commitments is terminated or reduced to zero, then the Commitments shall terminate on the
effective date of such termination or reduction.

               (b)    Optional Termination and Reduction of Aggregate Credit Amounts.

                     (i)    The Borrower may at any time terminate, or from time to time
       reduce, the Aggregate Commitments; provided that (A) each reduction of the Aggregate
       Commitments shall be in an amount that is an integral multiple of $500,000 and not less
       than $1,000,000, and (B) the Borrower shall not terminate or reduce the Aggregate
       Commitments if, after giving effect to any concurrent prepayment of the Loans in
       accordance with Section 3.04(c), the total Revolving Credit Exposures would exceed the
       Available Commitments.

                      (ii)    The Borrower shall notify the Agent of any election to terminate or
       reduce the Aggregate Commitments under Section 2.06(b)(i) at least three (3) Business
       Days prior to the effective date of such termination or reduction, specifying such election
       and the effective date thereof. Promptly following receipt of any notice, the Agent shall
       advise the Lenders of the contents thereof. Each notice delivered by the Borrower
       pursuant to this Section 2.06(b)(ii) shall be irrevocable. Any termination or reduction of
       the Aggregate Commitments shall be permanent and may not be reinstated. Each


                                               36
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 133 of 378



       reduction of the Aggregate Commitments shall be made ratably among the Lenders in
       accordance with each Lender’s Applicable Percentage.

       Section 2.07 [Reserved].

       Section 2.08 Letters of Credit.

               (a)    General. On the Interim Facility Effective Date, the Existing Letters of
Credit shall be deemed to have been issued under the New Money Facility pursuant to, and shall
constitute Letters of Credit for all purposes under, this Agreement. Subject to the terms and
conditions set forth herein, the Borrower may on and after the Interim Facility Effective Date
request any Issuing Bank to issue Letters of Credit for its own account or for the account of any
Debtor, in a form reasonably acceptable to the Agent and such Issuing Bank, at any time and
from time to time during the Availability Period; provided that the Borrower may not request the
issuance, amendment, renewal or extension of Letters of Credit hereunder if after giving effect to
such issuance, amendment, renewal or extension the aggregate Revolving Credit Exposures
would exceed the Available Commitments. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by the Borrower
with, an Issuing Bank relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.

               (b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall deliver as permitted by Section 12.01(a) (or
transmit by electronic communication, if arrangements for doing so have been approved by the
Issuing Bank) to any Issuing Bank and the Agent (not less than five (5) Business Days in
advance of the requested date of issuance, amendment, renewal or extension) a notice:

                      (i)     requesting the issuance of a Letter of Credit or identifying the
       Letter of Credit issued by such Issuing Bank to be amended, renewed or extended;

                      (ii)   specifying the date of issuance, amendment, renewal or extension
       (which shall be a Business Day);

                      (iii) specifying the date on which such Letter of Credit is to expire
       (which shall comply with Section 2.08(c));

                      (iv)    specifying the amount of such Letter of Credit;

                      (v)    specifying the name and address of the beneficiary thereof and
       such other information as shall be necessary to prepare, amend, renew or extend such
       Letter of Credit; and

                       (vi)   specifying the current total Revolving Credit Exposures (without
       regard to the requested Letter of Credit or the requested amendment, renewal or extension
       of an outstanding Letter of Credit) and the pro forma total Revolving Credit Exposures



                                               37
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 134 of 378



       (giving effect to the requested Letter of Credit or the requested amendment, renewal or
       extension of an outstanding Letter of Credit).

        Each notice shall constitute a representation that after giving effect to the requested
issuance, amendment, renewal or extension, as applicable, (A) the LC Exposure shall not exceed
the LC Commitment and (B) the total Revolving Credit Exposures shall not exceed the then-
effective Available Commitments.

        If requested by any Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request for a Letter of
Credit.

               (c)      Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business no later than ten (10) days prior to the Scheduled Maturity Date.

                (d)     Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action on the part of the
Issuing Bank that issues such Letter of Credit or the New Money Lenders, each Issuing Bank
that issues a Letter of Credit hereunder hereby grants to each New Money Lender, and each New
Money Lender hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such New Money Lender’s Applicable Percentage of the aggregate amount available to
be drawn under such Letter of Credit. In consideration and in furtherance of the foregoing, each
New Money Lender hereby absolutely and unconditionally agrees to pay to the Agent, for the
account of any Issuing Bank that issues a Letter of Credit hereunder, such New Money Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrower on the date due as provided in Section 2.08(e), or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each New Money Lender
acknowledges and agrees that its obligation to acquire participations pursuant to this Section
2.08(d) in respect of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default, aggregate Revolving Credit Exposures
exceeding the Available Commitments or reduction or termination of the Aggregate
Commitments, and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

                (e)    Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit issued by such Issuing Bank, the Borrower shall reimburse such LC
Disbursement by paying to the Agent an amount equal to such LC Disbursement not later than
1:00 p.m., Houston time, on the third day after such LC Disbursement is made, if the Borrower
shall have received notice of such LC Disbursement prior to 9:00 a.m., Houston time, on such
date, or, if such notice has not been received by the Borrower prior to such time on such date,
then not later than 1:00 p.m., Houston time, on (i) the third day after the Borrower receives such
notice, if such notice is received prior to 9:00 a.m., Houston time, on the day of receipt, or (ii)
 the Business Day immediately following the third day after the Borrower receives such notice, if
such notice is not received prior to such time on the day of receipt; provided that if such LC
Disbursement is less than or equal to $1,000,000, the Borrower shall, subject to the conditions to
Borrowing set forth herein, be deemed to have requested, and the Borrower does hereby request


                                                38
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 135 of 378



under such circumstances, that such payment be financed with a Eurodollar Borrowing with an
Interest Period of one month in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by the resulting
Eurodollar Borrowing. If the Borrower fails to make such payment when due, the Agent shall
notify each New Money Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such New Money Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each New Money Lender shall pay to the Agent its
Applicable Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.05 with respect to New Money Loans made by such New Money Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of the Lenders), and
the Agent shall promptly pay to the Issuing Bank that issued such Letter of Credit the amounts so
received by it from the New Money Lenders. Promptly following receipt by the Agent of any
payment from the Borrower pursuant to this Section 2.08(e), the Agent shall distribute such
payment to the Issuing Bank that issued such Letter of Credit or, to the extent that New Money
Lenders have made payments pursuant to this Section 2.08(e) to reimburse such Issuing Bank,
then to such New Money Lenders and such Issuing Bank as their interests may appear. Any
payment made by a New Money Lender pursuant to this Section 2.08(e) to reimburse any Issuing
Bank for any LC Disbursement (other than the funding of Eurodollar Loans as contemplated
above) shall not constitute a New Money Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement. Any LC Disbursement not reimbursed by the
Borrower or funded as a New Money Loan prior to 1:00 p.m., Houston time on the date such
Disbursement is made, shall bear interest for each such day such Disbursement is outstanding at
rate per annum then applicable to Eurodollar Loans.

                 (f)     Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, any Letter of Credit Agreement or this Agreement, or any term or provision
therein, (ii) any draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by any Issuing Bank under a Letter of Credit issued by such Issuing Bank
against presentation of a draft or other document that does not comply with the terms of such
Letter of Credit or any Letter of Credit Agreement, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for the provisions of
this Section 2.08(f), constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. Neither the Agent, the New Money Lenders nor
any Issuing Bank, nor any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit or any payment or
failure to make any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in transmission or
delivery of any draft, notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any Issuing Bank;
provided that the foregoing shall not be construed to excuse any Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential damages, claims



                                               39
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 136 of 378



in respect of which are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of Credit comply with
the terms thereof. The parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of any Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised all requisite care in
each such determination. In furtherance of the foregoing and without limiting the generality
thereof, the parties agree that, with respect to documents presented which appear on their face to
be in substantial compliance with the terms of a Letter of Credit, the Issuing Bank that issued
such Letter of Credit may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such documents if such
documents are not in strict compliance with the terms of such Letter of Credit.

                (g)     Disbursement Procedures. Each Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for payment under a
Letter of Credit issued by such Issuing Bank. Such Issuing Bank shall promptly notify the Agent
and the Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the Borrower of its obligation
to reimburse such Issuing Bank and the New Money Lenders with respect to any such LC
Disbursement.

                (h)     Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, until the Borrower shall have reimbursed such Issuing Bank for such LC Disbursement
(either with its own funds or a Borrowing under Section 2.08(e)), the unpaid amount thereof
shall bear interest, for each day from and including the date such LC Disbursement is made to
but excluding the date that the Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to Eurodollar Loans. Interest accrued pursuant to this Section 2.08(h)
shall be for the account of such Issuing Bank, except that interest accrued on and after the date of
payment by any New Money Lender pursuant to Section 2.08(e) to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment.

                (i)     Replacement of an Issuing Bank. Any Issuing Bank may be replaced or
resign at any time by written agreement among the Borrower, the Agent, such resigning or
replaced Issuing Bank and, in the case of a replacement, the successor Issuing Bank. The Agent
shall notify the New Money Lenders of any such resignation or replacement of an Issuing Bank.
At the time any such resignation or replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the resigning or replaced Issuing Bank pursuant to
Section 3.05(b). In the case of the replacement of an Issuing Bank, from and after the effective
date of such replacement, (i) the successor Issuing Bank shall have all the rights and obligations
of the replaced Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to “Issuing Bank” shall be deemed to refer to such successor
or to any previous Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the resignation or replacement of an Issuing Bank hereunder, the
resigning or replaced Issuing Bank shall remain a party hereto and shall continue to have all the



                                                40
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 137 of 378



rights and obligations of an Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such resignation or replacement, but shall not be required to issue additional
Letters of Credit.

                (j)    Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Agent or the Majority Lenders demanding
the deposit of cash collateral pursuant to this Section 2.08(j), (ii) the Borrower is required to pay
to the Agent the excess attributable to an LC Exposure in connection with any prepayment
pursuant to Section 3.04(c), or (iii) the Borrower is required to Cash Collateralize a Defaulting
Lender’s LC Exposure pursuant to Section 4.03(c)(iii)(B), then the Borrower shall pledge and
deposit with or deliver to the Agent (as a first priority, perfected security interest), for the benefit
of the Issuing Bank, at a location and pursuant to documentation in form and substance
satisfactory to the Agent, an amount in cash in dollars equal to such LC Exposure or excess
attributable to such LC Exposure, as the case may be, as of such date plus any accrued and
unpaid interest thereon. The Borrower hereby grants to the Agent, for the benefit of each Issuing
Bank and the New Money Lenders, an exclusive first priority and continuing perfected security
interest in and Lien on such account and all cash, checks, drafts, certificates and instruments, if
any, from time to time deposited or held in such account, all deposits or wire transfers made
thereto, any and all investments purchased with funds deposited in such account, all interest,
dividends, cash, instruments, financial assets and other Property from time to time received,
receivable or otherwise payable in respect of, or in exchange for, any or all of the foregoing, and
all proceeds, products, accessions, rents, profits, income and benefits therefrom, and any
substitutions and replacements therefor. The Borrower’s obligation to deposit amounts pursuant
to this Section 2.08(j) shall be absolute and unconditional, without regard to whether any
beneficiary of any such Letter of Credit has attempted to draw down all or a portion of such
amount under the terms of a Letter of Credit, and, to the fullest extent permitted by applicable
law, shall not be subject to any defense or be affected by a right of set-off, counterclaim or
recoupment which any Debtor may now or hereafter have against any such beneficiary, any
Issuing Bank, the Agent, the New Money Lenders or any other Person for any reason
whatsoever. Such deposit shall be held as collateral securing the payment and performance of
the Borrower’s and any Guarantor’s obligations under this Agreement and the other Loan
Documents. The Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account; provided that investments of funds in such account in
investments permitted by Section 9.05(d) or Section 9.05(f) may be made at the option of the
Borrower at its direction, risk and expense. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the Agent to reimburse,
on a pro rata basis, each Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated, be applied to satisfy other obligations of the Borrower and the
Guarantors, if any, under this Agreement or the other Loan Documents. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the occurrence of an
Event of Default or pursuant to Section 4.03(c)(iii)(B) as a result of a Defaulting Lender, and the
Borrower is not otherwise required to pay to the Agent the excess attributable to an LC Exposure
in connection with any prepayment pursuant to Section 3.04(c), then such amount (to the extent
not applied as aforesaid) shall be returned to the Borrower within three (3) Business Days after



                                                  41
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 138 of 378



all Events of Default have been cured or waived or the events giving rise to such Cash
Collateralization pursuant to Section 4.03(c)(iii)(B) have been satisfied or resolved.

       Section 2.09 Collateral; Guarantees.

                 (a)   Priority and Liens. The parties hereto acknowledge and agree that, upon
entry of the DIP Orders and the delivery and execution of this Agreement, the Obligations shall
at all times be secured and perfected pursuant to, and have the superpriority claims and liens as
set forth in, the DIP Orders and herein.

               (b)    Payment of Obligations. On the Termination Date, the Lenders shall be
entitled to immediate payment of all Obligations without further application to, or order of, the
Bankruptcy Court.

                (c)    No Discharge; Survival of Claims. Each Debtor agrees that (a) any
Confirmation Order entered in the Bankruptcy Cases shall not discharge or otherwise affect in
any way any of the Obligations, other than after the payment in full in cash to the Secured Parties
of all Obligations (and the Cash Collateralization of all outstanding Letters of Credit in amount
and subject to documentation satisfactory to the Issuing Bank) and termination of the
Commitments on or before the effective date of an Approved Plan of Reorganization and (b) to
the extent the Obligations are not satisfied in full, (i) the Obligations shall not be discharged by
the entry of a Confirmation Order (and each Loan Party, pursuant to Section 1141(d)(4) of the
Bankruptcy Code, hereby waives any such discharge) and (ii) the Superpriority Claim granted to
the Agent, the Lenders, the Secured Swap Parties and the Secured Cash Management Providers
pursuant to the DIP Order and the Liens granted to the Agent pursuant to the DIP Order shall not
be affected in any manner by the entry of a Confirmation Order.

               (d)    Perfection and Protection of Security Interests and Liens. The Loan Parties
will from time to time deliver to the Agent all financing statements, amendments, assignments
and continuation statements, extension agreements and other documents, properly completed and
executed (and acknowledged when required) by each Loan Party, as applicable, in form and
substance satisfactory to the Agent, in each case, which the Agent requests for the purpose of
perfecting, confirming, or protecting its lien and security interest in Collateral for the purpose of
securing the Obligations.

               (e)     Offset. Subject to the terms and conditions set forth in the applicable DIP
Order, to secure the payment and performance of the Obligations, each Debtor hereby grants the
Agent and each Lender a security interest, lien, and right of offset, each of which shall be in
addition to all other interests, liens, and rights of the Agent at common law, under this
Agreement and the other Loan Documents, or otherwise, and each of which shall be upon and
against (i) any and all monies, securities or other property (and the proceeds therefrom) of the
Debtors now or hereafter held or received by or in transit to the Agent or any Lender from or for
the account of any Debtor, whether for safekeeping, custody, pledge, transmission, collection or
otherwise, any and all deposits (general or special, time or demand, provisional or final) of any
Debtor with the Agent or any Lender, and (ii) any other credits and claims of any Debtor at any
time existing against the Agent or any Lender, including claims under certificates of deposit.
During the existence of any Event of Default, the Agent or any Lender is hereby authorized to


                                                 42
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 139 of 378



foreclose upon, offset, appropriate, and apply, at any time and from time to time, without notice
to any Debtor, any and all items hereinabove referred to against the Obligations then due and
payable.

                (f)     The direct or indirect value of the consideration received and to be
received by such Guarantor in connection herewith is reasonably worth at least as much as the
liability and obligations of each Guarantor hereunder and under the other Loan Documents, and
the incurrence of such liability and obligations in return for such consideration may reasonably
be expected to benefit each Guarantor, directly or indirectly.

                (g)      The Bankruptcy Cases were commenced on the Petition Date in
accordance with applicable law and proper notice thereof and the proper notice for (i) the
motions seeking approval of the Loan Documents and the DIP Facility and (ii) the hearings for
the approval of the Interim Order and the Final Order were given in each case. The Borrower has
given, on a timely basis as specified in the Interim Order, all notices required to be given on or
prior to the date of this representation to all parties specified in the Interim Order.

               (h)    All Obligations of the Debtors to the Lenders under the Loan Documents,
including all Loans made under the DIP Facility, shall, subject to the Carve-Out, at all times:

                       (i)     pursuant to Bankruptcy Code section 364(c)(1), be entitled to joint
       and several Superpriority Claim status in the Bankruptcy Case, which claims in respect of
       the New Money Facility and the Refinancing Facility shall be pari passu and shall be
       senior in priority and payment to the obligations under the Existing Credit Agreement;

                       (ii)    pursuant to Bankruptcy Code section 364(c)(2), be secured by a
       perfected first priority Lien on the Collateral to the extent that such Collateral is not
       subject to valid, perfected and non-avoidable liens as of the Petition Date or liens that
       were in existence immediately prior to the Petition Date that are perfected as permitted by
       Section 546(b) of the Bankruptcy Code;

                      (iii) pursuant to Bankruptcy Code section 364(c)(3), be secured by a
       perfected junior lien on all assets of the Loan Parties, to the extent that such assets are
       subject to a valid, perfected and non-avoidable Liens as of the Petition Date or liens that
       were in existence immediately prior to the Petition Date that are perfected as permitted by
       Section 546(b) of the Bankruptcy Code; and

                      (iv)    pursuant to Bankruptcy Code section 364(d), be secured by a
       perfected superpriority priming Lien on all Collateral to the extent that such Collateral is
       subject to valid, perfected and non-avoidable liens in favor of third parties as of the
       commencement of the Bankruptcy Case, including, all accounts receivable, inventory,
       real and personal property, plant and equipment of the Loan Parties that secure the
       obligations of the Loan Parties under the Existing Credit Agreement and the Existing
       Second Lien Credit Agreement.

                             ARTICLE III
        PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES



                                               43
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 140 of 378



        Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Agent for the account of each Lender the then unpaid principal amount of each Loan
on the Termination Date.

       Section 3.02 Interest.

                (a)    ABR Loans. Each ABR Loan comprising an ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin, but in no event to exceed the
Highest Lawful Rate.

              (b)     Eurodollar Loans. Each Eurodollar Loan comprising a Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Eurodollar Loan plus the Applicable Margin, but in no event to exceed the Highest Lawful Rate.

               (c)     Post-Default Rate. Notwithstanding the foregoing, if an Event of Default
has occurred and is continuing, or if any principal of or interest on any Loan or any fee or other
amount payable by the Borrower or any Guarantor hereunder or under any other Loan Document
is not paid when due, whether at stated maturity, upon acceleration or otherwise, then all New
Money Loans outstanding, shall bear interest, after as well as before judgment, at the Alternate
Base Rate or the Adjusted LIBO Rate, as applicable, plus the Applicable Margin, plus two
percent (2%), but in no event to exceed the Highest Lawful Rate.

                (d)     Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on, with respect to any ABR Loan or Eurodollar Loan, the last Business Day of each
calendar month and on the Termination Date; provided that (A) interest accrued pursuant to
Section 3.02(c) shall be payable on demand, (B) in the event of any repayment or prepayment of
any Loan (other than an optional prepayment of an ABR Loan prior to the Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, and (C) in the event of any conversion of any Eurodollar Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan shall be payable on
the effective date of such conversion.

                (e)     Interest Rate Computations. All interest hereunder shall be computed on
the basis of a year of 360 days, unless such computation would exceed the Highest Lawful Rate,
in which case interest shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), except that interest computed by reference to the Alternate Base Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBO Rate shall be determined by the Agent, and
such determination shall be conclusive absent manifest error, and be binding upon the parties
hereto.

       Section 3.03 Alternate Rate of Interest. If prior to the commencement of any Interest
Period for a Eurodollar Borrowing:




                                               44
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 141 of 378



               (a)    the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining the Adjusted
LIBO Rate or the LIBO Rate for such Interest Period; or

                (b)   the Agent is advised by the Majority Lenders that the Adjusted LIBO Rate
or LIBO Rate, as applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Agent shall give notice thereof to the Borrower and the Lenders by telephone or
telecopy as promptly as practicable thereafter and, until the Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (i) any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (ii) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing.

       Section 3.04 Prepayments.

                (a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with Section 3.04(b) and payment of applicable breakage costs, if any, under Section
5.02. Notwithstanding the foregoing, no voluntary prepayment of Refinanced Loans may be
made until all New Money Loans and all other Obligations in respect thereof have been paid in
full in cash and all Commitments have been terminated.

               (b)    Notice and Terms of Optional Prepayment. The Borrower shall notify the
Agent by telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 noon, Houston time, three
(3) Business Days before the date of prepayment, or (ii) in the case of prepayment of an ABR
Borrowing, not later than 12:00 noon, Houston time, one (1) Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid. Promptly following receipt
of any such notice relating to a Borrowing, the Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided in
Section 2.02(c). Each prepayment of a Borrowing shall be applied ratably to the Loans included
in the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 3.02 and any payments to the extent required by Section 5.02.

               (c)     Mandatory Prepayments.

                     (i)    If, after giving effect to any termination or reduction of the
       Aggregate Commitments pursuant to Section 2.06(b), or for any other reason, the total
       Revolving Credit Exposures exceeds the total Available Commitments, then the
       Borrower shall (A) prepay the New Money Loans, to be applied ratably to each New
       Money Lender, on the date of such termination or reduction in an aggregate principal
       amount equal to such excess, and (B) if any excess remains after prepaying all of the



                                                45
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 142 of 378



       Borrowings as a result of an LC Exposure, Cash Collateralize such excess as provided in
       Section 2.08(j).

                       (ii)    Subject to the payment priorities set forth in the DIP Orders, if the
       Debtors (A) sell any Property outside of the ordinary course of business pursuant to
       Section 9.12(d) or otherwise sell any Property outside of the ordinary course of business
       as not otherwise permitted by this Agreement or (B) receive any insurance proceeds or
       condemnation proceeds, in each case, including when an Event of Default exists, then the
       Borrower shall prepay the Refinanced Loans (ratably to each Refinancing Lender) in an
       aggregate amount equal to the lesser of (x) 100% of Net Cash Proceeds received from
       such sale or proceeds and (y) the aggregate principal amount of Refinanced Loans then
       outstanding. The Borrower shall be obligated to make such prepayment and/or Cash
       Collateralize such excess on the date it or any Subsidiary receives cash proceeds;
       provided that all payments required to be made pursuant to this Section 3.04(c)(ii) must
       be made on or prior to the Termination Date. Each prepayment pursuant to this Section
       3.04(c)(ii) shall be applied ratably to the Refinanced Loans. Prepayments pursuant to this
       Section 3.04(c)(ii) shall be accompanied by accrued interest to the extent any interest
       under such Loans being repaid remains unpaid.

               (d)     No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under Section 5.02.

             (e)     No Effect on Secured Swap Agreements and Secured Cash Management
Agreements. Prepayments permitted or required under this Section 3.04 shall not affect the
Borrower’s obligation to continue making payments under any Secured Swap Agreement or
Secured Cash Management Agreement, as applicable, each of which shall remain in full force
and effect notwithstanding such prepayment, subject to the terms of such Secured Swap
Agreement or Secured Cash Management Agreement, as applicable.

       Section 3.05 Fees.

                (a)     Commitment Fees. The Borrower agrees to pay to the Agent for the
account of each New Money Lender (subject to Section 4.03(c)(i) and in accordance with each
such Lender’s Applicable Percentage) a commitment fee, which shall accrue at the Commitment
Fee Rate on the average daily amount of the unused amount of the Commitment of such New
Money Lender during the period from and including the Interim Facility Effective Date to but
excluding the Termination Date, provided, that, during the Interim Period, the commitment fee
shall be calculated based on the Interim Facility Cap. Accrued commitment fees shall be payable
monthly in arrears on the last day of each calendar month and on the Termination Date,
commencing on the first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case such commitment fees shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

              (b)   Letter of Credit Fees. The Borrower agrees to pay (i) to the Agent for the
account of each Lender (subject to Section 4.03(c)(iii)) a participation fee with respect to its


                                                46
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 143 of 378



participations in Letters of Credit, which shall accrue at the same Applicable Margin used to
determine the interest rate applicable to Eurodollar Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement to but excluding
the later of the date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, (ii) to each Issuing Bank a fronting fee equal to 0.50%
per annum on the face amount of each Letter of Credit issued by such Issuing Bank hereunder,
provided that in no event shall such fee be less than $500 and (iii) to each Issuing Bank, for its
own account, its standard fees with respect to the amendment, renewal or extension of any Letter
of Credit issued by such Issuing Bank or processing of drawings thereunder. Participation fees
and fronting fees accrued shall be payable in arrears on the last Business Day of each calendar
month, commencing on the first such date to occur after the date of this Agreement; provided
that all such fees shall be payable on the Termination Date and any such fees accruing after the
Termination Date shall be payable on demand. Any other fees payable to an Issuing Bank
pursuant to this Section 3.05(b) shall be payable within ten (10) days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of 360 days, unless
such computation would exceed the Highest Lawful Rate, in which case such fees shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and shall be payable for
the actual number of days elapsed (including the first day but excluding the last day).

              (c)    Agent Fees. The Borrower agrees to pay to the Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Agent.

               (d)     Up-Front Fees. The Borrower agrees to pay to the Agent, for the ratable
benefit of each New Money Lender, an up-front fee (the “Up-Front Fee”) on the Aggregate
Commitments of New Money Loans, which shall be earned and due and payable in the following
manner: (i) on the Interim Facility Effective Date, in an amount equal to 1.75% of the Interim
Facility Cap, and (ii) on the Final Facility Effective Date, in an amount equal to (1) 1.75% of
(2) the Aggregate Commitments less the Interim Facility Cap.

                              ARTICLE IV
          PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS.

       Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

               (a)    Payments by the Borrower. The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 5.01, Section 5.02, Section 5.03 or
otherwise) prior to 1:00 p.m., Houston time, on the date when due, in immediately available
funds, without defense, deduction, recoupment, set-off or counterclaim. Fees, once paid, shall be
fully earned and shall not be refundable under any circumstances. Any amounts received after
such time on any date may, in the discretion of the Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Agent at its offices specified in Section 12.01, except payments to
be made directly to an Issuing Bank as expressly provided herein and except that payments
pursuant to Section 5.01, Section 5.02, Section 5.03 and Section 12.03 shall be made directly to


                                               47
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 144 of 378



the Persons entitled thereto. The Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

              (b)     Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied (i) first, towards
payment of interest and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and (ii) second,
towards payment of principal and unreimbursed LC Disbursements then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal and unreimbursed
LC Disbursements then due to such parties.

                (c)     Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans and participations
in LC Disbursements and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on their respective
Loans and participations in LC Disbursements; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent of such recovery,
without interest, and (ii) the provisions of this Section 4.01(c) shall not be construed to apply to
any payment made by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this Section 4.01(c) shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such Lender were a
direct creditor of the Borrower in the amount of such participation.

       Section 4.02 Presumption of Payment by the Borrower. Unless the Agent shall have
received notice from the Borrower prior to the date on which any payment is due to the Agent for
the account of the Lenders or any Issuing Bank that the Borrower will not make such payment,
the Agent may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or such Issuing Bank, as the case may be, severally



                                                48
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 145 of 378



agrees to repay to the Agent forthwith on demand the amount so distributed to such Lender or
such Issuing Bank with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Agent in accordance with banking industry
rules on interbank compensation.

       Section 4.03 Payments and Deductions by the Agent; Defaulting Lenders.

               (a)     Certain Deductions by the Agent. If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.05(a), Section 2.05(b), Section 2.08(d),
Section 2.08(e) or Section 4.02 then the Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the Agent for the account
of such Lender to satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

               (b)    Payments and Deductions to Defaulting Lenders.

                      (i)      The Borrower shall have the right, to the extent permitted by
       applicable law, to setoff any amounts owed to it by any Defaulting Lender or any of such
       Defaulting Lender’s Affiliates in respect of deposit liabilities against amounts due by the
       Borrower or any Guarantor to such Defaulting Lender or its Affiliates under this
       Agreement, provided that the amount of such set-off shall not exceed the amount of such
       Defaulting Lender’s Revolving Credit Exposures and interest. Further, if any Lender
       shall fail to make any payment required to be made by it pursuant to Section 2.05(a),
       Section 2.08(d), Section 2.08(e) or Section 4.02 then the Agent may, in its discretion
       (notwithstanding any contrary provision hereof), apply any amounts thereafter received
       by the Agent for the account of such Lender to satisfy such Lender’s obligations under
       such Sections until all such unsatisfied obligations are fully paid in cash.

                       (ii)   If a Defaulting Lender (or a Lender who would be a Defaulting
       Lender but for the expiration of the relevant grace period) as a result of the exercise of a
       set-off shall have received a payment in respect of its Revolving Credit Exposure which
       results in its Revolving Credit Exposure being less than its Applicable Percentage of the
       aggregate Revolving Credit Exposures, then no payments will be made to such
       Defaulting Lender until such time as all amounts due and owing to the Lenders have been
       equalized in accordance with each of the Lenders respective pro rata share of the
       Obligations. Further, if at any time prior to the acceleration or maturity of the Loans, the
       Agent shall receive any payment in respect of principal of a Loan or a reimbursement of
       an LC Disbursement while one or more Defaulting Lenders shall be party to this
       Agreement, the Agent shall apply such payment first to the Borrowing(s) for which such
       Defaulting Lender(s) shall have failed to fund its pro rata share until such time as such
       Borrowing(s) are paid in full or each Lender (including each Defaulting Lender) is owed
       its Applicable Percentage of all Loans then outstanding. After acceleration or maturity of
       the Loans, subject to the first sentence of this Section 4.03(b), all principal will be paid
       ratably as provided in Section 10.02(c).




                                               49
    Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 146 of 378



               (c)     Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as such Lender is a Defaulting Lender:

                   (i)    Fees shall cease to accrue on the unfunded portion of the
       Commitment of such Defaulting Lender pursuant to Section 3.05.

                      (ii)   The Commitment and the Revolving Credit Exposure of such
       Defaulting Lender shall not be included in determining whether all Lenders, the Majority
       Lenders or the Required Lenders, as applicable, have taken or may take any action
       hereunder (including any consent to any amendment or waiver pursuant to
       Section 12.02); provided that any waiver, amendment or modification requiring the
       consent of all Lenders or each affected Lender which affects such Defaulting Lender
       differently than other affected Lenders shall require the consent of such Defaulting
       Lender.

                     (iii) if any LC Exposure exists at the time a Lender becomes a
       Defaulting Lender then:

                              (A)    all or any part of the LC Exposure of such Defaulting
              Lender shall be reallocated among the Non-Defaulting Lenders in accordance
              with their respective Applicable Percentages (for the purposes of such reallocation
              the Defaulting Lender’s Commitment shall be disregarded in determining the
              Non-Defaulting Lender’s Applicable Percentage) but only to the extent (1) the
              sum of all Non-Defaulting Lenders’ Revolving Credit Exposures plus such
              Defaulting Lender’s LC Exposure does not exceed the total of all Non-Defaulting
              Lenders’ Commitments, (2) the conditions set forth in Section 6.03 are satisfied at
              such time and (3) the sum of each Non-Defaulting Lender’s Revolving Credit
              Exposure plus its reallocated share of such Defaulting Lender’s LC Exposure
              does not exceed such Non-Defaulting Lender’s Commitment; provided that,
              subject to Section 12.22, no reallocation hereunder shall constitute a waiver or
              release of any claim of any party hereunder against a Defaulting Lender arising
              from that Lender having become a Defaulting Lender, including any claim of a
              Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
              exposure following such reallocation;

                             (B)     if the reallocation described in Section 4.03(c)(iii)(A)
              cannot, or can only partially, be effected, then the Borrower shall within one
              Business Day following notice by the Agent Cash Collateralize for the benefit of
              the Issuing Bank only the Borrower’s obligations corresponding to such
              Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
              pursuant to Section 4.03(c)(iii)(A)) in accordance with the procedures set forth in
              Section 2.08(j) for so long as such LC Exposure is outstanding and the relevant
              Defaulting Lender remains a Defaulting Lender;

                           (C)    if the Borrower Cash Collateralizes any portion of such
              Defaulting Lender’s LC Exposure pursuant to Section 4.03(c)(iii)(B), then the


                                              50
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 147 of 378



               Borrower shall not be required to pay any fees to such Defaulting Lender pursuant
               to Section 3.05(b) with respect to such Defaulting Lender’s LC Exposure during
               the period such Defaulting Lender’s LC Exposure is Cash Collateralized;

                             (D)    if the LC Exposure of the Non-Defaulting Lenders is
               reallocated pursuant to Section 4.03(c)(iii)(A), then the fees payable to the
               Lenders pursuant to Section 3.05(a) and Section 3.05(b) shall be adjusted in
               accordance with such Non-Defaulting Lenders’ Applicable Percentages; or

                              (E)     if all or any portion of such Defaulting Lender’s LC
               Exposure is neither Cash Collateralized nor reallocated pursuant to
               Section 4.03(c)(iii)(A) or Section 4.03(c)(iii)(B), then, without prejudice to any
               rights or remedies of the Issuing Bank or any Lender hereunder, all commitment
               fees that otherwise would have been payable to such Defaulting Lender (solely
               with respect to the portion of such Defaulting Lender’s Commitment that was
               utilized by such LC Exposure) and letter of credit fees payable under
               Section 3.05(b) with respect to such Defaulting Lender’s LC Exposure shall be
               payable to the Issuing Bank until such LC Exposure is Cash Collateralized and/or
               reallocated.

               (d)     So long as any Lender is a Defaulting Lender, the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is satisfied that the related
exposure and the Defaulting Lender’s then outstanding LC Exposure will be 100% covered by
the Commitments of the Non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 4.03(c)(iii)(B), and participating interests in any such
newly issued or increased Letter of Credit shall be allocated among Non-Defaulting Lenders in a
manner consistent with Section 4.03(c)(iii)(A) (and Defaulting Lenders shall not participate
therein).

                 (e)     If the Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such Lender commits to
extend credit, the Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Issuing Bank shall have entered into arrangements with the Borrower or such
Lender, satisfactory to the Issuing Bank, as the case may be, to defease any risk to it in respect of
such Lender hereunder.

               (f)      In the event that the Agent, the Borrower and the Issuing Bank each agrees
that a Defaulting Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall purchase at par such
of the Loans and/or participations in Letters of Credit of the other Lenders as the Agent shall
determine may be necessary in order for such Lender to hold such Loans and/or participations in
Letters of Credit in accordance with its Applicable Percentage.




                                                 51
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 148 of 378



                             ARTICLE V
    INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

       Section 5.01 Increased Costs.

               (a)    Eurodollar Changes in Law. If any Change in Law shall:

                      (i)   impose, modify or deem applicable any reserve, special deposit or
       similar requirement against assets of, deposits with or for the account of, or credit
       extended by, any Lender (except any such reserve requirement reflected in the Adjusted
       LIBO Rate);

                       (ii)     subject any Lender or other recipient of any payment under this
       Agreement or under any other Loan Document to any Taxes (other than (A) Indemnified
       Taxes and (B) Excluded Taxes) on its loans, loan principal, letters of credit,
       commitments, or other obligations, or its deposits, reserves, other liabilities or capital
       attributable thereto; or

                      (iii) impose on any Lender or the London interbank market any other
       condition affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such Lender of making or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any such Loan) or to
reduce the amount of any sum received or receivable by such Lender (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or reduction suffered.

                (b)    Capital Requirements or Liquidity. If any Lender or any Issuing Bank
determines that any Change in Law regarding capital requirements or liquidity has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing Bank’s capital or on the
capital of such Lender’s or such Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

               (c)     Certificates. A certificate of a Lender or any Issuing Bank setting forth in
reasonable detail the basis of its request and the amount or amounts necessary to compensate
such Lender or such Issuing Bank or its holding company, as the case may be, as specified in
Section 5.01(a) or (b) shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or such Issuing Bank, as the case may be, the amount
shown as due on any such certificate within ten (10) days after receipt thereof.



                                                52
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 149 of 378



                (d)   Effect of Failure or Delay in Requesting Compensation. Failure or delay
on the part of any Lender or any Issuing Bank to demand compensation pursuant to this
Section 5.01 shall not constitute a waiver of such Lender’s or such Issuing Bank’s right to
demand such compensation, provided that no Lender may make any such demand more than 180
days after the Termination Date, nor for any amount which has accrued more than 270 days prior
to such Lender or Issuing Bank delivering the certificate required in Section 5.01(c).

        Section 5.02 Break Funding Payments. In the event of (a) the payment of any principal
of any Eurodollar Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any Eurodollar Loan into an
ABR Loan other than on the last day of the Interest Period applicable thereto, or (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period at the interest
rate which such Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar market.

        A certificate of any Lender setting forth any amount or amounts that such Lender is
entitled to receive pursuant to this Section 5.02 shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount shown as due
on any such certificate within ten (10) days after receipt thereof.

       Section 5.03 Taxes.

               (a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower or any Guarantor shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional sums payable
under this Section 5.03(a)), the Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made, (ii) the
Borrower or such Guarantor shall make such deductions and (iii) the Borrower or such Guarantor
shall pay the full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

              (b)      Payment of Other Taxes by the Borrower. The Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable law.




                                                53
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 150 of 378



               (c)      Indemnification by the Borrower. The Borrower shall indemnify the
Agent, each Lender and each Issuing Bank, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Agent, such Lender or such
Issuing Bank, as the case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 5.03) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate of the Agent, a Lender or an Issuing Bank as to the basis
of such Indemnified Taxes and Other Taxes and the amount of such payment or liability under
this Section 5.03 shall be delivered to the Borrower and shall be conclusive absent manifest
error.

               (d)     Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a Governmental Authority,
the Borrower shall deliver to the Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Agent.

                (e)    Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax under the law of the jurisdiction in which the Borrower is located,
or any treaty to which such jurisdiction is a party, with respect to payments under this Agreement
or any other Loan Document shall deliver to the Borrower (with a copy to the Agent), at the time
or times prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will permit such
payments to be made without withholding or at a reduced rate.

          Without limiting the generality of the foregoing, in the event that the Borrower is a U.S.
Person,

                         (i)    any Lender that is a U.S. Person shall deliver to the Borrower and
          the Agent on or prior to the date on which such Lender becomes a Lender under this
          Agreement (and from time to time thereafter upon the reasonable request of the Borrower
          or the Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
          from U.S. federal backup withholding tax;

                          (ii)   any Foreign Lender shall, to the extent it is legally entitled to do
          so, deliver to the Borrower and the Agent (in such number of copies as shall be requested
          by the recipient) on or prior to the date on which such Foreign Lender becomes a Lender
          under this Agreement (and from time to time thereafter upon the reasonable request of the
          Borrower or the Agent), whichever of the following is applicable:

                               (A)     in the case of a Foreign Lender claiming the benefits of an
                 income tax treaty to which the United States is a party (x) with respect to
                 payments of interest under any Loan Document, executed originals of IRS Form
                 W-8BEN establishing an exemption from, or reduction of, U.S. federal
                 withholding Tax pursuant to the “interest” article of such tax treaty and (y) with


                                                  54
Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 151 of 378



        respect to any other applicable payments under any Loan Document, IRS Form
        W-8BEN establishing an exemption from, or reduction of, U.S. federal
        withholding Tax pursuant to the “business profits” or “other income” article of
        such tax treaty;

                       (B)    executed originals of IRS Form W-8ECI;

                        (C)    in the case of a Foreign Lender claiming the benefits of the
        exemption for portfolio interest under Section 881(c) of the Code, (x) a certificate
        substantially in the form of Exhibit F-1 to the effect that such Foreign Lender is
        not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
        “10 percent shareholder” of the Borrower within the meaning of
        Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation” described
        in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
        (y) executed originals of IRS Form W-8BEN; or

                       (D)     to the extent a Foreign Lender is not the beneficial owner,
        executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
        IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form
        of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
        documents from each beneficial owner, as applicable; provided that if the Foreign
        Lender is a partnership and one or more direct or indirect partners of such Foreign
        Lender are claiming the portfolio interest exemption, such Foreign Lender may
        provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit F-
        4 on behalf of each such direct and indirect partner;

                 (iii) any Foreign Lender shall, to the extent it is legally entitled to do
 so, deliver to the Borrower and the Agent (in such number of copies as shall be requested
 by the recipient) on or prior to the date on which such Foreign Lender becomes a Lender
 under this Agreement (and from time to time thereafter upon the reasonable request of the
 Borrower or the Agent), executed originals of any other form prescribed by applicable
 law as a basis for claiming exemption from or a reduction in U.S. federal withholding
 Tax, duly completed, together with such supplementary documentation as may be
 prescribed by applicable law to permit the Borrower or the Agent to determine the
 withholding or deduction required to be made; and

                 (iv)  if a payment made to a Lender under any Loan Document would
 be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
 fail to comply with the applicable reporting requirements of FATCA (including those
 contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
 deliver to the Borrower and the Agent at the time or times prescribed by law and at such
 time or times reasonably requested by the Borrower or the Agent such documentation
 prescribed by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
 Code) and such additional documentation reasonably requested by the Borrower or the
 Agent as may be necessary for the Borrower and the Agent to comply with their
 obligations under FATCA and to determine that such Lender has complied with such
 Lender’s obligations under FATCA or to determine the amount to deduct and withhold


                                         55
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 152 of 378



       from such payment. Solely for purposes of this clause (D), “FATCA” shall include any
       amendments made to FATCA after the date of this Agreement.

        Each of the Lenders, the Agent and the Issuing Bank agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate in any respect, it
shall update such form or certification or promptly notify the Borrower (and, in the case of the
Lenders, the Agent) in writing of its legal inability to do so.

                 (f)     Refunds. If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been indemnified pursuant to
this Section 5.03 (including by the payment of additional amounts pursuant to this Section 5.03),
it shall pay to the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental Authority with
respect to such refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this clause (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this clause (f), in no event will the indemnified party
be required to pay any amount to an indemnifying party pursuant to this clause (f) the payment
of which would place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and giving rise to
such refund had not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid. This clause (f)
shall not be construed to require any indemnified party to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

                (g)     Indemnification by the Lenders. Each Lender shall severally indemnify
the Agent, within ten (10) days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrower has not already indemnified the Agent
for such Indemnified Taxes and without limiting the obligation of the Borrower to do so), (ii)
any Taxes attributable to such Lender’s failure to comply with the provisions of Section
12.04(c)(ii) relating to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or liability delivered to
any Lender by the Agent shall be conclusive absent manifest error. Each Lender hereby
authorizes the Agent to set off and apply any and all amounts at any time owing to such Lender
under any Loan Document or otherwise payable by the Agent to the Lender from any other
source against any amount due to the Agent under this clause (g).

      Section 5.04 Designation of Different Lending Office. If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant to


                                                56
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 153 of 378



Section 5.03, then such Lender shall use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such Lender, such designation
or assignment (a) would eliminate or reduce amounts payable pursuant to Section 5.01 or
Section 5.03, as the case may be, in the future and (b) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

        Section 5.05 Illegality. Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful for any Lender or its applicable lending office to honor its
obligation to make or maintain Eurodollar Loans either generally or having a particular Interest
Period hereunder, then (a) such Lender shall promptly notify the Borrower and the Agent thereof
and such Lender’s obligation to make such Eurodollar Loans shall be suspended (the “Affected
Loans”) until such time as such Lender may again make and maintain such Eurodollar Loans and
(b) all Affected Loans which would otherwise be made by such Lender shall be made instead as
ABR Loans (and, if such Lender so requests by notice to the Borrower and the Agent, all
Affected Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent that Affected Loans
are so made as (or converted into) ABR Loans, all payments of principal which would otherwise
be applied to such Lender’s Affected Loans shall be applied instead to its ABR Loans.

                                      ARTICLE VI
                                 CONDITIONS PRECEDENT

        Section 6.01 Interim Facility Effective Date. The obligations of the Lenders to enter
into and execute this Agreement and make Loans and other extensions of credit hereunder during
the Interim Period, shall commence on the first Business Day when each of the following
conditions precedent shall have been satisfied (or waived in accordance with Section 12.02) in a
manner satisfactory to the Agent, which day shall be no later than two (2) Business Days after
the entry of the Interim Order (the “Interim Facility Effective Date”):

               (a)     the Petition Date shall have occurred;

               (b)     the Bankruptcy Court shall have entered the Interim Order within five
(5) Business Days following the Petition Date, which Interim Order (i) shall have been entered
on the docket of the Bankruptcy Court, (ii) shall be in full force and effect and shall not have
been vacated, stayed, reversed, modified or amended in any respect without the prior written
consent of the Agent and the Majority Lenders, and (iii) the Loan Parties shall be in compliance
with the terms of the Interim Order in all respects;

               (c)    all first-day motions filed by the Loan Parties (including any motions
related to cash management or any critical vendor or supplier motions) and related orders,
including the Cash Management Order, entered by the Bankruptcy Court in the Bankruptcy
Cases shall be in form and substance reasonably satisfactory to the Agent;




                                                57
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 154 of 378



                (d)    all motions related to the DIP Facility and related orders entered by the
Bankruptcy Court (including the applicable DIP Order) shall be in form and substance
satisfactory to the Agent;

                (e)    the Agent shall have received (i) duly executed and delivered counterparts
(in such numbers as may be requested by the Agent) of this Agreement and the other Loan
Documents to be executed and delivered on or prior to such date, from each party hereto or
thereto, as applicable, signed on behalf of such party, in each case in form and substance
acceptable to the Agent and Lenders, and (ii) the duly executed Notes payable to each Lender
that requests a Note in the principal amount equal to such Lender’s Commitment and Loans;

                (f)   the Agent shall have received a certificate of the Borrower and of each
Guarantor certifying as of the Interim Facility Effective Date (i) resolutions of the board of
directors or other managing body with respect to the authorization of the Borrower or such
Guarantor to execute and deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, (ii) the individuals (A) who are authorized to sign
the Loan Documents to which the Borrower or such Guarantor is a party and (B) who will, until
replaced by another individual duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in connection with
this Agreement and the other Loan Documents to which it is a party, (iii) specimen signatures of
such authorized individuals, and (iv) the articles or certificate of incorporation or formation and
bylaws, operating agreement or partnership agreement, as applicable, of the Borrower and each
Guarantor, in each case, certified as being true and complete. The Agent and the Lenders may
conclusively rely on such certificate until the Agent receives notice in writing from the Borrower
to the contrary;

              (g)   the Agent shall have received certificates of the appropriate state agencies
with respect to the existence, qualification and good standing of the Borrower and each
Guarantor;

             (h)     the Agent shall have received a certificate of insurance coverage of the
Borrower evidencing that the Borrower is carrying insurance in accordance with Section 7.12;

                (i)    subject to the applicable DIP Order, all reasonable and documented pre-
and post-petition fees, charges and expenses including, without limitation, (i) the fees, charges
and expenses of Orrick, Herrington & Sutcliffe, RPA Advisors, LLC, and one local counsel to
the Agent in each applicable jurisdiction, in each case pursuant to invoices delivered to the
Borrower at least three (3) Business Days before the Interim Facility Effective Date, (ii) the
applicable Up-Front Fee set forth in Section 3.05(d), (iii) the fees agreed to in the Fee Letter and
(iv) all other amounts due and payable pursuant to invoices delivered to the Borrower at least
three (3) Business Days before the Interim Facility Effective Date, in each case as required to be
paid to the Agent and Lenders on or before the Interim Facility Effective Date, shall have been
paid;

                (j)    the Agent shall have received a Budget, containing line items of sufficient
detail to reflect the Loan Parties’ projected receipts and disbursements for the 13-week period
commencing on the Petition Date, in form and substance acceptable to the Agent and the


                                                58
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 155 of 378



Majority Lenders and which shall be attached hereto as Exhibit G (the “Initial Budget”), together
with a certificate of the Borrower stating that such Initial Budget has been prepared on a
reasonable basis and in good faith and is based on assumptions believed by the Borrower to be
reasonable at the time made and from the best information then available to the Borrower;

              (k)    the receipt by the Agent of a Borrowing Request in accordance with
Section 2.03, which shall include the intended uses of proceeds in accordance with the Initial
Budget;

                (l)     there shall not exist any action, suit, investigation, litigation or proceeding
pending or threatened (other than the Bankruptcy Cases) in any court or before any
Governmental Authority or facts or circumstances that, in the reasonable opinion of the Agent
and the Majority Lenders, materially and adversely affects any of the transactions contemplated
hereby, or that has or could be reasonably likely to result in a Material Adverse Effect;

                (m)      the holders of the Existing Obligations shall have received adequate
protection in respect of the Liens securing such Existing Obligations pursuant to, and on the
terms set forth in, the Interim Order;

                 (n)     all Obligations shall be secured by a perfected lien and security interest on
all Collateral of the Loan Parties pursuant to, and such Lien and security interest shall have the
priorities set forth in the Interim Order, subject only to the Liens permitted by Section 9.03 and
all filing and recording fees and taxes with respect to such Liens and security interests that are
due and payable as of the Interim Facility Effective Date shall have been duly paid;

               (o)     the Agent shall have received such information as the Agent may
reasonably require, all of which shall be reasonably satisfactory to the Agent in form and
substance, on the title to not less than eighty percent (80%) of the Oil and Gas Properties
evaluated in the most recently delivered Reserve Report;

               (p)    The Agent shall be reasonably satisfied with the environmental condition
of the Oil and Gas Properties of the Borrower and its Subsidiaries;

                (q)    The Agent shall have received a certificate of a Responsible Officer
certifying that the Borrower has received all consents and approvals required by Section 7.03;

                (r)     the Agent and the Lenders shall have received, and be reasonably satisfied
in form and substance with, all documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering rules and
regulations, including but not restricted to the USA PATRIOT Act, and, if the Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, a Beneficial Ownership
Certification in respect of the Borrower;

               (s)     [Reserved]; and

               (t)     the Agent shall have received the duly executed Fee Letter.




                                                  59
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 156 of 378



        For purposes of determining compliance with the conditions specified in this Section
6.01, each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter required thereunder
to be consented to or approved by or acceptable or satisfactory to a Lender unless the Agent shall
have received notice from such Lender prior to the proposed Interim Facility Effective Date
specifying its objection thereto.

       Section 6.02 Final Facility Effective Date. The obligation of each Lender to make its
Loans hereunder and the obligation of the Issuing Bank to issue Letters of Credit hereunder
during the Final Period shall commence as of the Business Day when each of the following
conditions precedent shall have been satisfied or waived in accordance with Section 12.02) in a
manner satisfactory to the Agent (the “Final Facility Effective Date”):

                (a)     the Bankruptcy Court shall have entered the Final Order within thirty-five
(35) days (or such later date consented to by the Agent and the Majority Lenders) following the
entry of the Interim Order, which Final Order shall (i) be in substantially the form of the Interim
Order, with only such modifications thereto as are satisfactory in form and substance to the
Agent, (ii) shall have been entered on the docket of the Bankruptcy Court and (iii) shall be in full
force and effect and shall not have been vacated, stayed, reversed, modified or amended in any
respect without the prior written consent of the Agent and the Majority Lenders;

               (b)     the Borrower shall have paid the Up-Front Fee set forth in Section 3.05(d)
with respect to the Final Facility Effective Date; and

                (c)     the Debtors shall be in compliance in all respects with (i) the DIP Orders
and (ii) subject to application of the Permitted Variance, with the Budget.

        For purposes of determining compliance with the conditions specified in this Section
6.02, each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter required thereunder
to be consented to or approved by or acceptable or satisfactory to a Lender unless the Agent shall
have received notice from such Lender prior to the proposed Final Facility Effective Date
specifying its objection thereto.

         Section 6.03 Conditions Precedent to Each Borrowing. The obligation of each Lender
to make a Loan on the occasion of any Borrowing (including the Refinanced Loans and the
initial funding, if any, of New Money Loans on the Interim Facility Effective Date), and of the
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject to the satisfaction
of the following conditions:

               (a)    at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as applicable, no Default
shall have occurred and be continuing;

              (b)     at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as applicable, no Material
Adverse Effect shall have occurred;



                                                60
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 157 of 378



               (c)    the Agent shall have received a Borrowing Request in accordance with
Section 2.02(d) or a request for a Letter of Credit in accordance with Section 2.08(b), as
applicable, which shall include the intended uses of proceeds in accordance with the Budget;

                 (d)     the representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects after giving effect to such
qualification) on and as of the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, except to the extent any such
representations and warranties are expressly limited to an earlier date, in which case, on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, such representations and warranties shall continue to be true and
correct in all material respects as of such specified earlier date (except that any representation
and warranty that is qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects as of such specified earlier date after giving effect to such qualification);

                (e)     the making of such Loan or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, would not conflict with, or cause any Lender or
the Issuing Bank to violate or exceed, any applicable Governmental Requirement, and no
Change in Law shall have occurred, and no litigation shall be pending or threatened (other than
the Bankruptcy Cases), which does or, with respect to any threatened litigation, seeks to, enjoin,
prohibit or restrain, the making or repayment of any Loan, the issuance, amendment, renewal,
extension or repayment of any Letter of Credit or any participations therein or the consummation
of the transactions contemplated by this Agreement or any other Loan Document;

               (f)    at the time of and immediately after giving effect to each such Borrowing
or the issuance, amendment, renewal or extension of each such Letter of Credit, or both, as
applicable, the aggregate Revolving Credit Exposures for all Lenders shall not exceed the then-
effective Available Commitments;

                (g)    [Reserved];

                (h)    DIP Orders.

                     (i)     The Interim Order (A) shall be in full force and effect and shall not
       have been vacated, reversed, modified, amended or stayed without the written consent of
       the Agent and the Majority Lenders, and (B) shall, without limitation, approve the
       Interim Refinanced Loans.

                     (ii)    The Final Order (A) shall be in full force and effect and shall not
       have been vacated, reversed, modified, amended or stayed without the written consent of
       the Agent and the Majority Lenders, and (B) shall, without limitation, approve the
       Refinanced Loans.

                       (iii)   The Loan Parties shall be in compliance with the applicable DIP
       Order.



                                                 61
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 158 of 378



             (i)      at the time of such Borrowing before giving effect thereto, such
Borrowing shall not trigger a mandatory prepayment under Section 3.04(c);

                (j)     no trustee or examiner shall have been appointed with respect to the Loan
Parties or their Property; and

               (k)     subject to the procedures described in any order of the Bankruptcy Court
regarding payments for professional fees and expenses, if any, all reasonable and documented
fees, charges and expenses (including, without limitation, the fees, charges and expenses of
Orrick, Herrington & Sutcliffe, LLP, RPA Advisors, LLC, one local counsel to the Agent in each
applicable jurisdiction and any other professional advisor, as applicable), in each case pursuant
to invoices delivered to the Borrower at least three (3) Business Days before the date of such
Borrowing, and all other amounts due and payable on or prior to the date of such Borrowing,
required to be paid to the Agent and Lenders on or before the date of such Borrowing shall have
been paid (or will be paid with the proceeds of the Loan authorized under the Interim Order or
the Final Order, as applicable).

        In addition to the other conditions precedent herein set forth, if any Lender becomes, and
during the period it remains, a Defaulting Lender, the Issuing Bank will not be required to issue
any Letter of Credit, or to amend, extend increase or renew any outstanding Letter of Credit (or
increase the face amount thereof, alter the drawing terms thereunder or extend the expiry date
thereof), unless the Issuing Bank is satisfied that any exposure that would result therefrom is
eliminated or fully covered by the commitments of the Non-Defaulting Lenders or by Cash
Collateralization or a combination thereof satisfactory to the Issuing Bank in its sole discretion.

       Each request for a Borrowing and each request for the issuance, amendment, renewal or
extension of any Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in Section 6.03.

                                  ARTICLE VII
                        REPRESENTATIONS AND WARRANTIES

       The Borrower (and each Parent Guarantor, in the case of Section 7.30) represents and
warrants to the Lenders that:

        Section 7.01 Organization; Powers. Subject to any restrictions arising on account of
any Debtor’s status as a “debtor” under the Bankruptcy Code and entry of the DIP Orders, each
Debtor is duly organized, validly existing and, if applicable, in good standing under the laws of
the jurisdiction of its organization, has all requisite power and authority, and has all material
governmental licenses, authorizations, consents and approvals necessary, to own its assets and to
carry on its business as now conducted, and is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required, except where failure to have such
power, authority, licenses, authorizations, consents, approvals and qualifications could not
reasonably be expected to have a Material Adverse Effect.

      Section 7.02 Authority; Enforceability. Subject to any restrictions arising on account of
any Debtor’s status as a “debtor” under the Bankruptcy Code and entry of the DIP Order, the



                                                62
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 159 of 378



Transactions are within the Borrower’s and each Guarantor’s corporate powers and have been
duly authorized by all necessary corporate and, if required, member action (including, without
limitation, any action required to be taken by any class of directors of the Borrower or any other
Person, whether interested or disinterested, in order to ensure the due authorization of the
Transactions). When executed and delivered, each Loan Document to which the Borrower and
any Guarantor is a party will have been duly executed and delivered by the Borrower and such
Guarantor and, upon entry of the Interim Order or the Final Order, as applicable, will constitute a
legal, valid and binding obligation of the Borrower and such Guarantor, as applicable,
enforceable in accordance with its terms, subject to entry of each DIP Order, and further subject
to other applicable bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

        Section 7.03 Approvals; No Conflicts. Subject to the entry of the DIP Order, the
Transactions (a) do not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority or any other third Person (including the members
or any class of directors of the Borrower or any other Person, whether interested or
disinterested), nor is any such consent, approval, registration, filing or other action necessary for
the validity or enforceability of any Loan Document or the consummation of the Transactions,
except such as have been obtained or made and are in full force and effect, and except for the
filing and recording of Security Instruments to perfect the Liens as required by this Agreement
and the applicable DIP Order, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of any Debtor or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture, agreement or other
instrument binding upon any Debtor or its Properties, or give rise to a right thereunder to require
any payment to be made by such Debtor and (d) will not result in the creation or imposition of
any Lien on any Property of any Debtor (other than the Liens and security interests in favor of
the Agent (or any designee) created by the Loan Documents).

       Section 7.04 Financial Position; No Material Adverse Change.

               (a)     The Borrower has heretofore furnished to the Lenders (i) the audited
financial statements of Borrower ended December 31, 2018 and (ii) the unaudited balance sheet
and statements of income, members’ equity and cash flows as of and for the fiscal quarter ended
March 31, 2019. Such financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of Borrower and its Consolidated Subsidiaries
as of such date and for such period in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the unaudited quarterly financial
statements.

                (b)    Since the Petition Date, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material Adverse Effect and
(ii) the business of Debtors has been conducted only in the ordinary course consistent with past
business practices.

              (c)    No Debtor has on the date hereof any material Debt (including
Disqualified Capital Stock), or any contingent liabilities, off-balance sheet liabilities or


                                                 63
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 160 of 378



partnerships, liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments, except as referred to or reflected or
provided for in the Financial Statements.

        Section 7.05 Litigation. Except as set forth on Schedule 7.05, and other than the
Bankruptcy Cases, there are no actions, suits, investigations or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the Borrower or
Parent, threatened against or affecting any Debtor which (a) affect or pertain to the Transactions
or this Agreement or any other Loan Document, or (b) either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect or is not otherwise subject to the
automatic stay as a result of the Bankruptcy Cases.

       Section 7.06 Environmental Matters. Except as could not be reasonably expected to
have a Material Adverse Effect (or with respect to (c), (d) and (e) below, where the failure to
take such actions could not be reasonably expected to have a Material Adverse Effect):

               (a)     neither any Property of any Debtor nor the operations conducted thereon
violate any order or requirement of any court or Governmental Authority or any Environmental
Laws;

                (b)    no Property of any Debtor nor the operations currently conducted thereon
or, to the knowledge of the Borrower, by any prior owner or operator of such Property or
operation, are in violation of or subject to any existing, pending or threatened action, suit,
investigation, inquiry or proceeding by or before any court or Governmental Authority or to any
remedial obligations under Environmental Laws;

               (c)      all notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, required to be obtained or filed in connection with the operation or use of
any and all Property of any Debtor, including, without limitation, past or present treatment,
storage, disposal or release of a hazardous substance, oil and gas waste or solid waste into the
environment, have been duly obtained or filed or requested, and each Debtor is in compliance
with the terms and conditions of all such notices, permits, licenses and similar authorizations;

               (d)    all hazardous substances, solid waste and oil and gas waste, if any,
generated at any and all Property of any Debtor have in the past been transported, treated and
disposed of in accordance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and, to the knowledge
of the Borrower, all such transport carriers and treatment and disposal facilities have been and
are operating in compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and are not the subject
of any existing, pending or threatened action, investigation or inquiry by any Governmental
Authority in connection with any Environmental Laws;

               (e)    the Borrower has taken all steps reasonably necessary to determine and
has determined that no oil, hazardous substances, solid waste or oil and gas waste, have been
disposed of or otherwise released and there has been no threatened release of any oil, hazardous
substances, solid waste or oil and gas waste on or to any Property of any Debtor except in



                                                64
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 161 of 378



compliance with Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment;

               (f)    to the extent applicable, all Property of each Debtor currently satisfies all
design, operation, and equipment requirements imposed by the OPA, and the Borrower does not
have any reason to believe that such Property, to the extent subject to the OPA, will not be able
to maintain compliance with the OPA requirements during the term of this Agreement; and

               (g)     no Debtor has any known contingent liability or Remedial Work in
connection with any release or threatened release of any oil, hazardous substance, solid waste or
oil and gas waste into the environment.

       Section 7.07 Compliance with the Laws and Agreements; No Defaults.

               (a)      Each Debtor is in compliance with all Governmental Requirements
applicable to it or its Property and all agreements and other instruments binding upon it or its
Property and, subject to any restrictions arising on account of any Debtor’s status as a “debtor”
under the Bankruptcy Code, possesses all licenses, permits, franchises, exemptions, approvals
and other authorizations granted by Governmental Authorities necessary for the ownership of its
Property and the present conduct of its business, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material Adverse Effect.

               (b)     Except to the extent subject to the automatic stay under the Bankruptcy
Cases, no Debtor is (i) in default nor has any event or circumstance occurred which, but for the
expiration of any applicable grace period or the giving of notice, or both, would constitute a
default or would require any Debtor to Redeem or make any offer to Redeem all or any portion
of any Debt outstanding under any indenture, note, credit agreement or instrument pursuant to
which any Material Indebtedness is outstanding or by which any Debtor or any of such Debtor’s
Properties is bound or (ii) in the actual knowledge of a Responsible Officer of such Debtor, in
material default under any material contract.

               (c)    No Default has occurred and is continuing.

        Section 7.08 Investment Company Act. No Debtor is an “investment company” or a
company “controlled” by an “investment company,” within the meaning of, or subject to
regulation under, the Investment Company Act of 1940, as amended.

       Section 7.09 Taxes. Each Debtor has timely filed or caused to be filed all Tax returns
and reports required to have been filed and has paid or caused to be paid all Taxes required to
have been paid by it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Debtor has set aside on its books adequate reserves in
accordance with GAAP, (b) to the extent otherwise excused or prohibited by the Bankruptcy
Code and not otherwise authorized by the Bankruptcy Court or (c) to the extent that the failure to
do so could not reasonably be expected to result in a Material Adverse Effect.

       Section 7.10 ERISA.




                                                65
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 162 of 378



      Except to the extent excused by the Bankruptcy Court or as a result of the filing of the
Bankruptcy Cases:

               (a)   Each Debtor and each ERISA Affiliate have complied in all material
respects with ERISA and, where applicable, the Code regarding each Plan, if any.

             (b)    Each Plan, if any, is, and has been, maintained in substantial compliance
with ERISA and, where applicable, the Code.

               (c)    No act, omission or transaction has occurred that could result in
imposition on any Debtor or any ERISA Affiliate (whether directly or indirectly) of (i) either a
civil penalty assessed pursuant to subsections (c), (i) or (l) of section 502 of ERISA or a tax
imposed pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary duty liability
damages under section 409 of ERISA.

               (d)     No Plan (other than a defined contribution plan) or any trust created under
any such Plan has been terminated since September 2, 1974. No liability to the PBGC (other
than for the payment of current premiums which are not past due) by any Debtor or any ERISA
Affiliate has been or is expected by such Debtor or ERISA Affiliate to be incurred with respect
to any Plan. No ERISA Event with respect to any Plan has occurred.

                (e)    Full payment when due has been made of all amounts which any Debtor
or any ERISA Affiliate is required under the terms of each Plan, if any, or applicable law to have
paid as contributions to such Plan as of the date hereof, and no accumulated funding deficiency
(as defined in section 302 of ERISA and section 412 of the Code), whether or not waived, exists
with respect to any Plan.

               (f)     The actuarial present value of the benefit liabilities under each Plan, if
any, which is subject to Title IV of ERISA does not, as of the end of the Borrower’s most
recently ended fiscal year, exceed the current value of the assets (computed on a plan termination
basis in accordance with Title IV of ERISA) of such Plan allocable to such benefit liabilities.
The term “actuarial present value of the benefit liabilities” shall have the meaning specified in
section 4041 of ERISA.

                (g)     No Debtor nor any ERISA Affiliate sponsors, maintains, or contributes to
an employee welfare benefit plan, as defined in section 3(1) of ERISA, including, without
limitation, any such plan maintained to provide benefits to former employees of such entities,
that may not be terminated by the Borrower, any of its Subsidiaries or any ERISA Affiliate in its
sole discretion at any time without any material liability.

                (h)   No Debtor nor any ERISA Affiliate sponsors, maintains or contributes to,
or has at any time in the six-year period preceding the date hereof sponsored, maintained or
contributed to, any Multiemployer Plan.

                 (i)    No Debtor nor any ERISA Affiliate is required to provide security under
section 401(a)(29) of the Code due to a Plan amendment that results in an increase in current
liability for the Plan.



                                                66
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 163 of 378



        Section 7.11 Disclosure; No Material Misstatements. None of the reports, financial
statements, certificates or other information furnished by or on behalf of any Debtor to the Agent
or any Lender or any of their Affiliates in connection with the negotiation of this Agreement or
any other Loan Document or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished) contains any material misstatement
of fact or omits to state any material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time. There is no fact
peculiar to any Debtor other than as set forth in the DIP Orders that could reasonably be
expected to have a Material Adverse Effect or in the future is reasonably likely to have a
Material Adverse Effect and which has not been set forth in this Agreement or the Loan
Documents or the other documents, certificates and statements furnished to the Agent or the
Lenders by or on behalf of any Debtor prior to, or on, the date hereof in connection with the
transactions contemplated hereby. There are no statements or conclusions in any Reserve Report
which are based upon or include misleading information or fail to take into account material
information regarding the matters reported therein.

         Section 7.12 Insurance. The Debtors have, (i) all insurance policies sufficient for the
compliance by each of them with all material Governmental Requirements and all material
agreements and (ii) insurance coverage in at least amounts and against such risk (including,
without limitation, public liability) that are usually insured against by companies similarly
situated and engaged in the same or a similar business for the assets and operations of the
Debtors. The Agent and the Lenders have been named as additional insureds in respect of such
liability insurance policies and the Agent has been named as loss payee with respect to Property
loss insurance.

         Section 7.13 Restriction on Liens. Subject to any restrictions arising on account of any
Debtor’s status as a “debtor” under the Bankruptcy Code, no Debtor is a party to any material
agreement or arrangement (other than any Existing Second Lien Loan Documents), or, other than
as a result of the Bankruptcy Cases, subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to the Agent and the Lenders on or in
respect of their Properties to secure the Obligations.

        Section 7.14 Subsidiaries. Except as set forth on Schedule 7.14 or as disclosed in
writing from time to time to the Agent (which shall promptly furnish a copy to the Lenders),
which shall be a supplement to Schedule 7.14, the Borrower has no Subsidiaries. No Debtor has
any Foreign Subsidiaries. Each Debtor set forth on Schedule 7.14 (as supplemented from time to
time) is a Wholly-Owned Subsidiary. The Parent does not directly own any Equity Interests in
any Person other than Equity Interests in the Borrower and Legacy GP, and Legacy GP does not
directly own any Equity Interests in any Person other than Equity Interests in the Borrower.

        Section 7.15 Location of Business and Offices. The Borrower’s jurisdiction of
organization is Delaware; the name of the Borrower as listed in the public records of its
jurisdiction of organization is Legacy Reserves LP, and the organizational identification number
of the Borrower in its jurisdiction of organization is 4038949 (or as set forth in a notice delivered
to the Agent pursuant to Section 8.01(n)). The Borrower’s principal place of business and chief


                                                 67
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 164 of 378



executive offices are located at the address specified in Section 12.01 (or as set forth in a notice
delivered pursuant to Section 8.01(n)). Each Subsidiary’s jurisdiction of organization, name as
listed in the public records of its jurisdiction of organization, organizational identification
number in its jurisdiction of organization, and the location of its principal place of business and
chief executive office is stated on Schedule 7.15 (or as set forth in a notice delivered pursuant to
Section 8.01(n)).

       Section 7.16 Properties; Titles, Etc.

       Except as a result of the filing of the Bankruptcy Cases:

               (a)    Each Debtor has good and defensible title to its Oil and Gas Properties
evaluated in the most recently delivered Reserve Report, good and defensible title to its Oil and
Gas Properties comprised of natural gas pipelines or other gathering systems or pipelines or
midstream assets and good title to all its personal Properties, in each case, free and clear of all
Liens except Liens permitted by Section 9.03. After giving full effect to the Excepted Liens, the
any Debtor specified as the owner owns the net interests in production attributable to the
Hydrocarbon Interests as reflected in the most recently delivered Reserve Report, and the
ownership of such Properties shall not in any material respect obligate any Debtor to bear the
costs and expenses relating to the maintenance, development and operations of each such
Property in an amount in excess of the working interest of each Property set forth in the most
recently delivered Reserve Report that is not offset by a corresponding proportionate increase in
any Debtor’s net revenue interest in such Property.

               (b)     All material leases and agreements necessary for the present conduct of
the business of the Debtors are valid and subsisting, in full force and effect, and there exists no
default or event or circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or leases which could reasonably be expected to
have a Material Adverse Effect.

               (c)     The rights and Properties presently owned, leased or licensed by the
Debtors including, without limitation, all easements and rights of way, include all rights and
Properties necessary to permit the Debtors to conduct their business in all material respects in the
same manner as its business has been conducted prior to the date hereof.

              (d)    All of the material Properties of the Debtors that are reasonably necessary
for the operation of their businesses are in good working condition and are maintained in
accordance with prudent business standards.

                (e)    Each Debtor owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual Property material to its business, and the use thereof by
such Debtor does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Debtors either own or have valid licenses or other rights to use
all databases, geological data, geophysical data, engineering data, seismic data, maps,
interpretations and other technical information used in their businesses as presently conducted,
subject to the limitations contained in the agreements governing the use of the same, which



                                                68
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 165 of 378



limitations are customary for companies engaged in the business of the exploration and
production of Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.

        Section 7.17 Maintenance of Properties. Except to the extent any leases, subleases or
other contracts are rejected in the Bankruptcy Cases as part of the Debtors’ exercise of its
reasonable business judgment, and except as could not reasonably be expected to have a Material
Adverse Effect, the Oil and Gas Properties (and Properties unitized therewith) have been
maintained, operated and developed in a good and workmanlike manner and in conformity with
all Government Requirements and in conformity with the provisions of all leases, subleases or
other contracts comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties. Specifically in connection with the
foregoing, except as could not reasonably be expected to have a Material Adverse Effect, (a) no
Oil and Gas Property is subject to having allowable production reduced below the full and
regular allowable (including the maximum permissible tolerance) because of any overproduction
(whether or not the same was permissible at the time) and (b) none of the wells comprising a part
of the Oil and Gas Properties (or Properties unitized therewith) is deviated from the vertical more
than the maximum permitted by Government Requirements, and such wells are, in fact,
bottomed under and are producing from, and the well bores are wholly within, the Oil and Gas
Properties (or in the case of wells located on Properties unitized therewith, such unitized
Properties). Subject to any necessary order or authorization of the Bankruptcy Court, all
pipelines, wells, separation, treating, gas processing plants, compressors, platforms and other
material improvements, fixtures and equipment owned in whole or in part by any Debtor that are
necessary to conduct normal operations are being maintained in a state adequate to conduct
normal operations, and with respect to such of the foregoing which are operated any Debtor, in a
manner consistent with such Debtor’s past practices (other than those the failure of which to
maintain in accordance with this Section 7.17 could not reasonably be expect to have a Material
Adverse Effect).

        Section 7.18 Gas Imbalances, Prepayments. As of the date hereof, except as set forth
on Schedule 7.18 or on the most recent certificate delivered pursuant to Section 8.12(c), on a net
basis there are no gas imbalances, take or pay or other prepayments which would require the
Debtors to deliver, in the aggregate, two percent (2%) or more of the monthly production from
Hydrocarbons produced from the Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor.

       Section 7.19 Marketing of Production. Except for contracts listed and in effect on the
date hereof on Schedule 7.19, and thereafter either disclosed in writing to the Agent or included
in the most recently delivered Reserve Report (with respect to all of which contracts the
Borrower represents that it or its Subsidiaries are receiving a price for all production sold
thereunder which is computed substantially in accordance with the terms of the relevant contract
and are not having deliveries curtailed substantially below the subject Property’s delivery
capacity), no material agreements exist which are not cancelable on 60 days’ notice or less
without penalty or detriment for the sale of production from the Borrower’s or its Subsidiaries’
Hydrocarbons (including, without limitation, calls on or other rights to purchase, production,
whether or not the same are currently being exercised) that (a) pertain to the sale of production at



                                                69
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 166 of 378



a fixed price and (b) have a maturity or expiry date of more than six (6) months from the date
hereof.

        Section 7.20 Swap Agreements. Schedule 7.20, as of the date hereof, and after the date
hereof, each report required to be delivered by the Borrower pursuant to Section 8.01(f), sets
forth, a true and complete summary of all Swap Agreements of each Debtor, which includes the
material terms thereof (including the type, term and notional amounts or volumes).

       Section 7.21 Use of Loans and Letters of Credit. The proceeds of the Loans and Letters
of Credit shall be used in accordance with Section 8.18.

       Section 7.22 [Reserved].

        Section 7.23 USA PATRIOT; AML Laws; Anti-Corruption Laws and Sanctions. Each
Debtor has implemented and maintains in effect policies and procedures designed to ensure
compliance by such Debtor and its respective directors, officers, employees and agents with the
USA PATRIOT Act, Anti-Corruption Laws, applicable AML Laws and applicable Sanctions.
None of (a) the Debtors or any of their respective directors or officers, or, to the knowledge of
the Borrower, any of their respective employees or Affiliates, or (b) to the knowledge of the
Borrower, any agent of any Debtor or other Affiliate that will act in any capacity in connection
with or benefit from the credit facility established hereby, (i) is a Sanctioned Person or (ii) is in
violation of AML Laws, Anti-Corruption Laws, or Sanctions. No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will cause a violation of
AML Laws, Anti-Corruption Laws or applicable Sanctions by any Person participating in the
transactions contemplated by this Agreement, whether as lender, borrower, guarantor, agent, or
otherwise. No Debtor, or, to the knowledge of the Borrower, any other Affiliate has engaged in
or intends to engage in any dealings or transactions with, or for the benefit of, any Sanctioned
Person or with or in any Sanctioned Country.

       Section 7.24 International Operations. None of the Debtors own nor have any Debtors
acquired or made any other material expenditure (whether such expenditure is capital, operating
or otherwise) in or related to, any Oil and Gas Properties located outside of the geographical
boundaries of the United States or in the offshore federal waters of the United States of America.

        Section 7.25 Accounts. Schedule 7.25 lists all Deposit Accounts, Securities Accounts
and Commodity Accounts maintained by or for the benefit of any Debtor as of the Interim
Facility Effective Date, together with an indication as to whether each such account is an
Excluded Account and the basis for such determination.

       Section 7.26 [Reserved].

       Section 7.27 [Reserved].

       Section 7.28 DIP Orders. The applicable DIP Order is in full force and effect and has
not been vacated, reversed, modified, amended or stayed without the prior written consent of the
Agent and the Majority Lenders.




                                                 70
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 167 of 378



       Section 7.29 Budget. The Debtors have not failed to disclose any material assumptions
with respect to the Budget and affirm the reasonableness of the assumptions in the Budget in all
material respects.

        Section 7.30 Representations and Warranties of the Parent Guarantors. Each of the
Parent Guarantors hereby makes each of the representations and warranties to the Lenders set
forth in Section 7.01, Section 7.02, Section 7.03, Section 7.04, Section 7.05, Section 7.06,
Section 7.07, Section 7.08, Section 7.09, Section 7.10, Section 7.11, Section 7.12, Section 7.13,
Section 7.14, Section 7.21 and Section 7.23, as if each reference to “the Borrower” therein were
a reference to “such Parent Guarantor”, and provided that each reference in each such
representation and warranty to the Borrower’s knowledge shall, for the purposes of this Section
7.30, be deemed to be a reference to such Parent Guarantor’s knowledge.

                                     ARTICLE VIII
                                AFFIRMATIVE COVENANTS

        Until the Commitments have expired or been terminated and the principal of and interest
on each Loan and all fees payable hereunder and all other amounts payable under the Loan
Documents shall have been paid in full and all Letters of Credit shall have expired or terminated
and all LC Disbursements shall have been reimbursed, the Borrower (and each Parent Guarantor,
in the case of Section 8.01, Section 8.02 and Section 8.21) covenants and agrees with the
Lenders that:

       Section 8.01 Financial Statements; Other Information. The Borrower will furnish to the
Agent and each Lender:

               (a)     Annual Financial Statements. As soon as available, but in any event not
later than ninety (90) days after the end of each fiscal year, the Parent’s audited consolidated
balance sheet and related statements of operations, shareholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of recognized national
standing and reasonably acceptable to the Agent (without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements present fairly in all
material respects the financial position and results of operations of the Parent and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.

                (b)     Quarterly Financial Statements. As soon as available, but in any event not
later than forty-five (45) days after the end of each of the first three (3) fiscal quarters of each
fiscal year of the Parent, its consolidated balance sheet and related statements of operations,
shareholders’ equity and cash flows as of the end of and for such quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by a Financial Officer of the Parent as presenting fairly in all
material respects the financial position and results of operations of the Parent and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of footnotes.


                                                71
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 168 of 378



                (c)    Certificate of Financial Officer – Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a certificate of a
Financial Officer of the Parent and the Borrower in substantially the form of Exhibit C hereto
(i) certifying as to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 9.01, (iii) stating
whether any change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 7.04 (or, if later, the most recently delivered
audited financial statements pursuant to Section 8.01(a)) and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying such certificate
and (iv) specifying each Subsidiary.

                (d)     Certificate of Accounting Firm – Defaults. Concurrently with any
delivery of financial statements under Section 8.01(a), a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default (which certificate may be
limited to the extent required by accounting rules or guidelines).

               (e)     [Reserved].

               (f)     Certificate of Financial Officer – Swap Agreements. Concurrently with
any delivery of financial statements under Section 8.01(a) and Section 8.01(b), a certificate of a
Financial Officer, in form and substance satisfactory to the Agent, setting forth as of the last
Business Day of such calendar month or fiscal year, a true and complete summary of all Swap
Agreements of each Debtor which includes the material terms thereof (including the type, term
and notional amounts or volumes) not listed on Schedule 7.20.

               (g)     Certificate of Insurer – Insurance Coverage. Concurrently with any
delivery of financial statements under Section 8.01(a), a certificate of insurance coverage from
each insurer with respect to the insurance required by Section 8.07, in form and substance
reasonably satisfactory to the Agent, and, if requested by the Agent or any Lender, all copies of
the applicable policies.

                (h)     Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to any Debtor by independent accountants in connection with any
annual, interim or special audit made by them of the books of any such Debtor, and a copy of
any response by such Debtor to such letter or report.

                (i)    SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy statements and other
materials filed by the Parent, the Borrower or any Subsidiary with the SEC, or with any national
securities exchange, or distributed by the Borrower to its shareholders generally, as the case may
be.

               (j)     [Reserved].




                                                 72
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 169 of 378



              (k)    Lists of Purchasers. Concurrently with the delivery of any Reserve Report
to the Agent pursuant to Section 8.12, a list of all Persons purchasing Hydrocarbons from any
Debtor.

                (l)     Notice of Sales of Oil and Gas Properties. In the event any Debtor intends
to sell, transfer, assign or otherwise dispose of any Oil or Gas Properties included in the most
recently delivered Reserve Report (or any Equity Interests in any Debtor owning interests in such
Oil and Gas Properties), prior written notice of such disposition, the price thereof, the anticipated
date of closing, and any other details thereof requested by the Agent or any Lender.

               (m)     Notice of Casualty Events. Prompt written notice, and in any event within
three (3) Business Days, of the occurrence of any Casualty Event or the commencement of any
action or proceeding that could reasonably be expected to result in a Casualty Event.

               (n)    Information Regarding Borrower and Guarantors. Prompt written notice
(and in any event within thirty (30) days prior thereto) of any change (i) in the Borrower or any
Guarantor’s corporate name or in any trade name used to identify such Person in the conduct of
its business or in the ownership of its Properties, (ii) in the location of the Borrower or any
Guarantor’s chief executive office or principal place of business, (iii) in the Borrower or any
Guarantor’s identity or corporate structure or in the jurisdiction in which such Person is
incorporated or formed, (iv) in the Borrower or any Guarantor’s jurisdiction of organization or
such Person’s organizational identification number in such jurisdiction of organization, and (v)
 in the Borrower or any Guarantor’s federal taxpayer identification number, if any.

                (o)     Production Report and Lease Operating Statements. On or prior to the
20th Business Day after the end of each month, the Borrower shall deliver to the Agent, a report
setting forth, for each calendar month during the then-current fiscal year to date, the volume of
production and sales attributable to production (and the prices at which such sales were made
and the revenues derived from such sales) for each such calendar month from the Oil and Gas
Properties, and setting forth the related ad valorem, severance and production taxes and lease
operating expenses attributable thereto and incurred for each such calendar month.

               (p)      Notices of Certain Changes. Promptly, but in any event within five (5)
Business Days after the execution thereof, copies of any amendment, modification or supplement
to any of the certificate or articles of incorporation, by-laws, any preferred stock designation or
any other organic document of any Debtor.

               (q)    Other Requested Information. Promptly following any request therefor,
such other information regarding the operations, business affairs and financial condition of any
Debtor (including, without limitation, any Plan or Multiemployer Plan and any reports or other
information required to be filed under ERISA), or compliance with the terms of this Agreement
or any other Loan Document, as the Agent may reasonably request.

               (r)    Property Tax Receipts. Not later than March 15th of each year, receipts or
other written evidence reasonably satisfactory to the Agent (it being agreed and understood that
independent third party verification shall not be required to the extent that the Agent’s internal
policies allow) demonstrating the Borrower or the applicable Guarantor has paid in full all of its



                                                 73
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 170 of 378



property Tax obligations for the previous calendar year with respect to any improved real
Property subject to a Lien of the Security Instruments.

               (s)     Material Permian Acreage. Not later than five (5) Business Days after the
consummation of an acquisition of Material Permian Acreage by any Debtor, written notice
thereof, legal descriptions of the Properties acquired thereby and such other details as may be
reasonably requested by the Agent.

              (t)     Budget Update; Cash Reporting.

                     (i)     On or prior to the 20th Business Day after the end of each month,
       the Borrower shall deliver to the Agent: (i) an updated Capital Expenditure Budget
       including a report from a Financial Officer identifying and addressing any variance of
       actual performance to the Capital Expenditure Budget for the prior month and (ii) an
       updated accounts payable schedule as of the last day of the immediately prior month.

                      (ii)   On each Friday following the end of each four-week period,
       beginning on July 5, 2019 (each, a “Reporting Date”), the Borrower shall deliver to the
       Agent an updated Budget (which shall each be satisfactory to the Agent and subject to the
       Agent’s approval in its reasonable discretion; provided that the Agent shall have five (5)
       Business Days to approve any revised Budget provided, further, that if the Agent does
       not approve any updated Budget by the sixth (6th) Business Day following receipt
       thereof, the previously delivered Budget shall remain in effect for purposes of the
       variance testing covenant and reporting).

                      (iii) On each Friday immediately following each Reporting Date (such
       date, the “Variance Testing Date”), the Borrower shall deliver to the Agent (in form
       reasonably satisfactory to the Agent) a variance report tested as of the most recent
       Reporting Date for the four-week period ending on such Reporting Date (each such
       period, a “Variance Testing Period”) setting forth: (w) the aggregate disbursements of the
       Debtors for line items other than capital expenditures and aggregate receipts during the
       applicable Variance Testing Period, (x) any variance (whether positive or negative,
       expressed as a percentage) between the aggregate disbursements for line items other than
       capital expenditures made during such Variance Testing Period by the Debtors against
       the aggregate disbursements for line items other than capital expenditures for the Testing
       Period set forth in the applicable Budget, (y) the aggregate disbursements of the Debtors
       for capital expenditures during the applicable Variance Testing Period, and (z) any
       variance (whether positive or negative, expressed as a percentage) between the aggregate
       disbursements for capital expenditures for the testing Period set forth in the applicable
       Budget.

                      (iv)    On the last day of each calendar week, the Borrower shall deliver
       to the Agent, a variance report comparing the Debtors’ actual receipts and disbursements
       for the prior calendar week and the prior four calendar weeks (on a cumulative basis)
       with the projected receipts and disbursements for such week and the prior four calendar
       weeks (on a cumulative basis) as reflected in the applicable Budget for such weeks,
       which variance report shall include a report from a Financial Officer of the Debtors


                                              74
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 171 of 378



       identifying and addressing any variance of actual performance to projected performance
       for the prior week.

       Section 8.02 Notices of Material Events. The Borrower will furnish to the Agent and
each Lender, promptly after the Borrower obtains knowledge thereof, written notice of the
following:

               (a)     the occurrence of any Default;

                (b)    other than the Bankruptcy Cases, the filing or commencement of, or the
threat in writing of, any action, suit, investigation, arbitration or proceeding by or before any
arbitrator or Governmental Authority against or affecting any Debtor, or any material adverse
development in any action, suit, proceeding, investigation or arbitration (whether or not
previously disclosed to the Lenders), that, in either case, if adversely determined, could
reasonably be expected to result in liability in excess of $1,000,000 (not subject to the automatic
stay in the Bankruptcy Cases);

               (c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in liability of the
Debtors in an aggregate amount exceeding $1,000,000;

               (d)     at least two (2) Business Days prior to filing (or such shorter period as the
Agent may agree), the Borrower shall use commercially reasonable efforts to provide the Agent
copies of all pleadings and motions (other than “first day” motions and proposed orders, but
including the Approved Plan of Reorganization and any disclosure statement related thereto) to
be filed by or on behalf of the Borrower or any of the other Loan Parties with the Bankruptcy
Court in the Bankruptcy Cases, or to be distributed by or on behalf of the Borrower or any of the
other Loan Parties to any official committee appointed in the Bankruptcy Cases, which such
pleadings shall include the Agent as a notice party;

                (e)     on a timely basis as specified in any DIP Order, all notices required to be
given to all parties specified in such DIP Order, in the manner specified therefor therein; and

                (f)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

       Each notice delivered under this Section 8.02 shall be accompanied by a statement of a
Responsible Officer setting forth the details of the event or development requiring such notice
and any action taken or proposed to be taken with respect thereto.

         Section 8.03 Existence; Conduct of Business. Each Debtor will do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of its business and
maintain, if necessary, its qualification to do business in each other jurisdiction in which any of
its Oil and Gas Properties is located or the ownership of its Properties requires such qualification,
except where the failure to so qualify could not reasonably be expected to have a Material




                                                 75
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 172 of 378



Adverse Effect; provided that the foregoing shall not prohibit any merger, consolidation,
liquidation, dissolution, sale or other disposition permitted under Section 9.12.

        Section 8.04 Payment of Obligations. Each Debtor will pay its obligations, including
Tax liabilities of such Debtor before the same shall become delinquent or in default, except (x) to
the extent such payment is excused by, or is otherwise prohibited by the provisions of the
Bankruptcy Code or order of the Bankruptcy Court and (y) where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such Debtor has set aside
on its books adequate reserves with respect thereto in accordance with GAAP and (c) the failure
to make payment pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

       Section 8.05 Performance of Obligations under Loan Documents. Except to the extent
excused by the Bankruptcy Court or as a result of the filing of the Bankruptcy Cases each Debtor
will pay its Obligations in accordance with the Loan Documents, and each Debtor will do and
perform every act and discharge all of the obligations to be performed and discharged by such
Debtor under the Loan Documents, including, without limitation, this Agreement, at the time or
times and in the manner specified.

       Section 8.06 Operation and Maintenance of Properties. Subject to any necessary order
or authorization of the Bankruptcy Court, each Debtor will:

                (a)    operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a careful and efficient
manner in accordance with the practices of the industry and in compliance with all applicable
contracts and agreements and in compliance with all Governmental Requirements, including,
without limitation, applicable proration requirements and Environmental Laws, and all
applicable laws, rules and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas Properties and the
production and sale of Hydrocarbons and other minerals therefrom, except, in each case, where
the failure to comply could not reasonably be expected to have a Material Adverse Effect;

               (b)    keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted preserve, maintain and keep
in good repair, working order and efficiency (ordinary wear and tear excepted) all of its material
Oil and Gas Properties and other material Properties, including, without limitation, all material
equipment, machinery and facilities;

                (c)     promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and indebtedness accruing
under the leases or other agreements affecting or pertaining to its Oil and Gas Properties and will
do all other things necessary to keep unimpaired their rights with respect thereto and prevent any
forfeiture thereof or default thereunder;

              (d)    promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards and in all material respects, the obligations




                                                76
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 173 of 378



required by each and all of the assignments, deeds, leases, sub-leases, contracts and agreements
affecting its interests in its Oil and Gas Properties and other material Properties; and

               (e)     to the extent a Debtor is not the operator of any Property, the Borrower
shall use reasonable efforts to cause the operator to comply with this Section 8.06.

       Section 8.07 Insurance.

                (a)   Each Debtor will maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily maintained by
companies engaged in the same or similar businesses operating in the same or similar locations.
The loss payable clauses or provisions in said insurance policy or policies insuring any of the
collateral for the Loans shall be endorsed in favor of and made payable to the Agent as its
interests may appear and such policies shall name the Agent and the Lenders as “additional
insureds” and provide that the insurer will give at least thirty (30) days prior notice of any
cancellation to the Agent.

               (b)     The Debtors shall provide information to the Lenders on the Tennessee
Colony Property sufficient to enable each Lender to complete flood due diligence on such
property and to then confirm to the DIP Agent within thirty (30) days of the Interim Facility
Effective Date either that (i) the Tennessee Colony Property is not in a Special Flood Hazard
Area and does not require flood insurance, or (ii) the Tennessee Colony Property has sufficient
flood insurance in place to comply with all applicable Flood Insurance Regulations.

        Section 8.08 Books and Records; Inspection Rights. Each Debtor will keep proper
books of record and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. Each Debtor will permit any representatives
designated by the Agent or any Lender, upon reasonable prior notice, to visit and inspect its
Properties, to examine and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at such reasonable times
and as often as reasonably requested.

       Section 8.09 Compliance with Laws. Subject to any necessary order or authorization of
the Bankruptcy Court, each Debtor will comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its Subsidiaries’ Property. Each Debtor will
maintain in effect and enforce policies and procedures designed to ensure compliance by such
Debtor and its respective directors, officers, employees and agents with Anti-Corruption Laws,
applicable AML Laws and applicable Sanctions.

       Section 8.10 Environmental Matters.

               (a)    Subject to any necessary order or authorization of the Bankruptcy Court,
each Debtor shall: (i) comply, and shall cause its Properties and operations to comply, with all
applicable Environmental Laws, the breach of which could be reasonably expected to have a
Material Adverse Effect; (ii) not dispose of or otherwise release any oil, oil and gas waste,
hazardous substance, or solid waste on, under, about or from any of such Debtor’s or any other
Property to the extent caused by the Debtor’s operations except in compliance with applicable



                                                77
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 174 of 378



Environmental Laws, the disposal or release of which could reasonably be expected to have a
Material Adverse Effect; (iii) timely obtain or file all notices, permits, licenses, exemptions,
approvals, registrations or other authorizations, if any, required under applicable Environmental
Laws to be obtained or filed in connection with the operation or use of the Debtor’s Properties,
which failure to obtain or file could reasonably be expected to have a Material Adverse Effect;
(iv) promptly commence and diligently prosecute to completion any assessment, evaluation,
investigation, monitoring, containment, cleanup, removal, repair, restoration, remediation or
other remedial obligations (collectively, the “Remedial Work”) in the event any Remedial Work
is required or reasonably necessary under applicable Environmental Laws because of or in
connection with the actual or suspected past, present or future disposal or other release of any oil,
oil and gas waste, hazardous substance or solid waste on, under, about or from any of the
Debtor’s Properties, which failure to commence and diligently prosecute to completion could
reasonably be expected to have a Material Adverse Effect; and (v) establish and implement such
procedures as may be reasonably necessary to continuously determine and assure that the
Debtor’s obligations under this Section 8.10(a) are timely and fully satisfied, which failure to
establish and implement could reasonably be expected to have a Material Adverse Effect.

               (b)      The Borrower will promptly, but in no event later than five (5) days after
the occurrence thereof, notify the Agent and the Lenders in writing of any threatened action,
investigation or inquiry by any Governmental Authority or any threatened demand or lawsuit by
any landowner or other third party against any Debtor or its Properties of which the Borrower
has knowledge in connection with any Environmental Laws (excluding routine testing and
corrective action) if the Borrower reasonably anticipates that such action will result in liability
(whether individually or in the aggregate) in excess of $1,000,000, not fully covered by
insurance, subject to normal deductibles.

               (c)     Each Debtor will provide environmental audits and tests in accordance
with American Society of Testing Materials standards upon request by the Agent and the
Lenders (or as otherwise required to be obtained by the Agent or the Lenders by any
Governmental Authority), in connection with any future acquisitions of Oil and Gas Properties or
other material Properties.

       Section 8.11 Further Assurances.

                (a)    Each Debtor at its sole expense will promptly execute and deliver to the
Agent all such other documents, agreements and instruments reasonably requested by the Agent
to comply with, cure any defects or accomplish the conditions precedent, covenants and
agreements of such Debtor, as the case may be, in the Loan Documents, including the Notes, or
to further evidence and more fully describe the collateral intended as security for the Obligations,
or to correct any omissions in this Agreement or the Security Instruments, or to state more fully
the obligations secured therein, or to perfect, protect or preserve any Liens created pursuant to
this Agreement or any of the Security Instruments or the priority thereof, or to make any
recordings, file any notices or obtain any consents, all as may be reasonably necessary or
appropriate, in the sole discretion of the Agent, in connection therewith. For the avoidance of
doubt, with respect to any fee-owned or easement real Property of the Borrower or any
Guarantor (other than oil and gas reserves), to the extent reflected in Borrower’s midstream cash
flow projections, upon the reasonable request of the Agent, the Borrower shall, or shall cause


                                                 78
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 175 of 378



such Guarantor to, promptly upon such request, provide the Lenders with title insurance and, to
the extent available in the applicable jurisdiction, extended coverage insurance, covering its
interest in such real Property, in an amount equal to the purchase price of such interest in real
Property (or such other lesser amount as shall be reasonably specified by the Agent), as well as
an ALTA survey, which accurately depicts the current condition thereof, together with a
surveyor’s certificate.

               (b)    The Borrower hereby authorizes the Agent to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of the Mortgaged
Property without the signature of the Borrower or any other Guarantor where permitted by law.
A carbon, photographic or other reproduction of the Security Instruments or any financing
statement covering the Mortgaged Property or any part thereof shall be sufficient as a financing
statement where permitted by law. The Agent will promptly send the Borrower any financing or
continuation statements it files without the signature of the Borrower or any other Guarantor and
the Agent will promptly send the Borrower the filing or recordation information with respect
thereto.

       Section 8.12 Reserve Reports.

               (a)     On or before March 1st and September 1st of each year, the Borrower
shall furnish to the Agent and the Lenders a Reserve Report as of the immediately preceding
December 31st or June 30th, as applicable. The Reserve Report as of December 31st of each
year shall be prepared by one or more independent petroleum engineers reasonably acceptable to
the Agent and the June 30th Reserve Report of each year shall be prepared by or under the
supervision of the “Manager of Acquisitions and Planning” (or similarly titled position) of the
Borrower who shall certify such Reserve Report to be true and accurate and to have been
prepared in accordance with the procedures used in the immediately preceding December 31st
Reserve Report.

               (b)     [Reserved].

                (c)     With the delivery of each Reserve Report, the Borrower shall provide to
the Agent and the Lenders a certificate from a Responsible Officer certifying that in all material
respects: (i) the information contained in the Reserve Report and any other information
delivered in connection therewith is true and correct, (ii) each applicable Debtor owns good and
defensible title to the Oil and Gas Properties evaluated in such Reserve Report and such
Properties are free of all Liens except for Liens permitted by Section 9.03, (iii) except as set forth
on an exhibit to the certificate, on a net basis there are no gas imbalances, take or pay or other
prepayments in excess of the volume specified in Section 7.18 with respect to their Oil and Gas
Properties evaluated in such Reserve Report that would require any Debtor to deliver
Hydrocarbons either generally or produced from such Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor, (iv) none of their Oil and Gas
Properties have been sold since the Petition Date except as set forth on an exhibit to the
certificate, which certificate shall list all of its Oil and Gas Properties sold and in such detail as
reasonably required by the Agent, (v) attached to the certificate is a list of all marketing
agreements entered into subsequent to the later of the date hereof or the most recently delivered
Reserve Report that the Borrower could reasonably be expected to have been obligated to list on


                                                 79
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 176 of 378



Schedule 7.19 had such agreement been in effect on the date hereof and (vi) attached thereto is a
schedule of the Oil and Gas Properties evaluated by such Reserve Report that are Mortgaged
Properties and demonstrating the percentage of the present value that such Mortgaged Properties
represent.

       Section 8.13 Title Information.

                 (a)    On or before the delivery to the Agent and the Lenders of each Reserve
Report required by Section 8.12(a), to the extent requested by the Agent, the Borrower will
deliver title information in form and substance acceptable to the Agent covering enough of the
Oil and Gas Properties evaluated by such Reserve Report that were not included in the
immediately preceding Reserve Report, so that the Agent shall have received together with title
information previously delivered to the Agent, satisfactory title information on at least 80% of
the total value of the Oil and Gas Properties evaluated by such Reserve Report.

                 (b)    If the Borrower has provided title information for additional Properties
under Section 8.13(a), the Borrower shall, within sixty (60) days of notice from the Agent that
title defects or exceptions exist with respect to such additional Properties, either (i) cure any such
title defects or exceptions (including defects or exceptions as to priority) which are not permitted
by Section 9.03 raised by such information, (ii) substitute acceptable Mortgaged Properties with
no title defects or exceptions except for Excepted Liens (other than Excepted Liens described in
clauses (e), (g) and (h) of such definition) having an equivalent value or (iii) deliver title
information in form and substance reasonably acceptable to the Agent so that the Agent shall
have received, together with title information previously delivered to the Agent, satisfactory title
information on at least 80% of the value of the Oil and Gas Properties evaluated by such Reserve
Report.

       Section 8.14 Additional Collateral; Additional Guarantors.

                (a)    The Parent shall, and shall cause each other Debtor to, guarantee the
Obligations pursuant to the Loan Guarantee. In connection with any such guarantee, the Parent
shall, or shall cause such Debtor to promptly, (A) execute and deliver this Agreement or a
joinder to this Agreement, in form and substance reasonably acceptable to the Agent (the
“Joinder Agreement”), and any other Loan Document reasonably requested by the Agent,
(B) pledge all of the Equity Interests of such Debtor pursuant to a Security Instrument or other
Loan Document (including, without limitation, delivery of original stock certificates, if any,
evidencing the Equity Interests of such Debtor, together with appropriate undated stock powers
for each certificate duly executed in blank by the registered owner thereof) and (C) execute and
deliver such other additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Agent.

               (b)    Notwithstanding the restrictions in Section 9.06, each Subsidiary of a
Loan Party now existing or created, acquired or coming into existence after the date hereof, other
than the Guarantors party hereto, shall promptly execute and deliver to the Agent a Joinder
Agreement and any Security Instrument or other Loan Document (or joinder thereto) as may be
required by the Agent. Such Subsidiary shall, and the Parent shall cause such Subsidiary to,
deliver to the Agent, simultaneously with its delivery of such Joinder Agreement and any such


                                                 80
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 177 of 378



Security Instrument or other Loan Document (or joinder), (x) written evidence reasonably
satisfactory to the Agent that such Subsidiary has taken all organizational action necessary to
duly approve and authorize its execution, delivery and performance of such Joinder Agreement
(including under the Loan Guarantee), any such Security Instrument and any other documents
which it is required to execute, and (y) such additional closing documents, certificates and
opinions of counsel as the Agent shall reasonably require.

         Section 8.15 ERISA Compliance. The Parent will promptly furnish, and will cause
each other Debtor and any ERISA Affiliate to promptly furnish, to the Agent (a) promptly after
the filing thereof with the United States Secretary of Labor, the Internal Revenue Service or the
PBGC, copies of each annual and other report with respect to each Plan, if any, or any trust
created thereunder, (b) immediately upon becoming aware of the occurrence of any ERISA
Event or of any “prohibited transaction,” as described in section 406 of ERISA or in section
4975 of the Code, in connection with any Plan or any trust created thereunder, a written notice
signed by the President or the principal Financial Officer of the Borrower, its Subsidiaries or the
ERISA Affiliate, as the case may be, specifying the nature thereof, what action the Parent, such
applicable Debtor or the ERISA Affiliate is taking or proposes to take with respect thereto, and,
when known, any action taken or proposed by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto, and (c) immediately upon receipt thereof, copies of any
notice of the PBGC’s intention to terminate or to have a trustee appointed to administer any Plan.
With respect to each Plan, if any (other than a Multiemployer Plan), the Parent will, and the
Parent will cause each other Debtor and its ERISA Affiliates to, (i) satisfy in full and in a timely
manner, without incurring any late payment or underpayment charge or penalty and without
giving rise to any lien, all of the contribution and funding requirements of section 412 of the
Code (determined without regard to subsections (d), (e), (f) and (k) thereof) and of section 302 of
ERISA (determined without regard to sections 303, 304 and 306 of ERISA), and (ii) pay, or
cause to be paid, to the PBGC in a timely manner, without incurring any late payment or
underpayment charge or penalty, all premiums required pursuant to sections 4006 and 4007 of
ERISA.

       Section 8.16 [Reserved].

       Section 8.17 [Reserved].

        Section 8.18 Use of Proceeds. The proceeds of the Loans and Letters of Credit shall be
used (a) to pay related transaction costs, fees and expenses; (b) to provide working capital and
for other general corporate purposes of the Debtors in accordance with the Budget; (c) to make
adequate protection payments as authorized by the Bankruptcy Court in the Interim Order or the
Final Order, as applicable; (d) to pay obligations arising from or related to the Carve-Out; (e) to
pay restructuring costs incurred in connection with the Bankruptcy Cases; and (f) in the case of
the Refinancing Facility, to refinance amounts outstanding under the Existing Credit Agreement,
pursuant to the terms set forth in Article II. The Borrower and the other Loan Parties are not
engaged principally, or as one of its or their important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or carrying margin
stock (within the meaning of Regulation T, U or X of the Board). No part of the proceeds of any
Loan or Letter of Credit will be used for any purpose which violates the provisions of
Regulations T, U or X of the Board.


                                                81
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 178 of 378



       Section 8.19 [Reserved].

       Section 8.20 [Reserved].

       Section 8.21 Affirmative Covenants of the Parent Guarantors. Each of the Parent
Guarantors hereby covenants and agrees to comply with each of the covenants set forth in
Section 8.03, Section 8.04, Section 8.05, Section 8.07, Section 8.08, Section 8.09, Section 8.10,
Section 8.11 and Section 8.15, as if each reference to “the Borrower” therein were a reference to
“such Parent Guarantor”.

       Section 8.22 [Reserved].

       Section 8.23 Delivery of Proposed DIP Orders. The Borrower will deliver to the
Agent, as soon as practicable in advance of filing with the Bankruptcy Court, (i) the proposed
DIP Orders (which must be in form and substance satisfactory to the Agent) and (ii) the
Approved Plan of Reorganization, including any proposed disclosure statement related to such
Approved Plan of Reorganization.

       Section 8.24 Cash Management. Each Debtor shall maintain their cash management
system as it existed prior to the Petition Date for the benefit of the entire DIP Facility, with any
changes made pursuant to an order of the Bankruptcy Court.

                                      ARTICLE IX
                                  NEGATIVE COVENANTS

       Until the Commitments have expired or been terminated and the principal of and interest
on each Loan and all fees payable hereunder and all other amounts payable under the Loan
Documents have been paid in full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower (and each Parent Guarantor, in the case
of Section 9.01, Section 9.04(a), Section 9.21, Section 9.22 and Section 9.23) covenants and
agrees with the Lenders that:

       Section 9.01 Financial Covenants.

               (a)    Variance Testing Period. The Debtors shall not allow, during any
Variance Testing Period, the Debtors’ actual cash expenses and disbursements during such
Variance Testing Period to be more than 115% of the projected cash expenses and disbursements
for such Variance Testing Period, as set forth in the Budget (the “Permitted Variance”), provided
that the cash expenses and disbursements considered for determining compliance with this
covenant shall exclude (i) disbursements and expenses in respect of professional fees incurred in
the Bankruptcy Cases during such Variance Testing Period, (ii) the Upfront Fees payable to the
RBL Lenders, as set forth in the Exit Term Sheet (as defined in the Final Order), and
(iii) disbursements owed to third parties on account of royalty interests and working interests and
provided, further that the Debtors may carry forward budgeted but unused disbursements set
forth in the Budget for a Variance Testing Period for use during the immediately succeeding
Variance Testing Period.




                                                82
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 179 of 378



          Section 9.02 Debt. No Debtor will incur, create, assume or suffer to exist any Debt,
except:

                (a)    the Obligations;

               (b)    accounts payable and other accrued expenses, liabilities or other
obligations to pay (for the deferred purchase price of Property or services) from time to time
incurred in the ordinary course of business which are not greater than ninety (90) days past the
date of invoice or delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP;

               (c)     unsecured intercompany Debt between Debtors to the extent permitted by
Section 9.05; provided that such Debt is not held, assigned, transferred, negotiated or pledged to
any Person other than a Debtor, and, provided further, that any such Debt owed by a Debtor shall
be subordinated to the Obligations on terms satisfactory to the Agent, including as set forth in the
Loan Guarantee;

               (d)     endorsements of negotiable instruments for collection in the ordinary
course of business;

               (e)     debt of the Debtors under Capital Leases entered into prior to the Petition
Date and set forth on Schedule 9.02(e) hereto;

               (f)     to the extent set forth on Schedule 9.02(f), Debt of the Debtors in
existence on the Petition Date in respect of performance, bid, surety or similar bonds or surety
obligations for the account of the Debtors, in each case, to the extent required by any
Governmental Requirements applicable to the Debtors and otherwise in connection with the
operation of the Oil and Gas Properties of the Debtors, together with all replacements, extensions
and renewals thereof made in the ordinary course of business;

             (g)      (i) the Existing Senior Indentures, (ii) the Existing Second Lien Loan
Documents and (iii) the Existing Obligations; and

              (h)     Debt for borrowed money outstanding on the Petition Date and set forth
on Schedule 9.02(e) hereto.

        Section 9.03 Liens. No Debtor will create, incur, assume or permit to exist any Lien on
any of its Properties (now owned or hereafter acquired), except:

                (a)    Liens securing the payment of any Obligations;

                (b)    (i) Excepted Liens on any Property of the Debtors, (ii) Excepted Liens on
any Property (other than the Parent’s right, title and interest in, and to, any and all Equity
Interests issued by any of the direct or indirect Subsidiaries of the Parent) of the Parent and (iii)
inchoate Tax Liens on the Parent’s right, title and interest in, and to, any and all Equity Interests
issued by any of the direct or indirect Subsidiaries of the Parent;




                                                 83
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 180 of 378



              (c)     Liens on any Property of the Debtors securing Debt arising in respect of
Capital Leases so long as such Debt is permitted under Section 9.02(c); provided that such Liens
attach only to the assets acquired with the proceeds of such Debt and do not cover any
Hydrocarbon Interests or Equity Interests in Persons owning direct or indirect interests in
Hydrocarbon Interests);

               (d)    Liens on any Property of the Debtors existing on the Petition Date and set
forth on Schedule 9.03(d); provided that (i) no such Lien shall at any time be extended to cover
any additional Property not subject thereto on the Petition Date and (ii) the principal amount of
the Debt secured by such Liens shall not be extended, renewed, refunded or refinanced;

               (e)    Liens securing Existing Obligations; provided that such Liens are subject
to the terms and conditions of the DIP Order;

               (f)    Liens securing obligations under the Existing Second Lien Loan and the
other Existing Second Lien Loan Documents; provided that such Liens are subject to the terms
and conditions of the DIP Order; and

               (g)     Adequate Protection Liens.

       Section 9.04 Dividends, Distributions and Redemptions.

               (a)     Dividends and Distributions. The Debtors will not declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, return any capital to its
stockholders or make any distribution of their Property to their respective Equity Interest holders,
except the Debtors (other than Parent) may declare and pay dividends or distributions ratably
with respect to their Equity Interests.

              (b)    Prepayments, Redemptions of Existing Obligations, Existing Second Lien
Loans; Certain Amendments. The Debtors will not make any Redemption or any other
prepayments of principal, interest or payment of fees on, or in connection with, the Existing
Loan Documents or the Existing Second Lien Loan Documents, in each case, other than
payments expressly provided for herein or pursuant to orders entered upon pleadings in form and
substance reasonably satisfactory to the Agent. No Debtor shall consent to any amendment,
supplement, waiver or other modification of the terms or provisions contained in any of (i) the
Existing Second Lien Loan Documents, (ii) the Existing Loan Documents or (iii) any other Debt
for borrowed money.

               (c)     [Reserved].

        Section 9.05 Investments, Loans and Advances. No Debtor will make or permit to
remain outstanding any Investments in or to any Person, except that the foregoing restriction
shall not apply to:

                (a)    Investments in all of the Debtors and Binger in existence on the Interim
Facility Effective Date and set forth in Schedule 9.05(a);

               (b)     Investments of the Debtors reflected in the Financial Statements;


                                                84
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 181 of 378



               (c)     Investments of the Debtors in the form of accounts receivable arising in
the ordinary course of business;

                (d)    Investments of the Debtors in the form of direct obligations of the United
States or any agency thereof, or obligations guaranteed by the United States or any agency
thereof, in each case maturing within one year from the date of creation thereof;

              (e)     Investments of the Debtors in the form of commercial paper maturing
within one year from the date of creation thereof rated in the highest grade by S&P or Moody’s;

                (f)     Investments of the Debtors in the form of deposits maturing within one
year from the date of creation thereof with, including certificates of deposit issued by, any
Lender or any office located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $250,000,000 (as of the date of such bank or trust
company’s most recent financial reports) and has a short term deposit rating of no lower than A2
or P2, as such rating is set forth from time to time, by S&P or Moody’s, respectively;

              (g)     Investments of the Debtors in the form of deposits in money market funds
investing exclusively in Investments described in Section 9.05(d), Section 9.05(e) or Section
9.05(f);

              (h)     Investments made by a Debtor in or to any other Debtor;

               (i)    Investments made by the Debtors in direct ownership interests in
additional Oil and Gas Properties and gas gathering systems related thereto or related to farm-
out, farm-in, joint operating, joint venture or area of mutual interest agreements, gathering
systems, pipelines or other similar arrangements which are usual and customary in the oil and
gas exploration and production business located within the geographic boundaries of the United
States of America, and only to the extent an Event of Default does not exist and the total
Revolving Credit Exposures would not exceed the Available Commitments as a result of making
such Investments;

               (j)     Investments made by the Debtors in the form of loans or advances to
employees, officers or directors in the ordinary course of business of the Debtors, in each case
only as permitted by applicable law, including Section 402 of the Sarbanes Oxley Act of 2002,
but in any event not to exceed $250,000 in the aggregate at any time;

                (k)   Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 owing to any Debtor as a result
of a bankruptcy or other insolvency proceeding of the obligor in respect of such debts or upon
the enforcement of any Lien in favor of any Debtor; provided that the Borrower shall give the
Agent prompt written notice in the event that the aggregate amount of all investments held at any
one time under this Section 9.05(i) exceeds $250,000;

              (l)     [Reserved]; and




                                               85
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 182 of 378



              (m)     Loans and advances made by the Borrower to the Parent to the extent any
such loan or advance (i) is made in lieu of a Restricted Payment permitted pursuant to Section
9.04 or otherwise under this Agreement and (ii) if made as a Restricted Payment, would be
permitted pursuant to Section 9.04 or otherwise under this Agreement.

        Section 9.06 Nature of Business. Subject to any restrictions arising on account of the
Debtors’ status as a “debtor” under the Bankruptcy Code and entry of the DIP Order, no Debtor
will allow any material change to be made (i) in the character of its business as an independent
oil and gas exploration and production company or (ii) to the Debtor’s identity or corporate
structure, the jurisdiction in which such Person is incorporated or formed, or any organizational
documents of such Debtor. Debtors will not operate its business outside the geographical
boundaries of the United States.

       Section 9.07 [Reserved].

        Section 9.08 Proceeds of Loans; OFAC. The Borrower will not permit the proceeds of
the Loans to be used (i) for any purpose other than those permitted by Section 7.21. Neither the
Borrower nor any Person acting on behalf of the Borrower has taken or will take any action
which might cause any of the Loan Documents to violate Regulations T, U or X or any other
regulation of the Board or to violate Section 7 of the Securities Exchange Act or any rule or
regulation thereunder, in each case as now in effect or as the same may hereinafter be in effect. If
requested by the Agent, the Borrower will furnish to the Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form U-1 or such other form
referred to in Regulation U, Regulation T or Regulation X of the Board, as the case may be. No
Debtor or its respective directors, officers, employees, Affiliates and agents shall use, directly or
indirectly, the proceeds of any Borrowing or Letter of Credit, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, other Affiliate, joint venture partner or other
Person, (A) in furtherance of an offer, payment, promise to pay, or authorization of the payment
or giving of money, or anything else of value, to any Person in violation of any Anti-Corruption
Laws or AML Laws, (B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
involving any goods originating in or with a Sanctioned Person or Sanctioned Country, or (C) in
any manner that would result in the violation of any Sanctions by any Person (including any
Person participating in the transactions contemplated hereunder, whether as underwriter, advisor
lender, investor or otherwise).

       Section 9.09 ERISA Compliance. No Debtor will at any time:

               (a)    engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which any Debtor or any ERISA Affiliate could be subjected to either a civil
penalty assessed pursuant to subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed
by Chapter 43 of Subtitle D of the Code;

              (b)    terminate, or permit any ERISA Affiliate to terminate, any Plan in a
manner, or take any other action with respect to any Plan, which could result in any liability of
any Debtor or any ERISA Affiliate to the PBGC;




                                                 86
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 183 of 378



               (c)    fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement relating thereto or
applicable law, any Debtor or any ERISA Affiliate is required to pay as contributions thereto;

              (d)     permit to exist, or allow any ERISA Affiliate to permit to exist, any
accumulated funding deficiency within the meaning of section 302 of ERISA or section 412 of
the Code, whether or not waived, with respect to any Plan;

                 (e)     permit, or allow any ERISA Affiliate to permit, the actuarial present value
of the benefit liabilities under any Plan maintained by any Debtor or any ERISA Affiliate which
is regulated under Title IV of ERISA to exceed the current value of the assets (computed on a
plan termination basis in accordance with Title IV of ERISA) of such Plan allocable to such
benefit liabilities. The term “actuarial present value of the benefit liabilities” shall have the
meaning specified in section 4041 of ERISA;

             (f)     contribute to or assume an obligation to contribute to, or permit any
ERISA Affiliate to contribute to or assume an obligation to contribute to, any Multiemployer
Plan;

                (g)     acquire, or permit any ERISA Affiliate to acquire, an interest in any
Person that causes such Person to become an ERISA Affiliate with respect to any Debtor or with
respect to any ERISA Affiliate of any Debtor if such Person sponsors, maintains or contributes
to, or at any time in the six-year period preceding such acquisition has sponsored, maintained, or
contributed to, (i) any Multiemployer Plan, or (ii) any other Plan that is subject to Title IV of
ERISA under which the actuarial present value of the benefit liabilities under such Plan exceeds
the current value of the assets (computed on a plan termination basis in accordance with Title IV
of ERISA) of such Plan allocable to such benefit liabilities;

               (h)     incur, or permit any ERISA Affiliate to incur, a liability to or on account
of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA;

               (i)      contribute to or assume an obligation to contribute to, or permit any
ERISA Affiliate to contribute to or assume an obligation to contribute to, any employee welfare
benefit plan, as defined in section 3(1) of ERISA, including, without limitation, any such plan
maintained to provide benefits to former employees of such entities, that may not be terminated
by such entities in their sole discretion at any time without any material liability; or

               (j)     amend, or permit any ERISA Affiliate to amend, a Plan resulting in an
increase in current liability such that any Debtor or any ERISA Affiliate is required to provide
security to such Plan under section 401(a)(29) of the Code.

       Section 9.10 Sale or Discount of Receivables. No Debtor will discount or sell (with or
without recourse) any of its notes receivable or accounts receivable.

       Section 9.11 Mergers, Divisions, Etc. No Debtor will merge into or with or consolidate
with any other Person, or sell, lease or otherwise dispose of (whether in one transaction or in a




                                                87
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 184 of 378



series of transactions) all or substantially all of its Property (whether now owned or hereafter
acquired) to any other Person, or liquidate or dissolve or divide.

       Section 9.12 Sale of Properties. No Debtor will sell, assign, farm-out, convey or
otherwise transfer any Property except for:

               (a)     the sale of Hydrocarbons in the ordinary course of business;

               (b)     farmouts of undeveloped acreage and assignments in connection with such
farmouts with respect to which a Debtor retains an overriding royalty interest above a 75% net
revenue interest in such disposed Property;

               (c)    the sale or transfer of equipment that is no longer necessary for the
business of such Debtor or is replaced by equipment of at least comparable value and use;

               (d)     if no Event of Default then exists or would result as a result thereof, sales
and other dispositions of Property (not otherwise permitted above) having a fair market value not
to exceed $1,000,000; and

              (e)    dispositions of any Property of any Debtor pursuant to an order of the
Bankruptcy Court; provided that such disposition shall be subject to the prior consent of the
Agent and the Majority Lenders.

        Section 9.13 Environmental Matters. No Debtor will violate or permit any of its
Property to be in violation of, or do anything or permit anything to be done which will subject
any such Property to any Remedial Work under any Environmental Laws, assuming disclosure to
the applicable Governmental Authority of all relevant facts, conditions and circumstances, if any,
pertaining to such Property where such violations or remedial obligations could reasonably be
expected to have a Material Adverse Effect.

        Section 9.14 Transactions with Affiliates. The Borrower will not enter into any
transaction, including, without limitation, any purchase, sale, or lease or exchange of Property,
with any non-Debtor Affiliate, other than transactions or arrangements in place as of the Petition
Date (including contractual obligations in place at such time) or approved by the Bankruptcy
Court pursuant to an order in form and substance reasonably satisfactory to the Agent and the
Majority Lenders.

         Section 9.15 Subsidiaries. The Borrower shall have no Subsidiaries other than Wholly-
Owned Subsidiaries. No Debtor will create or acquire any additional Subsidiary. No Debtor
sell, assign or otherwise dispose of any Equity Interests in any of its Subsidiaries. The Borrower
shall have no Foreign Subsidiaries.

        Section 9.16 Negative Pledge Agreements; Dividend Restrictions. No Debtor will
create, incur, assume or suffer to exist any contract, agreement or understanding (other than this
Agreement, any other Loan Document, the Existing Loan Documents, the Existing Senior
Indentures or the Existing Second Lien Loan Documents) that in any way prohibits or restricts
the granting, conveying, creation or imposition of any Lien on any of its Property in favor of the



                                                88
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 185 of 378



Agent and the Lenders or the secure the Obligations, except restrictions imposed pursuant to an
agreement entered into in connection with a disposition permitted under Section 9.12.

        Section 9.17 Gas Imbalances, Take-or-Pay or Other Prepayments. No Debtor will
allow gas imbalances, take-or-pay or other prepayments with respect to the Oil and Gas
Properties of any Debtor that would require such Debtor to deliver, in the aggregate, two percent
(2%) or more of the monthly production of Hydrocarbons at some future time without then or
thereafter receiving full payment therefor.

        Section 9.18 Swap Agreements. No Debtor will enter into any Swap Agreements with
any Person other than (a) Swap Agreements in respect of commodities (i) with an Approved
Counterparty and (ii) the notional volumes for which (when aggregated with other commodity
Swap Agreements then in effect other than basis differential swaps on volumes already hedged
pursuant to other Swap Agreements) do not exceed, as of the date such Swap Agreement is
executed, 85% of the reasonably anticipated projected production from Total Proved Reserves
(provided that proved developed non-producing and proved undeveloped reserves shall not in the
aggregate constitute more than 25% of Total Proved Reserves) for each month during the period
during which such Swap Agreement is in effect for each of crude oil, natural gas and natural gas
liquids, each calculated separately (for purposes of the foregoing, natural gas liquids volumes
may be hedged directly or for crude oil volumes in a 2:1 ratio), for each of the next five (5)
succeeding calendar years, provided that upon the date any Debtor signs a definitive acquisition
agreement for any acquisition of Property or Equity Interests of any Person not prohibited by this
Agreement, Swap Agreements may be entered into for 85% of the reasonably anticipated
projected production from Proved Developed Producing Properties the subject of such
acquisition (provided that should such acquisition fail to close within sixty (60) days of the date
the Debtor signing such definitive acquisition agreement, such Debtor shall terminate or unwind
such Swap Agreements entered into in respect of such acquisition such that such Debtor is in
compliance with clause (a)(ii) above), excluding the effect of the provision for pending
acquisitions, floor options may be purchased limited to total notional volumes of all Swap
Agreements and puts options not exceeding 100% of projected production from Proved
Developed Producing Properties as described in (a)(ii) above, and (b) Swap Agreements in
respect of interest rates with an Approved Counterparty, which effectively convert interest rates
from floating to fixed, the notional amounts of which (when aggregated with all other Swap
Agreements of the Debtors then in effect effectively converting interest rates from floating to
fixed) do not exceed 100% of the then outstanding principal amount of the Borrower’s Debt for
borrowed money which bears interest at a floating rate. In no event shall any Swap Agreement
contain any requirement, agreement or covenant for any Debtor to post collateral or margin to
secure its obligations under such Swap Agreement or to cover market exposures.

        Section 9.19 Marketing Activities. No Debtor will engage in marketing activities for
any Hydrocarbons or enter into any contracts related thereto other than (a) contracts for the sale
of Hydrocarbons scheduled or reasonably estimated to be produced from their proved Oil and
Gas Properties during the period of such contract, (b) contracts for the sale of Hydrocarbons
scheduled or reasonably estimated to be produced from proved Oil and Gas Properties of third
parties during the period of such contract associated with the Oil and Gas Properties of the
Debtors that any Debtor has the right to market pursuant to joint operating agreements,



                                                89
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 186 of 378



unitization agreements or other similar contracts that are usual and customary in the oil and gas
business and (c) other contracts for the purchase and/or sale of Hydrocarbons of third parties (i)
which have generally offsetting provisions (i.e., corresponding pricing mechanics, delivery dates
and points and volumes) such that no “position” is taken and (ii) for which appropriate credit
support has been taken to alleviate the material credit risks of the counterparty thereto.

        Section 9.20 Accounting Changes. No Debtor will (i) make any significant change in
accounting treatment or reporting practices, except as required by GAAP, or (ii) change the fiscal
year of any Debtor.

        Section 9.21 New Accounts. No Debtor will open or otherwise establish, or deposit,
credit or otherwise transfer any Cash Receipts, securities, financial assets or any other property
into, any Deposit Account, Securities Account or Commodity Account other than (a) any
Deposit Account, Securities Account or Commodity Account in which the Agent has been
granted a first-priority perfected Lien and that, in each case, is subject to a Security Instrument or
(b) any Excluded Account (solely with respect to amounts referred to in the definition thereof).

        Section 9.22 Volumetric Production Payment. No Debtor will sell, grant, issue or
otherwise enter into any Volumetric Production Payment, forward sale agreement or other sales
of Hydrocarbons in place that would require any Debtor to deliver Hydrocarbons at some future
time without receipt by the Debtor of full payment therefor at such future time or sale of royalty
interests or overriding royalty interests; provided however, without limiting the other provisions
of this Article IX, this Section 9.22 shall not limit the ability of a Debtor to (i) enter into gas
balancing arrangements, (ii) settle gas imbalances and (iii) (A) perform on take or pay contracts,
(B) deliver Hydrocarbons in accordance with the terms of any Hydrocarbon Lease to a party
thereto, or (C) enter into midstream or marketing contracts in the ordinary course of business for
sale of Hydrocarbons, in the case of clauses (iii)(A), (iii)(B) and (iii)(C), as and when produced.

        Section 9.23 Passive Holding Company Status of Parent Guarantors. Neither of the
Parent Guarantors shall engage in any operating or business activities or other transactions other
than (i) the ownership and/or acquisition of the Equity Interests (other than Disqualified Capital
Stock) of the Borrower or Legacy GP, (ii) the maintenance of its legal existence, including the
ability to incur fees, costs and expenses relating to such maintenance, (iii) to the extent
applicable, participating in tax, accounting and other administrative matters as a member of the
consolidated group of the Parent Guarantors and the Borrower and (iv) the performance of its
obligations under and in connection with the Loan Documents, the Bankruptcy Cases, the
Existing Loan Documents, the Existing Second Lien Loan Documents and any documents
relating to other Debt permitted under Section 9.02.

        Section 9.24 Negative Covenants of the Parent Guarantors. Each of the Parent
Guarantors hereby covenants and agrees to comply with each of the covenants set forth in
Section 9.04(b), Section 9.09, Section 9.14, Section 9.16, and Section 9.21, as if each reference
to “the Borrower” were a reference to “such Parent Guarantor”.

        Section 9.25 Key Employee Plans. No Debtor shall (a) enter into any key employee
retention plan and incentive plan, other than such plans in effect as of the Petition Date or
(b) amend or modify any existing key employee retention plan and incentive plan, unless such


                                                 90
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 187 of 378



plan, amendment or modification, as applicable, is satisfactory to the Agent and Majority
Lenders.

       Section 9.26 [Reserved].

       Section 9.27 Superpriority Claims. No Debtor will create or permit to exist any
Superpriority Claim other than Superpriority Claims permitted by the DIP Orders and the orders
approving the “first day” motions in respect of the Bankruptcy Cases.

        Section 9.28 Bankruptcy Orders. No Debtor will (a) obtain or seek to obtain any stay
from the Bankruptcy Court on the exercise of the Agent’s or any Lender’s remedies hereunder or
under any other Loan Document, except as specifically provided in the DIP Order, (b) seek to
change or otherwise modify any DIP Order or other order in the Bankruptcy Court with respect
to the DIP Facility or (c) without the consent of the Majority Lenders, propose, file, consent,
solicit votes with respect to or support any chapter 11 plan or debtor in possession financing
unless (i) such plan or financing would, on the date of effectiveness, pay in full in cash all
Obligations or (ii) such plan is an Approved Plan of Reorganization.

                                    ARTICLE X
                           EVENTS OF DEFAULT; REMEDIES

       Section 10.01 Events of Default. One or more of the following events shall constitute an
“Event of Default”:

             (a)     the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;

              (b)     the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable under any Loan
Document, when and as the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days;

               (c)    any representation or warranty made or deemed made by or on behalf of
any Debtor in or in connection with any Loan Document or any amendment or modification of
any Loan Document or waiver under such Loan Document, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have been incorrect
when made or deemed made;

             (d)    any Debtor shall fail to observe or perform any covenant, condition or
agreement contained in Section 8.01(m), Section 8.01(n), Section 8.02, Section 8.03 or in
Article IX;

             (e)     any Debtor shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in Section 10.01(a), Section



                                              91
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 188 of 378



10.01(b) or Section 10.01(d)) or any other Loan Document, and such failure shall continue
unremedied for a period of thirty (30) days after the earlier to occur of (i) notice thereof from the
Agent to the Borrower (which notice will be given at the request of any Lender) or (ii) a
Responsible Officer of any Debtor otherwise becoming aware of such default;

               (f)      any event or condition occurs that results in any Material Indebtedness
incurred on or after the Petition Date becoming due prior to its scheduled maturity or that enables
or permits (with or without the giving of notice, the lapse of time or both) the holder or holders
of any such Material Indebtedness or any trustee or agent on its or their behalf to cause any such
Material Indebtedness to become due, or to require the Redemption thereof or any offer to
Redeem to be made in respect thereof, prior to its scheduled maturity or require any Debtor to
make an offer in respect thereof;

               (g)     the Loan Documents shall not have been executed and delivered by the
Debtors, the Agent and the Lenders within five (5) business days after the date of entry of the
Interim Order (or shall not have been filed with, and approved by, the Bankruptcy Court within
the times specified and otherwise in accordance with the Interim Order);

               (h)     dismissal of the Bankruptcy Cases or conversion of the Bankruptcy Cases
to a Chapter 7 case;

               (i)     appointment of a Chapter 11 trustee, a responsible officer or an examiner
with enlarged powers (beyond those set forth in Section 1106(a)(3) and (4) of the Bankruptcy
Code) relating to the operation of the business of any Loan Party in the Bankruptcy Case;

               (j)    the Bankruptcy Court’s granting of any superpriority claim or lien on the
Collateral which is pari passu with or senior to the Superpriority Claims or Liens of the Lenders
in the Bankruptcy Case;

                (k)    failure of the Final Order to be entered within thirty-five (35) days (or a
later date consented to by the Agent and the Majority Lenders) after entry of the Interim Order;

               (l)    failure of the Interim Order or Final Order to be in full force and effect,
including by the entry of an order reversing, amending, supplementing, staying for a period in
excess of five (5) days, vacating or otherwise modifying the Interim Order or Final Order in a
manner that is adverse to the Agent or the Lenders;

               (m)   after entry of the Final Order, the entry of any final order in the
Bankruptcy Case charging any of the Collateral, including under Section 506(c) or Section
552(b) of the Bankruptcy Code, or the commencement of any action by any Loan Party which is
adverse to the Lenders or their rights and remedies under the DIP Facility in the Bankruptcy
Case;

               (n)     reversal or modification of the Refinancing Facility by the Bankruptcy
Court;




                                                 92
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 189 of 378



               (o)     failure of any Loan Party to comply with the terms of the applicable DIP
Order;

               (p)     entry of a final order by the Bankruptcy Court terminating the use of cash
collateral;

               (q)      payment by any Loan Party (by way of adequate protection or otherwise)
of any principal or interest or other amount on account of any prepetition Debt or payables (other
than as agreed herein or pursuant to the consent of the Required Lenders) or as described in the
Interim Order, the Final Order or pursuant to any orders approving any “first day” motions;

               (r)      entry of an order or orders granting relief from any stay of proceeding
(including, without limitation, the automatic stay) so as to allow a third party or third parties to
proceed against any assets of any Loan Party having a value, individually or in the aggregate, in
excess of $1,000,000 or to permit other actions that would have a Material Adverse Effect on any
Loan Party or its estate;

                (s)    if (i) the Existing Intercreditor Agreement shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect and valid, binding
and enforceable in accordance with its terms against the Borrower, any party thereto or any
holder of the liens subordinated thereby, or shall be repudiated by any of them, or be amended,
modified or supplemented to cause the liens securing the obligations of the Existing Second Lien
Credit Agreement to be senior or pari passu in priority to the liens securing the obligations under
the Existing Credit Agreement, (ii) the Borrower takes any action inconsistent with the terms of
the Existing Intercreditor Agreement (other than in connection with an Approved Plan of
Reorganization reasonably acceptable to the Required Lenders), (iii) any Person bound by the
Existing Intercreditor Agreement takes any action inconsistent with the terms thereof and the
Borrower shall fail to promptly take all actions necessary to oppose such action or (iv) any order
of any court of competent jurisdiction is granted which is materially inconsistent with the terms
of the Existing Intercreditor Agreement;

               (t)     (i) subject to Section 12.02(c), unless otherwise agreed by the Required
Lenders or pursuant to the terms of the DIP Orders, the filing or confirmation of an Approved
Plan of Reorganization that does not provide for termination of the Commitments under the DIP
Facility and, except as may be provided herein with respect to the Refinanced Loans, including
under Section 2.01(b), payment in full in cash of all Obligations under the Loan Documents
owed to the Lenders in respect of the DIP Facility on the effective date of such Approved Plan of
Reorganization, or (ii) if any Debtor shall seek, support, or fail to contest in good faith the filing
or confirmation of any plan of reorganization other than the Approved Plan of Reorganization;

                (u)    failure to satisfy any of the Chapter 11 Milestones in accordance with the
terms relating to such Chapter 11 Milestone;

                (v)     (i) the entry of the Interim Order shall have not occurred on or prior to the
date that is five (5) days after the Petition Date, (ii) the entry of the Final Order shall have not
occurred prior to or on the date that is thirty-five (35) days (or a later date consented to by the
Agent and the Majority Lenders) after entry of the Interim Order or (iii) the entry of an order



                                                 93
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 190 of 378



reversing, amending, supplementing, staying for a period in excess of five (5) days, vacating or
otherwise modifying the Interim Order or Final Order in a manner that is adverse to the Agent or
the Lenders;

               (w)     with respect to the Debtors (i) one or more judgments for the payment of
money in an aggregate amount in excess of $5,000,000 (to the extent not covered by independent
third party insurance provided by insurers of the highest claims paying rating or financial
strength as to which the insurer does not dispute coverage and is not subject to an insolvency
proceeding) or (ii) any one or more non-monetary judgments that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect, shall be rendered
against any Debtor or any combination thereof; and, in case of each of clause (i) or (ii), the same
shall remain undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a judgment creditor to
attach or levy upon any assets of any Debtor to enforce any such judgment, and unless, with
respect to any of the foregoing, the same shall be effectively stayed pursuant to the Bankruptcy
Code;

               (x)    the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect and valid, binding
and enforceable in accordance with their terms against a Debtor party thereto or shall be
repudiated by them, or cease to create a valid and perfected Lien of the priority required thereby
on any of the Collateral purported to be covered thereby, or any Debtor shall so state in writing,
or any Loan Party shall contest the validity or perfection of the Liens and security interests
securing the Obligations;

              (y)      an ERISA Event shall have occurred that, in the opinion of the Majority
Lenders, when taken together with all other ERISA Events that have occurred, could reasonably
be expected to result in liability of any Debtor in an aggregate amount exceeding $2,000,000 in
any year; and

               (z)     any Change in Control shall occur.

       Section 10.02 Remedies.

                (a)    In the case of an Event of Default, subject in all respects to the Carve Out,
(i) the Agent may, and at the request of the Majority Lenders, shall (A) deliver a notice to the
Borrower of the Event of Default, (B) declare the termination, reduction, or restriction of the
Commitments, and thereupon the Commitments shall be terminated, reduced, or restricted
immediately unless and until the Majority Lenders and the Agent shall reinstate the same in
writing, (C) declare the Loans then outstanding to be due and payable in whole (or in part, in
which case any principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due and payable,
together with accrued interest thereon and all fees and other Obligations), shall become due and
payable immediately, in each case, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are hereby waived by
each Loan Party, (D) declare a termination, reduction or restriction on the ability of the Loan
Parties to use any cash collateral (other than as set forth in clause (iii) below) (E) terminate the


                                                94
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 191 of 378



DIP Facility and (F) charge the Default Rate (each of clauses (A) through (F) above, a
“Termination Declaration” and the earliest date to occur of any such Termination Declaration,
the “Termination Declaration Date”), in each case of clauses (A) through (F) above, without first
obtaining relief from the automatic stay under section 362 of the Bankruptcy Code; (ii) five
(5) Business Days after the Termination Declaration Date, the Loan Parties and/or any
Committee shall be permitted to seek an emergency hearing before the Bankruptcy Court (which
they shall seek on an expedited basis) solely to determine whether an Event of Default has
occurred, provided, however, that (1) if the Loan Parties seek an expedited emergency hearing
within five (5) Business Days, until such time the Bankruptcy Court has entered an order ruling
on whether an Event of Default has occurred, the Agent shall not be permitted to exercise its
rights and remedies with respect to such Termination Declaration or such Events of Default, and
(2) if the Loan Parties and any Committee do not seek an expedited emergency hearing within
five (5) Business Days after the Termination Declaration Date, the Agent shall be entitled to
exercise all rights and remedies provided for in the Loan Documents with respect to such
Termination Declaration, including the right to foreclose on, or otherwise exercise its rights with
respect to all or any portion of the Collateral, including by applying the proceeds thereof to the
Obligations; and (iii) the Loan Parties shall not be permitted to use any proceeds of the Loans, or
any other cash collateral, except in accordance with the Budget (subject to the Permitted
Variances).

               (b)     In the case of the occurrence of an Event of Default, the Agent and the
Lenders will have all other rights and remedies available at law and equity.

               (c)     All proceeds realized from the liquidation or other disposition of collateral
or otherwise received after maturity of the Loans or the Notes, whether by acceleration or
otherwise, shall be applied:

                      (i)    first, to payment or reimbursement of that portion of the
       Obligations constituting fees, expenses and indemnities payable to the Agent in its
       capacity as such;

                     (ii)     second, pro rata to payment or reimbursement of that portion of the
       Obligations constituting fees, expenses and indemnities payable to the Lenders;

                       (iii) third, pro rata to payment of (i) accrued and unpaid interest on the
       New Money Loans and LC Disbursements, (ii) accrued and unpaid interest on the
       Refinanced Loans, (iii) fees on each Letter of Credit and (iv) other accrued and unpaid
       interest included in the Obligations;

                       (iv)    fourth, pro rata to (i) payment of principal outstanding on the New
       Money Loans, (ii) payment of principal outstanding on the Refinanced Loans,
       (iii) Secured Swap Obligations owing to Secured Swap Parties, (iv) Secured Cash
       Management Obligations owing to Secured Cash Management Providers, and (v) to serve
       as cash collateral to be held by the Agent to secure the LC Exposure;

                       (v)    fifth, pro rata to any other Obligations; and




                                                95
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 192 of 378



                      (vi)    sixth, any excess, after all of the Obligations shall have been
       indefeasibly paid in full in cash, shall be held as required by the Bankruptcy Court and/or
       any other Governmental Requirement.

        Notwithstanding the foregoing, Secured Cash Management Obligations arising under any
Secured Cash Management Agreement shall be excluded from the application described above if
the Agent has not received written notice thereof, together with such supporting documentation
as the Agent may request, from the applicable Secured Cash Management Provider. Each
Secured Cash Management Provider not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have acknowledged
and accepted the appointment of the Agent pursuant to the terms of Article XI hereof for itself
and its Affiliates as if a “Lender” party hereto.

        Section 10.03 Disposition of Proceeds. The Security Instruments contain an assignment
by the Borrower and/or the Guarantors unto and in favor of the Agent for the benefit of the
Lenders of all of the Borrower’s or each Guarantor’s interest in and to production and all
proceeds attributable thereto which may be produced from or allocated to the Mortgaged
Property. The Security Instruments further provide in general for the application of such
proceeds to the satisfaction of the Obligations and other obligations described therein and
secured thereby. Notwithstanding the assignment contained in such Security Instruments, except
after the occurrence and during the continuance of an Event of Default, (a) the Agent and the
Lenders agree that they will neither notify the purchaser or purchasers of such production nor
take any other action to cause such proceeds to be remitted to the Agent or the Lenders, but the
Lenders will instead permit such proceeds to be paid to the Debtors and (b) the Lenders hereby
authorize the Agent to take such actions as may be necessary to cause such proceeds to be paid to
the Debtors.

                                          ARTICLE XI
                                          THE AGENTS

        Section 11.01 Appointment; Powers. Each of the Lenders and each Issuing Bank hereby
irrevocably appoints the Agent as its agent and authorizes the Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably incidental
thereto.

        Section 11.02 Duties and Obligations of Agent. The Agent shall have no duties or
obligations except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, (a) the Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing (the use of the term
“agent” herein and in the other Loan Documents with reference to the Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under agency doctrine of
any applicable law; rather, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between independent contracting
parties), (b) the Agent shall have no duty to take any discretionary action or exercise any
discretionary powers, except as provided in Section 11.03, and (c) except as expressly set forth
herein, the Agent shall have no duty to disclose, and shall not be liable for the failure to disclose,


                                                 96
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 193 of 378



any information relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Agent or any of its Affiliates in any capacity. The Agent shall
be deemed not to have knowledge of any Default unless and until written notice thereof is given
to the Agent by the Borrower or a Lender, and shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in or in connection
with this Agreement or any other Loan Document, (ii) the contents of any certificate, report or
other document delivered hereunder or under any other Loan Document or in connection
herewith or therewith, (iii) the performance or observance of any of the covenants, agreements or
other terms or conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, (v) the satisfaction of any condition set forth in Article
VI or elsewhere herein, other than to confirm receipt of items expressly required to be delivered
to the Agent, (vi) the existence, value, perfection or priority of any collateral security or the
financial or other condition of the Debtors or any other obligor or guarantor, or (vii) any failure
by the Borrower or any other Person (other than itself) to perform any of its obligations
hereunder or under any other Loan Document or the performance or observance of any
covenants, agreements or other terms or conditions set forth herein or therein. For purposes of
determining compliance with the conditions specified in Article VI, each Lender shall be deemed
to have consented to, approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or satisfactory to a Lender
unless the Agent shall have received written notice from such Lender prior to the proposed
closing date specifying its objection thereto.

         Section 11.03 Action by Agent. The Agent shall have no duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to exercise in
writing as directed by the Majority Lenders (or such other number or percentage of the Lenders
as shall be necessary under the circumstances as provided in Section 12.02) and in all cases the
Agent shall be fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority Lenders, the
Required Lenders or the Lenders, as applicable, (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section 12.02) specifying
the action to be taken and (b) be indemnified to its satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or continuing to take any
such action. The instructions as aforesaid and any action taken or failure to act pursuant thereto
by the Agent shall be binding on all of the Lenders. If a Default has occurred and is continuing,
then the Agent shall take such action with respect to such Default as shall be directed by the
requisite Lenders in the written instructions (with indemnities) described in this Section 11.03,
provided that, unless and until the Agent shall have received such directions, the Agent may (but
shall not be obligated to) take such action, or refrain from taking such action, with respect to
such Default as it shall deem advisable in the best interests of the Lenders. In no event, however,
shall the Agent be required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement, the Loan Documents or applicable law. The Agent shall not
be liable for any action taken or not taken by it with the consent or at the request of the Required
Lenders or the Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 12.02), and otherwise the Agent shall not be



                                                97
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 194 of 378



liable for any action taken or not taken by it hereunder or under any other Loan Document or
under any other document or instrument referred to or provided for herein or therein or in
connection herewith or therewith INCLUDING ITS OWN ORDINARY NEGLIGENCE, except
for its own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by a final and non-appealable judgment.

        Section 11.04 Reliance by Agent. The Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing believed by it to be genuine and to have been signed or
sent by the proper Person. The Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not incur any liability for
relying thereon and each of the Borrower, the Lenders and each Issuing Bank hereby waives the
right to dispute the Agent’s record of such statement, except in the case of gross negligence or
willful misconduct by the Agent. The Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by it, and shall not
be liable for any action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. The Agent may deem and treat the payee of any Note as the
holder thereof for all purposes hereof unless and until a written notice of the assignment or
transfer thereof permitted hereunder shall have been filed with the Agent.

        Section 11.05 Subagents. The Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the Agent. The Agent
and any such sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the preceding Sections of
this Article XI shall apply to any such sub-agent and to the Related Parties of the Agent and any
such sub-agent, and shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as Agent.

        Section 11.06 Resignation or Removal of Agent. Subject to the appointment and
acceptance of a successor Agent as provided in this Section 11.06, the Agent may resign at any
time by notifying the Lenders, each Issuing Bank and the Borrower, and the Agent may be
removed at any time with or without cause by the Majority Lenders. Upon any such resignation
or removal, the Majority Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the Majority Lenders and
shall have accepted such appointment within 30 days after the retiring Agent gives notice of its
resignation or removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders and each Issuing Bank, appoint a successor Agent. Upon the acceptance of its
appointment as Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the Agent’s resignation
hereunder, the provisions of this Article XI and Section 12.03 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while it was acting as Agent.




                                                98
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 195 of 378



        Section 11.07 Agent and Lenders. Each bank serving as an Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not an Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Debtor or other Affiliate
thereof as if it were not an Agent hereunder.

        Section 11.08 No Reliance. Each Lender acknowledges that it has, independently and
without reliance upon the Agent, any other Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and each other Loan Document to which it is a party. Each
Lender also acknowledges that it will, independently and without reliance upon the Agent, any
other Agent or any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder. The Agents shall not be required to keep
themselves informed as to the performance or observance by any Debtor of this Agreement, the
Loan Documents or any other document referred to or provided for herein or to inspect the
Properties or books of the Debtors. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the Agent hereunder, no Agent
nor the Arranger shall have any duty or responsibility to provide any Lender with any credit or
other information concerning the affairs, financial condition or business of the Borrower (or any
of its Affiliates) which may come into the possession of such Agent or any of its Affiliates. In
this regard, each Lender acknowledges that Orrick, Herrington & Sutcliffe LLP is acting in this
transaction as special counsel to the Agent only, except to the extent otherwise expressly stated
in any legal opinion or any Loan Document. Each other party hereto will consult with its own
legal counsel to the extent that it deems necessary in connection with the Loan Documents and
the matters contemplated therein.

       Section 11.09 Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or other judicial proceeding relative to any Debtor, the
Agent (irrespective of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

              (a)     to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations that are owing
and unpaid and to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders, the Issuing Bank and the Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders, the Issuing
Bank and the Agent and their respective agents and counsel and all other amounts due the
Lenders, the Issuing Bank and the Agent under Section 12.03) allowed in such judicial
proceeding; and

               (b)   to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;



                                               99
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 196 of 378



and any custodian, receiver, assignee, trustee, liquidator, sequestrator or other similar official in
any such judicial proceeding is hereby authorized by each Lender and the Issuing Bank to make
such payments to the Agent and, in the event that the Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agent and its agents and counsel,
and any other amounts due the Agent under Section 12.03.

        Nothing contained herein shall be deemed to authorize the Agent to authorize or consent
to or accept or adopt on behalf of any Lender any chapter 11 plan, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to authorize the Agent to
vote in respect of the claim of any Lender in any such proceeding.

        Section 11.10 Authority of Agent to Release Collateral and Liens. Each Lender and
each Issuing Bank hereby authorizes the Agent to release any collateral that is permitted to be
sold or released pursuant to the terms of the Loan Documents. Each Lender and each Issuing
Bank hereby authorizes the Agent to execute and deliver to the Borrower, at the Borrower’s sole
cost and expense, any and all releases of Liens, termination statements, assignments or other
documents reasonably requested by the Borrower in connection with any sale or other
disposition of Property to the extent such sale or other disposition is permitted by the terms of
Section 9.12 or is otherwise authorized by the terms of the Loan Documents.

        Section 11.11 Secured Cash Management Agreements. No Secured Cash Management
Provider that obtains the benefits of Section 10.02(c), any Loan Guarantee or any Collateral by
virtue of the provisions hereof or of any Loan Guarantee, any Security Instrument or any other
Loan Document shall have any right to notice of any action or to consent to, direct or object to
any action hereunder or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its capacity as a Lender and,
in such case, only to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article XI to the contrary, the Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements unless the Agent has received written
notice of such Obligations, together with such supporting documentation as the Agent may
request, from the applicable Secured Cash Management Provider.

         Section 11.12 The Arranger. The Arranger shall have no duties, responsibilities or
liabilities under this Agreement and the other Loan Documents other than its duties,
responsibilities and liabilities in its capacity as a Lender hereunder to the extent it is a party to
this Agreement as a Lender.

                                         ARTICLE XII
                                       MISCELLANEOUS

       Section 12.01 Notices.

              (a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b)), all notices and other




                                                100
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 197 of 378



communications provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by telecopy, as follows:

                      (i)     if to any Loan Party, to the Borrower at

                              Legacy Reserves LP
                              303 West Wall Street, Suite 1800
                              Midland, Texas 79701
                              Attention: Robert Norris
                              Email: rnorris@legacyreserves.com
                              Phone: 432-689-5217

                              with a copy to

                              Legacy Reserves LP
                              303 West Wall Street, Suite 1800
                              Midland, Texas 79701
                              Attention: Bert Ferrara
                              Email: bferrara@legacyreserves.com
                              Phone: 432-221-6363

                      (ii)    if to the Agent, to it at

                              Wells Fargo Bank, National Association
                              1000 Louisiana Street, 9th Floor
                              Houston, Texas 77002
                              Attention: Brett Steele, Director
                              Facsimile: 713-319-1920
                              Email: Brett.A.Steele@wellsfargo.com

                       (iii) if to any other Lender, in its capacity as such, or any other Lender
       in its capacity as an Issuing Bank, to it at its address (or telecopy number) set forth in its
       Administrative Questionnaire.

               (b)     Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures approved by the
Agent; provided that the foregoing shall not apply to notices pursuant to Article II, Article III,
Article IV and Article V unless otherwise agreed by the Agent and the applicable Lender. The
Agent or the Borrower may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or communications.

              (c)     Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All notices and other
communications given to any party hereto in accordance with the provisions of this Agreement
shall be deemed to have been given on the date of receipt.



                                                 101
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 198 of 378



       Section 12.02 Waivers; Amendments.

               (a)     No failure on the part of the Agent, any other Agent, any Issuing Bank or
any Lender to exercise and no delay in exercising, and no course of dealing with respect to, any
right, power or privilege, or any abandonment or discontinuance of steps to enforce such right,
power or privilege, under any of the Loan Documents shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies of the Agent, each other Agent, each Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower therefrom
shall in any event be effective unless the same shall be permitted by Error! Reference source
not found., and then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of any Default,
regardless of whether the Agent, any other Agent, any Lender or any Issuing Bank may have had
notice or knowledge of such Default at the time.

                (b)     Neither this Agreement nor any provision hereof nor any Security
Instrument nor any provision thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Majority Lenders or by
the Borrower and the Agent with the consent of the Majority Lenders; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written consent of such
Lender; (ii) reduce the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, or reduce any other Obligations
hereunder or under any other Loan Document, without the written consent of each Lender
affected thereby; (iii) postpone the scheduled date of payment or prepayment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or any other Obligations hereunder or under any other Loan Document, or reduce the amount of,
waive or excuse any such payment, or postpone or extend the Termination Date or the Maturity
Date without the written consent of each Lender affected thereby; (iv) change Section 4.01(b) or
Section 4.01(c) in a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender; (v) waive or amend Section 3.04(c), Section 6.01,
Section 6.02, Section 8.14, Section 10.02(c), Section 12.14 or any provisions of this Error!
Reference source not found. or change the definition of the terms “Domestic Subsidiary”,
“Foreign Subsidiary”, “Material Domestic Subsidiary” or “Subsidiary”, without the written
consent of each Lender (other than a Defaulting Lender); provided, further, that any waiver or
amendment to the terms of Section 12.14 or this proviso in this Section 12.02(b)(v) shall also
require the written consent of each Secured Swap Party (unless such Secured Swap Party is a
Defaulting Lender), and any amendment or waiver to the terms of Section 10.02(c) shall also
require the written consent of each Secured Swap Party adversely affected thereby; (vi) amend or
otherwise modify any Security Instrument in a manner that results in the Secured Swap
Obligations secured by such Security Instrument no longer being secured thereby on an equal
and ratable basis with the principal of the Loans, or amend or otherwise change the definition of
“Secured Swap Agreement,” “Secured Swap Obligations” or “Secured Swap Party” without the



                                              102
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 199 of 378



written consent of each Secured Swap Party adversely affected thereby; (vii) release any
Guarantor, release all or substantially all of the collateral (other than as provided in Section
11.10), or reduce the percentage set forth in Section 8.13 to be less than 80%, without the written
consent of each Lender (other than a Defaulting Lender); or (viii) change any of the provisions of
this Error! Reference source not found. or the definitions of “Required Lenders” or “Majority
Lenders” or any other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or under any other Loan Documents or make
any determination or grant any consent hereunder or any other Loan Documents, without the
written consent of each Lender (other than a Defaulting Lender); provided further that (A) no
such agreement shall amend, modify or otherwise affect the rights or duties of the Agent, any
other Agent or the Issuing Bank hereunder or under any other Loan Document without the prior
written consent of the Agent, such other Agent or the Issuing Bank, as the case may be and (B)
nothing in this Section 12.02 shall cause any waiver, amendment, modification or consent to (1)
any fee letter between the Borrower and any Lender or the Agent or the Issuing Bank to require
the consent of the Majority Lenders, (2) any Letter of Credit Agreements between the Borrower
or any Subsidiary of the Borrower and the Issuing Bank to require the consent of the Majority
Lenders, (3) any Letter of Credit issued by the Issuing Bank pursuant to the terms of this
Agreement to require the consent of the Majority Lenders except as specifically required by
Section 2.08, or (4) any Secured Cash Management Agreement to require the consent of the
Majority Lenders. Notwithstanding the foregoing, (A) any supplement to Schedule 7.14
(Subsidiaries) shall be effective simply by delivering to the Agent a supplemental schedule
clearly marked as such and, upon receipt, the Agent will promptly deliver a copy thereof to the
Lenders, (B) any Security Instrument may be supplemented to add additional collateral or join
additional Persons as Guarantors with the consent of the Agent, and (C) the Borrower and the
Agent may amend this Agreement or any other Loan Document without the consent of the
Lenders in order to correct, amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document.

               (c)     Anything herein to the contrary notwithstanding, if the Debtors’ proposed
plan of reorganization (“Proposed Plan”) provides for (in whole or in part) the refinancing of the
Refinanced Loans and the Existing Obligations on the effective date of an Approved Plan of
Reorganization in lieu of repayment in full in cash of the Refinanced Loans and the Existing
Obligations, then, if such Proposed Plan has been accepted by a class consisting solely of the
Existing Lenders, then the holders of not less than 66 2/3% of the Refinanced Loans (the
“Required Refinanced Lenders”) may (without the consent of any other Refinanced Lenders or
the Agent) agree on behalf of all Refinanced Lenders that the full amount of the Refinanced
Loans will not be required to be repaid in cash on the Maturity Date, but instead shall be treated
in any manner approved by the Required Refinanced Lenders. No amendment or waiver shall,
unless signed by all Refinanced Lenders, amend this clause (c) or change the definition of the
term Required Refinanced Lenders or the percentage of Refinanced Lenders which shall be
required for Refinanced Lenders to take any action hereunder, in each case without the consent
of all Refinanced Lenders.

       Section 12.03 Expenses, Indemnity; Damage Waiver.




                                               103
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 200 of 378



                (a)     The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Agent and its Affiliates, including, without limitation, the reasonable fees, charges and
disbursements of counsel and other outside consultants for the Agent, the reasonable travel,
photocopy, mailing, courier, telephone and other similar expenses and, in connection with the
syndication of the credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration (both before and after the execution hereof and including advice of
counsel to the Agent as to the rights and duties of the Agent and the Lenders with respect
thereto) of this Agreement and the other Loan Documents and any amendments, modifications or
waivers of or consents related to the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket costs, expenses,
Taxes, assessments and other charges incurred by any Agent or any Lender in connection with
any filing, registration, recording or perfection of any security interest contemplated by this
Agreement or any Security Instrument or any other document referred to therein, (iii) all
reasonable out-of-pocket expenses incurred by each Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit issued by such Issuing Bank
or any demand for payment thereunder, (iv) all out-of-pocket expenses incurred by any Agent,
any Issuing Bank, any Lender or any Secured Swap Party, including the fees, charges and
disbursements of any counsel for any Agent, any Issuing Bank or any Lender, in connection with
the enforcement or protection of its rights in connection with this Agreement or any other Loan
Document, including its rights under this Section 12.03, or in connection with the Loans made or
Letters of Credit issued hereunder, including, without limitation, all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such Loans or Letters of
Credit, and (v) all reasonable out-of-pocket fees, charges and expenses of one special bankruptcy
counsel for each Secured Swap Party in connection with the structuring and preparation of any
Secured Swap Agreement to be entered into after the Petition Date.

            (b)  THE BORROWER SHALL INDEMNIFY EACH AGENT, THE
ARRANGER, EACH ISSUING BANK AND EACH LENDER, AND EACH RELATED
PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY
COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO
ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER
OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE
OF ANY DEBTOR TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT,
INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT,
(iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY
WARRANTY OR COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH
IN ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR
CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (iv) ANY LOAN OR



                                               104
   Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 201 of 378



LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING,
WITHOUT LIMITATION, (A) ANY REFUSAL BY ANY ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT ISSUED BY SUCH ISSUING
BANK IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (B)
 THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT
NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER
IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN CONNECTION
THEREWITH, (v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE
OPERATIONS OF THE BUSINESS OF THE DEBTORS BY THE DEBTORS, (vii) ANY
ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE
PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY
ENVIRONMENTAL LAW APPLICABLE TO THE DEBTORS OR ANY OF THEIR
PROPERTIES, INCLUDING WITHOUT LIMITATION, THE PRESENCE, GENERATION,
STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL,
ARRANGEMENT OF DISPOSAL OR TREATMENT OF OIL, OIL AND GAS WASTES,
SOLID WASTES OR HAZARDOUS SUBSTANCES ON ANY OF THEIR PROPERTIES, (ix)
 THE BREACH OR NON-COMPLIANCE BY ANY DEBTOR WITH ANY
ENVIRONMENTAL LAW APPLICABLE TO ANY SUCH DEBTOR, (x) THE PAST
OWNERSHIP BY ANY DEBTOR OF ANY OF ITS PROPERTIES OR PAST ACTIVITY ON
ANY OF ITS PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT
THE TIME, COULD RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE, USE,
RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED
RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR
DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS
SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE
ANY DEBTOR OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED
BY ANY DEBTOR, (xii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY
TO ANY DEBTOR, (xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY
CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL
OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND
OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN
AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF
TORTS OF ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT
LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR MORE OF THE
INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT
OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO




                                   105
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 202 of 378



HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE.

               (c)     To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent, the Arranger or any Issuing Bank under Section 12.03(a) or (b), each Lender
severally agrees to pay to such Agent, the Arranger or such Issuing Bank, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case may be, was incurred
by or asserted against such Agent, the Arranger or such Issuing Bank in its capacity as such.

                (d)     To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual damages) arising out
of, in connection with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the Transactions, any Loan or Letter of
Credit or the use of the proceeds thereof.

              (e)     All amounts due under this Section 12.03 shall be payable within ten
(10) Business Days of written demand therefor.

       Section 12.04 Successors and Assigns.

                (a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit), except that (i)
 neither the Borrower nor any other Loan Party may assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Agent and each Lender, not to
be unreasonably withheld or delayed (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section 12.04; provided that any
such assignment or participation must comply with any restrictions on assignments or
participations, as applicable, as agreed to by the transferring lender in any restructuring support
agreement and (iii) no Lender may assign to the Borrower, an Affiliate of the Borrower, a
Defaulting Lender or an Affiliate of a Defaulting Lender all or any portion of such Lender’s
rights and obligations under this Agreement or all or any portion of its Commitments or the
Loans owing to it hereunder. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their respective successors
and assigns permitted hereby (including any Affiliate of any Issuing Bank that issues any Letter
of Credit), Participants (to the extent provided in Section 12.04(c)) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent, each Issuing Bank and the
Lenders) any legal or equitable right, remedy or claim under or by reason of this Agreement.

              (b)     (i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the time owing to it)
with the prior written consent (such consent not to be unreasonably withheld) of the Agent,


                                               106
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 203 of 378



provided that no consent of the Agent shall be required for an assignment to an assignee that is a
Lender or any Affiliate of a Lender, immediately prior to giving effect to such assignment.

                      (ii)    Assignments shall be subject to the following additional
       conditions:

                              (A)    Subject to clause (C) below, except in the case of an
               assignment to a Lender or an Affiliate of a Lender or an assignment of the entire
               remaining amount of the assigning Lender’s Commitment or Loans, as applicable,
               the amount of the Commitment or Loans, as applicable, of the assigning Lender
               subject to each such assignment (determined as of the date the Assignment and
               Assumption with respect to such assignment is delivered to the Agent) shall not
               be less than $5,000,000 (or a lesser amount if the assigning Lender’s outstanding
               Commitment or Loans, as applicable, amounts to less than $5,000,000);

                              (B)    each partial assignment shall be made as an assignment of a
               proportionate part of all the assigning Lender’s rights and obligations under this
               Agreement;

                             (C)     each assignment of any Lender’s Commitment and/or New
               Money Loan (including any portion thereof) shall include an assignment in the
               same proportion of such Lenders’ Refinanced Loans;

                              (D)     the parties to each assignment shall execute and deliver to
               the Agent an Assignment and Assumption, together with a processing and
               recordation fee of $3,500;

                           (E)      the assignee, if it shall not be a Lender, shall deliver to the
               Agent an Administrative Questionnaire; and

                               (F)    no such assignment shall be made to the Borrower, any
               Affiliate of the Borrower, a Defaulting Lender (or any entity who, upon becoming
               a Lender hereunder, would constitute a Defaulting Lender), any Affiliate of a
               Defaulting Lender or a natural person.

                      (iii) Subject to Section 12.04(b)(iv) and the acceptance and recording
       thereof, and except in the case of an assignment to an Affiliate of a Lender, from and
       after the effective date specified in each Assignment and Assumption the assignee
       thereunder shall be a party hereto and, to the extent of the interest assigned by such
       Assignment and Assumption, have the rights and obligations of a Lender under this
       Agreement, and the assigning Lender thereunder shall, to the extent of the interest
       assigned by such Assignment and Assumption, be released from its obligations under this
       Agreement (and, in the case of an Assignment and Assumption covering all of the
       assigning Lender’s rights and obligations under this Agreement, such Lender shall cease
       to be a party hereto but shall continue to be entitled to the benefits of Section 5.01,
       Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a Lender of
       rights or obligations under this Agreement that does not comply with this Section 12.04



                                               107
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 204 of 378



       shall be treated for purposes of this Agreement as a sale by such Lender of a participation
       in such rights and obligations in accordance with Section 12.04(c).

                       (iv)     The Agent, acting for this purpose as an agent of the Borrower,
       shall maintain at one of its offices a copy of each Assignment and Assumption delivered
       to it and a register for the recordation of the names and addresses of the Lenders, and the
       Commitments of, and principal amount of the Loans and LC Disbursements owing to,
       each Lender pursuant to the terms hereof from time to time (the “Register”). The entries
       in the Register shall be conclusive, and the Borrower, the Agent, each Issuing Bank and
       the Lenders may treat each Person whose name is recorded in the Register pursuant to the
       terms hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
       notice to the contrary. The Register shall be available for inspection by the Borrower,
       any Issuing Bank and any Lender, at any reasonable time and from time to time upon
       reasonable prior notice. In connection with any changes to the Register, if necessary, the
       Agent will reflect the revisions on Annex I and forward a copy of such revised Annex I to
       the Borrower, each Issuing Bank and each Lender.

                       (v)    Upon its receipt of a duly completed Assignment and Assumption
       executed by an assigning Lender and an assignee, the assignee’s completed
       Administrative Questionnaire (unless the assignee shall already be a Lender hereunder),
       the processing and recordation fee referred to in Section 12.04(b) and any written consent
       to such assignment required by Section 12.04(b), the Agent shall accept such Assignment
       and Assumption and record the information contained therein in the Register. No
       assignment shall be effective for purposes of this Agreement unless it has been recorded
       in the Register as provided in this Section 12.04(b).

               (c)      (i) Any Lender may, without the consent of the Borrower the Agent or any
Issuing Bank, sell participations to one or more banks or other entities (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the Borrower, the Agent,
each Issuing Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation shall provide that
such Lender shall retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the Participant, agree to
any amendment, modification or waiver that (1) increase the commitment of such Participant,
(2) reduces or forgives any principal, interest or fees payable to such Participant, (3) extends the
Maturity Date or the date of payment of interest or fees on the Loans or commitments with
respect to such Participant, (4) release of all or substantially all of the value of the Loan
Guarantee or Collateral, and (5) any adverse change to the superpriority status of the claims or
liens on the Collateral. In addition such agreement must provide that the Participant be bound by
the provisions of Section 12.03. Subject to Section 12.04(c)(ii) the Borrower agrees that each
Participant shall be entitled to the benefits of Section 5.01, Section 5.02 and Section 5.03 to the



                                                 108
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 205 of 378



same extent as if it were a Lender and had acquired its interest by assignment pursuant to Section
12.04(b) (subject to the requirements and limitations therein, including the requirements under
Section 5.03(e) (it being understood that the documentation required under Section 5.03(e) shall
be delivered to the participating Lender)). To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 12.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 4.01(c) as though it were a Lender.

                       (ii)   A Participant shall not be entitled to receive any greater payment
       under Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
       to receive with respect to the participation sold to such Participant, unless the sale of the
       participation to such Participant is made with the Borrower’s prior written consent. A
       Participant that would be a Foreign Lender if it were a Lender shall not be entitled to the
       benefits of Section 5.03 unless the Borrower is notified of the participation sold to such
       Participant and such Participant agrees, for the benefit of the Borrower, to comply with
       Section 5.03(e) as though it were a Lender. Each Lender that sells a participation shall,
       acting solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
       register on which it enters the name and address of each Participant and the principal
       amounts (and stated interest) of each Participant’s interest in the Loans or other
       obligations under the Loan Documents (the “Participant Register”). Any such Participant
       Register shall be available for inspection by the Agent at any reasonable time and from
       time to time upon reasonable prior notice; provided that the applicable Lender shall have
       no obligation to show such Participant Register to the Borrower except to the extent such
       disclosure is necessary to establish that such Loan, commitment, letter of credit or other
       obligation is in registered form under Section 5f.103-1(c) of the Treasury regulations.
       The entries in the Participant Register shall be conclusive absent manifest error, and such
       Lender shall treat each Person whose name is recorded in the Participant Register as the
       owner of such participation for all purposes of this Agreement notwithstanding any notice
       to the contrary.

               (d)      Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or other central bank
having jurisdiction over such Lender, and this Section 12.04(d) shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

       Section 12.05 Survival; Revival; Reinstatement.

               (a)     All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to have been relied
upon by the other parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding that the Agent,
any other Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is extended hereunder, and


                                               109
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 206 of 378



shall continue in full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding and unpaid or
any Letter of Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Section 5.01, Section 5.02, Section 5.03 and Section 12.03 and
Article XI shall survive and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or termination of
the Letters of Credit and the Commitments or the termination of this Agreement, any other Loan
Document or any provision hereof or thereof.

               (b)    To the extent that any payments on the Obligations or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, debtor in possession, receiver or other Person under any
bankruptcy law, common law or equitable cause, then to such extent, the Obligations so satisfied
shall be revived and continue as if such payment or proceeds had not been received and the
Agent’s and the Lenders’ Liens, security interests, rights, powers and remedies under this
Agreement and each Loan Document shall continue in full force and effect. In such event, each
Loan Document shall be automatically reinstated and the Borrower shall take such action as may
be reasonably requested by the Agent and the Lenders to effect such reinstatement.

       Section 12.06 Counterparts; Integration; Effectiveness.

               (a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original, but all of which
when taken together shall constitute a single contract.

                (b)    This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Agent constitute the entire contract among the
parties relating to the subject matter hereof and thereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter hereof and thereof.
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

               (c)      Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Agent and when the Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Delivery of an executed counterpart of a signature page of
this Agreement by telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

        Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions hereof or thereof;


                                                110
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 207 of 378



and the invalidity of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

        Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other obligations (of
whatsoever kind, including, without limitations Secured Swap Obligations) at any time owing by
such Lender or Affiliate to or for the credit or the account of any Debtor against any of and all
the obligations of the Debtors owed to such Lender now or hereafter existing under this
Agreement or any other Loan Document, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although such
obligations may be unmatured. The rights of each Lender under this Section 12.08 are in
addition to other rights and remedies (including other rights of setoff) which such Lender or its
Affiliates may have.

     Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS.

          (a)  THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS
EXCEPT TO THE EXTENT THAT UNITED STATES FEDERAL LAW PERMITS ANY
LENDER TO CONTRACT FOR, CHARGE, RECEIVE, RESERVE OR TAKE INTEREST AT
THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH LENDER IS
LOCATED. CHAPTER 346 OF THE TEXAS FINANCE CODE (WHICH REGULATES
CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRI-PARTY
ACCOUNTS) SHALL NOT APPLY TO THIS AGREEMENT OR THE NOTES.

           (b)   THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE
ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE AGENT, ANY LENDER, THE ISSUING BANK, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
BANKRUPTCY COURT AND IF THE BANKRUPTCY COURT DOES NOT HAVE (OR
ABSTAINS FROM) JURISDICTION, THE COURTS OF THE STATE OF TEXAS SITTING
IN HOUSTON, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH COURTS. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT


                                               111
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 208 of 378



THAT THE AGENT, ANY LENDER OR THE ISSUING BANK MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

           (c)  EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS SPECIFIED IN
SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO
BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN
SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN
ANY OTHER JURISDICTION.

             (d)  EACH     PARTY    HEREBY    (i)  IRREVOCABLY    AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN, (ii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR
AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iii)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

       Section 12.10 Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and shall not affect
the construction of, or be taken into consideration in interpreting, this Agreement.

        Section 12.11 Confidentiality. The Agent, each other Agent, each Issuing Bank and the
Lenders agrees to maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the extent requested by
any regulatory authority, (c) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (d) to any other party to this Agreement or any other Loan
Document, (e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 12.11, to (i) any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its rights or obligations


                                                112
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 209 of 378



under this Agreement or (ii) any actual or prospective counterparty (or its advisors) to any Swap
Agreement relating to the Borrower or any of its Subsidiaries and their obligations, (g) with the
consent of the Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 12.11 or (ii) becomes available to the Agent, any
other Agent, any Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Borrower. For the purposes of this Section 12.11, “Information” means all information
received from the Debtors relating to any Debtor and its business, other than any such
information that is available to the Agent, any other Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its Subsidiaries; provided
that, in the case of information received from the Borrower, or any of its Subsidiaries after the
date hereof, such information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in this Section 12.11
shall be considered to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

        Section 12.12 Interest Rate Limitation. It is the intention of the parties hereto that each
Lender shall conform strictly to usury laws applicable to it. Accordingly, if the transactions
contemplated hereby would be usurious as to any Lender under laws applicable to it (including
the laws of the United States of America and the State of Texas or any other jurisdiction whose
laws may be mandatorily applicable to such Lender notwithstanding the other provisions of this
Agreement), then, in that event, notwithstanding anything to the contrary in any of the Loan
Documents or any agreement entered into in connection with or as security for the Notes, it is
agreed as follows: (a) the aggregate of all consideration which constitutes interest under law
applicable to any Lender that is contracted for, taken, reserved, charged or received by such
Lender under any of the Loan Documents or agreements or otherwise in connection with the
Notes shall under no circumstances exceed the maximum amount allowed by such applicable
law, and any excess shall be canceled automatically and if theretofore paid shall be credited by
such Lender on the principal amount of the Obligations (or, to the extent that the principal
amount of the Obligations shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower); and (b) in the event that the maturity of the Notes is accelerated by
reason of an election of the holder thereof resulting from any Event of Default under this
Agreement or otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to any Lender may never include
more than the maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall be canceled automatically by such Lender as of
the date of such acceleration or prepayment and, if theretofore paid, shall be credited by such
Lender on the principal amount of the Obligations (or, to the extent that the principal amount of
the Obligations shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower). All sums paid or agreed to be paid to any Lender for the use, forbearance or
detention of sums due hereunder shall, to the extent permitted by law applicable to such Lender,
be amortized, prorated, allocated and spread throughout the stated term of the Loans evidenced
by the Notes until payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law. If at any time
and from time to time (i) the amount of interest payable to any Lender on any date shall be
computed at the Highest Lawful Rate applicable to such Lender pursuant to this Section 12.12



                                                113
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 210 of 378



and (ii) in respect of any subsequent interest computation period the amount of interest otherwise
payable to such Lender would be less than the amount of interest payable to such Lender
computed at the Highest Lawful Rate applicable to such Lender, then the amount of interest
payable to such Lender in respect of such subsequent interest computation period shall continue
to be computed at the Highest Lawful Rate applicable to such Lender until the total amount of
interest payable to such Lender shall equal the total amount of interest which would have been
payable to such Lender if the total amount of interest had been computed without giving effect to
this Section 12.12. To the extent that Chapter 303 of the Texas Finance Code is relevant for the
purpose of determining the Highest Lawful Rate applicable to a Lender, such Lender elects to
determine the applicable rate ceiling under such Chapter by the weekly ceiling from time to time
in effect. Chapter 346 of the Texas Finance Code does not apply to the Borrower’s obligations
hereunder.

      Section 12.13 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE
AND KNOWLEDGE OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT AND IS FULLY
INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN
REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT
THE NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY
IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND
THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE
LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING
THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY
HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY
OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO
NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”

        Section 12.14 Collateral Matters; Secured Swap Agreements; Secured Cash
Management Agreements. The benefit of the Security Instruments and the other Loan
Documents and of the provisions of this Agreement relating to any Collateral securing the
Obligations shall also extend to and be available to Secured Swap Parties and Secured Cash
Management Providers, in each case on a pro rata basis in respect of Secured Swap Obligations
and Secured Cash Management Obligations. In addition, it is understood and agreed that the
benefit of the Security Instruments and the provisions of this Agreement relating to any
Collateral securing the Obligations shall also extend to and be available to such Lenders or their
Affiliates as provided herein and in the Security Instruments notwithstanding that any such
Lender (as defined in the Existing Credit Agreement) is not a Lender hereunder. Except as set
forth in Section 12.02(b), no Secured Swap Party that is no longer a Lender (or an Affiliate of a
Lender) nor any Secured Cash Management Provider shall have any voting rights under any



                                               114
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 211 of 378



Loan Document as a result of the existence of Secured Swap Obligations or Secured Cash
Management Obligations. All Secured Cash Management Agreements are independent
agreements governed by the terms thereof and will remain in full force and effect, unaffected by
any repayment, prepayment, acceleration, reduction, increase or change in the terms of the Loans
created under this Agreement except as otherwise provided in such Secured Cash Management
Agreements, and any payoff statement from any Lender relating to this Agreement shall not
apply to Secured Cash Management Agreements, except as otherwise expressly provided in such
payoff statement.

        Section 12.15 No Third Party Beneficiaries.          This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank to issue,
amend, renew or extend Letters of Credit hereunder are solely for the benefit of the Borrower,
and no other Person (including, without limitation, any Subsidiary of the Borrower, any obligor,
contractor, subcontractor, supplier or materialsman) shall have any rights, claims, remedies or
privileges hereunder or under any other Loan Document against the Agent, the other Agents, the
Issuing Bank or any Lender for any reason whatsoever. There are no third party beneficiaries
other than to the extent contemplated by the last sentence of Section 12.04(a).

        Section 12.16 USA PATRIOT Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the Borrower and the Guarantors, which information includes
the name and address of the Borrower and the Guarantors and other information that will allow
such Lender to identify the Borrower and the Guarantors in accordance with the USA PATRIOT
Act.

         Section 12.17 Non-Fiduciary Status. The arranging and other services regarding this
Agreement provided by the Agent, the Arranger, and the Lenders are arm’s-length commercial
transactions between the Borrower, and its Affiliates, on the one hand, and the Agent, the
Arranger, and the Lenders, on the other hand. The Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate. The Borrower is
capable of evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; the Agent, the Arranger and
each Lender is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and neither the Agent, the
Arranger nor any Lender has any obligation to the Borrower, or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents. The Agent, the Arranger and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, and its Affiliates, and none of the Agent, the Arranger, or any Lender has
any obligation to disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that it may have
against the Agent, the Arranger or any Lender with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction contemplated hereby.

        Section 12.18 Cashless Settlement. Notwithstanding anything to the contrary contained
in this Agreement, any Lender may exchange, continue or rollover all or a portion of its Loans in


                                                115
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 212 of 378



connection with any amendment, repayment, refinancing, incremental, extension, loan
modification or similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Agent and such Lender and such
cashless settlement shall be deemed to comply with any requirement hereunder or any other
Loan Document or DIP Order that such payment be made “in dollars,” in “immediately available
funds,” “in cash” or any other similar concept.

        Section 12.19 Joinder of Subsidiaries. Upon the execution and delivery by a Subsidiary
and the Agent of a Joinder Agreement, and delivery to the Agent of such other Security
Instruments, documents and opinions with respect to such Subsidiary as may reasonably be
requested by the Agent, such Subsidiary shall become a Guarantor hereunder, with the same
force and effect as if originally named as such herein, and without the consent of any other party
hereto. The rights and obligations of each Loan Party hereunder and under the other Loan
Documents shall remain in full force and effect notwithstanding the addition of any Subsidiary as
a party to this Agreement.

       Section 12.20 [Reserved].

       Section 12.21 [Reserved].

         Section 12.22 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to be bound by:

               (a)      the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be payable to it by any
party hereto that is an EEA Financial Institution; and

               (b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

                      (i)     a reduction in full or in part or cancellation of any such liability;

                       (ii)    a conversion of all, or a portion of, such liability into shares or
       other instruments of ownership in such EEA Financial Institution, its parent undertaking,
       or a bridge institution that may be issued to it or otherwise conferred on it, and that such
       shares or other instruments of ownership will be accepted by it in lieu of any rights with
       respect to any such liability under this Agreement or any other Loan Document; or

                       (iii) the variation of the terms of such liability in connection with the
       exercise of the write-down and conversion powers of any EEA Resolution Authority.

       Section 12.23 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap Agreements or



                                                116
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 213 of 378



any other agreement or instrument that is a QFC (such support, “QFC Credit Support” and each
such QFC a “Supported QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special Resolution Regimes”)
in respect of such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any other state of
the United States):

               (a)     In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime, the
transfer of such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and any rights in
property securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under the U.S. Special
Resolution Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution Regime if the
Supported QFC and the Loan Documents were governed by the laws of the United States or a
state of the United States. Without limitation of the foregoing, it is understood and agreed that
rights and remedies of the parties with respect to a Defaulting Lender shall in no event affect the
rights of any Covered Party with respect to a Supported QFC or any QFC Credit Support.

               (b)    As used in this Section 12.23, the following terms have the following
meanings:

               “BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
       under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

               “Covered Entity” means any of the following:

                      (i)    a “covered entity” as that term is defined in, and interpreted in
               accordance with, 12 C.F.R. § 252.82(b);

                      (ii)   a “covered bank” as that term is defined in, and interpreted in
               accordance with, 12 C.F.R. § 47.3(b); or

                      (iii) a “covered FSI” as that term is defined in, and interpreted in
               accordance with, 12 C.F.R. § 382.2(b).

              “Default Right” has the meaning assigned to that term in, and shall be interpreted
       in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.



                                               117
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 214 of 378



               “QFC” has the meaning assigned to the term “qualified financial contract” in, and
       shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

                                        ARTICLE XIII
                                      LOAN GUARANTEE

        Section 13.01 Guarantee. Each Guarantor hereby agrees that it is jointly and severally
liable for, and absolutely, irrevocably and unconditionally guarantees to the Agent, the Lenders,
the Issuing Banks and the other Secured Parties, the prompt payment and performance when due,
whether at stated maturity, upon acceleration or otherwise, and at all times thereafter, of the
Secured Obligations and all reasonable costs and expenses including, without limitation, all court
costs and attorneys’ and paralegals’ fees and expenses paid or incurred by the Agent, the Issuing
Banks and the Lenders in endeavoring to collect all or any part of the Secured Obligations from,
or in prosecuting any action against, the Borrower, any Guarantor or any other guarantor of all or
any part of the Secured Obligations (such costs and expenses, together with the Secured
Obligations, being collectively called the “Guaranteed Obligations”); provided, that the guarantee
of any Subsidiary Guarantor will not apply to any Secured Swap Obligation if and to the extent that it
would be unlawful for such Subsidiary Guarantor to guarantee such Secured Swap Obligation under
the Commodity Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by virtue of such Subsidiary
Guarantor’s failure for any reason (and after giving effect to the guarantees by the other Guarantors
of the Secured Obligations of such Subsidiary Guarantor) to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the guarantee of such Subsidiary
Guarantor becomes effective with respect to such Secured Swap Obligation. Each Guarantor
further agrees that the Guaranteed Obligations may be extended or renewed in whole or in part
without notice to or further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal. All terms of this Loan Guarantee apply to and
may be enforced by or on behalf of any domestic or foreign branch or Affiliate of any Lender
that extended any portion of the Guaranteed Obligations.

       Section 13.02 Guarantee of Payment. This Loan Guarantee is a guarantee of payment
and not of collection. Each Guarantor waives any right to require the Agent, any Issuing Bank,
any Lender or any other Secured Party to sue the Borrower, any other Guarantor, any other
guarantor, or any other Person obligated for all or any part of the Guaranteed Obligations (each,
an “Obligated Party”), or to enforce its rights against any collateral securing all or any part of the
Guaranteed Obligations.

       Section 13.03 No Discharge or Diminishment of Loan Guarantee.

               (a)    Except as otherwise provided for herein, the obligations of each Guarantor
hereunder are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in full in cash of
the Guaranteed Obligations), including: (i) any claim of waiver, release, extension, renewal,
settlement, surrender, alteration, or compromise of any of the Guaranteed Obligations, by
operation of law or otherwise; (ii) any change in the corporate existence, structure or ownership
of the Borrower or any other guarantor of or other Person liable for any of the Guaranteed
Obligations; (iii) any insolvency, bankruptcy, reorganization or other similar proceeding



                                                 118
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 215 of 378



affecting any Obligated Party or its assets or any resulting release or discharge of any obligation
of any Obligated Party; or (iv) the existence of any claim, setoff or other right which any Loan
Guarantor may have at any time against any Obligated Party, the Agent, any Issuing Bank, any
Lender, or any other Person, whether in connection herewith or in any unrelated transaction.

                 (b)     The obligations of each Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason of the
invalidity, illegality, or unenforceability of any of the Guaranteed Obligations or otherwise, or
any provision of applicable law or regulation purporting to prohibit payment by any Obligated
Party, of the Guaranteed Obligations or any part thereof.

                (c)     Further, the obligations of any Guarantor hereunder are not discharged or
impaired or otherwise affected by: (i) the failure of the Agent, any Issuing Bank, any Lender or
any other Secured Party to assert any claim or demand or to enforce any remedy with respect to
all or any part of the Guaranteed Obligations; (ii) any waiver or modification of or supplement to
any provision of any agreement relating to the Guaranteed Obligations; (iii) any release, non-
perfection or invalidity of any indirect or direct security for the obligations of any Borrower for
all or any part of the Guaranteed Obligations or any obligations of any other guarantor of or
other Person liable for any of the Guaranteed Obligations; (iv) any action or failure to act by the
Agent, any Issuing Bank, any Lender or any other Secured Party with respect to any collateral
securing any part of the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations, or any other
circumstance, act, omission or delay that might in any manner or to any extent vary the risk of
such Guarantor or that would otherwise operate as a discharge of any Guarantor as a matter of
law or equity (other than the indefeasible payment in full in cash of the Guaranteed Obligations).

        Section 13.04 Defenses Waived. To the fullest extent permitted by applicable law, each
Guarantor hereby waives any defense based on or arising out of any defense of the Borrower or
any other Guarantor or the unenforceability of all or any part of the Guaranteed Obligations from
any cause, or the cessation from any cause of the liability of the Borrower or any other
Guarantor, other than the indefeasible payment in full in cash of the Guaranteed Obligations.
Without limiting the generality of the foregoing, each Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest and, to the fullest extent permitted by law, any notice not
provided for herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party or any other Person. Each Guarantor confirms that it is not a
surety under any state law and shall not raise any such law as a defense to its obligations
hereunder. The Agent may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in lieu of foreclosure or
otherwise act or fail to act with respect to any collateral securing all or a part of the Guaranteed
Obligations, compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the liability of such
Guarantor under this Loan Guarantee except to the extent the Guaranteed Obligations have been
fully and indefeasibly paid in cash. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though that election may
operate, pursuant to applicable law, to impair or extinguish any right of reimbursement or



                                                119
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 216 of 378



subrogation or other right or remedy of any Guarantor against any Obligated Party or any
security.

         Section 13.05 Rights of Subrogation. No Guarantor will assert any right, claim or cause
of action, including, without limitation, a claim of subrogation, contribution or indemnification
that it has against any Obligated Party, or any Collateral, until the Borrower and the Guarantors
have fully performed all their obligations to the Agent, the Issuing Banks, the Lenders and the
other Secured Parties.

        Section 13.06 Reinstatement; Stay of Acceleration. If at any time any payment of any
portion of the Guaranteed Obligations is rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy or reorganization of the Borrower or otherwise, each
Guarantor’s obligations under this Loan Guarantee with respect to that payment shall be
reinstated at such time as though the payment had not been made and whether or not the Agent,
the Issuing Banks, the Lenders or the other Secured Parties are in possession of this Loan
Guarantee. If acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Guarantors forthwith on demand by the Agent.

        Section 13.07 Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks that each Guarantor assumes and incurs under this Loan
Guarantee, and agrees that none of the Agent, any Issuing Bank or any Lender shall have any
duty to advise any Guarantor of information known to it regarding those circumstances or risks.

      Section 13.08 Taxes. The provisions of Section 5.03 shall apply mutatis mutandis to all
payments by the Guarantors of the Guaranteed Obligations.

        Section 13.09 Maximum Liability. The provisions of this Loan Guarantee are severable,
and in any action or proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of creditors generally, if
the obligations of any Guarantor under this Loan Guarantee would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of such
Guarantor’s liability under this Loan Guarantee, then, notwithstanding any other provision of this
Loan Guarantee to the contrary, the amount of such liability shall, without any further action by
the Guarantors or the Lenders, be automatically limited and reduced to the highest amount that is
valid and enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Guarantor’s “Maximum Liability”). This Section with
respect to the Maximum Liability of Loan Guarantor is intended solely to preserve the rights of
the Lenders to the maximum extent not subject to avoidance under applicable law, and no
Guarantor nor any other Person or entity shall have any right or claim under this Section with
respect to such Maximum Liability, except to the extent necessary so that the obligations of any
Guarantor hereunder shall not be rendered voidable under applicable law. Each Guarantor agrees
that the Guaranteed Obligations may at any time and from time to time exceed the Maximum
Liability of each Guarantor without impairing this Loan Guarantee or affecting the rights and


                                               120
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 217 of 378



remedies of the Lenders hereunder; provided that nothing in this sentence shall be construed to
increase any Guarantor’s obligations hereunder beyond its Maximum Liability.

        Section 13.10 Contribution. In the event any Guarantor (a “Paying Guarantor”) shall
make any payment or payments under this Loan Guarantee or shall suffer any loss as a result of
any realization upon any collateral granted by it to secure its obligations under this Loan
Guarantee, each other Guarantor (each a “Non-Paying Guarantor”) shall contribute to such
Paying Guarantor an amount equal to such Non-Paying Guarantor’s Applicable Share of such
payment or payments made, or losses suffered, by such Paying Guarantor. For purposes of this
Section, each Non-Paying Guarantor’s “Applicable Share” with respect to any such payment or
loss by a Paying Guarantor shall be determined as of the date on which such payment or loss was
made by reference to the ratio of (a) such Non-Paying Guarantor’s Maximum Liability as of such
date (without giving effect to any right to receive, or obligation to make, any contribution
hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has not been determined, the
aggregate amount of all monies received by such Non-Paying Guarantor from the Borrower after
the Interim Facility Effective Date (whether by loan, capital infusion or by other means) to (b)
the aggregate Maximum Liability of all Guarantors hereunder (including such Paying Guarantor)
as of such date (without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been determined for
any Guarantor, the aggregate amount of all monies received by such Guarantors from the
Borrower after the Interim Facility Effective Date (whether by loan, capital infusion or by other
means). Nothing in this provision shall affect any Guarantor’s several liability for the entire
amount of the Guaranteed Obligations (up to such Guarantor’s Maximum Liability). Each of the
Guarantors covenants and agrees that its right to receive any contribution under this Loan
Guarantee from a Non-Paying Guarantor shall be subordinate and junior in right of payment to
the payment in full in cash of the Guaranteed Obligations. This provision is for the benefit of the
Agent, the Issuing Banks, the Lenders and the Guarantors and may be enforced by any one, or
more, or all of them in accordance with the terms hereof.

       Section 13.11 Representations and Warranties. Each Guarantor hereby represents and
warrants to the Agent and each Lender that:

               (a)    the representations and warranties set forth in Article VII as they relate to
such Guarantor or to the Loan Documents to which such Guarantor is a party are true and correct
in all material respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all respects after giving
effect to such qualification), provided that each reference in each such representation and
warranty to the Borrower’s knowledge shall, for the purposes of this clause, be deemed to be a
reference to such Guarantor’s knowledge.

                (b)    on the date hereof, the correct legal name of such Guarantor, all names
and trade names that such Guarantor has used in the last five (5) years, such Guarantor's
jurisdiction of organization and each jurisdiction of organization of such Guarantor over the last
five (5) years, organizational number, taxpayor identification number, and the location(s) of such
Guarantor's chief executive office or sole place of business over the last five years are specified
on Schedule 13.11.



                                               121
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 218 of 378



               (c)   the Borrower is a member of an affiliated group of companies that
includes each Guarantor, and the Borrower and the other Guarantors are engaged in related
businesses. Each Guarantor agrees that it shall benefit, directly or indirectly, from the
transactions contemplated by this Agreement; and it has determined that this Loan Guarantee is
necessary and convenient to the conduct, promotion and attainment of the business of such
Guarantor and the Borrower.

       Section 13.12 Subordination of Indebtedness.

               (a)     Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and obligations of the Borrower or any other Guarantor
to the Borrower or any other Guarantor, whether such debts and obligations now exist or are
hereafter incurred or arise, or whether the obligation of the debtor thereon be direct, contingent,
primary, secondary, several, joint and several, or otherwise, and irrespective of whether such
debts or obligations be evidenced by note, contract, open account, or otherwise, and irrespective
of the Person or Persons in whose favor such debts or obligations may, at their inception, have
been, or may hereafter be created, or the manner in which they have been or may hereafter be
acquired by. After and during the continuation of an Event of Default, no Guarantor shall
receive or collect, directly or indirectly, from any other obligor in respect thereof any amount
upon the Guarantor Claims.

                (b)     Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings involving any
Guarantor, the Agent on behalf of the Agent and the Secured Parties shall have the right to prove
their claim in any proceeding, so as to establish their rights hereunder and receive directly from
the receiver, trustee or other court custodian, dividends and payments which would otherwise be
payable upon Guarantor Claims. Each Guarantor hereby assigns such dividends and payments to
the Agent for the benefit of the Agent and the Secured Parties for application against the
Borrower Obligations as provided under Section 10.02(c) hereof. Should any Agent or Secured
Party receive, for application upon the Guaranteed Obligations, any such dividend or payment
which is otherwise payable to any Guarantor, and which, as between such Guarantors, shall
constitute a credit upon the Guarantor Claims, then upon payment in full in cash of the Borrower
Obligations, the expiration of all Letters of Credit outstanding under the Credit Agreement and
the termination of all of the Commitments, the intended recipient shall become subrogated to the
rights of the Agent and the Secured Parties to the extent that such payments to the Agent and the
Secured Parties on the Guarantor Claims have contributed toward the liquidation of the
Guaranteed Obligations, and such subrogation shall be with respect to that proportion of the
Guaranteed Obligations which would have been unpaid if the Agent and the Secured Parties had
not received dividends or payments upon the Guarantor Claims.

                (c)     Payments Held in Trust. In the event that, notwithstanding clauses (a) and
(b) above, any Guarantor should receive any funds, payments, claims or distributions which is
prohibited by such clauses, then it agrees: (i) to hold in trust for the Agent and the Secured
Parties an amount equal to the amount of all funds, payments, claims or distributions so received,
and (ii) that it shall have absolutely no dominion over the amount of such funds, payments,
claims or distributions except to pay them promptly to the Agent, for the benefit of the Secured
Parties; and each Guarantor covenants promptly to pay the same to the Agent.


                                               122
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 219 of 378



                (d)     Liens Subordinate. Each Guarantor agrees that, until the Obligations are
paid in full in cash, no Letter of Credit shall be outstanding and the termination of all of the
Commitments, any Liens securing payment of the Guarantor Claims shall be and remain inferior
and subordinate to any Liens securing payment of the Guaranteed Obligations, regardless of
whether such encumbrances in favor of such Guarantor, the Agent or any Secured Party
presently exist or are hereafter created or attach. Without the prior written consent of the Agent,
no Guarantor, during the period in which any of the Obligations are outstanding or the
Commitments are in effect, shall (i) exercise or enforce any creditor’s right it may have against
any debtor in respect of the Guarantor Claims, or (ii) foreclose, repossess, sequester or otherwise
take steps or institute any action or proceeding (judicial or otherwise, including without
limitation the commencement of or joinder in any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any Lien securing payment of the Guarantor
Claims held by it.

              (e)     Notation of Records. Upon the request of the Agent, all promissory notes
and all accounts receivable ledgers or other evidence of the Guarantor Claims accepted by or
held by any Guarantor shall contain a specific written notice thereon that the indebtedness
evidenced thereby is subordinated under the terms of this Loan Guarantee.

       Section 13.13 Other Terms.

               (a)    Notices. All notices and other communications to any Guarantor shall be
given in the manner and subject to the terms of Section 12.01; provided that each Guarantor
acknowledges and agrees that any such notice, request or demand to or upon any Guarantor by
the Agent, the Lenders or any other Secured Party may be addressed the Borrower and any
notice provided to the Borrower hereunder shall constitute notice to each Guarantor on the date
received by the Borrower in accordance with Section 12.01.

               (b)    Indemnities, Etc.

                     (i)     Each Guarantor agrees to pay, and to save the Agent and the
       Secured Parties harmless from, any and all liabilities with respect to, or resulting from
       any delay in paying, any and all Other Taxes which may be payable or determined to be
       payable in connection with any of the transactions contemplated by this Loan Guarantee.

                       (ii)   Each Guarantor agrees to pay, and to save the Agent and the
       Secured Parties harmless from, any and all liabilities, obligations, losses, damages,
       penalties, actions, judgments, suits, costs, expenses or disbursements of any kind or
       nature whatsoever with respect to the execution, delivery, enforcement, performance and
       administration of this Loan Guarantee to the extent the Borrower would be required to do
       so pursuant to Section 12.03 hereof.

               (c)    Acknowledgments. Each Guarantor hereby acknowledges that:

                       (i)     it has been advised by counsel in the negotiation, execution and
       delivery of this Agreement, including the Loan Guarantee and the other Loan Documents
       to which it is a party;



                                               123
Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 220 of 378



               (ii)    neither the Agent nor any Secured Party has any fiduciary
 relationship with or duty to any Guarantor arising out of or in connection with this
 Agreement or any of the other Loan Documents, and the relationship between the
 Guarantors, on the one hand, and the Agent and Secured Parties, on the other hand, in
 connection herewith or therewith is solely that of debtor and creditor; and

               (iii) no joint venture is created hereby or by the other Loan Documents
 or otherwise exists by virtue of the transactions contemplated hereby among the Secured
 Parties or among the Guarantors and the Secured Parties.

                 (iv)    each Guarantor specifically agrees that it has a duty to read this
 Agreement, the Security Instruments and the other Loan Documents and agrees that it is
 charged with notice and knowledge of the terms of this Agreement, the Security
 Instruments and the other Loan Documents; that it has in fact read this Agreement, the
 Security Instruments and the other Loan Documents and is fully informed and has full
 notice and knowledge of the terms, conditions and effects thereof; that it has been
 represented by independent legal counsel of its choice throughout the negotiations
 preceding its entry of this Agreement and the Security Instruments; and has received the
 advice of its attorney in entering into this Agreement and the Security Instruments; and
 that it recognizes that certain of the terms of this Agreement and the Security Instruments
 result in one party assuming the liability inherent in some aspects of the transaction and
 relieving the other party of its responsibility for such liability. EACH PARTY HERETO
 AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR
 ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS
 AGREEMENT AND THE SECURITY INSTRUMENTS ON THE BASIS THAT THE
 PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT
 THE PROVISION IS NOT “CONSPICUOUS.”




                     [SIGNATURES BEGIN NEXT PAGE]




                                        124
Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 221 of 378
Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 222 of 378
Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 223 of 378
Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 224 of 378
Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 225 of 378




    [Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit Agreement]
   Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 226 of 378




LENDERS:                                             Banc of America Credit Products, Inc.


                                                    By:
                                                          Cassie Goodnight
                                                          Authorized Signatory




      [Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit Agreement]
Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 227 of 378
Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 228 of 378
Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 229 of 378
Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 230 of 378




    [Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit Agreement]
Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 231 of 378




    [Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit Agreement]
Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 232 of 378
Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 233 of 378
Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 234 of 378
Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 235 of 378
Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 236 of 378
Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 237 of 378
DocuSign Envelope ID: F46512CC-24CC-46C3-AAA9-C018025FDDF4
                  Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 238 of 378




            LENDERS:                                 SHELL TRADING RISK MANAGEMENT, LLC


                                                     By:
                                                             Carla Vincitore
                                                             President




                       [Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit Agreement]
Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 239 of 378
Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 240 of 378
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 241 of 378




LEIT[I}ERSI:                                          u.s. BAtlK, NATTONAL ASSOCTATTON


                                                            I YI,(./tVllyrv/ v , v      L
                                                           Name: Nicholas V. Ocepek




         [Signatm Page to Senior Secured Superpriority Debtor-in-Possession Credit Agreement]
Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 242 of 378
              Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 243 of 378



                                                     ANNEX I
                                                REFINANCED LOANS

                                                     Interim
                                                Refinanced Loan      Final Refinanced     Total Refinanced
               Name of Lender                        Amount            Loan Amount         Loan Amount        Percentage
Wells Fargo Bank, National Association          $17,388,297.74500    $32,292,552.95500      $49,680,850.70      19.87%
AG Energy Funding, LLC                           $1,361,493.05250     $2,528,487.09750       $3,889,980.15       1.56%
Banc of America Credit Products, Inc.            $7,435,882.17750    $13,809,495.47250      $21,245,377.65       8.50%
Bank of America, N.A.                            $7,311,721.95250    $13,578,912.19750      $20,890,634.15       8.36%
Barclays Bank PLC                                $4,034,053.49375     $7,491,813.63125      $11,525,867.13       4.61%
BMO Harris Bank N.A.                             $4,034,053.49375     $7,491,813.63125      $11,525,867.13       4.61%
BP Energy Company                                 $166,623.94875        $309,444.47625          $476,068.43      0.19%
Citibank, N.A.                                   $3,684,210.53000     $6,842,105.27000      $10,526,315.80       4.21%
Credit Agricole Corporate and Investment Bank    $4,407,360.93000     $8,185,098.87000      $12,592,459.80       5.04%
Cross Ocean                                      $3,665,726.87250     $6,807,778.47750      $10,473,505.35       4.19%
Fifth Third Bank                                 $1,512,770.06125     $2,809,430.11375       $4,322,200.18       1.73%
JPMorgan Chase Bank N.A.                         $5,143,418.20125     $9,552,062.37375      $14,695,480.58       5.88%
Royal Bank of Canada                             $7,311,721.95250    $13,578,912.19750      $20,890,634.15       8.36%
Santander Bank, N.A.                             $2,521,283.43250     $4,682,383.51750       $7,203,666.95       2.88%
Shell Trading Risk Management, LLC                $153,508.77500        $285,087.72500          $438,596.50      0.18%
Societe Generale                                 $4,034,053.49375     $7,491,813.63125      $11,525,867.13       4.61%
The Bank of Nova Scotia                          $5,143,418.20125     $9,552,062.37375      $14,695,480.58       5.88%
U.S. Bank National Association                   $6,677,631.62500    $12,401,315.87500      $19,078,947.50       7.63%
West Texas National Bank                         $1,512,770.06125     $2,809,430.11375       $4,322,200.18       1.73%

TOTAL                                               $87,500,000.00      $162,500,000.00     $250,000,000.00 100.0000000%




                                                     Annex I – Page 1
                Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 244 of 378



                                                 ANNEX II
                                       NEW MONEY LOAN COMMITMENTS


              Name of Lender                                      Commitment                 Applicable Percentage
                                                Interim Period              Final Period
Wells Fargo Bank, National Association          $6,955,319.0980            $19,872,340.28           19.87%
AG Energy Funding, LLC                           $544,597.2210             $1,555,992.06            1.56%
Banc of America Credit Products, Inc.           $2,974,352.8710            $8,498,151.06            8.50%
Bank of America, N.A.                           $2,924,688.7810            $8,356,253.66            8.36%
Barclays Bank PLC                               $1,613,621.3975            $4,610,346.85            4.61%
BMO Harris Bank N.A.                            $1,613,621.3975            $4,610,346.85            4.61%
BP Energy Company                                 $66,649.5795              $190,427.37             0.19%
Citibank, N.A.                                  $1,473,684.2120            $4,210,526.32            4.21%
Credit Agricole Corporate and Investment Bank   $1,762,944.3720            $5,036,983.92            5.04%
Cross Ocean                                     $1,466,290.7490            $4,189,402.14            4.19%
Fifth Third Bank                                 $605,108.0245             $1,728,880.07            1.73%
JPMorgan Chase Bank, N.A.                       $2,057,367.2805            $5,878,192.23            5.88%
Royal Bank of Canada                            $2,924,688.7810            $8,356,253.66            8.36%
Santander Bank, N.A.                            $1,008,513.3730            $2,881,466.78            2.88%
Shell Trading Risk Management, LLC                $61,403.5100              $175,438.60             0.18%
Societe Generale                                $1,613,621.3975            $4,610,346.85            4.61%
The Bank of Nova Scotia                         $2,057,367.2805            $5,878,192.23            5.88%
U.S. Bank National Association                  $2,671,052.6500            $7,631,579.00            7.63%
West Texas National Bank                         $605,108.0245             $1,728,880.07            1.73%

TOTAL                                            $35,000,000.00            $100,000,000.00       100.0000000%




                                                 Annex II – Page 1
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 245 of 378



                                          EXHIBIT A
                                       [FORM OF] NOTE

$[      ]                                                                          [      ], 201[   ]

        FOR VALUE RECEIVED, Legacy Reserves LP, a Delaware limited partnership (the
“Borrower”), hereby promises to pay to [            ] (the “Lender”), at the principal office of Wells
Fargo Bank, National Association, as collateral agent and administrative agent (the “Agent”), the
principal sum of [          ] Dollars ($[      ]) (or such lesser amount as shall equal the aggregate
unpaid principal amount of the Loans made by the Lender to the Borrower under the Credit
Agreement, as hereinafter defined), in lawful money of the United States of America and in
immediately available funds, on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount of each such Loan, at such office,
in like money and funds, for the period commencing on the date of such Loan until such Loan
shall be paid in full, at the rates per annum and on the dates provided in the Credit Agreement.

        The date, amount, Type, interest rate, Interest Period and maturity of each Loan made by
the Lender to the Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Note, may be endorsed by
the Lender on the schedules attached hereto or any continuation thereof or on any separate record
maintained by the Lender. Failure to make any such notation or to attach a schedule shall not
affect any Lender’s or the Borrower’s rights or obligations in respect of such Loans or affect the
validity of such transfer by any Lender of this Note.

       This Note is one of the Notes referred to in the Senior Secured Superpriority Debtor-In-
Possession Credit Agreement dated as of June 21, 2019 among the Borrower, the Agent, and the
lenders signatory thereto (including the Lender), and evidences Loans made by the Lender
thereunder (such Credit Agreement as the same may be amended, supplemented or restated from
time to time, the “Credit Agreement”) and replaces and supersedes any notes issued by the
Borrower to the Lender under the Existing Credit Agreement. Capitalized terms used in this
Note have the respective meanings assigned to them in the Credit Agreement.

       This Note is issued pursuant to, and is subject to the terms and conditions set forth in, the
Credit Agreement and is entitled to the benefits provided for in the Credit Agreement and the
other Loan Documents. The Credit Agreement provides for the acceleration of the maturity of
this Note upon the occurrence of certain events, for prepayments of Loans upon the terms and
conditions specified therein and other provisions relevant to this Note.




                                         Exhibit A – Page 1
   Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 246 of 378



      THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF TEXAS.

                                         LEGACY RESERVES LP

                                         By:      Legacy Reserves GP, LLC,
                                                  its general partner

                                         By:      Legacy Reserves Inc., its sole
                                                  member

                                         By:
                                               Name:
                                               Title:




                             Exhibit A – Page 2
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 247 of 378



                                       EXHIBIT B
                                       [FORM OF]
                                   BORROWING REQUEST

Wells Fargo Bank, National Association
1000 Louisiana Street
Suite 1800
Houston, Texas 77002

Attn: [ ]

                                    LEGACY RESERVES LP

Ladies and Gentlemen:

        This Borrowing Request is delivered to you pursuant to Section 2.03 of the Senior
Secured Superpriority Debtor-In-Possession Credit Agreement, dated as of June 21, 2019 (as
amended, supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among LEGACY RESERVES LP, a Delaware limited partnership (the
“Borrower”), the lenders from time to time party thereto (the “Lenders”) and Wells Fargo Bank,
National Association, as collateral agent and administrative agent (the “Agent”). Terms used
herein, unless otherwise defined herein, have the meanings provided in the Credit Agreement.

       The Borrower hereby requests that a New Money Loan be made in the aggregate
principal amount of $___________ on ________ __, 20__ as [an ABR Borrowing] [a Eurodollar
Borrowing having an initial Interest Period of one month].

       The Borrower hereby represents and warrants to the Lenders as of the date hereof as
follows:

              (a)   The current Aggregate Commitments total an aggregate principal amount
       of $_____________.

             (b)   The current Available Funds total an aggregate principal amount of
       $_____________ and the current Available Commitment is equal to $___________.

             (c)     The current Revolving Credit Exposures without regard to the requested
       Borrowing total $_____________.

             (d)     The pro forma Revolving Credit Exposures giving effect to the requested
       Borrowing total $_____________.

              (e)     The representations and warranties of each Loan Party set forth in each
       Loan Document are true and correct in all material respects (except that any
       representation and warranty that is qualified as to “materiality” or “Material Adverse
       Effect” shall be true and correct in all respects after giving effect to such qualification) on
       and as of the date hereof, except to the extent any such representations and warranties are



                                        Exhibit B – Page 1
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 248 of 378



       expressly limited to an earlier date (in which case such representations and warranties
       were true and correct in all material respects as of such earlier date).

              (f)    At the time of and immediately after giving effect to the Borrowing
       requested hereby, no Default has occurred and be continuing.

       The Borrower agrees that if prior to the time of the making of the New Money Loans
requested hereby any matter certified to herein by it will not be true and correct at such time as if
then made, it will immediately so notify the Agent.

       Please wire transfer the proceeds of the Borrowing to the following account persons:

                                       Legacy Reserves LP
                                             [Bank]
                                        [Account Number]
                                           Attn: [___]

       IN WITNESS WHEREOF, the Borrower has caused this Borrowing Request to be
executed and delivered, and the certifications and warranties contained herein to be made, by its
duly authorized officer this _____ day of ________, 20__.


                                                      LEGACY RESERVES LP

                                                      By:      Legacy Reserves GP, LLC,
                                                               its general partner

                                                      By:      Legacy Reserves Inc., its sole
                                                               member

                                                      By:
                                                            Name:
                                                            Title:




                                        Exhibit B – Page 2
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 249 of 378



                                    EXHIBIT C
                                    [FORM OF]
                              COMPLIANCE CERTIFICATE

        Each of the undersigned hereby certifies that he/she is the [     ] of Legacy Reserves
LP, a Delaware limited partnership (the “Borrower”), and that as such he/she is authorized to
execute this certificate on behalf of the Borrower. With reference to the Senior Secured
Superpriority Debtor-In-Possession Credit Agreement dated as of June 21, 2019 (together with
all amendments, supplements or restatements thereto being the “Agreement”) among the
Borrower, WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent and
administrative agent (the “Agent”) and the lenders (the “Lenders”) which are or become a party
thereto, and such Lenders, each of the undersigned represents and warrants as follows (each
capitalized term used herein having the same meaning given to it in the Agreement unless
otherwise specified):

        (a)     The representations and warranties of each Loan Party set forth in each Loan
Document are true and correct in all material respects (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects after giving effect to such qualification) on and as of the date hereof,
except to the extent any such representations and warranties are expressly limited to an earlier
date (in which case such representations and warranties were true and correct in all material
respects as of such earlier date).

       (b)      The Borrower has performed and complied with all agreements and conditions
contained in the Agreement and in the Loan Documents required to be performed or complied
with by it prior to or at the time of delivery hereof [or specify default and describe].

        (c)    No change in GAAP or in the application thereof has occurred since [the date of
the audited financial statements referred to in Section 7.04][the most recently delivered audited
financial statements pursuant to Section 8.01(a)] [or] [specify the effect of such change on the
financial statements accompanying the certificate].

       (d)    There exists no Default or Event of Default [or specify Default and describe].

       (e)    Attached hereto is a list specifying each Subsidiary as of the date hereof.

      (f)      Attached hereto are the detailed computations necessary to determine whether the
Borrower is in compliance with Section 9.01 as of the end of the fiscal quarter ending [   ].



                     [The remainder of this page is intentionally left blank]




                                       Exhibit C – Page 1
Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 250 of 378




 EXECUTED AND DELIVERED this [         ] day of [      ].

                                      LEGACY RESERVES LP

                                      By:      Legacy Reserves GP, LLC,
                                               its general partner

                                      By:      Legacy Reserves Inc., its sole
                                               member

                                      By:
                                            Name:
                                            Title:




                          Exhibit C – Page 2
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 251 of 378



                                   EXHIBIT D
                     [FORM OF] ASSIGNMENT AND ASSUMPTION

       This Assignment and Assumption (the “Assignment and Assumption”) is dated as of the
Assignment Date set forth below and is entered into by and between [Insert name of Assignor]
(the “Assignor”) and [Insert name of Assignee] (the “Assignee”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement identified below
(as amended, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

        The Assignor named on the reverse hereof hereby sells and assigns, without recourse, to
the Assignee named on the reverse hereof, and the Assignee hereby purchases and assumes,
without recourse, from the Assignor, effective as of the Assignment Date set forth on the reverse
hereof, the interests set forth on the reverse hereof (the “Assigned Interest”) in the Assignor’s
rights and obligations under the Credit Agreement, including, without limitation, the interests set
forth on the reverse hereof in the Commitment of the Assignor on the Assignment Date and
Loans owing to the Assignor which are outstanding on the Assignment Date, together with the
participations in Letters of Credit and LC Disbursements held by the Assignor on the
Assignment Date, if applicable, but excluding accrued interest and fees to and excluding the
Assignment Date. The Assignee hereby acknowledges receipt of a copy of the Credit
Agreement. From and after the Assignment Date (i) the Assignee shall be a party to and be
bound by the provisions of the Credit Agreement and, to the extent of the Assigned Interest, have
the rights and obligations of a Lender thereunder and (ii) the Assignor shall, to the extent of the
Assigned Interest, relinquish its rights and be released from its obligations under the Credit
Agreement.

       This Assignment and Assumption is being delivered to the Agent together with (i) if the
Assignee is a Foreign Lender, any documentation required to be delivered by the Assignee
pursuant to Section 5.03(e) of the Credit Agreement, duly completed and executed by the
Assignee, and (ii) if the Assignee is not already a Lender under the Credit Agreement, an
Administrative Questionnaire in the form supplied by the Agent, duly completed by the
Assignee. The [Assignee/Assignor] shall pay the fee payable to the Agent pursuant to Section
12.04(b) of the Credit Agreement.

       This Assignment and Assumption shall be governed by and construed in accordance with
the laws of the State of Texas.

Credit Agreement:             Senior Secured Superpriority Credit Agreement dated as of June
                              21, 2019, among Legacy Reserves LP, each of the Lenders from
                              time to time party thereto and Wells Fargo Bank, National
                              Association as administrative agent and collateral agent (the
                              “Agent”) for the Lenders.

Legal Name of Assignor:




                                       Exhibit D – Page 1
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 252 of 378



Legal Name of Assignee:

Assignee’s Address for Notices:

Assignment Date:

Facility                  Principal             Amount Percentage Assigned of
                          Assigned                     Facility/Commitment (set forth, to at least 8
                                                       decimals, as a percentage of the Facility and
                                                       the aggregate Commitments of all Lenders
                                                       thereunder)
Commitment                $                            %
Assigned:
Loans:

The terms set forth above and on the reverse side hereof are hereby agreed to:
                                             [Name of Assignor], as Assignor


                                                  By:______________________________
                                                  Name:
                                                  Title:

                                                  [Name of Assignee], as Assignee


                                                  By: ______________________________
                                                  Name:
                                                  Title:

The undersigned hereby consent to the within assignment:

Legacy Reserves LP                                    Wells Fargo Bank, National Association,
                                                      as the Agent
           By: Legacy Reserves GP, LLC,
                 its general partner

           By: Legacy Reserves Inc., its sole
                 member

By: ______________________________                     By: ______________________________
Name:____________________________                      Name:____________________________
Title:_____________________________                    Title:_____________________________

                                                       By: ______________________________
                                                       Name:____________________________
                                                       Title:_____________________________


                                          Exhibit D – Page 2
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 253 of 378




                           LEGACY RESERVES LP
            SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION
                            CREDIT AGREEMENT

                       STANDARD TERMS AND CONDITIONS FOR
                           ASSIGNMENT AND ASSUMPTION

       1.      Representations and Warranties.

        1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Credit Agreement or
any other Loan Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective obligations under any
Loan Document.

        1.2.   Assignee. The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and to become a Lender
under the Credit Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Assignment Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant to Section 8.01
thereof, as applicable, and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without reliance on the Agent, the
Assignor or any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be performed by it as a
Lender.

      2.      Payments. From and after the Assignment Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal, interest, fees and


                                        Exhibit D – Page 3
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 254 of 378



other amounts) to the Assignor for amounts which have accrued to but excluding the Assignment
Date and to the Assignee for amounts which have accrued from and after the Assignment Date.

        3.      General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of Texas.




                                      Exhibit D – Page 4
Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 255 of 378



                            EXHIBIT E
                         INTERIM ORDER


                            See attached.




                          Exhibit E – Page 1
        Case
         Case19-33395
               19-33395Document
                        Document255
                                  86 Filed
                                     FiledininTXSB
                                              TXSBon
                                                   on07/23/19
                                                      06/20/19 Page
                                                               Page256
                                                                    1 ofof
                                                                        228378



                                ,17+(81,7('67$7(6%$1.5837&<&2857
                                  )257+(6287+(51',675,&72)7(;$6
                                           +286721',9,6,21                                                   ENTERED
                                                                                                               06/20/2019

                                               
,QUH                                                &KDSWHU
                                               
/(*$&<5(6(59(6,1&et al.                             &DVH1R 0, 
                                               
       'HEWRUV                                        -RLQWO\$GPLQLVWHUHG
                                                      
                                                          

                   ,17(5,025'(5 , $87+25,=,1*'(%7256722%7$,1
                  32673(7,7,21),1$1&,1*38568$17726(&7,212)
                   7+(%$1.5837&<&2'( ,, $87+25,=,1*7+(86(2)
                   &$6+&2//$7(5$/38568$17726(&7,212)7+(
               %$1.5837&<&2'( ,,, *5$17,1*$'(48$7(3527(&7,21
                     727+((;,67,1*5%/6(&85('3$57,(6$1'7+(
                  (;,67,1*6(&21'/,(16(&85('3$57,(638568$1772
                 6(&7,216$1'2)7+(%$1.5837&<&2'(
             ,9 *5$17,1*/,(16$1'683(535,25,7<&/$,06 9 02',)<,1*
              7+($8720$7,&67$<$1' 9, 6&+('8/,1*$),1$/+($5,1*

            8SRQ WKH PRWLRQ GDWHG -XQH   WKH ³',3 0RWLRQ´  RI WKH ',3 %RUURZHU DV

GHILQHGEHORZ DQGWKHRWKHUGHEWRUVDQGGHEWRUVLQSRVVHVVLRQ FROOHFWLYHO\WKH³'HEWRUV´ LQ

WKH DERYHUHIHUHQFHG FKDSWHU FDVHV WKH ³&DVHV´  VHHNLQJ HQWU\ RI DQ LQWHULP RUGHU WKLV

³,QWHULP 2UGHU´  SXUVXDQW WR VHFWLRQ    E   F    F O   F  

 F   G O  H DQGRIFKDSWHURIWLWOHRIWKH8QLWHG6WDWHV&RGH DV

DPHQGHGWKH³%DQNUXSWF\&RGH´ 5XOHVDQGRIWKH)HGHUDO5XOHVRI

%DQNUXSWF\3URFHGXUH WKH³%DQNUXSWF\5XOHV´ DQG5XOHV E  L DQG

RIWKH/RFDO5XOHVRIWKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH6RXWKHUQ'LVWULFWRI7H[DV




 7KH'HEWRUVLQWKHVHFKDSWHUFDVHVDORQJZLWKWKHODVWIRXUGLJLWVRIHDFK'HEWRU¶VIHGHUDOWD[LGHQWLILFDWLRQ
QXPEHUDVDSSOLFDEOHDUH/HJDF\5HVHUYHV,QF  /HJDF\5HVHUYHV*3//&  /HJDF\5HVHUYHV/3
   /HJDF\ 5HVHUYHV )LQDQFH &RUSRUDWLRQ   /HJDF\ 5HVHUYHV 6HUYLFHV //&   /HJDF\ 5HVHUYHV
2SHUDWLQJ/3  /HJDF\5HVHUYHV(QHUJ\6HUYLFHV//&  /HJDF\5HVHUYHV2SHUDWLQJ*3//&  
'HZ *DWKHULQJ //&   3LQQDFOH *DV 7UHDWLQJ //&   /HJDF\ 5HVHUYHV 0DUNHWLQJ //&    7KH
ORFDWLRQRIWKH'HEWRUV¶VHUYLFHDGGUHVVLV::DOO6W6XLWH0LGODQG7;



        Case
         Case19-33395
               19-33395Document
                        Document255
                                  86 Filed
                                     FiledininTXSB
                                              TXSBon
                                                   on07/23/19
                                                      06/20/19 Page
                                                               Page257
                                                                    2 ofof
                                                                        228378



DQGWKH6RXWKHUQ'LVWULFWRI7H[DV&RPSOH[&KDSWHU&DVH3URFHGXUHV WRJHWKHUWKH³/RFDO

5XOHV´ WKDWDPRQJRWKHUWKLQJV

           L     DXWKRUL]HV/HJDF\5HVHUYHV/3D'HODZDUHOLPLWHGOLDELOLW\FRPSDQ\ ³/HJDF\´ 

GHVLJQDWHG DV WKH ³%RUURZHU´ XQGHU DQG DV GHILQHG LQ WKH ',3 &UHGLW $JUHHPHQW DV GHILQHG

EHORZ  WKH³',3%RUURZHU´ WRREWDLQDQG/HJDF\¶VOLPLWHGSDUWQHU/HJDF\5HVHUYHV,QFD

'HODZDUHFRUSRUDWLRQ LWV³/LPLWHG3DUWQHU´ DQG/HJDF\¶VJHQHUDOSDUWQHU/HJDF\5HVHUYHV

*3//&D'HODZDUHOLPLWHGOLDELOLW\FRPSDQ\ LWV³*HQHUDO3DUWQHU´DQGWRJHWKHUZLWKWKH

/LPLWHG 3DUWQHU LWV ³3DUWQHUV´  DQG WKH RWKHU JXDUDQWRUV XQGHU WKH ',3 /RDQ 'RFXPHQWV DV

GHILQHG EHORZ  FROOHFWLYHO\ WKH ³',3 *XDUDQWRUV´  WR XQFRQGLWLRQDOO\ JXDUDQW\ MRLQWO\ DQG

VHYHUDOO\WKH',3%RUURZHU¶VREOLJDWLRQVLQUHVSHFWRIVHQLRUVHFXUHGSULPLQJDQGVXSHUSULRULW\

SRVWSHWLWLRQILQDQFLQJZKLFKLIDSSURYHGRQDILQDOEDVLVZRXOGEHDUHYROYLQJORDQFUHGLWIDFLOLW\

    WKH³',3)DFLOLW\´DQGWKHORDQVWKHUHXQGHUWKH³',3/RDQV´ LQDQDJJUHJDWHSULQFLSDODPRXQW

RI XS WR  FRQVLVWLQJ RI D DQHZ PRQH\UHYROYLQJORDQIDFLOLW\LQWKHDJJUHJDWH

SULQFLSDODPRXQWRILQFRPPLWPHQWVIURPWKH',3/HQGHUV WKH³&RPPLWPHQWV´ 

LQFOXVLYHRIDVXEIDFLOLW\RIXSWRIRUWKHLVVXDQFHRIOHWWHUVRIFUHGLW WKH³',3/&

6XE)DFLOLW\´ ZKLFKVKDOOUHGXFHDYDLODELOLW\XQGHUWKH',3)DFLOLW\RQDGROODUIRUGROODUEDVLV

    WKH ³1HZ 0RQH\ )DFLOLW\´ DQG WKH ORDQV WKHUHXQGHU WKH ³1HZ 0RQH\ /RDQV´  DQG E   D

UHILQDQFLQJ WHUP IDFLOLW\ LQ WKH DJJUHJDWH SULQFLSDO DPRXQW RI XS WR  WKH

³5HILQDQFLQJ)DFLOLW\´DQGWKHORDQVWKHUHXQGHUWKH³5HILQDQFHG/RDQV´ SXUVXDQWWRWKHWHUPV

RI [ WKLV,QWHULP2UGHU \ WKDWFHUWDLQ'HEWRULQ3RVVHVVLRQ&UHGLW$JUHHPHQW DVWKHVDPHPD\

EHDPHQGHGUHVWDWHGVXSSOHPHQWHGRURWKHUZLVHPRGLILHGIURPWLPHWRWLPHLQDFFRUGDQFHZLWK




                                                   

        Case
         Case19-33395
               19-33395Document
                        Document255
                                  86 Filed
                                     FiledininTXSB
                                              TXSBon
                                                   on07/23/19
                                                      06/20/19 Page
                                                               Page258
                                                                    3 ofof
                                                                        228378



LWVWHUPVWKH³',3&UHGLW$JUHHPHQW´ E\DQGDPRQJWKH',3%RUURZHU:HOOV)DUJR%DQN

1DWLRQDO $VVRFLDWLRQ DV DGPLQLVWUDWLYH DJHQW DQG FROODWHUDO DJHQW LQ VXFK FDSDFLW\ DQG DV

DGPLQLVWUDWLYHDJHQWDQGFROODWHUDODJHQWXQGHUWKH',3)DFLOLW\FROOHFWLYHO\WKH³',3$JHQW´ 

DQGRWKHUILQDQFLDOLQVWLWXWLRQVDVVXFK PD\EHFRPH IURPWLPHWR WLPH SDUW\ WR WKH ',3 &UHGLW

$JUHHPHQWDV³/HQGHUV´XQGHUDQGDVGHILQHGLQWKH',3&UHGLW$JUHHPHQW WKH³1HZ0RQH\

',3/HQGHUV´DQGWRJHWKHUZLWKWKH5HILQDQFLQJ',3/HQGHUV DVGHILQHGEHORZ FROOHFWLYHO\

WKH³',3/HQGHUV´DQGWRJHWKHUZLWKWKH',3$JHQWDQGDQ\RWKHUSDUW\WRZKLFK',32EOLJDWLRQV

    DVGHILQHGEHORZ DUHRZHGWKH³',36HFXUHG3DUWLHV´ LQVXEVWDQWLDOO\WKHIRUPDWWDFKHGWR

WKH ',3 0RWLRQ DQG ] DQ\ DQG DOO RWKHU /RDQ 'RFXPHQWV DV GHILQHG LQ WKH ',3 &UHGLW

$JUHHPHQW DQG WRJHWKHU ZLWK WKH ',3 &UHGLW $JUHHPHQW FROOHFWLYHO\ WKH ³',3 /RDQ

'RFXPHQWV´  WR D  WR SD\ ',3 )DFLOLW\UHODWHG WUDQVDFWLRQ FRVWV IHHV DQG H[SHQVHV E  WR

SURYLGHZRUNLQJFDSLWDOIRUWKH'HEWRUVDQGIRURWKHUJHQHUDOFRUSRUDWHSXUSRVHVRIWKH'HEWRUV

DOO LQ DFFRUGDQFH ZLWK WKH DSSOLFDEOH ',3 %XGJHW DV GHILQHG EHORZ  F  WR SD\ $GHTXDWH

3URWHFWLRQ DV GHILQHG EHORZ  SD\PHQWV DV DXWKRUL]HG E\ WKH %DQNUXSWF\ &RXUW LQ WKH ,QWHULP

2UGHURUWKH)LQDO2UGHU HDFKDVGHILQHGEHORZ  G WRSD\REOLJDWLRQVDULVLQJIURPRUUHODWHGWR

WKH&DUYH2XW H WRSD\UHVWUXFWXULQJFRVWVLQFXUUHGLQFRQQHFWLRQZLWKWKH%DQNUXSWF\&DVH I 

LQWKHFDVHRIWKH5HILQDQFLQJ)DFLOLW\FRQYHUWWR',32EOLJDWLRQVXQGHUWKH',3/RDQ'RFXPHQWV

RIWKHRXWVWDQGLQJSULQFLSDODPRXQWRIWKH([LVWLQJ5%//RDQV DVGHILQHGLQWKH

([LVWLQJ5%/&UHGLW)DFLOLW\ DVGHILQHGEHORZ KHOGE\WKH5HILQDQFLQJ',3/HQGHUV GHILQHG

EHORZ UDWDEO\LQDFFRUGDQFHZLWKWKHLUUHVSHFWLYHVKDUHVRIWKH1HZ0RQH\)DFLOLW\ DFFRUGLQJ

WR WKH UHILQDQFLQJ PHFKDQLFV GHVFULEHG EHORZ  WKH ³5HILQDQFLQJ´ DQG WKH KROGHUV RI VXFK




        8QOHVV RWKHUZLVH VSHFLILHG KHUHLQ DOO FDSLWDOL]HG WHUPV XVHG KHUHLQ ZLWKRXW GHILQLWLRQ VKDOO KDYH WKH
UHVSHFWLYHPHDQLQJVJLYHQWRVXFKWHUPVLQWKH',3&UHGLW$JUHHPHQW$FRS\RIWKH',3&UHGLW$JUHHPHQWLVDWWDFKHG
KHUHWRDV6FKHGXOH

                                                            

     Case
      Case19-33395
            19-33395Document
                     Document255
                               86 Filed
                                  FiledininTXSB
                                           TXSBon
                                                on07/23/19
                                                   06/20/19 Page
                                                            Page259
                                                                 4 ofof
                                                                     228378



UHILQDQFHG ([LVWLQJ 5%/ /RDQV WKH ³5HILQDQFLQJ ',3 /HQGHUV´ DQG WKH 5HILQDQFLQJ ',3

/HQGHUVWRJHWKHUZLWKWKH',3$JHQWFROOHFWLYHO\WKH³5HILQDQFLQJ',36HFXUHG3DUWLHV´ DQG

VXFKFRQYHUWHG([LVWLQJ5%//RDQVWKH5HILQDQFHG/RDQV  J SD\FHUWDLQWUDQVDFWLRQIHHVDQG

RWKHUFRVWVDQGH[SHQVHVRIDGPLQLVWUDWLRQRIWKH&DVHVDQG K SD\IHHVDQGH[SHQVHV LQFOXGLQJ

UHDVRQDEOHDWWRUQH\V¶IHHVDQGH[SHQVHV DQGLQWHUHVWDQGRWKHUSD\PHQWVRZHGWRWKH',36HFXUHG

3DUWLHVXQGHUWKH',3/RDQ'RFXPHQWVDQGWKLV,QWHULP2UGHU

        LL     DSSURYHV WKH WHUPV RI DQG DXWKRUL]HV WKH 'HEWRUV WR H[HFXWH DQG GHOLYHU DQG

SHUIRUPXQGHUWKH',3/RDQ'RFXPHQWVDQG6HFXUHG6ZDS$JUHHPHQWV DVGHILQHGLQWKH',3

&UHGLW$JUHHPHQW DQGDXWKRUL]HVDQGGLUHFWVWKH'HEWRUVWRSHUIRUPVXFKRWKHUDQGIXUWKHUDFWV

DVPD\EHUHTXLUHGLQFRQQHFWLRQZLWKWKH',3/RDQ'RFXPHQWVDQGWKLV,QWHULP2UGHU

        LLL    VXEMHFWWRWKH&DUYH2XWJUDQWV [ WRWKH',3$JHQWIRUWKHEHQHILWRILWVHOIDQG

WKHRWKHU',36HFXUHG3DUWLHV/LHQV DVGHILQHGLQWKH',3&UHGLW$JUHHPHQW RQDOORIWKH',3

&ROODWHUDO DV GHILQHG EHORZ  SXUVXDQW WR VHFWLRQ F    F   DQG  G  RI WKH

%DQNUXSWF\ &RGH ZKLFK /LHQV VKDOO EH 3ULPLQJ /LHQV DV GHILQHG EHORZ  DQG WKH $GHTXDWH

3URWHFWLRQ/LHQV DVGHILQHGEHORZ DQGVKDOOEHMXQLRUVROHO\WRDQ\YDOLGHQIRUFHDEOHDQGQRQ

DYRLGDEOH/LHQV LQFOXGLQJWKH([FOXGHG/LHQV XQGHUDQGDVGHILQHGLQWKH',3&UHGLW$JUHHPHQW

DWWDFKHGWRWKLV,QWHULP2UGHUDV6FKHGXOH WKDWDUH $ LQH[LVWHQFHRQWKH3HWLWLRQ'DWH DV

GHILQHGEHORZ  % HLWKHUSHUIHFWHGDVRIWKH3HWLWLRQ'DWHRUSHUIHFWHGVXEVHTXHQWWRWKH3HWLWLRQ

'DWHVROHO\WRWKHH[WHQWSHUPLWWHGE\VHFWLRQ E RIWKH%DQNUXSWF\&RGHDQG & VHQLRULQ

SULRULW\WRWKH([LVWLQJ5%//LHQVDQGWKH([LVWLQJ6HFRQG/LHQV HDFKDVGHILQHGEHORZ WRWKH

H[WHQWSURYLGHGXQGHUDQGDIWHUJLYLQJHIIHFWWRDQ\LQWHUFUHGLWRURUVXERUGLQDWLRQDJUHHPHQW DOO

VXFK /LHQV FROOHFWLYHO\ LQ $  %  DQG &  WKH ³([LVWLQJ 3ULRU /LHQV´  DQG \ WR WKH ',3

6HFXUHG 3DUWLHV SXUVXDQW WR VHFWLRQ F   RI WKH %DQNUXSWF\ &RGH VXSHUSULRULW\



                                                  

        Case
         Case19-33395
               19-33395Document
                        Document255
                                  86 Filed
                                     FiledininTXSB
                                              TXSBon
                                                   on07/23/19
                                                      06/20/19 Page
                                                               Page260
                                                                    5 ofof
                                                                        228378



DGPLQLVWUDWLYHFODLPVKDYLQJUHFRXUVHWRDOOSUHSHWLWLRQDQGSRVWSHWLWLRQSURSHUW\RIWKH'HEWRUV¶

HVWDWHVQRZRZQHGRUKHUHDIWHUDFTXLUHGDQGWKHSURFHHGVRIHDFKRIWKHIRUHJRLQJLQFOXGLQJ

XSRQHQWU\RIWKLV,QWHULP2UGHUDQ\'HEWRU¶VULJKWVXQGHUVHFWLRQRIWKH%DQNUXSWF\&RGH

DQGWKHSURFHHGVWKHUHRIDQGXSRQHQWU\RIWKH)LQDO2UGHUWKHSURFHHGVRI$YRLGDQFH$FWLRQV

    DVGHILQHGEHORZ ZKHWKHUUHFHLYHGE\MXGJPHQWVHWWOHPHQWRURWKHUZLVH

             LY        DXWKRUL]HVWKH'HEWRUVWRXVH³FDVKFROODWHUDO´DVVXFKWHUPLVGHILQHGLQVHFWLRQ

RI WKH %DQNUXSWF\ &RGH WKH ³&DVK &ROODWHUDO´  LQFOXGLQJ &DVK &ROODWHUDO LQ ZKLFK WKH ',3

6HFXUHG3DUWLHVDQGRUWKH([LVWLQJ5%/6HFXUHG3DUWLHV DVGHILQHGEHORZ KDYHD/LHQRURWKHU

LQWHUHVWLQHDFKFDVHZKHWKHUH[LVWLQJRQWKH3HWLWLRQ'DWHDULVLQJSXUVXDQWWRWKLV,QWHULP2UGHU

RURWKHUZLVHIRUWKHSXUSRVHVGHVFULEHGLQWKH',3/RDQ'RFXPHQWVDQGWKLV,QWHULP2UGHU

             Y         YDFDWHVWKHDXWRPDWLFVWD\LPSRVHGE\VHFWLRQRIWKH%DQNUXSWF\&RGHVROHO\

WR WKH H[WHQW QHFHVVDU\ WR LPSOHPHQW DQG HIIHFWXDWH WKH WHUPV DQG SURYLVLRQV RI WKH ',3 /RDQ

'RFXPHQWVEXWRQO\WRWKHH[WHQWDOORZHGE\WKLV,QWHULP2UGHU

             YL        DXWKRUL]HVWKH',3%RUURZHUDWDQ\WLPHSULRUWRWKHHDUOLHURI-XO\DQG

WKHHQWU\RIWKH)LQDO2UGHUWRERUURZRQDUHYROYLQJEDVLVLQDFFRUGDQFHZLWKWKH',3%XGJHW

XQGHU WKH 1HZ 0RQH\ )DFLOLW\ LQ DQ DJJUHJDWH RXWVWDQGLQJ SULQFLSDO DPRXQW WKDW ZKHQ WDNHQ

WRJHWKHUZLWKWKHDJJUHJDWHIDFHDPRXQWRIOHWWHUVRIFUHGLWRXWVWDQGLQJXQGHUWKH',3/&6XE

)DFLOLW\ZLOOQRWH[FHHGDQGWRFRQYHUWWR',32EOLJDWLRQV DVGHILQHGEHORZ XQGHU

WKH ',3 /RDQ 'RFXPHQWV HDFK 5HILQDQFLQJ ',3 /HQGHU¶V UDWDEOH VKDUH RI  RI WKH

RXWVWDQGLQJSULQFLSDODPRXQWRIWKH/RDQV DVGHILQHGLQWKH([LVWLQJ5%/&UHGLW$JUHHPHQW DV

SDUW RI WKH 5HILQDQFLQJ DQG DXWKRUL]HV WKH ',3 *XDUDQWRUV WR XQFRQGLWLRQDOO\ JXDUDQW\ VXFK





        $VXVHGKHUHLQWKHZRUGV³LQFOXGLQJ´RU³LQFOXGH´DQGYDULDWLRQVWKHUHRIVKDOOQRWEHGHHPHGWREHWHUPVRI
OLPLWDWLRQDQGVKDOOEHGHHPHGWREHIROORZHGE\WKHZRUGV³ZLWKRXWOLPLWDWLRQ´

                                                         

     Case
      Case19-33395
            19-33395Document
                     Document255
                               86 Filed
                                  FiledininTXSB
                                           TXSBon
                                                on07/23/19
                                                   06/20/19 Page
                                                            Page261
                                                                 6 ofof
                                                                     228378



REOLJDWLRQVMRLQWO\DQGVHYHUDOO\SURYLGHGWKDWDQ\DPRXQWVUHSDLGXQGHUWKH1HZ0RQH\)DFLOLW\

PD\EHUHERUURZHGVXEMHFWWRWKHWHUPVRIWKH',3/RDQ'RFXPHQWVDQGWKLV,QWHULP2UGHU

         YLL    VXEMHFWWRWKH&DUYH2XWVROHO\WRWKHH[WHQWRIDQ\GLPLQXWLRQLQYDOXHRIWKHLU

FROODWHUDOJUDQWV [ WKH([LVWLQJ5%/6HFXUHG3DUWLHVDVRIWKH3HWLWLRQ'DWHDQGLQDFFRUGDQFH

ZLWK WKH UHODWLYH SULRULWLHV VHW IRUWK KHUHLQ WKH ([LVWLQJ 5%/ $GHTXDWH 3URWHFWLRQ DV GHILQHG

EHORZ  ZKLFK FRQVLVWV RI DPRQJ RWKHU WKLQJV ([LVWLQJ 5%/ $GHTXDWH 3URWHFWLRQ /LHQV DV

GHILQHGEHORZ WKH([LVWLQJ5%/$GHTXDWH3URWHFWLRQ6XSHUSULRULW\&ODLPV DVGHILQHGEHORZ 

DQGWKHFDVKLQWHUHVWGHVFULEHGEHORZZLWKUHVSHFWWRWKH([LVWLQJ5%//RDQVDQG \ WKHOHQGHUV

XQGHUWKH([LVWLQJ6HFRQG/LHQ&UHGLW)DFLOLW\ HDFKDVGHILQHGLQWKH([LVWLQJ6HFRQG/LHQ&UHGLW

)DFLOLW\ DVGHILQHGEHORZ WKH([LVWLQJ6HFRQG/LHQ$JHQW DVGHILQHGEHORZ DQGDQ\RWKHU

SDUWLHV WR ZKRP REOLJDWLRQV PD\ EH RZHG XQGHU WKH ([LVWLQJ 6HFRQG /LHQ &UHGLW )DFLOLW\ DV

GHILQHG EHORZ  DV RI WKH 3HWLWLRQ 'DWH DQG LQ DFFRUGDQFH ZLWK WKH UHODWLYH SULRULWLHV VHW IRUWK

KHUHLQWKH6HFRQG/LHQ$GHTXDWH3URWHFWLRQ DVGHILQHGEHORZ ZKLFKFRQVLVWVRIDPRQJRWKHU

WKLQJV 6HFRQG /LHQ $GHTXDWH 3URWHFWLRQ /LHQV DV GHILQHG EHORZ  WKH 6HFRQG /LHQ $GHTXDWH

3URWHFWLRQ6XSHUSULRULW\&ODLPV DVGHILQHGEHORZ DQGWKHFDVKSD\PHQWVGHVFULEHGEHORZZLWK

UHVSHFWWRWKH([LVWLQJ6HFRQG/LHQ/RDQV

         YLLL  VFKHGXOHVDILQDOKHDULQJRQWKH',30RWLRQ WKH³)LQDO+HDULQJ´ DWZKLFKIRU

WKHDYRLGDQFHRIGRXEWWKHULJKWVRIDOOSDUWLHVLQLQWHUHVWDUHIXOO\SUHVHUYHGWRSUHVHQWDUJXPHQWV

FRQFHUQLQJWKH)LQDO2UGHUWREHKHOGRQ-XO\DWSP SUHYDLOLQJ&HQWUDO7LPH WR

FRQVLGHUHQWU\RIDILQDORUGHUWKDWJUDQWVDOORIWKHUHOLHIUHTXHVWHGLQWKH',30RWLRQRQDILQDO

EDVLV DQG ZKLFK ILQDO RUGHU VKDOO EH LQ IRUP DQG VXEVWDQFH LQFOXGLQJ ZLWK UHVSHFW WR DQ\

VXEVHTXHQW PRGLILFDWLRQV WR WKH IRUP RU VXEVWDQFH PDGH LQ UHVSRQVH WR REMHFWLRQV RI RWKHU




                                                     

        Case
         Case19-33395
               19-33395Document
                        Document255
                                  86 Filed
                                     FiledininTXSB
                                              TXSBon
                                                   on07/23/19
                                                      06/20/19 Page
                                                               Page262
                                                                    7 ofof
                                                                        228378



FUHGLWRUVRUWKLV&RXUW DFFHSWDEOHWRWKH',36HFXUHG3DUWLHVDQGWKH([LVWLQJ5%/$JHQW DV

GHILQHGEHORZ  WKH³)LQDO2UGHU´ 

             L[        ZDLYHVVROHO\XSRQHQWU\RIWKH)LQDO2UGHUULJKWVRIWKH'HEWRUVDQGWKHLUHVWDWHV

WRVXUFKDUJHFROODWHUDOSXUVXDQWWRVHFWLRQ F RIWKH%DQNUXSWF\&RGH

             [         SURYLGHVWKDWWKH',36HFXUHG 3DUWLHV DQG WKH([LVWLQJ 5%/ 6HFXUHG3DUWLHVDUH

HQWLWOHGWRDOORIWKHULJKWVDQGEHQHILWVRIVHFWLRQ E RIWKH%DQNUXSWF\&RGHDQGVXEMHFWWR

WKHHQWU\RIWKH)LQDO2UGHUWKH³HTXLWLHVRIWKHFDVH´H[FHSWLRQVKDOOQRWDSSO\

             [L        ZDLYHVWKHHTXLWDEOHGRFWULQHRI³PDUVKDOLQJ´DQGDQ\RWKHUVLPLODUGRFWULQHZLWK

UHVSHFWWRDQ\RIWKH',3&ROODWHUDOWKH([LVWLQJ5%/&ROODWHUDO DVGHILQHGEHORZ RUWKH([LVWLQJ

6HFRQG/LHQ&ROODWHUDO DVGHILQHGEHORZ DVDSSOLFDEOHDQG

             [LL       SURYLGHV IRU WKH LPPHGLDWH HIIHFWLYHQHVV RI WKLV ,QWHULP 2UGHU DQG ZDLYHV DQ\

DSSOLFDEOHVWD\ LQFOXGLQJXQGHU%DQNUXSWF\5XOH WRSHUPLWVXFKLPPHGLDWHHIIHFWLYHQHVV

            +DYLQJFRQVLGHUHGWKH',30RWLRQWKH',3&UHGLW$JUHHPHQWWKHDeclaration of Kevin

M. Cofsky In Support of the Debtors’ Emergency Motion for Entry of Interim and Final Orders

(I) Authorizing Debtors to Obtain Postpetition Financing Pursuant to Section 364 of the

Bankruptcy Code, (II) Authorizing the Use of Cash Collateral Pursuant to Section 363 of the

Bankruptcy Code, (III) Granting Adequate Protection to the Existing RBL Secured Parties and the

Existing Second Lien Secured Parties Pursuant to Sections 361, 362, 363, and 364 of the

Bankruptcy Code, (IV) Granting Liens and Superpriority Claims, (V) Modifying the Automatic

Stay, and (VI) Scheduling a Final Hearing WKH³&RIVN\'HFODUDWLRQ´ WKHDeclaration of James

Daniel Westcott in Support of the Debtors’ Chapter 11 Petitions and First Day Pleadings WKH





        1RWKLQJKHUHLQSHUPLWVDFUHGLWRUWRILOHDQ\REMHFWLRQSURKLELWHGE\WKH,QWHUFUHGLWRU$JUHHPHQW DVGHILQHG
EHORZ 

                                                          

        Case
         Case19-33395
               19-33395Document
                        Document255
                                  86 Filed
                                     FiledininTXSB
                                              TXSBon
                                                   on07/23/19
                                                      06/20/19 Page
                                                               Page263
                                                                    8 ofof
                                                                        228378



³)LUVW'D\'HFODUDWLRQ´ DQGWKHHYLGHQFHVXEPLWWHGRUSURIIHUHGDWWKHKHDULQJRQWKLV,QWHULP

2UGHU WKH³,QWHULP+HDULQJ´ DQGLQDFFRUGDQFHZLWK%DQNUXSWF\5XOHV E  F 

 G  DQG  DQG DOO DSSOLFDEOH /RFDO 5XOHV QRWLFH RI WKH ',3 0RWLRQ DQG WKH ,QWHULP

+HDULQJ KDYLQJ EHHQ SURYLGHG SXUVXDQW WR %DQNUXSWF\ 5XOH E  &  DQ ,QWHULP +HDULQJ

KDYLQJEHHQKHOGDQGFRQFOXGHGRQ-XQHDQGLWDSSHDULQJWKDWDSSURYDORIWKHLQWHULP

UHOLHIUHTXHVWHGLQWKH',30RWLRQLVQHFHVVDU\WRDYRLGLPPHGLDWHDQGLUUHSDUDEOHKDUPWRWKH

'HEWRUVSHQGLQJWKH)LQDO+HDULQJDQGRWKHUZLVHLVIDLUDQGUHDVRQDEOHDQGLQWKHEHVWLQWHUHVWVRI

WKH'HEWRUVWKHLUFUHGLWRUVWKHLUHVWDWHVDQGDOOSDUWLHVLQLQWHUHVWDQGLVHVVHQWLDOIRUWKHFRQWLQXHG

RSHUDWLRQRIWKH'HEWRUV¶EXVLQHVVDQGWKHSUHVHUYDWLRQRIWKHYDOXHRIWKH'HEWRUV¶DVVHWVDQGLW

DSSHDULQJWKDWWKH'HEWRUV¶HQWU\LQWRWKH',3&UHGLW$JUHHPHQWDQG6HFXUHG6ZDS$JUHHPHQWV

LVDVRXQGDQGSUXGHQWH[HUFLVHRIWKH'HEWRUV¶EXVLQHVVMXGJPHQWDQGDIWHUGXHGHOLEHUDWLRQDQG

FRQVLGHUDWLRQDQGJRRGDQGVXIILFLHQWFDXVHDSSHDULQJWKHUHIRU

            7+,6 &2857 0$.(6 7+( )2//2:,1* ),1',1*6 2) )$&7 $1'

&21&/86,2162)/$:

            $         3HWLWLRQ'DWH2Q-XQH WKH³3HWLWLRQ'DWH´ HDFKRIWKH'HEWRUVILOHG

YROXQWDU\ SHWLWLRQV IRU UHOLHI XQGHU FKDSWHU RI WKH %DQNUXSWF\ &RGH ZLWK WKH 8QLWHG 6WDWHV

%DQNUXSWF\&RXUWIRUWKH6RXWKHUQ'LVWULFWRI7H[DV WKLV³&RXUW´ 7KH'HEWRUVKDYHFRQWLQXHG

LQ WKH PDQDJHPHQW DQG RSHUDWLRQ RI WKHLU EXVLQHVVHV DQG SURSHUWLHV DV GHEWRUVLQSRVVHVVLRQ

SXUVXDQWWRVHFWLRQDQGRIWKH%DQNUXSWF\&RGH1RVWDWXWRU\FRPPLWWHHRIXQVHFXUHG

FUHGLWRUV WRWKHH[WHQWVXFKFRPPLWWHHLVDSSRLQWHGWKH³&RPPLWWHH´ WUXVWHHRUH[DPLQHUKDV

EHHQDSSRLQWHG\HWLQWKH&DVHV





        )LQGLQJV RI IDFW VKDOO EH FRQVWUXHG DV FRQFOXVLRQV RI ODZ DQG FRQFOXVLRQV RI ODZ VKDOO EH FRQVWUXHG DV
ILQGLQJVRIIDFWDVDSSURSULDWHSXUVXDQWWR%DQNUXSWF\5XOH

                                                              

     Case
      Case19-33395
            19-33395Document
                     Document255
                               86 Filed
                                  FiledininTXSB
                                           TXSBon
                                                on07/23/19
                                                   06/20/19 Page
                                                            Page264
                                                                 9 ofof
                                                                     228378



        %     -XULVGLFWLRQDQG9HQXH7KLV&RXUWKDVFRUHMXULVGLFWLRQRYHUWKH&DVHVWKH',3

0RWLRQDQGWKHSDUWLHVDQGSURSHUW\DIIHFWHGKHUHE\SXUVXDQWWR86&9HQXHIRUWKH

&DVHVDQGSURFHHGLQJVRQWKH',30RWLRQLVSURSHUEHIRUHWKLV&RXUWSXUVXDQWWR86&

DQG7KHVWDWXWRU\DQGRWKHUSUHGLFDWHVIRUWKHUHOLHIVRXJKWKHUHLQDUHVHFWLRQV

DQGRIWKH%DQNUXSWF\&RGH%DQNUXSWF\5XOHV

DQGDQGWKH/RFDO5XOHV

        &     1RWLFH  7KH ,QWHULP +HDULQJ LV EHLQJ KHOG SXUVXDQW WR WKH DXWKRUL]DWLRQ RI

%DQNUXSWF\5XOH1RWLFHRIWKH,QWHULP+HDULQJDQGWKHHPHUJHQF\UHOLHIUHTXHVWHGLQWKH

',30RWLRQKDVEHHQSURYLGHGE\WKH'HEWRUVZKHWKHUE\IDFVLPLOHHOHFWURQLFPDLORYHUQLJKW

FRXULHURUKDQGGHOLYHU\WRFHUWDLQSDUWLHVLQLQWHUHVWLQFOXGLQJ D WKH2IILFHRIWKH867UXVWHH

IRUWKH6RXWKHUQ'LVWULFWRI7H[DV WKH³8QLWHG6WDWHV7UXVWHH´  E WKHKROGHUVRIWKHODUJHVW

XQVHFXUHGFODLPVDJDLQVWWKH'HEWRUV RQDFRQVROLGDWHGEDVLV  F WKH',3$JHQW6HFXUHG6ZDS

3DUWLHV DV GHILQHG LQ WKH ',3 &UHGLW $JUHHPHQW  DQG WKHLU UHVSHFWLYH FRXQVHO WKHUHWR G WKH

([LVWLQJ5%/$JHQWDQGFRXQVHOWKHUHWR H WKH([LVWLQJ5%//HQGHUV I WKH([LVWLQJ6HFRQG

/LHQ $JHQW DQG FRXQVHO WKHUHWR J WKH ([LVWLQJ 6HFRQG /LHQ /HQGHUV K WKH 8QLWHG 6WDWHV

$WWRUQH\¶V 2IILFH IRU WKH 6RXWKHUQ 'LVWULFW RI 7H[DV L WKH ,QWHUQDO 5HYHQXH 6HUYLFH M WKH

8QLWHG6WDWHV6HFXULWLHVDQG([FKDQJH&RPPLVVLRQ N WKH(QYLURQPHQWDO3URWHFWLRQ$JHQF\DQG

VLPLODUVWDWHHQYLURQPHQWDODJHQFLHVIRUVWDWHVLQZKLFKWKH'HEWRUVFRQGXFWEXVLQHVV O WKHVWDWH

DWWRUQH\V JHQHUDO IRU VWDWHV LQ ZKLFK WKH 'HEWRUV FRQGXFW EXVLQHVV DQG P DQ\ SDUW\ WKDW KDV

UHTXHVWHGQRWLFHSXUVXDQWWR%DQNUXSWF\5XOH8QGHUWKHFLUFXPVWDQFHVVXFKQRWLFHRIWKH

',3 0RWLRQ WKH UHOLHI UHTXHVWHG WKHUHLQ DQG WKH ,QWHULP +HDULQJ FRPSOLHV ZLWK %DQNUXSWF\

5XOH E  F DQG G DQGWKH/RFDO5XOHVDQGQRRWKHUQRWLFHQHHGEHSURYLGHGIRUHQWU\RI

WKLV,QWHULP2UGHU



                                                   

        Case
         Case19-33395
              19-33395 Document
                        Document255
                                 86 Filed in TXSB on 07/23/19
                                                     06/20/19 Page 265
                                                                   10 ofof228
                                                                           378



           '     'HEWRUV¶6WLSXODWLRQV5HJDUGLQJWKH',3)DFLOLW\7KH'HEWRUVRQWKHLUEHKDOI

DQG RQ EHKDOI RI WKHLU HVWDWHV DGPLW VWLSXODWH DFNQRZOHGJH DQG DJUHH WKH ³'HEWRUV¶ ',3

6WLSXODWLRQV´ DVIROORZV

                    L     5HOHDVHRI&ODLPV8SRQHQWU\RIWKLV,QWHULP2UGHUHDFK'HEWRUDQGLWV

HVWDWHVKDOOEHGHHPHGWRKDYHIRUHYHUZDLYHGGLVFKDUJHGDQGUHOHDVHGHDFKRIWKH',36HFXUHG

3DUWLHVDQGWKHLUUHVSHFWLYHDIILOLDWHVDVVLJQVRUVXFFHVVRUVDQGWKHUHVSHFWLYHPHPEHUVPDQDJHUV

HTXLW\ KROGHUV DIILOLDWHV DJHQWV DWWRUQH\V ILQDQFLDO DGYLVRUV FRQVXOWDQWV RIILFHUV GLUHFWRUV

HPSOR\HHVDQGRWKHUUHSUHVHQWDWLYHVRIWKHIRUHJRLQJ DOORIWKHIRUHJRLQJFROOHFWLYHO\WKH³',3

6HFXUHG3DUW\5HOHDVHHV´ VROHO\LQWKHLUFDSDFLW\DVVXFKIURPDQ\DQGDOO³FODLPV´ DVGHILQHG

LQWKH%DQNUXSWF\&RGH FRXQWHUFODLPVFDXVHVRIDFWLRQ LQFOXGLQJFDXVHVRIDFWLRQLQWKHQDWXUH

RI ³OHQGHU OLDELOLW\´  GHIHQVHV VHWRII UHFRXSPHQW RWKHU RIIVHW ULJKWV DQG RWKHU ULJKWV RI

GLVJRUJHPHQWRUUHFRYHU\DJDLQVWDQ\DQGDOORIWKH',36HFXUHG3DUW\5HOHDVHHVZKHWKHUDULVLQJ

DWODZRULQHTXLW\UHODWLQJWRDQGRURWKHUZLVHLQFRQQHFWLRQZLWKWKH',32EOLJDWLRQVWKH',3

/LHQVRUWKHGHEWRUFUHGLWRUUHODWLRQVKLSEHWZHHQDQ\RIWKH',36HFXUHG3DUWLHVRQWKHRQHKDQG

DQG DQ\ RI WKH 'HEWRUV RQ WKH RWKHU KDQG SURYLGHG WKDW QRWKLQJ KHUHLQ VKDOO UHOLHYH WKH ',3

6HFXUHG3DUW\5HOHDVHHVIURPIXOILOOLQJWKHLUREOLJDWLRQVRUFRPPLWPHQWVXQGHUWKH',3)DFLOLW\

SURYLGHGIXUWKHUWKDWWKH',36HFXUHG3DUW\5HOHDVHVVKDOOEHOLPLWHGWRVXFKFODLPVDULVLQJSULRU

WRRULQFOXGLQJWKHGDWHRIWKHHQWU\RIWKLV2UGHU

           (     'HEWRUV¶ 6WLSXODWLRQV 5HJDUGLQJ WKH ([LVWLQJ 5%/ &UHGLW )DFLOLW\  6XEMHFW

RQO\ WR WKH ULJKWV RI SDUWLHV LQ LQWHUHVW WKDW DUH VSHFLILFDOO\ VHW IRUWK LQ SDUDJUDSK EHORZ WKH

'HEWRUVRQWKHLUEHKDOIDQGRQEHKDOIRIWKHLUHVWDWHVDGPLWVWLSXODWHDFNQRZOHGJHDQGDJUHH

    SDUDJUDSKV ( KHUHRI VKDOO EH UHIHUUHG WR KHUHLQ FROOHFWLYHO\ DV WKH ³'HEWRUV¶ ([LVWLQJ 5%/

6WLSXODWLRQV´ DVIROORZV



                                                       

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 266
                                                                11 ofof228
                                                                        378



                 L     ([LVWLQJ5%/&UHGLW)DFLOLW\3XUVXDQWWRWKDWFHUWDLQ7KLUG$PHQGHGDQG

5HVWDWHG &UHGLW $JUHHPHQW RULJLQDOO\ GDWHG DV RI $SULO    DV DPHQGHG UHVWDWHG RU

RWKHUZLVHPRGLILHGIURPWLPHWRWLPHWKH³([LVWLQJ5%/&UHGLW$JUHHPHQW´DQGFROOHFWLYHO\

ZLWKDQ\RWKHUDJUHHPHQWVDQGGRFXPHQWVH[HFXWHGRUGHOLYHUHGLQFRQQHFWLRQWKHUHZLWKLQFOXGLQJ

WKH³/RDQ'RFXPHQWV´DVGHILQHGWKHUHLQHDFKDVPD\EHDPHQGHGUHVWDWHGVXSSOHPHQWHGRU

RWKHUZLVHPRGLILHGIURPWLPHWRWLPHWKH³([LVWLQJ5%//RDQ'RFXPHQWV´DQGLQFOXGLQJDOO

H[KLELWV DQG RWKHU DQFLOODU\ GRFXPHQWDWLRQ LQ UHVSHFW WKHUHRI WKH ³([LVWLQJ 5%/ &UHGLW

)DFLOLW\´ E\DQGDPRQJ/HJDF\5HVHUYHV/3DV%RUURZHU DVGHILQHGWKHUHLQ :HOOV)DUJR%DQN

1DWLRQDO $VVRFLDWLRQ DV $GPLQLVWUDWLYH $JHQW WKH ³([LVWLQJ 5%/ $JHQW´  DQG WKH ILQDQFLDO

LQVWLWXWLRQV DQG RWKHU SHUVRQV RU HQWLWLHV SDUW\ WKHUHWR IURP WLPH WR WLPH DV /HQGHUV LQ VXFK

FDSDFLWLHVWKH³([LVWLQJ5%//HQGHUV´DQGWRJHWKHUZLWKWKH([LVWLQJ5%/$JHQWDQGDQ\RWKHU

SDUW\ WR ZKLFK ([LVWLQJ 5%/ 2EOLJDWLRQV DV GHILQHG EHORZ  DUH RZHG WKH ³([LVWLQJ 5%/

6HFXUHG3DUWLHV´ WKH([LVWLQJ5%/6HFXUHG3DUWLHVDJUHHGWRH[WHQGORDQVDQGRWKHUILQDQFLDO

DFFRPPRGDWLRQVWRDQGLVVXHOHWWHUVRIFUHGLWIRUWKHDFFRXQWRIWKH%RUURZHU DVGHILQHGLQWKH

([LVWLQJ5%/&UHGLW$JUHHPHQW SXUVXDQWWRWKH([LVWLQJ5%//RDQ'RFXPHQWV$OOREOLJDWLRQV

RIWKH'HEWRUVDULVLQJXQGHUWKH([LVWLQJ5%/&UHGLW$JUHHPHQWRUWKHRWKHU([LVWLQJ5%//RDQ

'RFXPHQWV RWKHUWKDQVXFKREOLJDWLRQVWKDWEHFRPH5HILQDQFLQJ',32EOLJDWLRQVSXUVXDQWWRWKLV

,QWHULP2UGHURUWKH)LQDO2UGHU VKDOOFROOHFWLYHO\EHUHIHUUHGWRKHUHLQDVWKH³([LVWLQJ5%/

2EOLJDWLRQV´

                 LL    ([LVWLQJ5%//LHQVDQG([LVWLQJ5%/&ROODWHUDO3XUVXDQWWRWKH6HFXULW\

,QVWUXPHQWV DV GHILQHG LQ WKH ([LVWLQJ 5%/ &UHGLW $JUHHPHQW  DV VXFK GRFXPHQWV ZHUH

DPHQGHGUHVWDWHGVXSSOHPHQWHGRURWKHUZLVHPRGLILHGIURPWLPHWRWLPHWKH³([LVWLQJ5%/

&ROODWHUDO'RFXPHQWV´ E\DQGDPRQJ/HJDF\LWV3DUWQHUVDQGLWVVXEVLGLDULHVSDUW\WKHUHWR



                                                   

        Case
         Case19-33395
              19-33395 Document
                        Document255
                                 86 Filed in TXSB on 07/23/19
                                                     06/20/19 Page 267
                                                                   12 ofof228
                                                                           378



    FROOHFWLYHO\WKH³*UDQWRUV´ DQGWKH([LVWLQJ5%/$JHQWHDFK*UDQWRUJUDQWHGWRWKH([LVWLQJ

5%/$JHQWIRUWKHEHQHILWRIWKH([LVWLQJ5%/$JHQWDQGWKHRWKHU([LVWLQJ5%/6HFXUHG3DUWLHV

WRVHFXUHWKH([LVWLQJ5%/2EOLJDWLRQVDILUVWSULRULW\VHFXULW\LQWHUHVWLQDQGFRQWLQXLQJ/LHQ WKH

³([LVWLQJ5%//LHQV´ RQVXEVWDQWLDOO\DOORIVXFK*UDQWRU¶VDVVHWVDQGSURSHUWLHV ZKLFKIRUWKH

DYRLGDQFHRIGRXEWLQFOXGHV&DVK&ROODWHUDO DQGDOOSURFHHGVSURGXFWVDFFHVVLRQVUHQWVDQG

SURILWVWKHUHRILQHDFKFDVHQRWLQFOXGLQJSURSHUW\VXEMHFWWRWKH([FHSWHG/LHQV DVGHILQHGLQWKH

([LVWLQJ5%/&UHGLW$JUHHPHQW DQGZKHWKHUWKHQRZQHGRUH[LVWLQJRUWKHUHDIWHUDFTXLUHGRU

DULVLQJ$OO³&ROODWHUDO´DVGHILQHGLQWKH([LVWLQJ5%/&ROODWHUDO'RFXPHQWVJUDQWHGRUSOHGJHG

E\VXFK*UDQWRUVSXUVXDQWWRDQ\([LVWLQJ5%/&ROODWHUDO'RFXPHQWRUDQ\RWKHU([LVWLQJ5%/

/RDQ'RFXPHQWVKDOOFROOHFWLYHO\EHUHIHUUHGWRKHUHLQDVWKH³([LVWLQJ5%/&ROODWHUDO´$VRI

WKH 3HWLWLRQ 'DWH D WKH ([LVWLQJ 5%/ /LHQV , DUH OHJDO YDOLG ELQGLQJ HQIRUFHDEOH DQG

SHUIHFWHG/LHQV ,, ZHUHJUDQWHGWRRUIRUWKHEHQHILWRIWKH([LVWLQJ5%/6HFXUHG3DUWLHVIRU

IDLU FRQVLGHUDWLRQ DQG UHDVRQDEO\ HTXLYDOHQW YDOXH ,,, DUH QRW VXEMHFW WR DYRLGDQFH

UHFKDUDFWHUL]DWLRQ RU VXERUGLQDWLRQ SXUVXDQW WR WKH %DQNUXSWF\ &RGH RU DSSOLFDEOH QRQ

EDQNUXSWF\ODZ H[FHSWIRUWKHSULPLQJFRQWHPSODWHGKHUHLQ DQG ,9 DUHVXEMHFWDQGVXERUGLQDWH

RQO\ WR $ WKH ',3 /LHQV DV GHILQHG EHORZ  % WKH &DUYH2XW DV GHILQHG EHORZ  & WKH

([LVWLQJ3ULRU/LHQVDQG ' WKH([LVWLQJ5%/$GHTXDWH3URWHFWLRQ/LHQV DVGHILQHGEHORZ DQG

    (  IRU WKH DYRLGDQFH RI GRXEW UHPDLQ DW DOO WLPHV VXEMHFW WR WKH ,QWHUFUHGLWRU $JUHHPHQW DV

GHILQHG EHORZ  DQG E  , WKH ([LVWLQJ 5%/ 2EOLJDWLRQV FRQVWLWXWH OHJDO YDOLG DQG ELQGLQJ

REOLJDWLRQVRIWKHDSSOLFDEOH'HEWRUVHQIRUFHDEOHLQDFFRUGDQFHZLWKWKHWHUPVRIWKHDSSOLFDEOH

([LVWLQJ 5%/ /RDQ 'RFXPHQWV RWKHU WKDQ LQ UHVSHFW RI WKH VWD\ RI HQIRUFHPHQW DULVLQJ IURP

VHFWLRQ RI WKH %DQNUXSWF\ &RGH  ,, QR VHWRIIV UHFRXSPHQWV RIIVHWV GHIHQVHV RU

FRXQWHUFODLPVWRDQ\RIWKH([LVWLQJ5%/2EOLJDWLRQVH[LVW ,,, QRSRUWLRQRIWKH([LVWLQJ5%/



                                                      

        Case
         Case19-33395
              19-33395 Document
                        Document255
                                 86 Filed in TXSB on 07/23/19
                                                     06/20/19 Page 268
                                                                   13 ofof228
                                                                           378



2EOLJDWLRQVRUDQ\SD\PHQWVPDGHWRDQ\RUDOORIWKH([LVWLQJ5%/6HFXUHG3DUWLHVDUHVXEMHFWWR

DYRLGDQFHGLVDOORZDQFHGLVJRUJHPHQWUHFKDUDFWHUL]DWLRQUHFRYHU\VXERUGLQDWLRQDWWDFNRIIVHW

FRXQWHUFODLPGHIHQVHRU³FODLP´ DVGHILQHGLQWKH%DQNUXSWF\&RGH RIDQ\NLQGSXUVXDQWWRWKH

%DQNUXSWF\&RGHRUDSSOLFDEOHQRQEDQNUXSWF\ODZDQG ,9 WKHREOLJDWLRQVRIHDFK*XDUDQWRU

    DVGHILQHGLQWKH([LVWLQJ5%/&UHGLW$JUHHPHQW XQGHUWKDWFHUWDLQ*XDUDQW\$JUHHPHQWWKH

6HFXULW\,QVWUXPHQWVDQGWKHRWKHU([LVWLQJ5%//RDQ'RFXPHQWVVKDOOFRQWLQXHLQIXOOIRUFHDQG

HIIHFWWRXQFRQGLWLRQDOO\JXDUDQW\WKH([LVWLQJ5%/2EOLJDWLRQVQRWZLWKVWDQGLQJDQ\XVHRI&DVK

&ROODWHUDOSHUPLWWHGKHUHXQGHURUDQ\ILQDQFLQJDQGILQDQFLDODFFRPPRGDWLRQVH[WHQGHGE\WKH

',36HFXUHG3DUWLHVWRWKH'HEWRUVSXUVXDQWWRWKHWHUPVRIWKLV,QWHULP2UGHURUWKH',3/RDQ

'RFXPHQWV

                  LLL    $PRXQWV2ZHGXQGHU([LVWLQJ5%//RDQ'RFXPHQWV$VRIWKH3HWLWLRQ

'DWHWKHDSSOLFDEOH'HEWRUVRZHGWKH([LVWLQJ5%/6HFXUHG3DUWLHVSXUVXDQWWRWKH([LVWLQJ5%/

/RDQ 'RFXPHQWV ZLWKRXW GHIHQVH FRXQWHUFODLP UHGXFWLRQ RU RIIVHW RI DQ\ NLQG LQ UHVSHFW RI

ORDQVPDGHOHWWHUVRIFUHGLWLVVXHGDQGRWKHUILQDQFLDODFFRPPRGDWLRQVPDGHE\WKH([LVWLQJ5%/

6HFXUHG3DUWLHVDQDJJUHJDWHSULQFLSDODPRXQWRIQRWOHVVWKDQSOXVDOODFFUXHG

DQGXQSDLGLQWHUHVWRQDFFRXQWRIWKH/RDQV DVGHILQHGLQWKH([LVWLQJ5%/&UHGLW$JUHHPHQW 

DQGQRWOHVVWKDQRQDFFRXQWRIWKH/HWWHUVRI&UHGLW DVGHILQHGLQWKH([LVWLQJ5%/&UHGLW

$JUHHPHQW plusDOODFFUXHGDQGKHUHDIWHUDFFUXLQJDQGXQSDLGLQWHUHVWWKHUHRQDQGDQ\DGGLWLRQDO

IHHV H[SHQVHV LQFOXGLQJ DQ\ UHDVRQDEOH DQG GRFXPHQWHG DWWRUQH\V¶ DFFRXQWDQWV¶ DSSUDLVHUV¶

DQGILQDQFLDODGYLVRUV¶IHHVDQGH[SHQVHVWKDWDUHFKDUJHDEOHRUUHLPEXUVDEOHXQGHUWKH([LVWLQJ

5%//RDQ'RFXPHQWV DQGRWKHUDPRXQWVQRZRUKHUHDIWHUGXHXQGHUWKH([LVWLQJ5%//RDQ

'RFXPHQWVZKLFKVXFKDPRXQWVVKDOOEHUHGXFHGXSRQWKHHQWU\RIWKLV,QWHULP2UGHUDQGWKH

FORVLQJRIWKH',3)DFLOLW\E\WKHDPRXQWRIWKH5HILQDQFHG/RDQVDSSURYHGKHUHLQ



                                                  

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 269
                                                                14 ofof228
                                                                        378



                 LY    5HOHDVH RI &ODLPV  6XEMHFW WR SDUDJUDSK EHORZ DQG HQWU\ RI WKH )LQDO

2UGHUHDFK'HEWRUDQGLWVHVWDWHVKDOOEHGHHPHGWRKDYHIRUHYHUZDLYHGGLVFKDUJHGDQGUHOHDVHG

HDFKRIWKH([LVWLQJ5%/6HFXUHG3DUWLHVDQGWKHLUUHVSHFWLYHDIILOLDWHVDVVLJQVRUVXFFHVVRUVDQG

WKHUHVSHFWLYHPHPEHUVPDQDJHUVHTXLW\KROGHUVDIILOLDWHVDJHQWVDWWRUQH\VILQDQFLDODGYLVRUV

FRQVXOWDQWVRIILFHUVGLUHFWRUVHPSOR\HHVDQGRWKHUUHSUHVHQWDWLYHVRIWKHIRUHJRLQJ DOORIWKH

IRUHJRLQJFROOHFWLYHO\WKH³([LVWLQJ5%/6HFXUHG3DUW\5HOHDVHHV´ VROHO\LQWKHLUFDSDFLW\DV

VXFKIURPDQ\DQGDOO³FODLPV´ DVGHILQHGLQWKH%DQNUXSWF\&RGH FRXQWHUFODLPVFDXVHVRI

DFWLRQ LQFOXGLQJFDXVHVRIDFWLRQLQWKHQDWXUHRI³OHQGHUOLDELOLW\´ GHIHQVHVVHWRIIUHFRXSPHQW

RWKHURIIVHWULJKWVDQGRWKHUULJKWVRIGLVJRUJHPHQWRUUHFRYHU\DJDLQVWDQ\DQGDOORIWKH([LVWLQJ

5%/6HFXUHG3DUW\5HOHDVHHVZKHWKHUDULVLQJDWODZRULQHTXLW\UHODWLQJWRDQGRURWKHUZLVHLQ

FRQQHFWLRQ ZLWK WKH ([LVWLQJ 5%/ 2EOLJDWLRQV WKH ([LVWLQJ 5%/ /LHQV RU WKH GHEWRUFUHGLWRU

UHODWLRQVKLSEHWZHHQDQ\RIWKH([LVWLQJ5%/6HFXUHG3DUWLHVRQWKHRQHKDQGDQGDQ\RIWKH

'HEWRUV RQ WKH RWKHU KDQG LQFOXGLQJ D DQ\ UHFKDUDFWHUL]DWLRQ VXERUGLQDWLRQ DYRLGDQFH

GLVDOORZDQFH RU RWKHU FODLP DULVLQJ XQGHU RU SXUVXDQW WR VHFWLRQ RU FKDSWHU RI WKH

%DQNUXSWF\&RGH RU XQGHU DQ\ RWKHUVLPLODUSURYLVLRQVRIDSSOLFDEOH VWDWHODZ IHGHUDOODZ RU

PXQLFLSDO ODZ DQG E DQ\ ULJKW RU EDVLV WR FKDOOHQJH RU REMHFW WR WKH DPRXQW YDOLGLW\ RU

HQIRUFHDELOLW\RIWKH([LVWLQJ5%/2EOLJDWLRQVRUDQ\SD\PHQWVRURWKHUWUDQVIHUVPDGHRQDFFRXQW

RIWKH([LVWLQJ5%/2EOLJDWLRQVRUWKHYDOLGLW\HQIRUFHDELOLW\SULRULW\RUQRQDYRLGDELOLW\RIWKH

([LVWLQJ5%//LHQVVHFXULQJWKH([LVWLQJ5%/2EOLJDWLRQVLQFOXGLQJDQ\ULJKWRUEDVLVWRVHHN

DQ\GLVJRUJHPHQWRUUHFRYHU\RISD\PHQWVRIFDVKRUDQ\RWKHUGLVWULEXWLRQVRUWUDQVIHUVSUHYLRXVO\

UHFHLYHGE\DQ\RIWKH([LVWLQJ5%/6HFXUHG3DUW\5HOHDVHHVSURYLGHGWKDWWKHUHOHDVHVGHVFULEHG

KHUHLQVKDOOEHOLPLWHGWRVXFKFODLPVDULVLQJSULRUWRRULQFOXGLQJWKHGDWHRIWKHHQWU\RIWKH)LQDO

2UGHU



                                                  

        Case
         Case19-33395
              19-33395 Document
                        Document255
                                 86 Filed in TXSB on 07/23/19
                                                     06/20/19 Page 270
                                                                   15 ofof228
                                                                           378



                  Y    7KDW FHUWDLQ ,QWHUFUHGLWRU $JUHHPHQW GDWHG DV RI 2FWREHU  

EHWZHHQWKH ([LVWLQJ 5%/ $JHQW DQG WKH ([LVWLQJ 6HFRQG /LHQ $JHQW DQG DFNQRZOHGJHG DQG

DJUHHGWRE\/HJDF\DQGWKH*XDUDQWRUV DVGHILQHGLQWKH([LVWLQJ5%/&UHGLW$JUHHPHQW  DV

DPHQGHG UHVWDWHG VXSSOHPHQWHG RU RWKHUZLVH PRGLILHG LQ DFFRUGDQFH ZLWK LWV WHUPV WKH

³,QWHUFUHGLWRU$JUHHPHQW´ VHWVIRUWKVXERUGLQDWLRQDQGRWKHUSURYLVLRQVJRYHUQLQJWKHUHODWLYH

SULRULWLHV DQG ULJKWV RI WKH ([LVWLQJ 5%/ 6HFXUHG 3DUWLHV DQG WKHLU UHVSHFWLYH ([LVWLQJ 5%/

2EOLJDWLRQV DQG ([LVWLQJ 5%/ /LHQV RQ WKH RQH KDQG DQG WKH ([LVWLQJ 6HFRQG /LHQ 6HFXUHG

3DUWLHVDQGWKHLUUHVSHFWLYH([LVWLQJ6HFRQG/LHQ2EOLJDWLRQV HDFKDVGHILQHGEHORZ DQG([LVWLQJ

6HFRQG/LHQVRQWKHRWKHUKDQGLVLQIXOOIRUFHDQGHIIHFWDVRIWKH3HWLWLRQ'DWHSURYLGHGIRUWKH

DYRLGDQFHRIGRXEWWKDWWKLVSDUDJUDSKGRHVQRWPRGLI\WKH,QWHUFUHGLWRU$JUHHPHQW

          )    'HEWRUV¶ 6WLSXODWLRQV 5HJDUGLQJ WKH ([LVWLQJ 6HFRQG /LHQ &UHGLW )DFLOLW\

6XEMHFWRQO\WRWKHULJKWVRISDUWLHVLQLQWHUHVWWKDWDUHVSHFLILFDOO\VHWIRUWKLQSDUDJUDSKEHORZ

WKH'HEWRUVRQWKHLUEHKDOIDQGRQEHKDOIRIWKHLUHVWDWHVDGPLWVWLSXODWHDFNQRZOHGJHDQGDJUHH

    SDUDJUDSKV)KHUHRIVKDOOEHUHIHUUHGWRKHUHLQFROOHFWLYHO\DVWKH³'HEWRUV¶([LVWLQJ6HFRQG

/LHQ6WLSXODWLRQV´ DVIROORZV

                  L    ([LVWLQJ6HFRQG/LHQ&UHGLW)DFLOLW\3XUVXDQWWRWKDWFHUWDLQ7HUP/RDQ

&UHGLW$JUHHPHQWGDWHGDVRI2FWREHU DVDPHQGHGUHVWDWHGRURWKHUZLVHPRGLILHGIURP

WLPH WR WLPH WKH ³([LVWLQJ 6HFRQG /LHQ &UHGLW $JUHHPHQW´ DQG FROOHFWLYHO\ ZLWK DQ\ RWKHU

DJUHHPHQWVDQG GRFXPHQWV H[HFXWHG RUGHOLYHUHGLQFRQQHFWLRQWKHUHZLWKLQFOXGLQJWKH³/RDQ

'RFXPHQWV´DVGHILQHGWKHUHLQHDFKDVPD\EHDPHQGHGUHVWDWHGVXSSOHPHQWHGRURWKHUZLVH

PRGLILHG IURP WLPH WR WLPH WKH ³([LVWLQJ 6HFRQG /LHQ /RDQ 'RFXPHQWV´ DQG LQFOXGLQJ DOO

H[KLELWVDQGRWKHUDQFLOODU\GRFXPHQWDWLRQLQUHVSHFWWKHUHRIWKH³([LVWLQJ6HFRQG/LHQ&UHGLW

)DFLOLW\´DQGFROOHFWLYHO\ZLWKWKH([LVWLQJ5%//RDQ'RFXPHQWVWKH³([LVWLQJ6HFXUHG/RDQ



                                                 

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 271
                                                                16 ofof228
                                                                        378



'RFXPHQWV´  E\ DQG DPRQJ WKH %RUURZHU &RUWODQG &DSLWDO 0DUNHW 6HUYLFHV //& DV

DGPLQLVWUDWLYHDJHQWIRUWKH([LVWLQJ6HFRQG/LHQ/HQGHUV LQVXFKFDSDFLW\DQGLQLWVFDSDFLW\DV

FROODWHUDODJHQWIRUWKH([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHVWKH³([LVWLQJ6HFRQG/LHQ$JHQW´ 

DQG WKH ILQDQFLDO LQVWLWXWLRQV DQG RWKHU SHUVRQV RU HQWLWLHV SDUW\ WKHUHWR IURP WLPH WR WLPH DV

/HQGHUV LQVXFKFDSDFLWLHVWKH³([LVWLQJ6HFRQG/LHQ/HQGHUV´DQGWRJHWKHUZLWKWKH([LVWLQJ

6HFRQG/LHQ$JHQWDQGDQ\RWKHUSDUW\WRZKLFK([LVWLQJ6HFRQG/LHQ2EOLJDWLRQV DVGHILQHG

EHORZ  DUH RZHG WKH ³([LVWLQJ 6HFRQG /LHQ 6HFXUHG 3DUWLHV´  WKH ([LVWLQJ 6HFRQG /LHQ

/HQGHUVDJUHHGWRH[WHQG/RDQV DVGHILQHGLQWKH([LVWLQJ6HFRQG/LHQ&UHGLW$JUHHPHQWVDQG

VXFK/RDQVWKH³([LVWLQJ6HFRQG/LHQ/RDQV´ DQGSURYLGHRWKHUILQDQFLDODFFRPPRGDWLRQVWR

WKH%RUURZHU DVGHILQHGLQWKH([LVWLQJ6HFRQG/LHQ&UHGLW$JUHHPHQW SXUVXDQWWRWKH([LVWLQJ

6HFRQG/LHQ/RDQ'RFXPHQWV7KH([LVWLQJ6HFRQG/LHQ/RDQVDQGDOORWKHUREOLJDWLRQVRIWKH

'HEWRUVDULVLQJXQGHUWKH([LVWLQJ6HFRQG/LHQ&UHGLW$JUHHPHQWRUWKHRWKHU([LVWLQJ6HFRQG

/LHQ /RDQ 'RFXPHQWV VKDOO FROOHFWLYHO\ EH UHIHUUHG WR KHUHLQ DV WKH ³([LVWLQJ 6HFRQG /LHQ

2EOLJDWLRQV´

                 LL     ([LVWLQJ6HFRQG/LHQVDQG([LVWLQJ6HFRQG/LHQ&ROODWHUDO3XUVXDQWWRWKH

7HUP/RDQ6HFXULW\,QVWUXPHQWV DVGHILQHGLQWKH([LVWLQJ6HFRQG/LHQ&UHGLW$JUHHPHQW  DV

VXFKGRFXPHQWVZHUHDPHQGHGUHVWDWHGVXSSOHPHQWHGRURWKHUZLVHPRGLILHGIURPWLPHWRWLPH

WKH ³([LVWLQJ 6HFRQG /LHQ &ROODWHUDO 'RFXPHQWV´  E\ DQG DPRQJ /HJDF\ LWV 3DUWQHUV WKH

*UDQWRUVDQGWKH([LVWLQJ6HFRQG/LHQ$JHQWHDFK*UDQWRUJUDQWHGWRWKH([LVWLQJ6HFRQG/LHQ

$JHQW IRU WKH EHQHILW RI WKH ([LVWLQJ 6HFRQG /LHQ $JHQW DQG WKH RWKHU ([LVWLQJ 6HFRQG /LHQ

6HFXUHG3DUWLHVWRVHFXUHWKH([LVWLQJ6HFRQG/LHQ2EOLJDWLRQVLQFOXGLQJLQWHUHVWIHHVFRVWV

H[SHQVHVSUHPLXPVDQGRWKHUFKDUJHVWKHUHXQGHUDVHFXULW\LQWHUHVWLQDQGFRQWLQXLQJ/LHQ WKH

³([LVWLQJ6HFRQG/LHQV´ RQVXEVWDQWLDOO\DOORIVXFK*UDQWRU¶VDVVHWVDQGSURSHUWLHV ZKLFKIRU



                                                    

        Case
         Case19-33395
              19-33395 Document
                        Document255
                                 86 Filed in TXSB on 07/23/19
                                                     06/20/19 Page 272
                                                                   17 ofof228
                                                                           378



WKHDYRLGDQFHRIGRXEWLQFOXGHV&DVK&ROODWHUDO DQGDOOSURFHHGVSURGXFWVDFFHVVLRQVUHQWVDQG

SURILWVWKHUHRILQHDFKFDVHQRWLQFOXGLQJWKHSURSHUW\VXEMHFWWRWKH([FHSWHG/LHQV DVGHILQHG

LQWKH([LVWLQJ6HFRQG/LHQ&UHGLW$JUHHPHQW DQGZKHWKHUWKHQRZQHGRUH[LVWLQJRUWKHUHDIWHU

DFTXLUHGRUDULVLQJ$OO³&ROODWHUDO´DVGHILQHGLQWKH([LVWLQJ6HFRQG/LHQ&ROODWHUDO'RFXPHQWV

JUDQWHGRUSOHGJHGE\VXFK*UDQWRUVSXUVXDQWWRDQ\([LVWLQJ6HFRQG/LHQ&ROODWHUDO'RFXPHQW

RUDQ\RWKHU([LVWLQJ6HFRQG/LHQ/RDQ'RFXPHQWVKDOOFROOHFWLYHO\EHUHIHUUHGWRKHUHLQDVWKH

³([LVWLQJ 6HFRQG /LHQ &ROODWHUDO´ DQG FROOHFWLYHO\ ZLWK WKH ([LVWLQJ 5%/ &ROODWHUDO WKH

³([LVWLQJ&ROODWHUDO´$VRIWKH3HWLWLRQ'DWH D WKH([LVWLQJ6HFRQG/LHQV , DUHOHJDOYDOLG

ELQGLQJHQIRUFHDEOHDQGSHUIHFWHG/LHQV ,, ZHUHJUDQWHGWRRUIRUWKHEHQHILWRIWKH([LVWLQJ

6HFRQG/LHQ6HFXUHG3DUWLHVIRUIDLUFRQVLGHUDWLRQDQGUHDVRQDEO\HTXLYDOHQWYDOXH ,,, DUHQRW

VXEMHFW WR DYRLGDQFH UHFKDUDFWHUL]DWLRQ RU VXERUGLQDWLRQ SXUVXDQW WR WKH %DQNUXSWF\ &RGH RU

DSSOLFDEOHQRQEDQNUXSWF\ODZ H[FHSWIRUWKHSULPLQJFRQWHPSODWHGKHUHLQ DQG ,9 DUHVXEMHFW

DQG VXERUGLQDWH RQO\ WR $ WKH ',3 /LHQV DV GHILQHG EHORZ  % WKH &DUYH2XW DV GHILQHG

EHORZ  & WKH([LVWLQJ3ULRU/LHQV ' WKH([LVWLQJ5%//LHQVDQG ( WKH$GHTXDWH3URWHFWLRQ

/LHQVDQGIRUWKHDYRLGDQFHRIGRXEWUHPDLQDWDOOWLPHVVXEMHFWWRWKH,QWHUFUHGLWRU$JUHHPHQW

    DVGHILQHGEHORZ DQG E  , WKH([LVWLQJ6HFRQG/LHQ2EOLJDWLRQVFRQVWLWXWHOHJDOYDOLGDQG

ELQGLQJ REOLJDWLRQV RI WKH DSSOLFDEOH 'HEWRUV HQIRUFHDEOH LQ DFFRUGDQFH ZLWK WKH WHUPV RI WKH

DSSOLFDEOH([LVWLQJ6HFRQG/LHQ/RDQ'RFXPHQWV RWKHUWKDQLQUHVSHFWRIWKHVWD\RIHQIRUFHPHQW

DULVLQJIURPVHFWLRQRIWKH%DQNUXSWF\&RGH  ,, QRVHWRIIVUHFRXSPHQWVRIIVHWVGHIHQVHV

RU FRXQWHUFODLPV WR DQ\ RI WKH ([LVWLQJ 6HFRQG /LHQ 2EOLJDWLRQV H[LVW ,,, QR SRUWLRQ RI WKH

([LVWLQJ6HFRQG/LHQ2EOLJDWLRQVRUDQ\SD\PHQWVPDGHWRDQ\RUDOORIWKH([LVWLQJ6HFRQG/LHQ

6HFXUHG 3DUWLHV DUH VXEMHFW WR DYRLGDQFH GLVDOORZDQFH GLVJRUJHPHQW UHFKDUDFWHUL]DWLRQ

UHFRYHU\ VXERUGLQDWLRQ DWWDFN RIIVHW FRXQWHUFODLP GHIHQVH RU ³FODLP´ DV GHILQHG LQ WKH



                                                   

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 273
                                                                18 ofof228
                                                                        378



%DQNUXSWF\&RGH RIDQ\NLQGSXUVXDQWWRWKH%DQNUXSWF\&RGHRUDSSOLFDEOHQRQEDQNUXSWF\ODZ

DQG ,9 WKH REOLJDWLRQV RI HDFK *XDUDQWRU DV GHILQHG LQ WKH ([LVWLQJ 6HFRQG /LHQ &UHGLW

$JUHHPHQW  XQGHU WKDW FHUWDLQ *XDUDQW\ $JUHHPHQW WKH ([LVWLQJ 6HFRQG /LHQ &ROODWHUDO

'RFXPHQWVDQGWKHRWKHU([LVWLQJ6HFRQG/LHQ/RDQ'RFXPHQWVVKDOOFRQWLQXHLQIXOOIRUFHDQG

HIIHFWWRXQFRQGLWLRQDOO\JXDUDQW\WKH([LVWLQJ6HFRQG/LHQ2EOLJDWLRQVQRWZLWKVWDQGLQJDQ\XVH

RI&DVK&ROODWHUDOSHUPLWWHGKHUHXQGHURUDQ\ILQDQFLQJDQGILQDQFLDODFFRPPRGDWLRQVH[WHQGHG

E\WKH',36HFXUHG3DUWLHVWRWKH'HEWRUVSXUVXDQWWRWKHWHUPVRIWKLV,QWHULP2UGHUWKH',3/RDQ

'RFXPHQWVRUWKH6HFXUHG6ZDS$JUHHPHQWV

                  LLL    $PRXQWV2ZHGXQGHU([LVWLQJ6HFRQG/LHQ/RDQ'RFXPHQWV$VRIWKH

3HWLWLRQ'DWHWKHDSSOLFDEOH'HEWRUVRZHGWKH([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHVSXUVXDQWWR

WKH([LVWLQJ6HFRQG/LHQ/RDQ'RFXPHQWVZLWKRXWGHIHQVHFRXQWHUFODLPUHGXFWLRQRURIIVHWRI

DQ\ NLQG LQ UHVSHFW RI ORDQV PDGH OHWWHUV RI FUHGLW LVVXHG WR WKH H[WHQW SHUPLWWHG DQG RWKHU

ILQDQFLDO DFFRPPRGDWLRQV PDGH E\ WKH ([LVWLQJ 6HFRQG /LHQ 6HFXUHG 3DUWLHV DQ DJJUHJDWH

SULQFLSDO DPRXQW RI QRW OHVV WKDQ  RQ DFFRXQW RI WKH /RDQV DV GHILQHG LQ WKH

([LVWLQJ 6HFRQG /LHQ &UHGLW $JUHHPHQW  plus VXEMHFW LQ HDFK FDVH WR VHFWLRQ  E  RI WKH

%DQNUXSWF\ &RGH DOO DFFUXHG DQG KHUHDIWHU DFFUXLQJ DQG XQSDLG LQWHUHVW WKHUHRQ DQG DQ\

DGGLWLRQDOIHHVFRVWVFKDUJHVDQGRWKHUDPRXQWVQRZRUKHUHDIWHUGXHXQGHUWKH([LVWLQJ6HFRQG

/LHQ /RDQ 'RFXPHQWV LQFOXGLQJ DQ\ UHDVRQDEOH DQG GRFXPHQWHG DWWRUQH\V¶ DFFRXQWDQWV¶

DSSUDLVHUV¶DQGILQDQFLDODGYLVRUV¶IHHVDQGH[SHQVHVWKDWDUHFKDUJHDEOHRUUHLPEXUVDEOHXQGHU

WKH([LVWLQJ6HFRQG/LHQ/RDQ'RFXPHQWV 7KH([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHVUHVHUYH

DOO ULJKWV WR DVVHUW WKH $SSOLFDEOH 3UHPLXP DV GHILQHG LQ WKH ([LVWLQJ 6HFRQG /LHQ &UHGLW

$JUHHPHQW 




                                                     

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 274
                                                                19 ofof228
                                                                        378



                 LY    5HOHDVH RI &ODLPV  6XEMHFW WR SDUDJUDSK EHORZ DQG HQWU\ RI WKH )LQDO

2UGHUHDFK'HEWRUDQGLWVHVWDWHVKDOOEHGHHPHGWRKDYHIRUHYHUZDLYHGGLVFKDUJHGDQGUHOHDVHG

HDFK RI WKH ([LVWLQJ 6HFRQG /LHQ 6HFXUHG 3DUWLHV DQG WKHLU UHVSHFWLYH DIILOLDWHV DVVLJQV RU

VXFFHVVRUV DQG WKH UHVSHFWLYH PHPEHUV PDQDJHUV HTXLW\ KROGHUV DIILOLDWHV DJHQWV DWWRUQH\V

ILQDQFLDO DGYLVRUV FRQVXOWDQWV RIILFHUV GLUHFWRUV HPSOR\HHV DQG RWKHU UHSUHVHQWDWLYHV RI WKH

IRUHJRLQJ DOO RI WKH IRUHJRLQJ FROOHFWLYHO\ WKH ³([LVWLQJ 6HFRQG /LHQ 6HFXUHG 3DUW\

5HOHDVHHV´  VROHO\ LQ WKHLU FDSDFLW\ DV VXFK IURP DQ\ DQG DOO ³FODLPV´ DV GHILQHG LQ WKH

%DQNUXSWF\&RGH FRXQWHUFODLPVFDXVHVRIDFWLRQ LQFOXGLQJ FDXVHVRIDFWLRQLQWKHQDWXUHRI

³OHQGHU OLDELOLW\´  GHIHQVHV VHWRII UHFRXSPHQW RWKHU RIIVHW ULJKWV DQG RWKHU ULJKWV RI

GLVJRUJHPHQWRUUHFRYHU\DJDLQVWDQ\DQGDOORIWKH([LVWLQJ6HFRQG/LHQ6HFXUHG3DUW\5HOHDVHHV

ZKHWKHUDULVLQJDWODZRULQHTXLW\UHODWLQJWRDQGRURWKHUZLVHLQFRQQHFWLRQZLWKWKH([LVWLQJ

6HFRQG/LHQ2EOLJDWLRQVWKH([LVWLQJ6HFRQG/LHQVRUWKHGHEWRUFUHGLWRUUHODWLRQVKLSEHWZHHQ

DQ\RIWKH([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHVRQWKHRQHKDQGDQGDQ\RIWKH'HEWRUVRQWKH

RWKHUKDQGLQFOXGLQJ D DQ\UHFKDUDFWHUL]DWLRQVXERUGLQDWLRQDYRLGDQFHGLVDOORZDQFHRURWKHU

FODLPDULVLQJXQGHURUSXUVXDQWWRVHFWLRQRUFKDSWHURIWKH%DQNUXSWF\&RGHRUXQGHUDQ\

RWKHUVLPLODUSURYLVLRQVRIDSSOLFDEOHVWDWHODZIHGHUDOODZRUPXQLFLSDOODZDQG E DQ\ULJKWRU

EDVLVWRFKDOOHQJHRUREMHFWWRWKHDPRXQWYDOLGLW\RUHQIRUFHDELOLW\RIWKH([LVWLQJ6HFRQG/LHQ

2EOLJDWLRQV RU DQ\ SD\PHQWV RU RWKHU WUDQVIHUV PDGH RQ DFFRXQW RI WKH ([LVWLQJ 6HFRQG /LHQ

2EOLJDWLRQV RU WKH YDOLGLW\ HQIRUFHDELOLW\ SULRULW\ RU QRQDYRLGDELOLW\RI WKH ([LVWLQJ 6HFRQG

/LHQV VHFXULQJ WKH ([LVWLQJ 6HFRQG /LHQ 2EOLJDWLRQV LQFOXGLQJ DQ\ ULJKW RU EDVLV WR VHHN DQ\

GLVJRUJHPHQWRUUHFRYHU\RISD\PHQWVRIFDVKRUDQ\RWKHUGLVWULEXWLRQVRUWUDQVIHUVSUHYLRXVO\

UHFHLYHGE\DQ\RIWKH([LVWLQJ6HFRQG/LHQ6HFXUHG3DUW\5HOHDVHHVSURYLGHGWKDWWKH([LVWLQJ




                                                   

        Case
         Case19-33395
              19-33395 Document
                        Document255
                                 86 Filed in TXSB on 07/23/19
                                                     06/20/19 Page 275
                                                                   20 ofof228
                                                                           378



6HFRQG/LHQ6HFXUHG3DUW\5HOHDVHVVKDOOEHOLPLWHGWRVXFKFODLPVDULVLQJSULRUWRRULQFOXGLQJ

WKHGDWHRIWKHHQWU\RIWKH)LQDO2UGHU

           *     &DVK&ROODWHUDO$OORIWKH'HEWRUV¶FDVKLQFOXGLQJDQ\FDVKLQGHSRVLWDFFRXQWV

RIWKH'HEWRUVZKHUHYHUORFDWHGFRQVWLWXWHV&DVK&ROODWHUDORIWKH([LVWLQJ5%/$JHQWDQGWKH

RWKHU([LVWLQJ5%/6HFXUHG3DUWLHVDQGWRWKHH[WHQWRIWKH([LVWLQJ6HFRQG/LHQ$JHQWDQGWKH

RWKHU([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHVLQWHUHVWVLQVXFKFDVKWKH([LVWLQJ6HFRQG/LHQ$JHQW

DQGWKHRWKHU([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHV

           +     ,QWHUFUHGLWRU$JUHHPHQW3XUVXDQWWRVHFWLRQ D RIWKH%DQNUXSWF\&RGHWKH

,QWHUFUHGLWRU $JUHHPHQW DQG DQ\ RWKHU DSSOLFDEOH LQWHUFUHGLWRU RU VXERUGLQDWLRQ SURYLVLRQV

FRQWDLQHGLQDQ\FUHGLWDJUHHPHQWVHFXULW\DJUHHPHQWLQGHQWXUHRUUHODWHGGRFXPHQW $ VKDOO

UHPDLQ LQ IXOO IRUFH DQG HIIHFW % VKDOO FRQWLQXH WR JRYHUQ WKH UHODWLYH SULRULWLHV ULJKWV DQG

UHPHGLHV RI WKH ([LVWLQJ 5%/ 6HFXUHG 3DUWLHV DQG WKH ([LVWLQJ 6HFRQG /LHQ 6HFXUHG 3DUWLHV

    LQFOXGLQJ WKH UHODWLYH SULRULWLHV ULJKWV DQG UHPHGLHV RI VXFK SDUWLHV ZLWK UHVSHFW WR WKH

UHSODFHPHQW OLHQV DQG DGPLQLVWUDWLYH H[SHQVH FODLPV DQG VXSHUSULRULW\ DGPLQLVWUDWLYH H[SHQVH

FODLPVJUDQWHGRUDPRXQWVSD\DEOHE\WKH'HEWRUVXQGHUWKLV,QWHULP2UGHURURWKHUZLVHDQGWKH

PRGLILFDWLRQRIWKHDXWRPDWLFVWD\ DQG & VKDOOQRWEHDPHQGHGDOWHUHGRUPRGLILHGE\WKHWHUPV

RI WKLV ,QWHULP 2UGHU RU WKH ',3 /RDQ 'RFXPHQWV DQG IRU DYRLGDQFH RI GRXEW DQ\ DFWV RU

RPLVVLRQV E\ DQ\ ([LVWLQJ 5%/ 6HFXUHG 3DUW\ RU ([LVWLQJ 6HFRQG /LHQ 6HFXUHG 3DUW\ LQ

FRQQHFWLRQ ZLWK DQ\ FKDSWHU SODQ RI UHRUJDQL]DWLRQ RU OLTXLGDWLRQ LQ WKHVH &DVHV ZKHWKHU

FRQILUPHGXQGHUVHFWLRQ D RU E RIWKH%DQNUXSWF\&RGH DQGDQ\GLVWULEXWLRQVRQDFFRXQW

RI RU RWKHU WUHDWPHQW RI DQ\ ([LVWLQJ 5%/ 2EOLJDWLRQV RU ([LVWLQJ 6HFRQG /LHQ 2EOLJDWLRQV

SXUVXDQW WR DQ\ VXFK SODQ VKDOO UHPDLQ VXEMHFW WR WKH ,QWHUFUHGLWRU $JUHHPHQW LQFOXGLQJ LWV

WXUQRYHUSURYLVLRQV RUDQ\RWKHUDSSOLFDEOHLQWHUFUHGLWRURUVXERUGLQDWLRQSURYLVLRQVSURYLGHG



                                                     

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 276
                                                                21 ofof228
                                                                        378



KRZHYHU WKDW WKH IRUHJRLQJ VKDOO QRW SUHMXGLFH WKH ULJKWV RI DQ\ SDUW\ WR WKH ,QWHUFUHGLWRU

$JUHHPHQWWRDVVHUWWKDWWDNLQJDQ\DFWLRQRUQRWWDNLQJDQ\DFWLRQLVSHUPLWWHGE\RUSURKLELWHG

E\DVWKHFDVHPD\EHWKH,QWHUFUHGLWRU$JUHHPHQWDQGDOOSDUWLHV¶ULJKWVZLWKUHVSHFWWRVXFK

DVVHUWLRQVDUHUHVHUYHG

        ,     )LQGLQJV5HJDUGLQJWKH',3)DFLOLW\

                 L     1HHGIRU3RVWSHWLWLRQ)LQDQFLQJ7KH'HEWRUVKDYHDQLPPHGLDWHQHHGWR

REWDLQ WKH ',3 /RDQV DQG XVH &DVK &ROODWHUDO WR DPRQJ RWKHU WKLQJV SHUPLW WKH RUGHUO\

FRQWLQXDWLRQRIWKHRSHUDWLRQRIWKHLUEXVLQHVVWRPDLQWDLQEXVLQHVVUHODWLRQVKLSVZLWKYHQGRUV

VXSSOLHUVDQGFXVWRPHUVWRPDNHSD\UROOWRPDNHFDSLWDOH[SHQGLWXUHVWRVDWLVI\RWKHUZRUNLQJ

FDSLWDODQGJHQHUDOFRUSRUDWHSXUSRVHVRIWKH'HEWRUV LQFOXGLQJIHHVDQGH[SHQVHVUHODWHGWRWKH

&DVHV WRUHILQDQFHWKH5HILQDQFHG/RDQVDQGWRRWKHUZLVHSUHVHUYHWKHYDOXHRIWKH'HEWRUV¶

HVWDWHV7KH'HEWRUV¶DFFHVVWRVXIILFLHQWZRUNLQJFDSLWDODQGOLTXLGLW\WKURXJKWKHXVHRI&DVK

&ROODWHUDODQGERUURZLQJXQGHUWKH',3)DFLOLW\LVYLWDOWRDVXFFHVVIXOUHRUJDQL]DWLRQDQGRUWR

RWKHUZLVHSUHVHUYHWKHHQWHUSULVHYDOXHRIWKH'HEWRUV¶HVWDWHV,PPHGLDWHDQGLUUHSDUDEOHKDUP

ZLOO EH FDXVHG WR WKH 'HEWRUV DQG WKHLU HVWDWHV LI LPPHGLDWH ILQDQFLQJ LV QRW REWDLQHG DQG

SHUPLVVLRQWRXVH&DVK&ROODWHUDOLVQRWJUDQWHGLQHDFKFDVHLQDFFRUGDQFHZLWKWKHWHUPVRIWKLV

,QWHULP2UGHU LQFOXGLQJWKH',3%XGJHW DQGWKH',3/RDQ'RFXPHQWV

                 LL    1R&UHGLW$YDLODEOHRQ0RUH)DYRUDEOH7HUPV7KH'HEWRUVKDYHEHHQDQG

FRQWLQXHWREHXQDEOHWRREWDLQILQDQFLQJRQPRUHIDYRUDEOHWHUPVIURPVRXUFHVRWKHUWKDQWKH',3

6HFXUHG3DUWLHVXQGHUWKH',3/RDQ'RFXPHQWVDQGWKLV,QWHULP2UGHU7KH'HEWRUVDUHXQDEOH

WR REWDLQ XQVHFXUHG FUHGLW DOORZDEOH XQGHU VHFWLRQ E   RI WKH %DQNUXSWF\ &RGH DV DQ

DGPLQLVWUDWLYH H[SHQVH RU VHFXUHG FUHGLW DOORZDEOH RQO\ XQGHU VHFWLRQV F    F   RU

 F   RI WKH %DQNUXSWF\ &RGH  7KH 'HEWRUV DUH XQDEOH WR REWDLQ VHFXUHG FUHGLW XQGHU



                                                  

         Case
          Case19-33395
               19-33395 Document
                         Document255
                                  86 Filed in TXSB on 07/23/19
                                                      06/20/19 Page 277
                                                                    22 ofof228
                                                                            378



VHFWLRQ G   RI WKH %DQNUXSWF\ &RGH ZLWKRXW D JUDQWLQJ WR WKH ',3 6HFXUHG 3DUWLHV WKH

ULJKWV UHPHGLHV SULYLOHJHV EHQHILWV DQG SURWHFWLRQV SURYLGHG KHUHLQ DQG LQ WKH ',3 /RDQ

'RFXPHQWV LQFOXGLQJ WKH ',3 /LHQV DQG WKH ',3 6XSHUSULRULW\ &ODLPV DV GHILQHG EHORZ 

    E DOORZLQJ WKH ',3 6HFXUHG 3DUWLHV WR SURYLGH WKH ORDQV OHWWHUV RI FUHGLW DQG RWKHU ILQDQFLDO

DFFRPPRGDWLRQV XQGHU WKH ',3 )DFLOLW\ LQFOXGLQJ VXEMHFW WR HQWU\ RI WKH )LQDO 2UGHU WKH

FRPSOHWLRQ RI WKH 5HILQDQFLQJ  RQ WKH WHUPV VHW IRUWK KHUHLQ DQG LQWKH ',3 /RDQ 'RFXPHQWV

    F JUDQWLQJ WR WKH ([LVWLQJ 5%/ 6HFXUHG 3DUWLHV WKH ULJKWV UHPHGLHV SULYLOHJHV EHQHILWV DQG

SURWHFWLRQVSURYLGHGKHUHLQDQGLQWKH',3/RDQ'RFXPHQWVLQFOXGLQJWKH([LVWLQJ5%/$GHTXDWH

3URWHFWLRQDQGWKHFRQYHUVLRQRIFHUWDLQ([LVWLQJ5%/2EOLJDWLRQVLQWR',32EOLJDWLRQVWKURXJK

WKH5HILQDQFLQJDQG G JUDQWLQJWRWKH([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHVWKHULJKWVUHPHGLHV

SULYLOHJHV EHQHILWV DQG SURWHFWLRQV SURYLGHG KHUHLQ LQFOXGLQJ WKH 6HFRQG /LHQ $GHTXDWH

3URWHFWLRQ DOORIWKHIRUHJRLQJGHVFULEHGLQFODXVHV D  E  F DQG G DERYHFROOHFWLYHO\WKH

³',33URWHFWLRQV´ 

                     LLL    (QWHULQJ LQWR WKH 5HILQDQFLQJ )DFLOLW\ LV DSSURSULDWH EHFDXVH L  WKH

DJJUHJDWH YDOXH RI WKH ([LVWLQJ 5%/ &ROODWHUDO VHFXULQJ WKH ([LVWLQJ 5%/ 2EOLJDWLRQV

VXEVWDQWLDOO\H[FHHGVWKHDJJUHJDWHDPRXQWRIWKH5HILQDQFHG/RDQV LL WKH5HILQDQFLQJRIWKH

([LVWLQJ5%//RDQVLQWRWKH5HILQDQFHG/RDQVZLOOSURYLGHWKH'HEWRUVVLJQLILFDQWVDYLQJVRQ

DFFRXQWRILQWHUHVWWKDWRWKHUZLVHZRXOGRUFRXOGDFFUXHRQWKH([LVWLQJ5%//RDQVDWWKHUDWH

DSSOLFDEOHWKHUHXQGHUGXULQJWKHFRXUVHRIWKHVH&DVHVDQG LLL WKH([LVWLQJ5%//HQGHUVZRXOG

QRWRWKHUZLVHFRQVHQWWRWKHXVHRIWKHLU&DVK&ROODWHUDORUWKHVXERUGLQDWLRQRIWKHLUOLHQVWRWKH

',3/LHQVDQGWKH',3$JHQWDQGWKH5HILQDQFLQJ',3/HQGHUVZRXOGQRWEHZLOOLQJWRSURYLGH

WKH1HZ0RQH\)DFLOLW\RUH[WHQGFUHGLWWRWKH'HEWRUVWKHUHXQGHUZLWKRXWWKHLQFOXVLRQRIWKH

5HILQDQFLQJ)DFLOLW\ZLWKLQWKH',3)DFLOLW\



                                                        

        Case
         Case19-33395
              19-33395 Document
                        Document255
                                 86 Filed in TXSB on 07/23/19
                                                     06/20/19 Page 278
                                                                   23 ofof228
                                                                           378



                   LY    7KHWHUPVRIWKH',3/RDQVSXUVXDQWWRWKH',3/RDQ'RFXPHQWVDQGWKH

XVHRIWKH([LVWLQJ&ROODWHUDO LQFOXGLQJWKH&DVK&ROODWHUDO SXUVXDQWWRWKLV2UGHUDUHIDLUDQG

UHDVRQDEOH UHIOHFW WKH 'HEWRUV¶ H[HUFLVH RI SUXGHQW EXVLQHVV MXGJPHQW FRQVLVWHQW ZLWK WKHLU

ILGXFLDU\GXWLHVDQGFRQVWLWXWHUHDVRQDEO\HTXLYDOHQWYDOXHDQGIDLUFRQVLGHUDWLRQ

          -     ,QWHULP)LQDQFLQJ'XULQJWKH,QWHULP3HULRG DVGHILQHGEHORZ WKH',36HFXUHG

3DUWLHVDQGDVDSSOLFDEOHWKH([LVWLQJ5%/6HFXUHG3DUWLHVDQGWKH([LVWLQJ6HFRQG/LHQ6HFXUHG

3DUWLHV WRJHWKHUWKH³([LVWLQJ6HFXUHG3DUWLHV´ DUHZLOOLQJWRSURYLGHILQDQFLQJWRWKH'HEWRUV

DQGRUFRQVHQWRUEHGHHPHGWRFRQVHQWWRWKHXVHRI&DVK&ROODWHUDOE\WKH'HEWRUVVXEMHFWWR

    L WKHHQWU\RIWKLV,QWHULP2UGHUDQG LL WKHWHUPVDQGFRQGLWLRQVRIWKH',3/RDQ'RFXPHQWV

          .     $GHTXDWH3URWHFWLRQIRU([LVWLQJ6HFXUHG3DUWLHV7KH([LVWLQJ6HFXUHG3DUWLHV

KDYHDJUHHGWRSHUPLWWKH'HEWRUV¶FRQWLQXHGXVHRIWKH([LVWLQJ5%/&ROODWHUDODQGWKH([LVWLQJ

6HFRQG/LHQ&ROODWHUDOLQFOXGLQJWKH&DVK&ROODWHUDOGXULQJWKH,QWHULP3HULRGVXEMHFWWRWKH

WHUPVDQGFRQGLWLRQVVHWIRUWKKHUHLQLQFOXGLQJWKHSURWHFWLRQVDIIRUGHGDSDUW\DFWLQJLQ³JRRG

IDLWK´XQGHUVHFWLRQ H RIWKH%DQNUXSWF\&RGH,QDGGLWLRQWKH',3)DFLOLW\FRQWHPSODWHG

KHUHE\ SURYLGHV IRU D SULPLQJ RI WKH ([LVWLQJ 3ULRU /LHQV SXUVXDQW WR VHFWLRQ G  RI WKH

%DQNUXSWF\&RGH7KH([LVWLQJ6HFXUHG3DUWLHVDUHHQWLWOHGWRWKHDGHTXDWHSURWHFWLRQDVVHWIRUWK

KHUHLQLQFOXGLQJSXUVXDQWWRVHFWLRQDQGRIWKH%DQNUXSWF\&RGH%DVHGRQ

WKH',30RWLRQDQGRQWKHUHFRUGSUHVHQWHGWRWKLV&RXUWDWWKH,QWHULP+HDULQJWKHWHUPVRIWKH

SURSRVHG DGHTXDWH SURWHFWLRQ DUUDQJHPHQWV XVH RI WKH &DVK &ROODWHUDO DQG WKH ',3 )DFLOLW\

FRQWHPSODWHG KHUHE\ DUH IDLU DQG UHDVRQDEOH UHIOHFW WKH 'HEWRUV¶ SUXGHQW H[HUFLVH RI EXVLQHVV

MXGJPHQWFRQVLVWHQWZLWKWKHLUILGXFLDU\GXWLHVDQGFRQVWLWXWHUHDVRQDEO\HTXLYDOHQWYDOXHDQGIDLU

FRQVLGHUDWLRQIRUWKHFRQVHQWRIWKH([LVWLQJ6HFXUHG3DUWLHV7KH([LVWLQJ5%/6HFXUHG3DUWLHV

DQGWKH([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHVFRQVHQWWRRUDUHGHHPHGWRFRQVHQWWRRULIQRW



                                                  

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 279
                                                                24 ofof228
                                                                        378



HLWKHURIWKHIRUHJRLQJWKH&RXUWKHUHE\DSSURYHVWKHUHOLHIVHWIRUWKKHUHLQRYHUWKHDEVHQFHRI

VXFKFRQVHQWRUODFNWKHUHRISXUVXDQWWRWKH([LVWLQJ6HFXUHG/RDQ'RFXPHQWVDQGLQDQ\HYHQW

WKHSUHSHWLWLRQ/LHQVDQGVHFXULW\LQWHUHVWVRIVXFKSDUWLHVDUHDGHTXDWHO\SURWHFWHGSXUVXDQWWRWKH

WHUPVRIWKLV,QWHULP2UGHU1RWZLWKVWDQGLQJDQ\WKLQJWRWKHFRQWUDU\KHUHLQWKH([LVWLQJ6HFXUHG

3DUWLHV¶FRQVHQWWRWKH',3)DFLOLW\DQGWRWKHSULPLQJRIWKH([LVWLQJ5%//LHQVDQGWKH([LVWLQJ

6HFRQG/LHQVE\WKH',3/LHQVLVH[SUHVVO\OLPLWHGWRWKHSUHVHQW',3)DFLOLW\DQGWKH',3/LHQV

VHFXULQJVDPHDQGVKDOOQRWEHDSSOLFDEOHWRDQ\RWKHUGHEWRULQSRVVHVVLRQFUHGLWIDFLOLW\HYHQLI

LWFRQWDLQVVXEVWDQWLDOO\WKHVDPHHFRQRPLFWHUPVDVWKLV',3)DFLOLW\

        /     6HFWLRQ   ,Q OLJKW RI WKH VXERUGLQDWLRQ RI WKHLU /LHQV DQG VXSHUSULRULW\

DGPLQLVWUDWLYH FODLPV WR L WKH &DUYH2XW LQ WKH FDVH RI WKH ',3 6HFXUHG 3DUWLHV DQG LL WKH

&DUYH2XWDQGWKH',3/LHQVLQWKHFDVHRIWKH([LVWLQJ6HFXUHG3DUWLHVHDFKRIWKH',36HFXUHG

3DUWLHVDQGWKH([LVWLQJ6HFXUHG3DUWLHVLVHQWLWOHGWRDOORIWKHULJKWVDQGEHQHILWVRIVHFWLRQ E 

RIWKH%DQNUXSWF\&RGHDQGVXEMHFWWRWKHHQWU\RIWKH)LQDO2UGHUWKH³HTXLWLHVRIWKHFDVH´

H[FHSWLRQVKDOOQRWDSSO\

        0     %XVLQHVV-XGJPHQWDQG*RRG)DLWK3XUVXDQWWR6HFWLRQ H 

                 L     7KH ',3 6HFXUHG 3DUWLHV KDYH LQGLFDWHG D ZLOOLQJQHVV WR SURYLGH

SRVWSHWLWLRQ VHFXUHG ILQDQFLQJ DQG UHODWHG KHGJLQJ YLD WKH ',3 )DFLOLW\ WR WKH 'HEWRUV LQ

DFFRUGDQFHZLWKWKH',3/RDQ'RFXPHQWVWKH6HFXUHG6ZDS$JUHHPHQWVDQGWKLV,QWHULP2UGHU

                 LL    7KHWHUPVDQGFRQGLWLRQVRIWKH',3)DFLOLW\ LQFOXGLQJWKH5HILQDQFLQJ DV

VHWIRUWKLQWKH',3/RDQ'RFXPHQWVDQGWKLV,QWHULP2UGHUDQGWKHIHHVH[SHQVHVDQGRWKHU

FKDUJHVSDLGDQGWREHSDLGWKHUHXQGHURULQFRQQHFWLRQWKHUHZLWKDUHIDLUUHDVRQDEOHDQGWKHEHVW

DYDLODEOHXQGHUWKHFLUFXPVWDQFHVDQGWKH'HEWRUV¶DJUHHPHQWWRWKHWHUPVDQGFRQGLWLRQVRIWKH

',3/RDQ'RFXPHQWVDQGWKH6HFXUHG6ZDS$JUHHPHQWVDQGWRWKHSD\PHQWRIVXFKIHHVUHIOHFW



                                                   

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 280
                                                                25 ofof228
                                                                        378



WKH'HEWRUV¶H[HUFLVHRISUXGHQWEXVLQHVVMXGJPHQWFRQVLVWHQWZLWKWKHLUILGXFLDU\GXWLHV6XFK

WHUPVDQGFRQGLWLRQVDUHVXSSRUWHGE\UHDVRQDEO\HTXLYDOHQWYDOXHDQGIDLUFRQVLGHUDWLRQ

                 LLL    7KH',36HFXUHG3DUWLHVWKH([LVWLQJ5%/6HFXUHG3DUWLHVWKH([LVWLQJ

6HFRQG/LHQ6HFXUHG3DUWLHVDQGWKH'HEWRUVZLWKWKHDVVLVWDQFHDQGFRXQVHORIWKHLUUHVSHFWLYH

DGYLVRUVKDYHDFWHGLQJRRGIDLWKDQGDWDUP¶VOHQJWKLQDVDSSOLFDEOHQHJRWLDWLQJFRQVHQWLQJWR

DQGRU DJUHHLQJ WR WKH ',3 )DFLOLW\ LQFOXGLQJ WKH 5HILQDQFLQJ  WKH 'HEWRUV¶ XVH RI WKH ',3

&ROODWHUDO WKH ([LVWLQJ 5%/ &ROODWHUDO WKH ([LVWLQJ 6HFRQG /LHQ &ROODWHUDO LQFOXGLQJ &DVK

&ROODWHUDO  WKH ',3 /RDQ 'RFXPHQWV DQG WKH ',3 3URWHFWLRQV LQFOXGLQJ WKH ([LVWLQJ 5%/

$GHTXDWH3URWHFWLRQDQGWKH6HFRQG/LHQ$GHTXDWH3URWHFWLRQ 7KH',32EOLJDWLRQV LQFOXGLQJ

DOODGYDQFHVWKDWDUHPDGHDWDQ\WLPHWRWKH'HEWRUVXQGHUWKH',3/RDQ'RFXPHQWVDQGLQFOXGLQJ

WKH5HILQDQFHG/RDQV DQGWKH'HEWRUV¶XVHRIWKH',3&ROODWHUDOWKH([LVWLQJ5%/&ROODWHUDO

DQGWKH([LVWLQJ6HFRQG/LHQ&ROODWHUDO LQFOXGLQJ&DVK&ROODWHUDO VKDOOEHGHHPHGWRKDYHEHHQ

H[WHQGHGDQGRUFRQVHQWHGWRE\WKH',36HFXUHG3DUWLHVWKH([LVWLQJ5%/6HFXUHG3DUWLHVDQG

WKH([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHVIRUYDOLGEXVLQHVVSXUSRVHVDQGXVHVDQGLQJRRGIDLWK

DV WKDW WHUP LV XVHG LQ VHFWLRQ H  RI WKH %DQNUXSWF\ &RGH DQG LQ H[SUHVV DQG JRRG IDLWK

UHOLDQFHXSRQWKHSURWHFWLRQVRIIHUHGE\VHFWLRQ H RIWKH%DQNUXSWF\&RGHDQGWKLV,QWHULP

2UGHUDQGDFFRUGLQJO\WKH',3/LHQVWKH',36XSHUSULRULW\&ODLPVWKH([LVWLQJ5%/$GHTXDWH

3URWHFWLRQ6HFRQG/LHQ$GHTXDWH3URWHFWLRQDQGWKHRWKHU',33URWHFWLRQVVKDOOEHHQWLWOHGWRWKH

IXOOSURWHFWLRQRIVHFWLRQ H RIWKH%DQNUXSWF\&RGHLQWKHHYHQWWKLV,QWHULP2UGHURUDQ\

SURYLVLRQKHUHRIRUWKHUHRILVYDFDWHGUHYHUVHGDPHQGHGRUPRGLILHGRQDSSHDORURWKHUZLVH

        1     5HOLHI(VVHQWLDO%HVW,QWHUHVW7KH'HEWRUVKDYHUHTXHVWHGLPPHGLDWHHQWU\RI

WKLV,QWHULP2UGHUSXUVXDQWWR%DQNUXSWF\5XOHV E  DQG F  DQGWKH/RFDO5XOHV

$EVHQWJUDQWLQJWKHUHOLHIVHWIRUWKLQWKLV,QWHULP2UGHUWKH'HEWRUV¶HVWDWHVWKHLUEXVLQHVVHVDQG



                                                   

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 281
                                                                26 ofof228
                                                                        378



SURSHUWLHVDQGWKHLUDELOLW\WRVXFFHVVIXOO\UHRUJDQL]HRURWKHUZLVHSUHVHUYHWKHHQWHUSULVHYDOXH

RIWKH'HEWRUV¶HVWDWHVZLOOEHLPPHGLDWHO\DQGLUUHSDUDEO\KDUPHG&RQVXPPDWLRQRIWKH',3

)DFLOLW\DQGDXWKRUL]DWLRQRIWKHXVHRI&DVK&ROODWHUDOLQDFFRUGDQFHZLWKWKLV,QWHULP2UGHUWKH

',3/RDQ'RFXPHQWVDQGWKH6HFXUHG6ZDS$JUHHPHQWVLVWKHUHIRUHLQWKHEHVWLQWHUHVWVRIWKH

'HEWRUV¶HVWDWHVDQGFRQVLVWHQWZLWKWKHLUILGXFLDU\GXWLHV%DVHGRQDOORIWKHIRUHJRLQJVXIILFLHQW

FDXVHH[LVWVIRULPPHGLDWHHQWU\RIWKH,QWHULP2UGHUSXUVXDQWWR%DQNUXSWF\5XOHV E  

DQG F  DQGWKHDSSOLFDEOH/RFDO5XOHV

        12:7+(5()25(EDVHGRQWKH',30RWLRQWKH&RIVN\'HFODUDWLRQWKH)LUVW'D\

'HFODUDWLRQDQGWKHUHFRUGEHIRUHWKLV&RXUWZLWKUHVSHFWWRWKH',30RWLRQDQGZLWKWKHFRQVHQW

RIWKH'HEWRUVWKH([LVWLQJ5%/$JHQWDQGWKHUHTXLVLWH([LVWLQJ5%/6HFXUHG3DUWLHV RQEHKDOI

RIDOORIWKH([LVWLQJ5%/6HFXUHG3DUWLHV DQGWKH',3$JHQW RQEHKDOIRIDOORIWKH',36HFXUHG

3DUWLHV DQGWKHFRQVHQWRIWKH([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHVRUGHHPHGFRQVHQWRIWKH

([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHVSXUVXDQWWRWKHWHUPVRIWKH,QWHUFUHGLWRU$JUHHPHQWLQHDFK

FDVHWRWKHIRUPDQGHQWU\RIWKLV,QWHULP2UGHUDQGJRRGDQGVXIILFLHQWFDXVHDSSHDULQJWKHUHIRU

        ,7,625'(5('WKDW

             0RWLRQ*UDQWHG7KH',30RWLRQLVKHUHE\JUDQWHGLQDFFRUGDQFHZLWKWKHWHUPV

DQG FRQGLWLRQV VHW IRUWK LQ WKLV ,QWHULP 2UGHU DQG WKH ',3 /RDQ 'RFXPHQWV  $Q\ REMHFWLRQV

UHVHUYDWLRQVRIULJKWVDQGRURWKHUVWDWHPHQWVZLWKUHVSHFWWRWKH',30RWLRQZLWKUHVSHFWWRWKH

HQWU\RIWKLV,QWHULP2UGHUWKDWKDYHQRWEHHQZLWKGUDZQZDLYHGRUVHWWOHGDQGDOOUHVHUYDWLRQV

RIULJKWVLQFOXGHGWKHUHLQDUHKHUHE\GHQLHGDQGRYHUUXOHG

             ',3/RDQ'RFXPHQWVDQG',33URWHFWLRQV

                 D     $SSURYDO RI ',3 /RDQ 'RFXPHQWV  7KH 'HEWRUV DUH H[SUHVVO\ DQG

LPPHGLDWHO\DXWKRUL]HGWRHQWHULQWRWKH',3)DFLOLW\WRH[HFXWHGHOLYHUDQGSHUIRUPXQGHUWKH



                                                  

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 282
                                                                27 ofof228
                                                                        378



',3/RDQ'RFXPHQWVDQGWKLV,QWHULP2UGHUWRLQFXUWKH',32EOLJDWLRQV DVGHILQHGEHORZ 

LQFOXVLYHRIRI5HILQDQFHG/RDQVXSRQHQWU\RIWKLV,QWHULP2UGHUDQGWKHUHPDLQLQJ

RI5HILQDQFHG/RDQVVXEMHFWWRHQWU\RIWKH)LQDO2UGHUZLWKHDFK5HILQDQFLQJ',3

/HQGHU¶V UDWDEOH VKDUH EDVHG RQ WKH UDWLR RI VXFK 5HILQDQFLQJ ',3 /HQGHU¶V VKDUH RI WKH 1HZ

0RQH\)DFLOLW\LQFOXGLQJWKH',3/&6XE)DFLOLW\ LQDFFRUGDQFHZLWKDQGVXEMHFWWRWKHWHUPV

RIWKLV,QWHULP2UGHUDQGWKH',3/RDQ'RFXPHQWVDQGWRH[HFXWHGHOLYHUDQGSHUIRUPXQGHUDOO

RWKHULQVWUXPHQWVFHUWLILFDWHVDJUHHPHQWVDQGGRFXPHQWVWKDWPD\EHUHTXLUHGRUQHFHVVDU\IRU

WKHSHUIRUPDQFHE\WKHDSSOLFDEOH'HEWRUVXQGHUWKH',3/RDQ'RFXPHQWVDQGWKHFUHDWLRQDQG

SHUIHFWLRQRIWKH',3/LHQVGHVFULEHGLQDQGSURYLGHGIRUE\WKLV,QWHULP2UGHUDQGWKH',3/RDQ

'RFXPHQWV7KH'HEWRUVDUHKHUHE\DXWKRUL]HGDQGGLUHFWHGWRGRDQGSHUIRUPDOODFWVDQGSD\

WKHSULQFLSDOLQWHUHVWIHHVH[SHQVHVDQGRWKHUDPRXQWVGHVFULEHGLQWKH',3/RDQ'RFXPHQWVDV

VXFKEHFRPHGXHSXUVXDQWWRWKH',3/RDQ'RFXPHQWVDQGWKLV,QWHULP2UGHULQFOXGLQJDOOFORVLQJ

IHHVDGPLQLVWUDWLYHIHHVFRPPLWPHQWIHHVDQGUHDVRQDEOHDQGGRFXPHQWHGDWWRUQH\V¶ILQDQFLDO

DGYLVRUV¶DQGDFFRXQWDQWV¶IHHVDQGGLVEXUVHPHQWVDULVLQJXQGHUWKH',3/RDQ'RFXPHQWVDQG

WKLV,QWHULP2UGHUZKLFKDPRXQWVVKDOOQRWEHVXEMHFWWRIXUWKHUDSSURYDORIWKLV&RXUWDQGVKDOO

EHQRQUHIXQGDEOHDQGQRWVXEMHFWWRFKDOOHQJHLQDQ\UHVSHFWSURYLGHGWKDWWKHSD\PHQWRIWKH

IHHVDQGH[SHQVHVRIWKH/HQGHU3URIHVVLRQDOV DVGHILQHGEHORZ VKDOOEHVXEMHFWWRWKHSURYLVLRQV

RISDUDJUDSK E 8SRQWKHLUH[HFXWLRQDQGGHOLYHU\WKH',3/RDQ'RFXPHQWVVKDOOUHSUHVHQW

WKHOHJDOYDOLGDQGELQGLQJREOLJDWLRQVRIWKHDSSOLFDEOH'HEWRUVHQIRUFHDEOHDJDLQVWVXFK'HEWRUV

LQ DFFRUGDQFH ZLWK WKHLU WHUPV  (DFK RIILFHU RI D 'HEWRU DFWLQJVLQJO\ LV KHUHE\DXWKRUL]HGWR

H[HFXWHDQGGHOLYHUHDFKRIWKH',3/RDQ'RFXPHQWVVXFKH[HFXWLRQDQGGHOLYHU\WREHFRQFOXVLYH

HYLGHQFHRIVXFKRIILFHU¶VUHVSHFWLYHDXWKRULW\WRDFWLQWKHQDPHRIDQGRQEHKDOIRIWKH'HEWRUV




                                                   

        Case
         Case19-33395
              19-33395 Document
                        Document255
                                 86 Filed in TXSB on 07/23/19
                                                     06/20/19 Page 283
                                                                   28 ofof228
                                                                           378



                    E      ',3 2EOLJDWLRQV  )RU SXUSRVHV RI WKLV ,QWHULP 2UGHU WKH WHUP ³',3

2EOLJDWLRQV´VKDOOPHDQDOODPRXQWVDQGRWKHUREOLJDWLRQVDQGOLDELOLWLHVRZLQJE\WKHUHVSHFWLYH

'HEWRUV XQGHU WKH ',3 &UHGLW $JUHHPHQW DQG RWKHU ',3 /RDQ 'RFXPHQWV LQFOXGLQJ DOO

³2EOLJDWLRQV´DVGHILQHGLQWKH',3&UHGLW$JUHHPHQW LQFOXGLQJWKH5HILQDQFLQJ',32EOLJDWLRQV

    DV GHILQHG EHORZ  DQG VKDOO LQFOXGH WKH SULQFLSDO RI LQWHUHVW RQ DQG IHHV FRVWV H[SHQVHV

SUHPLXPVDQGRWKHUFKDUJHVRZLQJLQUHVSHFWRIVXFKDPRXQWV LQFOXGLQJDQ\UHDVRQDEOHDQG

GRFXPHQWHGDWWRUQH\V¶DFFRXQWDQWV¶ILQDQFLDODGYLVRUV¶DQGRWKHUIHHVFRVWVDQGH[SHQVHVWKDW

DUHFKDUJHDEOHRUUHLPEXUVDEOHXQGHUWKH',3/RDQ'RFXPHQWVWKH6HFXUHG6ZDS$JUHHPHQWV

DQGRUWKLV,QWHULP2UGHU DQGDQ\REOLJDWLRQVLQUHVSHFWRILQGHPQLW\FODLPVZKHWKHUFRQWLQJHQW

RURWKHUZLVH1RWZLWKVWDQGLQJDQ\WKLQJWRWKHFRQWUDU\KHUHLQWKHUHODWLYHULJKWVDQGSULRULWLHVRI

WKH',36HFXUHG3DUWLHVLQUHVSHFWRIWKH',3&ROODWHUDOVKDOOEHDVSURYLGHGLQWKLV,QWHULP2UGHU

    DQGZLWKUHVSHFWWRWKH5HILQDQFLQJ',36HFXUHG3DUWLHVDVSURYLGHGLQWKLV,QWHULP2UGHUDVWR

WKHSRUWLRQRIWKH5HILQDQFLQJWREHHIIHFWXDWHGZLWKUHVSHFWWRWKHILUVWDGYDQFHG

XQGHUWKH1HZ0RQH\)DFLOLW\DQGXSRQHQWU\RIWKH)LQDO2UGHUDVSURYLGHGLQVXFK)LQDO2UGHU

DVWRWKHSRUWLRQRIWKH5HILQDQFLQJWREHHIIHFWXDWHGZLWKUHVSHFWWRWKHUHPDLQLQJ

DGYDQFHGXQGHUWKH1HZ0RQH\)DFLOLW\ DQGWKHRWKHU',3/RDQ'RFXPHQWV

                    F      $XWKRUL]DWLRQWR,QFXU',32EOLJDWLRQVDQG8VH&DVK&ROODWHUDO7RHQDEOH

WKH'HEWRUVWRFRQWLQXHWRRSHUDWHWKHLUEXVLQHVVDQGSUHVHUYHDQGPD[LPL]HWKHYDOXHRIWKHLU

HVWDWHVGXULQJWKHSHULRGIURPWKHHQWU\RIWKLV,QWHULP2UGHUWKURXJKDQGLQFOXGLQJWKHHDUOLHVWWR

RFFXURI L WKHHQWU\RIWKH)LQDO2UGHURU LL D7HUPLQDWLRQ(YHQW DVGHILQHGEHORZ LQHDFK

FDVHXQOHVVH[WHQGHGE\ZULWWHQDJUHHPHQWRIWKH',3$JHQWDQGWKH([LVWLQJ5%/$JHQW WKH

SHULRGIURPWKHHQWU\RIWKLV,QWHULP2UGHUWKURXJKDQGLQFOXGLQJVXFKHDUOLHVWGDWHWKH³,QWHULP

3HULRG´ WKH',3%RUURZHULVKHUHE\DXWKRUL]HG [ WRXVH&DVK&ROODWHUDODQG \ WRERUURZDQG



                                                       

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 284
                                                                29 ofof228
                                                                        378



REWDLQ OHWWHUV RI FUHGLW XQGHU WKH ',3 )DFLOLW\ SURYLGHG WKDW , WKH DJJUHJDWH DPRXQW RI 1HZ

0RQH\/RDQVWREHPDGHDYDLODEOHIRUDOOVXFKERUURZLQJVDQGOHWWHUVRIFUHGLWPDGHGXULQJWKLV

SHULRGVKDOOQRWH[FHHGXQGHUWKH1HZ0RQH\)DFLOLW\ ,, WKH([LVWLQJ5%//RDQV

KHOGE\5HILQDQFLQJ',3/HQGHUVZLOOEHDVSDUWRIWKH5HILQDQFLQJFRQYHUWHGWR5HILQDQFHG/RDQV

XQGHUWKH5HILQDQFLQJ)DFLOLW\VXFKDPRXQWRI5HILQDQFHG/RDQVWREHFDOFXODWHGEDVHGRQHDFK

VXFK5HILQDQFLQJ',3/HQGHU¶Vpro rataVKDUHRILWV&RPPLWPHQWVWRWKH1HZ0RQH\)DFLOLW\DQG

RWKHUZLVH FRQVLVWHQW ZLWK WKH UHILQDQFLQJ PHFKDQLFV GHVFULEHG DERYH ,,,  DQ\ DPRXQWV UHSDLG

XQGHUWKH1HZ0RQH\)DFLOLW\PD\EHUHERUURZHGVXEMHFWWRWKHWHUPVRIWKH',3/RDQ'RFXPHQWV

DQG WKLV ,QWHULP 2UGHU ,9 DQ\ SURSRVHG XVH RI WKH SURFHHGV RI ',3 /RDQV RU XVH RI &DVK

&ROODWHUDOVKDOOEHFRQVLVWHQWZLWKWKHWHUPVDQGFRQGLWLRQVRIWKLV,QWHULP2UGHUDQGWKH',3/RDQ

'RFXPHQWVLQFOXGLQJWKH',3%XGJHW DVGHILQHGEHORZ DQGWKH%XGJHW&RYHQDQWVVXEMHFWWR

DQ\DSSOLFDEOH3HUPLWWHG9DULDQFHDVGHILQHGDQGFRQWDLQHGLQSDUDJUDSK I EHORZDQG 9 DQ\

6HFXUHG6ZDS$JUHHPHQWVVKDOORQO\EHHQWHUHGLQWRZLWK6HFXUHG6ZDS3DUWLHVLQDFFRUGDQFH

ZLWKDQGVXEMHFWWRWKHOLPLWDWLRQVVHWIRUWKLQWKH',3&UHGLW$JUHHPHQWDQGDQ\IXUWKHURUGHURI

WKLV&RXUW)ROORZLQJWKHHQWU\RIWKH)LQDO2UGHUWKH',3%RUURZHU¶VDXWKRULW\WRLQFXUIXUWKHU

',32EOLJDWLRQVLIDQ\DQGXVHIXUWKHU&DVK&ROODWHUDOZLOOEHJRYHUQHGE\WKHWHUPVRIVXFK

)LQDO 2UGHU DQG WKH ',3 /RDQ 'RFXPHQWV  $OO ',3 2EOLJDWLRQV VKDOO EH XQFRQGLWLRQDOO\

JXDUDQWHHGRQDMRLQWDQGVHYHUDOEDVLVE\WKH',3*XDUDQWRUVDVIXUWKHUSURYLGHGLQWKH',3

/RDQ'RFXPHQWV

                 G     5HILQDQFLQJ8SRQHQWU\RI L WKLV,QWHULP2UGHUHDFK5HILQDQFLQJ',3

/HQGHU¶VUDWDEOHVKDUHRIRIWKHRXWVWDQGLQJSULQFLSDODPRXQWRIWKH/RDQV DVGHILQHG

LQWKH([LVWLQJ5%/&UHGLW$JUHHPHQW DQG LL WKH)LQDO2UGHUHDFK5HILQDQFLQJ',3/HQGHU¶V

UDWDEOHVKDUHRIDQDGGLWLRQDO LQHDFKFDVHZLWKHDFK5HILQDQFLQJ',3/HQGHU¶V



                                                   

        Case
         Case19-33395
              19-33395 Document
                        Document255
                                 86 Filed in TXSB on 07/23/19
                                                     06/20/19 Page 285
                                                                   30 ofof228
                                                                           378



UDWDEOHVKDUHEDVHGRQWKHUDWLRRIVXFK5HILQDQFLQJ',3/HQGHU¶VVKDUHRI&RPPLWPHQWVWRWKH

1HZ0RQH\)DFLOLW\LQFOXGLQJWKH',3/&6XE)DFLOLW\ ZLOOEHLPPHGLDWHO\DXWRPDWLFDOO\DQG

LUUHYRFDEO\ XSRQHQWU\RIWKH,QWHULP2UGHURUWKH)LQDO2UGHUDVDSSOLFDEOH GHHPHGWRKDYH

EHHQ FRQYHUWHG LQWR 5HILQDQFLQJ ',3 2EOLJDWLRQV DV GHILQHG EHORZ  DQG H[FHSW DV RWKHUZLVH

SURYLGHGLQWKH)LQDO2UGHUDQGWKH',3/RDQ'RFXPHQWVVKDOOEHHQWLWOHGWRDOOWKHSULRULWLHV

SULYLOHJHVULJKWVDQGRWKHUEHQHILWVDIIRUGHGWRWKHRWKHU',32EOLJDWLRQVXQGHUWKH)LQDO2UGHU

DQGWKH',3/RDQ'RFXPHQWV7KHFRQYHUVLRQRIWKH5HILQDQFLQJ',32EOLJDWLRQVDVGHVFULEHG

LQWKLVSDUDJUDSK G VKDOOEHDXWKRUL]HGDVFRPSHQVDWLRQIRULQFRQVLGHUDWLRQIRUDVDQHFHVVDU\

LQGXFHPHQWIRUDQGRQDFFRXQWRIWKHDJUHHPHQWRIWKH5HILQDQFLQJ',3/HQGHUVWRIXQGDPRXQWV

XQGHUWKH1HZ0RQH\)DFLOLW\DQGQRWDVSD\PHQWVXQGHUDGHTXDWHSURWHFWLRQIRURURWKHUZLVH

RQ DFFRXQW RI DQ\ ([LVWLQJ 5%/ 2EOLJDWLRQV $V XVHG KHUHLQ WKH WHUP ³5HILQDQFLQJ ',3

2EOLJDWLRQV´VKDOOPHDQWKH5HILQDQFHG/RDQVDQGDOOLQWHUHVWDFFUXHGDQGDFFUXLQJWKHUHRQDQG

DOORWKHUDPRXQWVRZLQJE\WKHUHVSHFWLYH'HEWRUVLQUHVSHFWWKHUHRI

                  H     %XGJHW$WWDFKHGKHUHWRDV6FKHGXOHLVWKH'HEWRUV¶LQLWLDOZHHNFDVK

IORZ IRUHFDVW WKH ³,QLWLDO :HHN &DVK )ORZ )RUHFDVW´  ZKLFK VKDOO EH FRQVLVWHQW LQ DOO

PDWHULDOUHVSHFWVZLWKWKHDSSOLFDEOHSHULRGFRYHUHGE\WKHLQLWLDO',3%XGJHWDWWDFKHGKHUHWRDV

6FKHGXOHLQFOXGLQJDPRXQWVUHTXLUHGWREHSDLGZLWKUHVSHFWWRWKH',3)DFLOLW\ WKH³,QLWLDO',3

%XGJHW´  WKDW UHIOHFWV RQ D OLQHLWHP EDVLV WKH 'HEWRUV¶ L ZHHNO\ SURMHFWHG FDVK UHFHLSWV

    LQFOXGLQJIURPQRQRUGLQDU\FRXUVHDVVHWVVDOHV  LL ZHHNO\SURMHFWHGGLVEXUVHPHQWV LQFOXGLQJ

RUGLQDU\ FRXUVH RSHUDWLQJ H[SHQVHV EDQNUXSWF\UHODWHG H[SHQVHV XQGHU WKH &DVHV FDSLWDO

H[SHQGLWXUHVLVVXDQFHVRIDQ\OHWWHURIFUHGLWLQFOXGLQJWKHIHHVUHODWLQJWKHUHWRDQGHVWLPDWHG

IHHV DQG H[SHQVHV RI WKH ',3 $JHQW LQFOXGLQJ FRXQVHO DQG ILQDQFLDO DGYLVRUV WKHUHIRU  WKH

([LVWLQJ5%/$JHQW LQFOXGLQJFRXQVHODQGILQDQFLDODGYLVRUVWKHUHIRU WKH([LVWLQJ6HFRQG/LHQ



                                                 

        Case
         Case19-33395
              19-33395 Document
                        Document255
                                 86 Filed in TXSB on 07/23/19
                                                     06/20/19 Page 286
                                                                   31 ofof228
                                                                           378



$JHQW LQFOXGLQJFRXQVHODQGILQDQFLDODGYLVRUVWKHUHIRU DQGDQ\RWKHUIHHVDQGH[SHQVHVUHODWLQJ

WRWKH',3)DFLOLW\ DQGFHUWDLQIXQGVPDQDJHGE\*62&DSLWDO3DUWQHUV/3ZKLFKDUHOHQGHUV

XQGHU WKH ([LVWLQJ 6HFRQG /LHQ /RDQ 'RFXPHQWV WKH ³([LVWLQJ 5HTXLUHG 6HFRQG /LHQ

/HQGHUV´  LLL VXPRIZHHNO\XQXVHGDYDLODELOLW\XQGHUWKH',3)DFLOLW\SOXVXQUHVWULFWHGFDVK

RQKDQG FROOHFWLYHO\³$JJUHJDWH/LTXLGLW\´ DQG LY ZHHNO\RXWVWDQGLQJSULQFLSDOEDODQFHRI

WKHORDQVPDGHDQGOHWWHUVRIFUHGLWLVVXHGXQGHUWKH',3)DFLOLW\ LQFOXGLQJWKHSULQFLSDODPRXQW

RI WKH 5HILQDQFHG /RDQV   &RPPHQFLQJ RQ-XO\ WKH ³,QLWLDO 5HSRUWLQJ 'DWH´  DQG

FRQWLQXLQJ RQ HYHU\ IRXUWK )ULGD\ HDFK D ³6XEVHTXHQW 5HSRUWLQJ 'DWH´ DQG HDFK VXFK

6XEVHTXHQW 5HSRUWLQJ 'DWH WRJHWKHU ZLWKWKH ,QLWLDO 5HSRUWLQJ 'DWHD ³5HSRUWLQJ'DWH´  WKH

'HEWRUVVKDOOSUHSDUHDQGGHOLYHUWRWKH',3$JHQWWKH([LVWLQJ5%/$JHQWWKH([LVWLQJ6HFRQG

/LHQ$JHQWDQGWKH([LVWLQJ5HTXLUHG6HFRQG/LHQ/HQGHUV L DQXSGDWHG³UROOLQJ´ZHHNFDVK

IORZIRUHFDVW WKH³3URSRVHG:HHN&DVK)ORZ)RUHFDVW´ DQG LL DQGDQXSGDWHG',3%XGJHW

    DV GHILQHG EHORZ  D ³3URSRVHG ',3 %XGJHW´  ZKLFK HDFK VKDOO EH LQ IRUP DQG VXEVWDQFH

UHDVRQDEO\VDWLVIDFWRU\WRWKH',3$JHQWDQGVXEMHFWWRWKH',3$JHQW¶VDSSURYDOLQLWVUHDVRQDEOH

GLVFUHWLRQSURYLGHGWKDWWKH',3$JHQWVKDOOKDYHILYH  %XVLQHVV'D\VWRDSSURYHDQ\3URSRVHG

:HHN &DVK )ORZ )RUHFDVW DQG 3URSRVHG ',3 %XGJHW DQG SURYLGHG IXUWKHU WKDW LI WKH ',3

$JHQWGRHVQRWDSSURYHDQ\3URSRVHG:HHN&DVK)ORZ)RUHFDVWDQGRU3URSRVHG',3%XGJHW

E\WKHVL[WK%XVLQHVV'D\IROORZLQJUHFHLSWWKHUHRIWKHSUHYLRXVO\GHOLYHUHG:HHN&DVK)ORZ

)RUHFDVW DVGHILQHGEHORZ DQG',3%XGJHW DVGHILQHGEHORZ VKDOOUHPDLQLQHIIHFWIRUSXUSRVHV

RIYDULDQFHWHVWLQJDQGUHSRUWLQJGHVFULEHGLQSDUDJUDSK I EHORZ DQGWKDWWKH:HHN&DVK

)ORZ)RUHFDVWVKDOODWDOOWLPHVEHFRQVLVWHQWZLWKWKH',3%XGJHW)RUWKHDYRLGDQFHRIGRXEW

XQOHVVWKH',3$JHQWKDVDSSURYHGLQZULWLQJWKH3URSRVHG:HHN&DVK)ORZDQG3URSRVHG

',3%XGJHWRUDQ\RWKHUSURSRVHGPRGLILFDWLRQWRWKH,QLWLDO:HHN&DVK)ORZ)RUHFDVWRU



                                                  

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 287
                                                                32 ofof228
                                                                        378



6XSSOHPHQWDO :HHN &DVK )ORZ )RUHFDVW DQG WKH ,QLWLDO ',3 %XGJHW RU 6XSSOHPHQWDO ',3

%XGJHWDVDSSOLFDEOHWKHQLQHIIHFWWKH'HEWRUVVKDOOFRQWLQXHWREHVXEMHFWWRDQGEHJRYHUQHG

E\ WKHWHUPV RI WKH ,QLWLDO :HHN &DVK )ORZ)RUHFDVW RU6XSSOHPHQWDO :HHN &DVK )ORZ

)RUHFDVW DVGHILQHGEHORZ DQGWKH,QLWLDO',3%XGJHWRU6XSSOHPHQWDO',3%XGJHW DVGHILQHG

EHORZ DVDSSOLFDEOHWKHQLQHIIHFWLQDFFRUGDQFHZLWKWKLV,QWHULP2UGHUDQGWKH',36HFXUHG

3DUWLHVDQGWKH([LVWLQJ5%/6HFXUHG3DUWLHVVKDOODVDSSOLFDEOHKDYHQRREOLJDWLRQWRIXQGXQGHU

DQ\VXFK3URSRVHG:HHN&DVK)ORZ)RUHFDVWRU3URSRVHG',3%XGJHWRURWKHUZLVHIXQGDQ\

DPRXQWVQRWRWKHUZLVHSURYLGHGIRULQWKH,QLWLDO:HHN&DVK)ORZ)RUHFDVWRU6XSSOHPHQWDO

:HHN &DVK )ORZ )RUHFDVW QRU WKH ,QLWLDO ',3 %XGJHW RU 6XSSOHPHQWDO ',3 %XGJHW DV

DSSOLFDEOH RU SHUPLW WKH XVH RI &DVK &ROODWHUDO ZLWK UHVSHFW WKHUHWR DV DSSOLFDEOH  2QFH WKH

3URSRVHG:HHN&DVK)ORZ)RUHFDVWDQG3URSRVHG',3%XGJHWKDYHHDFKEHHQDSSURYHGLQ

ZULWLQJ E\ WKH ',3 $JHQW HDFK VKDOO VXSSOHPHQW DQG UHSODFH WKH ,QLWLDO :HHN &DVK )ORZ

)RUHFDVWRUWKH6XSSOHPHQWDO:HHN&DVK)ORZ)RUHFDVW DVGHILQHGEHORZ DQGWKH,QLWLDO',3

%XGJHWRUWKH6XSSOHPHQWDO',3%XGJHW DVGHILQHGEHORZ DVDSSOLFDEOHWKHQLQHIIHFW HDFK

VXFK3URSRVHG:HHN&DVK)ORZ)RUHFDVWDQG3URSRVHG',3%XGJHWWKDWKDVEHHQDSSURYHGLQ

ZULWLQJ E\ WKH ',3 $JHQW SXUVXDQW WR WKH WHUPV RI WKLV ,QWHULP 2UGHU UHVSHFWLYHO\ D

³6XSSOHPHQWDO :HHN &DVK )ORZ )RUHFDVW´ DQG D ³6XSSOHPHQWDO ',3 %XGJHW´  ZLWKRXW

IXUWKHUQRWLFHPRWLRQRUDSSOLFDWLRQWRRUGHURIRUKHDULQJEHIRUHWKLV&RXUW WKH,QLWLDO:HHN

&DVK )ORZ )RUHFDVW DV PRGLILHG E\ DOO 6XSSOHPHQWDO :HHN &DVK )ORZ )RUHFDVW VKDOO

FRQVWLWXWHWKH³:HHN&DVK)ORZ)RUHFDVW´DQGWKH,QLWLDO',3%XGJHWDVPRGLILHGE\DOO

6XSSOHPHQWDO',3%XGJHWVVKDOOFRQVWLWXWHWKH³',3%XGJHW´ 

                 I      %XGJHW &RYHQDQWV  7KH 'HEWRUV VKDOO RQO\ LQFXU ',3 2EOLJDWLRQV DQG

H[SHQG&DVK&ROODWHUDODQGRWKHU',3&ROODWHUDOSURFHHGVLQDFFRUGDQFHZLWKWKH',3%XGJHW DQG



                                                    

        Case
         Case19-33395
              19-33395 Document
                        Document255
                                 86 Filed in TXSB on 07/23/19
                                                     06/20/19 Page 288
                                                                   33 ofof228
                                                                           378



LQWKHFDVHRIWKHFRVWVDQGH[SHQVHVRIWKH',3$JHQWDQGWKH([LVWLQJ5%/$JHQWLQDFFRUGDQFH

ZLWKWKH',3/RDQ'RFXPHQWVDQGWKLV,QWHULP2UGHUZLWKRXWEHLQJOLPLWHGE\WKH',3%XGJHW 

VXEMHFWWRWKH3HUPLWWHG9DULDQFHVVHWIRUWKLQWKLVSDUDJUDSKZKLFKVKDOOEHWHVWHGRQHDFK)ULGD\

    RULIVXFK)ULGD\LVQRWD%XVLQHVV'D\WKHLPPHGLDWHO\SUHFHGLQJ%XVLQHVV'D\ LPPHGLDWHO\

IROORZLQJHDFK5HSRUWLQJ'DWH VXFKGDWHWKH³9DULDQFH7HVWLQJ'DWH´ 2QRUEHIRUHSP

    SUHYDLOLQJ (DVWHUQ7LPH RQHDFK9DULDQFH7HVWLQJ'DWHWKH'HEWRUVVKDOOSUHSDUHDQGGHOLYHU

ZKLFKVKDOOEHFHUWLILHGE\DILQDQFLDORIILFHURIWKH'HEWRUVDQGLQIRUPDQGVXEVWDQFHUHDVRQDEO\

VDWLVIDFWRU\WRWKH',3$JHQW WKH ([LVWLQJ 5%/ $JHQW DQG WKH ([LVWLQJ 5HTXLUHG 6HFRQG /LHQ

/HQGHUV D YDULDQFH UHSRUW WHVWHG DV RI WKH PRVW UHFHQW 5HSRUWLQJ 'DWH IRU WKH IRXUZHHN SHULRG

HQGLQJRQVXFK5HSRUWLQJ'DWH HDFKVXFKSHULRGD³9DULDQFH 7HVWLQJ3HULRG´DQGHDFKVXFK

UHSRUWD³9DULDQFH5HSRUW´ VHWWLQJIRUWK L WKHDJJUHJDWHGLVEXUVHPHQWVRIWKH'HEWRUVIRUOLQH

LWHPVRWKHUWKDQFDSLWDOH[SHQGLWXUHVDQGDJJUHJDWHUHFHLSWVGXULQJWKHDSSOLFDEOH9DULDQFH7HVWLQJ

3HULRG LL  DQ\ YDULDQFH ZKHWKHU SRVLWLYH RU QHJDWLYH H[SUHVVHG DV D SHUFHQWDJH  EHWZHHQ WKH

DJJUHJDWHGLVEXUVHPHQWVIRUOLQHLWHPVRWKHUWKDQFDSLWDOH[SHQGLWXUHVPDGHGXULQJVXFK9DULDQFH

7HVWLQJ3HULRGE\WKH'HEWRUVDJDLQVWWKHDJJUHJDWHGLVEXUVHPHQWVIRUOLQHLWHPVRWKHUWKDQFDSLWDO

H[SHQGLWXUHVIRUWKH7HVWLQJ3HULRGVHWIRUWKLQWKHDSSOLFDEOH:HHN&DVK)ORZ)RUHFDVWDQG',3

%XGJHW LLL  WKH DJJUHJDWH GLVEXUVHPHQWV RI WKH 'HEWRUV IRU FDSLWDO H[SHQGLWXUHV GXULQJ WKH

DSSOLFDEOH9DULDQFH7HVWLQJ3HULRGDQG LY DQ\YDULDQFH ZKHWKHUSRVLWLYHRUQHJDWLYHH[SUHVVHG

DVDSHUFHQWDJH EHWZHHQWKHDJJUHJDWHGLVEXUVHPHQWVIRUFDSLWDOH[SHQGLWXUHVIRUWKH7HVWLQJ3HULRG

VHWIRUWKLQWKHDSSOLFDEOH:HHN&DVK)ORZ)RUHFDVWDQG',3%XGJHWDQG H RQWKHODVWFDOHQGDU

GD\RIHDFKZHHNWKH'HEWRUVVKDOOGHOLYHUWRWKH',3$JHQWWKH([LVWLQJ5%/$JHQWWKH([LVWLQJ

6HFRQG/LHQ$JHQWDQGWKH([LVWLQJ5HTXLUHG6HFRQG/LHQ/HQGHUVDYDULDQFHUHSRUWFRPSDULQJ

WKH'HEWRUV¶DFWXDOUHFHLSWVDQGGLVEXUVHPHQWVIRUWKHSULRUFDOHQGDUZHHNDQGWKHSULRUIRXUFDOHQGDU



                                                    

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 289
                                                                34 ofof228
                                                                        378



ZHHNV RQDFXPXODWLYHEDVLV ZLWKWKHSURMHFWHGUHFHLSWVDQGGLVEXUVHPHQWVIRUVXFKZHHNDQGWKH

SULRUIRXUFDOHQGDUZHHNV RQDFXPXODWLYHEDVLV DVUHIOHFWHGLQWKHDSSOLFDEOH',3%XGJHWIRUVXFK

ZHHNV WKH³&XPXODWLYH9DULDQFH5HSRUW´ ZKLFK&XPXODWLYH9DULDQFH5HSRUWVKDOOLQFOXGHD

UHSRUWIURPWKH'HEWRUVLGHQWLI\LQJDQGDGGUHVVLQJDQ\YDULDQFHRIDFWXDOSHUIRUPDQFHWRSURMHFWHG

SHUIRUPDQFHIRUWKHSULRUZHHN7KH'HEWRUVVKDOOQRWDOORZGXULQJDQ\9DULDQFH7HVWLQJ3HULRG

WKH'HEWRUV¶DFWXDOFDVKH[SHQVHVDQGGLVEXUVHPHQWVGXULQJVXFK9DULDQFH7HVWLQJ3HULRGWREHPRUH

WKDQRIWKHSURMHFWHGFDVKH[SHQVHVDQGGLVEXUVHPHQWVIRUVXFK9DULDQFH7HVWLQJ3HULRGDV

VHW IRUWK LQ WKH ',3 %XGJHW WKH ³3HUPLWWHG 9DULDQFH´  SURYLGHG WKDW WKH FDVK H[SHQVHV DQG

GLVEXUVHPHQWV FRQVLGHUHG IRU GHWHUPLQLQJ FRPSOLDQFH ZLWK WKLV FRYHQDQW VKDOO H[FOXGH L 

GLVEXUVHPHQWVDQGH[SHQVHVLQUHVSHFWRISURIHVVLRQDOIHHVLQFXUUHGLQWKH%DQNUXSWF\&DVHVGXULQJ

VXFK 9DULDQFH 7HVWLQJ 3HULRG DQG LL  GLVEXUVHPHQWV RZHG WR WKLUG SDUWLHV RQ DFFRXQW RI UR\DOW\

LQWHUHVWVDQGZRUNLQJLQWHUHVWVDQGSURYLGHGIXUWKHUWKDWWKH'HEWRUVPD\FDUU\IRUZDUGEXGJHWHG

EXWXQXVHGGLVEXUVHPHQWVVHWIRUWKLQWKH',3%XGJHWIRUD9DULDQFH7HVWLQJ3HULRGIRUXVHGXULQJ

WKHLPPHGLDWHO\VXFFHHGLQJ9DULDQFH7HVWLQJ3HULRG

                 J     ,QWHUHVW)HHV&RVWV,QGHPQLWLHVDQG([SHQVHV7KH',32EOLJDWLRQVVKDOO

EHDULQWHUHVWDWWKHUDWHVDQGEHGXHDQGSD\DEOH DQGSDLG DVVHWIRUWKLQDQGLQDFFRUGDQFHZLWK

WKHWHUPVDQGFRQGLWLRQVRIWKLV,QWHULP2UGHUDQGWKH',3/RDQ'RFXPHQWVLQHDFKFDVHZLWKRXW

IXUWKHUQRWLFHPRWLRQRUDSSOLFDWLRQWRRUGHURIRUKHDULQJEHIRUHWKLV&RXUW7KH'HEWRUVVKDOO

SD\ZLWKLQWZR%XVLQHVV'D\V DVGHILQHGLQWKH',3&UHGLW$JUHHPHQW DOOIHHVFRVWVLQGHPQLWLHV

H[SHQVHV LQFOXGLQJUHDVRQDEOHDQGGRFXPHQWHGRXWRISRFNHWOHJDODQGRWKHUSURIHVVLRQDOIHHV

DQGH[SHQVHVRIWKH',3$JHQWDQGWKH6HFXUHG6ZDS3DUWLHVWRWKHH[WHQWSURYLGHGLQWKH',3

&UHGLW$JUHHPHQW DQGRWKHUFKDUJHVSD\DEOHXQGHUWKHWHUPVRIWKH',3/RDQ'RFXPHQWVDQG

WKH6HFXUHG6ZDS$JUHHPHQWV$OOVXFKIHHVFRVWVLQGHPQLWLHVH[SHQVHVDQGGLVEXUVHPHQWV



                                                   

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 290
                                                                35 ofof228
                                                                        378



ZKHWKHU LQFXUUHG SDLG RU UHTXLUHG WR EH SDLG SUHSHWLWLRQ RU SRVWSHWLWLRQ DQG ZKHWKHU RU QRW

EXGJHWHGLQWKH',3%XGJHWDUHKHUHE\DIILUPHGUDWLILHGDXWKRUL]HGDQGSD\DEOH DQGDQ\IXQGV

KHOGE\WKH',3$JHQWDQGRULWVSURIHVVLRQDOVDVRIWKH3HWLWLRQ'DWHIRUSD\PHQWRIVXFKIHHV

FRVWVLQGHPQLWLHVH[SHQVHVDQGGLVEXUVHPHQWVPD\EHDSSOLHGIRUSD\PHQW DVFRQWHPSODWHGLQ

WKLV,QWHULP2UGHUDQGWKH',3/RDQ'RFXPHQWVDQGVXEMHFWWRWKHSURYLVLRQVRISDUDJUDSK E 

ZLWKUHVSHFWWRWKHIHHVDQGH[SHQVHVRIWKH/HQGHU3URIHVVLRQDOVVKDOOEHQRQUHIXQGDEOHDQGQRW

VXEMHFW WR FKDOOHQJH LQ DQ\ UHVSHFW DQG VKDOO EH SD\DEOH ZLWKRXW QHHG WR REWDLQ IXUWKHU &RXUW

DSSURYDO

                 K     8VH RI ',3 )DFLOLW\ DQG 3URFHHGV RI ',3 &ROODWHUDO  7KH ',3 %RUURZHU

VKDOODSSO\WKHSURFHHGVRIDOO',3&ROODWHUDOVROHO\LQDFFRUGDQFHZLWKWKLV,QWHULP2UGHUWKH',3

/RDQ'RFXPHQWVDQGWKH',3%XGJHW VXEMHFWWRDQ\DSSOLFDEOH3HUPLWWHG9DULDQFH :LWKRXW

OLPLWLQJWKHIRUHJRLQJWKH'HEWRUVVKDOOQRWEHSHUPLWWHGWRPDNHDQ\SD\PHQWV IURPWKH',3

&ROODWHUDO WKH SURFHHGV RI ',3 /RDQV RU RWKHUZLVH  RQ DFFRXQW RI DQ\ SUHSHWLWLRQ GHEW RU

REOLJDWLRQSULRUWRWKHHIIHFWLYHGDWHRIDFRQILUPHGFKDSWHUSODQRUSODQVZLWKUHVSHFWWRDQ\RI

WKH'HEWRUVH[FHSW L ZLWKUHVSHFWWRWKH([LVWLQJ5%/2EOLJDWLRQVRUWKH5HILQDQFHG/RDQVDV

VHWIRUWKLQWKLV,QWHULP2UGHUDQGD)LQDO2UGHU LL DVSURYLGHGLQWKHRUGHUVHQWHUHGE\WKH&RXUW

LQWKH&DVHV RWKHUWKDQWKLV,QWHULP2UGHU  WKH³)LUVW'D\2UGHUV´ SXUVXDQWWRPRWLRQVDQG

DSSOLFDWLRQV ILOHG E\ WKH 'HEWRUV ZLWKLQ WHQ  GD\V DIWHU WKH 3HWLWLRQ 'DWH ZKLFK )LUVW 'D\

2UGHUVVKDOOEHLQIRUPDQGVXEVWDQFHUHDVRQDEO\DFFHSWDEOHWRWKH',3$JHQWZLWKUHVSHFWWRDQ\

SURYLVLRQVWKDWDIIHFWWKHULJKWVRUGXWLHVRIWKH',36HFXUHG3DUWLHVRUWKH([LVWLQJ5%/6HFXUHG

3DUWLHV LLL DVH[SUHVVO\SURYLGHGLQRWKHUPRWLRQVRUGHUVDQGUHTXHVWVIRUUHOLHIHDFKLQIRUP

DQGVXEVWDQFHUHDVRQDEO\DFFHSWDEOHWRWKH',36HFXUHG3DUWLHVDQGWKH([LVWLQJ5%/$JHQWSULRU

WRVXFKPRWLRQRUGHURUUHTXHVWIRUVXFKUHOLHIEHLQJILOHGRU LY DVRWKHUZLVHH[SUHVVO\SURYLGHG



                                                   

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 291
                                                                36 ofof228
                                                                        378



LQWKH',3&UHGLW$JUHHPHQWZLWKRXWJLYLQJHIIHFWWRDQ\DPHQGPHQWRUZDLYHUWKHUHRIWRZKLFK

WKH([LVWLQJ5%/$JHQWKDVQRWFRQVHQWHGLQZULWLQJ

                 L     &RQGLWLRQV3UHFHGHQW7KH',36HFXUHG3DUWLHVDQG([LVWLQJ5%/6HFXUHG

3DUWLHVHDFKKDYHQRREOLJDWLRQWRH[WHQGFUHGLWXQGHUWKH',3)DFLOLW\RUSHUPLWXVHRIDQ\',3

&ROODWHUDO RU ([LVWLQJ 5%/ &ROODWHUDO RU DQ\ SURFHHGV WKHUHRI LQFOXGLQJ &DVK &ROODWHUDO DV

DSSOLFDEOHGXULQJWKH,QWHULP3HULRGXQOHVVDQGXQWLODOOFRQGLWLRQVSUHFHGHQWWRWKHH[WHQVLRQRI

FUHGLWDQGRUXVHRI',3&ROODWHUDO([LVWLQJ5%/&ROODWHUDORUSURFHHGVWKHUHRIXQGHUWKH',3

/RDQ'RFXPHQWVDQGWKLV,QWHULP2UGHUKDYHEHHQVDWLVILHGLQIXOORUZDLYHGLQZULWLQJE\WKH',3

6HFXUHG 3DUWLHV DQG WKH ([LVWLQJ 5%/ $JHQW LQ DFFRUGDQFH ZLWK WKH ',3 /RDQ 'RFXPHQWV RU

([LVWLQJ5%/&UHGLW$JUHHPHQWDVDSSOLFDEOHDQGWKLV,QWHULP2UGHU

                 M     ',3/LHQV6XEMHFWWRWKH&DUYH2XWDVVHFXULW\IRUWKH',32EOLJDWLRQV

HIIHFWLYH DV RI WKH 3HWLWLRQ 'DWH WKH IROORZLQJ VHFXULW\ LQWHUHVWV DQG /LHQV ZKLFK VKDOO

LPPHGLDWHO\DQGZLWKRXWDQ\IXUWKHUDFWLRQE\DQ\3HUVRQEHYDOLGELQGLQJSHUIHFWHGFRQWLQXLQJ

HQIRUFHDEOHDQGQRQDYRLGDEOHXSRQWKHHQWU\RIWKLV,QWHULP2UGHUDUHKHUHE\JUDQWHGE\WKH

'HEWRUVWRWKH',3$JHQWIRULWVHOIDQGWKHRWKHU',36HFXUHG3DUWLHV DOOVXFKVHFXULW\LQWHUHVWV

DQG/LHQVJUDQWHGWRWKH',3$JHQWIRUWKHEHQHILWRIDOOWKH',36HFXUHG3DUWLHVSXUVXDQWWRWKLV

,QWHULP2UGHUDQGWKH',3/RDQ'RFXPHQWVWKH³',3/LHQV´ RQDOODVVHWVDQGSURSHUW\RIDQ\

NLQG LQFOXGLQJDOODVVHWVSOHGJHGXQGHUDQGWKH³&ROODWHUDO´DVGHILQHGLQWKH([LVWLQJ5%//RDQ

'RFXPHQWV WKDWLVVXEMHFWWRDOLHQLQIDYRURIWKH',3$JHQWWRVHFXUHWKH',32EOLJDWLRQVRU

ZKLFKXQGHUWKHWHUPVRIDQ\',3/RDQ'RFXPHQWLVSXUSRUWHGWREHVXEMHFWWRVXFKOLHQZKLFK

LQFOXGHVIRUWKHDYRLGDQFHRIGRXEWDOOH[LVWLQJ ZKHWKHUSUHRUSRVWSHWLWLRQ DQGDIWHUDFTXLUHG

WDQJLEOH DQG LQWDQJLEOH SHUVRQDO DQG UHDO SURSHUW\ DQG DVVHWV RI HDFK RI WKH 'HEWRUV DQG DQ\

SURFHHGVWKHUHRI LQFOXGLQJWKH'HEWRUV¶ULJKWVWRHQIRUFHWKH56$ DVGHILQHGEHORZ DVSURYLGHG



                                                   

        Case
         Case19-33395
              19-33395 Document
                        Document255
                                 86 Filed in TXSB on 07/23/19
                                                     06/20/19 Page 292
                                                                   37 ofof228
                                                                           378



LQ6HFWLRQRIWKH56$ XSRQHQWU\RIWKH)LQDO2UGHUWKHSURFHHGVRI$YRLGDQFH$FWLRQV

    DV GHILQHG EHORZ  ZKHWKHU UHFHLYHG E\ MXGJPHQW VHWWOHPHQW RU RWKHUZLVH  FROOHFWLYHO\ WKH

³',3&ROODWHUDO´ SURYLGHGWKDWVXFK',3&ROODWHUDOVKDOOQRWLQFOXGH D WKH([FOXGHG$VVHWV DV

GHILQHGLQWKH',3&UHGLW$JUHHPHQW  FROOHFWLYHO\WKH³([FOXGHG$VVHWV´ RU E DQ\%XLOGLQJ

RU0DQXIDFWXUHG 0RELOH +RPH HDFKDVGHILQHGLQWKHDSSOLFDEOH)ORRG,QVXUDQFH5HJXODWLRQV 

XQOHVVDQGXQWLO $ WKH',3/HQGHUVKDYHGHWHUPLQHGSXUVXDQWWRWKH',3/RDQ'RFXPHQWVWKDW

VXFK %XLOGLQJ RU 0DQXIDFWXUHG 0RELOH  +RPH LV QRW FRYHUHG E\ DQG GRHV QRW UHTXLUH IORRG

LQVXUDQFHRU % IORRGLQVXUDQFHLQIRUPDQGVXEVWDQFHVDWLVIDFWRU\WRWKH',3/HQGHUVKDVEHHQ

REWDLQHG H[FHSW WKDW WKH ',3 &ROODWHUDO VKDOO LQFOXGH DQ\ %XLOGLQJ RU 0DQXIDFWXUHG 0RELOH 

+RPHORFDWHGDW$QGHUVRQ&RXQW\5RDG7HQQHVVHH&RORQ\$QGHUVRQ&RXQW\7H[DV

 SURYLGHG WKDW WKH $YRLGDQFH $FWLRQV WKHPVHOYHV VKDOO QRW EH ',3 &ROODWHUDO

SURYLGHGIXUWKHUWKDWWKH',3/LHQVRQWKHSURFHHGVRI$YRLGDQFH$FWLRQVVKDOOEHVXEMHFWWRWKH

HQWU\RIWKH)LQDO2UGHU

                    $  SXUVXDQWWRVHFWLRQ F  RIWKH%DQNUXSWF\&RGHDSHUIHFWHGELQGLQJ
                   FRQWLQXLQJ HQIRUFHDEOH DQG QRQDYRLGDEOH ILUVW SULRULW\ /LHQ RQ DQG VHFXULW\
                   LQWHUHVWLQDOO',3&ROODWHUDOWKDWLVQRWRWKHUZLVHVXEMHFWWRDYDOLGSHUIHFWHGDQG
                   HQIRUFHDEOHVHFXULW\LQWHUHVWRU/LHQLQH[LVWHQFHDVRIWKH3HWLWLRQ'DWHRUDYDOLG
                   /LHQ SHUIHFWHG EXW QRW JUDQWHG  DIWHU WKH 3HWLWLRQ 'DWH WR WKH H[WHQW WKDW VXFK
                   SHUIHFWLRQ LQ UHVSHFW RI D SUHSHWLWLRQ FODLP LV H[SUHVVO\ SHUPLWWHG XQGHU WKH
                   %DQNUXSWF\&RGH LQFOXGLQJVXEMHFWWRWKHHQWU\RIWKH)LQDO2UGHUDQ\SURFHHGV
                   RUSURSHUW\UHFRYHUHGXQHQFXPEHUHGRURWKHUZLVHXQGHUVHFWLRQV G 
                   DQGRIWKH%DQNUXSWF\&RGHDQGDQ\RWKHUDYRLGDQFHRU
                   VLPLODU DFWLRQ XQGHU WKH %DQNUXSWF\ &RGH RU VLPLODU VWDWH RU PXQLFLSDO ODZ
                    FROOHFWLYHO\ WKH ³$YRLGDQFH $FWLRQV´  ZKHWKHU UHFHLYHG E\ MXGJPHQW
                   VHWWOHPHQWRURWKHUZLVH

                    %  SXUVXDQWWRVHFWLRQ F  RIWKH%DQNUXSWF\&RGHDSHUIHFWHGELQGLQJ
                   FRQWLQXLQJHQIRUFHDEOHDQGQRQDYRLGDEOH/LHQRQDQGVHFXULW\LQWHUHVWLQDOO',3
                   &ROODWHUDOWKDWLVVXEMHFWVROHO\WRWKH([LVWLQJ3ULRU/LHQVZKLFK',3/LHQVKDOOEH
                   MXQLRURQO\WRVXFK([LVWLQJ3ULRU/LHQVDQGWKH&DUYH2XWDQG

                    &  SXUVXDQW WR %DQNUXSWF\ &RGH VHFWLRQ  G  D SHUIHFWHG ELQGLQJ
                   FRQWLQXLQJHQIRUFHDEOHDQGQRQDYRLGDEOHILUVWSULRULW\VHQLRUSULPLQJ/LHQRQ
                   DQG VHFXULW\ LQWHUHVW LQ DOO RWKHU ',3 &ROODWHUDO LQFOXGLQJ &DVK &ROODWHUDO DOO

                                                      

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 293
                                                                38 ofof228
                                                                        378



                DFFRXQWVUHFHLYDEOHLQYHQWRU\UHDODQGSHUVRQDOSURSHUW\SODQWDQGHTXLSPHQWRI
                WKH 'HEWRUV WKDW VHFXUH WKH REOLJDWLRQV RI WKH 'HEWRUV XQGHU WKH ([LVWLQJ 5%/
                &UHGLW )DFLOLW\ DQG WKH ([LVWLQJ 6HFRQG /LHQ &UHGLW )DFLOLW\ FROOHFWLYHO\ WKH
                ³([LVWLQJ3ULPHG6HFXUHG)DFLOLWLHV´WKHOHQGHUVKROGHUVDQGDJHQWVXQGHUWKH
                ([LVWLQJ3ULPHG6HFXUHG)DFLOLWLHVWKH³([LVWLQJ3ULPHG6HFXUHG3DUWLHV´ WR
                WKHH[WHQWWKDWVXFK',3&ROODWHUDOLVVXEMHFWWRYDOLGSHUIHFWHGDQGQRQDYRLGDEOH
                OLHQV LQ IDYRU RI WKLUG SDUWLHV DV RI WKH FRPPHQFHPHQW RI WKH %DQNUXSWF\ &DVH
                ZKLFK3ULPLQJ/LHQV DVGHILQHGEHORZ VKDOOEHVHQLRUWRWKH$GHTXDWH3URWHFWLRQ
                /LHQVDQGVHQLRUDQGSULPLQJWR $ WKH([LVWLQJ5%//LHQVDQG % DQ\/LHQVWKDW
                DUH MXQLRU WR WKH ([LVWLQJ 5%/ /LHQV RU WKH ([LVWLQJ 5%/ $GHTXDWH 3URWHFWLRQ
                /LHQV DIWHU JLYLQJ HIIHFW WR DQ\ LQWHUFUHGLWRU RU VXERUGLQDWLRQ DJUHHPHQWV WKH
                /LHQVUHIHUHQFHGLQFODXVHV $ DQG % FROOHFWLYHO\WKH³3ULPLQJ/LHQV´ 

                 N     (QIRUFHDEOH2EOLJDWLRQV7KH',3/RDQ'RFXPHQWVDQGWKH6HFXUHG6ZDS

$JUHHPHQWVVKDOOFRQVWLWXWHDQGHYLGHQFHWKHYDOLGDQGELQGLQJ',32EOLJDWLRQVRIWKH'HEWRUV

ZKLFK',32EOLJDWLRQVVKDOOEHHQIRUFHDEOHDJDLQVWWKH'HEWRUVWKHLUHVWDWHVDQGDQ\VXFFHVVRUV

WKHUHWR LQFOXGLQJ DQ\ WUXVWHH RU RWKHU HVWDWH UHSUHVHQWDWLYH LQ DQ\ 6XFFHVVRU &DVH DV GHILQHG

EHORZ DQGWKHLUFUHGLWRUVDQGRWKHUSDUWLHVLQLQWHUHVWLQDFFRUGDQFHZLWKWKHLUWHUPV6XEMHFWWR

WKH SURYLVLRQV RI SDUDJUDSK G  KHUHRI ZLWK UHVSHFW WR WKH 5HILQDQFLQJ ',3 2EOLJDWLRQV QR

REOLJDWLRQSD\PHQWWUDQVIHURUJUDQWRIVHFXULW\XQGHUWKH',3&UHGLW$JUHHPHQWWKHRWKHU',3

/RDQ 'RFXPHQWV RU WKLV ,QWHULP 2UGHU VKDOO EH VWD\HG UHVWUDLQHG YRLGDEOH DYRLGDEOH

GLVDOORZDEOHRUUHFRYHUDEOHXQGHUWKH%DQNUXSWF\&RGHRUXQGHUDQ\DSSOLFDEOHODZ LQFOXGLQJ

XQGHUVHFWLRQ G RURIWKH%DQNUXSWF\&RGHRUXQGHUDQ\DSSOLFDEOHVWDWH

8QLIRUP )UDXGXOHQW 7UDQVIHU $FW 8QLIRUP )UDXGXOHQW &RQYH\DQFH $FW RU VLPLODU VWDWXWH RU

FRPPRQ ODZ  RU VXEMHFW WR DQ\ DYRLGDQFH UHGXFWLRQ VHWRII VXUFKDUJH UHFRXSPHQW RIIVHW

UHFKDUDFWHUL]DWLRQ VXERUGLQDWLRQ ZKHWKHU HTXLWDEOH FRQWUDFWXDO RU RWKHUZLVH  FRXQWHUFODLP

FURVVFODLPGHIHQVHRUDQ\RWKHUFKDOOHQJHXQGHUWKH%DQNUXSWF\&RGHRUDQ\DSSOLFDEOHODZRU

UHJXODWLRQE\DQ\SHUVRQRUHQWLW\

                 O     6XSHUSULRULW\ $GPLQLVWUDWLYH &ODLP 6WDWXV  ,Q DGGLWLRQ WR WKH ',3 /LHQV

JUDQWHG KHUHLQ HIIHFWLYH LPPHGLDWHO\ XSRQ HQWU\ RI WKLV ,QWHULP 2UGHU L  DOO RI WKH ',3


                                                  

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 294
                                                                39 ofof228
                                                                        378



2EOLJDWLRQVDQG LL WKH6HFXUHG6ZDS2EOLJDWLRQV DVGHILQHGLQWKH',3&UHGLW$JUHHPHQW RZLQJ

WRDQ\',3/HQGHURULWV$IILOLDWH DVGHILQHGLQWKH',3&UHGLW$JUHHPHQW XQGHUDQ\6HFXUHG

6ZDS $JUHHPHQW VKDOO FRQVWLWXWH DOORZHG VXSHUSULRULW\ DGPLQLVWUDWLYH FODLPV SXUVXDQW WR

VHFWLRQ F  RIWKH%DQNUXSWF\&RGHZKLFKVKDOOKDYHSULRULW\VXEMHFWRQO\WRWKHSD\PHQW

RIWKH&DUYH2XW DVGHILQHGEHORZ LQDFFRUGDQFHZLWKWKLV,QWHULP2UGHURYHUDOODGPLQLVWUDWLYH

H[SHQVH FODLPV DGHTXDWH SURWHFWLRQ DQG RWKHU GLPLQXWLRQ FODLPV LQFOXGLQJ WKH ([LVWLQJ 5%/

$GHTXDWH 3URWHFWLRQ 6XSHUSULRULW\ &ODLPV DV GHILQHG EHORZ  DQG WKH 6HFRQG /LHQ $GHTXDWH

3URWHFWLRQ6XSHUSULRULW\&ODLPV DVGHILQHGEHORZ SULRULW\DQGRWKHUXQVHFXUHGFODLPVDQGDOO

RWKHUFODLPVDJDLQVWWKH'HEWRUVRUWKHLUHVWDWHVQRZH[LVWLQJRUKHUHDIWHUDULVLQJRIDQ\NLQGRU

QDWXUH ZKDWVRHYHU LQFOXGLQJ DGPLQLVWUDWLYH H[SHQVHV RU RWKHU FODLPV RI WKH NLQGV VSHFLILHG LQ

VHFWLRQ D  E  F  VXEMHFWWRWKHHQWU\RIWKH)LQDO2UGHUWR

WKHH[WHQWSURYLGHGLQSDUDJUDSK  D  E DQGZKHWKHURUQRWVXFK

H[SHQVHVRUFODLPVPD\EHFRPHVHFXUHGE\DMXGJPHQW/LHQRURWKHUQRQFRQVHQVXDO/LHQOHY\

RUDWWDFKPHQW WKH³',36XSHUSULRULW\&ODLPV´ ZKLFKVXFKFODLPVDULVLQJLQUHVSHFWRIWKH1HZ

0RQH\)DFLOLW\DQGWKH5HILQDQFLQJ)DFLOLW\VKDOOEHpari passu7KH',36XSHUSULRULW\&ODLPV

VKDOOIRUSXUSRVHVRIVHFWLRQ D  $ RIWKH%DQNUXSWF\&RGHEHFRQVLGHUHGDGPLQLVWUDWLYH

H[SHQVHVDOORZHGXQGHUVHFWLRQ E RIWKH%DQNUXSWF\&RGHVKDOOEHDJDLQVWHDFK'HEWRURQD

MRLQW DQG VHYHUDO EDVLV DQG VKDOO EH SD\DEOH IURP DQG KDYH UHFRXUVH WR DOO SUHSHWLWLRQ DQG

SRVWSHWLWLRQSURSHUW\RIWKH'HEWRUVDQGDOOSURFHHGVWKHUHRILQFOXGLQJVXEMHFWWRHQWU\RIWKH

)LQDO 2UGHU WKH SURFHHGV RI $YRLGDQFH $FWLRQV ZKHWKHU UHFHLYHG E\ MXGJPHQW VHWWOHPHQW RU

RWKHUZLVH  2WKHU WKDQ ZLWK UHVSHFW WR WKH &DUYH2XW QR FRVWV RU H[SHQVHV RI DGPLQLVWUDWLRQ

LQFOXGLQJSURIHVVLRQDOIHHVDOORZHGDQGSD\DEOHXQGHUVHFWLRQRURIWKH%DQNUXSWF\

&RGHRURWKHUZLVHWKDWKDYHEHHQRUPD\EHLQFXUUHGLQWKHVHSURFHHGLQJVRULQDQ\6XFFHVVRU



                                                   

      Case
       Case19-33395
            19-33395 Document
                      Document255
                               86 Filed in TXSB on 07/23/19
                                                   06/20/19 Page 295
                                                                 40 ofof228
                                                                         378



&DVHV DQG QR SULRULW\ FODLPV DUH RU ZLOO EH VHQLRU WR SULRU WR RU RQ D SDULW\ ZLWK WKH ',3

6XSHUSULRULW\&ODLPV)RUWKHDYRLGDQFHRIGRXEWWKH',36XSHUSULRULW\&ODLPVJUDQWHGWRWKH

5HILQDQFLQJ',36HFXUHG3DUWLHVVKDOOUDQNpari passuZLWKWKH',36XSHUSULRULW\&ODLPVRIWKH

RWKHU',36HFXUHG3DUWLHV

                  P      3ULRULW\RI',3/LHQVDQG',36XSHUSULRULW\&ODLPV6XEMHFWLQDOOUHVSHFWV

WRWKH&DUYH2XW DVGHILQHGKHUHLQ WKH',3/LHQVDQGWKH',36XSHUSULRULW\&ODLPV L VKDOOQRW

EHVXEMHFWWRVHFWLRQRURIWKH%DQNUXSWF\&RGHRUVXEMHFWWRHQWU\RIWKH)LQDO

2UGHUVHFWLRQ F RIWKH%DQNUXSWF\&RGHRUWKH³HTXLWLHVRIWKHFDVH´H[FHSWLRQRIVHFWLRQ

RIWKH%DQNUXSWF\&RGH LL VKDOOQRWEHVXERUGLQDWHWRRUpari passuZLWK $ DQ\/LHQWKDWLV

DYRLGHGDQGSUHVHUYHGIRUWKHEHQHILWRIWKH'HEWRUVDQGWKHLU HVWDWHVXQGHUVHFWLRQRIWKH

%DQNUXSWF\&RGHRURWKHUZLVHRU % DQ\/LHQVRUFODLPVRIDQ\'HEWRURUDQ\GLUHFWRULQGLUHFW

VXEVLGLDU\WKHUHRIDJDLQVWDQ\'HEWRU RU DQ\ RI VXFK 'HEWRU¶V SURSHUW\ LLL VKDOOEHYDOLGDQG

HQIRUFHDEOHDJDLQVWDQ\WUXVWHHRUDQ\RWKHUHVWDWHUHSUHVHQWDWLYHHOHFWHGRUDSSRLQWHGLQWKH&DVHV

XSRQWKHFRQYHUVLRQRIDQ\RIWKH&DVHVWRDFDVHXQGHUFKDSWHURIWKH%DQNUXSWF\&RGHRULQ

DQ\RWKHUSURFHHGLQJVUHODWHGWRDQ\RIWKHIRUHJRLQJ HDFKD³6XFFHVVRU&DVH´ DQGRUXSRQWKH

GLVPLVVDORIDQ\RIWKH&DVHVDQG LY QRWZLWKVWDQGLQJDQ\WKLQJWRWKHFRQWUDU\LQDQ\)LUVW'D\

2UGHURIWKLV&RXUWLQDQ\RIWKH&DVHVVKDOOEHVHQLRUWRDQ\DGPLQLVWUDWLYHFODLPVDULVLQJXQGHU

DQ\VXFK)LUVW'D\2UGHU

              $GHTXDWH 3URWHFWLRQ IRU ([LVWLQJ 5%/ 6HFXUHG 3DUWLHV  :LWK UHVSHFW WR DOO

([LVWLQJ5%//RDQVWKDWKDYHQRWEHHQFRQYHUWHGWR5HILQDQFHG/RDQVLQFRQVLGHUDWLRQIRUWKH

XVHRIWKH([LVWLQJ5%/&ROODWHUDO LQFOXGLQJ&DVK&ROODWHUDO DQGWKHSULPLQJRIWKH([LVWLQJ

5%//LHQVWKH([LVWLQJ5%/$JHQWIRUWKHEHQHILWRIWKH([LVWLQJ5%/6HFXUHG3DUWLHVVKDOO




                                                      

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 296
                                                                41 ofof228
                                                                        378



UHFHLYH WKH IROORZLQJ DGHTXDWH SURWHFWLRQ FROOHFWLYHO\ WKH ³([LVWLQJ 5%/ $GHTXDWH

3URWHFWLRQ´ 

                 D     ([LVWLQJ5%//RDQV,QWHUHVW3D\PHQWV7KH([LVWLQJ5%//HQGHUVVKDOO

EHHQWLWOHGWRSD\PHQWRIDOOLQWHUHVWDFFUXLQJRQWKHLUpro rataVKDUHRIWKH([LVWLQJ5%/)DFLOLW\

UHJDUGOHVVRIZKHWKHUVXFKLQWHUHVWDFFUXHGEHIRUHRUDIWHUWKH3HWLWLRQ'DWHZKLFKVKDOOEHSDLG

LQFDVKDWWKHUDWHRI$%5SOXVSHUDQQXPRQWKHODVWGD\RIHDFKPRQWK RULIVXFKGD\LVQRW

D%XVLQHVV'D\WKHQH[W%XVLQHVV'D\ DQGRQWKH0DWXULW\'DWH

                 E     ([LVWLQJ 5%/ $GHTXDWH 3URWHFWLRQ /LHQV  7R WKH H[WHQW WKHUH LV D

GLPLQXWLRQ LQ YDOXH RI WKH LQWHUHVWV RI WKH ([LVWLQJ 5%/ 6HFXUHG 3DUWLHV LQ WKH ([LVWLQJ 5%/

&ROODWHUDO LQFOXGLQJ&DVK&ROODWHUDO IURPDQGDIWHUWKH3HWLWLRQ'DWHWKH([LVWLQJ5%/$JHQW

IRUWKHEHQHILWRIDOOWKH([LVWLQJ5%/6HFXUHG3DUWLHVLVKHUHE\JUDQWHGVXEMHFWWRWKHWHUPVDQG

FRQGLWLRQV VHW IRUWK EHORZ SXUVXDQW WR VHFWLRQ  H  DQG  RI WKH %DQNUXSWF\ &RGH

UHSODFHPHQW/LHQVXSRQDOORIWKH',3&ROODWHUDOLQFOXGLQJVXEMHFWWRWKHHQWU\RIWKH)LQDO2UGHU

WKHSURFHHGVRI$YRLGDQFH$FWLRQVZKHWKHUUHFHLYHGE\MXGJPHQWVHWWOHPHQWRURWKHUZLVH VXFK

DGHTXDWHSURWHFWLRQUHSODFHPHQW/LHQVWKH³([LVWLQJ5%/$GHTXDWH3URWHFWLRQ/LHQV´ ZKLFK

([LVWLQJ5%/$GHTXDWH3URWHFWLRQ/LHQVRQVXFK',3&ROODWHUDOVKDOOEHVXEMHFWDQGVXERUGLQDWH

RQO\WRWKH',3/LHQVWKH([LVWLQJ3ULRU/LHQVDQGWKH&DUYH2XW

                 F     ([LVWLQJ5%/$GHTXDWH3URWHFWLRQ6XSHUSULRULW\&ODLPV7RWKHH[WHQWRI

DQ\ GLPLQXWLRQ LQ YDOXH RI WKH ([LVWLQJ 5%/ &ROODWHUDO IURP DQG DIWHU WKH 3HWLWLRQ 'DWH WKH

([LVWLQJ 5%/ 6HFXUHG 3DUWLHV DUH KHUHE\ IXUWKHU JUDQWHG DOORZHG VXSHUSULRULW\ DGPLQLVWUDWLYH

FODLPV VXFKDGHTXDWHSURWHFWLRQVXSHUSULRULW\FODLPVWKH³([LVWLQJ5%/$GHTXDWH3URWHFWLRQ

6XSHUSULRULW\&ODLPV´ SXUVXDQWWRVHFWLRQ E RIWKH%DQNUXSWF\&RGHZLWKSULRULW\RYHU

DOODGPLQLVWUDWLYHH[SHQVHFODLPVDQGSULRULW\DQGRWKHUXQVHFXUHGFODLPVDJDLQVWWKH'HEWRUVRU



                                                   

        Case
         Case19-33395
              19-33395 Document
                        Document255
                                 86 Filed in TXSB on 07/23/19
                                                     06/20/19 Page 297
                                                                   42 ofof228
                                                                           378



WKHLU HVWDWHV QRZ H[LVWLQJ RU KHUHDIWHU DULVLQJ RI DQ\ NLQG RU QDWXUH ZKDWVRHYHU LQFOXGLQJ

DGPLQLVWUDWLYHH[SHQVHVRIWKHNLQGVSHFLILHGLQVHFWLRQ D  E 

 F  VXEMHFW WR WKH HQWU\ RI WKH )LQDO 2UGHU WR WKH H[WHQW SURYLGHG LQ SDUDJUDSK   D 

 E   F   G      MXQLRU RQO\ WR WKH ',3 6XSHUSULRULW\ &ODLPV DQG WKH

&DUYH2XWWRWKHH[WHQWSURYLGHGKHUHLQDQGSD\DEOHIURPDQGKDYLQJUHFRXUVHWRDOOSUHSHWLWLRQ

DQGSRVWSHWLWLRQSURSHUW\RIWKH'HEWRUVDQGDOOSURFHHGVWKHUHRI LQFOXGLQJVXEMHFWWRHQWU\RIWKH

)LQDO 2UGHU DOO SURFHHGV RI $YRLGDQFH $FWLRQV ZKHWKHU UHFHLYHG E\ MXGJPHQW VHWWOHPHQW RU

RWKHUZLVH  SURYLGHG WKDW WKH ([LVWLQJ 5%/ 6HFXUHG 3DUWLHV VKDOO QRW UHFHLYH RU UHWDLQ DQ\

SD\PHQWV SURSHUW\ RU RWKHU DPRXQWV LQ UHVSHFW RI WKH ([LVWLQJ 5%/ $GHTXDWH 3URWHFWLRQ

6XSHUSULRULW\&ODLPVXQOHVVDQGXQWLODOO',32EOLJDWLRQVKDYHEHHQ3DLGLQ)XOO6XEMHFWWRWKH

UHODWLYH SULRULWLHV VHW IRUWK DERYH WKH ([LVWLQJ 5%/ $GHTXDWH 3URWHFWLRQ 6XSHUSULRULW\ &ODLPV

DJDLQVWHDFK'HEWRUVKDOOEHDOORZHGDQGHQIRUFHDEOHDJDLQVWHDFK'HEWRUDQGLWVHVWDWHRQDMRLQW

DQGVHYHUDOEDVLV)RUSXUSRVHVRIWKLV,QWHULP2UGHUWKHWHUPV³3DLGLQ)XOO´³5HSDLGLQ)XOO´

³5HSD\LQ)XOO´³3D\LQ)XOO´DQG³3D\PHQWLQ)XOO´VKDOOPHDQZLWKUHVSHFWWRDQ\UHIHUHQFHG

',32EOLJDWLRQVDQGRU([LVWLQJ5%/2EOLJDWLRQV L WKHLQGHIHDVLEOHSD\PHQWLQIXOOLQFDVKRI

VXFKREOLJDWLRQVDQG LL WKHWHUPLQDWLRQRUFDVKFROODWHUDOL]DWLRQLQDFFRUGDQFHZLWKWKH',3/RDQ

'RFXPHQWV RU ([LVWLQJ 5%/ /RDQ 'RFXPHQWV DV DSSOLFDEOH RI DOO XQGUDZQ OHWWHUV RI FUHGLW

RXWVWDQGLQJWKHUHXQGHUDQG LLL WKHWHUPLQDWLRQRIDOOFUHGLWFRPPLWPHQWVXQGHUWKH',3/RDQ

'RFXPHQWVDQGRU([LVWLQJ5%//RDQ'RFXPHQWVDVDSSOLFDEOH

                   G     3ULRULW\ RI ([LVWLQJ 5%/ $GHTXDWH 3URWHFWLRQ /LHQV DQG ([LVWLQJ 5%/

$GHTXDWH3URWHFWLRQ6XSHUSULRULW\&ODLPV6XEMHFWLQDOOUHVSHFWVWRWKH&DUYH2XWWKH([LVWLQJ

5%/$GHTXDWH3URWHFWLRQ/LHQVDQGWKH([LVWLQJ5%/$GHTXDWH3URWHFWLRQ6XSHUSULRULW\&ODLPV

    L VKDOOQRWEHVXEMHFWWRVHFWLRQRURIWKH%DQNUXSWF\&RGHRUVXEMHFWWRHQWU\



                                                    

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 298
                                                                43 ofof228
                                                                        378



RIWKH)LQDO2UGHUVHFWLRQ F RIWKH%DQNUXSWF\&RGHRUWKH³HTXLWLHVRIWKHFDVH´H[FHSWLRQ

RIVHFWLRQRIWKH%DQNUXSWF\&RGH LL VKDOOQRWEHVXERUGLQDWHWRRUpari passuZLWK $ DQ\

/LHQWKDWLVDYRLGHGDQGSUHVHUYHGIRUWKHEHQHILWRIWKH'HEWRUVDQGWKHLUHVWDWHVXQGHUVHFWLRQ

RIWKH%DQNUXSWF\&RGHRURWKHUZLVHRU % DQ\/LHQVRUFODLPVRIDQ\'HEWRURUDQ\GLUHFWRU

LQGLUHFWVXEVLGLDU\WKHUHRIDJDLQVWDQ\'HEWRURUDQ\RIVXFK'HEWRU¶VSURSHUW\ LLL VKDOOEHYDOLG

ELQGLQJSHUIHFWHGDQGHQIRUFHDEOHDJDLQVWDQ\WUXVWHHRUDQ\RWKHUHVWDWHUHSUHVHQWDWLYHHOHFWHG

RUDSSRLQWHGLQWKH&DVHVRUDQ\6XFFHVVRU&DVHVDQGRUXSRQWKHGLVPLVVDORIDQ\RIWKH&DVHV

DQG LY QRWZLWKVWDQGLQJDQ\WKLQJWRWKHFRQWUDU\LQDQ\)LUVW'D\2UGHURIWKLV&RXUWLQDQ\RI

WKH&DVHVVKDOOEHVHQLRUWRDQ\DGPLQLVWUDWLYHFODLPVDULVLQJXQGHUDQ\VXFK)LUVW'D\2UGHU

                 H     3URIHVVLRQDO)HHVRI([LVWLQJ5%/6HFXUHG3DUWLHV6XEMHFWWRSDUDJUDSK

 E KHUHLQDVIXUWKHUDGHTXDWHSURWHFWLRQDQGZLWKRXWOLPLWLQJDQ\ULJKWVRIWKH([LVWLQJ5%/

$JHQWDQGWKHRWKHU([LVWLQJ5%/6HFXUHG3DUWLHVXQGHUVHFWLRQ E RIWKH%DQNUXSWF\&RGH

ZKLFKULJKWVDUHKHUHE\SUHVHUYHGDQGLQFRQVLGHUDWLRQDQGDVDUHTXLUHPHQWIRUREWDLQLQJWKH

FRQVHQWRIWKRVH([LVWLQJ5%/6HFXUHG3DUWLHVWKDWKDYHVRFRQVHQWHGWRWKHHQWU\RIWKLV,QWHULP

2UGHUDQGWKH'HEWRUV¶FRQVHQVXDOXVHRI&DVK&ROODWHUDODVSURYLGHGKHUHLQWKH'HEWRUVVKDOO

SD\ RU UHLPEXUVH LQ FDVK WKH ([LVWLQJ 5%/ 6HFXUHG 3DUWLHV IRU DQ\ DQG DOO UHDVRQDEOH DQG

GRFXPHQWHGIHHVH[SHQVHVDQGFKDUJHVWRWKHH[WHQWDQGDWWKHWLPHVSD\DEOHXQGHUWKH([LVWLQJ

5%/ /RDQ 'RFXPHQWV LQFOXGLQJ DQ\ XQSDLG IHHV DQG H[SHQVHV DFFUXHG SULRU WR RU DIWHU WKH

3HWLWLRQ 'DWH ZLWKLQ ILYH  %XVLQHVV 'D\V DIWHU WKH SUHVHQWPHQW RI DQ\ VXFK LQYRLFHV WR WKH

'HEWRUV

                 I     7KH'HEWRUVVKDOOGHOLYHUWRWKH([LVWLQJ5%/$JHQWDQG([LVWLQJ5HTXLUHG

6HFRQG /LHQ /HQGHUV DOO LQIRUPDWLRQ UHSRUWV GRFXPHQWV DQG RWKHU PDWHULDO WKDW WKH 'HEWRUV

SURYLGHWRWKH',36HFXUHG3DUWLHVSXUVXDQWWRWKH',3/RDQ'RFXPHQWV



                                                  

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 299
                                                                44 ofof228
                                                                        378



                 J     1RWZLWKVWDQGLQJ WKH 3D\PHQW LQ )XOO RI WKH ',3 2EOLJDWLRQV DQG WKH

WHUPLQDWLRQRIWKH',3/RDQ'RFXPHQWVWKLV,QWHULP2UGHURU)LQDO2UGHUDVDSSOLFDEOHVKDOO

FRQWLQXHLQIXOOIRUFHDQGHIIHFWIRUWKHEHQHILWRIWKH([LVWLQJ5%/$JHQWDQGWKH([LVWLQJ5%/

6HFXUHG3DUWLHVDQGPD\EHHQIRUFHGE\WKH([LVWLQJ5%/$JHQWXQWLOVXFKWLPHDVWKH([LVWLQJ

5%/2EOLJDWLRQVDUH3DLGLQ)XOO8QOHVVRWKHUZLVHH[SUHVVO\VHWIRUWKKHUHLQRULQWKH',3/RDQ

'RFXPHQWVDQ\FRQVHQWRUDSSURYDOULJKWVRUVLPLODUULJKWVJUDQWHGRUUHIHUHQFHGLQWKLV,QWHULP

2UGHURULQWKH',3/RDQ'RFXPHQWVLQIDYRURIDQ\RUDOORIWKH',3$JHQWWKHRWKHU',36HFXUHG

3DUWLHVWKH([LVWLQJ5%/$JHQWDQGWKHRWKHU([LVWLQJ5%/6HFXUHG3DUWLHVPD\EHH[HUFLVHG RU

QRWH[HUFLVHG LQWKHVROHGLVFUHWLRQRIVXFKSDUW\

                 K     5LJKWWR6HHN$GGLWLRQDO$GHTXDWH3URWHFWLRQ7KH([LVWLQJ5%/$JHQW

RQ EHKDOI RI WKH ([LVWLQJ 5%/ 6HFXUHG 3DUWLHV PD\ UHTXHVW &RXUW DSSURYDO IRU DGGLWLRQDO RU

DOWHUQDWLYH DGHTXDWH SURWHFWLRQ ZLWKRXW SUHMXGLFH WR DQ\ REMHFWLRQ RI WKH 'HEWRUV RU DQ\ RWKHU

SDUW\LQLQWHUHVWWRWKHJUDQWRIDQ\DGGLWLRQDORUDOWHUQDWLYHDGHTXDWHSURWHFWLRQ FRQVLVWHQWZLWK

WKH,QWHUFUHGLWRU$JUHHPHQW SURYLGHGWKDWDQ\VXFKDGGLWLRQDORUDOWHUQDWLYHDGHTXDWHSURWHFWLRQ

VKDOODWDOOWLPHVEHVXERUGLQDWHDQGMXQLRUWRWKH&DUYH2XWDQGWKHFODLPVDQGOLHQVRIWKH',3

6HFXUHG3DUWLHVJUDQWHGXQGHUWKLV,QWHULP2UGHUDQGWKH',3/RDQ'RFXPHQWVSURYLGHGIXUWKHU

WKDWQRWKLQJLQWKLVSDUDJUDSKVKDOODXWKRUL]HWKH([LVWLQJ5%/$JHQWRU([LVWLQJ5%/6HFXUHG

3DUWLHVWRGHQ\WKH'HEWRUVDFFHVVWR&DVK&ROODWHUDORU',3/RDQVLQDFFRUGDQFHZLWKWKH',3

%XGJHW LQFOXGLQJDQ\3HUPLWWHG9DULDQFHV SXUVXDQWWRWKHWHUPVRIWKLV,QWHULP2UGHUGXULQJWKH

SHQGHQF\RIVXFKUHTXHVWIRUDGGLWLRQDORUDOWHUQDWLYHDGHTXDWHSURWHFWLRQ

             $GHTXDWH 3URWHFWLRQ IRU ([LVWLQJ 6HFRQG /LHQ 6HFXUHG 3DUWLHV  ,Q

FRQVLGHUDWLRQIRUWKHXVHRIWKH([LVWLQJ6HFRQG/LHQ&ROODWHUDO LQFOXGLQJ&DVK&ROODWHUDO DQG

WKHSULPLQJRIWKH([LVWLQJ6HFRQG/LHQVWKH([LVWLQJ6HFRQG/LHQ$JHQWIRUWKHEHQHILWRIWKH



                                                   

        Case
         Case19-33395
              19-33395 Document
                        Document255
                                 86 Filed in TXSB on 07/23/19
                                                     06/20/19 Page 300
                                                                   45 ofof228
                                                                           378



([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHVVKDOOUHFHLYHVXEMHFWWRWKH&DUYH2XWDQGWKHWHUPVRIWKH

,QWHUFUHGLWRU $JUHHPHQW WKH IROORZLQJ DGHTXDWH SURWHFWLRQ FROOHFWLYHO\ WKH ³6HFRQG /LHQ

$GHTXDWH3URWHFWLRQ´DQGWRJHWKHUZLWKWKH([LVWLQJ5%/$GHTXDWH3URWHFWLRQWKH³([LVWLQJ

6HFXUHG3DUW\$GHTXDWH3URWHFWLRQ´ 

                   D     6HFRQG/LHQ$GHTXDWH3URWHFWLRQ/LHQV7RWKHH[WHQWWKHUHLVDGLPLQXWLRQ

LQYDOXHRIWKHLQWHUHVWVRIWKH([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHVLQWKH([LVWLQJ6HFRQG/LHQ

&ROODWHUDO LQFOXGLQJ&DVK&ROODWHUDO IURPDQGDIWHUWKH3HWLWLRQ'DWHWKH([LVWLQJ6HFRQG/LHQ

$JHQWIRUWKHEHQHILWRIDOOWKH([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHVLVKHUHE\JUDQWHGVXEMHFW

WR WKH WHUPV DQG FRQGLWLRQV VHW IRUWK EHORZ SXUVXDQW WR VHFWLRQ  H  DQG  RI WKH

%DQNUXSWF\&RGHUHSODFHPHQW/LHQVXSRQDOORIWKH',3&ROODWHUDOLQFOXGLQJVXEMHFWWRWKHHQWU\

RIWKH)LQDO2UGHUWKHSURFHHGVRI$YRLGDQFH$FWLRQVZKHWKHUUHFHLYHGE\MXGJPHQWVHWWOHPHQW

RU RWKHUZLVH VXFK DGHTXDWH SURWHFWLRQ UHSODFHPHQW /LHQV WKH ³6HFRQG /LHQ $GHTXDWH

3URWHFWLRQ/LHQV´DQGWRJHWKHUZLWKWKH([LVWLQJ5%/$GHTXDWH3URWHFWLRQ/LHQVWKH³$GHTXDWH

3URWHFWLRQ/LHQV´ ZKLFK6HFRQG/LHQ$GHTXDWH3URWHFWLRQ/LHQVRQVXFK',3&ROODWHUDOVKDOO

EH VXEMHFW DQG VXERUGLQDWH RQO\ WR WKH ',3 /LHQV WKH ([LVWLQJ 3ULRU /LHQV WKH ([LVWLQJ 5%/

$GHTXDWH 3URWHFWLRQ /LHQV WKH ([LVWLQJ 5%/ /LHQV DQG WKH &DUYH2XW SURYLGHG WKDW WKH

$GHTXDWH3URWHFWLRQ/LHQVVKDOODWWDFKDXWRPDWLFDOO\WR',3&ROODWHUDOXSRQHQWU\RIWKLV,QWHULP

2UGHU7KH6HFRQG/LHQ$GHTXDWH3URWHFWLRQ/LHQV L VKDOOQRWEHVXEMHFWWRVHFWLRQV

RURIWKH%DQNUXSWF\&RGHRUVXEMHFWWRHQWU\RIWKH)LQDO2UGHUVHFWLRQ F RIWKH

%DQNUXSWF\&RGHRUWKH³HTXLWLHVRIWKHFDVH´H[FHSWLRQRIVHFWLRQRIWKH%DQNUXSWF\&RGH

    LL VKDOOQRWEHVXERUGLQDWHWRRUpari passuZLWK $ DQ\/LHQWKDWLVDYRLGHGDQGSUHVHUYHGIRU

WKHEHQHILWRIWKH'HEWRUVDQGWKHLUHVWDWHVXQGHUVHFWLRQRIWKH%DQNUXSWF\&RGHRURWKHUZLVH

RU % DQ\/LHQVRUFODLPVRIDQ\'HEWRURUDQ\GLUHFWRULQGLUHFWVXEVLGLDU\WKHUHRIDJDLQVWDQ\



                                                   

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 301
                                                                46 ofof228
                                                                        378



'HEWRURUDQ\RIVXFK'HEWRU¶VSURSHUW\ LLL VKDOOEHYDOLGELQGLQJSHUIHFWHGDQGHQIRUFHDEOH

DJDLQVW DQ\ WUXVWHH RU DQ\ RWKHU HVWDWH UHSUHVHQWDWLYH HOHFWHG RU DSSRLQWHG LQ WKH &DVHV RU DQ\

6XFFHVVRU&DVHVDQGRUXSRQWKHGLVPLVVDORIDQ\RIWKH&DVHVDQG LY QRWZLWKVWDQGLQJDQ\WKLQJ

WRWKHFRQWUDU\LQDQ\)LUVW'D\2UGHURIWKLV&RXUWLQDQ\RIWKH&DVHVVKDOOEHVHQLRUWRDQ\

DGPLQLVWUDWLYHFODLPVDULVLQJXQGHUDQ\VXFK)LUVW'D\2UGHU)RUWKHDYRLGDQFHRIGRXEWWKH

6HFRQG /LHQ $GHTXDWH 3URWHFWLRQ /LHQV VKDOO DW DOO WLPHV UHPDLQ VXEMHFW WR WKH ,QWHUFUHGLWRU

$JUHHPHQW

                 E      (QIRUFHDEOH LQ 6XFFHVVRU &DVHV  7KH 6HFRQG /LHQ $GHTXDWH 3URWHFWLRQ

/LHQVVKDOOEHYDOLGELQGLQJSHUIHFWHGDQGHQIRUFHDEOHDJDLQVWDQ\WUXVWHHRUDQ\RWKHUHVWDWH

UHSUHVHQWDWLYHHOHFWHGRUDSSRLQWHGLQWKH&DVHVRUDQ\6XFFHVVRU&DVHVDQGRUXSRQWKHGLVPLVVDO

RIDQ\RIWKH&DVHV)RUWKHDYRLGDQFHRIGRXEWWKH6HFRQG/LHQ$GHTXDWH3URWHFWLRQ/LHQVVKDOO

DWDOOWLPHVUHPDLQVXEMHFWWRWKH,QWHUFUHGLWRU$JUHHPHQW

                 F      6HFRQG/LHQ$GHTXDWH3URWHFWLRQ6XSHUSULRULW\&ODLPV7RWKHH[WHQWRI

GLPLQXWLRQLQ([LVWLQJ6HFRQG/LHQ&ROODWHUDOYDOXHWKH([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHVDUH

KHUHE\ IXUWKHU JUDQWHG DOORZHG VXSHUSULRULW\ DGPLQLVWUDWLYH FODLPV VXFK DGHTXDWH SURWHFWLRQ

VXSHUSULRULW\FODLPVWKH³6HFRQG/LHQ$GHTXDWH3URWHFWLRQ6XSHUSULRULW\&ODLPV´ SXUVXDQW

WRVHFWLRQ E RIWKH%DQNUXSWF\&RGHZLWKSULRULW\RYHUDOODGPLQLVWUDWLYHH[SHQVHFODLPVDQG

SULRULW\DQGRWKHUXQVHFXUHGFODLPVDJDLQVWWKH'HEWRUVRUWKHLUHVWDWHVQRZH[LVWLQJRUKHUHDIWHU

DULVLQJRIDQ\NLQGRUQDWXUHZKDWVRHYHULQFOXGLQJDGPLQLVWUDWLYHH[SHQVHVRIWKHNLQGVSHFLILHG

LQVHFWLRQ D  E  F  VXEMHFWWRWKHHQWU\RIWKH)LQDO2UGHU

WRWKHH[WHQWSURYLGHGLQSDUDJUDSK  D  E  F  G MXQLRU

RQO\WRWKH',36XSHUSULRULW\&ODLPVWKH([LVWLQJ5%/$GHTXDWH3URWHFWLRQ6XSHUSULRULW\&ODLPV

DQG WKH &DUYH2XW WR WKH H[WHQW SURYLGHG KHUHLQ DQG SD\DEOH IURP DQG KDYLQJ UHFRXUVH WR DOO



                                                    

        Case
         Case19-33395
              19-33395 Document
                        Document255
                                 86 Filed in TXSB on 07/23/19
                                                     06/20/19 Page 302
                                                                   47 ofof228
                                                                           378



SUHSHWLWLRQDQGSRVWSHWLWLRQSURSHUW\RIWKH'HEWRUVDQGDOOSURFHHGVWKHUHRI LQFOXGLQJVXEMHFWWR

WKHHQWU\RIWKH)LQDO2UGHUWKHSURFHHGVRI$YRLGDQFH$FWLRQVZKHWKHUUHFHLYHGE\MXGJPHQW

VHWWOHPHQWRURWKHUZLVH SURYLGHGWKDWWKH([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHVVKDOOQRWUHFHLYH

RU UHWDLQ DQ\ SD\PHQWV SURSHUW\ RU RWKHU DPRXQWV LQ UHVSHFW RI WKH 6HFRQG /LHQ $GHTXDWH

3URWHFWLRQ6XSHUSULRULW\&ODLPVXQOHVVDQGXQWLODOO',32EOLJDWLRQV([LVWLQJ5%/2EOLJDWLRQV

DQGWKH([LVWLQJ5%/$GHTXDWH3URWHFWLRQ6XSHUSULRULW\&ODLPVKDYHEHHQ3DLGLQ)XOO6XEMHFW

WRWKHUHODWLYHSULRULWLHVVHWIRUWKDERYHWKH6HFRQG/LHQ$GHTXDWH3URWHFWLRQ6XSHUSULRULW\&ODLPV

DJDLQVWHDFK'HEWRUVKDOOEHDOORZHGDQGHQIRUFHDEOHDJDLQVWHDFK'HEWRUDQGLWVHVWDWHRQDMRLQW

DQG VHYHUDO EDVLV  7KH 6HFRQG /LHQ $GHTXDWH 3URWHFWLRQ 6XSHUSULRULW\ &ODLPV JUDQWHG WR WKH

([LVWLQJ 6HFRQG /LHQ 6HFXUHG 3DUWLHV PD\ EH LPSDLUHG SXUVXDQW WR DQ\ FKDSWHU SODQ RI

UHRUJDQL]DWLRQLQWKH&DVHVZLWKWKHYRWHRIWKHDSSOLFDEOHFODVVRIWKHKROGHUVRIVXFKFODLPVWKDW

VDWLVILHVWKHUHTXLUHPHQWVRIVHFWLRQRIWKH%DQNUXSWF\&RGHLQZKLFKFDVH3D\PHQWLQ)XOO

    RUDQ\RIWKHRWKHUYDULDQWVRIWKLVSKUDVHUHIHUHQFHGDERYH ZRXOGRFFXUXSRQFRQVXPPDWLRQRI

VXFKSODQ

                  G     3RVWSHWLWLRQ$FFUXDORI,QWHUHVW6XEMHFWWRWKHWHUPVRIWKLV,QWHULP2UGHU

DQGWKHWHUPVRIWKH,QWHUFUHGLWRU$JUHHPHQWWKH([LVWLQJ6HFRQG/LHQ2EOLJDWLRQVVKDOODFFUXH

LQWHUHVWXQGHUWKH([LVWLQJ6HFRQG/LHQ&UHGLW$JUHHPHQWRQDSD\PHQWLQNLQGEDVLVWRWKHH[WHQW

GHWHUPLQHGWREHDOORZDEOHE\WKH%DQNUXSWF\&RXUWXQGHUVHFWLRQ E RIWKH%DQNUXSWF\&RGH

                  H     &RQVHQWWR3ULPLQJDQG$GHTXDWH3URWHFWLRQ7KH([LVWLQJ6HFRQG/LHQ

$JHQWRQEHKDOIRIDQGDVGLUHFWHGE\WKH([LVWLQJ5HTXLUHG6HFRQG/LHQ/HQGHUVFRQVHQWVRU

SXUVXDQW WR WKH ,QWHUFUHGLWRU $JUHHPHQW LV GHHPHG WR FRQVHQW WR WKH 6HFRQG /LHQ $GHTXDWH

3URWHFWLRQDQGWKHSULPLQJSURYLGHGIRUKHUHLQSURYLGHGWKDWVXFKFRQVHQWRIWKH([LVWLQJ6HFRQG




                                                 

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 303
                                                                48 ofof228
                                                                        378



/LHQ$JHQWRQEHKDOIRIWKH([LVWLQJ6HFRQG/LHQ/HQGHUVWRWKHSULPLQJRIWKH([LVWLQJ6HFRQG

/LHQVDQGWKHXVHRI&DVK&ROODWHUDOLVH[SUHVVO\FRQGLWLRQHGXSRQWKHHQWU\RIWKLV,QWHULP2UGHU

                 I     3URIHVVLRQDO )HHV RI ([LVWLQJ 6HFRQG /LHQ 6HFXUHG 3DUWLHV  6XEMHFW WR

SDUDJUDSK  E  KHUHRI DQG WKH WHUPV RI WKH ,QWHUFUHGLWRU $JUHHPHQW DV IXUWKHU DGHTXDWH

SURWHFWLRQ DQG ZLWKRXW OLPLWLQJ DQ\ ULJKWV RI WKH ([LVWLQJ 6HFRQG /LHQ $JHQW DQG WKH RWKHU

([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHVZKLFKULJKWVDUHKHUHE\SUHVHUYHGDQGLQFRQVLGHUDWLRQ

DQGDVDUHTXLUHPHQWIRUREWDLQLQJWKHFRQVHQWRIWKRVH([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHVWKDW

KDYH VR FRQVHQWHG WR WKH HQWU\ RI WKLV ,QWHULP 2UGHU DQG WKH 'HEWRUV¶ FRQVHQVXDO XVH RI &DVK

&ROODWHUDODVSURYLGHGKHUHLQWKH'HEWRUVVKDOOSD\RUUHLPEXUVHLQFDVKWKH([LVWLQJ6HFRQG/LHQ

6HFXUHG3DUWLHVIRUDQ\DQGDOOUHDVRQDEOHDQGGRFXPHQWHGIHHVDQGH[SHQVHV LQFOXGLQJZLWKRXW

OLPLWDWLRQWKRVHRI/DWKDP :DWNLQV//33-73DUWQHUV$UQROG 3RUWHU.D\H6FKROHU//3

DQG3RUWHU+HGJHVDVORFDOFRXQVHO WRWKHH[WHQWDQGDWWKHWLPHVSD\DEOHXQGHUWKH([LVWLQJ

6HFRQG/LHQ/RDQ'RFXPHQWVLQFOXGLQJDQ\XQSDLGIHHVDQGH[SHQVHVDFFUXHGSULRUWRRUDIWHU

WKH3HWLWLRQ'DWHZLWKLQILYH  %XVLQHVV'D\VDIWHUWKHSUHVHQWPHQWRIDQ\VXFKLQYRLFHVWRWKH

'HEWRUV

                 J     7KH'HEWRUVVKDOOGHOLYHUWRWKH([LVWLQJ5HTXLUHG6HFRQG/LHQ/HQGHUVDQG

WKH([LVWLQJ6HFRQG/LHQ$JHQWDOOLQIRUPDWLRQUHSRUWVGRFXPHQWVDQGRWKHUPDWHULDOWKDWWKH

'HEWRUVSURYLGHWRWKH',36HFXUHG3DUWLHVDQGWKH([LVWLQJ5%/$JHQWSXUVXDQWWRWKH',3/RDQ

'RFXPHQWV

             $XWRPDWLF3RVWSHWLWLRQ/LHQ3HUIHFWLRQ7KLV,QWHULP2UGHUVKDOOEHVXIILFLHQW

DQGFRQFOXVLYHHYLGHQFHRIWKHYDOLGLW\HQIRUFHDELOLW\SHUIHFWLRQDQGSULRULW\RIWKH',3/LHQV

DQGWKH$GHTXDWH3URWHFWLRQ/LHQVZLWKRXWWKHQHFHVVLW\RI D ILOLQJRUUHFRUGLQJDQ\ILQDQFLQJ

VWDWHPHQWGHHGRIWUXVWPRUWJDJHVHFXULW\DJUHHPHQWSOHGJHDJUHHPHQWFRQWURODJUHHPHQWRU



                                                   

        Case
         Case19-33395
              19-33395 Document
                        Document255
                                 86 Filed in TXSB on 07/23/19
                                                     06/20/19 Page 304
                                                                   49 ofof228
                                                                           378



RWKHULQVWUXPHQWRUGRFXPHQWWKDWPD\RWKHUZLVHEHUHTXLUHGXQGHUWKHODZRIDQ\MXULVGLFWLRQ

    E REWDLQLQJ³FRQWURO´ DVGHILQHGLQDQ\DSSOLFDEOH8QLIRUP&RPPHUFLDO&RGHRURWKHUODZ RYHU

DQ\',3&ROODWHUDO DQGWKH',3$JHQWDQGDIWHU3D\PHQWLQ)XOORIWKH',32EOLJDWLRQVWKH

([LVWLQJ 5%/ $JHQW VKDOO EH GHHPHG ZLWKRXW DQ\ IXUWKHU DFWLRQ WR KDYH FRQWURO RYHU DOO WKH

'HEWRUV¶GHSRVLWDFFRXQWVVHFXULWLHVDFFRXQWVDQGFRPPRGLWLHVDFFRXQWVZLWKLQWKHPHDQLQJRI

VXFK8QLIRUP&RPPHUFLDO&RGHDQGRWKHUODZ RU F WDNLQJDQ\RWKHUDFWLRQWRYDOLGDWHRUSHUIHFW

WKH',3/LHQVDQGWKH$GHTXDWH3URWHFWLRQ/LHQVRUWRHQWLWOHWKH',3/LHQVDQGWKH$GHTXDWH

3URWHFWLRQ/LHQVWRWKHSULRULWLHVJUDQWHGKHUHLQ1RWZLWKVWDQGLQJWKHIRUHJRLQJHDFKRIWKH',3

$JHQW WKH ([LVWLQJ 5%/ $JHQW VROHO\ ZLWK UHVSHFW WR WKH ([LVWLQJ 5%/ $GHTXDWH 3URWHFWLRQ

/LHQV  DQG WKH ([LVWLQJ 6HFRQG /LHQ $JHQW VROHO\ ZLWK UHVSHFW WR WKH 6HFRQG /LHQ $GHTXDWH

3URWHFWLRQ/LHQV PD\HDFKLQWKHLUVROHGLVFUHWLRQ EXWLQWKHFDVHRIWKH([LVWLQJ6HFRQG/LHQ

$JHQWVROHO\DWWKHGLUHFWLRQRIWKH([LVWLQJ5HTXLUHG6HFRQG/LHQ/HQGHUV HQWHULQWRDQGILOH

DVDSSOLFDEOHILQDQFLQJVWDWHPHQWVPRUWJDJHVVHFXULW\DJUHHPHQWVQRWLFHVRI/LHQVDQGRWKHU

VLPLODU GRFXPHQWV DQG LV KHUHE\ JUDQWHG UHOLHI IURP WKH DXWRPDWLF VWD\ RI VHFWLRQ RI WKH

%DQNUXSWF\ &RGH LQ RUGHU WR GR VR DQG DOO VXFK ILQDQFLQJ VWDWHPHQWV PRUWJDJHV VHFXULW\

DJUHHPHQWVQRWLFHVDQGRWKHUDJUHHPHQWVRUGRFXPHQWVVKDOOEHGHHPHGWRKDYHEHHQHQWHUHG

LQWRILOHGRUUHFRUGHGDVRIWKH3HWLWLRQ'DWH7KHDSSOLFDEOH'HEWRUVVKDOOH[HFXWHDQGGHOLYHU

WRWKH',3$JHQWWKH([LVWLQJ5%/$JHQWDQGRUWKH([LVWLQJ6HFRQG/LHQ$JHQWDVDSSOLFDEOH

DOO VXFK ILQDQFLQJ VWDWHPHQWV PRUWJDJHV QRWLFHV DQG RWKHU GRFXPHQWV DV VXFK SDUWLHV PD\

UHDVRQDEO\UHTXHVWWRHYLGHQFHDQGFRQILUPWKHFRQWHPSODWHGYDOLGLW\SHUIHFWLRQDQGSULRULW\RI

WKH ',3 /LHQV WKH ([LVWLQJ 5%/ $GHTXDWH 3URWHFWLRQ /LHQV DQG WKH 6HFRQG /LHQ $GHTXDWH

3URWHFWLRQ/LHQVDVDSSOLFDEOHJUDQWHGSXUVXDQWKHUHWR:LWKRXWOLPLWLQJWKHIRUHJRLQJHDFKRI

WKH',3$JHQWWKH([LVWLQJ5%/$JHQWDQGWKH([LVWLQJ6HFRQG/LHQ$JHQWPD\LQLWVGLVFUHWLRQ



                                                   

        Case
         Case19-33395
              19-33395 Document
                        Document255
                                 86 Filed in TXSB on 07/23/19
                                                     06/20/19 Page 305
                                                                   50 ofof228
                                                                           378



    EXWLQWKHFDVHRIWKH([LVWLQJ6HFRQG/LHQ$JHQWVROHO\DWWKHGLUHFWLRQRIWKH([LVWLQJ5HTXLUHG

6HFRQG/LHQ/HQGHUV ILOHDSKRWRFRS\RIWKLV,QWHULP2UGHUDVDILQDQFLQJVWDWHPHQWZLWKDQ\

UHFRUGLQJRIILFHUGHVLJQDWHGWRILOHILQDQFLQJVWDWHPHQWVRUZLWKDQ\UHJLVWU\RIGHHGVRUVLPLODU

RIILFHLQDQ\MXULVGLFWLRQLQZKLFKDQ\'HEWRUKDVUHDORUSHUVRQDOSURSHUW\DQGLQVXFKHYHQWWKH

VXEMHFWILOLQJRUUHFRUGLQJRIILFHUVKDOOEHDXWKRUL]HGDQGKHUHE\LVGLUHFWHGWRILOHRUUHFRUGVXFK

FRS\RIWKLV,QWHULP2UGHU6XEMHFWWRWKHHQWU\RIWKH)LQDO2UGHUDQ\SURYLVLRQRIDQ\OHDVH

ORDQ GRFXPHQW HDVHPHQW XVH DJUHHPHQW SURIIHU FRYHQDQW OLFHQVH FRQWUDFW RUJDQL]DWLRQDO

GRFXPHQW RU RWKHU LQVWUXPHQW RU DJUHHPHQW WKDW UHTXLUHV WKH SD\PHQW RI DQ\ IHHV RU RWKHU

PRQHWDU\ REOLJDWLRQV WR DQ\ JRYHUQPHQWDO HQWLW\ RU QRQJRYHUQPHQWDO HQWLW\ LQ RUGHU IRU WKH

'HEWRUVWRSOHGJHJUDQWPRUWJDJHVHOODVVLJQRURWKHUZLVHWUDQVIHUDQ\IHHRUOHDVHKROGLQWHUHVW

RUWKHSURFHHGVWKHUHRIRURWKHU',3&ROODWHUDOLVDQGVKDOOEHGHHPHGWREHLQFRQVLVWHQWZLWKWKH

SURYLVLRQVRIWKH%DQNUXSWF\&RGHDQGVKDOOKDYHQRIRUFHRUHIIHFWZLWKUHVSHFWWRWKH/LHQVRQ

VXFK OHDVHKROG LQWHUHVWV RU RWKHU DSSOLFDEOH ',3 &ROODWHUDO RU WKH SURFHHGV RI DQ\ DVVLJQPHQW

DQGRUVDOHWKHUHRIE\DQ\'HEWRULQIDYRURIWKH',36HFXUHG3DUWLHVLQDFFRUGDQFHZLWKWKHWHUPV

RIWKH',3/RDQ'RFXPHQWVDQGWKLV,QWHULP2UGHURULQIDYRURIWKH([LVWLQJ6HFXUHG3DUWLHVLQ

DFFRUGDQFHZLWKWKLV,QWHULP2UGHU7RWKHH[WHQWWKDWWKH([LVWLQJ5%/$JHQWLVWKHVHFXUHGSDUW\

XQGHU DQ\ VHFXULW\ DJUHHPHQW PRUWJDJH OHDVHKROG PRUWJDJH ODQGORUG ZDLYHU ILQDQFLQJ

VWDWHPHQWRUDFFRXQWFRQWURODJUHHPHQWVOLVWHGDVORVVSD\HHRUDGGLWLRQDOLQVXUHGXQGHUDQ\RI

WKH 'HEWRUV¶ LQVXUDQFH SROLFLHV RU LV WKH VHFXUHG SDUW\ XQGHU DQ\ RI WKH ([LVWLQJ 5%/ /RDQ

'RFXPHQWVWKH',3$JHQWVKDOODOVREHGHHPHGWREHWKHVHFXUHGSDUW\XQGHUVXFKDFFRXQWFRQWURO

DJUHHPHQWVORVVSD\HHRUDGGLWLRQDOLQVXUHGXQGHUWKH'HEWRUV¶LQVXUDQFHSROLFLHVDQGWKHVHFXUHG

SDUW\XQGHUHDFKVXFK([LVWLQJ5%//RDQ'RFXPHQWVKDOOKDYHDOOULJKWVDQGSRZHUVDWWHQGDQWWR

WKDWSRVLWLRQ LQFOXGLQJULJKWVRIHQIRUFHPHQW DQGVKDOODFWLQWKDWFDSDFLW\DQGGLVWULEXWHDQ\



                                                  

        Case
         Case19-33395
              19-33395 Document
                        Document255
                                 86 Filed in TXSB on 07/23/19
                                                     06/20/19 Page 306
                                                                   51 ofof228
                                                                           378



SURFHHGVUHFRYHUHGRUUHFHLYHGILUVWIRUWKHEHQHILWRIWKH',36HFXUHG3DUWLHVLQDFFRUGDQFHZLWK

WKH',3/RDQ'RFXPHQWVDQGVHFRQGVXEVHTXHQWWR3D\PHQWLQ)XOORIDOO',32EOLJDWLRQVIRU

WKHEHQHILWRIWKH([LVWLQJ5%/6HFXUHG3DUWLHV7KH([LVWLQJ5%/$JHQWVKDOOVHUYHDVDJHQWIRU

WKH',3$JHQWIRUSXUSRVHVRISHUIHFWLQJWKH',3$JHQW¶V/LHQVRQDOO',3&ROODWHUDOWKDWZLWKRXW

JLYLQJHIIHFWWRWKH%DQNUXSWF\&RGHDQGWKLV,QWHULP2UGHULVRIDW\SHVXFKWKDWSHUIHFWLRQRID

/LHQWKHUHLQPD\EHDFFRPSOLVKHGRQO\E\SRVVHVVLRQRUFRQWUROE\DVHFXUHGSDUW\

               5HVHUYDWLRQRI&HUWDLQ7KLUG3DUW\5LJKWVDQG%DURI&KDOOHQJHVDQG&ODLPV

7KH 'HEWRUV¶ ',3 6WLSXODWLRQV VKDOO EH ELQGLQJXSRQ WKH 'HEWRUVWKHLU HVWDWHV DQG HDFK RWKHU

SDUW\LQLQWHUHVWLQFOXGLQJWKH&RPPLWWHHLQDOOFLUFXPVWDQFHVXSRQHQWU\RIWKLV,QWHULP2UGHU

7KH'HEWRUV¶([LVWLQJ5%/6WLSXODWLRQVDQGWKH'HEWRUV¶([LVWLQJ6HFRQG/LHQ6WLSXODWLRQVVKDOO

EHELQGLQJXSRQHDFKSDUW\LQLQWHUHVW RWKHUWKDQWKH'HEWRUV LQFOXGLQJWKH&RPPLWWHHLIDQ\

DQG DQ\ FKDSWHU WUXVWHH RU LI WKH &DVHV DUH FRQYHUWHG WR FDVHV XQGHU FKDSWHU SULRU WR WKH

H[SLUDWLRQ RI WKH &KDOOHQJH 3HULRG DV GHILQHG EHORZ  WKH FKDSWHU WUXVWHH LQ VXFK 6XFFHVVRU

&DVH  H[FHSW WR WKH H[WHQW DQG RQO\ WR WKH H[WHQW VXFK SDUW\ LQ LQWHUHVW ZLWK VWDQGLQJ  first

FRPPHQFHVE\WKHHDUOLHURI [ IRUW\ILYH  FDOHQGDUGD\VDIWHUWKH3HWLWLRQ'DWHDQG \ ZLWK

UHVSHFWWRDQ\&RPPLWWHHZLWKLQVL[W\  FDOHQGDUGD\VRIWKHIRUPDWLRQRIDQ\VXFK&RPPLWWHH

ZKLFKLQHDFKFDVHVKDOOEHUHIHUUHGWRDVWKH³&KDOOHQJH3HULRG´DQGWKHGDWHWKDWLVWKHQH[W

FDOHQGDUGD\DIWHUWKHWHUPLQDWLRQRIWKH&KDOOHQJH3HULRGLQWKHHYHQWWKDWHLWKHU L QR&KDOOHQJH

    DVGHILQHGEHORZ LVSURSHUO\UDLVHGGXULQJWKH&KDOOHQJH3HULRGRU LL ZLWKUHVSHFWRQO\WRWKRVH

SDUWLHV ZKRSURSHUO\ ILOH D &KDOOHQJH VXFK &KDOOHQJH LV IXOO\DQG ILQDOO\ DGMXGLFDWHG VKDOO EH

UHIHUUHGWRDVWKH³&KDOOHQJH3HULRG7HUPLQDWLRQ'DWH´  $ DFRQWHVWHGPDWWHURUDGYHUVDU\

SURFHHGLQJFKDOOHQJLQJRURWKHUZLVHREMHFWLQJWRWKHDGPLVVLRQVVWLSXODWLRQVILQGLQJVRUUHOHDVHV

LQFOXGHG LQ WKH 'HEWRUV¶ ([LVWLQJ 5%/ 6WLSXODWLRQV DQGRU WKH 'HEWRUV¶ ([LVWLQJ 6HFRQG /LHQ



                                                     

        Case
         Case19-33395
              19-33395 Document
                        Document255
                                 86 Filed in TXSB on 07/23/19
                                                     06/20/19 Page 307
                                                                   52 ofof228
                                                                           378



6WLSXODWLRQVDVDSSOLFDEOHRU % DFRQWHVWHGPDWWHURUDGYHUVDU\SURFHHGLQJDJDLQVWDQ\RUDOORI

WKH([LVWLQJ5%/6HFXUHG3DUWLHVDQGRUWKH([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHVDVDSSOLFDEOH

LQFRQQHFWLRQZLWKRUUHODWHGWRWKH([LVWLQJ5%/2EOLJDWLRQVDQGRUWKH([LVWLQJ6HFRQG/LHQ

2EOLJDWLRQVDVDSSOLFDEOHRUWKHDFWLRQVRULQDFWLRQVRIDQ\RIWKH([LVWLQJ5%/6HFXUHG3DUWLHV

DQGRU WKH ([LVWLQJ 6HFRQG /LHQ 6HFXUHG 3DUWLHV DV DSSOLFDEOH DULVLQJ RXW RI RU UHODWHG WR WKH

([LVWLQJ5%/2EOLJDWLRQVDQGRUWKH([LVWLQJ6HFRQG/LHQ2EOLJDWLRQVDVDSSOLFDEOHWKH([LVWLQJ

5%//RDQ'RFXPHQWVDQGRUWKH([LVWLQJ6HFRQG/LHQ/RDQ'RFXPHQWVDVDSSOLFDEOHLQFOXGLQJ

DQ\FODLPDJDLQVWDQ\RUDOORIWKH([LVWLQJ5%/6HFXUHG3DUWLHVDQGRUWKH([LVWLQJ6HFRQG/LHQ

6HFXUHG 3DUWLHV DV DSSOLFDEOH LQ WKH QDWXUH RI D ³OHQGHU OLDELOLW\´ FDXVH RI DFWLRQ VHWRII

FRXQWHUFODLP RU GHIHQVH WR WKH ([LVWLQJ 5%/ 2EOLJDWLRQV DQGRU WKH ([LVWLQJ 6HFRQG /LHQ

2EOLJDWLRQVDVDSSOLFDEOH LQFOXGLQJWKRVHXQGHUVHFWLRQDQGRU

RIWKH%DQNUXSWF\&RGHRUE\ZD\RIVXLWDJDLQVWDQ\RIWKH([LVWLQJ5%/6HFXUHG3DUWLHVDQGRU

DQ\RIWKH([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHVDVDSSOLFDEOH  FODXVHV $ DQG % FROOHFWLYHO\

WKH ³&KDOOHQJHV´ DQG HDFK LQGLYLGXDOO\ D ³&KDOOHQJH´  DQG second REWDLQV D ILQDO QRQ

DSSHDODEOH RUGHU LQ IDYRU RI VXFK SDUW\ LQ LQWHUHVW VXVWDLQLQJ DQ\ VXFK &KDOOHQJH LQ DQ\ VXFK

WLPHO\ILOHGFRQWHVWHGPDWWHUDGYHUVDU\SURFHHGLQJRURWKHUDFWLRQ DQ\VXFK&KDOOHQJHWLPHO\

EURXJKWIRUZKLFKVXFKDILQDODQGQRQDSSHDODEOHRUGHULVVRREWDLQHGD³6XFFHVVIXO&KDOOHQJH´ 

,IDFKDSWHUWUXVWHHRUDFKDSWHUWUXVWHHLVDSSRLQWHGRUHOHFWHGGXULQJWKH&KDOOHQJH3HULRG

WKHQWKH&KDOOHQJH3HULRG7HUPLQDWLRQ'DWHZLWKUHVSHFWWRVXFKWUXVWHHRQO\VKDOOEHWKHODWHURI

    L WKHODVWGD\RIWKH&KDOOHQJH3HULRGDQG LL WKHGDWHWKDWLVWZHQW\  GD\VDIWHUWKHGDWHRQ

ZKLFKVXFKWUXVWHHLVDSSRLQWHGRUHOHFWHG([FHSWDVRWKHUZLVHH[SUHVVO\SURYLGHGKHUHLQIURP

DQG DIWHU WKH &KDOOHQJH 3HULRG 7HUPLQDWLRQ 'DWH DQG IRU DOO SXUSRVHV LQ WKHVH &DVHV DQG DQ\

6XFFHVVRU&DVHV DQGDIWHUWKHGLVPLVVDORIWKHVH&DVHVRUDQ\6XFFHVVRU&DVHV  L DOOSD\PHQWV



                                                     

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 308
                                                                53 ofof228
                                                                        378



PDGHWRRUIRUWKHEHQHILWRIWKH([LVWLQJ5%/6HFXUHG3DUWLHVDQGRUWKH([LVWLQJ6HFRQG/LHQ

6HFXUHG3DUWLHVDVDSSOLFDEOHSXUVXDQWWRRURWKHUZLVHDXWKRUL]HGE\WKLV,QWHULP2UGHU ZKHWKHU

PDGH SULRU WR RQ RU DIWHU WKH 3HWLWLRQ 'DWH  VKDOO EH LQGHIHDVLEOH DQG QRW EH VXEMHFW WR

FRXQWHUFODLP VHWRII VXERUGLQDWLRQ UHFKDUDFWHUL]DWLRQ GHIHQVH GLVDOORZDQFH UHFRYHU\ RU

DYRLGDQFH LL DQ\DQGDOOVXFK&KDOOHQJHVE\DQ\SDUW\LQLQWHUHVWVKDOOEHGHHPHGWREHIRUHYHU

UHOHDVHGZDLYHGDQGEDUUHG LLL DOORIWKH([LVWLQJ5%/2EOLJDWLRQVDQGRUWKH([LVWLQJ6HFRQG

/LHQ2EOLJDWLRQVDVDSSOLFDEOHVKDOOEHGHHPHGWREHIXOO\DOORZHGFODLPVZLWKLQWKHPHDQLQJRI

VHFWLRQRIWKH%DQNUXSWF\&RGH ZKLFKFODLPVDQG/LHQVVKDOOKDYHEHHQGHHPHGVDWLVILHGWR

WKH H[WHQW WKH ([LVWLQJ 5%/ 2EOLJDWLRQV DUH FRQYHUWHG LQWR 5HILQDQFLQJ ',3 2EOLJDWLRQV DV

SURYLGHG KHUHLQ DQG LY WKH'HEWRUV¶([LVWLQJ5%/ 6WLSXODWLRQVDQGRUWKH'HEWRUV¶([LVWLQJ

6HFRQG/LHQ6WLSXODWLRQVDVDSSOLFDEOHLQFOXGLQJWKHUHOHDVHSURYLVLRQVWKHUHLQVKDOOEHELQGLQJ

RQ DOO SDUWLHV LQ LQWHUHVW LQ WKHVH &DVHV RU DQ\ 6XFFHVVRU &DVHV LQFOXGLQJ DQ\ &RPPLWWHH RU

FKDSWHU RU FKDSWHU WUXVWHH  1RWZLWKVWDQGLQJ WKH IRUHJRLQJ WR WKH H[WHQW DQ\ &KDOOHQJH LV

WLPHO\DVVHUWHGWKH'HEWRUV¶([LVWLQJ5%/6WLSXODWLRQVDQGRUWKH'HEWRUV¶([LVWLQJ6HFRQG/LHQ

6WLSXODWLRQVDVDSSOLFDEOHDQGWKHRWKHUSURYLVLRQVLQFODXVHV L WKURXJK LY LQWKHLPPHGLDWHO\

SUHFHGLQJVHQWHQFHVKDOOQRQHWKHOHVVUHPDLQELQGLQJDQGSUHFOXVLYHRQDQ\&RPPLWWHHDQGRQDQ\

RWKHUSDUW\LQLQWHUHVWIURPDQGDIWHUWKH&KDOOHQJH3HULRG7HUPLQDWLRQ'DWHH[FHSWWRWKHH[WHQW

WKDW VXFK 'HEWRUV¶ ([LVWLQJ 5%/ 6WLSXODWLRQV DQGRU WKH 'HEWRUV¶ ([LVWLQJ 6HFRQG /LHQ

6WLSXODWLRQVDVDSSOLFDEOHRUWKHRWKHUSURYLVLRQVLQFODXVHV L WKURXJK LY RIWKHLPPHGLDWHO\

SUHFHGLQJVHQWHQFHZHUHH[SUHVVO\FKDOOHQJHGLQVXFK&KDOOHQJHDQGVXFK&KDOOHQJHEHFRPHVD

6XFFHVVIXO&KDOOHQJH7KH&KDOOHQJH3HULRGPD\EHH[WHQGHGRQO\ZLWKWKHZULWWHQFRQVHQWRI

WKH([LVWLQJ5%/$JHQWLQLWVVROHGLVFUHWLRQZLWKUHVSHFWWR&KDOOHQJHVPDGHLQFRQQHFWLRQZLWK

WKH([LVWLQJ5%/2EOLJDWLRQVDQGRQO\ZLWKWKHZULWWHQFRQVHQWRIWKH([LVWLQJ6HFRQG/LHQ$JHQW



                                                   

      Case
       Case19-33395
            19-33395 Document
                      Document255
                               86 Filed in TXSB on 07/23/19
                                                   06/20/19 Page 309
                                                                 54 ofof228
                                                                         378



LQ LWV VROH GLVFUHWLRQ DFWLQJ DW WKH GLUHFWLRQ RI WKH ([LVWLQJ 5HTXLUHG 6HFRQG /LHQ /HQGHUV LQ

DFFRUGDQFHZLWKWKH([LVWLQJ6HFRQG/LHQ&UHGLW$JUHHPHQW ZLWKUHVSHFWWR&KDOOHQJHVPDGHLQ

FRQQHFWLRQ ZLWK WKH ([LVWLQJ 6HFRQG /LHQ 2EOLJDWLRQV  1RWZLWKVWDQGLQJ DQ\ SURYLVLRQ WR WKH

FRQWUDU\KHUHLQQRWKLQJLQWKLV,QWHULP2UGHUVKDOOEHFRQVWUXHGWRJUDQWVWDQGLQJRQRUDXWKRULW\

WRDQ\SDUW\LQLQWHUHVWLQFOXGLQJDQ\&RPPLWWHHWRSXUVXHRUEULQJDQ\FDXVHRIDFWLRQLQFOXGLQJ

DQ\ &KDOOHQJH RQ EHKDOI RI WKH 'HEWRUV RU WKHLU 'HEWRUV¶ HVWDWHV  7KH IDLOXUH RI DQ\ SDUW\ LQ

LQWHUHVWLQFOXGLQJDQ\&RPPLWWHHWRREWDLQDQRUGHURIWKLV&RXUWSULRUWRWKH&KDOOHQJH3HULRG

7HUPLQDWLRQ'DWHJUDQWLQJVWDQGLQJWREULQJDQ\&KDOOHQJHRQEHKDOIRIWKH'HEWRUV¶HVWDWHVVKDOO

QRWEHDGHIHQVHWRIDLOLQJWRFRPPHQFHD&KDOOHQJHSULRUWRWKH&KDOOHQJH3HULRG7HUPLQDWLRQ

'DWHDVUHTXLUHGXQGHUWKLVSDUDJUDSKRUWRUHTXLUHRUSHUPLWDQH[WHQVLRQRIWKH&KDOOHQJH3HULRG

7HUPLQDWLRQ'DWH)RUWKHDYRLGDQFHRIGRXEWDVWRWKH'HEWRUVXSRQHQWU\RIWKLV,QWHULP2UGHU

DOO &KDOOHQJHV DQG DQ\ ULJKW WR DVVHUW DQ\ &KDOOHQJH DUH KHUHE\ LUUHYRFDEO\ ZDLYHG DQG

UHOLQTXLVKHG DV RI WKH 3HWLWLRQ 'DWH DQG WKH 'HEWRUV¶ ([LVWLQJ 5%/ 6WLSXODWLRQV DQGRU WKH

'HEWRUV¶([LVWLQJ6HFRQG/LHQ6WLSXODWLRQVDVDSSOLFDEOHVKDOOEHELQGLQJLQDOOUHVSHFWVRQWKH

'HEWRUVLUUHVSHFWLYHRIWKHILOLQJRIDQ\&KDOOHQJH

              &DUYH2XW

                  D     &DUYH2XW$VXVHGLQWKLV,QWHULP2UGHUWKH³&DUYH2XW´PHDQVWKHVXP

RI L DOOIHHVUHTXLUHGWREHSDLGWRWKH&OHUNRIWKH&RXUWDQGWRWKH2IILFHRIWKH8QLWHG6WDWHV

7UXVWHHXQGHUVHFWLRQ D RIWLWOHRIWKH8QLWHG6WDWHV&RGHSOXVLQWHUHVWDWWKHVWDWXWRU\

UDWH ZLWKRXWUHJDUGWRWKHQRWLFHVHWIRUWKLQ LLL EHORZ  LL DOOUHDVRQDEOHIHHVDQGH[SHQVHVXS

WRLQFXUUHGE\DWUXVWHHXQGHUVHFWLRQ E RIWKH%DQNUXSWF\&RGH ZLWKRXWUHJDUGWR

WKHQRWLFHVHWIRUWKLQ LLL EHORZ  LLL WRWKHH[WHQWDOORZHGDWDQ\WLPHZKHWKHUE\LQWHULPRUGHU

SURFHGXUDORUGHURURWKHUZLVHDOOXQSDLGIHHVDQGH[SHQVHV WKH³$OORZHG3URIHVVLRQDO)HHV´ 



                                                     

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 310
                                                                55 ofof228
                                                                        378



LQFXUUHGRUDFFUXHGE\SHUVRQVRUILUPVUHWDLQHGE\WKH'HEWRUVSXUVXDQWWRVHFWLRQRU

 RI WKH %DQNUXSWF\ &RGH WKH ³'HEWRU 3URIHVVLRQDOV´  DQG DQ\ &RPPLWWHH SXUVXDQW WR

VHFWLRQRURIWKH%DQNUXSWF\&RGH WKH³&RPPLWWHH3URIHVVLRQDOV´DQGWRJHWKHUZLWK

WKH'HEWRU3URIHVVLRQDOVWKH³3URIHVVLRQDO3HUVRQV´ DWDQ\WLPHEHIRUHRURQWKHILUVWEXVLQHVV

GD\IROORZLQJWKHGD\RQZKLFKD&DUYH2XW7ULJJHU1RWLFH DVGHILQHGEHORZ LVJLYHQE\WKH

',3$JHQWWRWKH'HEWRUVZLWKDFRS\WRFRXQVHOWRWKH&RPPLWWHH WKHGD\RQZKLFKD&DUYH2XW

7ULJJHU1RWLFHLVVRJLYHQWKH³7ULJJHU1RWLFH'DWH´ DQG LY $OORZHG3URIHVVLRQDO)HHVRI

3URIHVVLRQDO 3HUVRQV LQ DQ DJJUHJDWH DPRXQW QRW WR H[FHHG  LQFXUUHG DIWHU WKH ILUVW

EXVLQHVV GD\ IROORZLQJWKH 7ULJJHU1RWLFH'DWHWRWKHH[WHQWDOORZHGDWDQ\WLPHZKHWKHU E\

LQWHULPRUGHUSURFHGXUDORUGHURURWKHUZLVH WKHDPRXQWVHWIRUWKLQWKLVFODXVH LY EHLQJWKH

³&DUYH2XW&DS´ 6XFK&DUYH2XW&DSPD\EHLQFXUUHGRQEHKDOIRIWKH'HEWRU3URIHVVLRQDOV

LQDQDPRXQWQRWWRH[FHHGDQGRQEHKDOIRIDQ\&RPPLWWHH3URIHVVLRQDOVLQDQDPRXQW

QRWWRH[FHHG RWKHUWKDQDQ\VXFKIHHVDQGGLVEXUVHPHQWVLQFXUUHGLQFRQQHFWLRQZLWK

WKH LQLWLDWLRQ RU SURVHFXWLRQ RI DQ\ FODLPV FDXVHV RI DFWLRQ DGYHUVDU\ SURFHHGLQJV RU RWKHU

OLWLJDWLRQDJDLQVWWKHDJHQWVRUOHQGHUVXQGHUWKH([LVWLQJ5%/&UHGLW)DFLOLW\WKH([LVWLQJ6HFRQG

/LHQ&UHGLW)DFLOLW\RUWKH',3)DFLOLW\ )RUSXUSRVHVRIWKHIRUHJRLQJ³&DUYH2XW7ULJJHU

1RWLFH´VKDOOPHDQDZULWWHQQRWLFHGHOLYHUHGE\WKH',3$JHQWWRWKH'HEWRUVDQGWKHLUFRXQVHO

WKH([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHVDQGWKHLUFRXQVHOWKH867UXVWHHDQGOHDGFRXQVHOWR

DQ\ &RPPLWWHH ZKLFK QRWLFH PD\ EH GHOLYHUHG IROORZLQJ WKH RFFXUUHQFH DQG GXULQJ WKH

FRQWLQXDWLRQRIDQ(YHQWRI'HIDXOW DVGHILQHGLQWKH',3&UHGLW$JUHHPHQW H[SUHVVO\VWDWLQJ

WKDWWKH&DUYH2XW&DSLVLQYRNHG1RSRUWLRQRIWKH&DUYH2XWDQ\FDVKFROODWHUDORUSURFHHGV

RIWKH',3)DFLOLW\PD\EHXVHGIRURULQFRQQHFWLRQZLWK L SUHYHQWLQJKLQGHULQJRUGHOD\LQJWKH

',3 $JHQW¶V RU RWKHU ',3 6HFXUHG3DUWLHV¶ HQIRUFHPHQW RU UHDOL]DWLRQ XSRQ WKH ',3 &ROODWHUDO



                                                  

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 311
                                                                56 ofof228
                                                                        378



RQFHDQ(YHQWRI'HIDXOWKDVRFFXUUHGDQGLVFRQWLQXLQJ LL XVLQJRUVHHNLQJWRXVH&DVK&ROODWHUDO

RUVHOOLQJRURWKHUZLVHGLVSRVLQJRIWKH',3&ROODWHUDOZLWKRXWWKHFRQVHQWRIWKH5HTXLUHG',3

/HQGHUV DV GHILQHG LQ WKH ',3 &UHGLW $JUHHPHQW  LLL  XVLQJ RU VHHNLQJ WR XVH DQ\ LQVXUDQFH

SURFHHGV UHODWHG WR WKH ',3 &ROODWHUDO ZLWKRXW WKH FRQVHQW RI WKH ',3 $JHQW RU LY  LQFXUULQJ

LQGHEWHGQHVVRWKHUWKDQWKH',3)DFLOLW\RULQDFFRUGDQFHZLWKWKH',3%XGJHWSURYLGHGWKDWWKH

'HEWRUVVKDOOEHSHUPLWWHGWRXVHWKHSURFHHGVRIWKH',3)DFLOLW\RU&DVK&ROODWHUDODVQHFHVVDU\

WRFRQWHVWDQ(YHQWRI'HIDXOWDOOHJHGE\WKH',3$JHQWRUDQ\',3/HQGHUDQGSURYLGHGIXUWKHU

WKDW D &RPPLWWHH PD\ LQFXU XS WR  LQ WKH DJJUHJDWH LQ LQYHVWLJDWLQJ WKH ([LVWLQJ 5%/

&UHGLW)DFLOLW\([LVWLQJ5%//LHQV([LVWLQJ6HFRQG/LHQ&UHGLW)DFLOLW\RU([LVWLQJ6HFRQG/LHQV

WRWKHH[WHQWVXFK&RPPLWWHHEULQJVDQ\&KDOOHQJHEHIRUHWKH&KDOOHQJH3HULRG7HUPLQDWLRQ'DWH

)RUWKHDYRLGDQFHRIGRXEWQRWKLQJFRQWDLQHGKHUHLQVKDOOEHGHHPHGDZDLYHURIWKHDQ\SDUW\¶V

ULJKWWRREMHFWWRDQ\IHHVRIWKH3URIHVVLRQDO3HUVRQV

                  E    3D\PHQWRI$OORZHG3URIHVVLRQDO)HHV3ULRUWR7ULJJHU1RWLFH'DWH$Q\

SD\PHQWRUUHLPEXUVHPHQWPDGHSULRUWRWKHRFFXUUHQFHRIWKH7ULJJHU1RWLFH'DWHLQUHVSHFWRI

DQ\ $OORZHG 3URIHVVLRQDO )HHV VKDOO QRW UHGXFH WKH &DUYH2XW  3ULRU WR WKH RFFXUUHQFH RI WKH

7ULJJHU1RWLFH'DWHWKH'HEWRUVVKDOOEHSHUPLWWHGWRSD\DOORZHGIHHVDQGH[SHQVHVRIWKH'HEWRU

3URIHVVLRQDOVDQGWKH&RPPLWWHH3URIHVVLRQDOVVXEMHFWWRWKLV,QWHULP2UGHUWKH%DQNUXSWF\&RGH

WKH%DQNUXSWF\5XOHVWKH/RFDO5XOHVDQGDQ\LQWHULPFRPSHQVDWLRQSURFHGXUHVRUGHUHQWHUHG

E\WKLV&RXUW

                  F    1R 'LUHFW 2EOLJDWLRQ WR 3D\ 3URIHVVLRQDO )HHV 1R :DLYHU RI 5LJKW WR

2EMHFWWR)HHV1RQHRIWKH',36HFXUHG3DUWLHVWKH([LVWLQJ5%/6HFXUHG3DUWLHVRUWKH([LVWLQJ

6HFRQG/LHQ6HFXUHG3DUWLHVVKDOOEHUHVSRQVLEOHIRUWKHSD\PHQWRUUHLPEXUVHPHQWRIDQ\IHHVRU

GLVEXUVHPHQWVRIDQ\3URIHVVLRQDO3HUVRQLQFXUUHGLQFRQQHFWLRQZLWKWKH&DVHVRUDQ\VXFFHVVRU



                                                   

        Case
         Case19-33395
              19-33395 Document
                        Document255
                                 86 Filed in TXSB on 07/23/19
                                                     06/20/19 Page 312
                                                                   57 ofof228
                                                                           378



FDVHVXQGHUDQ\FKDSWHURIWKH%DQNUXSWF\&RGH1RWKLQJLQWKLV,QWHULP2UGHURURWKHUZLVHVKDOO

EHFRQVWUXHGWRREOLJDWHDQ\',36HFXUHG3DUW\DQ\([LVWLQJ5%/6HFXUHG3DUW\RUDQ\([LVWLQJ

6HFRQG/LHQ6HFXUHG3DUW\LQDQ\ZD\WRSD\FRPSHQVDWLRQWRRUWRUHLPEXUVHH[SHQVHVRIDQ\

3URIHVVLRQDO 3HUVRQ RU WR JXDUDQWHH WKDW WKH 'HEWRUV KDYH VXIILFLHQW IXQGV WR SD\ VXFK

FRPSHQVDWLRQRUUHLPEXUVHPHQW1RWKLQJKHUHLQVKDOOEHFRQVWUXHGDVFRQVHQWWRWKHDOORZDQFH

RIDQ\SURIHVVLRQDOIHHVRUH[SHQVHVRIDQ\RIWKH'HEWRUVWKH&RPPLWWHHDQ\RWKHURIILFLDORU

XQRIILFLDOFRPPLWWHHLQWKHVH&DVHVRUDQ\6XFFHVVRU&DVHVRURIDQ\SHUVRQRUHQWLW\RUVKDOO

DIIHFWWKHULJKWRIDQ\SDUW\WRREMHFWWRWKHDOORZDQFHDQGSD\PHQWRIDQ\VXFKIHHVDQGH[SHQVHV

                  G      )XQGLQJ RI &DUYH2XW D ',3 2EOLJDWLRQ  $Q\ IXQGLQJ RI WKH &DUYH2XW

VKDOOEHDGGHGWRDQGPDGHDSDUWRIWKH',32EOLJDWLRQVVHFXUHGE\WKH',3&ROODWHUDODQGVKDOO

EHRWKHUZLVHHQWLWOHGWRWKHSURWHFWLRQVJUDQWHGXQGHUWKLV,QWHULP2UGHUWKH',3/RDQ'RFXPHQWV

WKH%DQNUXSWF\&RGHDQGDSSOLFDEOHODZ

               :DLYHU RI  F  &ODLPV  6XEMHFW WR WKH HQWU\ RI WKH )LQDO 2UGHU DV D IXUWKHU

FRQGLWLRQ RI L WKH ',3 )DFLOLW\ DQG DQ\ REOLJDWLRQ RI WKH ',3 6HFXUHG 3DUWLHV WR PDNH FUHGLW

H[WHQVLRQVSXUVXDQWWRWKH',3/RDQ'RFXPHQWV DQGWKHFRQVHQWRIWKH',36HFXUHG3DUWLHVDQG

WKH([LVWLQJ6HFXUHG3DUWLHVWRWKHSD\PHQWRIWKH&DUYH2XWWRWKHH[WHQWSURYLGHGKHUHLQ DQG

    LL WKH'HEWRUV¶XVHRI&DVK&ROODWHUDOSXUVXDQWWRWKLV,QWHULP2UGHUDQGD)LQDO2UGHU D QR

FRVWVRUH[SHQVHVRIDGPLQLVWUDWLRQRIWKH&DVHVRUDQ\6XFFHVVRU&DVHVVKDOOEHFKDUJHGDJDLQVW

RUUHFRYHUHGIURPRUDJDLQVWDQ\RUDOORIWKH',36HFXUHG3DUWLHVDQGRUWKH([LVWLQJ6HFXUHG

3DUWLHVWKH([LVWLQJ&ROODWHUDOWKH',3&ROODWHUDODQGWKH&DVK&ROODWHUDOLQHDFKFDVHSXUVXDQW

WRVHFWLRQ F RIWKH%DQNUXSWF\&RGHRURWKHUZLVHZLWKRXWWKHSULRUZULWWHQFRQVHQWRIWKH

',3$JHQWWKH([LVWLQJ5%/$JHQWDQGWKH([LVWLQJ5HTXLUHG6HFRQG/LHQ/HQGHUV E QRVXFK

FRQVHQWVKDOOEHLPSOLHGIURPDQ\RWKHUDFWLRQLQDFWLRQRUDFTXLHVFHQFHRIDQ\RUDOORIWKH',3



                                                      

      Case
       Case19-33395
            19-33395 Document
                      Document255
                               86 Filed in TXSB on 07/23/19
                                                   06/20/19 Page 313
                                                                 58 ofof228
                                                                         378



6HFXUHG3DUWLHVDQGWKH([LVWLQJ6HFXUHG3DUWLHVDQG F WKHH[HUFLVHSULRUWRWKHHQWU\RIWKH)LQDO

2UGHURIDQ\ULJKWVXQGHUVHFWLRQ F RIWKH%DQNUXSWF\&RGHRURWKHUZLVHWRFKDUJHDQ\FRVWV

RUH[SHQVHRIDGPLQLVWUDWLRQRIWKH&DVHVRUDQ\6XFFHVVRU&DVHVIURPRUDJDLQVWWKH([LVWLQJ

5%/6HFXUHG3DUWLHVRUWKHLU([LVWLQJ5%//LHQVRQRURWKHULQWHUHVWVLQDQ\RUDOORIWKH',3

&ROODWHUDO WKH ([LVWLQJ 5%/ &ROODWHUDO DQG WKH &DVK &ROODWHUDO RU WKH ([LVWLQJ 6HFRQG /LHQ

6HFXUHG 3DUWLHV RU WKHLU ([LVWLQJ 6HFRQG /LHQV RQ RU RWKHU LQWHUHVWV LQ DQ\ RU DOO RI WKH ',3

&ROODWHUDOWKH([LVWLQJ6HFRQG/LHQ&ROODWHUDODQGWKH&DVK&ROODWHUDOVKDOOQRWLPSDLUDQGVKDOO

EHVXEMHFWWRDQGMXQLRUWRWKH',3/LHQVRQDQGWKH',36HFXUHG3DUWLHV¶RWKHULQWHUHVWVLQWKH

',3 &ROODWHUDO WKH ([LVWLQJ &ROODWHUDO DQG WKH &DVK &ROODWHUDO DQG WKH RWKHU ',3 3URWHFWLRQV

DFFRUGHGWKH',36HFXUHG3DUWLHV

              $IWHU$FTXLUHG3URSHUW\([FHSWDVRWKHUZLVHH[SUHVVO\SURYLGHGLQWKLV,QWHULP

2UGHUSXUVXDQWWRVHFWLRQ D RIWKH%DQNUXSWF\&RGHDOOSURSHUW\DFTXLUHGE\WKH'HEWRUVRQ

RU DIWHU WKH 3HWLWLRQ 'DWH LV QRW DQG VKDOO QRW EH VXEMHFW WR DQ\ /LHQ RI DQ\ SHUVRQ RU HQWLW\

UHVXOWLQJIURPDQ\VHFXULW\DJUHHPHQWHQWHUHGLQWRE\WKH'HEWRUVSULRUWRWKH3HWLWLRQ'DWHH[FHSW

WRWKHH[WHQWWKDWVXFKSURSHUW\FRQVWLWXWHVSURFHHGVRISURSHUW\RIWKH'HEWRUVWKDWLVVXEMHFWWRD

YDOLGHQIRUFHDEOHSHUIHFWHGDQGXQDYRLGDEOH/LHQDVRIWKH3HWLWLRQ'DWH RUDYDOLGHQIRUFHDEOH

DQGXQDYRLGDEOH/LHQWKDWLVSHUIHFWHGVXEVHTXHQWWRWKH3HWLWLRQ'DWHVROHO\WRWKHH[WHQWSHUPLWWHG

E\VHFWLRQ E RIWKH%DQNUXSWF\&RGH WKDWLVQRWVXEMHFWWRVXERUGLQDWLRQRUDYRLGDQFHXQGHU

WKH%DQNUXSWF\&RGHRURWKHUSURYLVLRQVRUSULQFLSOHVRIDSSOLFDEOHODZ,IWKH'HEWRUVHQJDJHLQ

DQ\ ³ODQG VZDS´ WUDQVDFWLRQV WKH ',3 /LHQV ([LVWLQJ 5%/ /LHQV ([LVWLQJ 5%/ $GHTXDWH

3URWHFWLRQ/LHQV([LVWLQJ6HFRQG/LHQVDQG6HFRQG/LHQ$GHTXDWH3URWHFWLRQ/LHQVVKDOODWWDFK

WRDVVHWVDFTXLUHGLQVXFK³ODQGVZDS´WUDQVDFWLRQVDVSURFHHGVRISURSHUW\VXEMHFWWRVXFK/LHQV

             3URWHFWLRQRI',36HFXUHG3DUWLHV¶DQG([LVWLQJ5%/6HFXUHG3DUWLHV¶5LJKWV



                                                       

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 314
                                                                59 ofof228
                                                                        378



8QOHVVWKHUHTXLVLWH',36HFXUHG3DUWLHVXQGHUWKH',3/RDQ'RFXPHQWVDQGWKH6HFXUHG6ZDS

$JUHHPHQWV DQG WKH UHTXLVLWH ([LVWLQJ 5%/ 6HFXUHG 3DUWLHV XQGHU WKH ([LVWLQJ 5%/ /RDQ

'RFXPHQWV VKDOO KDYH SURYLGHG WKHLUSULRUZULWWHQFRQVHQWRUDOO',32EOLJDWLRQVDQG([LVWLQJ

5%/2EOLJDWLRQVKDYHEHHQ3DLGLQ)XOOWKHUHVKDOOQRWEHHQWHUHGLQDQ\RIWKHVH&DVHVRUDQ\

6XFFHVVRU &DVHV DQ\ RUGHU LQFOXGLQJ DQ\ RUGHU FRQILUPLQJ DQ\ SODQ RI UHRUJDQL]DWLRQ RU

OLTXLGDWLRQ WKDWDXWKRUL]HVDQ\RIWKHIROORZLQJ L WKHREWDLQLQJRI FUHGLWRUWKHLQFXUULQJRI

LQGHEWHGQHVVWKDWLVVHFXUHGE\DVHFXULW\PRUWJDJHRUFROODWHUDOLQWHUHVWRURWKHU/LHQRQDOORU

DQ\ SRUWLRQ RI WKH ',3 &ROODWHUDO RU ([LVWLQJ 5%/ &ROODWHUDO DQGRU WKDW LV HQWLWOHG WR

DGPLQLVWUDWLYHSULRULW\VWDWXVRWKHUWKDQ WKH &DUYH2XWLQ HDFKFDVHWKDWLVVXSHULRUWRRUpari

passuZLWKWKH',3/LHQVWKH',36XSHUSULRULW\&ODLPVWKH([LVWLQJ5%//LHQVWKH([LVWLQJ

3ULRU/LHQVWKH([LVWLQJ5%/$GHTXDWH3URWHFWLRQ/LHQVWKH([LVWLQJ5%/$GHTXDWH3URWHFWLRQ

6XSHUSULRULW\ &ODLPV DQGRU WKH RWKHU ',3 3URWHFWLRQV LL WKH XVH RI &DVK &ROODWHUDO IRU DQ\

SXUSRVH RWKHU WKDQ WR 3D\ LQ )XOO WKH',32EOLJDWLRQVDQGWKH([LVWLQJ5%/ 2EOLJDWLRQVRU DV

RWKHUZLVHSHUPLWWHGLQWKH',3/RDQ'RFXPHQWVDQGWKLV,QWHULP2UGHU LLL WKHUHWXUQRIJRRGV

SXUVXDQWWRVHFWLRQ K RIWKH%DQNUXSWF\&RGH RURWKHUUHWXUQRIJRRGVRQDFFRXQWRIDQ\

SUHSHWLWLRQLQGHEWHGQHVV WRDQ\FUHGLWRURIDQ\'HEWRURU LY DQ\PDWHULDOPRGLILFDWLRQRIDQ\

RIWKH',36HFXUHG3DUWLHV¶RUWKH([LVWLQJ5%/6HFXUHG3DUWLHV¶ULJKWVXQGHUWKLV,QWHULP2UGHU

WKH ',3 /RDQ 'RFXPHQWV RU WKH ([LVWLQJ 5%/ /RDQ 'RFXPHQWV ZLWK UHVSHFW WR DQ\ ',3

2EOLJDWLRQV

            3URFHHGV RI 6XEVHTXHQW )LQDQFLQJ  :LWKRXW OLPLWLQJ WKH SURYLVLRQV DQG

SURWHFWLRQVRIWKH&DUYH2XWDQGSDUDJUDSKDERYHLIDWDQ\WLPHSULRUWRWKH3D\PHQWLQ)XOO

RI DOO WKH ',3 2EOLJDWLRQV LQFOXGLQJVXEVHTXHQWWRWKHFRQILUPDWLRQ RI DQ\ FKDSWHU SODQRU

SODQV ZLWK UHVSHFW WR DQ\ RI WKH 'HEWRUV  WKH'HEWRUV¶HVWDWHV DQ\ WUXVWHH DQ\ H[DPLQHU ZLWK



                                                   

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 315
                                                                60 ofof228
                                                                        378



HQODUJHGSRZHUVRUDQ\UHVSRQVLEOHRIILFHU VXEVHTXHQWO\ DSSRLQWHG VKDOOREWDLQFUHGLWRULQFXU

GHEWSXUVXDQWWRVHFWLRQ E  F  G RUDQ\RWKHUSURYLVLRQRIWKH%DQNUXSWF\&RGHLQ

YLRODWLRQRIWKLV,QWHULP2UGHURUWKH',3/RDQ'RFXPHQWVWKHQDOORIWKHFDVKSURFHHGVGHULYHG

IURPVXFKFUHGLWRUGHEWDQGDOO&DVK&ROODWHUDOVKDOOLPPHGLDWHO\EHWXUQHGRYHUWRWKH',3$JHQW

IRUDSSOLFDWLRQWRWKH',32EOLJDWLRQVXQWLO3DLGLQ)XOO

            &DVK&ROOHFWLRQ)URPDQGDIWHUWKHGDWHRIWKHHQWU\RIWKLV,QWHULP2UGHUDOO

FROOHFWLRQVDQGSURFHHGVRIDQ\',3&ROODWHUDORU([LVWLQJ5%/&ROODWHUDORUVHUYLFHVSURYLGHGE\

DQ\'HEWRUDQGDOO&DVK&ROODWHUDOWKDWVKDOODWDQ\WLPHFRPHLQWRWKHSRVVHVVLRQFXVWRG\RU

FRQWURORIDQ\'HEWRURUWRZKLFKDQ\'HEWRULVQRZRUVKDOOEHFRPHHQWLWOHGDWDQ\WLPHVKDOOEH

SURPSWO\GHSRVLWHGLQWKHVDPHORFNER[DQGRUGHSRVLWDFFRXQWVLQWRZKLFKWKHFROOHFWLRQVDQG

SURFHHGV RIWKH ([LVWLQJ 5%/ &ROODWHUDO WKH ³([LVWLQJ &ROODWHUDO $FFRXQWV´  ZHUH GHSRVLWHG

XQGHU WKH ([LVWLQJ 5%/ /RDQ 'RFXPHQWV RU LQ VXFK RWKHU DFFRXQWV RI WKH 'HEWRUV DV DUH

GHVLJQDWHGE\WKH',3$JHQWIURPWLPHWRWLPH  FROOHFWLYHO\WKH³&DVK&ROOHFWLRQ$FFRXQWV´ 

ZKLFKDFFRXQWVVKDOOEHVXEMHFWWRWKHVROHGRPLQLRQDQGFRQWURORIWKH',3$JHQWDQGWKH([LVWLQJ

5%/$JHQW DQGWKHIXQGVLQVXFKDFFRXQWVPD\EHXVHGE\WKH'HEWRUVWRWKHH[WHQWSURYLGHGLQ

WKLV ,QWHULP 2UGHU DQG WKH ',3 /RDQ 'RFXPHQWV   8SRQ WKH GLUHFWLRQ RI WKH ',3 $JHQW RU

IROORZLQJ3D\PHQWLQ)XOORIWKH',32EOLJDWLRQVWKH([LVWLQJ5%/$JHQWDWDQ\WLPHDIWHUWKH

RFFXUUHQFHRID7HUPLQDWLRQ(YHQWDQGVXEMHFWLQDOOLQVWDQFHVWRWKHSURYLVLRQVRISDUDJUDSK

DQGSDUDJUDSKDOOSURFHHGVLQWKH&DVK&ROOHFWLRQ$FFRXQWVVKDOOEHUHPLWWHGWRWKH',3$JHQW

IRUDSSOLFDWLRQWRWKH',32EOLJDWLRQVXQWLO3D\PHQWLQ)XOODQGWKHQWRWKH([LVWLQJ5%/$JHQW

IRU DSSOLFDWLRQ WR WKH ([LVWLQJ 5%/ $GHTXDWH 3URWHFWLRQ &ODLPVXQWLO 3D\PHQW LQ )XOO RI VXFK

FODLPV7KH'HEWRUVDUHDXWKRUL]HGWRLQFXUREOLJDWLRQVDQGOLDELOLWLHVIRUWUHDVXU\GHSRVLWDU\RU

FDVK PDQDJHPHQW VHUYLFHV LQFOXGLQJ RYHUQLJKW RYHUGUDIW VHUYLFHV FRQWUROOHG GLVEXUVHPHQW



                                                  

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 316
                                                                61 ofof228
                                                                        378



DXWRPDWHGFOHDULQJKRXVHWUDQVDFWLRQVUHWXUQLWHPVRYHUGUDIWVDQGLQWHUVWDWHGHSRVLWRU\QHWZRUN

VHUYLFHVSURYLGHGRQDSRVWSHWLWLRQEDVLVE\DQ\ILQDQFLDOLQVWLWXWLRQDWZKLFKDQ\&DVK&ROOHFWLRQ

$FFRXQWLVPDLQWDLQHGSURYLGHGKRZHYHUWKDWH[FHSWWRWKHH[WHQWRWKHUZLVHUHTXLUHGE\WKLV

&RXUWQRWKLQJKHUHLQVKDOOUHTXLUHDQ\',36HFXUHG3DUW\RU([LVWLQJ5%/6HFXUHG3DUW\WRLQFXU

DQ\RYHUGUDIWVRUSURYLGHDQ\VXFKVHUYLFHVRUIXQFWLRQVWRWKH'HEWRUV

            'LVSRVLWLRQRI',3&ROODWHUDO&UHGLW%LG

                 D      8QOHVVWKH',32EOLJDWLRQVDQGWKH([LVWLQJ5%/2EOLJDWLRQVDUH3DLGLQ

)XOOXSRQWKHFORVLQJRIDVDOHRURWKHUGLVSRVLWLRQRIWKH',3&ROODWHUDORU([LVWLQJ5%/&ROODWHUDO

WKH'HEWRUVVKDOOQRWVHOOWUDQVIHUOHDVHHQFXPEHURURWKHUZLVHGLVSRVHRIDQ\SRUWLRQRIWKH',3

&ROODWHUDORUDQ\([LVWLQJ5%/&ROODWHUDO RUHQWHULQWRDQ\ELQGLQJDJUHHPHQWWRGRVR  RWKHU

WKDQWKHVDOHRIFUXGHRLOQDWXUDOJDVRURWKHUK\GURFDUERQVLQWKHRUGLQDU\FRXUVHRIEXVLQHVV

ZLWKUHVSHFWWRUHFXUULQJUHYHQXHV ZLWKRXWWKHSULRUZULWWHQFRQVHQWRIWKH',3$JHQWDQGVROHO\

ZLWKUHVSHFWWRWKH([LVWLQJ5%/&ROODWHUDOWKH([LVWLQJ5%/$JHQW DQGQRVXFKFRQVHQWVKDOO

EHLPSOLHGIURPDQ\RWKHUDFWLRQLQDFWLRQRUDFTXLHVFHQFHE\DQ\',36HFXUHG3DUW\RU([LVWLQJ

5%/6HFXUHG3DUW\RUDQ\RUGHURIWKLV&RXUW H[FHSWDVSHUPLWWHGLQWKH',3/RDQ'RFXPHQWV

DQGRUWKH([LVWLQJ5%//RDQ'RFXPHQWVDVDSSOLFDEOHDQGWKLV,QWHULP2UGHU([FHSWWRWKH

H[WHQW RWKHUZLVH H[SUHVVO\ SURYLGHG LQ WKH ',3 /RDQ 'RFXPHQWV DOO SURFHHGV IURP WKH VDOH

WUDQVIHU OHDVH HQFXPEUDQFH RU RWKHU GLVSRVLWLRQ RI DQ\ ',3 &ROODWHUDO RWKHU WKDQ WKH VDOH RI

FUXGHRLOQDWXUDOJDVRURWKHUK\GURFDUERQVLQWKHRUGLQDU\FRXUVHRIEXVLQHVV VKDOOEHUHPLWWHG

WRWKH',3$JHQWIRUDSSOLFDWLRQWRWKH',32EOLJDWLRQVXQWLOVXFK',32EOLJDWLRQVDUH3DLGLQ)XOO

LQDFFRUGDQFHZLWKWKHWHUPVRIWKLV,QWHULP2UGHUDQGWKH',3/RDQ'RFXPHQWVDQGWKHQWRWKH

([LVWLQJ 5%/ $JHQW IRU DSSOLFDWLRQ WR WKH ([LVWLQJ 5%/ $GHTXDWH 3URWHFWLRQ &ODLPV XQWLO

3D\PHQWLQ)XOORIVXFKFODLPV,QDGGLWLRQWKH'HEWRUVDUHDXWKRUL]HGDQGGLUHFWHGWRHQWHULQWR



                                                    

        Case
         Case19-33395
              19-33395 Document
                        Document255
                                 86 Filed in TXSB on 07/23/19
                                                     06/20/19 Page 317
                                                                   62 ofof228
                                                                           378



VXFKEORFNHGDFFRXQWDJUHHPHQWV ZLWKFDVKGRPLQLRQLIWKH',3$JHQWVRHOHFWV ZLWKWKH',3

$JHQWDQGVXFKILQDQFLDOLQVWLWXWLRQVDVWKH',3$JHQWPD\UHTXLUHDQGLILWVRHOHFWVWKH',3

$JHQWVKDOOEHHQWLWOHGWRHQMR\WKHEHQHILWRIDOOFRQWURODJUHHPHQWVWRZKLFKWKH([LVWLQJ5%/

$JHQWLVDSDUW\ZLWKRXWWKHQHHGWRHQWHULQWRQHZEORFNHGDFFRXQWDJUHHPHQWV

                    E     6XEMHFWWRDQ\6XFFHVVIXO&KDOOHQJHDQGWKH,QWHUFUHGLWRU$JUHHPHQW L VR

ORQJDVWKH',32EOLJDWLRQVKDYHEHHQRUZLOOEHUHSDLGLQIXOOLQFDVKWKH([LVWLQJ5%/$JHQW

    RURQHRUPRUHRILWVGHVLJQHHVDIILOLDWHVRUDVVLJQHHV VKDOOKDYHWKHULJKWWRFUHGLWELGXSWRWKH

IXOODPRXQWRIDQ\([LVWLQJ5%/2EOLJDWLRQVLQDQ\VDOHRIWKH([LVWLQJ5%/&ROODWHUDO RUDQ\

',3 &ROODWHUDO VXEMHFW WR DQ\ ([LVWLQJ 5%/ $GHTXDWH 3URWHFWLRQ /LHQV  XQGHU RU SXUVXDQW WR

    $ VHFWLRQ RI WKH %DQNUXSWF\ &RGH % DQ\ SODQ RI UHRUJDQL]DWLRQ RU SODQ RI OLTXLGDWLRQ

XQGHUVHFWLRQRIWKH%DQNUXSWF\&RGHWRWKHH[WHQWDQ\VDOHFRQWHPSODWHGWKHUHXQGHUGRHV

QRWUHVXOWLQ3D\PHQWLQ)XOORIDOORIWKH',32EOLJDWLRQVRQWKHHIIHFWLYHGDWHRIVXFKSODQRU

    & VHFWLRQRIWKH%DQNUXSWF\&RGHDQG LL VRORQJDVWKH',32EOLJDWLRQVDQGWKH([LVWLQJ

5%/2EOLJDWLRQVKDYHEHHQRUZLOOEHUHSDLGLQIXOOLQFDVKWKH([LVWLQJ6HFRQG/LHQ$JHQW RU

RQHRUPRUHRILWVGHVLJQHHVDIILOLDWHVRUDVVLJQHHV  VROHO\DWWKHGLUHFWLRQRIWKH([LVWLQJ6HFRQG

/LHQ/HQGHUVLQDFFRUGDQFHZLWKWKH([LVWLQJ6HFRQG/LHQ&UHGLW$JUHHPHQW VKDOOKDYHWKHULJKW

WR FUHGLW ELG XS WR WKH IXOO DPRXQW RI DQ\ ([LVWLQJ 6HFRQG/LHQ 2EOLJDWLRQV LQDQ\ VDOH RI WKH

([LVWLQJ 6HFRQG /LHQ &ROODWHUDO RU DQ\ ',3 &ROODWHUDO VXEMHFW WR DQ\ 6HFRQG /LHQ $GHTXDWH

3URWHFWLRQ/LHQV XQGHURUSXUVXDQWWR $ VHFWLRQRIWKH%DQNUXSWF\&RGH % DQ\SODQRI

UHRUJDQL]DWLRQRUSODQRIOLTXLGDWLRQXQGHUVHFWLRQRIWKH%DQNUXSWF\&RGHWRWKHH[WHQWDQ\

VDOHFRQWHPSODWHGWKHUHXQGHUGRHVQRWUHVXOWLQ3D\PHQWLQ)XOORIDOORIWKH',32EOLJDWLRQVRQ

WKHHIIHFWLYHGDWHRIVXFKSODQRU LLL VHFWLRQRIWKH%DQNUXSWF\&RGHSURYLGHGKRZHYHU

WKDWDQ\FUHGLWELGE\WKH([LVWLQJ6HFRQG/LHQ$JHQWRURQHRUPRUHRILWVGHVLJQHHVDIILOLDWHV



                                                    

        Case
         Case19-33395
              19-33395 Document
                        Document255
                                 86 Filed in TXSB on 07/23/19
                                                     06/20/19 Page 318
                                                                   63 ofof228
                                                                           378



RUDVVLJQHHV RQEHKDOIRIWKH([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHV VKDOOLQFOXGHDVXIILFLHQWFDVK

SXUFKDVHSULFHWR3D\LQ)XOOWKH',32EOLJDWLRQVDQGWKH([LVWLQJ5%/2EOLJDWLRQVRQWKHFORVLQJ

GDWHRIDQ\VXFKVDOHRURWKHUZLVHVDWLVI\WKHUHTXLUHPHQWVRIWKH,QWHUFUHGLWRU$JUHHPHQW7KH

'HEWRUVRQEHKDOIRIWKHPVHOYHVDQGWKHLUHVWDWHVVWLSXODWHDQGDJUHHWKDW L DQ\VDOHRIDOORUSDUW

RI WKH ([LVWLQJ 5%/ &ROODWHUDO RU DQ\ ',3 &ROODWHUDO VXEMHFW WR DQ\ ([LVWLQJ 5%/ $GHTXDWH

3URWHFWLRQ/LHQV WKDWGRHVQRWLQFOXGHWKHULJKWWRFUHGLWELGXSWRWKHIXOODPRXQWRIWKH([LVWLQJ

5%/2EOLJDWLRQVZRXOGPHDQWKDWWKH([LVWLQJ5%/$JHQWDQGWKHRWKHU([LVWLQJ5%/6HFXUHG

3DUWLHVZLOOQRWUHFHLYHWKHLQGXELWDEOHHTXLYDOHQWRIWKHLUFODLPVDQGLQWHUHVWVDQG LL DQ\VDOHRI

DOORUSDUWRIWKH([LVWLQJ6HFRQG/LHQ&ROODWHUDO RUDQ\',3&ROODWHUDOVXEMHFWWRWKH6HFRQG/LHQ

$GHTXDWH3URWHFWLRQ/LHQV WKDWGRHVQRWLQFOXGHWKHULJKWWRFUHGLWELGXSWRWKHIXOODPRXQWRIWKH

([LVWLQJ6HFRQG/LHQ2EOLJDWLRQVVXEMHFWWRWKH,QWHUFUHGLWRU$JUHHPHQWZRXOGPHDQWKDWWKH

([LVWLQJ6HFRQG/LHQ$JHQWDQGWKHRWKHU([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHVZLOOQRWUHFHLYH

WKH LQGXELWDEOH HTXLYDOHQW RI WKHLU FODLPVDQGLQWHUHVWV7KH',3$JHQW RURQHRUPRUHRILWV

GHVLJQHHVDIILOLDWHVRUDVVLJQHHV VKDOOKDYHWKHXQTXDOLILHGULJKWWRFUHGLWELGDQ\RUDOORIWKH

',3 2EOLJDWLRQV XQGHU RU SXUVXDQW WR L VHFWLRQ RI WKH %DQNUXSWF\ &RGH LL DQ\ SODQ RI

UHRUJDQL]DWLRQ RU SODQ RI OLTXLGDWLRQ XQGHU VHFWLRQ RI WKH %DQNUXSWF\ &RGH RU

    LLL VHFWLRQ RI WKH %DQNUXSWF\ &RGH  ,I WKH ',3 $JHQW WKH ([LVWLQJ 5%/ $JHQW RU WKH

([LVWLQJ6HFRQG/LHQ$JHQWRUWKHLUUHVSHFWLYHGHVLJQHHVDIILOLDWHVRUDVVLJQHHVPDNHDFUHGLWELG

LQFRQQHFWLRQZLWKDQ\DXFWLRQRURWKHUVDOHSURFHVVUHODWLQJWRWKHVDOHRURWKHUGLVSRVLWLRQRIDQ\

',3&ROODWHUDO([LVWLQJ5%/&ROODWHUDORU([LVWLQJ6HFRQG/LHQ&ROODWHUDOWKHQIRUSXUSRVHVRI

VXFKDXFWLRQRUVDOHSURFHVVRUDQ\DSSOLFDEOHRUGHURIWKLV&RXUWWKH',3$JHQWWKH([LVWLQJ5%/

$JHQW DQGRU WKH ([LVWLQJ 6HFRQG/LHQ $JHQWVKDOO EHDXWRPDWLFDOO\ GHHPHG WR EH D TXDOLILHG




                                                     

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 319
                                                                64 ofof228
                                                                        378



ELGGHUDQGLWVELGVKDOOEHDXWRPDWLFDOO\GHHPHGWRFRQVWLWXWHDTXDOLILHGELGUHJDUGOHVVRIZKHWKHU

WKHTXDOLILHGELGGHURUTXDOLILHGELGUHTXLUHPHQWVDUHVDWLVILHG

           7HUPLQDWLRQ(YHQWV7KHIROORZLQJVKDOOFRQVWLWXWHDWHUPLQDWLRQHYHQWXQGHUWKLV

,QWHULP 2UGHU WKH ',3 /RDQ 'RFXPHQWV DQG WKH 6HFXUHG 6ZDS $JUHHPHQWV XQOHVV ZDLYHG LQ

ZULWLQJE\HDFKRIWKH',3$JHQWDQGWKH([LVWLQJ5%/$JHQWRUWKHUHVSHFWLYH6HFXUHG6ZDS

3DUW\ HDFKD³7HUPLQDWLRQ(YHQW´ 

                D     7KHRFFXUUHQFHRIDQ³(YHQWRI'HIDXOW´XQGHUWKH',3&UHGLW$JUHHPHQW

DVVHWIRUWKWKHUHLQ D³',3'HIDXOW7HUPLQDWLRQ(YHQW´ LQFOXGLQJIRUDYRLGDQFHRIGRXEWWKH

IDLOXUHWRREWDLQHQWU\RIWKH)LQDO2UGHULQIRUPDQGVXEVWDQFHDFFHSWDEOHWRWKH',36HFXUHG

3DUWLHVDQGWKH([LVWLQJ5%/$JHQWRQRUEHIRUHWKHGDWHWKDWLVWKLUW\ILYH  GD\VIROORZLQJ

HQWU\RIWKH,QWHULP2UGHU

                E     $Q\RWKHUEUHDFKGHIDXOWRURWKHUYLRODWLRQE\DQ\RIWKH'HEWRUVRIWKH

WHUPVDQGSURYLVLRQVRIWKLV,QWHULP2UGHU

                F     7KH'HEWRUV¶IDLOXUHWR L HQWHULQWRDUHVWUXFWXULQJVXSSRUWDJUHHPHQW WKH

³56$´ LQIRUPDQGVXEVWDQFHDFFHSWDEOHWRWKH',3/HQGHUVDQGWKH([LVWLQJ5%//HQGHUVE\

WKHGDWHWKDWLVQRODWHUWKDQGD\VDIWHUWKH3HWLWLRQ'DWHDQG LL LIUHTXLUHGDVDWHUPRIVXFK

56$DQGQRWZDLYHG [ ILOHDPRWLRQVHHNLQJDSSURYDOWRHQWHULQWRWKH56$E\WKHGDWHWKDWLV

QRODWHUWKDQGD\VDIWHUWKH3HWLWLRQ'DWHDQG \ REWDLQDQRUGHUIURPWKH%DQNUXSWF\&RXUW

DXWKRUL]LQJWKHHQWU\LQWRWKH56$E\WKHGDWHWKDWLVQRODWHUWKDQGD\VDIWHUWKH3HWLWLRQ'DWH

                G     7KH'HEWRUV¶IDLOXUHWRILOHDFKDSWHUSODQ WKH³3ODQ´ DQGDGLVFORVXUH

VWDWHPHQWIRUWKH3ODQ WKH³'LVFORVXUH6WDWHPHQW´ WKDWSURYLGHVIRU3D\PHQWLQ)XOORIWKH',3

2EOLJDWLRQVDQGWKH([LVWLQJ5%/2EOLJDWLRQVLQDFFRUGDQFHZLWKWKH56$RULVRWKHUZLVHLQ

IRUP DQG VXEVWDQFH UHDVRQDEO\ DFFHSWDEOH WR WKH 5HTXLUHG ',3 /HQGHUV RU DIWHU WKH ',3



                                                

        Case
         Case19-33395
              19-33395 Document
                        Document255
                                 86 Filed in TXSB on 07/23/19
                                                     06/20/19 Page 320
                                                                   65 ofof228
                                                                           378



2EOLJDWLRQV KDYH EHHQ 3DLG LQ )XOO WKH ³0DMRULW\ /HQGHUV´ XQGHU WKH ([LVWLQJ 5%/ &UHGLW

$JUHHPHQWLQHDFKFDVHE\WKHGDWHWKDWLVQRODWHUWKDQGD\VDIWHUWKH3HWLWLRQ'DWH

                   H     7KH'LVFORVXUH6WDWHPHQWQRWEHLQJDSSURYHGE\WKH%DQNUXSWF\&RXUWE\

WKHGDWHWKDWLVQRODWHUWKDQGD\VDIWHUWKH3HWLWLRQ'DWH

                   I     7KH%DQNUXSWF\&RXUWQRWHQWHULQJDQRUGHUFRQILUPLQJWKH3ODQE\WKHGDWH

WKDWLVQRODWHUWKDQGD\VDIWHUWKH3HWLWLRQ'DWHSURYLGHGWKDWWKH',3$JHQWZLWKWKHFRQVHQW

RIWKHUHTXLVLWH',3/HQGHUVRUDIWHU3D\PHQWLQ)XOORIWKH',32EOLJDWLRQVWKH([LVWLQJ5%/

$JHQW ZLWK WKH FRQVHQW RI WKH UHTXLVLWH ([LVWLQJ 5%/ /HQGHUV XQGHU WKH ([LVWLQJ 5%/ &UHGLW

$JUHHPHQWPD\H[WHQGWKHWLPHE\ZKLFKWKH'HEWRUVPD\VDWLVI\WKHPLOHVWRQHVGHVFULEHGLQ

SURYLVLRQV F  I  WRJHWKHUWKH³&KDSWHU0LOHVWRQHV´ ZLWKRXWIXUWKHURUGHURIWKLV&RXUW

              5LJKWVDQG5HPHGLHVXSRQ7HUPLQDWLRQ(YHQW

                   D     6XEMHFW WR WKH SURYLVLRQV RI WKLV SDUDJUDSK  LPPHGLDWHO\ XSRQ WKH

RFFXUUHQFHDQGFRQWLQXDWLRQRID7HUPLQDWLRQ(YHQWWKH',3$JHQWPD\H[HUFLVHDOOULJKWVDQG

UHPHGLHVXQGHUWKLV,QWHULP2UGHUWKH',3/RDQ'RFXPHQWVDQGRUDSSOLFDEOHQRQEDQNUXSWF\

ODZ LQFOXGLQJWKHULJKWWR $ GHFODUHDOO',32EOLJDWLRQVWREHLPPHGLDWHO\GXHDQGSD\DEOH

    % GHFODUHWKHWHUPLQDWLRQUHGXFWLRQRUUHVWULFWLRQRIDQ\IXUWKHUFRPPLWPHQWWRH[WHQGFUHGLWWR

WKH'HEWRUVWRWKHH[WHQWDQ\VXFKFRPPLWPHQWUHPDLQVDQGRU & WHUPLQDWHWKH',3)DFLOLW\DQG

DQ\RWKHU',3/RDQ'RFXPHQWVDVWRDQ\IXWXUHOLDELOLW\RUREOLJDWLRQRIWKH',3$JHQWDQGWKH

RWKHU ',3 6HFXUHG 3DUWLHV EXW ZLWKRXW DIIHFWLQJ DQ\ RI WKH ',3 2EOLJDWLRQV RU WKH ',3 /LHQV

VHFXULQJWKH',32EOLJDWLRQV

                   E     6XEMHFW WR WKH SURYLVLRQV RI WKLV SDUDJUDSK  LPPHGLDWHO\ XSRQ WKH

RFFXUUHQFHDQGFRQWLQXDWLRQRID7HUPLQDWLRQ(YHQWWKH',3$JHQWRUWKH([LVWLQJ5%/$JHQW

PD\GHFODUHDWHUPLQDWLRQUHGXFWLRQRUUHVWULFWLRQRQWKHDELOLW\RIWKH'HEWRUVWRXVHDQ\&DVK



                                                   

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 321
                                                                66 ofof228
                                                                        378



&ROODWHUDO DQ\VXFKGHFODUDWLRQXQGHUDQ\RIFODXVHV D RU E VKDOOEHPDGHWRWKHUHVSHFWLYH

OHDG FRXQVHO WR WKH 'HEWRUV FRXQVHO WR DQ\ &RPPLWWHH FRXQVHO WR WKH ([LVWLQJ 6HFRQG /LHQ

6HFXUHG3DUWLHVDQGWKH8QLWHG6WDWHV7UXVWHHDQGVKDOOEHUHIHUUHGWRKHUHLQDVD³7HUPLQDWLRQ

'HFODUDWLRQ´DQGWKHGDWHWKDWLVWKHHDUOLHVWWRRFFXURIDQ\VXFK7HUPLQDWLRQ'HFODUDWLRQEHLQJ

KHUHLQ UHIHUUHG WR DV WKH ³7HUPLQDWLRQ´   $Q\ 7HUPLQDWLRQ 'HFODUDWLRQ PXVW EH ILOHG RQ WKH

GRFNHWZLWKLQKRXUVRILWVGHOLYHU\

                 F     8SRQWKHPDNLQJRID7HUPLQDWLRQ'HFODUDWLRQWKH'HEWRUVDQGDOOSDUWLHV

LQ LQWHUHVW VKDOOKDYHILYH  %XVLQHVV'D\VWRVHHNDQHPHUJHQF\ KHDULQJ WKH³7HUPLQDWLRQ

+HDULQJ 3HULRG´  EHIRUH WKLV &RXUW IRU WKH VROH SXUSRVH RI FRQWHVWLQJ ZKHWKHU D 7HUPLQDWLRQ

(YHQWKDVRFFXUUHGDQGVHFWLRQRIWKH%DQNUXSWF\&RGHPD\QRWEHLQYRNHGE\WKH'HEWRUV

LQ DQ HIIRUW WR UHVWULFW RU SUHFOXGH DQ\ ',3 6HFXUHG 3DUW\ DQGRU ([LVWLQJ 6HFXUHG 3DUW\ IURP

H[HUFLVLQJDQ\ULJKWVRUUHPHGLHVVHWIRUWKLQWKLV,QWHULP2UGHUWKH',3/RDQ'RFXPHQWVRUWKH

([LVWLQJ5%//RDQ'RFXPHQWV'XULQJWKH7HUPLQDWLRQ+HDULQJ3HULRGWKH'HEWRUVPD\QRWXVH

&DVK&ROODWHUDORUDQ\DPRXQWVSUHYLRXVO\RUWKHUHDIWHUDGYDQFHGXQGHUWKH',3)DFLOLW\H[FHSWLQ

DFFRUGDQFH ZLWK WKH ',3 %XGJHW VXEMHFW WR WKH 3HUPLWWHG 9DULDQFHV  SURYLGHG WKDW LI WKH

7HUPLQDWLRQ+HDULQJ3HULRGHQGVSULRUWRWKHRFFXUUHQFHRIWKHKHDULQJFRQWHPSODWHGWKHUHE\IRU

WKHSHULRGEHWZHHQWKHODVWGD\RIWKH7HUPLQDWLRQ+HDULQJ3HULRGDQGWKHGD\RIVXFKKHDULQJWKH

'HEWRUVPD\QRWXVH&DVK&ROODWHUDOUHTXHVWDQ\DGGLWLRQDO%RUURZLQJV DVGHILQHGLQWKH',3

&UHGLW$JUHHPHQW RUXVHDQ\DPRXQWVSUHYLRXVO\DGYDQFHGXQGHUWKH',3)DFLOLW\

                 G     6XEMHFW LQ DOO UHVSHFWV WR WKH &DUYH2XW IROORZLQJ WKH FRQFOXVLRQ RI WKH

7HUPLQDWLRQ+HDULQJ3HULRG XQOHVVSULRUWRVXFKWLPHWKLV&RXUWGHWHUPLQHVWKDWD7HUPLQDWLRQ

(YHQWKDVQRWRFFXUUHGDQGRULVQRWFRQWLQXLQJ  L WKH',3$JHQWLVKHUHE\JUDQWHGUHOLHIIURP

WKHDXWRPDWLFVWD\ZLWKRXWIXUWKHUQRWLFHKHDULQJPRWLRQRUGHURURWKHUDFWLRQRIDQ\NLQGWR



                                                   

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 322
                                                                67 ofof228
                                                                        378



IRUHFORVHRQRURWKHUZLVHHQIRUFHDQGUHDOL]HRQLWV',3/LHQVRQDOORUDQ\SRUWLRQRIWKH',3

&ROODWHUDOLQFOXGLQJE\FROOHFWLQJDFFRXQWVUHFHLYDEOHDQGDSSO\LQJWKHSURFHHGVWKHUHRIWRWKH

',32EOLJDWLRQVRU([LVWLQJ6HFXUHG3DUW\$GHTXDWH3URWHFWLRQDQGE\RFFXS\LQJWKH'HEWRUV¶

SUHPLVHVWRVHOORURWKHUZLVHGLVSRVHRIWKH',3&ROODWHUDODQG LL HDFK6HFXUHG6ZDS3DUW\LV

KHUHE\JUDQWHGUHOLHIIURPWKHDXWRPDWLFVWD\ZLWKRXWIXUWKHUQRWLFHKHDULQJPRWLRQRUGHURU

RWKHUDFWLRQRIDQ\NLQGWRH[HUFLVHDOOULJKWV XQGHU DQ\ 6HFXUHG6ZDS$JUHHPHQW LQFOXGLQJ

ZLWKRXW OLPLWDWLRQ WKH VXVSHQVLRQ WHUPLQDWLRQ OLTXLGDWLRQ ZLWKKROGLQJ RI SHUIRUPDQFH RU

DFFHOHUDWLRQWKHUHRIDQGWKHVHWRIIQHWWLQJDQGDSSOLFDWLRQRIDQ\SD\PHQWVHWWOHPHQWSD\PHQW

WHUPLQDWLRQYDOXHVWHUPLQDWLRQSD\PHQWVDQGDQ\RWKHUDPRXQWVWKDWVXFK6HFXUHG6ZDS3DUW\

ZRXOGEHHQWLWOHGWRUHFHLYHIURPRURWKHUZLVHEHREOLJDWHGWRSD\WRDQ\'HEWRUXQGHUDQ\6HFXUHG

6ZDS$JUHHPHQWLQDFFRUGDQFHZLWKWKHWHUPVRIHDFKVXFK6HFXUHG6ZDS$JUHHPHQW 

                H     6XEMHFWLQDOOUHVSHFWVWRWKH&DUYH2XWXSRQWKHHIIHFWLYHQHVVRIDQ\UHOLHI

IURPWKHDXWRPDWLFVWD\ZLWKUHVSHFWWRWKH',3)DFLOLW\SXUVXDQWWRSDUDJUDSK G KHUHRIWKH

([LVWLQJ 5%/ $JHQW VKDOO KDYH UHOLHI IURP WKH DXWRPDWLF VWD\ DV DJDLQVW WKH ([LVWLQJ 5%/

&ROODWHUDOWRWKHVDPHH[WHQWDVWKH',3$JHQWDQGZLWKRXWIXUWKHUQRWLFHKHDULQJPRWLRQRUGHU

RURWKHUDFWLRQRIDQ\NLQGWRIRUHFORVHRQRURWKHUZLVHHQIRUFHDQGUHDOL]HRQLWV([LVWLQJ5%/

/LHQVDQGWKH([LVWLQJ5%/$GHTXDWH3URWHFWLRQ/LHQVRQDOORUDQ\SRUWLRQRIWKH([LVWLQJ5%/

&ROODWHUDO LQFOXGLQJE\FROOHFWLQJDFFRXQWVUHFHLYDEOHDQGDSSO\LQJWKHSURFHHGVWKHUHRIWRWKH

([LVWLQJ5%/2EOLJDWLRQVDQGE\RFFXS\LQJWKH'HEWRUV¶SUHPLVHVWRVHOORURWKHUZLVHGLVSRVHRI

WKH([LVWLQJ5%/&ROODWHUDO RURWKHUZLVHH[HUFLVHUHPHGLHVDJDLQVWWKH([LVWLQJ5%/&ROODWHUDO

SHUPLWWHG E\ WKLV ,QWHULP 2UGHU WKH ([LVWLQJ 5%/ /RDQ 'RFXPHQWV DQGRU DSSOLFDEOH QRQ

EDQNUXSWF\ODZSURYLGHGKRZHYHUWKDWDQ\VXFKIRUHFORVXUHRURWKHUHQIRUFHPHQWE\WKH([LVWLQJ

5%/$JHQWRIDQ\([LVWLQJ5%//LHQVRUDQ\([LVWLQJ5%/$GHTXDWH3URWHFWLRQ/LHQVRUDQ\



                                                

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 323
                                                                68 ofof228
                                                                        378



RWKHUVXFKH[HUFLVHRIUHPHGLHVE\WKH([LVWLQJ5%/$JHQWDJDLQVWWKH([LVWLQJ5%/&ROODWHUDO

VKDOOQRWLQWHUIHUHZLWKRURWKHUZLVHEHLQFRQVLVWHQWZLWKDQ\IRUHFORVXUHRURWKHUHQIRUFHPHQWE\

WKH',3$JHQWRIDQ\',3/LHQVRURWKHU',33URWHFWLRQVRUDQ\RWKHUH[HUFLVHRIUHPHGLHVE\WKH

',3 $JHQW DQG DQ\ SURFHHGV UHFHLYHG E\ WKH ([LVWLQJ 5%/ $JHQW LQ FRQQHFWLRQ ZLWK VXFK

IRUHFORVXUHHQIRUFHPHQWRURWKHUH[HUFLVHRIUHPHGLHVVKDOOEHWXUQHGRYHUWRWKH',3$JHQWIRU

DSSOLFDWLRQWRWKH',32EOLJDWLRQVXQWLO3DLGLQ)XOO

                 I     6XEMHFWWRWKHSURYLVLRQVRISDUDJUDSKVDQG F KHUHRIDQGVXEMHFWWR

WKH&DUYH2XWWKH([LVWLQJ3ULRU/LHQVDQGWKHWHUPVRIWKH,QWHUFUHGLWRU$JUHHPHQWDOOSURFHHGV

UHDOL]HGLQFRQQHFWLRQZLWKWKHH[HUFLVHRIWKHULJKWVDQGUHPHGLHVRIWKH',36HFXUHG3DUWLHVRU

WKH([LVWLQJ5%/6HFXUHG3DUWLHVVKDOOEHWXUQHGRYHUfirstWRWKH',3$JHQWIRUDSSOLFDWLRQWRWKH

',32EOLJDWLRQVXQGHUDQGLQDFFRUGDQFHZLWKWKHSURYLVLRQVRIWKH',3/RDQ'RFXPHQWVDQG

WKLV,QWHULP2UGHU ZKLFKSURYLGHVILUVWIRUDSSOLFDWLRQWRWKHRXWVWDQGLQJ1HZ0RQH\/RDQV

DQGWKHQWRWKH5HILQDQFHG/RDQV XQWLO3D\PHQWLQ)XOORIDOORIWKH',32EOLJDWLRQVDQGthenWR

WKH([LVWLQJ5%/$JHQWIRUDSSOLFDWLRQWRWKH([LVWLQJ5%/2EOLJDWLRQVXQGHUDQGLQDFFRUGDQFH

ZLWKWKHSURYLVLRQVRIWKH([LVWLQJ5%//RDQ'RFXPHQWVDQGWKLV,QWHULP2UGHUXQWLO3D\PHQW

LQIXOORIWKH([LVWLQJ5%/2EOLJDWLRQVDQGthen WRWKH([LVWLQJ6HFRQG/LHQ$JHQWIRUDSSOLFDWLRQ

WR WKH ([LVWLQJ 6HFRQG /LHQ 2EOLJDWLRQV XQGHU DQG LQ DFFRUGDQFH ZLWK WKH SURYLVLRQV RI WKH

([LVWLQJ6HFRQG/LHQ/RDQ'RFXPHQWVDQGWKLV,QWHULP2UGHUXQWLO3D\PHQWLQ)XOORIWKH([LVWLQJ

6HFRQG/LHQ2EOLJDWLRQV

            5HVWULFWLRQRQ8VHRI3URFHHGV1RWZLWKVWDQGLQJDQ\WKLQJKHUHLQWRWKHFRQWUDU\

QRORDQVDQGRUSURFHHGVIURPWKH',3)DFLOLW\',3&ROODWHUDO&DVK&ROODWHUDO LQFOXGLQJDQ\

UHWDLQHU KHOG E\ DQ\ SURIHVVLRQDOV IRU WKH EHORZUHIHUHQFHG SDUWLHV  ([LVWLQJ 5%/ &ROODWHUDO

([LVWLQJ6HFRQG/LHQ&ROODWHUDORUDQ\SRUWLRQRIWKH&DUYH2XWPD\EHXVHGE\ D DQ\'HEWRU



                                                  

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 324
                                                                69 ofof228
                                                                        378



&RPPLWWHHRUWUXVWHHRURWKHUHVWDWHUHSUHVHQWDWLYHDSSRLQWHGLQWKH&DVHVRUDQ\6XFFHVVRU&DVHV

RUDQ\RWKHUSHUVRQSDUW\RUHQWLW\ LQFOXGLQJDQ\RIWKH'HEWRU3URIHVVLRQDOVWKH&RPPLWWHH

3URIHVVLRQDOV RU WKH PHPEHUV RI DQ\ &RPPLWWHH ³&RPPLWWHH 0HPEHUV´  WR LQYHVWLJDWH RU

SURVHFXWHDQ\&KDOOHQJH LQFOXGLQJDQ\OLWLJDWLRQRURWKHUDFWLRQ LQFRQQHFWLRQZLWKWKHYDOXHRI

WKH',3&ROODWHUDOWKH([LVWLQJ5%/&ROODWHUDORUWKH([LVWLQJ6HFRQG/LHQ&ROODWHUDO RUWRSD\

DQ\SURIHVVLRQDOIHHVDQGGLVEXUVHPHQWVLQFXUUHGLQFRQQHFWLRQWKHUHZLWK DWDQ\WLPHRU E DQ\

'HEWRUDQ\&RPPLWWHHRUDQ\WUXVWHHRURWKHUHVWDWHUHSUHVHQWDWLYHDSSRLQWHGLQWKH&DVHVRUDQ\

6XFFHVVRU&DVHVRUDQ\RWKHUSHUVRQSDUW\RUHQWLW\ LQFOXGLQJDQ\RIWKH'HEWRU3URIHVVLRQDOV

WKH&RPPLWWHH3URIHVVLRQDOVRUWKH&RPPLWWHH0HPEHUV WR RUWRSD\DQ\SURIHVVLRQDOIHHVDQG

GLVEXUVHPHQWVLQFXUUHGLQFRQQHFWLRQWKHUHZLWK  L UHTXHVWDXWKRUL]DWLRQWRREWDLQSRVWSHWLWLRQ

ORDQVRURWKHUILQDQFLDODFFRPPRGDWLRQVSXUVXDQWWRVHFWLRQ F RU G RIWKH%DQNUXSWF\

&RGHRURWKHUZLVHRWKHUWKDQIURPWKH',36HFXUHG3DUWLHVRUWRVHHNDQ\PRGLILFDWLRQWRWKLV

,QWHULP2UGHUQRWDSSURYHGE\WKH',3$JHQW DIWHUKDYLQJREWDLQHGWKHDSSURYDORIWKHUHTXLVLWH

',36HFXUHG3DUWLHVXQGHUWKH',3&UHGLW$JUHHPHQW DQGWRWKHH[WHQWVXFKPRGLILFDWLRQZRXOG

DIIHFW WKH ULJKWV RI DQ\ RI WKH ([LVWLQJ 5%/ 6HFXUHG 3DUWLHV WKH ([LVWLQJ 5%/ $JHQW DIWHU

REWDLQLQJ WKH DSSURYDO RI WKH UHTXLVLWH ([LVWLQJ 5%/ 6HFXUHG 3DUWLHV XQGHU WKH ([LVWLQJ 5%/

&UHGLW$JUHHPHQW  LL LQYHVWLJDWH H[FHSWDVVHWIRUWKEHORZ DVVHUWMRLQFRPPHQFHVXSSRUWRU

SURVHFXWH DQ\ DFWLRQ IRU DQ\ FODLP FRXQWHUFODLP DFWLRQ SURFHHGLQJ DSSOLFDWLRQ PRWLRQ

REMHFWLRQ GHIHQVH RU RWKHU FRQWHVWHG PDWWHU VHHNLQJ DQ\ RUGHU MXGJPHQW GHWHUPLQDWLRQ RU

VLPLODUUHOLHIDJDLQVWRUDGYHUVHWRWKHLQWHUHVWVRILQDQ\FDSDFLW\DQ\RUDOORIWKH',36HFXUHG

3DUWLHV WKH ([LVWLQJ 5%/ 6HFXUHG 3DUWLHV WKH ([LVWLQJ 6HFRQG /LHQ 6HFXUHG 3DUWLHV WKHLU

UHVSHFWLYH DIILOLDWHV DVVLJQV RU VXFFHVVRUV DQG WKH UHVSHFWLYH RIILFHUV GLUHFWRUV HPSOR\HHV

DJHQWV DWWRUQH\V UHSUHVHQWDWLYHV DQG RWKHU DGYLVRUV RI WKH IRUHJRLQJ ZLWK UHVSHFW WR DQ\



                                                  

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 325
                                                                70 ofof228
                                                                        378



WUDQVDFWLRQRFFXUUHQFHRPLVVLRQDFWLRQRURWKHUPDWWHU LQFOXGLQJIRUPDORULQIRUPDOGLVFRYHU\

SURFHHGLQJVLQDQWLFLSDWLRQWKHUHRI LQFOXGLQJ $ DQ\&KDOOHQJHVDQGDQ\$YRLGDQFH$FWLRQVRU

RWKHUDFWLRQVDULVLQJXQGHUFKDSWHURIWKH%DQNUXSWF\&RGH % DQ\DFWLRQZLWKUHVSHFWWRWKH

YDOLGLW\HQIRUFHDELOLW\SULRULW\DQGH[WHQWRIWKH',32EOLJDWLRQVWKH([LVWLQJ5%/2EOLJDWLRQV

DQGRUWKH([LVWLQJ6HFRQG/LHQ2EOLJDWLRQVRUWKHYDOLGLW\H[WHQWDQGSULRULW\RIWKH',3/LHQV

WKH([LVWLQJ5%//LHQVWKH([LVWLQJ5%/$GHTXDWH3URWHFWLRQ/LHQVWKH([LVWLQJ6HFRQG/LHQV

DQGRUWKH6HFRQG/LHQ$GHTXDWH3URWHFWLRQ/LHQV & DQ\DFWLRQVHHNLQJWRLQYDOLGDWHVHWDVLGH

DYRLGRUVXERUGLQDWHLQZKROHRULQSDUWWKH',3/LHQVWKHRWKHU',33URWHFWLRQVWKH([LVWLQJ

5%/ /LHQV WKH ([LVWLQJ 5%/ $GHTXDWH 3URWHFWLRQ /LHQV WKH RWKHU ([LVWLQJ 5%/ $GHTXDWH

3URWHFWLRQWKH([LVWLQJ6HFRQG/LHQVWKH6HFRQG/LHQ$GHTXDWH3URWHFWLRQ/LHQVRUWKHRWKHU

6HFRQG/LHQ$GHTXDWH3URWHFWLRQ ' DQ\³OHQGHUOLDELOLW\´FDXVHRIDFWLRQ ( H[FHSWWRFRQWHVW

LQJRRGIDLWKWKHRFFXUUHQFHRUFRQWLQXDQFHRIDQ\7HUPLQDWLRQ(YHQWDVSHUPLWWHGLQSDUDJUDSK

DQ\DFWLRQVHHNLQJRUKDYLQJWKHHIIHFWRISUHYHQWLQJKLQGHULQJRURWKHUZLVHGHOD\LQJDQ\RUDOO

RIWKH',36HFXUHG3DUWLHV¶DQGDIWHUWKH3D\PHQWLQ)XOORIWKH',32EOLJDWLRQVWKH([LVWLQJ

5%/ 6HFXUHG 3DUWLHV¶ DVVHUWLRQ HQIRUFHPHQW RU UHDOL]DWLRQ RQ WKH &DVK &ROODWHUDO WKH ',3

&ROODWHUDO RU WKH ([LVWLQJ 5%/ &ROODWHUDO LQ DFFRUGDQFH ZLWK WKH ',3 /RDQ 'RFXPHQWV RU WKH

([LVWLQJ5%//RDQ'RFXPHQWVDVDSSOLFDEOHRUWKLV,QWHULP2UGHU DQGRU ) DQ\DFWLRQVHHNLQJ

WRPRGLI\DQ\RIWKHULJKWVUHPHGLHVSULRULWLHVSULYLOHJHVSURWHFWLRQVDQGEHQHILWVJUDQWHGWR

DQ\RUDOORIWKH',36HFXUHG3DUWLHVWKH([LVWLQJ5%/6HFXUHG3DUWLHVDQGWKH([LVWLQJ6HFRQG

/LHQ 6HFXUHG 3DUWLHV KHUHXQGHU RU XQGHU WKH ',3 /RDQ 'RFXPHQWV WKH ([LVWLQJ 5%/ /RDQ

'RFXPHQWVRUWKH([LVWLQJ6HFRQG/LHQ/RDQ'RFXPHQWVDVDSSOLFDEOHRUDQ\SD\PHQWVPDGH

WKHUHXQGHURULQUHVSHFWWKHUHRISURYLGHGKRZHYHUWKDWXSWRLQWKHDJJUHJDWHRIWKH

&DUYH2XWDQ\',3&ROODWHUDODQ\([LVWLQJ5%/&ROODWHUDODQ\([LVWLQJ6HFRQG/LHQ&ROODWHUDO



                                                  

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 326
                                                                71 ofof228
                                                                        378



DQ\&DVK&ROODWHUDODQGSURFHHGVRIWKH',3)DFLOLW\PD\EHXVHGE\WKH&RPPLWWHH WRWKHH[WHQW

VXFK&RPPLWWHHLVDSSRLQWHG WRLQYHVWLJDWH EXWQRWWRSURVHFXWH WKHFODLPVDQGRU/LHQVRIWKH

([LVWLQJ5%/$JHQWDQGWKHRWKHU([LVWLQJ5%/6HFXUHG3DUWLHVXQGHUWKH([LVWLQJ5%//RDQ

'RFXPHQWVDQGWKHFODLPVDQGRU/LHQVRIWKH([LVWLQJ6HFRQG/LHQ$JHQWDQGWKHRWKHU([LVWLQJ

6HFRQG/LHQ6HFXUHG3DUWLHVXQGHUWKH([LVWLQJ6HFRQG/LHQ/RDQ'RFXPHQWV EXWQRWWKHFODLPV

DQGRU/LHQVRIWKH',3$JHQWDQGWKHRWKHU',36HFXUHG3DUWLHV VRORQJDVVXFKLQYHVWLJDWLRQ

RFFXUV DQG DQ\ &KDOOHQJH LV EURXJKW ZLWKLQ WKH &KDOOHQJH 3HULRG SURYLGHG IXUWKHU WKDW WKH

'HEWRUVVKDOOEHSHUPLWWHGWRXVHWKHSURFHHGVRIWKH',3)DFLOLW\RU&DVK&ROODWHUDODVQHFHVVDU\

WRFRQWHVWDQ(YHQWRI'HIDXOWDOOHJHGE\WKH',3$JHQWRUDQ\',3/HQGHU LLL SD\DQ\IHHVRU

VLPLODUDPRXQWVWRDQ\SHUVRQ RWKHUWKDQWKH([LVWLQJ5%/6HFXUHG3DUWLHV ZKRKDVSURSRVHGRU

PD\SURSRVHWRSXUFKDVHLQWHUHVWVLQDQ\RIWKH'HEWRUVZLWKRXWWKHSULRUZULWWHQFRQVHQWRIWKH

',3$JHQWDQGWKH([LVWLQJ5%/$JHQW LY XVHRUVHHNWRXVHDQ\LQVXUDQFHSURFHHGVUHODWHGWR

DQ\ ',3 &ROODWHUDO DQ\ ([LVWLQJ 5%/ $GHTXDWH 3URWHFWLRQ &ROODWHUDO DQ\ ([LVWLQJ 5%/

&ROODWHUDORUDQ\&DVK&ROODWHUDOZLWKRXWWKHFRQVHQWRIWKH',3$JHQW Y LQFXURUVHHNWRLQFXU

LQGHEWHGQHVVRWKHUWKDQWKH',3)DFLOLW\RULQDFFRUGDQFHZLWKWKH',3%XGJHW YL XVHRUVHHNWR

XVH&DVK&ROODWHUDORU YLL VHOORURWKHUZLVHGLVSRVHRI',3&ROODWHUDORU([LVWLQJ5%/&ROODWHUDO

XQOHVV RWKHUZLVH SHUPLWWHG KHUHE\ ZLWKRXWWKHSULRUZULWWHQFRQVHQWRIWKH',3$JHQWDQG WKH

([LVWLQJ5%/$JHQWDVDSSOLFDEOH

            3URRIV RI &ODLP  1HLWKHU WKH ([LVWLQJ 5%/ 6HFXUHG 3DUWLHV QRU WKH ([LVWLQJ

6HFRQG /LHQ 6HFXUHG 3DUWLHV ZLOO EH UHTXLUHG WR ILOH SURRIV RI FODLP LQ DQ\ RI WKH &DVHV RU

6XFFHVVRU&DVHVIRUDQ\FODLPDOORZHGKHUHLQ7KH'HEWRUV¶([LVWLQJ5%/6WLSXODWLRQVVKDOOEH

GHHPHGWRFRQVWLWXWHDWLPHO\ILOHGSURRIRIFODLPIRUWKH([LVWLQJ5%/6HFXUHG3DUWLHVLQUHVSHFW

RI DOO ([LVWLQJ 5%/ 2EOLJDWLRQV DQG WKH 'HEWRUV¶ ([LVWLQJ 6HFRQG /LHQ 6WLSXODWLRQV VKDOO EH



                                                   

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 327
                                                                72 ofof228
                                                                        378



GHHPHGWRFRQVWLWXWHDWLPHO\ILOHGSURRIRIFODLPIRUWKH([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHVLQ

UHVSHFWRIDOO([LVWLQJ6HFRQG/LHQ2EOLJDWLRQV,QDGGLWLRQWKH([LVWLQJ5%/6HFXUHG3DUWLHV

WKH',36HFXUHG3DUWLHVDQGWKH([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHVZLOOQRWEHUHTXLUHGWRILOH

DQ\UHTXHVWIRUDOORZDQFHDQGRUSD\PHQWRIDQ\DGPLQLVWUDWLYHH[SHQVHVDQGWKLV2UGHUVKDOOEH

GHHPHGWRFRQVWLWXWHDWLPHO\ILOHGUHTXHVWIRUDOORZDQFHDQGRUSD\PHQWRIDQ\([LVWLQJ5%/

2EOLJDWLRQVDQG([LVWLQJ6HFRQG/LHQ2EOLJDWLRQVFRQVWLWXWLQJDGPLQLVWUDWLYHH[SHQVHVRUDQ\',3

2EOLJDWLRQV DV DSSOLFDEOH  1RWZLWKVWDQGLQJ DQ\ RUGHU HQWHUHG E\ WKLV &RXUW LQ UHODWLRQ WR WKH

HVWDEOLVKPHQWRIDFODLPVEDUGDWHLQDQ\RIWKH&DVHVRU6XFFHVVRU&DVHVWRWKHFRQWUDU\HDFKRI

WKH([LVWLQJ5%/$JHQWIRUWKHEHQHILWRILWVHOIDQGWKHRWKHU([LVWLQJ5%/6HFXUHG3DUWLHVWKH

([LVWLQJ6HFRQG/LHQ$JHQWIRUWKHEHQHILWRILWVHOIDQGWKHRWKHU([LVWLQJ6HFRQG/LHQ6HFXUHG

3DUWLHVDQGWKH',3$JHQWIRUWKHEHQHILWRILWVHOIDQGWKHRWKHU',36HFXUHG3DUWLHVLVKHUHE\

DXWKRUL]HG DQG HQWLWOHG LQ LWV VROH GLVFUHWLRQ EXW QRW UHTXLUHG WR ILOH DQG DPHQG DQGRU

VXSSOHPHQWLQLWVGLVFUHWLRQ LQHDFKRIWKH&DVHVRU6XFFHVVRU&DVHV L LQWKHFDVHRI([LVWLQJ

5%/$JHQWDSURRIRIFODLPDQGRUDJJUHJDWHSURRIVRIFODLPLQUHVSHFWRIDQ\([LVWLQJ5%/

2EOLJDWLRQV LL LQWKHFDVHRIHDFKRIWKH([LVWLQJ5%/$JHQWDQGWKH',3$JHQWDUHTXHVWRU

DJJUHJDWHUHTXHVWVIRUDOORZDQFHDQGRUSD\PHQWRIDQ\SRUWLRQRIWKH([LVWLQJ5%/2EOLJDWLRQV

FRQVWLWXWLQJDGPLQLVWUDWLYHH[SHQVHVRUDQ\',32EOLJDWLRQVDVDSSOLFDEOHDQG LLL LQWKHFDVHRI

WKH([LVWLQJ6HFRQG/LHQ$JHQWDSURRIRIFODLPDQGRUDJJUHJDWHSURRIVRIFODLPLQUHVSHFWRI

DQ\([LVWLQJ6HFRQG/LHQ2EOLJDWLRQV7KLVSDUDJUDSKVKDOOLQDOOUHJDUGVUHPDLQVXEMHFWWRWKH

,QWHUFUHGLWRU$JUHHPHQW

            3UHVHUYDWLRQRI5LJKWV*UDQWHG8QGHUWKH,QWHULP2UGHU

                 D      1R 1RQ&RQVHQVXDO 0RGLILFDWLRQ RU ([WHQVLRQ RI ,QWHULP 2UGHU  7KH

'HEWRUVLUUHYRFDEO\ZDLYHDQ\ULJKWWRVHHNDQ\DPHQGPHQWPRGLILFDWLRQRUH[WHQVLRQRIWKLV



                                                    

        Case
         Case19-33395
              19-33395 Document
                        Document255
                                 86 Filed in TXSB on 07/23/19
                                                     06/20/19 Page 328
                                                                   73 ofof228
                                                                           378



,QWHULP2UGHU LQFOXGLQJWKURXJKDQ\FKDSWHUSODQRIUHRUJDQL]DWLRQ ZLWKRXWWKHSULRUZULWWHQ

FRQVHQWRIWKH',3$JHQWDQGWKH([LVWLQJ5%/$JHQWDQGQRVXFKFRQVHQWVKDOOEHLPSOLHGE\

DQ\RWKHUDFWLRQLQDFWLRQRUDFTXLHVFHQFHRIWKH',36HFXUHG3DUWLHVRUDQ\RIWKH([LVWLQJ5%/

6HFXUHG 3DUWLHV  ,Q WKH HYHQW DQ\ RU DOO RI WKH SURYLVLRQV RI WKLV ,QWHULP 2UGHU DUH KHUHDIWHU

PRGLILHG DPHQGHG RU YDFDWHG E\ D VXEVHTXHQW RUGHU RI WKLV &RXUW RU DQ\ RWKHU FRXUW VXFK

PRGLILFDWLRQDPHQGPHQWRUYDFDWXUVKDOOQRWDIIHFWWKHYDOLGLW\SHUIHFWLRQSULRULW\DOORZDELOLW\

HQIRUFHDELOLW\RUQRQDYRLGDELOLW\RIDQ\DGYDQFHVSD\PHQWVRUXVHRIFDVKDXWKRUL]HGRUPDGH

KHUHE\ RU SXUVXDQW WR WKH ',3 /RDQ 'RFXPHQWV RU 6HFXUHG 6ZDS $JUHHPHQWV RU /LHQ FODLP

SULRULW\ RU RWKHU ',3 3URWHFWLRQV DXWKRUL]HG RU FUHDWHG KHUHE\ RU SXUVXDQW WR WKH ',3 /RDQ

'RFXPHQWVRU6HFXUHG6ZDS$JUHHPHQWV%DVHGRQWKHILQGLQJVVHWIRUWKLQWKLV,QWHULP2UGHU

DQG LQ DFFRUGDQFHZLWKVHFWLRQ H RIWKH%DQNUXSWF\&RGHZKLFKLVDSSOLFDEOHWRWKH',3

)DFLOLW\ LQ WKH HYHQW DQ\ RU DOO RI WKH SURYLVLRQV RI WKLV ,QWHULP 2UGHU DUH KHUHDIWHU UHYHUVHG

PRGLILHGYDFDWHGRUVWD\HGE\DVXEVHTXHQWRUGHURIWKLV&RXUWRUDQ\RWKHUFRXUWWKH',36HFXUHG

3DUWLHV DQG WKH ([LVWLQJ 6HFXUHG 3DUWLHV VKDOO EH HQWLWOHG WR WKH SURWHFWLRQV SURYLGHG LQ

VHFWLRQ H  RI WKH %DQNUXSWF\ &RGH DQG QRWZLWKVWDQGLQJ DQ\ VXFK UHYHUVDO PRGLILFDWLRQ

YDFDWXU RU VWD\ DQ\ XVH RI &DVK &ROODWHUDO RU DQ\ ',3 2EOLJDWLRQV RU DQ\ ',3 3URWHFWLRQV

    LQFOXGLQJWKH([LVWLQJ6HFXUHG3DUW\$GHTXDWH3URWHFWLRQ LQFXUUHG RU JUDQWHG E\WKH'HEWRUV

SULRU WR WKH DFWXDO UHFHLSW RI ZULWWHQ QRWLFH E\ WKH ',3 $JHQW WKH ([LVWLQJ 5%/ $JHQW RU WKH

([LVWLQJ6HFRQG/LHQ$JHQWDVDSSOLFDEOHRIWKHHIIHFWLYHGDWHRIVXFKUHYHUVDOPRGLILFDWLRQ

YDFDWXURUVWD\VKDOOUHPDLQLQIXOOIRUFHDQGHIIHFWDQGEHELQGLQJRQDOOSDUWLHVLQLQWHUHVWDQGEH

JRYHUQHGLQDOOUHVSHFWVE\WKHRULJLQDOSURYLVLRQVRIWKLV,QWHULP2UGHU DQGVKDOOPDLQWDLQWKHLU

UHVSHFWLYHSULRULWLHVDVSURYLGHGE\WKLV,QWHULP2UGHU DQGWKH',36HFXUHG3DUWLHVWKH([LVWLQJ

5%/6HFXUHG3DUWLHVDQGWKH([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHVVKDOOEHHQWLWOHGWRDOORIWKH



                                                      

        Case
         Case19-33395
              19-33395 Document
                        Document255
                                 86 Filed in TXSB on 07/23/19
                                                     06/20/19 Page 329
                                                                   74 ofof228
                                                                           378



',33URWHFWLRQV LQFOXGLQJWKH([LVWLQJ6HFXUHG3DUW\$GHTXDWH3URWHFWLRQ DQGDOORWKHUULJKWV

UHPHGLHV/LHQVSULRULWLHVSULYLOHJHVSURWHFWLRQVDQGEHQHILWVJUDQWHGSXUVXDQWWRVHFWLRQ H 

RIWKH%DQNUXSWF\&RGHWKLV,QWHULP2UGHURUWKH',3/RDQ'RFXPHQWV

                  E     'LVPLVVDO,IDQ\RUGHUGLVPLVVLQJDQ\RIWKH&DVHVXQGHUVHFWLRQRI

WKH%DQNUXSWF\&RGHRURWKHUZLVHLVDWDQ\WLPHHQWHUHGWKHQQRWZLWKVWDQGLQJDQ\VXFKGLVPLVVDO

    L WKH',33URWHFWLRQV LQFOXGLQJWKH([LVWLQJ6HFXUHG3DUW\$GHTXDWH3URWHFWLRQ DQGDOORWKHU

ULJKWVUHPHGLHV/LHQVSULRULWLHVSULYLOHJHVSURWHFWLRQVDQGEHQHILWVJUDQWHGWRDQ\RUDOORIWKH

',36HFXUHG3DUWLHVDQGWKH([LVWLQJ6HFXUHG3DUWLHVUHVSHFWLYHO\VKDOOUHPDLQLQIXOOIRUFHDQG

HIIHFWDQGEHELQGLQJRQDOOSDUWLHVLQLQWHUHVWDQGEHJRYHUQHGLQDOOUHVSHFWVE\WKHSURYLVLRQVRI

WKLV,QWHULP2UGHU DQGVKDOOPDLQWDLQWKHLUUHVSHFWLYHSULRULWLHVDVSURYLGHGE\WKLV,QWHULP2UGHU 

XQWLODOO',32EOLJDWLRQVDQGDOO([LVWLQJ5%/$GHTXDWH3URWHFWLRQ&ODLPVKDYHEHHQ3DLGLQ)XOO

DQG VXFK RUGHU RI GLVPLVVDO VKDOO VR SURYLGH LQ DFFRUGDQFH ZLWK VHFWLRQ DQG  RI WKH

%DQNUXSWF\&RGH DQG LL WKLV&RXUWVKDOOUHWDLQMXULVGLFWLRQQRWZLWKVWDQGLQJVXFKGLVPLVVDOIRU

WKHSXUSRVHVRIHQIRUFLQJVXFK',33URWHFWLRQV LQFOXGLQJWKH([LVWLQJ6HFXUHG3DUW\$GHTXDWH

3URWHFWLRQ DQG DOO RWKHU ULJKWVUHPHGLHV /LHQV SULRULWLHVSULYLOHJHVSURWHFWLRQVDQGEHQHILWV

JUDQWHGWRDQ\RUDOORIWKH',36HFXUHG3DUWLHVDQGWKH([LVWLQJ6HFXUHG3DUWLHVUHVSHFWLYHO\

                  F     6XUYLYDORI,QWHULP2UGHU7KHSURYLVLRQVRIWKLV,QWHULP2UGHUWKH',3

/RDQ'RFXPHQWVDQGWKH6HFXUHG6ZDS$JUHHPHQWVDQ\DFWLRQVWDNHQSXUVXDQWKHUHWRRUWKHUHWR

DQGDOORIWKH',33URWHFWLRQV LQFOXGLQJWKH([LVWLQJ6HFXUHG3DUW\$GHTXDWH3URWHFWLRQ DQGDOO

RWKHUULJKWVUHPHGLHV/LHQVSULRULWLHVSULYLOHJHVSURWHFWLRQVDQGEHQHILWVJUDQWHGWRDQ\RUDOO

RIWKH',36HFXUHG3DUWLHVDQGWKH([LVWLQJ6HFXUHG3DUWLHVUHVSHFWLYHO\VKDOOVXUYLYHDQGVKDOO

QRW EH PRGLILHG LPSDLUHG RU GLVFKDUJHG E\ WKH HQWU\ RI DQ\ RUGHU FRQILUPLQJ DQ\ SODQ RI

UHRUJDQL]DWLRQ LQ DQ\ &DVH RU 6XFFHVVRU &DVH FRQYHUWLQJ DQ\ &DVH WR D FDVH XQGHU FKDSWHU



                                                  

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 330
                                                                75 ofof228
                                                                        378



GLVPLVVLQJDQ\RIWKH&DVHVZLWKGUDZLQJRIWKHUHIHUHQFHRIDQ\RIWKH&DVHVRUDQ\6XFFHVVRU

&DVHVRUSURYLGLQJIRUDEVWHQWLRQIURPKDQGOLQJRUUHWDLQLQJRIMXULVGLFWLRQRIDQ\RIWKH&DVHVRU

DQ\6XFFHVVRU&DVHLQWKLV&RXUWRUWHUPLQDWLQJWKHMRLQWDGPLQLVWUDWLRQRIWKHVH&DVHVRUDQ\

6XFFHVVRU&DVHRUE\DQ\RWKHUDFWRURPLVVLRQ7KHWHUPVDQGSURYLVLRQVRIWKLV,QWHULP2UGHU

LQFOXGLQJDOORIWKH',33URWHFWLRQV LQFOXGLQJWKH([LVWLQJ6HFXUHG3DUW\$GHTXDWH3URWHFWLRQ 

DQGDOORWKHUULJKWVUHPHGLHV/LHQVSULRULWLHVSULYLOHJHVSURWHFWLRQVDQGEHQHILWVJUDQWHGWRDQ\

RUDOORIWKH',36HFXUHG3DUWLHVDQGWKH([LVWLQJ6HFXUHG3DUWLHVUHVSHFWLYHO\VKDOOFRQWLQXHLQ

IXOOIRUFHDQGHIIHFWDQGEHELQGLQJRQDOOSDUWLHVLQLQWHUHVWQRWZLWKVWDQGLQJWKHHQWU\RIDQ\VXFK

RUGHUDQGVXFK',33URWHFWLRQV LQFOXGLQJWKH([LVWLQJ6HFXUHG3DUW\$GHTXDWH3URWHFWLRQ DQG

VXFKRWKHUULJKWVUHPHGLHV/LHQVSULRULWLHVSULYLOHJHVSURWHFWLRQVDQGEHQHILWVVKDOOFRQWLQXHLQ

IXOOIRUFHDQGHIIHFWLQWKHVHSURFHHGLQJVDQGLQDQ\6XFFHVVRU&DVHVDQGDIWHUGLVPLVVDORIDQ\

WKHUHRIDQGVKDOOPDLQWDLQWKHLUUHVSHFWLYHSULRULWLHVDVSURYLGHGE\WKLV,QWHULP2UGHU6XEMHFWWR

WKH SURYLVLRQV RI SDUDJUDSK G  RI WKLV ,QWHULP 2UGHU ZLWK UHVSHFW WR WKH WUHDWPHQW RI WKH

5HILQDQFLQJ',32EOLJDWLRQVWKH',32EOLJDWLRQVVKDOOQRWEHGLVFKDUJHGE\WKHHQWU\RIDQRUGHU

FRQILUPLQJ DQ\ VXFK FKDSWHU SODQ WKH 'HEWRUV KDYLQJ ZDLYHG VXFK GLVFKDUJH SXUVXDQW WR

VHFWLRQ G  RIWKH%DQNUXSWF\&RGH

            ,QVXUDQFH 3ROLFLHV  8SRQ HQWU\ RI WKLV ,QWHULP 2UGHU WKH ',3 $JHQW VKDOO EH

GHHPHGWREHZLWKRXWDQ\IXUWKHUDFWLRQRUQRWLFHQDPHGDVDGGLWLRQDOLQVXUHGVDQGORVVSD\HHV

DVDSSOLFDEOHRQHDFKLQVXUDQFHSROLF\PDLQWDLQHGE\WKH'HEWRUVWKDWLQDQ\ZD\FRYHUVWKH',3

&ROODWHUDODQGWKH'HEWRUVVKDOOWDNHVXFKDFWLRQVDVDUHUHDVRQDEO\UHTXHVWHGE\WKH',3$JHQW

WKH ([LVWLQJ 5%/ $JHQW RU WKH ([LVWLQJ 6HFRQG /LHQ $JHQW IURP WLPH WR WLPH WR HYLGHQFH RU

HIIHFWXDWHWKHIRUHJRLQJ




                                                  

        Case
         Case19-33395
              19-33395 Document
                        Document255
                                 86 Filed in TXSB on 07/23/19
                                                     06/20/19 Page 331
                                                                   76 ofof228
                                                                           378



             3UHVHUYDWLRQ RI 3UHSHWLWLRQ 3ULRULWLHV DQG ,QWHUHVWV  1RWKLQJ LQ WKLV ,QWHULP

2UGHULVLQWHQGHGWRFKDQJHRURWKHUZLVHPRGLI\WKHSUHSHWLWLRQSULRULWLHVDPRQJVHFXUHGFUHGLWRUV

RIWKH'HEWRUV LQFOXGLQJXQGHUWKH,QWHUFUHGLWRU$JUHHPHQW LQFOXGLQJDQ\VXUHWLHV¶RSHUDWRUV¶

RUQRQRSHUDWRUV¶UHFRXSPHQWULJKWVWRWKHH[WHQWWKHLUULJKWVDUHYDOLGHQIRUFHDEOHQRQDYRLGDEOH

DQGSHUIHFWHGDQGQRWKLQJLQWKLV,QWHULP2UGHUVKDOOEHGHHPHGWRKDYHFKDQJHGRUPRGLILHGVXFK

SUHSHWLWLRQ SULRULWLHV DOO RI ZKLFK DUH KHUHE\ H[SUHVVO\ SUHVHUYHG SURYLGHG KRZHYHU WKDW WKH

'HEWRUVWKH&RPPLWWHHWKH',36HFXUHG3DUWLHVDQGDOORWKHUSDUWLHVLQLQWHUHVWUHVHUYHDOOULJKWV

WRREMHFWWRDQ\RIWKHIRUHJRLQJFODLPVRUOLHQV

             6XUHW\ %RQGV 1RWZLWKVWDQGLQJ DQ\WKLQJ WR WKH FRQWUDU\ LQ WKH 'HEWRUV¶

(PHUJHQF\0RWLRQIRU,QWHULPDQG)LQDO$XWKRULW\WR , &RQWLQXH,QVXUDQFH3ROLFLHVDQG6XUHW\

%RQG 3URJUDP ,,  3D\ $OO 2EOLJDWLRQV :LWK 5HVSHFW 7KHUHWR ,,,  $XWKRUL]LQJ )LQDQFLDO

,QVWLWXWLRQVWR+RQRUDQG3URFHVV5HODWHG&KHFNVDQG7UDQVIHUVDQG ,, *UDQWLQJ5HODWHG5HOLHI

    WKH³,QVXUDQFHDQG6XUHW\%RQG0RWLRQ´ DQGDQ\RUGHUDSSURYLQJWKHUHOLHIVRXJKWWKHUHLQLQ

WKHRUGLQDU\FRXUVHRIEXVLQHVVWKH'HEWRUVPD\RQO\ D UHQHZDPHQGPRGLI\VXSSOHPHQWDQG

H[WHQGWKHLUH[LVWLQJ6XUHW\%RQG3URJUDP E REWDLQQHZRUUHSODFHPHQWVXUHW\ERQGV F SRVW

QHZRUDGGLWLRQDOFROODWHUDORULVVXHOHWWHUVRIFUHGLW G H[HFXWHRWKHUDJUHHPHQWVLQFRQQHFWLRQ

ZLWK WKH 6XUHW\ %RQG 3URJUDP DV GHILQHG LQ WKH ,QVXUDQFH DQG 6XUHW\ %RQG 0RWLRQ  DQG H 

FRQWLQXH WR SHUIRUP XQGHU WKH 6XUHW\ ,QGHPQLW\ $JUHHPHQWV DV GHILQHG LQ WKH ,QVXUDQFH DQG

6XUHW\ %RQG 0RWLRQ  LQ HDFK FDVH RI D  H  ZLWK WKH FRQVHQW RI WKH ',3 $JHQW QRW WR EH

XQUHDVRQDEO\ZLWKKHOG

             3RVWSHWLWLRQ+HGJLQJ$UUDQJHPHQW)RUWKHDYRLGDQFHRIGRXEW D DQ\6HFXUHG

6ZDS $JUHHPHQW DV GHILQHG LQ WKH ',3 &UHGLW $JUHHPHQW  PXVW EH ZLWK DQ $SSURYHG

&RXQWHUSDUW\ DVGHILQHGLQWKH',3&UHGLW$JUHHPHQW DQGRWKHUZLVHVXEMHFWWRWKHOLPLWDWLRQV



                                                   

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 332
                                                                77 ofof228
                                                                        378



SURYLGHGLQWKH',3&UHGLW$JUHHPHQWDQG E DQ\6HFXUHG6ZDS2EOLJDWLRQVZLOOEHJUDQWHG',3

6XSHUSULRULW\&ODLPV',3/LHQVDXWRPDWLFVWD\UHOLHIDQGWKHRWKHU',33URWHFWLRQVDIIRUGHGE\

WKLV,QWHULP2UGHUDQGWKH)LQDO2UGHULQUHVSHFWRIHDFKVXFKWUDQVDFWLRQXQWLOWKH6HFXUHG6ZDS

2EOLJDWLRQVDUHLQGHIHDVLEO\3DLGLQ)XOOLQFDVKRUDVRWKHUZLVHSURYLGHGE\WKLV,QWHULP2UGHU

DQGWKH)LQDO2UGHUDVDSSOLFDEOH7KHUHOLHIDQGSURWHFWLRQVSURYLGHGE\WKLV,QWHULP2UGHUDQG

WKH)LQDO2UGHUDVDSSOLFDEOHWRDQ\VXFK6HFXUHG6ZDS3DUW\ZLWKUHVSHFWWRVXFK6HFXUHG6ZDS

2EOLJDWLRQVVKDOOQRWEHVXEMHFWWRGLVFKDUJHRULPSDLUPHQWH[FHSWDVRWKHUZLVHSURYLGHGE\WKLV

,QWHULP2UGHUDQGWKH)LQDO2UGHUDVDSSOLFDEOH

            2WKHU5LJKWVDQG2EOLJDWLRQV

                D      ([SHQVHV$VSURYLGHGLQWKH',3/RDQ'RFXPHQWV DQGZLWKRXWOLPLWLQJ

WKH'HEWRUV¶UHVSHFWLYHREOLJDWLRQVWKHUHXQGHU WKHDSSOLFDEOH'HEWRUVZLOOSD\DOOUHDVRQDEOHDQG

GRFXPHQWHGH[SHQVHVLQFXUUHGE\WKH',3$JHQW LQFOXGLQJWKHUHDVRQDEOHIHHVDQGGLVEXUVHPHQWV

RIDOOFRXQVHOIRUWKH',3$JHQWDQ\6HFXUHG6ZDS3DUW\WRWKHH[WHQWSURYLGHGLQWKH',3&UHGLW

$JUHHPHQWDQGDQ\LQWHUQDORUWKLUGSDUW\DSSUDLVHUVFRQVXOWDQWVDGYLVRUVDQGDXGLWRUVHQJDJHG

E\RUIRUWKHEHQHILWRIWKH',3$JHQWDQGRULWVFRXQVHO LQFRQQHFWLRQZLWKWKH&DVHVLQFOXGLQJ

WKHSUHSDUDWLRQH[HFXWLRQGHOLYHU\DQGDGPLQLVWUDWLRQRIWKH',3/RDQ'RFXPHQWVWKH6HFXUHG

6ZDS $JUHHPHQWV WKLV ,QWHULP 2UGHUWKH)LQDO2UGHUDQGDQ\RWKHUDJUHHPHQWVLQVWUXPHQWV

SOHDGLQJV RU RWKHU GRFXPHQWV SUHSDUHG RU UHYLHZHG LQ FRQQHFWLRQ ZLWK DQ\ RI WKH IRUHJRLQJ

ZKHWKHURUQRWDQ\RUDOORIWKHWUDQVDFWLRQVFRQWHPSODWHGKHUHE\RUE\WKH',3/RDQ'RFXPHQWV

DUHFRQVXPPDWHG

                E      1RWLFHRI3URIHVVLRQDO)HHV3URIHVVLRQDOVIRUWKH',3$JHQWWKH6HFXUHG

6ZDS3DUWLHVWKH([LVWLQJ5%/$JHQWWKH([LVWLQJ6HFRQG/LHQ$JHQWDQGWKH([LVWLQJ6HFRQG

/LHQ/HQGHUV LQFOXGLQJSURIHVVLRQDOVHQJDJHGE\FRXQVHOWRWKH',3$JHQWWKH([LVWLQJ5%/



                                                 

        Case
         Case19-33395
              19-33395 Document
                        Document255
                                 86 Filed in TXSB on 07/23/19
                                                     06/20/19 Page 333
                                                                   78 ofof228
                                                                           378



$JHQW WKH ([LVWLQJ 6HFRQG /LHQ $JHQW RU WKH ([LVWLQJ 6HFRQG /LHQ /HQGHUV DV DSSOLFDEOH 

    FROOHFWLYHO\WKH³/HQGHU3URIHVVLRQDOV´ VKDOOQRWEHUHTXLUHGWRFRPSO\ZLWKWKH8QLWHG6WDWHV

7UXVWHHIHHJXLGHOLQHVRUVXEPLWLQYRLFHVWRWKLV&RXUW8QLWHG6WDWHV7UXVWHHDQ\&RPPLWWHHRU

DQ\RWKHUSDUW\LQLQWHUHVW&RSLHVRIVXPPDU\LQYRLFHVVXEPLWWHGWRWKH'HEWRUVE\VXFK/HQGHU

3URIHVVLRQDOV VKDOO EH IRUZDUGHG E\ WKH 'HEWRUV WR WKH 8QLWHG 6WDWHV 7UXVWHH FRXQVHO IRU DQ\

&RPPLWWHH DQG VXFK RWKHU SDUWLHV DV WKLV &RXUW PD\ GLUHFW  7KH VXPPDU\ LQYRLFHV VKDOO EH

VXIILFLHQWO\GHWDLOHGWRHQDEOHDGHWHUPLQDWLRQDVWRWKHUHDVRQDEOHQHVVRIVXFKIHHVDQGH[SHQVHV

SURYLGHGKRZHYHUWKDWVXFKVXPPDU\LQYRLFHVPD\EHUHGDFWHGWRWKHH[WHQWQHFHVVDU\WRGHOHWH

DQ\LQIRUPDWLRQVXEMHFWWRWKHDWWRUQH\FOLHQWSULYLOHJHDQ\LQIRUPDWLRQFRQVWLWXWLQJDWWRUQH\ZRUN

SURGXFWRUDQ\RWKHUFRQILGHQWLDOLQIRUPDWLRQDQGWKHSURYLVLRQRIVXFKVXPPDU\LQYRLFHVVKDOO

QRWFRQVWLWXWHDQ\ZDLYHURIWKHDWWRUQH\FOLHQWSULYLOHJHRURIDQ\EHQHILWVRIWKHDWWRUQH\ZRUN

SURGXFWGRFWULQHRURWKHUDSSOLFDEOHSULYLOHJHDQGSURYLGHGIXUWKHUWKDWWRWKHH[WHQW',3$JHQW

DQG([LVWLQJ5%/$JHQWDUHWKHVDPHDQGKDYHDVLQJOHVHWRIDGYLVRUVVXFKDGYLVRUVPD\VXEPLW

DVLQJOHFRPELQHGLQYRLFHIRUWKHLUDJJUHJDWHGVHUYLFHV,IWKH'HEWRUV8QLWHG6WDWHV7UXVWHHRU

DQ\ &RPPLWWHH REMHFW WR WKH UHDVRQDEOHQHVV RI WKH IHHV DQG H[SHQVHV RI DQ\ RI WKH /HQGHU

3URIHVVLRQDOVDQGFDQQRWUHVROYHVXFKREMHFWLRQZLWKLQWHQ  GD\VRIUHFHLSWRIVXFKLQYRLFHV

WKHQWKH'HEWRUV8QLWHG6WDWHV7UXVWHHRUWKH&RPPLWWHHDVWKHFDVHPD\EHVKDOOILOHZLWKWKLV

&RXUWDQGVHUYHRQVXFK/HQGHU3URIHVVLRQDOVDQREMHFWLRQ WKH³)HH2EMHFWLRQ´ OLPLWHGWRWKH

LVVXHRIWKHUHDVRQDEOHQHVVRIVXFKIHHVDQGH[SHQVHVDQGDQ\IDLOXUHE\DQ\VXFKSDUW\WRILOHD

)HH2EMHFWLRQZLWKLQVXFKWHQ  GD\SHULRGVKDOOFRQVWLWXWHDZDLYHURIDQ\ULJKWRIVXFKSDUW\

WR REMHFW WR WKH DSSOLFDEOH LQYRLFH  1RWZLWKVWDQGLQJ DQ\ SURYLVLRQ KHUHLQ WR WKH FRQWUDU\ DQ\

REMHFWLRQWRDQGDQ\KHDULQJRQDQREMHFWLRQWRSD\PHQWRIDQ\IHHVDQGH[SHQVHVVHWIRUWKLQD

SURIHVVLRQDOIHHLQYRLFHLQUHVSHFWRI/HQGHU3URIHVVLRQDOVVKDOOEHOLPLWHGWRWKHUHDVRQDEOHQHVV



                                                    

        Case
         Case19-33395
              19-33395 Document
                        Document255
                                 86 Filed in TXSB on 07/23/19
                                                     06/20/19 Page 334
                                                                   79 ofof228
                                                                           378



RIWKHSDUWLFXODULWHPVRUFDWHJRULHVRIWKHIHHVDQGH[SHQVHVWKDWDUHWKHVXEMHFWRIVXFKREMHFWLRQ

7KH'HEWRUVVKDOOWLPHO\SD\LQDFFRUGDQFHZLWKWKHWHUPVDQGFRQGLWLRQVRIWKLV,QWHULP2UGHU

    D WKHXQGLVSXWHGIHHVDQGH[SHQVHVUHIOHFWHGRQDQ\LQYRLFHWRZKLFKD)HH2EMHFWLRQKDVEHHQ

WLPHO\ILOHGDQG E DOOIHHVFRVWVDQGH[SHQVHVRQDQ\LQYRLFHWRZKLFKQR)HH2EMHFWLRQKDV

EHHQWLPHO\ILOHG$OOVXFKXQSDLGIHHVFRVWVH[SHQVHVDQGFKDUJHVRIWKH',3$JHQWWKH6HFXUHG

6ZDS3DUWLHV([LVWLQJ5%/$JHQWWKH([LVWLQJ6HFRQG/LHQ$JHQWDQGRUWKH([LVWLQJ5HTXLUHG

6HFRQG/LHQ/HQGHUVDVDSSOLFDEOHWKDWKDYHQRWEHHQGLVDOORZHGE\WKLV&RXUWRQWKHEDVLVRIDQ

REMHFWLRQ ILOHG E\ WKH 'HEWRU WKH 8QLWHG 6WDWHV 7UXVWHH RU WKH &RPPLWWHH RU DQ\ VXEVHTXHQW

WUXVWHH RI WKH 'HEWRUV¶ HVWDWHV  LQ DFFRUGDQFH ZLWK WKH WHUPV KHUHRI VKDOO FRQVWLWXWH ',3

2EOLJDWLRQV([LVWLQJ5%/2EOLJDWLRQVDQGRU([LVWLQJ6HFRQG/LHQ2EOLJDWLRQVDVDSSOLFDEOH

DQGVKDOOEHVHFXUHGE\WKH',3&ROODWHUDO([LVWLQJ5%/&ROODWHUDODQGRU([LVWLQJ6HFRQG/LHQ

&ROODWHUDODVDSSOLFDEOHDVVSHFLILHGLQWKLV,QWHULP2UGHU$Q\DQGDOOIHHVDQGH[SHQVHVLQFXUUHG

RU SDLG SULRU WR WKH 3HWLWLRQ 'DWH E\ DQ\'HEWRUWRWKH',36HFXUHG3DUWLHVWKH([LVWLQJ5%/

6HFXUHG3DUWLHVDQGRUWKH([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHVLQFRQQHFWLRQZLWKRUZLWKUHVSHFW

WRWKH',3)DFLOLW\WKH',3&UHGLW$JUHHPHQWRUWKHRWKHU',3/RDQ'RFXPHQWVDQG6HFXUHG

6ZDS $JUHHPHQWV DUH KHUHE\ DSSURYHG LQ IXOO DQG QRQUHIXQGDEOH DQG VKDOO QRW RWKHUZLVH EH

VXEMHFWWRDQ\&KDOOHQJH$OOIHHVFRVWVH[SHQVHVDQGFKDUJHVSDLGWRWKH([LVWLQJ6HFRQG/LHQ

$JHQWDQGRUWKH([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHVSXUVXDQWWRWKLVSDUDJUDSK D VKDOOEH

VXEMHFWWRWKH,QWHUFUHGLWRU$JUHHPHQWDQGVHFWLRQ E RIWKH%DQNUXSWF\&RGHLQDOOUHJDUGV

                  F     ,QIRUPDWLRQ 5LJKWV  7KH 'HEWRUV VKDOO VXEVWDQWLDOO\ FRQWHPSRUDQHRXVO\

SURYLGHWKHDGYLVRUVWRWKH&RPPLWWHHWKH8QLWHG6WDWHV7UXVWHHWKHDGYLVRUVWRWKH([LVWLQJ5%/

6HFXUHG3DUWLHVDQGWKHDGYLVRUVWRWKH([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHVZLWKDOOUHTXLUHG

ZULWWHQILQDQFLDOUHSRUWLQJDQGRWKHUSHULRGLFUHSRUWLQJWKDWLVUHTXLUHGWREHSURYLGHGWRWKH',3



                                                  

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 335
                                                                80 ofof228
                                                                        378



$JHQW RU WKH RWKHU ',3 6HFXUHG 3DUWLHV XQGHU WKH ',3 /RDQ 'RFXPHQWV DQG WKH ',3 2UGHUV

SURYLGHGWKDWWRWKHH[WHQWVXFKLQIRUPDWLRQFRQVWLWXWHVPDWHULDOQRQSXEOLFLQIRUPDWLRQVXFK

LQIRUPDWLRQ ZLOO EH VKDUHG HLWKHU L ZLWK WKH DGYLVRUV WR WKH &RPPLWWHH WKH DGYLVRUV WR WKH

([LVWLQJ5%/6HFXUHG3DUWLHVDQGWKHDGYLVRUVWRWKH([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHVRQD

SURIHVVLRQDOV¶ H\HV RQO\ EDVLV RU LL ZLWK WKH DGYLVRUV WR WKH &RPPLWWHH WKH DGYLVRUV WR WKH

([LVWLQJ5%/6HFXUHG3DUWLHVDQGWKHDGYLVRUVWRWKH([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHVIRU

GLVWULEXWLRQWRWKHPHPEHUVRIWKH&RPPLWWHHWKH([LVWLQJ5%/6HFXUHG3DUWLHVDQGWKH([LVWLQJ

6HFRQG /LHQ 6HFXUHG 3DUWLHV SXUVXDQW WR D FRQILGHQWLDOLW\ DJUHHPHQW LQ IRUP DQG VXEVWDQFH

UHDVRQDEO\ VDWLVIDFWRU\ WR WKH 'HEWRUV SURYLGHG IXUWKHU WKDW IRU WKH DYRLGDQFH RI GRXEW WKH

8QLWHG6WDWHV7UXVWHHWKHPHPEHUVRIWKH&RPPLWWHHWKH([LVWLQJ5%/6HFXUHG3DUWLHVDQGWKH

([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHVVKDOOQRWEHHQWLWOHGWRDQ\FRQVHQWULJKWJUDQWHGWRWKH',3

$JHQWDQGRUDQ\RIWKHRWKHU',36HFXUHG3DUWLHVZLWKUHVSHFWWRVXFKZULWWHQILQDQFLDOUHSRUWLQJ

DQGRWKHUSHULRGLFUHSRUWLQJ

                 G     %LQGLQJ(IIHFW6XEMHFWRQO\WRSDUDJUDSKDERYHWKHSURYLVLRQVRIWKLV

,QWHULP2UGHULQFOXGLQJDOOILQGLQJVKHUHLQDQGWKH',3/RDQ'RFXPHQWVDQGWKH6HFXUHG6ZDS

$JUHHPHQWVVKDOOEHELQGLQJXSRQDOOSDUWLHVLQLQWHUHVWLQWKHVH&DVHVDQGDQ\6XFFHVVRU&DVHV

LQFOXGLQJWKH',36HFXUHG3DUWLHVWKH([LVWLQJ6HFXUHG3DUWLHVDQ\&RPPLWWHHDQGWKH'HEWRUV

DQGWKHLUUHVSHFWLYHHVWDWHVVXFFHVVRUVDQGDVVLJQV LQFOXGLQJDQ\FKDSWHURUFKDSWHUWUXVWHH

KHUHLQDIWHU DSSRLQWHG RU HOHFWHG IRU WKH HVWDWH RI DQ\ RI WKH 'HEWRUV DQ H[DPLQHU DSSRLQWHG

SXUVXDQW WR VHFWLRQ RI WKH %DQNUXSWF\ &RGH RU DQ\ RWKHU ILGXFLDU\ RU UHVSRQVLEOH SHUVRQ

DSSRLQWHGDVDOHJDOUHSUHVHQWDWLYHRIDQ\RIWKH'HEWRUVRUZLWKUHVSHFWWRWKHSURSHUW\RIWKH

HVWDWH RI DQ\ RI WKH 'HEWRUV  ZKHWKHU LQ DQ\ RI WKH &DVHV LQ DQ\ 6XFFHVVRU &DVHV RU XSRQ

GLVPLVVDORIDQ\VXFK&DVHRU6XFFHVVRU&DVHSURYLGHGKRZHYHUWKDWWKH',36HFXUHG3DUWLHV



                                                   

        Case
         Case19-33395
              19-33395 Document
                        Document255
                                 86 Filed in TXSB on 07/23/19
                                                     06/20/19 Page 336
                                                                   81 ofof228
                                                                           378



DQGWKH([LVWLQJ6HFXUHG3DUWLHVVKDOOKDYHQRREOLJDWLRQWRSHUPLWWKHXVHRI&DVK&ROODWHUDORUWR

H[WHQGDQ\ILQDQFLQJWRDQ\FKDSWHURUFKDSWHUWUXVWHHRURWKHUUHVSRQVLEOHSHUVRQDSSRLQWHG

IRUWKHHVWDWHVRIWKH'HEWRUVLQDQ\&DVHRU6XFFHVVRU&DVH

                   H    1R:DLYHU7KHIDLOXUHRIWKH([LVWLQJ6HFXUHG3DUWLHVRUWKH',36HFXUHG

3DUWLHVWRVHHNUHOLHIRURWKHUZLVHH[HUFLVHWKHLUULJKWVDQGUHPHGLHVXQGHUWKLV,QWHULP2UGHUWKH

([LVWLQJ/RDQ'RFXPHQWVWKH',3/RDQ'RFXPHQWVWKH6HFXUHG6ZDS$JUHHPHQWVRURWKHUZLVH

    RUDQ\GHOD\LQVHHNLQJRUH[HUFLVLQJVDPH VKDOOQRWFRQVWLWXWHDZDLYHURIDQ\RIVXFKSDUWLHV¶

ULJKWVKHUHXQGHUWKHUHXQGHURURWKHUZLVH1RWKLQJFRQWDLQHGLQWKLV,QWHULP2UGHU LQFOXGLQJWKH

DXWKRUL]DWLRQ RI WKH XVH RI DQ\ &DVK &ROODWHUDO  VKDOO LPSDLU RU PRGLI\ DQ\ ULJKWV FODLPV RU

GHIHQVHV DYDLODEOH LQ ODZ RU HTXLW\ WR DQ\ ([LVWLQJ 6HFXUHG 3DUW\ RU DQ\ ',3 6HFXUHG 3DUW\

LQFOXGLQJULJKWVRIDSDUW\WRD6HFXUHG6ZDS$JUHHPHQW DVGHILQHGLQWKH',3&UHGLW$JUHHPHQW 

VHFXULWLHVFRQWUDFWFRPPRGLW\FRQWUDFWIRUZDUGFRQWUDFWRUUHSXUFKDVHDJUHHPHQWZLWKD'HEWRU

WRDVVHUWULJKWVRIVHWRIIRURWKHUULJKWVZLWKUHVSHFWWKHUHWRDVSHUPLWWHGE\ODZ RUWKHULJKWRID

'HEWRUWRFRQWHVWVXFKDVVHUWLRQ ([FHSWDVSURKLELWHGE\WKLV,QWHULP2UGHUWKHHQWU\RIWKLV

,QWHULP2UGHULVZLWKRXWSUHMXGLFHWRDQGGRHVQRWFRQVWLWXWHDZDLYHURIH[SUHVVO\RULPSOLFLWO\

RURWKHUZLVHLPSDLUDQ\ULJKWRUDELOLW\RIWKH([LVWLQJ6HFXUHG3DUWLHVRUWKH',36HFXUHG3DUWLHV

XQGHUWKH%DQNUXSWF\&RGHRUXQGHUQRQEDQNUXSWF\ODZWR L UHTXHVWFRQYHUVLRQRIWKH&DVHVRU

DQ\6XFFHVVRU&DVHVWRFDVHVXQGHUFKDSWHUGLVPLVVDORIWKH&DVHVRUDQ\6XFFHVVRU&DVHVRU

WKHDSSRLQWPHQWRIDWUXVWHHRUH[DPLQHULQWKH&DVHVRUDQ\6XFFHVVRU&DVHVRUWRRSSRVHWKHXVH

RI&DVK&ROODWHUDOLQDQ\6XFFHVVRU&DVHRURQWHUPVRWKHUWKDQWKRVHVHWIRUWKLQWKLV,QWHULP

2UGHU LL SURSRVH VXEMHFW WR WKH SURYLVLRQV RI VHFWLRQ RI WKH %DQNUXSWF\ &RGH DQ\

FKDSWHUSODQRUSODQVZLWKUHVSHFWWRDQ\RIWKH'HEWRUVRUVHHNHDUO\WHUPLQDWLRQRIWKH'HEWRUV¶

H[FOXVLYHULJKWVWRSURSRVHDSODQXQGHUWKH%DQNUXSWF\&RGHRU LLL H[FHSWDVH[SUHVVO\SURYLGHG



                                                    

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 337
                                                                82 ofof228
                                                                        378



KHUHLQH[HUFLVHDQ\RIWKHULJKWVFODLPVRUSULYLOHJHV ZKHWKHUOHJDOHTXLWDEOHRURWKHUZLVH RI

WKH ',3 6HFXUHG 3DUWLHV RU WKH ([LVWLQJ 6HFXUHG 3DUWLHV UHVSHFWLYHO\ XQGHU WKH ',3 /RDQ

'RFXPHQWVDQGWKH6HFXUHG6ZDS$JUHHPHQWVRUWKH([LVWLQJ/RDQ'RFXPHQWVWKH%DQNUXSWF\

&RGHRURWKHUZLVH([FHSWWRWKHH[WHQWRWKHUZLVHH[SUHVVO\SURYLGHGLQWKLV,QWHULP2UGHURUE\

ODZ QHLWKHU WKH FRPPHQFHPHQW RI WKH &DVHV QRU WKH HQWU\ RI WKLV ,QWHULP 2UGHU VKDOO OLPLW RU

RWKHUZLVHPRGLI\WKHULJKWVDQGUHPHGLHVRIWKH([LVWLQJ6HFXUHG3DUWLHVXQGHUWKH([LVWLQJ/RDQ

'RFXPHQWVRUZLWKUHVSHFWWRDQ\QRQ'HEWRUHQWLWLHVRUWKHLUUHVSHFWLYHDVVHWVZKHWKHUVXFKULJKWV

DQGUHPHGLHVDULVHXQGHUWKH([LVWLQJ/RDQ'RFXPHQWVDSSOLFDEOHODZRUHTXLW\

                 I      1R7KLUG3DUW\5LJKWV([FHSWDVH[SOLFLWO\SURYLGHGIRUKHUHLQRULQDQ\

',3 /RDQ 'RFXPHQW WKLV ,QWHULP 2UGHU GRHV QRW FUHDWH DQ\ULJKWV IRU WKH EHQHILW RIDQ\ WKLUG

SDUW\FUHGLWRUHTXLW\KROGHURUGLUHFWLQGLUHFWRULQFLGHQWDOEHQHILFLDU\,QGHWHUPLQLQJWRPDNH

DQ\ ORDQ ZKHWKHUXQGHUWKH',3&UHGLW$JUHHPHQWRU RWKHUZLVH  RU WRSHUPLWWKH XVHRI&DVK

&ROODWHUDORULQH[HUFLVLQJDQ\ULJKWVRUUHPHGLHVDVDQGZKHQSHUPLWWHGSXUVXDQWWRWKLV,QWHULP

2UGHURUWKH',3/RDQ'RFXPHQWVWKH',36HFXUHG3DUWLHVDQGWKH([LVWLQJ6HFXUHG3DUWLHVVKDOO

QRW L EHGHHPHGWREHLQFRQWURORIWKHRSHUDWLRQVRIWKH'HEWRUVRUWREHDFWLQJDVD³UHVSRQVLEOH

SHUVRQ´RU³RZQHURURSHUDWRU´ZLWKUHVSHFWWRWKHRSHUDWLRQRUPDQDJHPHQWRIWKH'HEWRUV DV

VXFK WHUPV RU DQ\ VLPLODU WHUPV DUH XVHG LQ WKH 8QLWHG 6WDWHV &RPSUHKHQVLYH (QYLURQPHQWDO

5HVSRQVH &RPSHQVDWLRQ DQG /LDELOLW\ $FW DV DPHQGHG RU DQ\ VLPLODU IHGHUDO VWDWH RU ORFDO

VWDWXWH RU UHJXODWLRQ  RU LL RZH DQ\ ILGXFLDU\ GXW\ WR WKH 'HEWRUV WKHLU UHVSHFWLYH FUHGLWRUV

VKDUHKROGHUVRUHVWDWHV

                 J      1R0DUVKDOLQJ1HLWKHUWKH',36HFXUHG3DUWLHVWKH([LVWLQJ5%/6HFXUHG

3DUWLHVQRUWKH([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHVVKDOOEHVXEMHFWWRWKHHTXLWDEOHGRFWULQHRI




                                                    

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 338
                                                                83 ofof228
                                                                        378



³PDUVKDOLQJ´RUDQ\RWKHUVLPLODUGRFWULQHZLWKUHVSHFWWRDQ\RIWKH',3&ROODWHUDOWKH([LVWLQJ

5%/&ROODWHUDORUWKH([LVWLQJ6HFRQG/LHQ&ROODWHUDODVDSSOLFDEOH

                 K     $PHQGPHQWV7KH'HEWRUVDUHDXWKRUL]HGDQGHPSRZHUHGZLWKRXWIXUWKHU

QRWLFHDQGKHDULQJRUDSSURYDORIWKLV&RXUWWRDPHQGPRGLI\VXSSOHPHQWRUZDLYHDQ\SURYLVLRQ

RI WKH ',3 /RDQ 'RFXPHQWV RU 6HFXUHG 6ZDS $JUHHPHQWV LQ DFFRUGDQFH ZLWK WKH SURYLVLRQV

WKHUHRILQHDFKFDVHXQOHVVVXFKDPHQGPHQWPRGLILFDWLRQVXSSOHPHQWRUZDLYHU L LQFUHDVHVWKH

LQWHUHVWUDWH RWKHUWKDQDVDUHVXOWRIWKHLPSRVLWLRQRIWKHGHIDXOWUDWH  LL LQFUHDVHVWKHDJJUHJDWH

OHQGLQJFRPPLWPHQWVRIDOORIWKH',3/HQGHUVLQUHVSHFWRIWKH',3)DFLOLW\ LLL VKRUWHQVWKH

0DWXULW\'DWH DVGHILQHGLQWKH',3&UHGLW$JUHHPHQW RU LY DGGVRUDPHQGV LQDQ\UHVSHFW

XQIDYRUDEOHWRWKH'HEWRUV DQ\(YHQWRI'HIDXOW1RZDLYHUPRGLILFDWLRQRUDPHQGPHQWRIDQ\

RI WKH SURYLVLRQV RI WKH ',3 /RDQ 'RFXPHQWV RU 6HFXUHG 6ZDS $JUHHPHQWV VKDOO EH HIIHFWLYH

XQOHVVVHWIRUWKLQZULWLQJVLJQHGE\RURQEHKDOIRIDOOWKH'HEWRUVDQGWKH',3$JHQW DIWHUKDYLQJ

REWDLQHGWKHDSSURYDORIWKHUHTXLVLWH',36HFXUHG3DUWLHVXQGHUWKH',3&UHGLW$JUHHPHQW DQG

H[FHSW DV SURYLGHG KHUHLQ DSSURYHG E\ WKLV &RXUW 1RWZLWKVWDQGLQJ WKH IRUHJRLQJ QR ZDLYHU

PRGLILFDWLRQ RU DPHQGPHQW RI DQ\ RI WKH SURYLVLRQV RI WKLV ,QWHULP 2UGHU RU WKH ',3 /RDQ

'RFXPHQWVWKDWZRXOGGLUHFWO\DQGDGYHUVHO\DIIHFWWKHULJKWVRULQWHUHVWVRIWKH([LVWLQJ5%/

6HFXUHG3DUWLHVRUWKH([LVWLQJ6HFRQG/LHQ6HFXUHG3DUWLHVDVDSSOLFDEOHVKDOOEHHIIHFWLYHXQOHVV

DOVRFRQVHQWHGWRLQZULWLQJE\WKH([LVWLQJ5%/$JHQWRQEHKDOIRIWKH([LVWLQJ5%/6HFXUHG

3DUWLHVDQGRUWKH([LVWLQJ6HFRQG/LHQ$JHQWRQEHKDOIRIWKH([LVWLQJ6HFRQG/LHQ6HFXUHG

3DUWLHVDVDSSOLFDEOH DIWHUREWDLQLQJWKHDSSURYDORIWKHUHTXLVLWH([LVWLQJ5%/6HFXUHG3DUWLHV

XQGHUWKH([LVWLQJ5%/&UHGLW$JUHHPHQWDQGRURIWKHUHTXLVLWH([LVWLQJ6HFRQG/LHQ6HFXUHG

3DUWLHVXQGHUWKH([LVWLQJ6HFRQG/LHQ&UHGLW$JUHHPHQWDVDSSOLFDEOH 




                                                  

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 339
                                                                84 ofof228
                                                                        378



                 L      ,QFRQVLVWHQF\  ,Q WKH HYHQW RI DQ\ LQFRQVLVWHQF\ EHWZHHQ WKH WHUPV DQG

FRQGLWLRQVRIWKH',3/RDQ'RFXPHQWVDQGRIWKLV,QWHULP2UGHUWKHSURYLVLRQVRIWKLV,QWHULP

2UGHUVKDOOJRYHUQDQGFRQWURO,QWKHHYHQWRIDQ\LQFRQVLVWHQF\EHWZHHQWKHWHUPVRUFRQGLWLRQV

RIWKLV,QWHULP2UGHUDQGWKHWHUPVRUFRQGLWLRQVRIDQ\RWKHURUGHUHQWHUHGE\WKLV&RXUWLQWKH

QDWXUHRID)LUVW'D\2UGHUWKHSURYLVLRQVRIWKLV,QWHULP2UGHUVKDOOJRYHUQDQGFRQWURO

                 M      (QIRUFHDELOLW\  7KLV ,QWHULP 2UGHU VKDOO FRQVWLWXWH ILQGLQJV RI IDFW DQG

FRQFOXVLRQV RI ODZ SXUVXDQW WR WKH %DQNUXSWF\ 5XOH DQG VKDOO WDNH HIIHFW DQG EH IXOO\

HQIRUFHDEOH nunc pro tunc WR WKH 3HWLWLRQ 'DWH LPPHGLDWHO\ XSRQ H[HFXWLRQ KHUHRI

1RWZLWKVWDQGLQJ %DQNUXSWF\ 5XOHV  D    K   G   RU  RU DQ\ RWKHU

%DQNUXSWF\ 5XOH DQ\ /RFDO 5XOH RU 5XOH D  RI WKH )HGHUDO 5XOHV RI &LYLO 3URFHGXUH WKLV

,QWHULP2UGHUVKDOOEHLPPHGLDWHO\HIIHFWLYHDQGHQIRUFHDEOHXSRQLWVHQWU\DQGWKHUHVKDOOEHQR

VWD\RIH[HFXWLRQRUHIIHFWLYHQHVVRIWKLV,QWHULP2UGHU

                 N      5HVHUYDWLRQRI5LJKWV1RWKLQJLQWKLV,QWHULP2UGHUVKDOOEHGHHPHGWR

FRQVWLWXWHWKHFRQVHQWRIWKH',36HFXUHG3DUWLHVRUWKH([LVWLQJ6HFXUHG3DUWLHVDQGHDFKRIWKH

IRUHJRLQJH[SUHVVO\UHVHUYHWKHULJKWVXEMHFWWRWKH,QWHUFUHGLWRU$JUHHPHQWWRREMHFWWRHQWU\RI

DQ\RUGHURIWKH&RXUWWKDWSURYLGHVIRUWKHVDOHRURWKHUGLVSRVLWLRQRIDOORUVXEVWDQWLDOO\DOORI

WKHDVVHWVRIWKH'HEWRUV RUDQ\RWKHUVDOHRURWKHUGLVSRVLWLRQRIDVVHWVRIDQ\RIWKH'HEWRUV

RXWVLGHWKHRUGLQDU\FRXUVHRIEXVLQHVV WRDQ\SDUW\XQOHVVLQFRQQHFWLRQDQGFRQFXUUHQWO\ZLWK

DQ\VXFKHYHQWWKHSURFHHGVRIVXFKVDOHDUHRUZLOOEHVXIILFLHQWWR3D\LQ)XOOWKH',32EOLJDWLRQV

WKH([LVWLQJ5%/2EOLJDWLRQVWKH([LVWLQJ5%/$GHTXDWH3URWHFWLRQWKH([LVWLQJ6HFRQG/LHQ

2EOLJDWLRQVDQGWKH6HFRQG/LHQ$GHTXDWH3URWHFWLRQDVDSSOLFDEOH

                 O      1R5HTXLUHPHQWWR$FFHSW7LWOHWR&ROODWHUDO7KH',36HFXUHG3DUWLHVDQG

WKH ([LVWLQJ 6HFXUHG 3DUWLHV VKDOO QRW EH REOLJDWHG WR DFFHSW WLWOH WR DQ\ SRUWLRQ RI WKH ',3



                                                    

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 340
                                                                85 ofof228
                                                                        378



&ROODWHUDO RU WKH ([LVWLQJ &ROODWHUDO LQ SD\PHQW RI DQ\ RI WKH ',3 2EOLJDWLRQV RU ([LVWLQJ

2EOLJDWLRQVDVDSSOLFDEOHLQOLHXRISD\PHQWLQFDVKRUFDVKHTXLYDOHQWVQRUVKDOOWKH',36HFXUHG

3DUWLHVDQGWKH([LVWLQJ6HFXUHG3DUWLHVEHREOLJDWHGWRDFFHSWSD\PHQWLQFDVKRUFDVKHTXLYDOHQWV

WKDWLVHQFXPEHUHGE\DQ\LQWHUHVWRIDQ\SHUVRQRUHQWLW\RWKHUWKDQWKH',36HFXUHG3DUWLHVRU

WKH([LVWLQJ6HFXUHG3DUWLHVDVDSSOLFDEOH

                 P     +HDGLQJV  3DUDJUDSKKHDGLQJV XVHG KHUHLQ DUH IRU FRQYHQLHQFH RQO\ DQG

DUHQRWWRDIIHFWWKHFRQVWUXFWLRQRIRUWREHWDNHQLQWRFRQVLGHUDWLRQLQLQWHUSUHWLQJWKLV,QWHULP

2UGHU

             )LQDO+HDULQJ

                 D     7KH)LQDO+HDULQJWRFRQVLGHUHQWU\RIWKH)LQDO2UGHUDQGILQDODSSURYDORI

WKH',3)DFLOLW\LVVFKHGXOHGIRU-XO\DWSP SUHYDLOLQJ&HQWUDO7LPH DWWKH8QLWHG

6WDWHV%DQNUXSWF\&RXUWIRUWKH6RXWKHUQ'LVWULFWRI7H[DV

                 E     )LQDO+HDULQJ1RWLFH$VVRRQDVUHDVRQDEO\SUDFWLFDEOHIROORZLQJHQWU\RI

WKLV,QWHULP2UGHUWKH'HEWRUVVKDOOVHUYH L QRWLFHRIWKHHQWU\RIWKLV,QWHULP2UGHUDQGRIWKH

)LQDO+HDULQJ WKH³)LQDO+HDULQJ1RWLFH´ DQG LL DFRS\RIWKLV,QWHULP2UGHURQWKHSDUWLHV

KDYLQJEHHQJLYHQQRWLFHRIWKH,QWHULP+HDULQJDQGWRDQ\RWKHUSDUW\WKDWKDVILOHGDUHTXHVWIRU

QRWLFHVZLWKWKLV&RXUWDQGWRDQ\&RPPLWWHHDIWHUWKHVDPHKDVEHHQDSSRLQWHGRU&RPPLWWHH

FRXQVHOLIWKHVDPHVKDOOKDYHEHHQDSSRLQWHG7KH)LQDO+HDULQJ1RWLFHVKDOOVWDWHWKDWDQ\SDUW\

LQLQWHUHVWREMHFWLQJWRWKHHQWU\RIWKHSURSRVHG)LQDO2UGHUVKDOOILOHZULWWHQREMHFWLRQVZLWKWKH

&OHUNRIWKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH6RXWKHUQ'LVWULFWRI7H[DVQRODWHUWKDQ-XO\

 SUHYDLOLQJ&HQWUDO7LPH 

             5HWHQWLRQRI-XULVGLFWLRQ7KLV&RXUWKDVDQGZLOOUHWDLQMXULVGLFWLRQWRHQIRUFH

WKLV,QWHULP2UGHUDFFRUGLQJWRLWVWHUPV



                                                 

     Case
      Case19-33395
           19-33395 Document
                     Document255
                              86 Filed in TXSB on 07/23/19
                                                  06/20/19 Page 341
                                                                86 ofof228
                                                                        378



             &+$1*(67235,253529,6,2161RWZLWKVWDQGLQJDQ\WKLQJLQWKH,QWHULP

2UGHURUWKH',3/RDQ 'RFXPHQWVWRWKHFRQWUDU\WKHVHSURYLVLRQVFRQWUROSHQGLQJHQWU\RID

)LQDO2UGHU

       $ ,IDOOSRVWSHWLWLRQFDVKDGYDQFHVDQGXQSDLGIHHVDQGH[SHQVHVDQGLQWHUHVWUHODWHGWR
           WKH1HZ0RQH\)DFLOLW\DUHUHSDLGLQIXOOE\WKH'HEWRULQFDVKZLWKWKHSURFHHGVRI
           DORDQREWDLQHGDIWHUREWDLQLQJWKHDSSURYDORIWKLV&RXUWSULRUWRWKHHQWU\RIWKH)LQDO
           2UGHUWKHQWKHSURYLVLRQVUHODWLQJWRWKH5HILQDQFHG/RDQVZLOOEHUHYHUVHGDQG L WKH
           5HILQDQFHG/RDQDPRXQWVZLOOQRORQJHUEHSDUWRIWKH',3/RDQDQG LL WKHLQWHUHVW
           UDWH RQ WKH 5HILQDQFHG /RDQ DPRXQWV ZLOO UHYHUW WR WKH LQWHUHVW UDWH LQ HIIHFW RQ DOO
           DPRXQWVWKDWDUHQRWUHILQDQFHGXQGHUWKHSUHSHWLWLRQIDFLOLW\,QVXFKDQHYHQW L WKH
           ',3/HQGHUVZLOOUHWDLQDOOIHHVDQGFKDUJHVSUHYLRXVO\UHFHLYHGE\WKHPRQDFFRXQWRI
           WKH',3/RDQDQG LL WKH',3/RDQ&RPPLWPHQWLVWHUPLQDWHGDQG
       % 7KH',3/HQGHUVPD\QRWUHSRVVHVVRUIRUHFORVHRUVHL]HDQ\FROODWHUDOZLWKRXWILOLQJ
           D PRWLRQ DQG REWDLQLQJ DQ RUGHU RI WKLV &RXUW DXWKRUL]LQJ VXFK DFWLYLW\  7KH ',3
           /HQGHU¶VEXUGHQRISURRIWRREWDLQVXFKUHOLHIVKDOOEHWKHEXUGHQLPSRVHGE\RI
           WKH%DQNUXSWF\&RGHDQGVKDOOQRWEHDOWHUHGE\WKLV,QWHULP2UGHURUWKH',3/RDQ
           'RFXPHQWV




 June 20, 2019
         October 17, 2018                                  
                                                           
                                                                                                              
                                                                             
                                                                     
                                                           
                                                           




                                                    
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 342 of 378



                                         EXHIBIT F-1
                                         [FORM OF]
                          U.S. TAX COMPLIANCE CERTIFICATE
      (For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes)

               Reference is hereby made to the Senior Secured Superpriority Debtor-In-
Possession Credit Agreement dated as of June 21, 2019 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Legacy Reserves LP, a limited
partnership duly formed and existing under the laws of the State of Delaware (the “Borrower”),
Wells Fargo Bank, National Association, as collateral agent and administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the “Agent”), and each
of the Lenders from time to time party thereto.

                 Pursuant to the provisions of Section 5.03(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner of the Loan(s) (as
well as any Note(s) evidencing such Loan(s)) in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Code.

                  The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to the undersigned, or
in either of the two calendar years preceding such payments.

               Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



[NAME OF LENDER]

By:
    Name:
    Title:
Date: ________ __, 20[ ]




                                      Exhibit F-1 – Page 1
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 343 of 378



                                        EXHIBIT F-2
                                         [FORM OF]
                         U.S. TAX COMPLIANCE CERTIFICATE
  (For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes)

               Reference is hereby made to the Senior Secured Superpriority Debtor-In-
Possession Credit Agreement dated as of June 21, 2019 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Legacy Reserves LP, a limited
partnership duly formed and existing under the laws of the State of Delaware (the “Borrower”),
Wells Fargo Bank, National Association, as collateral agent and administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the “Agent”), and each
of the Lenders from time to time party thereto.

               Pursuant to the provisions of Section 5.03(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner of the participation
in respect of which it is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the Code.

               The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

               Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]

By:
    Name:
    Title:
Date: ________ __, 20[ ]




                                       Exhibit F-2 – Page 1
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 344 of 378



                                          EXHIBIT F-3
                                           [FORM OF]
                           U.S. TAX COMPLIANCE CERTIFICATE
      (For Foreign Participants That Are Partnerships For U.S. Federal Income Tax Purposes)

               Reference is hereby made to the Senior Secured Superpriority Debtor-In-
Possession Credit Agreement dated as of June 21, 2019 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Legacy Reserves LP, a limited
partnership duly formed and existing under the laws of the State of Delaware (the “Borrower”),
Wells Fargo Bank, National Association, as collateral agent and administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the “Agent”), and each
of the Lenders from time to time party thereto.

                Pursuant to the provisions of Section 5.03(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the participation in respect of
which it is providing this certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such participation, (iii) with respect such participation, neither the
undersigned nor any of its direct or indirect partners/members is a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect partners/members
is a ten percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

               The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that is claiming
the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

               Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]

By:
    Name:
    Title:
Date: ________ __, 20[ ]




                                       Exhibit F-3 – Page 1
      Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 345 of 378



                                        EXHIBIT F-4
                                         [FORM OF]
                         U.S. TAX COMPLIANCE CERTIFICATE
       (For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

               Reference is hereby made to the Senior Secured Superpriority Debtor-In-
Possession Credit Agreement dated as of June 21, 2019 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Legacy Reserves LP, a limited
partnership duly formed and existing under the laws of the State of Delaware (the “Borrower”),
Wells Fargo Bank, National Association, as collateral agent and administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the “Agent”), and each
of the Lenders from time to time party thereto.

                Pursuant to the provisions of Section 5.03(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as any
Note(s) evidencing such Loan(s)) in respect of which it is providing this certificate, (ii) its direct
or indirect partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan agreement entered into in
the ordinary course of its trade or business within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

                The undersigned has furnished the Agent and the Borrower with IRS Form W-
8IMY accompanied by one of the following forms from each of its partners/members that is
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an IRS Form W-
8IMY accompanied by an IRS Form W-8BEN from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Agent, and (2) the undersigned shall
have at all times furnished the Borrower and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be made to the
undersigned, or in either of the two calendar years preceding such payments.

               Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:
    Name:
    Title:
Date: ________ __, 20[ ]




                                        Exhibit F-4 – Page 1
Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 346 of 378



                            EXHIBIT G
                         INITIAL BUDGET


                            See attached.




                          Exhibit G – Page 1
                                            Case
                                            Case 19-33395
                                                 19-33395 Document
                                                          Document 17-1
                                                                   255 Filed
                                                                        Filed in
                                                                               in TXSB
                                                                                  TXSB on
                                                                                       on 07/23/19
                                                                                          06/18/19 Page
                                                                                                   Page 347
                                                                                                        232 of
                                                                                                            of 378
                                                                                                               232


Legacy Reserves, Inc.                                                                                                                                               Monthly Cash Flow Forecast as of 6/5 (Revised)
Cash Flow Forecast
(USD in 000s)

                                                    Forecast          Forecast          Forecast          Forecast          Forecast          Forecast          Forecast          Forecast            Period
                                                     Jun-19            Jul-19            Aug-19            Sep-19            Oct-19            Nov-19            Dec-19            Jan-20              Total

 RECEIPTS
  Receipts                                      $        54,427 $          46,677 $          45,609 $          46,435 $          49,507 $          49,666 $          49,207 $          54,968    $        396,498
  Revenue Distribution                                  (16,221)          (14,940)          (12,273)          (12,460)          (12,658)          (13,043)          (13,507)          (13,402)           (108,502)
  NET RECEIPTS                                           38,206            31,737            33,336            33,975            36,850            36,624            35,700            41,567            287,996

 OPERATING DISBURSEMENTS
  Payroll & Benefits                            $         3,505   $         3,756   $         3,756   $         3,756   $         3,756   $         3,756   $         4,007   $         3,756    $        30,047
  Employee Incentive Payments / Retention                     -                 -                 -               358             1,113                 -               358             1,113              2,940
  LOE / CapEX / JIB Payables                             33,860            25,487            20,583            19,088            35,622            27,756            23,452            21,849            207,696
  Taxes                                                   2,869             2,335             2,343             2,374             5,650             4,230             4,115             2,927             26,843
  G&A and Other                                           1,248               856               834             1,434             1,395             1,266             1,516             1,313              9,862
  Disbursements (Excl. Rest. Exp. / Interest)            41,481            32,434            27,515            27,009            47,536            37,008            33,447            30,958            277,388
  OPERATING CASH FLOW                           $        (3,275) $           (696) $          5,821   $         6,966   $       (10,686) $           (384) $          2,253   $        10,609    $         10,608

 Restructuring Expenses / Interest
  Professional Fees                                       6,889             2,716             5,614             4,703             4,595             5,727             3,770            27,059              61,073
  One Time Items                                          3,756                 -                 -                 -                 -                 -                 -                 -               3,756
  Interest                                                4,209             4,603             4,640             4,509             4,724             4,658             4,863             4,944              37,149
  Restructuring Expenses / Interest                      14,854             7,319            10,253             9,212             9,319            10,385             8,633            32,003            101,978

  NET CASH FLOW                                 $       (18,129) $         (8,015) $         (4,432) $         (2,246) $        (20,004) $        (10,769) $         (6,380) $        (21,394)   $        (91,370)

 CASH AND BORROWINGS
  Beginning Book Cash Balance                   $        10,211 $           2,000 $           2,000 $           2,000 $           2,000 $           2,000 $           2,000 $           2,000    $         10,211
  ( +/- ) Net Cash Flow                                 (18,129)           (8,015)           (4,432)           (2,246)          (20,004)          (10,769)           (6,380)          (21,394)            (91,370)
  ( +/- ) DIP Draw / (Paydown)                            9,918             8,015             4,432             2,246            20,004            10,769             6,380            21,394              83,159
  Ending Book Cash Balance                      $         2,000 $           2,000 $           2,000 $           2,000 $           2,000 $           2,000 $           2,000 $           2,000    $          2,000
  Beginning DIP Balance                         $             -   $         9,918   $        17,934   $        22,366   $        24,612   $        44,616   $        55,385   $        61,765    $              -
  ( +/- ) DIP Draw / (Paydown)                            9,918             8,015             4,432             2,246            20,004            10,769             6,380            21,394              83,159
  Ending DIP Facility Balance                   $         9,918   $        17,934   $        22,366   $        24,612   $        44,616   $        55,385   $        61,765   $        83,159    $         83,159
  DIP Availability                              $        90,082   $        82,066   $        77,634   $        75,388   $        55,384   $        44,615   $        38,235   $        16,841    $         16,841
  Total Liquidity                               $        92,082   $        84,066   $        79,634   $        77,388   $        57,384   $        46,615   $        40,235   $        18,841    $         18,841

  Memo:
  Max Intra- Month DIP Balance                  $         9,918   $        42,025   $        43,819   $        44,617   $        62,450   $        73,970   $        81,444   $        83,159    $         83,159
         Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 348 of 378
                                                                              Execution Version


                                        SCHEDULE 1.01
                              EXISTING LETTERS OF CREDIT


         Irrevocable Standby Letter of Credit, dated October 29, 2012, by and among Legacy
          Reserves Operating LP and Wells Fargo Bank, N.A. for the benefit of Wyoming Board of
          Land Commissioners in the amount of $100,000.00.

         Irrevocable Letter of Credit, dated November 7, 2012, by and among Legacy Reserves
          Operating LP and Wells Fargo Bank, N.A. for the benefit of the Bureau of Land
          Management in the amount of $25,000.00.

         Irrevocable Standby Letter of Credit, dated December 16, 2016, by and among Legacy
          Reserves Operating LP and Wells Fargo Bank, N.A. for the benefit of TXU Energy in the
          amount of $500,000.00.




                                          Schedule 1.01

ACTIVE 243813881v.12
         Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 349 of 378



                                   SCHEDULE 7.05
                                    LITIGATION


         None.




                                     Schedule 7.05
ACTIVE 243813881v.12
       Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 350 of 378



                                       SCHEDULE 7.14
                                       SUBSIDIARIES


                                 Wholly-Owned Subsidiaries
     1. Legacy Reserves GP, LLC, a Delaware limited liability company.

     2. Legacy Reserves LP, a Delaware limited partnership.

     3. Legacy Reserves Operating LP, a Delaware limited partnership.

     4. Legacy Reserves Operating GP LLC, a Delaware limited liability company.

     5. Legacy Reserves Services LLC, a Texas limited liability company.

     6. Legacy Reserves Finance Corporation, a Delaware corporation.

     7. Dew Gathering LLC, a Texas limited liability company.

     8. Pinnacle Gas Treating LLC, a Texas limited liability company.

     9. Legacy Reserves Energy Services LLC, a Texas limited liability company.

     10. Legacy Reserves Marketing LLC, a Texas limited liability company.




                                         Schedule 7.14
ACTIVE 243813881v.12
       Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 351 of 378



                                    SCHEDULE 7.15
                             LOCATION OF BUSINESSES


Legal name: Legacy Reserves GP, LLC
Current jurisdiction of organization: Delaware
Organizational number: 4038947
Address: 303 W. Wall, Suite 1800, Midland, Texas 79701

Legal name: Legacy Reserves LP
Current jurisdiction of organization: Delaware
Organizational number: 4038949
Address: 303 W. Wall, Suite 1800, Midland, TX 79701

Legal name: Legacy Reserves Operating LP
Current jurisdiction of organization: Delaware
Organizational number: 4096664
Address: 303 W. Wall, Suite 1800, Midland, TX 79701

Legal name: Legacy Reserves Operating GP LLC
Current jurisdiction of organization: Delaware
Organizational number: 4096662
Address: 303 W. Wall, Suite 1800, Midland, TX 79701

Legal name: Legacy Reserves Services LLC
Current jurisdiction of organization: Texas
Organizational number: 803131569
Address: 303 W. Wall, Suite 1800, Midland, TX 79701

Legal name: Legacy Reserves Finance Corporation
Current jurisdiction of organization: Delaware
Organizational Number: 4966456
Address: 303 W. Wall, Suite 1800, Midland, TX 79701

Legal name: Dew Gathering LLC
Current jurisdiction of organization: Texas
Organizational number: 802242241
Address: 303 W. Wall, Suite 1800, Midland, TX 79701
Legal name: Pinnacle Gas Treating LLC
Current jurisdiction of organization: Texas
Organizational number: 800837331
Address: 303 W. Wall, Suite 1800, Midland, TX 79701



                                       Schedule 7.15
ACTIVE 243813881v.12
       Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 352 of 378



Legal name: Legacy Reserves Energy Services LLC
Current jurisdiction of organization: Texas
Organizational number: 802260461
Address: 303 W. Wall, Suite 1800, Midland, TX 79701

Legal Name: Legacy Reserves Marketing LLC
Current jurisdiction of organization: Texas
Organizational number: 803189796
Address: 303 W. Wall, Suite 1800, Midland, TX 79701




                                      Schedule 7.15
ACTIVE 243813881v.12
         Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 353 of 378



                                   SCHEDULE 7.18
                                  GAS IMBALANCES


         None.




                                     Schedule 7.18
ACTIVE 243813881v.12
         Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 354 of 378



                                   SCHEDULE 7.19
                              MARKETING CONTRACTS


         None.




                                     Schedule 7.19
ACTIVE 243813881v.12
         Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 355 of 378



                                   SCHEDULE 7.20
                                SWAP AGREEMENTS


         None.




                                     Schedule 7.20
ACTIVE 243813881v.12
         Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 356 of 378



                                          SCHEDULE 7.25
                                            ACCOUNTS


                                                                                             Last 4 Digits of
               Entity                      Account Description             Bank Name             Acct. #
Legacy Reserves Operating LP                Operating Account              Wells Fargo           (x1724)
Legacy Reserves Marketing LLC         Special Disbursement Account         Wells Fargo           (x4534)
Legacy Reserves Inc                   Special Disbursement Account         Wells Fargo           (x8296)
Legacy Reserves LP                  Loan Proceeds Depository Account       Wells Fargo           (x7606)
Legacy Reserves Energy Services LLC   Special Disbursement Account         Wells Fargo           (x7614)
Legacy Reserves Services LLC          Special Disbursement Account         Wells Fargo           (x7622)
Legacy Reserves GP LLC                   Miscellaneous Account             Wells Fargo           (x7630)
Legacy Reserves Operating Gp LLC         Miscellaneous Account             Wells Fargo           (x7648)
Pinnacle Gas Treating LLC             Special Disbursement Account         Wells Fargo           (x7655)
Dew Gathering LLC                     Special Disbursement Account         Wells Fargo           (x7663)
Legacy Reserves Operating LP          Control Disbursement Account         Wells Fargo           (x8535)
Legacy Reserves Inc                      Miscellaneous Account             Wells Fargo           (x8083)
Legacy Reserves Operating LP            Wyoming Escheat Account      Jonah Bank of Wyoming       (x5010)
Legacy Reserves Operating LP           Adequate Assurance Account          Wells Fargo           (x6261)



         Excluded Accounts:

               o Legacy Reserves Marketing LLC (x4534)

               o Legacy Reserves Inc. (x8296)

               o Legacy Reserves Inc. (x8083)

               o Legacy Reserves Operating LP (Wyoming Escheat Account; x5010)

               o Legacy Reserves Operating LP (Adequate Assurance Account; x6261)




                                             Schedule 7.25
ACTIVE 243813881v.12
       Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 357 of 378



                                SCHEDULE 9.02(e)
                                 EXISTING DEBT


                                   [See attached.]




                                  Schedule 9.02(e)
ACTIVE 243813881v.12
Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 358 of 378



                          Schedule 9.02(e) - Existing Debt
                                  Capital Leases
LeaseID    LeaseName                     Liability         Asset            Asset Type
22T6PQ     2GCVKPEC4K1121634                   27,889.39        26,914.32   Vehicles
22V2FM     1FTEW1E59JKF83186                   22,518.77        21,697.08   Vehicles
22ZLZ9     1FTEW1E55JFB81691                   36,367.38        35,095.90   Vehicles
22X79B     1FTFX1E5XKKC70991                   26,942.21        26,485.62   Vehicles
22X7C2     1FTFX1E51KKC70992                   21,447.00        21,051.87   Vehicles
22X7C9     1FTFX1E53KKC70993                   26,975.58        26,488.67   Vehicles
22X7CC     1FTFX1E55KKC70994                   23,071.04        22,645.99   Vehicles
22X7KF     1FTFX1E59KKC70996                   23,071.04        22,645.99   Vehicles
22X7QW     1FTFX1E51KKC70989                   33,047.18        32,463.20   Vehicles
234JWL     1FTEW1E54KKC47379                   35,780.63        35,146.02   Vehicles
22X7L3     1FTFX1E52KKC53358                   20,287.54        19,913.08   Vehicles
22WQVH     1FTFX1E51KKC71012                   27,101.30        26,622.39   Vehicles
22WQVM     1FTFX1E53KKC71013                   27,811.66        27,320.20   Vehicles
233TNF     1GCRYDED7KE229826                   17,201.56        16,897.59   Vehicles
22X78S     1FTFX1E58KKC70990                   25,046.87        24,594.78   Vehicles
22X7K3     1FTFX1E57KKC70995                   21,447.00        21,051.87   Vehicles
22X7SV     1FTEW1E52KKC53357                   33,084.68        32,500.04   Vehicles
234CKJ     1FT7W2B65KEC82023                   31,417.27        30,862.10   Vehicles
22WQX5     1FTEX1EB3KKC71014                   27,598.09        27,110.40   Vehicles
22WQX5     1FTEX1EB3KKC71014                   26,445.43        26,021.05   Vehicles
22X7K8     1FTFX1E59KKD15970                   22,369.06        22,162.41   Vehicles
22X7KL     1FTFX1E52KKD15969                   22,369.06        22,162.41   Vehicles
22X7KQ     1FTFX1E50KKD15968                   22,369.06        22,162.41   Vehicles
22V77D     1GNSKBKC8KR290693                   27,064.28        26,814.25   Vehicles
22X7RL     1FTFX1E55KKD15965                   24,207.35        23,983.72   Vehicles
22X7RC     1FTFX1E53KKD15964                   28,391.90        28,135.01   Vehicles
22X7C6     1FTFX1E50KKD15971                   28,898.09        28,642.10   Vehicles
22X7L7     1FTFX1E56KKD15974                   28,898.09        28,642.10   Vehicles
22ZVW8     1FTEW1E58KKC99758                   33,968.86        33,667.95   Vehicles
22XFTV     1FD7X2B68KEE23949                   33,028.20        32,735.62   Vehicles
22X7BM     1FTFX1E52KKD15972                   27,481.05        27,247.64   Vehicles
22X7TK     1FTEW1E51KKD15959                   31,904.49        31,633.51   Vehicles
22X7QN     1FTFX1E57KKD15966                   10,759.46        10,668.07   Vehicles
Totals:                                       876,260.57      862,185.36
       Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 359 of 378



                                   SCHEDULE 9.02(f)
                       DEBT RELATED TO OIL AND GAS OPERATIONS


                                     [See attached.]




                                     Schedule 9.02(f)
ACTIVE 243813881v.12
     Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 360 of 378



                                       Schedule 9.02(f)

                Excepted Liens on Cash Pledged to Secure Performance of
                 Obligations Incurred in the Ordinary Course of Business

   Legacy Reserves Inc. Deposit Account (x8083)

          o Cash collateral in respect of that certain Irrevocable Standby Letter of Credit,
            dated October 29, 2012, by and among Legacy Reserves Operating LP and Wells
            Fargo Bank, N.A. for the benefit of Wyoming Board of Land Commissioners in
            the amount of $100,000.00.

          o Cash collateral in respect of that certain Irrevocable Letter of Credit, dated
            November 7, 2012, by and among Legacy Reserves Operating LP and Wells
            Fargo Bank, N.A. for the benefit of the Bureau of Land Management in the
            amount of $25,000.00.

          o Cash collateral in respect of that certain Irrevocable Standby Letter of Credit,
            dated December 16, 2016, by and among Legacy Reserves Operating LP and
            Wells Fargo Bank, N.A. for the benefit of TXU Energy in the amount of
            $500,000.00.

          o Secured deposit in respect of that certain WellsOne Commercial Card Agreement
            by and between Wells Fargo Bank, National Association and Legacy Reserves
            Inc. in the amount of $175,000.00.
                                   Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 361 of 378


                                                            Schedule 9.02(f) - Debt Related to Oil and Gas Operations
                                                                             Surety / Other Bonds

  Bond No.             Principal                       Surety                          Beneficiary                  Type of Bond       Effective     Expiration   Bond Amount

SUR0019199   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF NEW MEXICO                     Oil & Gas Lease Bond     08/02/2018      08/02/2019 $      8,600

SUR0019200   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF NEW MEXICO                     Oil & Gas Lease Bond     08/04/2018      08/04/2019 $     11,950

                                                                          OKLAHOMA CORPORATION
SUR0019204   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY                                         Oil & Gas Lease Bond     09/28/2018      09/28/2019 $     25,000
                                                                          COMMISSION

SUR0019207   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF NEW MEXICO                     Oil & Gas Lease Bond     09/28/2018      09/28/2019 $     12,000

SUR0029290   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF NEW MEXICO                     Oil & Gas Lease Bond     10/01/2018      10/01/2019 $     12,105

SUR0029291   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF WYOMING                        Oil & Gas Lease Bond     10/01/2018      10/01/2019 $    711,410

                                                                       UNITED STATES DEPARTMENT OF THE
SUR0029292   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY                                         Oil & Gas Lease Bond     10/20/2018      10/20/2019 $    125,000
                                                                       INTERIOR
                                                                       UNITED STATES DEPARTMENT OF THE
SUR0029294   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY                                         Oil & Gas Lease Bond     11/11/2018      11/11/2019 $     25,000
                                                                       INTERIOR

SUR0029295   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF WYOMING                        Oil & Gas Lease Bond     11/11/2018      11/11/2019 $    100,000

SUR0029298   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY RAILROAD COMMISSION OF TEXAS            Oil & Gas Lease Bond     06/01/2019      06/01/2020 $    250,000

SUR0029299   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY RAILROAD COMMISSION OF TEXAS            Oil & Gas Lease Bond     06/01/2019      06/01/2020 $   2,000,000

SUR0029303   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF NEW MEXICO                     Oil & Gas Lease Bond     01/12/2019      01/12/2020 $      8,750

SUR0029304   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF NORTH DAKOTA                   License & Permit Bond    02/01/2019      02/01/2020 $     25,000

SUR0029310   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF WYOMING                        Oil & Gas Lease Bond     03/01/2019      03/01/2020 $    113,360

SUR0029311   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF WYOMING                        Oil & Gas Lease Bond     03/01/2019      03/01/2020 $    117,175

                                                                          UNITED STATES DEPARTMENT OF THE
SUR0029315   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY                                         Oil & Gas Lease Bond     03/25/2019      03/25/2020 $   2,000,000
                                                                          INTERIOR

SUR0029329   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF NEW MEXICO                     Oil & Gas Lease Bond     03/22/2019      03/22/2020 $     15,650

                                                                          UNITED STATES DEPARTMENT OF
SUR0029332   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY                                         Oil & Gas Lease Bond     04/21/2019      04/21/2020 $     75,000
                                                                          INTERIOR BUREAU OF INDIAN AFFAIRS

SUR0029333   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF NEW MEXICO                     Oil & Gas Lease Bond     02/20/2019      02/20/2020 $     16,428

SUR0029336   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF NEW MEXICO                     Oil & Gas Lease Bond     04/18/2019      04/18/2020 $     14,438
                                 Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 362 of 378


SUR0029338   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF NEW MEXICO                Oil & Gas Lease Bond     04/18/2019   04/18/2020 $   17,404

SUR0029341   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF NEW MEXICO                Oil & Gas Lease Bond     03/23/2019   03/23/2020 $     9,512

                                                                         MONTANA BOARD OF OIL AND GAS
SUR0029343   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY                                    Oil & Gas Lease Bond     05/08/2019   05/08/2020 $   50,000
                                                                         CONSERVATION

                                                                         INDUSTRIAL COMMISSION OF NORTH
SUR0029350   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY                                    License & Permit Bond    05/17/2019   05/17/2020 $   100,000
                                                                         DAKOTA OIL AND GAS DIVISION

                                                                         INDUSTRIAL COMMISSION OF NORTH   Reclamation Bond (Road
SUR0029351   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY                                                             05/17/2019   05/17/2020 $   100,000
                                                                         DAKOTA OIL AND GAS DIVISION      Use Bond)

SUR0029352   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF WYOMING                   Oil & Gas Lease Bond     05/17/2019   05/17/2020 $   500,150

                                                                       UNITED STATES DEPARTMENT OF THE
SUR0029353   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY                                    Oil & Gas Lease Bond     05/17/2019   05/17/2020 $   50,000
                                                                       INTERIOR
                                                                       UNITED STATES DEPARTMENT OF THE
SUR0029354   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY                                    Oil & Gas Lease Bond     05/08/2019   05/08/2020 $   25,000
                                                                       INTERIOR

SUR0033442   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF NEW MEXICO                Oil & Gas Lease Bond     07/24/2018   07/24/2019 $   250,000

SUR0033453   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF WYOMING                   Oil & Gas Lease Bond     06/26/2018   06/26/2019 $   141,070

SUR0033455   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF NEW MEXICO                Oil & Gas Lease Bond     07/28/2018   07/28/2019 $   12,000

SUR0033461   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY LEON COUNTY COMMISSIONERS COURT License & Permit Bond       08/25/2018   08/25/2019 $   100,000

                                                                                                       Reclamation Bond (Road
SUR0033462   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY BRAZOS RIVER AUTHORITY                                      08/25/2018   08/25/2019 $   10,000
                                                                                                       Use Bond)
                                                                       FREESTONE COUNTY COMMISSIONER'S Reclamation Bond (Road
SUR0033463   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY                                                             08/25/2018   08/25/2019 $   25,000
                                                                       COURT                           Use Bond)
                                                                       UNITED STATES DEPARTMENT OF THE
SUR0033468   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY                                 Oil & Gas Lease Bond        08/28/2018   08/28/2019 $   82,500
                                                                       INTERIOR
                                                                       NEW MEXICO COMMISSIONER OF
SUR0033479   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY                                 Oil & Gas Lease Bond        09/30/2018   09/30/2019 $   25,000
                                                                       PUBLIC LANDS

SUR0033488   DEW GATHERING LLC              ARGONAUT INSURANCE COMPANY RAILROAD COMMISSION OF TEXAS       Oil & Gas Lease Bond     01/01/2019   01/01/2020 $   25,000

SUR0033494   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF NEW MEXICO                Oil & Gas Lease Bond     11/24/2018   11/24/2019 $   18,018

SUR0033495   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF NEW MEXICO                Oil & Gas Lease Bond     11/24/2018   11/24/2019 $   14,250

SUR0033522   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF NEW MEXICO                Oil & Gas Lease Bond     06/01/2018   06/01/2019 $     8,696

                                                                         US DEPARTMENT OF AGRICULTURE:
SUR0033527   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY                                    License & Permit Bond    06/22/2018   06/22/2019 $   183,205
                                                                         FOREST SERVICE

SUR0033528   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF NEW MEXICO                Oil & Gas Lease Bond     06/23/2018   06/23/2019 $     8,755
                                  Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 363 of 378


SUR0033529   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF NEW MEXICO                   Oil & Gas Lease Bond    06/23/2018   06/23/2019 $     8,731

SUR0033531   PINNACLE GAS TREATING LLC      ARGONAUT INSURANCE COMPANY RAILROAD COMMISSION OF TEXAS          Oil & Gas Lease Bond    02/01/2019   02/01/2020 $   25,000

                                                                         MONTANA BOARD OF OIL AND GAS
SUR0039210   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY                                       Oil & Gas Lease Bond    11/03/2018   11/03/2019 $   50,000
                                                                         CONSERVATION

SUR0039214   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF NEW MEXICO                   Oil & Gas Lease Bond    01/03/2019   01/03/2020 $     8,940

SUR0039217   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF WYOMING                      Oil & Gas Lease Bond    01/13/2019   01/13/2020 $   50,000

SUR0039220   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF NEW MEXICO                   Oil & Gas Lease Bond    01/30/2019   01/30/2020 $   14,474

SUR0039234   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF NEW MEXICO                   Oil & Gas Lease Bond    02/24/2019   02/24/2020 $   14,810

SUR0042139   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY U.S. DEPARTMENT OF THE INTERIOR       License & Permit Bond   05/23/2019   05/23/2020 $   10,000

SUR0042140   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF NEW MEXICO                   Oil & Gas Lease Bond    06/01/2018   06/01/2019 $     8,611

SUR0042141   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF NEW MEXICO                   Oil & Gas Lease Bond    06/01/2018   06/01/2019 $   17,206

SUR0042142   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF NEW MEXICO                   Oil & Gas Lease Bond    06/01/2018   06/01/2019 $   11,200

SUR0042155   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF NEW MEXICO                   Oil & Gas Lease Bond    07/01/2018   07/01/2019 $     8,570

SUR0042190   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF NEW MEXICO                   Oil & Gas Lease Bond    11/01/2018   11/01/2019 $   11,000

SUR0042194   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF NEW MEXICO                   Oil & Gas Lease Bond    01/01/2019   01/01/2020 $   10,075

SUR0047772   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF NEW MEXICO                   Oil & Gas Lease Bond    06/01/2018   06/01/2019 $   17,600

                                                                         UNITED STATES DEPARTMENT OF
SUR0047817   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY                                       Oil & Gas Lease Bond    11/01/2018   11/01/2019 $   75,000
                                                                         INTERIOR BUREAU OF INDIAN AFFAIRS

SUR0054310   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF NEW MEXICO                   Oil & Gas Lease Bond    03/28/2019   03/28/2020 $   41,700

SUR0054317   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF NEW MEXICO                   Oil & Gas Lease Bond    04/23/2019   04/23/2020 $   48,064

SUR0054358   LEGACY RESERVES OPERATING LP   ARGONAUT INSURANCE COMPANY STATE OF NEW MEXICO                   Oil & Gas Lease Bond    05/16/2019   05/16/2020 $   500,000
                          Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 364 of 378



                                                               SCHEDULE 9.03(d)
                                                            LIENS ON PROPERTY



         Debtor                Secured Party             Original File and       Jurisdiction                              Collateral
                                                          Date Number

 Dew Gathering LLC     Wells Fargo Bank, National         15-0025195694      Texas Secretary of      All assets
                       Association, as Administrative       08/05/2015       State
                       Agent

 Dew Gathering LLC     Cortland Capital Market            16-0035215316      Texas Secretary of      All assets
                       Services LLC, as Administrative      10/25/2016       State
                       Agent

 Dew Gathering LLC     Cortland Capital Market            16-0035215932      Texas Secretary of      Equity interest in Pinnacle Gas Treating LLC
                       Services LLC, as Administrative      10/25/2016       State
                       Agent

 Legacy Reserves       Wells Fargo Bank, National         15-0025195210      Texas Secretary of      All assets
 Energy Services       Association, as Administrative       08/05/2015       State
 LLC                   Agent

 Legacy Reserves       Cortland Capital Market            16-0035215679      Texas Secretary of      All assets
 Energy Services       Services LLC, as Administrative      10/25/2016       State
 LLC                   Agent

 Legacy Reserves       Wells Fargo Bank, National         2018 6495846       Delaware Secretary of   All assets
 GP, LLC               Association, as Administrative      09/20/2018        State
                       Agent

 Legacy Reserves       Cortland Capital Market            2019 0362884       Delaware Secretary of   All assets
 GP, LLC               Services LLC, as Administrative     01/162019         State
                       Agent




                                                                  Schedule 9.03(d)
ACTIVE 243813881v.12
                          Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 365 of 378




         Debtor                Secured Party             Original File and       Jurisdiction                             Collateral
                                                          Date Number

 Legacy Reserves       Wells Fargo Bank, National         2018 6495945       Delaware Secretary of   All assets
 Inc.                  Association, as Administrative      09/20/2018        State
                       Agent

 Legacy Reserves       Cortland Capital Market            2019 0363122       Delaware Secretary of   All assets
 Inc.                  Services LLC, as Administrative     01/16/2019        State
                       Agent

 Legacy Reserves LP    WELLS FARGO BANK,                  2009 1054573       Delaware Secretary of   Equity interests in Legacy Reserves Operating GP LLC,
                       NATONAL ASSOCIATION                 04/02/2009        State                   Legacy Reserves Operating LP and Legacy Reserves
                                                                                                     Services, Inc.
                       Assignor S/P:
                       BNP Paribas


 Legacy Reserves LP    Wells Fargo Bank, National         2014 1518208       Delaware Secretary of   Equity interests in Legacy Reserves Operating GP LLC,
                       Association, as Administrative      04/17/2014        State                   Legacy Reserves Operating LP and Legacy Reserves
                       Agent                                                                         Services, Inc.

 Legacy Reserves LP    Wells Fargo Bank, National         2015 3396867       Delaware Secretary of   All assets
                       Association, as Administrative      08/05/2015        State
                       Agent

 Legacy Reserves LP    Cortland Capital Market            2016 6564627       Delaware Secretary of   All assets
                       Services LLC, as Administrative     10/25/2016        State
                       Agent

 Legacy Reserves LP    Cortland Capital Market            2016 6564932       Delaware Secretary of   Equity interests in Legacy Reserves Operating GP LLC,
                       Services LLC, as Administrative     10/25/2016        State                   Legacy Reserves Operating LP and Legacy Reserves
                       Agent                                                                         Services, Inc.

 Legacy Reserves LP    CORPORATION SERVICE                2018 5534066       Delaware Secretary of   Lease of computer equipment
                       COMPANY, AS                         08/10/2018        State
                       REPRESENTATIVE



                                                                  Schedule 9.03(d)
ACTIVE 243813881v.12
                          Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 366 of 378




         Debtor                Secured Party             Original File and       Jurisdiction                              Collateral
                                                          Date Number

 Legacy Reserves LP    CORPORATION SERVICE                2018 5534348       Delaware Secretary of   Lease of computer equipment
                       COMPANY, AS                         08/10/2018        State
                       REPRESENTATIVE

 Legacy Reserves       Cortland Capital Market            19-0003706460      Texas Secretary of      All assets
 Marketing LLC         Services LLC, as Administrative      01/30/2019       State
                       Agent

 Legacy Reserves       Wells Fargo Bank, National         19-0003862332      Texas Secretary of      All assets
 Marketing LLC         Association, as Administrative       01/31/2019       State
                       Agent

 Legacy Reserves       WELLS FARGO BANK,                  2009 1054649       Delaware Secretary of   Equity interest in Legacy Reserves Operating LP
 Operating GP LLC      NATIONAL ASSOCIATION                04/02/2009        State
                       Assignor S/P:
                       BNP Paribas


 Legacy Reserves       Wells Fargo Bank, National         2014 1518174       Delaware Secretary of   Equity interest in Legacy Reserves Operating LP
 Operating GP LLC      Association, as Administrative      04/17/2014        State
                       Agent

 Legacy Reserves       Wells Fargo Bank, National         2015 3396834       Delaware Secretary of   All assets
 Operating GP LLC      Association, as Administrative      08/05/2015        State
                       Agent

 Legacy Reserves       Cortland Capital Market            2016 6564486       Delaware Secretary of   All assets
 Operating GP LLC      Services LLC, as Administrative     10/25/2016        State
                       Agent

 Legacy Reserves       Cortland Capital Market            2016 6564809       Delaware Secretary of   Equity interest of Legacy Reserves Operating LP
 Operating GP LLC      Services LLC, as Administrative     10/25/2016        State
                       Agent



                                                                  Schedule 9.03(d)
ACTIVE 243813881v.12
                          Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 367 of 378




         Debtor                Secured Party         Original File and       Jurisdiction                              Collateral
                                                      Date Number

 Legacy Reserves       WELLS FARGO BANK,              2009 1054516       Delaware Secretary of   Equity interest of Iron Creek Energy Group, LLC
 Operating LP          NATIONAL ASSOCIATION            04/02/2009        State


                       Assignor S/P:
                       BNP Paribas


 Legacy Reserves       WELLS FARGO BANK,              2011 1148850       Delaware Secretary of   All property described in Mortgage, Fixture Filing,
 Operating LP          NATIONAL ASSOCIATION            03/28/2011        State                   Assignment of As-Extracted Collateral, Security
                                                                                                 Agreement and Financing Statement which covers
                                                                                                 property in Alfalfa, Beaver, Beckham, Blaine, Caddo,
                       Assignor S/P:
                                                                                                 Canadian, Dewey, Ellis, Garfield, Garvin, Grady, Grant,
                       BNP Paribas
                                                                                                 Hughes, Kay, Latimer, Le Flore, Logan, Love, Noble,
                                                                                                 Oklahoma, Pittsburg, Roger Mills, Woods and
                                                                                                 Woodward Counties, Oklahoma



 Legacy Reserves       WELLS FARGO BANK,              2011 1151342       Delaware Secretary of   All property described in Deed of Trust, Mortgage, Line
 Operating LP          NATIONAL ASSOCIATION            03/28/2011        State                   of Credit Mortgage, Fixture Filing, Assignment of As-
                                                                                                 Extracted Collateral, Security Agreement and Financing
                                                                                                 Statement which covers property in Chaves, Eddy, Lea,
                       Assignor S/P:                                                             Roosevelt and San Juan Counties, New Mexico
                       Paribas North America, Inc.
                       c/o BNP Paribas




                                                              Schedule 9.03(d)
ACTIVE 243813881v.12
                          Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 368 of 378




         Debtor                Secured Party            Original File and       Jurisdiction                              Collateral
                                                         Date Number

 Legacy Reserves       WELLS FARGO BANK,                 2011 1148793       Delaware Secretary of   All property described in Deed of Trust, Fixture Filing,
 Operating LP          NATIONAL ASSOCIATION               03/28/2011        State                   Assignment of As-Extracted Collateral, Security
                                                                                                    Agreement and Financing Statement which covers
                                                                                                    property in Andrews, Atascosa, Baylor, Borden, Carson,
                       Assignor S/P:                                                                Cherokee, Cochran, Colorado, Crane, Crockett,
                       BNP Paribas                                                                  Dawson, Ector, Edwards, Fayette, Gaines, Garza,
                                                                                                    Glasscock, Gray, Hardin, Hemphill, Hockley, Howard,
                                                                                                    Hutchinson, Irion, Jackson, Kent, Loving, Lubbock,
                                                                                                    Martin, Midland, Mitchell, Moore, Pecos, Reagan,
                                                                                                    Reeves, Schleicher, Scurry, Sherman, Smith, Sterling,
                                                                                                    Stonewall, Sutton, Terrell, Terry, Tom Green, Upton,
                                                                                                    Val Verde, Victoria, Ward, Wharton, Wheeler, Winkler,
                                                                                                    Wise and Yoakum Counties, Texas

 Legacy Reserves       WELLS FARGO BANK,                 2011 1151292       Delaware Secretary of   All property described in Mortgage, Fixture Filing,
 Operating LP          NATIONAL ASSOCIATION               03/28/2011        State                   Assignment of As-Extracted Collateral, Security
                                                                                                    Agreement and Financing Statement which covers
                                                                                                    property in Albany, Big Horn, Carbon. Fremont, Hot
                       Assignor S/P:                                                                Springs, Natrona, Park and Washakie Counties,
                       BNP Paribas                                                                  Wyoming


 Legacy Reserves       Wells Fargo Bank, National        2012 3975473       Delaware Secretary of   All property described in Mortgage, Fixture Filing,
 Operating LP          Association, as Administrative     10/16/2012        State                   Assignment of As-Extracted Collateral, Security
                       Agent                                                                        Agreement and Financing Statement which covers
                                                                                                    property in Campbell and Johnson Counties, Wyoming

 Legacy Reserves       Wells Fargo Bank, National        2012 3975770       Delaware Secretary of   All property described in Collateral Real Estate
 Operating LP          Association, as Administrative     10/16/2012        State                   Mortgage, Fixture Filing, Assignment of As-Extracted
                       Agent                                                                        Collateral, Security Agreement and Financing Statement
                                                                                                    which covers property in Blaine County, Montana




                                                                 Schedule 9.03(d)
ACTIVE 243813881v.12
                          Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 369 of 378




         Debtor                Secured Party             Original File and       Jurisdiction                              Collateral
                                                          Date Number

 Legacy Reserves       Wells Fargo Bank, National         2012 3975846       Delaware Secretary of   All property described in Mortgage-Collateral Real
 Operating LP          Association, as Administrative      10/16/2012        State                   Estate Mortgage, Fixture Filing, Assignment of As-
                       Agent                                                                         Extracted Collateral, Security Agreement and Financing
                                                                                                     Statement which covers property in Billings, Golden
                                                                                                     Valley and McKenzie Counties, North Dakota

 Legacy Reserves       Wells Fargo Bank, National         2014 1333129       Delaware Secretary of   All property described in Amended and Restated Deed
 Operating LP          Association, as Administrative      04/04/2014        State                   of Trust, Fixture Filing, Assignment of As-Extracted
                       Agent                                                                         Collateral, Security Agreement and Financing Statement
                                                                                                     which covers property in Andrews, Atascosa, Baylor,
                                                                                                     Borden, Carson, Cherokee, Cochran, Colorado, Crane,
                                                                                                     Crockett, Dawson, Ector, Edwards, Fayette, Gaines,
                                                                                                     Garza, Glasscock, Gray, Hardin, Hemphill, Hockley,
                                                                                                     Howard, Hutchinson, Irion, Jackson, Kent, Loving,
                                                                                                     Lubbock, Martin, Midland, Mitchell, Moore, Pecos,
                                                                                                     Reagan, Reeves, Schleicher, Scurry, Sherman, Smith,
                                                                                                     Sterling, Stonewall, Sutton, Terrell, Terry, Tom Green,
                                                                                                     Upton, Val Verde, Victoria, Ward, Wharton, Wheeler,
                                                                                                     Winkler, Wise and Yoakum Counties, Texas

 Legacy Reserves       Wells Fargo Bank, National         2015 3396776       Delaware Secretary of   All assets
 Operating LP          Association, as Administrative      08/05/2015        State
                       Agent

 Legacy Reserves       Cortland Capital Market            2016 6564304       Delaware Secretary of   All assets
 Operating LP          Services LLC, as Administrative     10/25/2016        State
                       Agent

 Legacy Reserves       Cortland Capital Market            2016 6564726       Delaware Secretary of   Equity interests of Legacy Reserves Energy Services
 Operating LP          Services LLC, as Administrative     10/25/2016        State                   LLC and Dew Gathering LLC
                       Agent




                                                                  Schedule 9.03(d)
ACTIVE 243813881v.12
                          Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 370 of 378




         Debtor                Secured Party             Original File and       Jurisdiction                               Collateral
                                                          Date Number

 Legacy Reserves       Cortland Capital Market            2016 6590622       Delaware Secretary of   All property described in Mortgage, Fixture Filing,
 Operating LP          Services LLC, as Administrative     10/26/2016        State                   Assignment of As-Extracted Collateral, Security
                       Agent                                                                         Agreement and Financing Statement which covers
                                                                                                     property in Albany, Big Horn, Campbell, Carbon,
                                                                                                     Fremont, Hot Springs, Johnson, Natrona, Park and
                                                                                                     Washakie Counties, Wyoming

 Legacy Reserves       Cortland Capital Market            2016 6590713       Delaware Secretary of   All property described in Mortgage, Fixture Filing,
 Operating LP          Services LLC, as Administrative     10/26/2016        State                   Assignment of As-Extracted Collateral, Security
                       Agent                                                                         Agreement and Financing Statement which covers
                                                                                                     property in Caddo, Canadian and Grady Counties,
                                                                                                     Oklahoma

 Legacy Reserves       Cortland Capital Market            2016 6590754       Delaware Secretary of   All property described in Mortgage, Fixture Filing,
 Operating LP          Services LLC, as Administrative     10/26/2016        State                   Assignment of As-Extracted Collateral, Security
                       Agent                                                                         Agreement and Financing Statement which covers
                                                                                                     property in Blaine, Dawson, Roosevelt and Sheridan
                                                                                                     Counties, Montana

 Legacy Reserves       Cortland Capital Market            2016 6592776       Delaware Secretary of   All property described in Mortgage-Collateral Real
 Operating LP          Services LLC, as Administrative     10/26/2016        State                   Estate Mortgage, Fixture Filing, Assignment of As-
                       Agent                                                                         Extracted Collateral, Security Agreement and Financing
                                                                                                     Statement which covers property in Billings, McKenzie
                                                                                                     and Williams Counties, North Dakota

 Legacy Reserves       Wells Fargo Bank, National         15-0025194562      Texas Secretary of      All assets
 Services LLC          Association, as Administrative       08/05/2015       State
                       Agent

 Legacy Reserves       Cortland Capital Market            16-0035217217      Texas Secretary of      All assets
 Services LLC          Services LLC, as Administrative      10/25/2016       State
                       Agent




                                                                  Schedule 9.03(d)
ACTIVE 243813881v.12
                          Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 371 of 378




         Debtor                Secured Party             Original File and       Jurisdiction                  Collateral
                                                          Date Number

 Pinnacle Gas          Wells Fargo Bank, National         15-0025195078      Texas Secretary of   All assets
 Treating LLC          Association, as Administrative       08/05/2015       State
                       Agent

 Pinnacle Gas          Cortland Capital Market            16-0035215295      Texas Secretary of   All assets
 Treating LLC          Services LLC, as Administrative      10/25/2016       State
                       Agent




                                                                  Schedule 9.03(d)
ACTIVE 243813881v.12
       Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 372 of 378



                                       SCHEDULE 9.05(a)
                                         INVESTMENTS



     1. Investments of the Debtors in their Subsidiaries as of the Interim Facility Effective Date

     2. Investments of the Debtors in Binger as of the Interim Facility Effective Date




                                          Schedule 9.05(a)
ACTIVE 243813881v.12
                             Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 373 of 378



                                                             SCHEDULE 13.11
                                               GUARANTOR CORPORATE INFORMATION


 Legal Name            Names /         Jurisdiction of   Jurisdictions of Organizational   Taxpayor         Chief Executive Office
                       Trade           Organization      Organization     Number           Identification   Location / Sole Place of
                       Names in                          in Last Five (5)                  Number           Business
                       Last Five (5)                     Years
                       Years
 Dew                   No other        Texas             Texas             802242241       XX-XXXXXXX       303 W. Wall, Suite 1800,
 Gathering             names                                                                                Midland, Texas 79701
 LLC
 Legacy                No other        Texas             Texas             802260461       XX-XXXXXXX       303 W. Wall, Suite 1800,
 Reserves              names                                                                                Midland, Texas 79701
 Energy
 Services
 LLC
 Legacy                No other        Delaware          Delaware          4966456         XX-XXXXXXX       303 W. Wall, Suite 1800,
 Reserves              names                                                                                Midland, Texas 79701
 Finance
 Corporation
 Legacy                No other        Delaware          Delaware          4038947         XX-XXXXXXX       303 W. Wall, Suite 1800,
 Reserves GP,          names                                                                                Midland, Texas 79701
 LLC
 Legacy                No other        Delaware          Delaware          6810446         XX-XXXXXXX       303 W. Wall, Suite 1800,
 Reserves Inc.         names                                                                                Midland, Texas 79701
 Legacy                No other        Texas             Texas             803189796       XX-XXXXXXX       303 W. Wall, Suite 1800,
 Reserves              names                                                                                Midland, Texas 79701
 Marketing
 LLC
 Legacy                No other        Delaware          Delaware          4096662         XX-XXXXXXX       303 W. Wall, Suite 1800,
 Reserves              names                                                                                Midland, Texas 79701


                                                                 Schedule 13.11
ACTIVE 243813881v.12
                             Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 374 of 378



 Operating
 GP LLC
 Legacy                No other     Delaware       Delaware          4096664     XX-XXXXXXX   303 W. Wall, Suite 1800,
 Reserves              names                                                                  Midland, Texas 79701
 Operating
 LP
 Legacy                No other     Texas          Texas             803131569   XX-XXXXXXX   303 W. Wall, Suite 1800,
 Reserves              names                                                                  Midland, Texas 79701
 Services
 LLC
 Pinnacle Gas          No other     Texas          Texas             800837331   XX-XXXXXXX   303 W. Wall, Suite 1800,
 Treating              names                                                                  Midland, Texas 79701
 LLC




                                                           Schedule 13.11
ACTIVE 243813881v.12
Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 375 of 378



                            SCHEDULE 2

                   Initial 13-Week Cash Flow Forecast
                                                Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 376 of 378

Legacy Reserves, Inc.                                                                                                                                                                                                            Weekly Cash Flow Forecast as of 6/5 (Revised)
Consolidated 13-Week Cash Flow Forecast
(USD in 000s)
                                                    Forecast        Forecast        Forecast        Forecast         Forecast        Forecast        Forecast        Forecast        Forecast         Forecast        Forecast          Forecast        Forecast
                                                      Wk-1            Wk-2           Wk-3            Wk-4             Wk-5            Wk-6            Wk-7            Wk-8             Wk-9            Wk-10           Wk-11             Wk-12           Wk-13           13 Wk
 Week Ending ==>                                     21-Jun          28-Jun           5-Jul          12-Jul           19-Jul          26-Jul          2-Aug           9-Aug           16-Aug           23-Aug          30-Aug            6-Sep           13-Sep          Total

 RECEIPTS
  Receipts                                      $      39,082 $        12,786 $         4,006   $       1,972 $          1,513   $      39,186 $         3,260   $        953    $       1,254 $         30,695   $       9,447 $           2,929   $       1,328    $    148,411
  Revenue Distribution                                (13,977)         (1,931)              -         (13,368)               -          (1,572)              -              -          (10,783)               -          (1,490)                -         (10,967)        (54,087)
  NET RECEIPTS                                         25,105          10,855           4,006         (11,396)           1,513          37,615           3,260            953           (9,529)          30,695           7,957             2,929          (9,638)         94,324

 OPERATING DISBURSEMENTS
  Payroll & Benefits                            $         385   $       1,493   $         385   $       1,493    $         385   $       1,493   $         358   $         107   $       1,467    $         358   $       1,467     $         385   $       1,493    $     11,268
  Employee Incentive Payments / Retention                   -               -               -               -                -               -               -               -               -                -               -                 -               -               -
  LOE / CapEX / JIB Payables                           19,582          12,329           6,172           6,926            6,592           5,796           3,905           3,985           4,108            4,231           4,354             4,392           4,645          87,018
  Taxes                                                   846           1,600             229             114              686           1,307             229             115             459              852             688               232             116           7,473
  G&A and Other                                           239             377             306             175              175             198             267             136             136              136             159               279             148           2,733
  Disbursements (Excl. Rest. Exp. / Interest)          21,051          15,800           7,092           8,709            7,838           8,795           4,759           4,342           6,169            5,577           6,668             5,288           6,403         108,491
  OPERATING CASH FLOW                           $       4,054   $      (4,945) $       (3,086) $      (20,105) $        (6,325) $       28,820   $      (1,499) $       (3,389) $      (15,698) $        25,118   $       1,290     $      (2,360) $      (16,041)   $    (14,167)

 Restructuring Expenses / Interest
  Professional Fees                                       775             150            107             650             1,833             125           1,069           1,515           2,715             295               20             1,495           2,355          13,104
  One Time Items                                        2,530               -              -               -                 -               -               -               -               -               -                -                 -               -           2,530
  Interest                                                  -           4,209              -               -                 -           4,603               -               -               -               -            4,640                 -               -          13,452
  Restructuring Expenses / Interest                     3,305           4,359            107             650             1,833           4,728           1,069           1,515           2,715             295            4,660             1,495           2,355          29,087

  NET CASH FLOW                                 $        749    $      (9,304) $       (3,193) $      (20,755) $        (8,158) $       24,091   $      (2,568) $       (4,904) $      (18,413) $        24,823   $      (3,370) $         (3,855) $      (18,396)   $    (43,254)

 CASH AND BORROWINGS
  Beginning Book Cash Balance                   $         637   $       2,000 $         2,000 $         2,000 $          2,000 $         2,000 $         2,000 $         2,000 $         2,000 $          2,000 $         2,000 $           2,000 $         2,000    $        637
  ( +/- ) Net Cash Flow                                   749          (9,304)         (3,193)        (20,755)          (8,158)         24,091          (2,568)         (4,904)        (18,413)          24,823          (3,370)           (3,855)        (18,396)        (43,254)
  ( +/- ) DIP Draw / (Paydown)                            614           9,304           3,193          20,755            8,158         (24,091)          2,568           4,904          18,413          (24,823)          3,370             3,855          18,396          44,617
  Ending Book Cash Balance                      $       2,000   $       2,000 $         2,000 $         2,000 $          2,000 $         2,000 $         2,000 $         2,000 $         2,000 $          2,000 $         2,000 $           2,000 $         2,000    $      2,000
  Beginning DIP Balance                         $           -   $         614   $       9,918   $      13,111    $      33,867   $      42,025 $        17,934   $      20,502   $      25,406    $      43,819 $        18,996     $      22,366   $      26,221    $          -
  ( +/- ) DIP Draw / (Paydown)                            614           9,304           3,193          20,755            8,158         (24,091)          2,568           4,904          18,413          (24,823)          3,370             3,855          18,396          44,617
  Ending DIP Facility Balance                   $         614   $       9,918   $      13,111   $      33,867    $      42,025   $      17,934 $        20,502   $      25,406   $      43,819    $      18,996 $        22,366     $      26,221   $      44,617    $     44,617
  DIP Availability                              $      99,386   $      90,082   $      86,889   $      66,133    $      57,975   $      82,066 $        79,498   $      74,594   $      56,181    $      81,004 $        77,634     $      73,779   $      55,383    $     55,383
  Total Liquidity                               $     101,386   $      92,082   $      88,889   $      68,133    $      59,975   $      84,066   $      81,498   $      76,594   $      58,181    $      83,004   $      79,634     $      75,779   $      57,383    $     57,383
Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 377 of 378



                           SCHEDULE 3

                          Initial DIP Budget
                                            Case 19-33395 Document 255 Filed in TXSB on 07/23/19 Page 378 of 378


Legacy Reserves, Inc.                                                                                                                                               Monthly Cash Flow Forecast as of 6/5 (Revised)
Cash Flow Forecast
(USD in 000s)

                                                    Forecast          Forecast          Forecast          Forecast          Forecast          Forecast          Forecast          Forecast            Period
                                                     Jun-19            Jul-19            Aug-19            Sep-19            Oct-19            Nov-19            Dec-19            Jan-20              Total

 RECEIPTS
  Receipts                                      $        54,427 $          46,677 $          45,609 $          46,435 $          49,507 $          49,666 $          49,207 $          54,968    $        396,498
  Revenue Distribution                                  (16,221)          (14,940)          (12,273)          (12,460)          (12,658)          (13,043)          (13,507)          (13,402)           (108,502)
  NET RECEIPTS                                           38,206            31,737            33,336            33,975            36,850            36,624            35,700            41,567            287,996

 OPERATING DISBURSEMENTS
  Payroll & Benefits                            $         3,505   $         3,756   $         3,756   $         3,756   $         3,756   $         3,756   $         4,007   $         3,756    $        30,047
  Employee Incentive Payments / Retention                     -                 -                 -               358             1,113                 -               358             1,113              2,940
  LOE / CapEX / JIB Payables                             33,860            25,487            20,583            19,088            35,622            27,756            23,452            21,849            207,696
  Taxes                                                   2,869             2,335             2,343             2,374             5,650             4,230             4,115             2,927             26,843
  G&A and Other                                           1,248               856               834             1,434             1,395             1,266             1,516             1,313              9,862
  Disbursements (Excl. Rest. Exp. / Interest)            41,481            32,434            27,515            27,009            47,536            37,008            33,447            30,958            277,388
  OPERATING CASH FLOW                           $        (3,275) $           (696) $          5,821   $         6,966   $       (10,686) $           (384) $          2,253   $        10,609    $         10,608

 Restructuring Expenses / Interest
  Professional Fees                                       6,889             2,716             5,614             4,703             4,595             5,727             3,770            27,059              61,073
  One Time Items                                          3,756                 -                 -                 -                 -                 -                 -                 -               3,756
  Interest                                                4,209             4,603             4,640             4,509             4,724             4,658             4,863             4,944              37,149
  Restructuring Expenses / Interest                      14,854             7,319            10,253             9,212             9,319            10,385             8,633            32,003            101,978

  NET CASH FLOW                                 $       (18,129) $         (8,015) $         (4,432) $         (2,246) $        (20,004) $        (10,769) $         (6,380) $        (21,394)   $        (91,370)

 CASH AND BORROWINGS
  Beginning Book Cash Balance                   $        10,211 $           2,000 $           2,000 $           2,000 $           2,000 $           2,000 $           2,000 $           2,000    $         10,211
  ( +/- ) Net Cash Flow                                 (18,129)           (8,015)           (4,432)           (2,246)          (20,004)          (10,769)           (6,380)          (21,394)            (91,370)
  ( +/- ) DIP Draw / (Paydown)                            9,918             8,015             4,432             2,246            20,004            10,769             6,380            21,394              83,159
  Ending Book Cash Balance                      $         2,000 $           2,000 $           2,000 $           2,000 $           2,000 $           2,000 $           2,000 $           2,000    $          2,000
  Beginning DIP Balance                         $             -   $         9,918   $        17,934   $        22,366   $        24,612   $        44,616   $        55,385   $        61,765    $              -
  ( +/- ) DIP Draw / (Paydown)                            9,918             8,015             4,432             2,246            20,004            10,769             6,380            21,394              83,159
  Ending DIP Facility Balance                   $         9,918   $        17,934   $        22,366   $        24,612   $        44,616   $        55,385   $        61,765   $        83,159    $         83,159
  DIP Availability                              $        90,082   $        82,066   $        77,634   $        75,388   $        55,384   $        44,615   $        38,235   $        16,841    $         16,841
  Total Liquidity                               $        92,082   $        84,066   $        79,634   $        77,388   $        57,384   $        46,615   $        40,235   $        18,841    $         18,841

  Memo:
  Max Intra- Month DIP Balance                  $         9,918   $        42,025   $        43,819   $        44,617   $        62,450   $        73,970   $        81,444   $        83,159    $         83,159
